
	
		II
		Calendar No. 470
		110th CONGRESS
		1st Session
		S. 2302
		[Report No. 110–220]
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2007
			Mr. Harkin, from the
			 Committee on Agriculture, Nutrition, and
			 Forestry, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To provide for the continuation of agricultural programs
		  through fiscal year 2012, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Food and Energy Security Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Producer income protection
				programs
					Sec. 1001. Definitions.
					Subtitle A—Traditional payments and
				loans
					Part I—Direct payments and counter-cyclical
				payments
					Sec. 1101. Base acres and payment acres
				for a farm.
					Sec. 1102. Payment yields.
					Sec. 1103. Availability of direct
				payments.
					Sec. 1104. Availability of
				counter-cyclical payments.
					Sec. 1105. Producer agreement required as
				condition of provision of direct payments and counter-cyclical
				payments.
					Sec. 1106. Planting
				flexibility.
					Sec. 1107. Special rule for long grain and
				medium grain rice.
					Sec. 1108. Period of
				effectiveness.
					Part II—Marketing assistance loans and loan
				deficiency payments
					Sec. 1201. Availability of nonrecourse
				marketing assistance loans for loan commodities.
					Sec. 1202. Loan rates for nonrecourse
				marketing assistance loans.
					Sec. 1203. Term of loans.
					Sec. 1204. Repayment of loans.
					Sec. 1205. Loan deficiency
				payments.
					Sec. 1206. Payments in lieu of loan
				deficiency payments for grazed acreage.
					Sec. 1207. Special marketing loan
				provisions for upland cotton.
					Sec. 1208. Special competitive provisions
				for extra long staple cotton.
					Sec. 1209. Availability of recourse loans
				for high moisture feed grains and seed cotton.
					Sec. 1210. Adjustments of
				loans.
					Part III—Peanuts
					Sec. 1301. Definitions.
					Sec. 1302. Base acres for peanuts for a
				farm.
					Sec. 1303. Availability of direct payments
				for peanuts.
					Sec. 1304. Availability of
				counter-cyclical payments for peanuts.
					Sec. 1305. Producer agreement required as
				condition on provision of direct payments and counter-cyclical
				payments.
					Sec. 1306. Planting
				flexibility.
					Sec. 1307. Marketing assistance loans and
				loan deficiency payments for peanuts.
					Sec. 1308. Adjustments of
				loans.
					Subtitle B—Average crop revenue
				program
					Sec. 1401. Availability of average crop
				revenue payments.
					Sec. 1402. Producer agreement as condition
				of average crop revenue payments.
					Sec. 1403. Planting
				flexibility.
					Subtitle C—Sugar
					Sec. 1501. Sugar program.
					Sec. 1502. Storage facility
				loans.
					Sec. 1503. Commodity Credit Corporation
				storage payments.
					Sec. 1504. Flexible marketing allotments
				for sugar.
					Sec. 1505. Sense of the Senate regarding
				NAFTA sugar coordination.
					Subtitle D—Dairy
					Sec. 1601. Dairy product price support
				program.
					Sec. 1602. National dairy market loss
				payments.
					Sec. 1603. Dairy export incentive and
				dairy indemnity programs.
					Sec. 1604. Funding of dairy promotion and
				research program.
					Sec. 1605. Revision of Federal marketing
				order amendment procedures.
					Sec. 1606. Dairy forward pricing
				program.
					Sec. 1607. Report on Department of
				Agriculture reporting procedures for nonfat dry milk.
					Sec. 1608. Federal Milk Marketing Order
				Review Commission.
					Sec. 1609. Mandatory reporting of dairy
				commodities.
					Subtitle E—Administration
					Sec. 1701. Administration
				generally.
					Sec. 1702. Suspension of permanent price
				support authority.
					Sec. 1703. Payment
				limitations.
					Sec. 1704. Adjusted gross income
				limitation.
					Sec. 1705. Availability of quality
				incentive payments for certain producers.
					Sec. 1706. Hard white wheat development
				program.
					Sec. 1707. Durum wheat quality
				program.
					Sec. 1708. Storage facility
				loans.
					Sec. 1709. Personal liability of producers
				for deficiencies.
					Sec. 1710. Extension of existing
				administrative authority regarding loans.
					Sec. 1711. Assignment of
				payments.
					Sec. 1712. Cotton classification
				services.
					Sec. 1713. Designation of States for
				cotton research and promotion.
					Sec. 1714. Government publication of
				cotton price forecasts.
					Sec. 1715. State, county, and area
				committees.
					Sec. 1716. Prohibition on charging certain
				fees.
					Sec. 1717. Signature
				authority.
					Sec. 1718. Modernization of Farm Service
				Agency.
					Sec. 1719. Geospatial systems.
					Sec. 1720. Leasing office
				space.
					Sec. 1721. Repeals.
					Subtitle F—Specialty crop
				programs
					Sec. 1801. Definitions.
					Part I—Marketing, information, and
				education
					Sec. 1811. Fruit and vegetable market news
				allocation.
					Sec. 1812. Farmers’ market promotion
				program.
					Sec. 1813. Food safety
				initiatives.
					Sec. 1814. Census of specialty
				crops.
					Part II—Organic production
					Sec. 1821. Organic data collection and
				price reporting.
					Sec. 1822. Exemption of certified organic
				products from assessments.
					Sec. 1823. National Organic Certification
				Cost Share Program.
					Sec. 1824. National organic
				program.
					Part III—International trade
					Sec. 1831. Foreign market access study and
				strategy plan.
					Sec. 1832. Market access
				program.
					Sec. 1833. Technical assistance for
				specialty crops.
					Sec. 1834. Consultations on sanitary and
				phytosanitary restrictions for fruits and vegetables.
					Part IV—Specialty crops
				competitiveness
					Sec. 1841. Specialty crop block
				grants.
					Sec. 1842. Grant program to improve
				movement of specialty crops.
					Sec. 1843. Healthy Food Enterprise
				Development Center.
					Part V—Miscellaneous
					Sec. 1851. Clean plant
				network.
					Sec. 1852. Market loss assistance for
				asparagus producers.
					Sec. 1853. Mushroom promotion, research,
				and consumer information.
					Sec. 1854. National Honey
				Board.
					Sec. 1855. Identification of
				honey.
					Sec. 1856. Expedited marketing order for
				Hass avocados for grades and standards and other purposes.
					Subtitle G—Risk management
					Sec. 1901. Definition of organic
				crop.
					Sec. 1902. General powers.
					Sec. 1903. Reduction in loss
				ratio.
					Sec. 1904. Controlled business
				insurance.
					Sec. 1905. Administrative fee.
					Sec. 1906. Time for payment.
					Sec. 1907. Surcharge
				prohibition.
					Sec. 1908. Premium reduction
				plan.
					Sec. 1909. Denial of claims.
					Sec. 1910. Measurement of farm-stored
				commodities.
					Sec. 1911. Reimbursement rate.
					Sec. 1912. Renegotiation of standard
				reinsurance agreement.
					Sec. 1913. Change in due date for
				Corporation payments for underwriting gains.
					Sec. 1914. Access to data mining
				information.
					Sec. 1915. Producer
				eligibility.
					Sec. 1916. Contracts for additional crop
				policies.
					Sec. 1917. Research and
				development.
					Sec. 1918. Funding from insurance
				fund.
					Sec. 1919. Camelina pilot
				program.
					Sec. 1920. Risk management education for
				beginning farmers or ranchers.
					Sec. 1921. Agricultural management
				assistance.
					Sec. 1922. Crop insurance
				mediation.
					Sec. 1923. Drought coverage for
				aquaculture under noninsured crop assistance program.
					Sec. 1924. Increase in service fees for
				noninsured crop assistance program.
					Sec. 1925. Determination of certain sweet
				potato production.
					Sec. 1926. Perennial crop
				report.
				
				
					TITLE II—Conservation
					Subtitle A—Definitions
					Sec. 2001. Definitions.
					Subtitle B—Highly erodible land
				conservation
					Sec. 2101. Review of good faith
				determinations; exemptions.
					Subtitle C—Wetland
				conservation
					Sec. 2201. Review of good faith
				determinations.
					Subtitle D—Agricultural resources
				conservation program
					Chapter 1—Comprehensive conservation
				enhancement
					SUBCHAPTER A—Comprehensive conservation
				enhancement program
					Sec. 2301. Reauthorization and expansion
				of programs covered.
					SUBCHAPTER B—Conservation
				reserve
					Sec. 2311. Conservation reserve
				program.
					Sec. 2312. Flooded farmland
				program.
					Sec. 2313. Wildlife habitat
				program.
					SUBCHAPTER C—Wetlands Reserve
				Program
					Sec. 2321. Wetlands reserve
				program.
					Sec. 2322. Easements and
				agreements.
					Sec. 2323. Payments.
					SUBCHAPTER D—Healthy forests reserve
				program
					Sec. 2331. Healthy forests reserve
				program.
						SUBCHAPTER D—Healthy forests reserve
				  program
						Sec. 1237M. Establishment of healthy
				  forests reserve program.
						Sec. 1237N. Eligibility and enrollment
				  of lands in program.
						Sec. 1237O. Restoration
				  plans.
						Sec. 1237P. Financial
				  assistance.
						Sec. 1237Q. Technical
				  assistance.
						Sec. 1237R. Protections and
				  measures.
						Sec. 1237S. Involvement by other
				  agencies and organizations.
						Sec. 1237T. Authorization of
				  appropriations.
					Chapter 2—Comprehensive stewardship
				incentives program
					SUBCHAPTER A—General
				provisions
					Sec. 2341. Comprehensive stewardship
				incentives program.
						Chapter 6—Comprehensive stewardship
				  incentives program
						SUBCHAPTER A—Comprehensive
				  stewardship incentives program
						Sec. 1240T. Comprehensive stewardship
				  incentives program.
						SUBCHAPTER B—Conservation stewardship
				  program
						Sec. 1240U.
				  Purposes.
						Sec. 1240V.
				  Definitions.
						Sec. 1240W. Establishment of
				  program.
						Sec. 1240X.
				  Eligibility.
						Sec. 1240Y.
				  Regulations.
					SUBCHAPTER B—Environmental quality
				incentives program
					Sec. 2351. Purposes.
					Sec. 2352. Definitions.
					Sec. 2353. Establishment and
				administration of environmental quality incentives program.
					Sec. 2354. Evaluation of offers and
				payments.
					Sec. 2355. Duties of
				producers.
					Sec. 2356. Environmental quality
				incentives program plan.
					Sec. 2357. Limitation on
				payments.
					Sec. 2358. Conservation innovation
				grants.
					Sec. 2359. Ground and surface water
				conservation.
					Sec. 2360. Organic conversion.
					Sec. 2361. Chesapeake Bay watershed
				conservation program.
					Chapter 3—Farmland protection
					SUBCHAPTER A—Farmland protection
				program
					Sec. 2371. Farmland protection
				program.
					SUBCHAPTER B—Grassland reserve
				program
					Sec. 2381. Grassland reserve
				program.
						SUBCHAPTER C—Grassland reserve
				  program
						Sec. 1238N.
				  Definitions.
						Sec. 1238O. Grassland reserve
				  program.
						Sec. 1238P.
				  Duties.
						Sec. 1238Q. Terms and
				  conditions.
					Chapter 4—Other conservation
				programs
					Sec. 2391. Conservation security
				program.
					Sec. 2392. Conservation of private grazing
				land.
					Sec. 2393. Reauthorization of wildlife
				habitat incentive program.
					Sec. 2394. Grassroots source water
				protection program.
					Sec. 2395. Great Lakes basin program for
				soil erosion and sediment control.
					Sec. 2396. Farm viability
				program.
					Sec. 2397. Discovery watershed
				demonstration program.
					Sec. 2398. Emergency landscape restoration
				program.
					Sec. 2399. Voluntary public access and
				habitat incentive program.
					Subtitle E—Funding and
				administration
					Sec. 2401. Funding and
				administration.
					Sec. 2402. Regional equity.
					Sec. 2403. Conservation
				access.
					Sec. 2404. Delivery of technical
				assistance.
					Sec. 2405. Administrative requirements for
				conservation programs.
					Sec. 2406. Conservation programs in
				environmental services markets.
					Subtitle F—State technical
				committees
					Sec. 2501. State technical
				committees.
					Subtitle G—Other authorities
					Sec. 2601. Agricultural management
				assistance.
					Sec. 2602. Agriculture conservation
				experienced services program.
					Sec. 2603. Technical
				assistance.
					Sec. 2604. Small watershed rehabilitation
				program.
					Sec. 2605. Resource conservation and
				development program.
					Sec. 2606. National Natural Resources
				Conservation Foundation.
					Sec. 2607. Desert Terminal
				Lakes.
					Sec. 2608. Crop insurance ineligibility
				relating to crop production on native sod.
					Sec. 2609. High Plains water
				study.
					Sec. 2610. Payment of
				expenses.
					Sec. 2611. Use of funds in Basin funds for
				salinity control activities upstream of Imperial Dam.
					Sec. 2612. Great Lakes
				Commission.
					Sec. 2613. Technical
				corrections to the Federal Insecticide, Fungicide, and Rodenticide
				Act.
					TITLE III—Trade
					Subtitle A—Food for Peace Act 
					Sec. 3001. Short title.
					Sec. 3002. United States
				policy.
					Sec. 3003. Food aid to developing
				countries.
					Sec. 3004. Trade and development
				assistance.
					Sec. 3005. Agreements regarding eligible
				countries and private entities.
					Sec. 3006. Use of local currency
				payments.
					Sec. 3007. General authority.
					Sec. 3008. Provision of agricultural
				commodities.
					Sec. 3009. Microenterprise
				activities.
					Sec. 3010. Levels of
				assistance.
					Sec. 3011. Food Aid Consultative
				Group.
					Sec. 3012. Administration.
					Sec. 3013. Assistance for stockpiling and
				rapid transportation, delivery, and distribution of shelf-stable prepackaged
				foods.
					Sec. 3014. Pilot program for local
				purchase.
					Sec. 3015. General authorities and
				requirements.
					Sec. 3016. Use of Commodity Credit
				Corporation.
					Sec. 3017. Administrative
				provisions.
					Sec. 3018. Expiration date.
					Sec. 3019. Authorization of
				appropriations.
					Sec. 3020. Micronutrient fortification
				programs.
					Sec. 3021. Germplasm
				conservation.
					Sec. 3022. John Ogonowski and Doug
				Bereuter Farmer-to-Farmer Program.
					Subtitle B—Agricultural Trade Act of 1978 and Related
				Statutes
					Sec. 3101. Nongovernmental organization
				participation in the resolution of trade disputes.
					Sec. 3102. Export credit guarantee
				program.
					Sec. 3103. Market access
				program.
					Sec. 3104. Export enhancement
				program.
					Sec. 3105. Voluntary certification of
				child labor status of agricultural imports.
					Sec. 3106. Foreign market development
				cooperator program.
					Sec. 3107. Food for Progress Act of
				1985.
					Sec. 3108. McGovern-Dole International
				Food for Education and Child Nutrition Program.
					Subtitle C—Miscellaneous
					Sec. 3201. Bill Emerson Humanitarian
				Trust.
					Sec. 3202. Emerging markets and facility
				guarantee loan program.
					Sec. 3203. Biotechnology and agricultural
				trade program.
					Sec. 3204. Technical assistance for the
				resolution of trade disputes.
					TITLE IV—Nutrition programs
					Subtitle A—Food and nutrition
				program
					Part I—Renaming of food stamp
				program
					Sec. 4001. Renaming of food stamp
				program.
					Part II—Improving program
				benefits
					Sec. 4101. Exclusion of certain military
				payments from income.
					Sec. 4102. Strengthening the food
				purchasing power of low-income Americans.
					Sec. 4103. Supporting working families
				with child care expenses.
					Sec. 4104. Encouraging retirement and
				education savings among food stamp recipients.
					Sec. 4105. Facilitating simplified
				reporting.
					Sec. 4106. Accrual of
				benefits.
					Sec. 4107. Eligibility for unemployed
				adults.
					Sec. 4108. Transitional benefits
				option.
					Sec. 4109. Minimum benefit.
					Sec. 4110. Availability of commodities for
				the emergency food assistance program.
					Part III—Improving program
				operations
					Sec. 4201. Technical clarification
				regarding eligibility.
					Sec. 4202. Issuance and use of program
				benefits.
					Sec. 4203. Clarification of split
				issuance.
					Sec. 4204. State option for telephonic
				signature.
					Sec. 4205. Privacy
				protections.
					Sec. 4206. Study on comparable access to
				food and nutrition assistance for Puerto Rico.
					Sec. 4207. Civil rights
				compliance.
					Sec. 4208. Employment, training, and job
				retention.
					Sec. 4209. Codification of access
				rules.
					Sec. 4210. Expanding the use of EBT cards
				at farmers’ markets.
					Sec. 4211. Review of major changes in
				program design.
					Sec. 4212. Preservation of access and
				payment accuracy.
					Sec. 4213. Nutrition
				education.
					Part IV—Improving program
				integrity
					Sec. 4301. Major systems
				failures.
					Sec. 4302. Performance standards for
				biometric identification technology.
					Sec. 4303. Civil penalties and
				disqualification of retail food stores and wholesale food concerns.
					Sec. 4304. Funding of employment and
				training programs.
					Sec. 4305. Eligibility
				disqualification.
					Part V—Miscellaneous
					Sec. 4401. Definition of staple
				foods.
					Sec. 4402. Accessory food
				items.
					Sec. 4403. Pilot projects to evaluate
				health and nutrition promotion in the food and nutrition program.
					Sec. 4404. Bill Emerson National Hunger
				Fellows and Mickey Leland International Hunger Fellows.
					Sec. 4405. Hunger-free
				communities.
					Sec. 4406. State performance on enrolling
				children receiving program benefits for free school meals.
					Subtitle B—Food distribution program on
				Indian reservations
					Sec. 4501. Assessing the nutritional value
				of the FDPIR food package.
					Subtitle C—Administration of emergency
				food assistance program and commodity supplemental food program
					Sec. 4601. Emergency food
				assistance.
					Sec. 4602. Commodity supplemental food
				program.
					Subtitle D—Senior farmers' market
				nutrition program
					Sec. 4701. Exclusion of benefits in
				determining eligibility for other programs.
					Sec. 4702. Prohibition on collection of
				sales tax.
					Subtitle E—Reauthorization of Federal
				food assistance programs
					Sec. 4801. Food and nutrition
				program.
					Sec. 4802. Commodity
				distribution.
					Sec. 4803. Nutrition information and
				awareness pilot program.
					Subtitle F—Miscellaneous
					Sec. 4901. Purchases of locally grown
				fruits and vegetables.
					Sec. 4902. Healthy food education and
				program replicability.
					Sec. 4903. Fresh fruit and vegetable
				program.
					Sec. 4904. Buy American
				requirements.
					Sec. 4905. Minimum purchases of fruits,
				vegetables, and nuts through section 32 to support domestic nutrition
				assistance programs.
					Sec. 4906. Conforming amendments to
				renaming of food stamp program.
					Sec. 4907. Effective and implementation
				dates.
					Sec. 4908. Application.
					TITLE V—Credit
					Subtitle A—Farm ownership
				loans
					Sec. 5001. Direct loans.
					Sec. 5002. Purposes of loans.
					Sec. 5003. Soil and water conservation and
				protection.
					Sec. 5004. Limitations on amount of farm
				ownership loans.
					Sec. 5005. Down payment loan
				program.
					Sec. 5006. Beginning farmer or rancher
				contract land sales program.
					Subtitle B—Operating loans
					Sec. 5101. Farming experience as
				eligibility requirement.
					Sec. 5102. Limitations on amount of
				operating loans.
					Sec. 5103. Limitation on period borrowers
				are eligible for guaranteed assistance.
					Subtitle C—Administrative
				provisions
					Sec. 5201. Beginning farmer and rancher
				individual development accounts pilot program.
					Sec. 5202. Inventory sales preferences;
				loan fund set-asides.
					Sec. 5203. Transition to private
				commercial or other sources of credit.
					Sec. 5204. Loan authorization
				levels.
					Sec. 5205. Interest rate reduction
				program.
					Sec. 5206. Deferral of shared appreciation
				recapture amortization.
					Sec. 5207. Rural development, housing, and
				farm loan program activities.
					Subtitle D—Farm Credit
					Sec. 5301. Authority to pass along cost of
				insurance premiums.
					Sec. 5302. Technical
				correction.
					Sec. 5303. Confirmation of
				Chairman.
					Sec. 5304. Premiums.
					Sec. 5305. Certification of
				premiums.
					Sec. 5306. Rural utility
				loans.
					Sec. 5307. Equalization of loan-making
				powers of certain district associations.
					Subtitle E—Miscellaneous
					Sec. 5401. Loans to purchasers of highly
				fractioned land.
					Sec. 5402. Determination on merits of
				Pigford claims.
					Sec. 5403. Sense of the Senate relating to
				claims brought by socially disadvantaged farmers or ranchers.
					Sec. 5404. Eligibility of equine farmers
				and ranchers for emergency loans.
					TITLE VI—Rural development and
				investment
					Subtitle A—Consolidated Farm and Rural Development
				Act
					Sec. 6001. Water, waste disposal, and
				wastewater facility grants.
					Sec. 6002. Rural business opportunity
				grants.
					Sec. 6003. Child day care facility grants,
				loans, and loan guarantees.
					Sec. 6004. Rural water and wastewater
				circuit rider program.
					Sec. 6005. Multijurisdictional regional
				planning organizations.
					Sec. 6006. Rural hospital loans and loan
				guarantees.
					Sec. 6007. Tribal college and university
				essential community facilities.
					Sec. 6008. Community facility loans and
				grants for freely associated States and outlying areas.
					Sec. 6009. Priority for community facility
				loan and grant projects with high non-Federal share.
					Sec. 6010. SEARCH grants.
					Sec. 6011. Emergency and imminent
				community water assistance grant program.
					Sec. 6012. Water systems for rural and
				native villages in Alaska.
					Sec. 6013. Grants to develop wells in
				rural areas.
					Sec. 6014. Cooperative equity security
				guarantee.
					Sec. 6015. Rural cooperative development
				grants.
					Sec. 6016. Grants to broadcasting
				systems.
					Sec. 6017. Locally-produced agricultural
				food products.
					Sec. 6018. Center for Healthy Food Access
				and Enterprise Development.
					Sec. 6019. Appropriate technology transfer
				for rural areas.
					Sec. 6020. Rural economic area partnership
				zones.
					Sec. 6021. Definitions.
					Sec. 6022. Rural microenterprise
				assistance program.
					Sec. 6023. Artisanal cheese
				centers.
					Sec. 6024. National Rural Development
				Partnership.
					Sec. 6025. Historic barn
				preservation.
					Sec. 6026. Grants for NOAA weather radio
				transmitters.
					Sec. 6027. Grants to train farm workers in
				new technologies and to train farm workers in specialized skills necessary for
				higher value crops.
					Sec. 6028. Grants for expansion of
				employment opportunities for individuals with disabilities in rural
				areas.
					Sec. 6029. Delta Regional
				Authority.
					Sec. 6030. Northern Great Plains Regional
				Authority.
					Sec. 6031. Rural business investment
				program.
					Sec. 6032. Rural collaborative investment
				program.
					Sec. 6033. Funding of pending rural
				development loan and grant applications.
					Subtitle B—Rural Electrification Act of
				1936
					Sec. 6101. Energy efficiency
				programs.
					Sec. 6102. Loans and grants for electric
				generation and transmission.
					Sec. 6103. Fees for electrification
				baseload generation loan guarantees.
					Sec. 6104. Deferment of payments to allow
				loans for improved energy efficiency and demand reduction.
					Sec. 6105. Rural electrification
				assistance.
					Sec. 6106. Guarantees for bonds and notes
				issued for electrification or telephone purposes.
					Sec. 6107. Expansion of 911
				access.
					Sec. 6108. Electric loans to rural
				electric cooperatives.
					Sec. 6109. Agency procedures.
					Sec. 6110. Access to broadband
				telecommunications services in rural areas.
					Sec. 6111. Substantially underserved trust
				areas.
					Sec. 6112. Study of Federal assistance for
				broadband infrastructure.
					Subtitle C—Connect the Nation
				Act
					Sec. 6201. Short title.
					Sec. 6202. Grants to encourage State
				initiatives to improve broadband service.
					Subtitle D—Food, Agriculture,
				Conservation, and Trade Act of 1990
					Sec. 6301. Rural electronic commerce
				extension program.
					Sec. 6302. Telemedicine, library
				connectivity, public television, and distance learning services in rural
				areas.
					Subtitle E—Miscellaneous
					Sec. 6401. Value-added agricultural
				product market development grants.
					Sec. 6402. Study of railroad
				issues.
					Sec. 6403. Insurance of loans
				for housing and related facilities for domestic farm labor.
					TITLE VII—Research and related
				matters
					Subtitle A—National Agricultural
				Research, Extension, and Teaching Policy Act of 1977
					Sec. 7001. Definitions.
					Sec. 7002. National Agricultural Research,
				Extension, Education, and Economics Advisory Board.
					Sec. 7003. Veterinary medicine loan
				repayment.
					Sec. 7004. Eligibility of University of
				the District of Columbia for grants and fellowships for food and agricultural
				sciences education.
					Sec. 7005. Grants to 1890 Institutions to
				expand extension capacity.
					Sec. 7006. Expansion of food and
				agricultural sciences awards.
					Sec. 7007. Grants and fellowships for food
				and agricultural sciences education.
					Sec. 7008. Grants for research on
				production and marketing of alcohols and industrial hydrocarbons from
				agricultural commodities and forest products.
					Sec. 7009. Policy research
				centers.
					Sec. 7010. Human nutrition intervention
				and health promotion research program.
					Sec. 7011. Pilot research program to
				combine medical and agricultural research.
					Sec. 7012. Nutrition education
				program.
					Sec. 7013. Continuing animal health and
				disease research programs.
					Sec. 7014. Appropriations for research on
				national or regional problems.
					Sec. 7015. Animal health and disease
				research program.
					Sec. 7016. Authorization level for
				extension at 1890 land-grant colleges.
					Sec. 7017. Authorization level for
				agricultural research at 1890 land-grant colleges.
					Sec. 7018. Grants to upgrade agricultural
				and food sciences facilities at 1890 land-grant colleges, including Tuskegee
				University.
					Sec. 7019. Grants to upgrade agriculture
				and food sciences facilities at the District of Columbia land grant
				university.
					Sec. 7020. National research and training
				virtual centers.
					Sec. 7021. Matching funds requirement for
				research and extension activities of 1890 Institutions.
					Sec. 7022. Hispanic-serving
				institutions.
					Sec. 7023. Hispanic-serving agricultural
				colleges and universities.
					Sec. 7024. International agricultural
				research, extension, and education.
					Sec. 7025. Competitive grants for
				international agricultural science and education programs.
					Sec. 7026. Indirect costs.
					Sec. 7027. Research equipment
				grants.
					Sec. 7028. University
				research.
					Sec. 7029. Extension Service.
					Sec. 7030. Supplemental and alternative
				crops.
					Sec. 7031. Aquaculture research
				facilities.
					Sec. 7032. Rangeland research.
					Sec. 7033. Special authorization for
				biosecurity planning and response.
					Sec. 7034. Resident instruction and
				distance education grants program for insular area institutions of higher
				education.
					Sec. 7035. Farm management training and
				public farm benchmarking database.
					Sec. 7036. Tropical and subtropical
				agricultural research.
					Sec. 7037. Regional centers of
				excellence.
					Sec. 7038. National Drought Mitigation
				Center.
					Sec. 7039. Agricultural development in the
				American-Pacific region.
					Sec. 7040. Borlaug international
				agricultural science and technology fellowship program.
					Sec. 7041. New Era Rural Technology
				Program.
					Sec. 7042. Farm and ranch stress
				assistance network.
					Sec. 7043. Rural entrepreneurship and
				enterprise facilitation program.
					Sec. 7044. Seed distribution.
					Sec. 7045. Farm and ranch
				safety.
					Sec. 7046. Women and minorities in STEM
				fields.
					Sec. 7047. Natural products research
				program.
					Sec. 7048. International anti-hunger and
				nutrition program.
					Sec. 7049. Consortium for Agricultural and
				Rural Transportation Research and Education.
					Subtitle B—Food, Agriculture,
				Conservation, and Trade Act of 1990
					Sec. 7101. National genetic resources
				program.
					Sec. 7102. High-priority research and
				extension initiatives.
					Sec. 7103. Nutrient management research
				and extension initiative.
					Sec. 7104. Organic agriculture research
				and extension initiative.
					Sec. 7105. Agricultural telecommunications
				program.
					Sec. 7106. Assistive technology program
				for farmers with disabilities.
					Sec. 7107. National Rural Information
				Center Clearinghouse.
					Subtitle C—Agricultural Research,
				Extension, and Education Reform Act of 1998
					Sec. 7201. Initiative for Future
				Agriculture and Food Systems.
					Sec. 7202. Partnerships for high-value
				agricultural product quality research.
					Sec. 7203. Precision
				agriculture.
					Sec. 7204. Biobased products.
					Sec. 7205. Thomas Jefferson initiative for
				crop diversification.
					Sec. 7206. Integrated research, education,
				and extension competitive grants program.
					Sec. 7207. Support for research regarding
				diseases of wheat, triticale, and barley caused by Fusarium graminearum or by
				Tilletia indica.
					Sec. 7208. Bovine Johne’s disease control
				program.
					Sec. 7209. Grants for youth
				organizations.
					Sec. 7210. Agricultural biotechnology
				research and development for developing countries.
					Sec. 7211. Specialty crop research
				initiative.
					Sec. 7212. Office of Pest Management
				Policy.
					Sec. 7213. Food animal residue avoidance
				database program.
					Subtitle D—Other laws
					Sec. 7301. Critical Agricultural Materials
				Act.
					Sec. 7302. Equity in Educational
				Land-Grant Status Act of 1994.
					Sec. 7303. Smith-Lever Act.
					Sec. 7304. Hatch Act of 1887.
					Sec. 7305. Research Facilities
				Act.
					Sec. 7306. National Agricultural Research,
				Extension, and Teaching Policy Act Amendments of 1985.
					Sec. 7307. Competitive, Special, and
				Facilities Research Grant Act.
					Sec. 7308. Education grants to Alaska
				Native serving institutions and Native Hawaiian serving
				institutions.
					Sec. 7309. Beginning farmer and rancher
				development program.
					Sec. 7310. McIntire-Stennis Cooperative
				Forestry Act.
					Sec. 7311. National Aquaculture Act of
				1980.
					Sec. 7312. National Arboretum.
					Sec. 7313. Eligibility of University of
				the District of Columbia for certain land-grant university
				assistance.
					Sec. 7314. Exchange or sale
				authority.
					Sec. 7315. Carbon cycle
				research.
					Subtitle E—National Institute of Food and
				Agriculture
					Sec. 7401. National Institute of Food and
				Agriculture.
					Sec. 7402. Coordination of Agricultural
				Research Service and National Institute of Food and Agriculture.
					Subtitle F—Miscellaneous
					Sec. 7501. Joint nutrition monitoring and
				related research activities.
					Sec. 7502. Demonstration project authority
				for temporary positions.
					Sec. 7503. Review of plan of work
				requirements.
					Sec. 7504. Study and report on access to
				nutritious foods.
					TITLE VIII—FORESTRY
					Subtitle A—Cooperative Forestry
				Assistance Act of 1978
					Sec. 8001. National priorities for private
				forest conservation.
					Sec. 8002. Community forest and open space
				conservation program.
					Sec. 8003. Federal, State, and local
				coordination and cooperation.
					Sec. 8004. Comprehensive statewide forest
				planning.
					Sec. 8005. Assistance to the Federated
				States of Micronesia, the Republic of the Marshall Islands, and the Republic of
				Palau.
					Subtitle B—Tribal-Forest Service
				Cooperative Relations
					Sec. 8101. Definitions.
					Part I—Collaboration between Indian tribes
				and Forest Service
					Sec. 8111. Forest Legacy
				Program.
					Sec. 8112. Forestry and resource
				management assistance for Indian tribes.
					Part II—Cultural and heritage cooperation
				authority
					Sec. 8121. Purposes.
					Sec. 8122. Definitions.
					Sec. 8123. Reburial of human remains and
				cultural items.
					Sec. 8124. Temporary closure for
				traditional and cultural purposes.
					Sec. 8125. Forest products for traditional
				and cultural purposes.
					Sec. 8126. Prohibition on
				disclosure.
					Sec. 8127. Severability and savings
				provisions.
					Subtitle C—Amendments to other
				laws
					Sec. 8201. Renewable resources extension
				activities.
					Sec. 8202. Office of International
				Forestry.
					TITLE IX—Energy
					Sec. 9001.
				Energy.
						TITLE
				  IX—Energy
						Sec. 9001.
				  Definitions.
						Sec. 9002. Biobased markets
				  program.
						Sec. 9003. Biodiesel fuel
				  education.
						Sec. 9004. Biomass crop
				  transition.
						Sec. 9005. Biorefinery and repowering
				  assistance.
						Sec. 9006. Bioenergy program for
				  advanced biofuels.
						Sec. 9007. Rural Energy for America
				  Program.
						Sec. 9008. Biomass Research and
				  Development Act of 2000.
						Sec. 9009. Sun grant
				  program.
						Sec. 9010. Regional biomass crop
				  experiments.
						Sec. 9011. Biochar research,
				  development, and demonstration.
						Sec. 9012. Renewable woody biomass for
				  energy.
						Sec. 9013. Community wood energy
				  program.
						Sec. 9014. Rural energy systems
				  renewal.
						Sec. 9015. Voluntary renewable biomass
				  certification program.
						Sec. 9016.
				  Administration.
						Sec. 9017. Biofuels infrastructure
				  study.
						Sec. 9018. Rural nitrogen fertilizer
				  study.
						Sec. 9019. Study of life-cycle analysis
				  of biofuels.
						Sec. 9020. E-85 fuel
				  program.
						Sec. 9021. Research and
				  development of renewable energy.
						Sec. 9022. Northeast dairy
				  nutrient management and energy development program.
						Sec. 9023. Future farmstead
				  program.
					Sec. 9002. Sense of the Senate
				concerning higher levels of ethanol blended gasoline.
					Sec. 9003. Conforming
				amendments.
					TITLE X—Livestock marketing, regulatory, and
				related programs
					Subtitle A—Marketing
					Sec. 10001. Livestock mandatory
				reporting.
					Sec. 10002. Grading and
				inspection.
					Sec. 10003. Country of origin
				labeling.
					Subtitle B—Agricultural Fair
				Practices
					Sec. 10101. Definitions.
					Sec. 10102. Prohibited
				practices.
					Sec. 10103. Enforcement.
					Sec. 10104. Rules and
				regulations.
					Subtitle C—Packers and
				Stockyards
					Sec. 10201. Special Counsel for
				Agricultural Competition.
					Sec. 10202. Investigation of live poultry
				dealers.
					Sec. 10203. Production
				contracts.
					Sec. 10204. Right to discuss terms of
				contract.
					Sec. 10205. Attorneys' fees.
					Sec. 10206. Appointment of outside
				counsel.
					Sec. 10207. Prohibition on packers owning,
				feeding, or controlling livestock..
					Sec. 10208.
				Regulations.
					Subtitle D—Related programs
					Sec. 10301. Sense of Congress regarding
				pseudorabies eradication program.
					Sec. 10302. Sense of Congress regarding
				cattle fever tick eradication program.
					Sec. 10303. National Sheep and Goat
				Industry Improvement Center.
					Sec. 10304. Trichinae certification
				program.
					Sec. 10305. Protection of information in
				the animal identification system.
					Sec. 10306. Low pathogenic avian
				influenza.
					Sec. 10307. Study on bioenergy
				operations.
					Sec. 10308. Sense of the Senate
				on indemnification of livestock producers.
					TITLE XI—Miscellaneous
					Subtitle A—Agricultural
				security
					Sec. 11011. Definitions.
					Part I—General authority and interagency
				coordination
					Sec. 11021. Policy.
					Sec. 11022. Interagency
				coordination.
					Sec. 11023. Submission of integrated food
				defense plan.
					Sec. 11024. Transfer of certain
				agricultural inspection functions of Department.
					Part II—Agricultural quarantine inspection
				program improvement
					Sec. 11031. Definitions.
					Sec. 11032. Joint Task Force.
					Sec. 11033. Advisory Board.
					Sec. 11034. Reports to
				Congress.
					Sec. 11035. Port risk
				committees.
					Sec. 11036. Emergency response planning at
				ports of entry.
					Sec. 11037. Plant pest identification
				joint plan.
					Sec. 11038. Liaison officer
				positions.
					Part III—Miscellaneous
					Sec. 11041. Designation and expedited
				review and approval of qualified agricultural countermeasures.
					Sec. 11042. Agricultural disease emergency
				detection and response.
					Sec. 11043. National plant disease
				recovery system and national veterinary stockpile.
					Sec. 11044. Research and development of
				agricultural countermeasures.
					Sec. 11045. Veterinary workforce grant
				program.
					Sec. 11046. Assistance to build local
				capacity in agricultural biosecurity planning, preparedness, and
				response.
					Sec. 11047. Border inspections of
				agricultural products.
					Sec. 11048. Live virus of foot and mouth
				disease research.
					Subtitle B—Other programs
					Sec. 11051. Foreclosure.
					Sec. 11052. Outreach and technical
				assistance for socially disadvantaged farmers and ranchers.
					Sec. 11053. Additional contracting
				authority.
					Sec. 11054. Improved program delivery by
				the Department of Agriculture on Indian reservations.
					Sec. 11055. Accurate documentation in the
				census of agriculture and certain studies.
					Sec. 11056. Improved data
				requirements.
					Sec. 11057. Receipt for service or denial
				of service.
					Sec. 11058. National Appeals
				Division.
					Sec. 11059. Farmworker
				Coordinator.
					Sec. 11060. Congressional Bipartisan Food
				Safety Commission.
					Sec. 11061. Emergency grants to assist
				low-income migrant and seasonal farmworkers.
					Sec. 11062. Grants to reduce production of
				methamphetamines from anhydrous ammonia.
					Sec. 11063. Invasive species management,
				Hawaii.
					Sec. 11064. Oversight and
				compliance.
					Sec. 11065. Report of civil rights
				complaints, resolutions, and actions.
					Sec. 11066. Grants to improve supply,
				stability, safety, and training of agricultural labor force.
					Sec. 11067. Interstate shipment of meat
				and poultry inspected by Federal and State agencies for certain small
				establishments.
					Sec. 11068. Prevention and investigation
				of payment and fraud and error.
					Sec. 11069. Elimination of statute of
				limitations applicable to collection of debt by administrative
				offset.
					Sec. 11070. Stored quantities
				of propane.
					Sec. 11071. Closure of certain
				county FSA offices.
				
			2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Agriculture.
		IProducer income
			 protection programs
			1001.DefinitionsIn this title (other than part III of
			 subtitle A):
				(1)Average crop
			 revenue paymentThe term average crop revenue
			 payment means a payment made to producers on a farm under section
			 1401.
				(2)Base
			 acresThe term base acres, with respect to a covered
			 commodity on a farm, means the number of acres established under section 1101
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7911) as in
			 effect on the day before the date of enactment of this Act, subject to any
			 adjustment under section 1101 of this Act.
				(3)Counter-cyclical
			 paymentThe term counter-cyclical payment means a
			 payment made to producers on a farm under section 1104.
				(4)Covered
			 commodityThe term covered commodity means wheat,
			 corn, grain sorghum, barley, oats, upland cotton, long grain rice, medium grain
			 rice, pulse crops, soybeans, and other oilseeds.
				(5)Direct
			 paymentThe term direct payment means a payment made
			 to producers on a farm under section 1103.
				(6)Effective
			 priceThe term effective price, with respect to a
			 covered commodity for a crop year, means the price calculated by the Secretary
			 under section 1104 to determine whether counter-cyclical payments are required
			 to be made for that crop year.
				(7)Extra long
			 staple cottonThe term extra long staple cotton
			 means cotton that—
					(A)is produced from
			 pure strain varieties of the Barbadense species or any hybrid of the species,
			 or other similar types of extra long staple cotton, designated by the
			 Secretary, having characteristics needed for various end uses for which United
			 States upland cotton is not suitable and grown in irrigated cotton-growing
			 regions of the United States designated by the Secretary or other areas
			 designated by the Secretary as suitable for the production of the varieties or
			 types; and
					(B)is ginned on a
			 roller-type gin or, if authorized by the Secretary, ginned on another type gin
			 for experimental purposes.
					(8)Loan
			 commodityThe term loan commodity means wheat, corn,
			 grain sorghum, barley, oats, upland cotton, extra long staple cotton, long
			 grain rice, medium grain rice, soybeans, other oilseeds, wool, mohair, honey,
			 dry peas, lentils, small chickpeas, and large chickpeas.
				(9)Medium grain
			 riceThe term medium grain rice includes short grain
			 rice.
				(10)Other
			 oilseedThe term other oilseed means a crop of
			 sunflower seed, rapeseed, canola, safflower, flaxseed, mustard seed, crambe,
			 sesame seed, camelina, or any oilseed designated by the Secretary.
				(11)Payment acresThe term payment acres means,
			 in the case of direct payments and counter-cyclical payments, 85 percent of the
			 base acres of a covered commodity on a farm on which direct payments or
			 counter-cyclical payments are made.
				(12)Payment
			 yieldThe term payment yield means the yield
			 established for direct payments and counter-cyclical payments under section
			 1102 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7912) as
			 in effect on the day before the date of enactment of this Act, or under section
			 1102 of this Act, for a farm for a covered commodity.
				(13)Producer
					(A)In
			 generalThe term producer means an owner, operator,
			 landlord, tenant, or sharecropper that shares in the risk of producing a crop
			 and is entitled to share in the crop available for marketing from the farm, or
			 would have shared had the crop been produced.
					(B)Hybrid
			 seedIn determining whether a grower of hybrid seed is a
			 producer, the Secretary shall—
						(i)not
			 take into consideration the existence of a hybrid seed contract; and
						(ii)ensure that
			 program requirements do not adversely affect the ability of the grower to
			 receive a payment under this title.
						(14)Pulse cropThe term pulse crop means dry
			 peas, lentils, small chickpeas, and large chickpeas.
				(15)StateThe
			 term State means—
					(A)a State;
					(B)the District of
			 Columbia;
					(C)the Commonwealth
			 of Puerto Rico; and
					(D)any other
			 territory or possession of the United States.
					(16)Target
			 priceThe term target price means the price per
			 bushel, pound, or hundredweight (or other appropriate unit) of a covered
			 commodity used to determine the payment rate for counter-cyclical
			 payments.
				(17)United
			 StatesThe term United States, when used in a
			 geographical sense, means all of the States.
				ATraditional payments and loans
				IDirect payments
			 and counter-cyclical payments
					1101.Base acres and
			 payment acres for a farm
						(a)Adjustment of
			 base acres
							(1)In
			 generalThe Secretary shall provide for an adjustment, as
			 appropriate, in the base acres for covered commodities for a farm whenever the
			 following circumstances occurs:
								(A)A conservation
			 reserve contract entered into under section 1231 of the Food Security Act of
			 1985 (16 U.S.C. 3831) with respect to the farm expires or is voluntarily
			 terminated.
								(B)Cropland is
			 released from coverage under a conservation reserve contract by the
			 Secretary.
								(C)The producer has
			 eligible pulse crop or camelina acreage.
								(D)The producer has
			 eligible oilseed acreage as the result of the Secretary designating additional
			 oilseeds.
								(2)Special
			 conservation reserve acreage payment rulesFor the crop year in
			 which a base acres adjustment under subparagraph (A) or (B) of paragraph (1) is
			 first made, the owner of the farm shall elect to receive either direct payments
			 and counter-cyclical payments with respect to the acreage added to the farm
			 under this subsection or a prorated payment under the conservation reserve
			 contract, but not both.
							(b)Prevention of
			 excess base acres
							(1)Required
			 reductionIf the sum of the base acres for a farm, together with
			 the acreage described in paragraph (2) exceeds the actual cropland acreage of
			 the farm, the Secretary shall reduce the base acres for 1 or more covered
			 commodities for the farm or the base acres for peanuts for the farm so that the
			 sum of the base acres and acreage described in paragraph (2) does not exceed
			 the actual cropland acreage of the farm.
							(2)Other
			 acreageFor purposes of paragraph (1), the Secretary shall
			 include the following:
								(A)Any base acres for peanuts for the
			 farm.
								(B)Any acreage on
			 the farm enrolled in the conservation reserve program or wetlands reserve
			 program under chapter 1 of subtitle D of title XII of the Food Security Act of
			 1985 (16 U.S.C. 3830 et seq.).
								(C)Any other acreage
			 on the farm enrolled in a Federal conservation program for which payments are
			 made in exchange for not producing an agricultural commodity on the
			 acreage.
								(D)Any eligible
			 pulse crop or camelina acreage, which shall be determined in the same manner as
			 eligible oilseed acreage under section 1101(a)(2) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 7911(a)(2)).
								(E)If the Secretary
			 designates additional oilseeds, any eligible oilseed acreage, which shall be
			 determined in the same manner as eligible oilseed acreage under section
			 1101(a)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 7911(a)(2)).
								(3)Selection of
			 acresThe Secretary shall give the owner of the farm the
			 opportunity to select the base acres for a covered commodity or the base acres
			 for peanuts for the farm against which the reduction required by paragraph (1)
			 will be made.
							(4)Exception for
			 double-cropped acreageIn applying paragraph (1), the Secretary
			 shall make an exception in the case of double cropping, as determined by the
			 Secretary.
							(5)Coordinated application of
			 requirementsThe Secretary
			 shall take into account section 1302(b) when applying the requirements of this
			 subsection.
							(c)Permanent
			 reduction in base acres
							(1)In
			 generalThe owner of a farm may reduce, at any time, the base
			 acres for any covered commodity for the farm.
							(2)AdministrationThe
			 reduction shall be permanent and made in the manner prescribed by the
			 Secretary.
							1102.Payment
			 yields
						(a)Establishment
			 and purposeFor the purpose of making direct payments and
			 counter-cyclical payments under this subtitle, the Secretary shall provide for
			 the establishment of a yield for each farm for any designated oilseed,
			 camelina, or eligible pulse crop for which a payment yield was not established
			 under section 1102 of the Farm Security and Rural Investment Act of 2002 (7
			 U.S.C. 7912) in accordance with this section.
						(b)Payment yields
			 for designated oilseeds, camelina, and eligible pulse crops
							(1)Determination
			 of average yieldIn the case of designated oilseeds, camelina,
			 and eligible pulse crops, the Secretary shall determine the average yield per
			 planted acre for the designated oilseed, camelina, or pulse crop on a farm for
			 the 1998 through 2001 crop years, excluding any crop year in which the acreage
			 planted to the designated oilseed, camelina, or pulse crop was zero.
							(2)Adjustment for
			 payment yield
								(A)In
			 generalThe payment yield for a farm for a designated oilseed,
			 camelina, or eligible pulse crop shall be equal to the product of the
			 following:
									(i)The
			 average yield for the designated oilseed, camelina, or pulse crop determined
			 under paragraph (1).
									(ii)The ratio
			 resulting from dividing the national average yield for the designated oilseed,
			 camelina, or pulse crop for the 1981 through 1985 crops by the national average
			 yield for the designated oilseed, camelina, or pulse crop for the 1998 through
			 2001 crops.
									(B)No national
			 average yield information availableTo the extent that national
			 average yield information for a designated oilseed, camelina, or pulse crop is
			 not available, the Secretary shall use such information as the Secretary
			 determines to be fair and equitable to establish a national average yield under
			 this section.
								(3)Use of partial
			 county average yieldIf the yield per planted acre for a crop of
			 a designated oilseed, camelina, or pulse crop for a farm for any of the 1998
			 through 2001 crop years was less than 75 percent of the county yield for that
			 designated oilseed, camelina, or pulse crop, the Secretary shall assign a yield
			 for that crop year equal to 75 percent of the county yield for the purpose of
			 determining the average under paragraph (1).
							(4)No historic yield data
			 availableIn the case of
			 establishing yields for designated oilseeds, camelina, and eligible pulse
			 crops, if historic yield data is not available, the Secretary shall use the
			 ratio for dry peas calculated under paragraph (2)(A)(ii) in determining the
			 yields for designated oilseeds, camelina, and eligible pulse crops, as
			 determined to be fair and equitable by the Secretary.
							1103.Availability of
			 direct payments
						(a)Payment
			 requiredExcept as provided in section 1401, for each of the 2008
			 through 2012 crop years of each covered commodity (other than pulse crops), the
			 Secretary shall make direct payments to producers on farms for which payment
			 yields and base acres are established.
						(b)Payment
			 rateThe payment rates used
			 to make direct payments with respect to covered commodities for a crop year are
			 as follows:
							(1)Wheat, $0.52 per
			 bushel.
							(2)Corn, $0.28 per
			 bushel.
							(3)Grain sorghum,
			 $0.35 per bushel.
							(4)Barley, $0.24 per
			 bushel.
							(5)Oats, $0.024 per
			 bushel.
							(6)Upland cotton,
			 $0.0667 per pound.
							(7)Long grain rice,
			 $2.35 per hundredweight.
							(8)Medium grain
			 rice, $2.35 per hundredweight.
							(9)Soybeans, $0.44
			 per bushel.
							(10)Other oilseeds,
			 $0.80 per hundredweight.
							(c)Payment
			 amountThe amount of the direct payment to be paid to the
			 producers on a farm for a covered commodity for a crop year shall be equal to
			 the product of the following:
							(1)The payment rate
			 specified in subsection (b).
							(2)The payment acres
			 of the covered commodity on the farm.
							(3)The payment yield
			 for the covered commodity for the farm.
							(d)Time for payment
							(1)In
			 generalIn the case of each
			 of the 2008 through 2012 crop years, the Secretary shall make direct payments
			 under this section not earlier than October 1 of the calendar year in which the
			 crop of the covered commodity is harvested.
							(2)Advance
			 payments
								(A)OptionAt
			 the option of the producers on a farm, the Secretary shall pay in advance up to
			 22 percent of the direct payment for a covered commodity for any of the 2008
			 through 2011 crop years to the producers on a farm.
								(B)Month
									(i)SelectionSubject
			 to clauses (ii) and (iii), the producers on a farm shall select the month
			 during which the advance payment for a crop year will be made.
									(ii)OptionsThe
			 month selected may be any month during the period—
										(I)beginning on
			 December 1 of the calendar year before the calendar year in which the crop of
			 the covered commodity is harvested; and
										(II)ending during
			 the month within which the direct payment would otherwise be made.
										(iii)ChangeThe
			 producers on a farm may change the selected month for a subsequent advance
			 payment by providing advance notice to the Secretary.
									(3)Repayment of
			 advance paymentsIf a producer on a farm that receives an advance
			 direct payment for a crop year ceases to be a producer on that farm, or the
			 extent to which the producer shares in the risk of producing a crop changes,
			 before the date the remainder of the direct payment is made, the producer shall
			 be responsible for repaying the Secretary the applicable amount of the advance
			 payment, as determined by the Secretary.
							1104.Availability of
			 counter-cyclical payments
						(a)Payment
			 requiredSubject to sections 1107 and 1401, for each of the 2008
			 through 2012 crop years for each covered commodity, the Secretary shall make
			 counter-cyclical payments to producers on farms for which payment yields and
			 base acres are established with respect to the covered commodity if the
			 Secretary determines that the effective price for the covered commodity is less
			 than the target price for the covered commodity.
						(b)Effective
			 price
							(1)Covered
			 commodities other than riceExcept as provided in paragraph (2),
			 for purposes of subsection (a), the effective price for a covered commodity is
			 equal to the sum of the following:
								(A)The higher of the
			 following:
									(i)The
			 national average market price received by producers during the 12-month
			 marketing year for the covered commodity, as determined by the
			 Secretary.
									(ii)The national
			 average loan rate for a marketing assistance loan for the covered commodity in
			 effect for the applicable period under part II.
									(B)The payment rate
			 in effect for the covered commodity under section 1103 for the purpose of
			 making direct payments with respect to the covered commodity.
								(2)
			 RiceIn the case of long grain rice and medium grain rice, for
			 purposes of subsection (a), the effective price for each type or class of rice
			 is equal to the sum of the following:
								(A)The higher of the
			 following:
									(i)The
			 national average market price received by producers during the 12-month
			 marketing year for the type or class of rice, as determined by the
			 Secretary.
									(ii)The national
			 average loan rate for a marketing assistance loan for the type or class of rice
			 in effect for the applicable period under part II.
									(B)The payment rate
			 in effect for the type or class of rice under section 1103 for the purpose of
			 making direct payments with respect to the type or class of rice.
								(c)Target
			 price
							(1)In
			 generalFor purposes of each of the 2008 through 2012 crop years,
			 the target prices for covered commodities shall be as follows:
								(A)Wheat, $4.20 per
			 bushel.
								(B)Corn, $2.63 per
			 bushel.
								(C)Grain sorghum,
			 $2.63 per bushel.
								(D)Barley, $2.63 per
			 bushel.
								(E)Oats, $1.83 per
			 bushel.
								(F)Upland cotton,
			 $0.7225 per pound.
								(G)Long grain rice,
			 $10.50 per hundredweight.
								(H)Medium grain
			 rice, $10.50 per hundredweight.
								(I)Soybeans, $6.00
			 per bushel.
								(J)Other oilseeds,
			 $12.74 per hundredweight.
								(K)Dry peas, $8.33
			 per hundredweight.
								(L)Lentils, $12.82
			 per hundredweight.
								(M)Small chickpeas,
			 $10.36 per hundredweight.
								(N)Large chickpeas,
			 $12.82 per hundredweight.
								(2)Separate target
			 priceThe Secretary may not establish a target price for a
			 covered commodity that is different from the target price specified in
			 paragraph (1) for the covered commodity.
							(d)Payment
			 rateThe payment rate used to make counter-cyclical payments with
			 respect to a covered commodity for a crop year shall be equal to the difference
			 between—
							(1)the target price
			 for the covered commodity; and
							(2)the effective
			 price determined under subsection (b) for the covered commodity.
							(e)Payment
			 amountIf counter-cyclical payments are required to be paid for
			 any of the 2008 through 2012 crop years of a covered commodity, the amount of
			 the counter-cyclical payment to be paid to the producers on a farm for that
			 crop year shall be equal to the product of the following:
							(1)The payment rate
			 specified in subsection (d).
							(2)The payment acres
			 of the covered commodity on the farm.
							(3)The payment yield
			 for the covered commodity for the farm.
							(f)Time for
			 payments
							(1)General
			 ruleIf the Secretary determines under subsection (a) that
			 counter-cyclical payments are required to be made under this section for the
			 crop of a covered commodity, the Secretary shall make the counter-cyclical
			 payments for the crop beginning October 1, or as soon as practicable
			 thereafter, after the end of the applicable marketing year for the covered
			 commodity.
							(2)Availability of
			 partial payments
								(A)In
			 generalIf, before the end of the 12-month marketing year for a
			 covered commodity, the Secretary estimates that counter-cyclical payments will
			 be required for the crop of the covered commodity, the Secretary shall give
			 producers on a farm the option to receive partial payments of the
			 counter-cyclical payment projected to be made for that crop of the covered
			 commodity.
								(B)Election
									(i)In
			 generalThe Secretary shall allow producers on a farm to make an
			 election to receive partial payments for a covered commodity under subparagraph
			 (A) at any time but not later than 30 days prior to the end of the marketing
			 year for that covered commodity.
									(ii)Date of
			 issuanceThe Secretary shall issue the partial payment after the
			 date of an announcement by the Secretary but not later than 30 days prior to
			 the end of the marketing year.
									(3)Time for
			 partial paymentsWhen the Secretary makes partial payments for a
			 covered commodity for any of the 2008 through 2010 crop years—
								(A)the first partial
			 payment shall be made after completion of the first 180 days of the marketing
			 year for the covered commodity; and
								(B)the final partial
			 payment shall be made beginning October 1, or as soon as practicable
			 thereafter, after the end of the applicable marketing year for the covered
			 commodity.
								(4)Amount of
			 partial payment
								(A)First partial
			 paymentFor each of the 2008 through 2010 crops of a covered
			 commodity, the first partial payment under paragraph (3) to the producers on a
			 farm may not exceed 40 percent of the projected counter-cyclical payment for
			 the covered commodity for the crop year, as determined by the Secretary.
								(B)Final
			 paymentThe final payment for a covered commodity for a crop year
			 shall be equal to the difference between—
									(i)the
			 actual counter-cyclical payment to be made to the producers for the covered
			 commodity for that crop year; and
									(ii)the amount of
			 the partial payment made to the producers under subparagraph (A).
									(5)RepaymentThe
			 producers on a farm that receive a partial payment under this subsection for a
			 crop year shall repay to the Secretary the amount, if any, by which the total
			 of the partial payments exceed the actual counter-cyclical payment to be made
			 for the covered commodity for that crop year.
							1105.Producer agreement
			 required as condition of provision of direct payments and counter-cyclical
			 payments
						(a)Compliance with
			 certain requirements
							(1)RequirementsBefore
			 the producers on a farm may receive direct payments or counter-cyclical
			 payments with respect to the farm, the producers shall agree, during the crop
			 year for which the payments are made and in exchange for the payments—
								(A)to comply with
			 applicable conservation requirements under subtitle B of title XII of the Food
			 Security Act of 1985 (16 U.S.C. 3811 et seq.);
								(B)to comply with
			 applicable wetland protection requirements under subtitle C of title XII of
			 that Act (16 U.S.C. 3821 et seq.);
								(C)to comply with
			 the planting flexibility requirements of section 1106;
								(D)to use the land
			 on the farm, in a quantity equal to the attributable base acres for the farm
			 and any base acres for peanuts for the farm under part III, for an agricultural
			 or conserving use, and not for a nonagricultural commercial, industrial, or
			 residential use (including land subdivided and developed into residential units
			 or other nonfarming uses, or that is otherwise no longer intended to be used in
			 conjunction with a farming operation), as determined by the Secretary;
			 and
								(E)to effectively
			 control noxious weeds and otherwise maintain the land in accordance with sound
			 agricultural practices, as determined by the Secretary, if the agricultural or
			 conserving use involves the noncultivation of any portion of the land referred
			 to in subparagraph (D).
								(2)ComplianceThe
			 Secretary may issue such rules as the Secretary considers necessary to ensure
			 producer compliance with the requirements of paragraph (1).
							(3)ModificationAt
			 the request of the transferee or owner, the Secretary may modify the
			 requirements of this subsection if the modifications are consistent with the
			 objectives of this subsection, as determined by the Secretary.
							(b)Transfer or
			 change of interest in farm
							(1)Termination
								(A)In
			 generalExcept as provided in paragraph (2), a transfer of (or
			 change in) the interest of the producers on a farm in base acres for which
			 direct payments or counter-cyclical payments are made shall result in the
			 termination of the payments with respect to the base acres, unless the
			 transferee or owner of the acreage agrees to assume all obligations under
			 subsection (a).
								(B)Effective
			 dateThe termination shall take effect on the date determined by
			 the Secretary.
								(2)ExceptionIf
			 a producer entitled to a direct payment or counter-cyclical payment dies,
			 becomes incompetent, or is otherwise unable to receive the payment, the
			 Secretary shall make the payment, in accordance with rules issued by the
			 Secretary.
							(c)Acreage
			 reports
							(1)In
			 generalAs a condition on the receipt of any benefits under this
			 part or part II, the Secretary shall require producers on a farm to submit to
			 the Secretary annual acreage reports with respect to all cropland on the
			 farm.
							(2)PenaltiesNo
			 penalty with respect to benefits under this part or part II shall be assessed
			 against the producers on a farm for an inaccurate acreage report unless the
			 producers on the farm knowingly and willfully falsified the acreage
			 report.
							(d)Tenants and
			 sharecroppersIn carrying out this subtitle, the Secretary shall
			 provide adequate safeguards to protect the interests of tenants and
			 sharecroppers.
						(e)Sharing of
			 paymentsThe Secretary shall provide for the sharing of direct
			 payments and counter-cyclical payments among the producers on a farm on a fair
			 and equitable basis.
						1106.Planting
			 flexibility
						(a)Permitted
			 cropsSubject to subsection (b), any commodity or crop may be
			 planted on base acres on a farm.
						(b)Limitations
			 regarding certain commodities
							(1)General
			 limitationThe planting of an agricultural commodity specified in
			 paragraph (3) shall be prohibited on base acres unless the commodity, if
			 planted, is destroyed before harvest.
							(2)Treatment of
			 trees and other perennialsThe planting of an agricultural
			 commodity specified in paragraph (3) that is produced on a tree or other
			 perennial plant shall be prohibited on base acres.
							(3)Covered
			 agricultural commoditiesParagraphs (1) and (2) apply to the
			 following agricultural commodities:
								(A)Fruits.
								(B)Vegetables (other
			 than mung beans and pulse crops).
								(C)Wild rice.
								(c)ExceptionsParagraphs
			 (1) and (2) of subsection (b) shall not limit the planting of an agricultural
			 commodity specified in paragraph (3) of that subsection—
							(1)in any region in
			 which there is a history of double-cropping of covered commodities with
			 agricultural commodities specified in subsection (b)(3), as determined by the
			 Secretary, in which case the double-cropping shall be permitted;
							(2)on a farm that
			 the Secretary determines has a history of planting agricultural commodities
			 specified in subsection (b)(3) on base acres, except that direct payments and
			 counter-cyclical payments shall be reduced by an acre for each acre planted to
			 such an agricultural commodity; or
							(3)by the producers
			 on a farm that the Secretary determines has an established planting history of
			 a specific agricultural commodity specified in subsection (b)(3), except
			 that—
								(A)the quantity
			 planted may not exceed the average annual planting history of such agricultural
			 commodity by the producers on the farm in the 1991 through 1995 or 1998 through
			 2001 crop years (excluding any crop year in which no plantings were made), as
			 determined by the Secretary; and
								(B)direct payments
			 and counter-cyclical payments shall be reduced by an acre for each acre planted
			 to such agricultural commodity.
								(d)Planting
			 Transferability Pilot Project
							(1)Pilot project
			 authorizedIn addition to the
			 exceptions provided in subsection (c), the Secretary shall carry out a pilot
			 project in the State of Indiana under which paragraphs (1) and (2) of
			 subsection (b) shall not limit the planting of tomatoes grown for processing on
			 up to 10,000 base acres during each of the 2008 through 2009 crop years.
							(2)Contract and
			 management requirementsTo be eligible for selection to
			 participate in the pilot project, the producers on a farm shall—
								(A)have entered into a
			 contract to produce tomatoes for processing; and
								(B)agree to produce the tomatoes as part of a
			 program of crop rotation on the farm to achieve agronomic and pest and disease
			 management benefits.
								(3)Temporary
			 reduction in base acresThe
			 base acres on a farm participating in the pilot program for a crop year shall
			 be reduced by an acre for each acre planted to tomatoes under the pilot
			 program.
							(4)Recalculation of
			 base acres
								(A)In
			 generalIf the Secretary
			 recalculates base acres for a farm while the farm is included in the pilot
			 project, the planting and production of tomatoes on base acres for which a
			 temporary reduction was made under this section shall be considered to be the
			 same as the planting and production of a covered commodity.
								(B)ProhibitionNothing in this paragraph provides
			 authority for the Secretary to recalculate base acres for a farm.
								1107.Special rule
			 for long grain and medium grain rice
						(a)Calculation
			 methodSubject to subsections (b) and (c), for the purposes of
			 determining the amount of the counter-cyclical payments to be paid to the
			 producers on a farm for long grain rice and medium grain rice under section
			 1104, the base acres of rice on the farm shall be apportioned using the 4-year
			 average of the percentages of acreage planted in the applicable State to long
			 grain rice and medium grain rice during the 2003 through 2006 crop years, as
			 determined by the Secretary.
						(b)Producer
			 electionAs an alternative to the calculation method described in
			 subsection (a), the Secretary shall provide producers on a farm the opportunity
			 to elect to apportion rice base acres on the farm using the 4-year average
			 of—
							(1)the percentages
			 of acreage planted on the farm to long grain rice and medium grain rice during
			 the 2003 through 2006 crop years;
							(2)the percentages
			 of any acreage on the farm that the producers were prevented from planting to
			 long grain rice and medium grain rice during the 2003 through 2006 crop years
			 because of drought, flood, other natural disaster, or other condition beyond
			 the control of the producers, as determined by the Secretary; and
							(3)in the case of a
			 crop year for which a producer on a farm elected not to plant to long grain and
			 medium grain rice during the 2003 through 2006 crop years, the percentages of
			 acreage planted in the applicable State to long grain rice and medium grain
			 rice, as determined by the Secretary.
							(c)LimitationIn
			 carrying out this section, the Secretary shall use the same total base acres,
			 payment acres, and payment yields established with respect to rice under
			 sections 1101 and 1102 of the Farm Security and Rural Investment Act of 2002 (7
			 U.S.C. 7911, 7912), as in effect on the day before the date of enactment of
			 this Act, subject to any adjustment under section 1101 of this Act.
						1108.Period of
			 effectivenessThis part shall
			 be effective beginning with the 2008 crop year of each covered commodity
			 through the 2012 crop year.
					IIMarketing
			 assistance loans and loan deficiency payments
					1201.Availability
			 of nonrecourse marketing assistance loans for loan commodities
						(a)Nonrecourse
			 loans available
							(1)AvailabilityExcept
			 as provided in section 1401, for each of the 2008 through 2012 crops of each
			 loan commodity, the Secretary shall make available to producers on a farm
			 nonrecourse marketing assistance loans for loan commodities produced on the
			 farm.
							(2)Terms and
			 conditionsThe marketing assistance loans shall be made under
			 terms and conditions that are prescribed by the Secretary and at the loan rate
			 established under section 1202 for the loan commodity.
							(b)Eligible
			 productionThe producers on a farm shall be eligible for a
			 marketing assistance loan under subsection (a) for any quantity of a loan
			 commodity produced on the farm.
						(c)Treatment of
			 certain commingled commoditiesIn carrying out this part, the
			 Secretary shall make loans to producers on a farm that would be eligible to
			 obtain a marketing assistance loan, but for the fact the loan commodity owned
			 by the producers on the farm is commingled with loan commodities of other
			 producers in facilities unlicensed for the storage of agricultural commodities
			 by the Secretary or a State licensing authority, if the producers obtaining the
			 loan agree to immediately redeem the loan collateral in accordance with section
			 166 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C.
			 7286).
						(d)Compliance with
			 conservation and wetlands requirementsAs a condition of the
			 receipt of a marketing assistance loan under subsection (a), the producer shall
			 comply with applicable conservation requirements under subtitle B of title XII
			 of the Food Security Act of 1985 (16 U.S.C. 3811 et seq.) and applicable
			 wetland protection requirements under subtitle C of title XII of the Act (16
			 U.S.C. 3821 et seq.) during the term of the loan.
						1202.Loan rates
			 for nonrecourse marketing assistance loans
						(a)Loan
			 ratesFor each of the 2008 through 2012 crop years, the loan rate
			 for a marketing assistance loan under section 1201 for a loan commodity shall
			 be equal to the following:
							(1)In the case of
			 wheat, $2.94 per bushel.
							(2)In the case of
			 corn, $1.95 per bushel.
							(3)In the case of
			 grain sorghum, $1.95 per bushel.
							(4)In the case of
			 barley, $1.95 per bushel.
							(5)In the case of
			 oats, $1.39 per bushel.
							(6)In the case of
			 the base quality of upland cotton, $0.52 per pound.
							(7)In the case of
			 extra long staple cotton, $0.7977 per pound.
							(8)In the case of
			 long grain rice, $6.50 per hundredweight.
							(9)in the case of
			 medium grain rice, $6.50 per hundredweight.
							(10)In the case of
			 soybeans, $5.00 per bushel.
							(11)In the case of
			 other oilseeds, $10.09 per hundredweight.
							(12)In the case of
			 dry peas, $5.40 per hundredweight.
							(13)In the case of
			 lentils, $11.28 per hundredweight.
							(14)In the case of
			 small chickpeas, $7.43 per hundredweight.
							(15)In the case of
			 large chickpeas, $11.28 per hundredweight.
							(16)In the case of
			 graded wool, $1.20 per pound.
							(17)In the case of
			 nongraded wool, $0.40 per pound.
							(18)In the case of
			 mohair, $4.20 per pound.
							(19)In the case of
			 honey, $0.72 per pound.
							(b)Single county
			 loan rate for other oilseedsThe Secretary shall establish a
			 single loan rate in each county for each kind of other oilseeds described in
			 subsection (a)(10).
						(c)Grading basis
			 for marketing loans for pulse cropsThe loan rate for pulse
			 crops—
							(1)shall be based on
			 a grade not less than grade number 2 or other grade factors, including the fair
			 and average quality of the 1 or more crops in any year; and
							(2)may be adjusted
			 by the Secretary to reflect the normal market discounts for grades less than
			 number 2 quality.
							(d)Corn and grain
			 sorghumThe Secretary shall—
							(1)establish a
			 single county loan rate for corn and grain sorghum in each county;
							(2)establish a
			 single national average loan rate for corn and grain sorghum; and
							(3)determine each
			 county loan rate and the national average loan rate for corn and grain sorghum,
			 and any and all other program loan rates applicable to corn and grain sorghum,
			 from a data set that includes prices for both corn and grain sorghum.
							1203.Term of
			 loans
						(a)Term of
			 loanIn the case of each loan commodity, a marketing assistance
			 loan under section 1201 shall have a term of 9 months beginning on the first
			 day of the first month after the month in which the loan is made.
						(b)Extensions
			 prohibitedThe Secretary may not extend the term of a marketing
			 assistance loan for any loan commodity.
						1204.Repayment of
			 loans
						(a)General
			 ruleThe Secretary shall permit the producers on a farm to repay
			 a marketing assistance loan under section 1201 for a loan commodity (other than
			 upland cotton, long grain rice, medium grain rice, extra long staple cotton,
			 and confectionery and each other kind of sunflower seed (other than oil
			 sunflower seed)) at a rate that is the lesser of—
							(1)the loan rate
			 established for the commodity under section 1202, plus interest (determined in
			 accordance with section 163 of the Federal Agriculture Improvement and Reform
			 Act of 1996 (7 U.S.C. 7283)); or
							(2)a rate that the
			 Secretary determines will—
								(A)minimize
			 potential loan forfeitures;
								(B)minimize the
			 accumulation of stocks of the commodity by the Federal Government;
								(C)minimize the cost
			 incurred by the Federal Government in storing the commodity;
								(D)allow the
			 commodity produced in the United States to be marketed freely and
			 competitively, both domestically and internationally; and
								(E)minimize
			 discrepancies in marketing loan benefits across State boundaries and across
			 county boundaries.
								(b)Repayment rates
			 for upland cotton, long grain rice, and medium grain riceThe
			 Secretary shall permit producers to repay a marketing assistance loan under
			 section 1201 for upland cotton, long grain rice, and medium grain rice at a
			 rate that is the lesser of—
							(1)the loan rate
			 established for the commodity under section 1202, plus interest (determined in
			 accordance with section 163 of the Federal Agriculture Improvement and Reform
			 Act of 1996 (7 U.S.C. 7283)); or
							(2)the prevailing
			 world market price for the commodity (adjusted to United States quality and
			 location), as determined by the Secretary.
							(c)Repayment rates
			 for extra long staple cottonRepayment of a marketing assistance
			 loan for extra long staple cotton shall be at the loan rate established for the
			 commodity under section 1202, plus interest (determined in accordance with
			 section 163 of the Federal Agriculture Improvement and Reform Act of 1996 (7
			 U.S.C. 7283)).
						(d)Prevailing
			 world market priceFor purposes of this section and section 1207,
			 the Secretary shall prescribe by regulation—
							(1)a formula to
			 determine—
								(A)the prevailing
			 world market price for upland cotton (adjusted to United States quality and
			 location); and
								(B)the prevailing
			 world market price for long grain rice and medium grain rice, adjusted to
			 United States quality and location; and
								(2)a mechanism by
			 which the Secretary shall announce periodically the prevailing world market
			 price for upland cotton, long grain rice, and medium grain rice.
							(e)Adjustment of
			 prevailing world market price for upland cotton—
							(1)In
			 generalDuring the period beginning on the date of enactment of
			 this Act and ending July 31, 2013, the Secretary may further adjust the
			 prevailing world market price for upland cotton (adjusted to United States
			 quality and location) if the Secretary determines the adjustment is
			 necessary—
								(A)to minimize
			 potential loan forfeitures;
								(B)to minimize the
			 accumulation of stocks of upland cotton by the Federal Government;
								(C)to allow upland
			 cotton produced in the United States to be marketed freely and competitively,
			 both domestically and internationally;
								(D)to ensure that
			 upland cotton produced in the United States is competitive in world markets;
			 and
								(E)to ensure an
			 appropriate transition between current-crop and forward-crop price quotations,
			 except that the Secretary may use forward-crop price quotations prior to July
			 31 of a marketing year only if—
									(i)there are
			 insufficient current-crop price quotations; and
									(ii)the forward-crop
			 price quotation is the lowest such quotation available.
									(2)Guidelines for
			 additional adjustmentsIn making adjustments under this
			 subsection, the Secretary shall establish a mechanism for determining and
			 announcing the adjustments in order to avoid undue disruption in the United
			 States market.
							(f)Repayment rates
			 for confectionery and other kinds of sunflower seedsThe
			 Secretary shall permit the producers on a farm to repay a marketing assistance
			 loan under section 1201 for confectionery and each other kind of sunflower seed
			 (other than oil sunflower seed) at a rate that is the lesser of—
							(1)the loan rate
			 established for the commodity under section 1202, plus interest (determined in
			 accordance with section 163 of the Federal Agriculture Improvement and Reform
			 Act of 1996 (7 U.S.C. 7283)); or
							(2)the repayment
			 rate established for oil sunflower seed.
							(g)Quality grades
			 for pulse cropsThe loan repayment rate for pulse crops shall be
			 based on the quality grades for the applicable commodity specified in section
			 1202(c).
						(h)Payment of
			 cotton storage costsEffective for the 2008 through 2012 crop
			 years, the Secretary shall use the funds of the Commodity Credit Corporation to
			 provide cotton storage payments in the same manner, and at the same rates, as
			 the Secretary provided those payments for the 2006 crop of cotton.
						1205.Loan
			 deficiency payments
						(a)Availability of
			 loan deficiency payments
							(1)In
			 generalExcept as provided in subsection (d) and section 1401,
			 the Secretary may make loan deficiency payments available to producers on a
			 farm that, although eligible to obtain a marketing assistance loan under
			 section 1201 with respect to a loan commodity, agree to forgo obtaining the
			 loan for the commodity in return for loan deficiency payments under this
			 section.
							(2)Unshorn pelts,
			 hay, and silage
								(A)Marketing
			 assistance loansSubject to subparagraph (B), nongraded wool in
			 the form of unshorn pelts and hay and silage derived from a loan commodity are
			 not eligible for a marketing assistance loan under section 1201.
								(B)Loan deficiency
			 paymentEffective for the 2008 through 2012 crop years, the
			 Secretary may make loan deficiency payments available under this section to
			 producers on a farm that produce unshorn pelts or hay and silage derived from a
			 loan commodity.
								(b)ComputationA
			 loan deficiency payment for a loan commodity or commodity referred to in
			 subsection (a)(2) shall be computed by multiplying—
							(1)the payment rate
			 determined under subsection (c) for the commodity; by
							(2)the quantity of
			 the commodity produced by the eligible producers, excluding any quantity for
			 which the producers obtain a marketing assistance loan under section
			 1201.
							(c)Payment
			 rate
							(1)In
			 generalIn the case of a loan commodity, the payment rate shall
			 be the amount by which—
								(A)the loan rate
			 established under section 1202 for the loan commodity; exceeds
								(B)the rate at which
			 a marketing assistance loan for the loan commodity may be repaid under section
			 1204.
								(2)Unshorn
			 peltsIn the case of unshorn pelts, the payment rate shall be the
			 amount by which—
								(A)the loan rate
			 established under section 1202 for ungraded wool; exceeds
								(B)the rate at which
			 a marketing assistance loan for ungraded wool may be repaid under section
			 1204.
								(3)Hay and
			 silageIn the case of hay or silage derived from a loan
			 commodity, the payment rate shall be the amount by which—
								(A)the loan rate
			 established under section 1202 for the loan commodity from which the hay or
			 silage is derived; exceeds
								(B)the rate at which
			 a marketing assistance loan for the loan commodity may be repaid under section
			 1204.
								(d)Exception for
			 extra long staple cottonThis section shall not apply with
			 respect to extra long staple cotton.
						(e)Effective date
			 for payment rate determination
							(1)Loss of
			 beneficial interestThe Secretary shall determine the amount of
			 the loan deficiency payment to be made under this section to the producers on a
			 farm with respect to a quantity of a loan commodity or commodity referred to in
			 subsection (a)(2) using the payment rate in effect under subsection (c) as soon
			 as practicable after the date on which the producers on the farm lose
			 beneficial interest.
							(2)On-farm
			 consumptionFor the quantity of a loan commodity or commodity
			 referred to in subsection (a)(2) consumed on a farm, the Secretary shall
			 provide procedures to determine a date on which the producers on the farm lose
			 beneficial interest.
							(3)ApplicabilityThis
			 subsection does not apply for the 2009 through 2012 crop years.
							1206.Payments in
			 lieu of loan deficiency payments for grazed acreage
						(a)Eligible
			 producers
							(1)In
			 generalExcept as provided in section 1401, effective for the
			 2008 through 2012 crop years, in the case of a producer that would be eligible
			 for a loan deficiency payment under section 1205 for wheat, barley, or oats,
			 but that elects to use acreage planted to the wheat, barley, or oats for the
			 grazing of livestock, the Secretary shall make a payment to the producer under
			 this section if the producer enters into an agreement with the Secretary to
			 forgo any other harvesting of the wheat, barley, or oats on that
			 acreage.
							(2)Grazing of
			 triticale acreageEffective for the 2008 through 2012 crop years,
			 with respect to a producer on a farm that uses acreage planted to triticale for
			 the grazing of livestock, the Secretary shall make a payment to the producer
			 under this section if the producer enters into an agreement with the Secretary
			 to forgo any other harvesting of triticale on that acreage.
							(b)Payment
			 amount
							(1)In
			 generalThe amount of a payment made under this section to a
			 producer on a farm described in subsection (a)(1) shall be equal to the amount
			 determined by multiplying—
								(A)the loan
			 deficiency payment rate determined under section 1205(c) in effect, as of the
			 date of the agreement, for the county in which the farm is located; by
								(B)the payment
			 quantity determined by multiplying—
									(i)the
			 quantity of the grazed acreage on the farm with respect to which the producer
			 elects to forgo harvesting of wheat, barley, or oats; and
									(ii)the payment
			 yield in effect for the calculation of direct payments under part I with
			 respect to that loan commodity on the farm or, in the case of a farm without a
			 payment yield for that loan commodity, an appropriate yield established by the
			 Secretary in a manner consistent with section 1102(c).
									(2)Grazing of
			 triticale acreageThe amount of a payment made under this section
			 to a producer on a farm described in subsection (a)(2) shall be equal to the
			 amount determined by multiplying—
								(A)the loan
			 deficiency payment rate determined under section 1205(c) in effect for wheat,
			 as of the date of the agreement, for the county in which the farm is located;
			 by
								(B)the payment
			 quantity determined by multiplying—
									(i)the
			 quantity of the grazed acreage on the farm with respect to which the producer
			 elects to forgo harvesting of triticale; and
									(ii)the payment
			 yield in effect for the calculation of direct payments under part I with
			 respect to wheat on the farm or, in the case of a farm without a payment yield
			 for wheat, an appropriate yield established by the Secretary in a manner
			 consistent with section 1102(c).
									(c)Time, manner,
			 and availability of payment
							(1)Time and
			 mannerA payment under this section shall be made at the same
			 time and in the same manner as loan deficiency payments are made under section
			 1205.
							(2)Availability
								(A)In
			 generalThe Secretary shall establish an availability period for
			 the payments authorized by this section.
								(B)Certain
			 commoditiesIn the case of wheat, barley, and oats, the
			 availability period shall be consistent with the availability period for the
			 commodity established by the Secretary for marketing assistance loans
			 authorized by this part.
								(d)Prohibition on
			 crop insurance indemnity or noninsured crop assistanceA 2008
			 through 2012 crop of wheat, barley, oats, or triticale planted on acreage that
			 a producer elects, in the agreement required by subsection (a), to use for the
			 grazing of livestock in lieu of any other harvesting of the crop shall not be
			 eligible for an indemnity under a policy or plan of insurance authorized under
			 the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or noninsured crop
			 assistance under section 196 of the Federal Agriculture Improvement and Reform
			 Act of 1996 (7 U.S.C. 7333).
						1207.Special
			 marketing loan provisions for upland cotton
						(a)Special import
			 quota
							(1)Definition of
			 special import quotaIn this subsection, the term special
			 import quota means a quantity of imports that is not subject to the
			 over-quota tariff rate of a tariff-rate quota.
							(2)Establishment
								(A)In
			 generalThe President shall carry out an import quota program
			 during the period beginning on the date of the enactment of this Act through
			 July 31, 2013, as provided in this subsection.
								(B)Program
			 requirementsWhenever the Secretary determines and announces that
			 for any consecutive 4-week period, the Friday through Thursday average price
			 quotation for the lowest-priced United States growth, as quoted for Middling
			 (M) 13/32-inch cotton, delivered to a definable and
			 significant international market, as determined by the Secretary, exceeds the
			 prevailing world market price, there shall immediately be in effect a special
			 import quota.
								(3)QuantityThe
			 quota shall be equal to 1 week's consumption of cotton by domestic mills at the
			 seasonally adjusted average rate of the most recent 3 months for which data are
			 available.
							(4)ApplicationThe
			 quota shall apply to upland cotton purchased not later than 90 days after the
			 date of the Secretary's announcement under paragraph (2) and entered into the
			 United States not later than 180 days after that date.
							(5)OverlapA
			 special quota period may be established that overlaps any existing quota period
			 if required by paragraph (2), except that a special quota period may not be
			 established under this subsection if a quota period has been established under
			 subsection (b).
							(6)Preferential
			 tariff treatmentThe quantity under a special import quota shall
			 be considered to be an in-quota quantity for purposes of—
								(A)section 213(d) of
			 the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703(d));
								(B)section 204 of
			 the Andean Trade Preference Act (19 U.S.C. 3203);
								(C)section 503(d) of
			 the Trade Act of 1974 (19 U.S.C. 2463(d)); and
								(D)General Note
			 3(a)(iv) to the Harmonized Tariff Schedule.
								(7)LimitationThe
			 quantity of cotton entered into the United States during any marketing year
			 under the special import quota established under this subsection may not exceed
			 the equivalent of 10 week’s consumption of upland cotton by domestic mills at
			 the seasonally adjusted average rate of the 3 months immediately preceding the
			 first special import quota established in any marketing year.
							(b)Limited global
			 import quota for upland cotton
							(1)DefinitionsIn
			 this subsection:
								(A)SupplyThe
			 term supply means, using the latest official data of the Bureau of
			 the Census, the Department of Agriculture, and the Department of the
			 Treasury—
									(i)the
			 carry-over of upland cotton at the beginning of the marketing year (adjusted to
			 480-pound bales) in which the quota is established;
									(ii)production of
			 the current crop; and
									(iii)imports to the
			 latest date available during the marketing year.
									(B)DemandThe
			 term demand means—
									(i)the
			 average seasonally adjusted annual rate of domestic mill consumption of cotton
			 during the most recent 3 months for which data are available; and
									(ii)the larger
			 of—
										(I)average exports
			 of upland cotton during the preceding 6 marketing years; or
										(II)cumulative
			 exports of upland cotton plus outstanding export sales for the marketing year
			 in which the quota is established.
										(C)Limited global
			 import quotaThe term limited global import quota
			 means a quantity of imports that is not subject to the over-quota tariff rate
			 of a tariff-rate quota.
								(2)ProgramThe
			 President shall carry out an import quota program that provides that whenever
			 the Secretary determines and announces that the average price of the base
			 quality of upland cotton, as determined by the Secretary, in the designated
			 spot markets for a month exceeded 130 percent of the average price of the
			 quality of cotton in the markets for the preceding 36 months, notwithstanding
			 any other provision of law, there shall immediately be in effect a limited
			 global import quota subject to the following conditions:
								(A)QuantityThe
			 quantity of the quota shall be equal to 21 days of domestic mill consumption of
			 upland cotton at the seasonally adjusted average rate of the most recent 3
			 months for which data are available or as estimated by the Secretary.
								(B)Quantity if
			 prior quotaIf a quota has been established under this subsection
			 during the preceding 12 months, the quantity of the quota next established
			 under this subsection shall be the smaller of 21 days of domestic mill
			 consumption calculated under subparagraph (A) or the quantity required to
			 increase the supply to 130 percent of the demand.
								(C)Preferential
			 tariff treatmentThe quantity under a limited global import quota
			 shall be considered to be an in-quota quantity for purposes of—
									(i)section 213(d) of
			 the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703(d));
									(ii)section 204 of
			 the Andean Trade Preference Act (19 U.S.C. 3203);
									(iii)section 503(d)
			 of the Trade Act of 1974 (19 U.S.C. 2463(d)); and
									(iv)General Note
			 3(a)(iv) to the Harmonized Tariff Schedule.
									(D)Quota entry
			 periodWhen a quota is established under this subsection, cotton
			 may be entered under the quota during the 90-day period beginning on the date
			 the quota is established by the Secretary.
								(3)No
			 overlapNotwithstanding paragraph (2), a quota period may not be
			 established that overlaps an existing quota period or a special quota period
			 established under subsection (a).
							(c)Economic
			 adjustment assistance to users of upland cotton
							(1)In
			 generalSubject to paragraph (2), the Secretary shall, on a
			 monthly basis, provide economic adjustment assistance to domestic users of
			 upland cotton in the form of payments for all documented use of that upland
			 cotton during the previous monthly period regardless of the origin of the
			 upland cotton.
							(2)Value of
			 assistance
								(A)Beginning
			 periodDuring the period beginning on August 1, 2008, and ending
			 on June 30, 2013, the value of the assistance provided under paragraph (1)
			 shall be 4 cents per pound.
								(B)Subsequent
			 periodEffective beginning on July 1, 2013, the value of the
			 assistance provided under paragraph (1) shall be 0 cents per pound.
								(3)Allowable
			 purposesEconomic adjustment assistance under this subsection
			 shall be made available only to domestic users of upland cotton that certify
			 that the assistance shall be used only to acquire, construct, install,
			 modernize, develop, convert, or expand land, plant, buildings, equipment,
			 facilities, or machinery.
							(4)Review or
			 auditThe Secretary may conduct such review or audit of the
			 records of a domestic user under this subsection as the Secretary determines
			 necessary to carry out this subsection.
							(5)Improper use of
			 assistanceIf the Secretary determines, after a review or audit
			 of the records of the domestic user, that economic adjustment assistance under
			 this subsection was not used for the purposes specified in paragraph (3), the
			 domestic user shall be—
								(A)liable to repay
			 the assistance to the Secretary, plus interest, as determined by the Secretary;
			 and
								(B)ineligible to
			 receive assistance under this subsection for a period of 1 year following the
			 determination of the Secretary.
								1208.Special
			 competitive provisions for extra long staple cotton
						(a)Competitiveness
			 programNotwithstanding any other provision of law, during the
			 period beginning on the date of the enactment of this Act through July 31,
			 2013, the Secretary shall carry out a program—
							(1)to maintain and
			 expand the domestic use of extra long staple cotton produced in the United
			 States;
							(2)to increase
			 exports of extra long staple cotton produced in the United States; and
							(3)to ensure that
			 extra long staple cotton produced in the United States remains competitive in
			 world markets.
							(b)Payments under
			 program; triggerUnder the program, the Secretary shall make
			 payments available under this section whenever—
							(1)for a consecutive
			 4-week period, the world market price for the lowest priced competing growth of
			 extra long staple cotton (adjusted to United States quality and location and
			 for other factors affecting the competitiveness of such cotton), as determined
			 by the Secretary, is below the prevailing United States price for a competing
			 growth of extra long staple cotton; and
							(2)the lowest priced
			 competing growth of extra long staple cotton (adjusted to United States quality
			 and location and for other factors affecting the competitiveness of such
			 cotton), as determined by the Secretary, is less than 134 percent of the loan
			 rate for extra long staple cotton.
							(c)Eligible
			 recipientsThe Secretary shall make payments available under this
			 section to domestic users of extra long staple cotton produced in the United
			 States and exporters of extra long staple cotton produced in the United States
			 that enter into an agreement with the Commodity Credit Corporation to
			 participate in the program under this section.
						(d)Payment
			 amountPayments under this section shall be based on the amount
			 of the difference in the prices referred to in subsection (b)(1) during the
			 fourth week of the consecutive 4-week period multiplied by the amount of
			 documented purchases by domestic users and sales for export by exporters made
			 in the week following such a consecutive 4-week period.
						1209.Availability
			 of recourse loans for high moisture feed grains and seed cotton
						(a)High moisture
			 feed grains
							(1)Definition of
			 high moisture stateIn this subsection, the term high
			 moisture state means corn or grain sorghum having a moisture content in
			 excess of Commodity Credit Corporation standards for marketing assistance loans
			 made by the Secretary under section 1201.
							(2)Recourse loans
			 availableFor each of the 2008 through 2012 crops of corn and
			 grain sorghum, the Secretary shall make available recourse loans, as determined
			 by the Secretary, to producers on a farm that—
								(A)normally harvest
			 all or a portion of their crop of corn or grain sorghum in a high moisture
			 state;
								(B)present—
									(i)certified scale
			 tickets from an inspected, certified commercial scale, including a licensed
			 warehouse, feedlot, feed mill, distillery, or other similar entity approved by
			 the Secretary, pursuant to regulations issued by the Secretary; or
									(ii)field or other
			 physical measurements of the standing or stored crop in regions of the United
			 States, as determined by the Secretary, that do not have certified commercial
			 scales from which certified scale tickets may be obtained within reasonable
			 proximity of harvest operation;
									(C)certify that they
			 were the owners of the feed grain at the time of delivery to, and that the
			 quantity to be placed under loan under this subsection was in fact harvested on
			 the farm and delivered to, a feedlot, feed mill, or commercial or on-farm
			 high-moisture storage facility, or to a facility maintained by the users of
			 corn and grain sorghum in a high moisture state; and
								(D)comply with
			 deadlines established by the Secretary for harvesting the corn or grain sorghum
			 and submit applications for loans under this subsection within deadlines
			 established by the Secretary.
								(3)Eligibility of
			 acquired feed grainsA loan under this subsection shall be made
			 on a quantity of corn or grain sorghum of the same crop acquired by the
			 producer equivalent to a quantity determined by multiplying—
								(A)the acreage of
			 the corn or grain sorghum in a high moisture state harvested on the producer's
			 farm; by
								(B)the lower of the
			 farm program payment yield used to make counter-cyclical payments under part I
			 or the actual yield on a field, as determined by the Secretary, that is similar
			 to the field from which the corn or grain sorghum was obtained.
								(b)Recourse loans
			 available for seed cottonFor each of the 2008 through 2012 crops
			 of upland cotton and extra long staple cotton, the Secretary shall make
			 available recourse seed cotton loans, as determined by the Secretary, on any
			 production.
						(c)Repayment
			 ratesRepayment of a recourse loan made under this section shall
			 be at the loan rate established for the commodity by the Secretary, plus
			 interest (determined in accordance with section 163 of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7283)).
						1210.Adjustments of
			 loans
						(a)Adjustment
			 authoritySubject to subsections (e) and (f), the Secretary may
			 make appropriate adjustments in the loan rates for any loan commodity (other
			 than cotton) for differences in grade, type, quality, location, and other
			 factors.
						(b)Manner of
			 adjustmentThe adjustments under subsection (a) shall, to the
			 maximum extent practicable, be made in such a manner that the average loan
			 level for the commodity will, on the basis of the anticipated incidence of the
			 factors, be equal to the level of support determined in accordance with this
			 subtitle and subtitles B through E.
						(c)Adjustment on
			 county basis
							(1)In
			 generalThe Secretary may establish loan rates for a crop for
			 producers in individual counties in a manner that results in the lowest loan
			 rate being 95 percent of the national average loan rate, if those loan rates do
			 not result in an increase in outlays.
							(2)ProhibitionAdjustments
			 under this subsection shall not result in an increase in the national average
			 loan rate for any year.
							(d)Adjustment in
			 loan rate for cotton
							(1)In
			 generalThe Secretary may make appropriate adjustments in the
			 loan rate for cotton for differences in quality factors.
							(2)Revisions to
			 quality adjustments for upland cotton
								(A)In
			 generalNot later than 180 days after the enactment of this Act
			 and after consultation with the private sector in accordance with paragraph
			 (3), the Secretary shall implement revisions in the administration of the
			 marketing assistance loan program for upland cotton to more accurately and
			 efficiently reflect market values for upland cotton.
								(B)Mandatory
			 revisionsRevisions under subparagraph (A) shall include—
									(i)the
			 elimination of warehouse location differentials;
									(ii)the
			 establishment of differentials for the various quality factors and staple
			 lengths of cotton based on a 3-year, weighted moving average of the weighted
			 designated spot market regions, as determined by regional production;
									(iii)the elimination
			 of any artificial split in the premium or discount between upland cotton with a
			 32 or 33 staple length due to micronaire; and
									(iv)a
			 mechanism to ensure that no premium or discount is established that exceeds the
			 premium or discount associated with a leaf grade that is 1 better than the
			 applicable color grade.
									(C)Discretionary
			 revisionsRevisions under subparagraph (A) may include—
									(i)the
			 use of non-spot market price data, in addition to spot market price data, that
			 would enhance the accuracy of the price information used in determining quality
			 adjustments under this subsection;
									(ii)adjustments in
			 the premiums or discounts associated with upland cotton with a staple length of
			 33 or above due to micronaire with the goal of eliminating any unnecessary
			 artificial splits in the calculations of the premiums or discounts; and
									(iii)such other
			 adjustments as the Secretary determines appropriate, after consultations
			 conducted in accordance with paragraph (3).
									(3)Consultation
			 with private sector
								(A)Prior to
			 revisionPrior to implementing any revisions to the
			 administration of the marketing assistance loan program for upland cotton, the
			 Secretary shall consult with a private sector committee that—
									(i)is
			 in existence as of the date of enactment of this Act;
									(ii)has a membership
			 that includes representatives of the production, ginning, warehousing,
			 cooperative, and merchandising segments of the United States cotton industry;
			 and
									(iii)has developed
			 recommendations concerning the revisions.
									(B)Review of
			 adjustmentsThe Secretary shall consult with the committee
			 described in subparagraph (A) when conducting a review of adjustments in the
			 operation of the loan program for upland cotton in accordance with paragraph
			 (4).
								(C)Inapplicability
			 of Federal Advisory Committee ActThe Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to consultations under this
			 subsection.
								(4)Review of
			 adjustmentsThe Secretary may review the operation of the upland
			 cotton quality adjustments implemented pursuant to this subsection and may make
			 further revisions to the administration of the loan program for upland cotton,
			 by—
								(A)revoking or
			 revising any actions taken under paragraph (2)(B); or
								(B)revoking or
			 revising any actions taken or authorized to be taken under paragraph
			 (2)(C).
								(5)Adjustments in
			 effect prior to revisionThe quality differences (premiums and
			 discounts for quality factors) applicable to the loan program for upland cotton
			 (prior to any revisions in accordance with this subsection) shall be
			 established by the Secretary by giving equal weight to—
								(A)loan differences
			 for the preceding crop; and
								(B)market
			 differences for the crop in the designated United States spot markets.
								(e)Corn and grain
			 sorghumIn the case of corn and grain sorghum, the
			 Secretary—
							(1)shall administer
			 the applicable loan, marketing loan, and related programs using a single loan
			 rate for corn and grain sorghum that is identical in each individual
			 county;
							(2)shall provide
			 that any adjustment in the corn and grain sorghum loan rate for location shall
			 be determined and applied on the basis of the combined corn and grain sorghum
			 data set in a manner that any transportation adjustment shall be the same for
			 corn and grain sorghum in each individual county; and
							(3)may provide for
			 adjustments for grade, type, and quality, as appropriate, for the corn or grain
			 sorghum involved in each specific transaction.
							(f)RiceThe
			 Secretary shall not make adjustments in the loan rates for long grain rice and
			 medium grain rice, except for differences in grade and quality (including
			 milling yields).
						IIIPeanuts
					1301.DefinitionsIn this part:
						(1)Base acres for
			 peanutsThe term base acres for peanuts means the
			 number of acres assigned to a farm pursuant to section 1302 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 7952), as in effect on the
			 day before the date of enactment of this Act, subject to any adjustment under
			 section 1302 of this Act.
						(2)Counter-cyclical
			 paymentThe term counter-cyclical payment means a
			 payment made to producers on a farm under section 1304.
						(3)Direct
			 paymentThe term direct payment means a direct
			 payment made to producers on a farm under section 1303.
						(4)Effective
			 priceThe term effective price means the price
			 calculated by the Secretary under section 1304 for peanuts to determine whether
			 counter-cyclical payments are required to be made under that section for a crop
			 year.
						(5)Payment
			 acresThe term payment acres means 85 percent of the
			 base acres for peanuts.
						(6)Payment
			 yieldThe term payment yield means the yield
			 established for direct payments and counter-cyclical payments under section
			 1302 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7952), as
			 in effect on the day before the date of enactment of this Act, for a farm for
			 peanuts.
						(7)Producer
							(A)In
			 generalThe term producer means an owner, operator,
			 landlord, tenant, or sharecropper that shares in the risk of producing a crop
			 on a farm and is entitled to share in the crop available for marketing from the
			 farm, or would have shared had the crop been produced.
							(B)Hybrid
			 seedIn determining whether a grower of hybrid seed is a
			 producer, the Secretary shall—
								(i)not
			 take into consideration the existence of a hybrid seed contract; and
								(ii)ensure that
			 program requirements do not adversely affect the ability of the grower to
			 receive a payment under this part.
								(8)StateThe
			 term State means—
							(A)a State;
							(B)the District of
			 Columbia;
							(C)the Commonwealth
			 of Puerto Rico; and
							(D)any other
			 territory or possession of the United States.
							(9)Target
			 priceThe term target price means the price per ton
			 of peanuts used to determine the payment rate for counter-cyclical
			 payments.
						(10)United
			 StatesThe term United States, when used in a
			 geographical sense, means all of the States.
						1302.Base acres
			 for peanuts for a farm
						(a)Adjustment of
			 base acreage for peanuts
							(1)Treatment of
			 conservation reserve contract acreageThe Secretary shall provide
			 for an adjustment, as appropriate, in the base acres for peanuts for a farm
			 whenever either of the following circumstances occur:
								(A)A conservation
			 reserve contract entered into under section 1231 of the Food Security Act of
			 1985 (16 U.S.C. 3831) with respect to the farm expires or is voluntarily
			 terminated.
								(B)Cropland is
			 released from coverage under a conservation reserve contract by the
			 Secretary.
								(C)The producer has
			 eligible pulse crop or camelina acreage.
								(D)The producer has
			 eligible oilseed acreage as the result of the Secretary designating additional
			 oilseeds.
								(2)Special
			 conservation reserve acreage payment rulesFor the crop year in
			 which a base acres for peanuts adjustment under paragraph (1) is first made,
			 the owner of the farm shall elect to receive either direct payments and
			 counter-cyclical payments with respect to the acreage added to the farm under
			 this subsection or a prorated payment under the conservation reserve contract,
			 but not both.
							(b)Prevention of
			 excess base acres for peanuts
							(1)Required
			 reductionIf the sum of the base acres for peanuts for a farm,
			 together with the acreage described in paragraph (2), exceeds the actual
			 cropland acreage of the farm, the Secretary shall reduce the base acres for
			 peanuts for the farm or the base acres for 1 or more covered commodities for
			 the farm so that the sum of the base acres for peanuts and acreage described in
			 paragraph (2) does not exceed the actual cropland acreage of the farm.
							(2)Other
			 acreageFor purposes of paragraph (1), the Secretary shall
			 include the following:
								(A)Any base acres
			 for the farm for a covered commodity.
								(B)Any acreage on
			 the farm enrolled in the conservation reserve program or wetlands reserve
			 program under chapter 1 of subtitle D of title XII of the Food Security Act of
			 1985 (16 U.S.C. 3830 et seq.).
								(C)Any other acreage
			 on the farm enrolled in a Federal conservation program for which payments are
			 made in exchange for not producing an agricultural commodity on the
			 acreage.
								(D)Any eligible
			 pulse crop or camelina acreage, which shall be determined in the same manner as
			 eligible oilseed acreage under section 1101(a)(2) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 7911(a)(2)).
								(E)If the Secretary
			 designates additional oilseeds, any eligible oilseed acreage, which shall be
			 determined in the same manner as eligible oilseed acreage under section
			 1101(a)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 7911(a)(2)).
								(3)Selection of
			 acresThe Secretary shall give the owner of the farm the
			 opportunity to select the base acres for peanuts or the base acres for covered
			 commodities against which the reduction required by paragraph (1) will be
			 made.
							(4)Exception for
			 double-cropped acreageIn applying paragraph (1), the Secretary
			 shall make an exception in the case of double cropping, as determined by the
			 Secretary.
							(5)Coordinated
			 application of requirementsThe Secretary shall take into account
			 section 1101(b) when applying the requirements of this subsection.
							(c)Permanent
			 reduction in base acres for peanuts
							(1)In
			 generalThe owner of a farm may reduce, at any time, the base
			 acres for peanuts assigned to the farm.
							(2)AdministrationThe
			 reduction shall be permanent and made in the manner prescribed by the
			 Secretary.
							1303.Availability of
			 direct payments for peanuts
						(a)Payment
			 requiredExcept as provided in section 1401, for each of the 2008
			 through 2012 crop years for peanuts, the Secretary shall make direct payments
			 to the producers on a farm to which a payment yield and base acres for peanuts
			 are established.
						(b)Payment
			 rateThe payment rate used to make direct payments with respect
			 to peanuts for a crop year shall be equal to $36 per ton.
						(c)Payment
			 amountThe amount of the direct payment to be paid to the
			 producers on a farm for the 2008 through 2012 crops of peanuts shall be equal
			 to the product of the following:
							(1)The payment rate
			 specified in subsection (b).
							(2)The payment acres
			 on the farm.
							(3)The payment yield
			 for the farm.
							(d)Time for payment
							(1)In
			 generalIn the case of each
			 of the 2008 through 2012 crop years, the Secretary shall make direct payments
			 under this section not earlier than October 1 of the calendar year in which the
			 crop is harvested.
							(2)Advance
			 payments
								(A)OptionAt
			 the option of the producers on a farm, the Secretary shall pay in advance up to
			 22 percent of the direct payment for peanuts for any of the 2008 through 2011
			 crop years to the producers on a farm.
								(B)Month
									(i)SelectionSubject
			 to clauses (ii) and (iii), the producers on a farm shall select the month
			 during which the advance payment for a crop year will be made.
									(ii)OptionsThe
			 month selected may be any month during the period—
										(I)beginning on
			 December 1 of the calendar year before the calendar year in which the crop of
			 peanuts is harvested; and
										(II)ending during
			 the month within which the direct payment would otherwise be made.
										(iii)ChangeThe
			 producers on a farm may change the selected month for a subsequent advance
			 payment by providing advance notice to the Secretary.
									(3)Repayment of
			 advance paymentsIf a producer on a farm that receives an advance
			 direct payment for a crop year ceases to be a producer on that farm, or the
			 extent to which the producer shares in the risk of producing a crop changes,
			 before the date the remainder of the direct payment is made, the producer shall
			 be responsible for repaying the Secretary the applicable amount of the advance
			 payment, as determined by the Secretary.
							1304.Availability of
			 counter-cyclical payments for peanuts
						(a)Payment
			 requiredExcept as provided in section 1401, for each of the 2008
			 through 2012 crop years for peanuts, the Secretary shall make counter-cyclical
			 payments to producers on farms for which payment yields and base acres for
			 peanuts are established if the Secretary determines that the effective price
			 for peanuts is less than the target price for peanuts.
						(b)Effective
			 priceFor purposes of subsection (a), the effective price for
			 peanuts is equal to the sum of the following:
							(1)The higher of the
			 following:
								(A)The national
			 average market price for peanuts received by producers during the 12-month
			 marketing year for peanuts, as determined by the Secretary.
								(B)The national
			 average loan rate for a marketing assistance loan for peanuts in effect for the
			 applicable period under this part.
								(2)The payment rate
			 in effect for peanuts under section 1303 for the purpose of making direct
			 payments.
							(c)Target
			 priceFor purposes of subsection (a), the target price for
			 peanuts shall be equal to $495 per ton.
						(d)Payment
			 rateThe payment rate used to make counter-cyclical payments for
			 a crop year shall be equal to the difference between—
							(1)the target price;
			 and
							(2)the effective
			 price determined under subsection (b).
							(e)Payment
			 amountIf counter-cyclical payments are required to be paid for
			 any of the 2008 through 2012 crops of peanuts, the amount of the
			 counter-cyclical payment to be paid to the producers on a farm for that crop
			 year shall be equal to the product of the following:
							(1)The payment rate
			 specified in subsection (d).
							(2)The payment acres
			 on the farm.
							(3)The payment yield
			 for the farm.
							(f)Time for
			 payments
							(1)General
			 ruleIf the Secretary determines under subsection (a) that
			 counter-cyclical payments are required to be made under this section for a crop
			 year, the Secretary shall make the counter-cyclical payments for the crop year
			 beginning on October 1 or as soon as practicable after the end of the marketing
			 year.
							(2)Availability of
			 partial payments
								(A)In
			 generalIf, before the end of the 12-month marketing year, the
			 Secretary estimates that counter-cyclical payments will be required under this
			 section for a crop year, the Secretary shall give producers on a farm the
			 option to receive partial payments of the counter-cyclical payment projected to
			 be made for the crop.
								(B)Election
									(i)In
			 generalThe Secretary shall allow participants to make an
			 election to receive partial payments under subparagraph (A) at any time but not
			 later than 30 days prior to the end of the marketing year for the crop.
									(ii)Date of
			 issuanceThe Secretary shall issue the partial payment after the
			 date of an announcement by the Secretary but not later than 30 days prior to
			 the end of the marketing year.
									(3)Time for
			 partial paymentsWhen the Secretary makes partial payments
			 available for any of the 2008 through 2010 crop years—
								(A)the first partial
			 payment shall be made after completion of the first 180 days of the marketing
			 year for that crop; and
								(B)the final partial
			 payment shall be made on October 1 of the fiscal year starting in the same
			 calendar year as the end of the marketing year for that crop.
								(4)Amount of
			 partial payments
								(A)First partial
			 paymentFor each of the 2008 through 2010 crop years, the first
			 partial payment under paragraph (3) to the producers on a farm may not exceed
			 40 percent of the projected counter-cyclical payment for the crop year, as
			 determined by the Secretary.
								(B)Final
			 paymentThe final payment for a crop year shall be equal to the
			 difference between—
									(i)the
			 actual counter-cyclical payment to be made to the producers for that crop year;
			 and
									(ii)the amount of
			 the partial payment made to the producers under subparagraph (A).
									(5)RepaymentThe
			 producers on a farm that receive a partial payment under this subsection for a
			 crop year shall repay to the Secretary the amount, if any, by which the total
			 of the partial payments exceed the actual counter-cyclical payment to be made
			 for that crop year.
							1305.Producer agreement
			 required as condition on provision of direct payments and counter-cyclical
			 payments
						(a)Compliance with
			 certain requirements
							(1)RequirementsBefore
			 the producers on a farm may receive direct payments or counter-cyclical
			 payments under this part with respect to the farm, the producers shall agree,
			 during the crop year for which the payments are made and in exchange for the
			 payments—
								(A)to comply with
			 applicable conservation requirements under subtitle B of title XII of the Food
			 Security Act of 1985 (16 U.S.C. 3811 et seq.);
								(B)to comply with
			 applicable wetland protection requirements under subtitle C of title XII of
			 that Act (16 U.S.C. 3821 et seq.);
								(C)to comply with
			 the planting flexibility requirements of section 1306;
								(D)to use the land
			 on the farm, in a quantity equal to the attributable base acres for peanuts and
			 any base acres for the farm under part I, for an agricultural or conserving
			 use, and not for a nonagricultural commercial, industrial, or residential use
			 (including land subdivided and developed into residential units or other
			 nonfarming uses, or that is otherwise no longer intended to be used in
			 conjunction with a farming operation), as determined by the Secretary;
			 and
								(E)to effectively
			 control noxious weeds and otherwise maintain the land in accordance with sound
			 agricultural practices, as determined by the Secretary, if the agricultural or
			 conserving use involves the noncultivation of any portion of the land referred
			 to in subparagraph (D).
								(2)ComplianceThe
			 Secretary may issue such rules as the Secretary considers necessary to ensure
			 producer compliance with the requirements of paragraph (1).
							(3)ModificationAt
			 the request of the transferee or owner, the Secretary may modify the
			 requirements of this subsection if the modifications are consistent with the
			 objectives of this subsection, as determined by the Secretary.
							(b)Transfer or
			 change of interest in farm
							(1)Termination
								(A)In
			 generalExcept as provided in paragraph (2), a transfer of (or
			 change in) the interest of the producers on a farm in the base acres for
			 peanuts for which direct payments or counter-cyclical payments are made shall
			 result in the termination of the payments with respect to those acres, unless
			 the transferee or owner of the acreage agrees to assume all obligations under
			 subsection (a).
								(B)Effective
			 dateThe termination shall take effect on the date determined by
			 the Secretary.
								(2)ExceptionIf
			 a producer entitled to a direct payment or counter-cyclical payment dies,
			 becomes incompetent, or is otherwise unable to receive the payment, the
			 Secretary shall make the payment, in accordance with rules issued by the
			 Secretary.
							(c)Acreage
			 reports
							(1)In
			 generalAs a condition on the receipt of any benefits under this
			 part, the Secretary shall require producers on a farm to submit to the
			 Secretary annual acreage reports with respect to all cropland on the
			 farm.
							(2)PenaltiesNo
			 penalty with respect to benefits under this part shall be assessed against the
			 producers on a farm for an inaccurate acreage report unless the producers on
			 the farm knowingly and willfully falsified the acreage report.
							(d)Tenants and
			 sharecroppersIn carrying out this part, the Secretary shall
			 provide adequate safeguards to protect the interests of tenants and
			 sharecroppers.
						(e)Sharing of
			 paymentsThe Secretary shall provide for the sharing of direct
			 payments and counter-cyclical payments among the producers on a farm on a fair
			 and equitable basis.
						1306.Planting
			 flexibility
						(a)Permitted
			 cropsSubject to subsection (b), any commodity or crop may be
			 planted on the base acres for peanuts on a farm.
						(b)Limitations
			 regarding certain commodities
							(1)General
			 limitationThe planting of an agricultural commodity specified in
			 paragraph (3) shall be prohibited on base acres for peanuts unless the
			 commodity, if planted, is destroyed before harvest.
							(2)Treatment of
			 trees and other perennialsThe planting of an agricultural
			 commodity specified in paragraph (3) that is produced on a tree or other
			 perennial plant shall be prohibited on base acres for peanuts.
							(3)Covered
			 agricultural commoditiesParagraphs (1) and (2) apply to the
			 following agricultural commodities:
								(A)Fruits.
								(B)Vegetables (other
			 than mung beans and pulse crops).
								(C)Wild rice.
								(c)ExceptionsParagraphs
			 (1) and (2) of subsection (b) shall not limit the planting of an agricultural
			 commodity specified in paragraph (3) of that subsection—
							(1)in any region in
			 which there is a history of double-cropping of peanuts with agricultural
			 commodities specified in subsection (b)(3), as determined by the Secretary, in
			 which case the double-cropping shall be permitted;
							(2)on a farm that
			 the Secretary determines has a history of planting agricultural commodities
			 specified in subsection (b)(3) on the base acres for peanuts, except that
			 direct payments and counter-cyclical payments shall be reduced by an acre for
			 each acre planted to such an agricultural commodity; or
							(3)by the producers
			 on a farm that the Secretary determines has an established planting history of
			 a specific agricultural commodity specified in subsection (b)(3), except
			 that—
								(A)the quantity
			 planted may not exceed the average annual planting history of such agricultural
			 commodity by the producers on the farm in the 1991 through 1995 or 1998 through
			 2001 crop years (excluding any crop year in which no plantings were made), as
			 determined by the Secretary; and
								(B)direct payments
			 and counter-cyclical payments shall be reduced by an acre for each acre planted
			 to such agricultural commodity.
								1307.Marketing
			 assistance loans and loan deficiency payments for peanuts
						(a)Nonrecourse
			 loans available
							(1)AvailabilityExcept
			 as provided in section 1401, for each of the 2008 through 2012 crops of
			 peanuts, the Secretary shall make available to producers on a farm nonrecourse
			 marketing assistance loans for peanuts produced on the farm.
							(2)Terms and
			 conditionsThe loans shall be made under terms and conditions
			 that are prescribed by the Secretary and at the loan rate established under
			 subsection (b).
							(3)Eligible
			 productionThe producers on a farm shall be eligible for a
			 marketing assistance loan under this subsection for any quantity of peanuts
			 produced on the farm.
							(4)Treatment of
			 certain commingled commoditiesIn carrying out this subsection,
			 the Secretary shall make loans to producers on a farm that would be eligible to
			 obtain a marketing assistance loan, but for the fact the peanuts owned by the
			 producers on the farm are commingled with other peanuts in facilities
			 unlicensed for the storage of agricultural commodities by the Secretary or a
			 State licensing authority, if the producers obtaining the loan agree to
			 immediately redeem the loan collateral in accordance with section 166 of the
			 Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7286).
							(5)Options for
			 obtaining loanA marketing assistance loan under this subsection,
			 and loan deficiency payments under subsection (e), may be obtained at the
			 option of the producers on a farm through—
								(A)a designated
			 marketing association or marketing cooperative of producers that is approved by
			 the Secretary; or
								(B)the Farm Service
			 Agency.
								(6)Storage of loan
			 peanutsAs a condition on the Secretary's approval of an
			 individual or entity to provide storage for peanuts for which a marketing
			 assistance loan is made under this section, the individual or entity shall
			 agree—
								(A)to provide such
			 storage on a nondiscriminatory basis; and
								(B)to comply with
			 such additional requirements as the Secretary considers appropriate to
			 accomplish the purposes of this section and promote fairness in the
			 administration of the benefits of this section.
								(7)Storage,
			 handling, and associated costs
								(A)In
			 generalBeginning with the 2007 crop of peanuts, to ensure proper
			 storage of peanuts for which a loan is made under this section or section 1307
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7957), the
			 Secretary shall use the funds of the Commodity Credit Corporation to pay
			 handling and other associated costs (other than storage costs) incurred at the
			 time at which the peanuts are placed under loan, as determined by the
			 Secretary.
								(B)Redemption and
			 forfeitureThe Secretary shall—
									(i)require the
			 repayment of handling and other associated costs paid under subparagraph (A)
			 for all peanuts pledged as collateral for a loan that is redeemed under this
			 section or section 1307 of the Farm Security and Rural Investment Act of 2002
			 (7 U.S.C. 7957); and
									(ii)pay storage,
			 handling, and other associated costs for all peanuts pledged as collateral that
			 are forfeited under this section or section 1307 of that Act.
									(8)MarketingA
			 marketing association or cooperative may market peanuts for which a loan is
			 made under this section in any manner that conforms to consumer needs,
			 including the separation of peanuts by type and quality.
							(b)Loan
			 rateThe loan rate for a marketing assistance loan for peanuts
			 under subsection (a) shall be equal to $355 per ton.
						(c)Term of
			 loan
							(1)In
			 generalA marketing assistance loan for peanuts under subsection
			 (a) shall have a term of 9 months beginning on the first day of the first month
			 after the month in which the loan is made.
							(2)Extensions
			 prohibitedThe Secretary may not extend the term of a marketing
			 assistance loan for peanuts under subsection (a).
							(d)Repayment
			 rateThe Secretary shall permit producers on a farm to repay a
			 marketing assistance loan for peanuts under subsection (a) at a rate that is
			 the lesser of—
							(1)the loan rate
			 established for peanuts under subsection (b), plus interest (determined in
			 accordance with section 163 of the Federal Agriculture Improvement and Reform
			 Act of 1996 (7 U.S.C. 7283)); or
							(2)a rate that the
			 Secretary determines will—
								(A)minimize
			 potential loan forfeitures;
								(B)minimize the
			 accumulation of stocks of peanuts by the Federal Government;
								(C)minimize the cost
			 incurred by the Federal Government in storing peanuts; and
								(D)allow peanuts
			 produced in the United States to be marketed freely and competitively, both
			 domestically and internationally.
								(e)Loan deficiency
			 payments
							(1)AvailabilityThe
			 Secretary may make loan deficiency payments available to producers on a farm
			 that, although eligible to obtain a marketing assistance loan for peanuts under
			 subsection (a), agree to forgo obtaining the loan for the peanuts in return for
			 loan deficiency payments under this subsection.
							(2)ComputationA
			 loan deficiency payment under this subsection shall be computed by
			 multiplying—
								(A)the payment rate
			 determined under paragraph (3) for peanuts; by
								(B)the quantity of
			 the peanuts produced by the producers, excluding any quantity for which the
			 producers obtain a marketing assistance loan under subsection (a).
								(3)Payment
			 rateFor purposes of this subsection, the payment rate shall be
			 the amount by which—
								(A)the loan rate
			 established under subsection (b); exceeds
								(B)the rate at which
			 a loan may be repaid under subsection (d).
								(4)Effective date
			 for payment rate determination
								(A)In
			 generalThe Secretary shall determine the amount of the loan
			 deficiency payment to be made under this subsection to the producers on a farm
			 with respect to a quantity of peanuts using the payment rate in effect under
			 paragraph (3) as soon as practicable after the date on which the producers on
			 the farm lose beneficial interest.
								(B)ApplicabilityThis
			 paragraph does not apply for the 2009 through 2012 crop years.
								(f)Compliance with
			 conservation and wetlands requirementsAs a condition of the
			 receipt of a marketing assistance loan under subsection (a), the producer shall
			 comply with applicable conservation requirements under subtitle B of title XII
			 of the Food Security Act of 1985 (16 U.S.C. 3811 et seq.) and applicable
			 wetland protection requirements under subtitle C of title XII of that Act (16
			 U.S.C. 3821 et seq.) during the term of the loan.
						(g)Reimbursable
			 agreements and payment of administrative expensesThe Secretary
			 may implement any reimbursable agreements or provide for the payment of
			 administrative expenses under this part only in a manner that is consistent
			 with such activities in regard to other commodities.
						1308.Adjustments of
			 loans
						(a)Adjustment
			 authorityThe Secretary may make appropriate adjustments in the
			 loan rates for peanuts for differences in grade, type, quality, location, and
			 other factors.
						(b)Manner of
			 adjustmentThe adjustments under subsection (a) shall, to the
			 maximum extent practicable, be made in such a manner that the average loan
			 level for peanuts will, on the basis of the anticipated incidence of the
			 factors, be equal to the level of support determined in accordance with this
			 subtitle and subtitles B through E.
						(c)Adjustment on
			 county basis
							(1)In
			 generalThe Secretary may establish loan rates for a crop of
			 peanuts for producers in individual counties in a manner that results in the
			 lowest loan rate being 95 percent of the national average loan rate, if those
			 loan rates do not result in an increase in outlays.
							(2)ProhibitionAdjustments
			 under this subsection shall not result in an increase in the national average
			 loan rate for any year.
							BAverage crop
			 revenue program
				1401.Availability
			 of average crop revenue payments
					(a)Availability
			 and election of alternative approach
						(1)Availability of
			 average crop revenue paymentsAs an alternative to receiving
			 payments or loans under subtitle A with respect to all covered commodities and
			 peanuts on a farm (other than loans for graded and nongraded wool, mohair, and
			 honey), the Secretary shall give the producers on the farm an opportunity to
			 make a 1-time election to instead receive average crop revenue payments under
			 this section for—
							(A)the 2010, 2011,
			 and 2012 crop years;
							(B)the 2011 and 2012
			 crop years; or
							(C)the 2012 crop
			 year.
							(2)Election; time
			 for election
							(A)In
			 generalThe Secretary shall provide notice to producers regarding
			 the opportunity to make the election described in paragraph (1).
							(B)Notice
			 requirementsThe notice shall include—
								(i)notice of the
			 opportunity of the producers on a farm to make the election; and
								(ii)information
			 regarding the manner in which the election must be made and the time periods
			 and manner in which notice of the election must be submitted to the
			 Secretary.
								(3)Election
			 deadlineWithin the time period and in the manner prescribed
			 pursuant to paragraph (2), the producers on a farm shall submit to the
			 Secretary notice of the election made under paragraph (1).
						(4)Effect of
			 failure to make electionIf the producers on a farm fail to make
			 the election under paragraph (1) or fail to timely notify the Secretary of the
			 election made, as required by paragraph (3), the producers shall be deemed to
			 have made the election to receive payments and loans under subtitle A for all
			 covered commodities and peanuts on the farm for the applicable crop
			 year.
						(b)Payments
			 required
						(1)In
			 generalIn the case of producers on a farm who make the election
			 under subsection (a) to receive average crop revenue payments, for any of the
			 2010 through 2012 crop years for all covered commodities and peanuts, the
			 Secretary shall make average crop revenue payments available to the producers
			 on a farm in accordance with this subsection.
						(2)Fixed payment
			 componentSubject to paragraph (3), in the case of producers on a
			 farm described in paragraph (1), the Secretary shall make average crop revenue
			 payments available to the producers on a farm for each crop year in an amount
			 equal to not less than the product obtained by multiplying—
							(A)$15 per acre;
			 and
							(B)100 percent of
			 the quantity of base acres on the farm for all covered commodities and peanuts
			 (as adjusted in accordance with the terms and conditions of section 1101 or
			 1302, as determined by the Secretary).
							(3)Revenue
			 componentThe Secretary shall increase the amount of the average
			 crop revenue payments available to the producers on a farm in a State for a
			 crop year if—
							(A)the actual State
			 revenue for the crop year for the covered commodity or peanuts in the State
			 determined under subsection (c); is less than
							(B)the average crop
			 revenue program guarantee for the crop year for the covered commodity or
			 peanuts in the State determined under subsection (d).
							(4)Time for
			 paymentsIn the case of each of the 2010 through 2012 crop years,
			 the Secretary shall make average crop revenue payments beginning October 1, or
			 as soon as practicable thereafter, after the end of the applicable marketing
			 year for the covered commodity or peanuts.
						(c)Actual State
			 revenue
						(1)In
			 generalFor purposes of subsection (b)(3)(A), the amount of the
			 actual State revenue for a crop year of a covered commodity shall equal the
			 product obtained by multiplying—
							(A)the actual State
			 yield for each planted acre for the crop year for the covered commodity or
			 peanuts determined under paragraph (2); and
							(B)the average crop
			 revenue program harvest price for the crop year for the covered commodity or
			 peanuts determined under paragraph (3).
							(2)Actual State
			 yieldFor purposes of paragraph (1)(A) and subsection (d)(1)(A),
			 the actual State yield for each planted acre for a crop year for a covered
			 commodity or peanuts in a State shall equal (as determined by the
			 Secretary)—
							(A)the quantity of
			 the covered commodity or peanuts that is produced in the State during the crop
			 year; divided by
							(B)the number of
			 acres that are planted to the covered commodity or peanuts in the State during
			 the crop year.
							(3)Average crop
			 revenue program harvest price
							(A)In
			 generalFor purposes of paragraph (1)(B), subject to subparagraph
			 (B), the average crop revenue program harvest price for a crop year for a
			 covered commodity or peanuts in a State shall equal the harvest price that is
			 used to calculate revenue under revenue coverage plans that are offered for the
			 crop year for the covered commodity or peanuts in the State under the Federal
			 Crop Insurance Act (7 U.S.C. 1501 et seq.).
							(B)Assigned
			 priceIf the Secretary cannot establish the harvest price for a
			 crop year for a covered commodity or peanuts in a State in accordance with
			 subparagraph (A), the Secretary shall assign a price for the covered commodity
			 or peanuts in the State on the basis of comparable price data.
							(d)Average crop
			 revenue program guarantee
						(1)In
			 generalThe average crop revenue program guarantee for a crop
			 year for a covered commodity or peanuts in a State shall equal 90 percent of
			 the product obtained by multiplying—
							(A)the expected
			 State yield for each planted acre for the crop year for the covered commodity
			 or peanuts in a State determined under paragraph (2); and
							(B)the average crop
			 revenue program pre-planting price for the crop year for the covered commodity
			 or peanuts determined under paragraph (3).
							(2)Expected State
			 yield
							(A)In
			 generalFor purposes of paragraph (1)(A), subject to subparagraph
			 (B), the expected State yield for each planted acre for a crop year for a
			 covered commodity or peanuts in a State shall equal the projected yield for the
			 crop year for the covered commodity or peanuts in the State, based on a linear
			 regression trend of the yield per acre planted to the covered commodity or
			 peanuts in the State during the 1980 through 2006 period using National
			 Agricultural Statistics Service data.
							(B)Assigned
			 yieldIf the Secretary cannot establish the expected State yield
			 for each planted acre for a crop year for a covered commodity or peanuts in a
			 State in accordance with subparagraph (A) or if the linear regression trend of
			 the yield per acre planted to the covered commodity or peanuts in the State (as
			 determined under subparagraph (A)) is negative, the Secretary shall assign an
			 expected State yield for each planted acre for the crop year for the covered
			 commodity or peanuts in the State on the basis of expected State yields for
			 planted acres for the crop year for the covered commodity or peanuts in similar
			 States.
							(3)Average crop
			 revenue program pre-planting price
							(A)In
			 generalFor purposes of paragraph (1)(B), subject to
			 subparagraphs (B) and (C), the average crop revenue program pre-planting price
			 for a crop year for a covered commodity or peanuts in a State shall equal the
			 average price that is used to calculate revenue under revenue coverage plans
			 that are offered for the covered commodity in the State under the Federal Crop
			 Insurance Act (7 U.S.C. 1501 et seq.) for the crop year and the preceding 2
			 crop years.
							(B)Assigned
			 priceIf the Secretary cannot establish the pre-planting price
			 for a crop year for a covered commodity or peanuts in a State in accordance
			 with subparagraph (A), the Secretary shall assign a price for the covered
			 commodity or peanuts in the State on the basis of comparable price data.
							(C)Minimum and
			 maximum priceIn the case of each of the 2011 through 2012 crop
			 years, the average crop revenue program pre-planting price for a crop year for
			 a covered commodity or peanuts under subparagraph (A) shall not decrease or
			 increase more than 15 percent from the pre-planting price for the preceding
			 year.
							(e)Payment
			 amountIf average crop revenue payments are required to be paid
			 for any of the 2010 through 2012 crop years of a covered commodity or peanuts
			 under subsection (b)(3), in addition to the amount payable under subsection
			 (b)(2), the amount of the average crop revenue payment to be paid to the
			 producers on the farm for the crop year under this section shall be increased
			 by an amount equal to the product obtained by multiplying—
						(1)the difference
			 between—
							(A)the average crop
			 revenue program guarantee for the crop year for the covered commodity or
			 peanuts in the State determined under subsection (d); and
							(B)the actual State
			 revenue from the crop year for the covered commodity or peanuts in the State
			 determined under subsection (c);
							(2)85 percent of the
			 quantity of base acres on the farm for the covered commodity or peanuts (as
			 adjusted in accordance with the terms and conditions of section 1101 or 1302,
			 as determined by the Secretary);
						(3)the quotient
			 obtained by dividing—
							(A)(i)the yield used to
			 calculate crop insurance coverage for the commodity or peanuts on the farm
			 under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) (commonly referred
			 to as actual production history); or
								(ii)if actual production history for
			 the commodity or peanuts on the farm is not available, a comparable yield as
			 determined by the Secretary; by
								(B)the expected
			 State yield for the crop year, as determined under subsection (d)(2);
			 and
							(4)90
			 percent.
						(f)Recourse
			 loansFor each of the 2010 through 2012 crops of a covered
			 commodity or peanuts, the Secretary shall make available to producers on a farm
			 who elect to receive payments under this section recourse loans, as determined
			 by the Secretary, on any production of the covered commodity.
					1402.Producer agreement
			 as condition of average crop revenue payments
					(a)Compliance with
			 certain requirements
						(1)RequirementsBefore
			 the producers on a farm may receive average crop revenue payments with respect
			 to the farm, the producers shall agree, and in the case of subparagraph (C),
			 the Farm Service Agency shall certify, during the crop year for which the
			 payments are made and in exchange for the payments—
							(A)to comply with
			 applicable conservation requirements under subtitle B of title XII of the Food
			 Security Act of 1985 (16 U.S.C. 3811 et seq.);
							(B)to comply with
			 applicable wetland protection requirements under subtitle C of title XII of
			 that Act (16 U.S.C. 3821 et seq.); and
							(C)that the
			 individuals or entities receiving payments are producers;
							(D)to use the land
			 on the farm, in a quantity equal to the attributable base acres for the farm
			 and any base acres for peanuts for the farm under part III of subtitle A, for
			 an agricultural or conserving use, and not for a nonagricultural commercial,
			 industrial, or residential use (including land subdivided and developed into
			 residential units or other nonfarming uses, or that is otherwise no longer
			 intended to be used in conjunction with a farming operation), as determined by
			 the Secretary; and
							(E)to effectively
			 control noxious weeds and otherwise maintain the land in accordance with sound
			 agricultural practices, as determined by the Secretary, if the agricultural or
			 conserving use involves the noncultivation of any portion of the land referred
			 to in subparagraph (D).
							(2)ComplianceThe
			 Secretary may issue such rules as the Secretary considers necessary to ensure
			 producer compliance with the requirements of paragraph (1).
						(3)ModificationAt
			 the request of the transferee or owner, the Secretary may modify the
			 requirements of this subsection if the modifications are consistent with the
			 objectives of this subsection, as determined by the Secretary.
						(b)Transfer or
			 change of interest in farm
						(1)Termination
							(A)In
			 generalExcept as provided in paragraph (2), a transfer of (or
			 change in) the interest of the producers on a farm for which average crop
			 revenue payments are made shall result in the termination of the payments,
			 unless the transferee or owner of the farm agrees to assume all obligations
			 under subsection (a).
							(B)Effective
			 dateThe termination shall take effect on the date determined by
			 the Secretary.
							(2)ExceptionIf
			 a producer entitled to an average crop revenue payment dies, becomes
			 incompetent, or is otherwise unable to receive the payment, the Secretary shall
			 make the payment, in accordance with rules issued by the Secretary.
						(c)Acreage
			 reports
						(1)In
			 generalAs a condition on the receipt of any benefits under this
			 subtitle, the Secretary shall require producers on a farm to submit to the
			 Secretary annual acreage reports with respect to all cropland on the
			 farm.
						(2)PenaltiesNo
			 penalty with respect to benefits under subtitle shall be assessed against the
			 producers on a farm for an inaccurate acreage report unless the producers on
			 the farm knowingly and willfully falsified the acreage report.
						(d)Tenants and
			 sharecroppersIn carrying out this subtitle, the Secretary shall
			 provide adequate safeguards to protect the interests of tenants and
			 sharecroppers.
					(e)Sharing of
			 paymentsThe Secretary shall provide for the sharing of average
			 crop revenue payments among the producers on a farm on a fair and equitable
			 basis.
					(f)Audit and
			 reportEach year, to ensure, to the maximum extent practicable,
			 that payments are received only by producers, the Secretary shall—
						(1)conduct an audit
			 of average crop revenue payments; and
						(2)submit to
			 Congress a report that describes the results of that audit.
						1403.Planting
			 flexibility
					(a)Permitted
			 cropsSubject to subsection (b), any commodity or crop may be
			 planted on base acres on a farm for which the producers on a farm elect to
			 receive average crop revenue payments (referred to in this section as
			 base acres).
					(b)Limitations
			 regarding certain commodities
						(1)General
			 limitationThe planting of an agricultural commodity specified in
			 paragraph (3) shall be prohibited on base acres unless the commodity, if
			 planted, is destroyed before harvest.
						(2)Treatment of
			 trees and other perennialsThe planting of an agricultural
			 commodity specified in paragraph (3) that is produced on a tree or other
			 perennial plant shall be prohibited on base acres.
						(3)Covered
			 agricultural commoditiesParagraphs (1) and (2) apply to the
			 following agricultural commodities:
							(A)Fruits.
							(B)Vegetables (other
			 than mung beans and pulse crops).
							(C)Wild rice.
							(c)ExceptionsParagraphs
			 (1) and (2) of subsection (b) shall not limit the planting of an agricultural
			 commodity specified in paragraph (3) of that subsection—
						(1)in any region in
			 which there is a history of double-cropping of covered commodities with
			 agricultural commodities specified in subsection (b)(3), as determined by the
			 Secretary, in which case the double-cropping shall be permitted;
						(2)on a farm that
			 the Secretary determines has a history of planting agricultural commodities
			 specified in subsection (b)(3) on base acres, except that average crop revenue
			 payments shall be reduced by an acre for each acre planted to such an
			 agricultural commodity; or
						(3)by the producers
			 on a farm that the Secretary determines has an established planting history of
			 a specific agricultural commodity specified in subsection (b)(3), except
			 that—
							(A)the quantity
			 planted may not exceed the average annual planting history of such agricultural
			 commodity by the producers on the farm in the 1991 through 1995 or 1998 through
			 2001 crop years (excluding any crop year in which no plantings were made), as
			 determined by the Secretary; and
							(B)average crop
			 revenue payments shall be reduced by an acre for each acre planted to such
			 agricultural commodity.
							(d)Planting
			 Transferability Pilot ProjectProducers on a farm that elect to
			 receive average crop revenue payments shall be eligible to participate in the
			 pilot program established under section 1106(d) under the same terms and
			 conditions as producers that receive direct payments and counter-cyclical
			 payments.
					(e)Production of fruits or vegetables for
			 processing
						(1)In generalSubject to paragraphs (2) through (4),
			 effective beginning with the 2010 crop years, producers on a farm that elect to
			 receive average crop revenue payments, with the consent of the owner of and any
			 other producers on the farm, may reduce the base acres for a covered commodity
			 for the farm if the reduced acres are used for the planting and production of
			 fruits or vegetables for processing.
						(2)Reversion to base acres for covered
			 commodityAny reduced acres
			 on a farm devoted to the planting and production of fruits or vegetables during
			 a crop year under paragraph (1) shall be included in base acres for the covered
			 commodity for the subsequent crop year, unless the producers on the farm make
			 the election described in paragraph (1) for the subsequent crop year.
						(3)Recalculation of base acres
							(A)In generalSubject to subparagraph (B), if the
			 Secretary recalculates base acres for a farm, the planting and production of
			 fruits or vegetables for processing under paragraph (1) shall be considered to
			 be the same as the planting, prevented planting, or production of a covered
			 commodity.
							(B)AuthorityNothing in this subsection provides
			 authority for the Secretary to recalculate base acres for a farm covered by
			 this subsection other than as provided in this subsection.
							(4)Limitations
							(A)In
			 generalThis subsection applies in land located in each of the
			 States of Illinois, Indiana, Iowa, Michigan, Minnesota, Ohio, and
			 Wisconsin.
							(B)Acreage
			 limitThe total number of base acres that may be reduced in any
			 State under this subsection shall not exceed 10,000.
							CSugar
				1501.Sugar
			 programSection 156 of the
			 Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272) is
			 amended to read as follows:
					
						156.Sugar
				program
							(a)SugarcaneThe
				Secretary shall make loans available to processors of domestically grown
				sugarcane at a rate equal to—
								(1)18.00 cents per
				pound for raw cane sugar for the 2008 crop year;
								(2)18.25 cents per pound for raw cane sugar
				for the 2009 crop year;
								(3)18.50 cents per pound for raw cane sugar
				for the 2010 crop year;
								(4)18.75 cents per pound for raw cane sugar
				for the 2011 crop year; and
								(5)19.00 cents per pound for raw cane sugar
				for the 2012 crop year.
								(b)Sugar
				beetsThe Secretary shall make loans available to processors of
				domestically grown sugar beets at a rate per pound for refined beet sugar that
				is equal to 128.5 percent of the loan rate per pound of raw cane sugar for the
				applicable crop year under subsection (a).
							(c)Term of
				loans
								(1)In
				generalA loan under this section during any fiscal year shall be
				made available not earlier than the beginning of the fiscal year and shall
				mature at the earlier of—
									(A)the end of the
				9-month period beginning on the first day of the first month after the month in
				which the loan is made; or
									(B)the end of the
				fiscal year in which the loan is made.
									(2)Supplemental
				loansIn the case of a loan made under this section in the last 3
				months of a fiscal year, the processor may repledge the sugar as collateral for
				a second loan in the subsequent fiscal year, except that the second loan
				shall—
									(A)be made at the
				loan rate in effect at the time the second loan is made; and
									(B)mature in 9
				months less the quantity of time that the first loan was in effect.
									(d)Loan type;
				processor assurances
								(1)Nonrecourse
				loansThe Secretary shall carry out this section through the use
				of nonrecourse loans.
								(2)Processor
				assurances
									(A)In
				generalThe Secretary shall obtain from each processor that
				receives a loan under this section such assurances as the Secretary considers
				adequate to ensure that the processor will provide payments to producers that
				are proportional to the value of the loan received by the processor for the
				sugar beets and sugarcane delivered by producers to the processor.
									(B)Minimum
				payments
										(i)In
				generalSubject to clause (ii), the Secretary may establish
				appropriate minimum payments for purposes of this paragraph.
										(ii)LimitationIn
				the case of sugar beets, the minimum payment established under clause (i) shall
				not exceed the rate of payment provided for under the applicable contract
				between a sugar beet producer and a sugar beet processor.
										(3)AdministrationThe
				Secretary may not impose or enforce any prenotification requirement, or similar
				administrative requirement not otherwise in effect on the date of enactment of
				the Food and Energy Security Act of
				2007, that has the effect of preventing a processor from electing
				to forfeit the loan collateral (of an acceptable grade and quality) on the
				maturity of the loan.
								(e)Loans for
				in-process sugar
								(1)Definition of
				in-process sugars and syrupsIn this subsection, the term
				in-process sugars and syrups does not include raw sugar, liquid
				sugar, invert sugar, invert syrup, or other finished product that is otherwise
				eligible for a loan under subsection (a) or (b).
								(2)AvailabilityThe
				Secretary shall make nonrecourse loans available to processors of a crop of
				domestically grown sugarcane and sugar beets for in-process sugars and syrups
				derived from the crop.
								(3)Loan
				rateThe loan rate shall be equal to 80 percent of the loan rate
				applicable to raw cane sugar or refined beet sugar, as determined by the
				Secretary on the basis of the source material for the in-process sugars and
				syrups.
								(4)Further
				processing on forfeiture
									(A)In
				generalAs a condition of the forfeiture of in-process sugars and
				syrups serving as collateral for a loan under paragraph (2), the processor
				shall, within such reasonable time period as the Secretary may prescribe and at
				no cost to the Commodity Credit Corporation, convert the in-process sugars and
				syrups into raw cane sugar or refined beet sugar of acceptable grade and
				quality for sugars eligible for loans under subsection (a) or (b).
									(B)Transfer to
				CorporationOnce the in-process sugars and syrups are fully
				processed into raw cane sugar or refined beet sugar, the processor shall
				transfer the sugar to the Commodity Credit Corporation.
									(C)Payment to
				processorOn transfer of the sugar, the Secretary shall make a
				payment to the processor in an amount equal to the amount obtained by
				multiplying—
										(i)the difference
				between—
											(I)the loan rate for
				raw cane sugar or refined beet sugar, as appropriate; and
											(II)the loan rate
				the processor received under paragraph (3); by
											(ii)the quantity of
				sugar transferred to the Secretary.
										(5)Loan
				conversionIf the processor does not forfeit the collateral as
				described in paragraph (4), but instead further processes the in-process sugars
				and syrups into raw cane sugar or refined beet sugar and repays the loan on the
				in-process sugars and syrups, the processor may obtain a loan under subsection
				(a) or (b) for the raw cane sugar or refined beet sugar, as appropriate.
								(6)Term of
				loanThe term of a loan made under this subsection for a quantity
				of in-process sugars and syrups, when combined with the term of a loan made
				with respect to the raw cane sugar or refined beet sugar derived from the
				in-process sugars and syrups, may not exceed 9 months, consistent with
				subsection (d).
								(f)Feedstock
				flexibility program for bioenergy producers
								(1)DefinitionsIn
				this subsection:
									(A)BioenergyThe
				term bioenergy means fuel grade ethanol and other biofuel.
									(B)Bioenergy
				producerThe term bioenergy producer means a
				producer of bioenergy that uses an eligible commodity to produce bioenergy
				under this subsection.
									(C)Eligible
				commodityThe term eligible commodity means a form
				of raw or refined sugar or in-process sugar that is eligible—
										(i)to be marketed in
				the United States for human consumption; or
										(ii)to be used for
				the extraction of sugar for human consumption.
										(D)Eligible
				entityThe term eligible entity means an entity
				located in the United States that markets an eligible commodity in the United
				States.
									(2)Feedstock
				flexibility program
									(A)Purchases and
				salesFor each of fiscal years 2008 through 2012, the Secretary
				shall purchase eligible commodities from eligible entities and sell such
				commodities to bioenergy producers for the purpose of producing bioenergy in a
				manner that ensures that this section is operated at no cost to the Federal
				Government and avoids forfeitures to the Commodity Credit Corporation.
									(B)Competitive
				proceduresIn carrying out the purchases and sales required under
				subparagraph (A), the Secretary shall, to the maximum extent practicable, use
				competitive procedures, including the receiving, offering, and accepting of
				bids, when entering into contracts with eligible entities and bioenergy
				producers, provided that the procedures are consistent with the purposes of
				subparagraph (A).
									(C)LimitationThe
				purchase and sale of eligible commodities under subparagraph (A) shall only be
				made for a fiscal year for which the purchases and sales are necessary to
				ensure that the program under this section is operated at no cost to the
				Federal Government by avoiding forfeitures to the Commodity Credit
				Corporation.
									(3)Notice
									(A)In
				generalAs soon as practicable after the date of enactment of the
				Food and Energy Security Act of
				2007, and each September 1 thereafter through fiscal year 2012,
				the Secretary shall provide notice to eligible entities and bioenergy producers
				of the quantity of eligible commodities that shall be made available for
				purchase and sale for the subsequent fiscal year under this subsection.
									(B)ReestimatesNot
				later than the first day of each of the second through fourth quarters of each
				of fiscal years 2008 through 2012, the Secretary shall reestimate the quantity
				of eligible commodities determined under subparagraph (A), and provide notice
				and make purchases and sales based on the reestimates.
									(4)Commodity Credit
				Corporation inventoryTo the extent that an eligible commodity is
				owned and held in inventory by the Commodity Credit Corporation (accumulated
				pursuant to the program under this section), the Secretary shall sell the
				eligible commodity to bioenergy producers under this subsection.
								(5)Transfer rule;
				storage fees
									(A)General transfer
				ruleExcept as provided in subparagraph (C), the Secretary shall
				ensure that bioenergy producers that purchase eligible commodities pursuant to
				this subsection take possession of the eligible commodities not later than 30
				calendar days after the date of the purchase from the Commodity Credit
				Corporation.
									(B)Payment of
				storage fees prohibited
										(i)In
				generalThe Secretary shall, to the maximum extent practicable,
				carry out this subsection in a manner that ensures no storage fees are paid by
				the Commodity Credit Corporation in the administration of this
				subsection.
										(ii)ExceptionClause (i) shall not apply with respect to
				any commodities owned and held in inventory by the Commodity Credit Corporation
				(accumulated pursuant to the program under this section).
										(C)Option to
				prevent storage fees
										(i)In
				generalThe Secretary may enter into contracts with bioenergy
				producers to sell eligible commodities to the bioenergy producers prior in time
				to entering into contracts with eligible entities to purchase the eligible
				commodities to be used to satisfy the contracts entered into with the bioenergy
				producers.
										(ii)Special transfer
				ruleIf the Secretary makes a sale and purchase referred to in
				clause (i), the Secretary shall ensure that the bioenergy producer that
				purchased eligible commodities takes possession of the eligible commodities not
				later than 30 calendar days after the date on which the Commodity Credit
				Corporation purchases the eligible commodities.
										(6)Relation to
				other lawsIf sugar that is subject to a marketing allotment
				under part VII of subtitle B of title III of the Agricultural Adjustment Act of
				1938 (7 U.S.C.
				1359aa et seq.) is the subject of a payment under this
				subsection, the sugar shall be considered marketed and shall count against the
				allocation of a processor of an allotment under that part, as
				applicable.
								(7)FundingThe
				Secretary shall use the funds, facilities, and authorities of the Commodity
				Credit Corporation, including the use of such sums as are necessary, to carry
				out this subsection.
								(g)Avoiding
				forfeitures; corporation inventory disposition
								(1)In
				generalSubject to subsection (d)(3), to the maximum extent
				practicable, the Secretary shall operate the program established under this
				section at no cost to the Federal Government by avoiding the forfeiture of
				sugar to the Commodity Credit Corporation.
								(2)Inventory
				disposition
									(A)In
				generalTo carry out paragraph (1), the Commodity Credit
				Corporation may accept bids to obtain raw cane sugar or refined beet sugar in
				the inventory of the Commodity Credit Corporation from (or otherwise make
				available such commodities, on appropriate terms and conditions, to) processors
				of sugarcane and processors of sugar beets (acting in conjunction with the
				producers of the sugarcane or sugar beets processed by the processors) in
				return for the reduction of production of raw cane sugar or refined beet sugar,
				as appropriate.
									(B)Bioenergy feedstockSugar beets or sugarcane planted on acreage
				diverted from production to achieve any reduction required under subparagraph
				(A) may not be used for any commercial purpose other than as a bioenergy
				feedstock.
									(C)Additional
				authorityThe authority provided under this paragraph is in
				addition to any authority of the Commodity Credit Corporation under any other
				law.
									(h)Information
				reporting
								(1)Duty of
				processors and refiners to reportA sugarcane processor, cane
				sugar refiner, and sugar beet processor shall furnish the Secretary, on a
				monthly basis, such information as the Secretary may require to administer
				sugar programs, including the quantity of purchases of sugarcane, sugar beets,
				and sugar, and production, importation, distribution, and stock levels of
				sugar.
								(2)Duty of
				producers to report
									(A)Proportionate
				share StatesAs a condition of a loan made to a processor for the
				benefit of a producer, the Secretary shall require each producer of sugarcane
				located in a State (other than the Commonwealth of Puerto Rico) in which there
				are in excess of 250 producers of sugarcane to report, in the manner prescribed
				by the Secretary, the sugarcane yields and acres planted to sugarcane of the
				producer.
									(B)Other
				StatesThe Secretary may require each producer of sugarcane or
				sugar beets not covered by subparagraph (A) to report, in a manner prescribed
				by the Secretary, the yields of, and acres planted to, sugarcane or sugar
				beets, respectively, of the producer.
									(3)Duty of
				importers to report
									(A)In
				generalExcept as provided in subparagraph (B), the Secretary
				shall require an importer of sugars, syrups, or molasses to be used for human
				consumption or to be used for the extraction of sugar for human consumption to
				report, in the manner prescribed by the Secretary, the quantities of the
				products imported by the importer and the sugar content or equivalent of the
				products.
									(B)Tariff-rate
				quotasSubparagraph (A) shall not apply to sugars, syrups, or
				molasses that are within the quantities of tariff-rate quotas that are subject
				to the lower rate of duties.
									(4)Information on
				Mexico
									(A)CollectionThe
				Secretary shall collect—
										(i)information of
				the production, consumption, stocks, and trade of sugar in Mexico, including
				United States exports of sugar to Mexico; and
										(ii)publicly-available
				information on Mexican production, consumption, and trade of high fructose corn
				syrups to Mexico.
										(B)PublicationThe
				date collected under subparagraph (A) shall be published in each edition of the
				World Agricultural Supply and Demand Estimates.
									(5)PenaltyAny
				person willfully failing or refusing to furnish the information required under
				paragraph (1), (2), or (3), or furnishing willfully any false information,
				shall be subject to a civil penalty of not more than $10,000 for each such
				violation.
								(6)Monthly
				reportsTaking into consideration the information received under
				this subsection, the Secretary shall publish on a monthly basis composite data
				on production, imports, distribution, and stock levels of sugar.
								(i)Substitution of
				refined sugarFor purposes of Additional U.S. Note 6 to chapter
				17 of the Harmonized Tariff Schedule of the United States and the reexport
				programs and polyhydric alcohol program administered by the Secretary, all
				refined sugars (whether derived from sugar beets or sugarcane) produced by cane
				sugar refineries and beet sugar processors shall be fully substitutable for the
				export of sugar and sugar-containing products under those programs.
							(j)Effective
				period
								(1)In
				generalThis section shall be effective only for the 2008 through
				2012 crops of sugar beets and sugarcane.
								(2)TransitionThe
				Secretary shall make loans for raw cane sugar and refined beet sugar available
				for the 2007 crop year on the terms and conditions provided in this section as
				in effect on the day before the date of enactment of the
				Food and Energy Security Act of
				2007.
								.
				1502.Storage
			 facility loansSection 1402(c)
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7971(c)) is
			 amended—
					(1)in paragraph (1),
			 by striking and at the end;
					(2)by redesignating
			 paragraph (2) as paragraph (3);
					(3)by inserting
			 after paragraph (1) the following:
						
							(2)not include any
				penalty for prepayment
							;
				and
					(4)in paragraph (3)
			 (as redesignated by paragraph (2)), by inserting other after
			 on such.
					1503.Commodity
			 Credit Corporation storage paymentsSubtitle E of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7281 et seq.) is amended by adding
			 at the end the following:
					
						167.Commodity
				Credit Corporation storage payments
							(a)Initial crop
				yearsNotwithstanding any
				other provision of law, for each of the 2008 through 2011 crop years, the
				Commodity Credit Corporation shall establish rates for the storage of forfeited
				sugar in an amount that is not less than—
								(1)in the case of
				refined sugar, 15 cents per hundredweight of refined sugar per month;
				and
								(2)in the case of
				raw cane sugar, 10 cents per hundredweight of raw cane sugar per month.
								(b)Subsequent crop
				yearsFor each of the 2012 and subsequent crop years, the
				Commodity Credit Corporation shall establish rates for the storage of forfeited
				sugar in the same manner as was used on the day before the date of enactment of
				this
				section.
							.
				1504.Flexible
			 marketing allotments for sugar
					(a)DefinitionsSection
			 359a of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359aa) is
			 amended—
						(1)by redesignating
			 paragraphs (2) through (4) as paragraphs (3) through (5), respectively;
			 and
						(2)by inserting
			 after paragraph (1) the following:
							
								(2)Market
									(A)In
				generalThe term market means to sell or otherwise
				dispose of in commerce in the United States.
									(B)InclusionsThe
				term market includes—
										(i)the forfeiture of
				sugar under the loan program for sugar established under section 156 of the
				Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272);
				and
										(ii)with respect to
				any integrated processor and refiner, the movement of raw cane sugar into the
				refining process.
										(C)Marketing
				yearForfeited sugar described in subparagraph (B)(i) shall be
				considered to have been marketed during the crop year for which a loan is made
				under the loan program described in that
				subparagraph.
									.
						(b)Flexible
			 marketing allotments for sugarSection 359b of the Agricultural Adjustment
			 Act of 1938 (7 U.S.C. 1359bb) is amended to read as follows:
						
							359.Flexible
				marketing allotments for sugar
								(a)In
				general
									(1)In
				generalBy the beginning of each crop year, the Secretary shall
				establish for that crop year appropriate allotments under section 359c for the
				marketing by processors of sugar processed from sugar cane, sugar beets, or
				in-process sugar (whether produced domestically or imported) at a level that
				is—
										(A)sufficient to
				maintain raw and refined sugar prices at a level that will result in no
				forfeitures of sugar to the Commodity Credit Corporation under the loan program
				for sugar established under section 156 of the Federal Agriculture Improvement
				and Reform Act of 1996 (7 U.S.C. 7272); but
										(B)not less than 85
				percent of the estimated quantity of sugar consumption for domestic food use
				for the crop year.
										(2)ProductsThe
				Secretary may include sugar products, the majority content of which is sucrose
				for human consumption, derived from sugarcane, sugar beets, molasses, or sugar
				in the allotments under paragraph (1) if the Secretary determines it to be
				appropriate for purposes of this part.
									(b)Coverage of
				allotments
									(1)In
				generalMarketing allotments under this part shall apply to the
				marketing by processors of sugar intended for domestic human food use that has
				been processed from sugar cane, sugar beets, or in-process sugar, whether
				produced domestically or imported.
									(2)ExceptionsMarketing
				allotments under this part shall not apply to sugar sold—
										(A)to facilitate the
				exportation of the sugar to a foreign country;
										(B)to enable another
				processor to fulfill an allocation established for that processor; or
										(C)for uses other
				than domestic human food use.
										(3)RequirementThe
				sale of sugar described in paragraph (2)(B) shall be—
										(A)made prior to May
				1; and
										(B)reported to the
				Secretary.
										(c)Prohibitions
									(1)In
				generalDuring all or part of any crop year for which marketing
				allotments have been established, no processor of sugar beets or sugarcane
				shall market for domestic human food use a quantity of sugar in excess of the
				allocation established for the processor, except—
										(A)to enable another
				processor to fulfill an allocation established for that other processor;
				or
										(B)to facilitate the
				exportation of the sugar.
										(2)Civil
				penaltyAny processor who knowingly violates paragraph (1) shall
				be liable to the Commodity Credit Corporation for a civil penalty in an amount
				equal to 3 times the United States market value, at the time of the commission
				of the violation, of that quantity of sugar involved in the
				violation.
									.
					(c)Establishment
			 of flexible marketing allotmentsSection 359c of the Agricultural
			 Adjustment Act of 1938 (7 U.S.C. 1359cc) is amended—
						(1)by striking
			 subsection (b) and inserting the following:
							
								(b)Overall
				allotment quantity
									(1)In
				generalThe Secretary shall establish the overall quantity of
				sugar to be allotted for the crop year (referred to in this part as the
				overall allotment quantity) at a level that is—
										(A)sufficient to
				maintain raw and refined sugar prices above the level that will result in no
				forfeiture of sugar to the Commodity Credit Corporation; but
										(B)not less than a
				quantity equal to 85 percent of the estimated sugar consumption for domestic
				food use for the crop year.
										(2)AdjustmentSubject
				to paragraph (1), the Secretary shall adjust the overall allotment quantity to
				maintain—
										(A)raw and refined
				sugar prices above forfeiture levels to avoid the forfeiture of sugar to the
				Commodity Credit Corporation; and
										(B)adequate supplies
				of raw and refined sugar in the domestic
				market.
										;
				and
						(2)by striking
			 subsection (h).
						(d)Allocation of
			 marketing allotmentsSection 359d(b) of the Agricultural
			 Adjustment Act of 1938 (7 U.S.C. 1359dd(b)) is amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (B), by striking subparagraphs (C) and (D) and inserting
			 subparagraph (C);
							(B)by striking
			 subparagraph (C);
							(C)by redesignating
			 subparagraphs (D) through (F) as subparagraphs (C) through (E),
			 respectively;
							(D)in subparagraph
			 (D) (as so redesignated)—
								(i)in clause (i), by
			 striking subparagraphs (B) and (D) and inserting
			 subparagraphs (B) and (C); and
								(ii)in clause
			 (iii)(II), by striking subparagraph (B) or (D) as
			 subparagraph (B) or (C); and
								(E)in subparagraph
			 (E) (as so redesignated), by striking Except as otherwise provided in
			 section 359f(c)(8), if and inserting If; and
							(2)in paragraph (2),
			 by striking subparagraphs (H) and (I) and inserting the following:
							
								(H)New entrants
				starting production or reopening factories
									(i)Definition of
				new entrant
										(I)In
				generalIn this subparagraph, the term new entrant
				means an individual, corporation, or other entity that—
											(aa)does not have an
				allocation of the beet sugar allotment under this part;
											(bb)is
				not affiliated with any other individual, corporation, or entity that has an
				allocation of beet sugar under this part (referred to in this clause as a
				third party); and
											(cc)will process
				sugar beets produced by sugar beet growers under contract with the new entrant
				for the production of sugar at the new or re-opened factory that is the basis
				for the new entrant allocation.
											(II)AffiliationFor
				purposes of subclause (I)(bb), a new entrant and a third party shall be
				considered to be affiliated if—
											(aa)the third party
				has an ownership interest in the new entrant;
											(bb)the new entrant
				and the third party have owners in common;
											(cc)the third party
				has the ability to exercise control over the new entrant by organizational
				rights, contractual rights, or any other means;
											(dd)the third party
				has a contractual relationship with the new entrant by which the new entrant
				will make use of the facilities or assets of the third party; or
											(ee)there are any
				other similar circumstances by which the Secretary determines that the new
				entrant and the third party are affiliated.
											(ii)Allocation for
				a new entrant that has constructed a new factory or reopened a factory that was
				not operated since before 1998If a new entrant constructs a new
				sugar beet processing factory, or acquires and reopens a sugar beet processing
				factory that last processed sugar beets prior to the 1998 crop year and there
				is no allocation currently associated with the factory, the Secretary
				shall—
										(I)assign an
				allocation for beet sugar to the new entrant that provides a fair and equitable
				distribution of the allocations for beet sugar so as to enable the new entrant
				to achieve a factory utilization rate comparable to the factory utilization
				rates of other similarly-situated processors; and
										(II)reduce the
				allocations for beet sugar of all other processors on a pro rata basis to
				reflect the allocation to the new entrant.
										(iii)Allocation
				for a new entrant that has acquired an existing factory with a production
				history
										(I)In
				generalIf a new entrant acquires an existing factory that has
				processed sugar beets from the 1998 or subsequent crop year and has a
				production history, on the mutual agreement of the new entrant and the company
				currently holding the allocation associated with the factory, the Secretary
				shall transfer to the new entrant a portion of the allocation of the current
				allocation holder to reflect the historical contribution of the production of
				the acquired factory to the total allocation of the current allocation
				holder.
										(II)ProhibitionIn
				the absence of a mutual agreement described in subclause (I), the new entrant
				shall be ineligible for a beet sugar allocation.
										(iv)AppealsAny
				decision made under this subsection may be appealed to the Secretary in
				accordance with section
				359i.
									.
						(e)Reassignment of
			 deficitsSection 359e(b) of the Agricultural Adjustment Act of
			 1938 (7 U.S.C. 1359ee(b)) is amended in paragraphs (1)(D) and (2)(C), by
			 inserting of raw cane sugar after imports each
			 place it appears.
					(f)Provisions
			 applicable to producersSection 359f(c) of the Agricultural
			 Adjustment Act of 1938 (7 U.S.C. 1359ff(c)) is amended—
						(1)by striking
			 paragraph (8);
						(2)by redesignating
			 paragraphs (1) through (7) as paragraphs (2) through (8), respectively;
						(3)by inserting
			 before paragraph (2) (as so redesignated) the following:
							
								(1)Definition of
				seed
									(A)In
				generalIn this subsection, the term seed means only
				those varieties of seed that are dedicated to the production of sugarcane from
				which is produced sugar for human consumption.
									(B)ExclusionThe
				term seed does not include seed of a high-fiber cane variety
				dedicated to other uses, as determined by the
				Secretary
									;
						(4)in paragraph (3)
			 (as so redesignated)—
							(A)in the first
			 sentence—
								(i)by striking
			 paragraph (1) and inserting paragraph (2);
			 and
								(ii)by inserting
			 sugar produced from after quantity of; and
								(B)in the second
			 sentence, by striking paragraph (7) and inserting
			 paragraph (8); and
							(5)in paragraph (8)
			 (as so redesignated), by inserting sugar from after the
			 amount of.
						(g)Special
			 rulesSection 359g of the Agricultural Adjustment Act of 1938 (7
			 U.S.C. 1359gg) is amended—
						(1)by striking
			 subsection (a) and inserting the following:
							
								(a)Transfer of
				acreage base history
									(1)In
				generalFor the purpose of establishing proportionate shares for
				sugarcane farms under section 359f(c), the Secretary, on application of any
				producer, with the written consent of all owners of a farm, may transfer the
				acreage base history of the farm to any other parcels of land of the
				applicant.
									(2)Converted
				acreage base
										(A)In
				generalSugarcane base acreage established under section 359f(c)
				that has been or is converted to nonagricultural use on or after the date of
				the enactment of this paragraph may be transferred to other land suitable for
				the production of sugarcane that can be delivered to a processor in a
				proportionate share in accordance with this paragraph.
										(B)NotificationNot
				later than 90 days after the date of the enactment of this paragraph and at the
				subsequent conversion of any sugarcane base acreage to a nonagricultural use,
				the Administrator of the Farm Service Agency shall notify the 1 or more
				affected landowners of the transferability of the applicable sugarcane base
				acreage.
										(C)Initial
				transfer periodNot later than the end of the 90-day period
				beginning on the date of receipt of the notification under subparagraph (B),
				the owner of the base attributable to the acreage at the time of the conversion
				shall transfer the base to 1 or more farms owned by the owner.
										(D)Grower of
				recordIf a transfer under subparagraph (C) cannot be
				accomplished during the period specified in that subparagraph, the grower of
				record with regard to the base acreage on the date on which the acreage was
				converted to nonagricultural use shall—
											(i)be notified;
				and
											(ii)have 90 days
				from the date of the receipt of the notification to transfer the base to 1 or
				more farms operated by the grower.
											(E)Pool
				distribution
											(i)In
				generalIf transfers under subparagraphs (B) and (C) cannot be
				accomplished during the periods specified in those subparagraphs, the county
				committee of the Farm Service Agency for the applicable county shall place the
				acreage base in a pool for possible assignment to other farms.
											(ii)Acceptance of
				requestsAfter providing reasonable notice to farm owners,
				operators, and growers of record in the county, the county committee shall
				accept requests from owners, operators, and growers of record in the
				county.
											(iii)AssignmentThe
				county committee shall assign the base acreage to other farms in the county
				that are eligible and capable of accepting the base acreage, based on a random
				selection from among the requests received under clause (ii).
											(F)Statewide
				reallocation
											(i)In
				generalAny base acreage remaining unassigned after the transfers
				and processes described in subparagraphs (A) through (E) shall be made
				available to the State committee of the Farm Service Agency for allocation
				among the remaining county committees representing counties with farms eligible
				for assignment of the base, based on a random selection.
											(ii)AllocationAny
				county committee receiving base acreage under this subparagraph shall allocate
				the base acreage to eligible farms using the process described in subparagraph
				(E).
											(G)Status of
				reassigned baseAfter base acreage has been reassigned in
				accordance with this subparagraph, the base acreage shall—
											(i)remain on the
				farm; and
											(ii)be subject to
				the transfer provisions of paragraph
				(1).
											;
				and
						(2)in subsection
			 (d)—
							(A)in paragraph
			 (1)—
								(i)by inserting
			 affected before crop-share owners each place it
			 appears; and
								(ii)by striking
			 , and from the processing company holding the applicable allocation for
			 such shares,; and
								(B)in paragraph (2),
			 by striking based on and all that follows through the end of
			 subparagraph (B) and inserting “based on—
								
									(A)the number of
				acres of sugarcane base being transferred; and
									(B)the pro rata
				amount of allocation at the processing company holding the applicable
				allocation that equals the contribution of the grower to allocation of the
				processing company for the sugarcane base acreage being
				transferred.
									.
							(h)AppealsSection
			 359i of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359ii) is
			 amended—
						(1)in subsection
			 (a), by inserting or 359g(d) after 359f;
			 and
						(2)by striking
			 subsection (c).
						(i)Reallocating
			 sugar quota import shortfallsSection 359k of the Agricultural Adjustment
			 Act of 1938 (7 U.S.C. 1359kk) is repealed.
					(j)Administration
			 of tariff rate quotasPart VII of subtitle B of title III of the
			 Agricultural Adjustment Act of 1938 (7 U.S.C. 1359aa) (as amended by subsection
			 (i)) is amended by adding at the end the following:
						
							359k.Administration of tariff rate
				quotas
								(a)In
				generalNotwithstanding any other provision of law, at the
				beginning of the quota year, the Secretary shall establish the tariff-rate
				quotas for raw cane sugar and refined sugars (other than specialty sugar) at
				the minimum necessary to comply with obligations under international trade
				agreements that have been approved by Congress.
								(b)Adjustment
									(1)Before April
				1Before April 1 of each fiscal year, if there is an emergency
				shortage of sugar in the United States market that is caused by a war, flood,
				hurricane, or other natural disaster, or other similar event as determined by
				the Secretary—
										(A)the Secretary
				shall take action to increase the supply of sugar in accordance with sections
				359c(b)(2) and 359e(b); and
										(B)if there is still
				a shortage of sugar in the United States market, and marketing of domestic
				sugar has been maximized, the Secretary may increase the tariff-rate quota for
				refined sugars sufficient to accommodate the supply increase, if the further
				increase will not threaten to result in the forfeiture of sugar pledged as
				collateral for a loan under section 156 of the Federal Agriculture Improvement
				and Reform Act of 1996 (7 U.S.C. 7272).
										(2)On or after
				April 1On or after April 1 of each fiscal year—
										(A)the Secretary may
				take action to increase the supply of sugar in accordance with sections
				359c(b)(2) and 359e(b); and
										(B)if there is still
				a shortage of sugar in the United States market, and marketing of domestic
				sugar has been maximized, the Secretary may increase the tariff-rate quota for
				raw cane sugar if the further increase will not threaten to result in the
				forfeiture of sugar pledged as collateral for a loan under section 156 of the
				Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C.
				7272).
										.
					(k)Period of
			 effectivenessPart VII of subtitle B of title III of the
			 Agricultural Adjustment Act of 1938 (7 U.S.C. 1359aa) (as amended by subsection
			 (j)) is amended by adding at the end the following:
						
							359l.Period of effectiveness
								(a)In
				generalThis part shall be effective only for the 2008 through
				2012 crop years for sugar.
								(b)TransitionThe
				Secretary shall administer flexible marketing allotments for sugar for the 2007
				crop year for sugar on the terms and conditions provided in this part as in
				effect on the day before the date of enactment of this
				section.
								.
					(l)United States
			 membership in the International Sugar OrganizationNot later than
			 1 year after the date of enactment of this Act, the Secretary shall work with
			 the Secretary of State to restore, to the maximum extent practicable, United
			 States membership in the International Sugar Organization.
					1505.Sense of the
			 Senate regarding NAFTA sugar coordinationIt is the sense of the Senate that in order
			 to improve the operations of the North American Free Trade Agreement—
					(1)the United States Government and the
			 Government of Mexico should coordinate the operation of their respective sugar
			 policies; and
					(2)the United States Government should consult
			 with the Government of Mexico on policies to avoid disruptions of the United
			 States sugar market and the Mexican sugar market in order to maximize the
			 benefits of sugar policies for growers, processors, and consumers of sugar in
			 the United States and Mexico.
					DDairy
				1601.Dairy product
			 price support program
					(a)Support
			 activitiesDuring the period beginning on January 1, 2008, and
			 ending on December 31, 2012, the Secretary shall support the price of cheddar
			 cheese, butter, and nonfat dry milk through the purchase of such products made
			 from milk produced in the United States.
					(b)Purchase
			 priceTo carry out subsection (a), the Secretary shall purchase
			 cheddar cheese, butter, and nonfat dry milk at prices that are equivalent
			 to—
						(1)in the case of
			 cheddar cheese—
							(A)in blocks, not
			 less than $1.13 per pound;
							(B)in barrels, not
			 less than $1.10 per pound;
							(2)in the case of
			 butter, not less than $1.05 per pound; and
						(3)in the case of
			 nonfat dry milk, not less than $0.80 per pound.
						(c)Uniform
			 purchase priceThe prices that the Secretary pays for cheese,
			 butter, or nonfat dry milk under this section shall be uniform for all regions
			 of the United States.
					(d)Sales from
			 inventories
						(1)In
			 generalExcept as provided in paragraph (2), in the case of each
			 commodity specified in subsection (b) that is available for unrestricted use in
			 inventories of the Commodity Credit Corporation, the Secretary may sell the
			 commodity at the market prices prevailing for that commodity at the time of
			 sale.
						(2)Minimum
			 amountThe sale price described in paragraph (1) may not be less
			 than 110 percent of the minimum purchase price specified in subsection (b) for
			 that commodity.
						1602.National
			 dairy market loss payments
					(a)DefinitionsIn
			 this section:
						(1)Class I
			 milkThe term Class I milk means milk (including
			 milk components) classified as Class I milk under a Federal milk marketing
			 order.
						(2)Eligible
			 productionThe term eligible production means milk
			 produced by a producer in a participating State.
						(3)Federal milk
			 marketing orderThe term Federal milk marketing
			 order means an order issued under section 8c of the Agricultural
			 Adjustment Act (7 U.S.C. 608c), reenacted with amendments by the Agricultural
			 Marketing Agreement Act of 1937.
						(4)Participating
			 StateThe term participating State means each
			 State.
						(5)ProducerThe
			 term producer means an individual or entity that directly or
			 indirectly (as determined by the Secretary)—
							(A)shares in the
			 risk of producing milk; and
							(B)makes
			 contributions (including land, labor, management, equipment, or capital) to the
			 dairy farming operation of the individual or entity that are at least
			 commensurate with the share of the individual or entity of the proceeds of the
			 operation.
							(b)PaymentsThe
			 Secretary shall offer to enter into contracts with producers on a dairy farm
			 located in a participating State under which the producers receive payments on
			 eligible production.
					(c)AmountPayments
			 to a producer under this section shall be calculated by multiplying (as
			 determined by the Secretary)—
						(1)the payment
			 quantity for the producer during the applicable month established under
			 subsection (d);
						(2)the amount equal
			 to—
							(A)$16.94 per
			 hundredweight; less
							(B)the Class I milk
			 price per hundredweight in Boston under the applicable Federal milk marketing
			 order; by
							(3)(A)for the period
			 beginning October 1, 2007, and ending September 30, 2008, 34 percent;
							(B)for the period beginning October 1,
			 2008, and ending August 31, 2012, 45 percent; and
							(C)for the period beginning September 1,
			 2012, and thereafter, 34 percent.
							(d)Payment
			 quantity
						(1)In
			 generalSubject to paragraph (2), the payment quantity for a
			 producer during the applicable month under this section shall be equal to the
			 quantity of eligible production marketed by the producer during the
			 month.
						(2)Limitation
							(A)In
			 generalThe payment quantity for all producers on a single dairy
			 operation for which the producers receive payments under subsection (b) shall
			 not exceed—
								(i)for
			 the period beginning October 1, 2007, and ending September 30, 2008, 2,400,000
			 pounds;
								(ii)for the period
			 beginning October 1, 2008, and ending August 31, 2012, 4,150,000 pounds;
			 and
								(iii)effective
			 beginning September 1, 2012, 2,400,000 pounds.
								(B)StandardsFor
			 purposes of determining whether producers are producers on separate dairy
			 operations or a single dairy operation, the Secretary shall apply the same
			 standards as were applied in implementing the dairy program under section 805
			 of the Agriculture, Rural Development, Food and Drug Administration, and
			 Related Agencies Appropriations Act, 2001 (as enacted into law by Public Law
			 106–387; 114 Stat. 1549A–50).
							(3)ReconstitutionThe
			 Secretary shall ensure that a producer does not reconstitute a dairy operation
			 for the sole purpose of receiving additional payments under this
			 section.
						(e)PaymentsA
			 payment under a contract under this section shall be made on a monthly basis
			 not later than 60 days after the last day of the month for which the payment is
			 made.
					(f)SignupThe
			 Secretary shall offer to enter into contracts under this section during the
			 period beginning on the date that is 90 days after the date of enactment of
			 this Act and ending on September 30, 2012.
					(g)Duration of
			 contract
						(1)In
			 generalExcept as provided in paragraph (2), any contract entered
			 into by producers on a dairy farm under this section shall cover eligible
			 production marketed by the producers on the dairy farm during the period
			 starting with the first day of month the producers on the dairy farm enter into
			 the contract and ending on September 30, 2012.
						(2)ViolationsIf
			 a producer violates the contract, the Secretary may—
							(A)terminate the
			 contract and allow the producer to retain any payments received under the
			 contract; or
							(B)allow the
			 contract to remain in effect and require the producer to repay a portion of the
			 payments received under the contract based on the severity of the
			 violation.
							1603.Dairy export
			 incentive and dairy indemnity programs
					(a)Dairy export
			 incentive programSection 153(a) of the Food Security Act of 1985
			 (15 U.S.C. 713a–14(a)) is amended by striking 2007 and inserting
			 2012.
					(b)Dairy indemnity
			 programSection 3 of Public Law 90–484 (7 U.S.C.
			 450l) is amended by striking 2007 and inserting
			 2012.
					1604.Funding of
			 dairy promotion and research programSection 113(e)(2) of the Dairy Production
			 Stabilization Act of 1983 (7 U.S.C. 4504(e)(2)) is amended by striking
			 2007 and inserting 2012.
				1605.Revision of Federal
			 marketing order amendment proceduresSection 8c of the Agricultural Adjustment
			 Act (7 U.S.C.
			 608c), reenacted with amendments by the Agricultural Marketing
			 Agreement Act of 1937, is amended by striking subsection (17) and inserting the
			 following:
					
						(17)Provisions
				applicable to amendments
							(A)Applicability to
				amendmentsThe provisions of
				this section and section 8d applicable to orders shall be applicable to
				amendments to orders.
							(B)Supplemental
				rules of practice
								(i)In
				generalNot later than 60 days after the date of enactment of
				this subparagraph, the Secretary shall issue, using informal rulemaking,
				supplemental rules of practice to define guidelines and timeframes for the
				rulemaking process relating to amendments to orders.
								(ii)IssuesAt
				a minimum, the supplemental rules of practice shall establish—
									(I)proposal
				submission requirements;
									(II)pre-hearing
				information session specifications;
									(III)written
				testimony and data request requirements;
									(IV)public
				participation timeframes; and
									(V)electronic
				document submission standards.
									(iii)Effective
				dateThe supplemental rules of practice shall take effect not
				later than 120 days after the date of enactment of this subparagraph, as
				determined by the Secretary.
								(C)Hearing
				timeframes
								(i)In
				generalNot more than 30 days
				after the receipt of a proposal for an amendment hearing regarding a milk
				marketing order, the Secretary shall—
									(I)issue a notice
				providing an action plan and expected timeframes for completion of the hearing
				not more than 180 days after the date of the issuance of the notice;
									(II)(aa)issue a request for
				additional information to be used by the Secretary in making a determination
				regarding the proposal; and
										(bb)if the additional information is not
				provided to the Secretary within the timeframe requested by the Secretary,
				issue a denial of the request; or
										(III)issue a denial
				of the request.
									(ii)NoticeA
				notice issued under clause (i)(I) shall be individualized for each proceeding
				and take into consideration—
									(I)the number of
				orders affected;
									(II)the complexity
				of issues involved; and
									(III)the extent of
				the analyses required by applicable Executive orders (including Executive
				orders relating to civil rights, regulatory flexibility, and economic
				impact).
									(iii)Recommended
				decisionsA recommended decision on a proposed amendment to an
				order shall be issued not later than 90 days after the deadline established
				after the hearing for the submission of post-hearing briefs, unless otherwise
				provided in the initial notice issued under clause (i)(I).
								(iv)Final
				decisionsA final decision on a proposed amendment to an order
				shall be issued not later than 60 days after the deadline for submission of
				comments and exceptions to the recommended decision issued under clause (ii),
				unless otherwise provided in the initial notice issued under clause
				(i)(I).
								(D)Industry
				assessmentsIf the Secretary determines it is necessary to
				improve or expedite rulemaking under this subsection, the Secretary may impose
				an assessment on the affected industry to supplement appropriated funds for the
				procurement of service providers, such as court reporters.
							(E)Use of informal
				rulemakingThe Secretary may use rulemaking under section 553 of
				title 5, United States Code, to amend orders, other than provisions of orders
				that directly affecting milk prices.
							(F)Monthly feed
				and fuel costs for make allowancesAs part of any hearing to
				adjust make allowances under marketing orders, the Secretary shall—
								(i)determine the
				average monthly prices of feed and fuel incurred by dairy producers in the
				relevant marketing area;
								(ii)consider the
				most recent monthly feed and fuel price data available; and
								(iii)consider those
				prices in determining whether or not to adjust make
				allowances.
								.
				1606.Dairy forward
			 pricing program
					(a)In
			 generalSection 23 of the Agricultural Adjustment Act (7 U.S.C.
			 627), reenacted with amendments by the Agricultural Marketing Agreement Act of
			 1937, is amended—
						(1)in the section
			 heading, by striking pilot;
						(2)by striking
			 subsection (a) and inserting the following:
							
								(a)Program
				requiredThe Secretary of Agriculture shall establish a program
				under which milk producers and cooperative associations of producers are
				authorized to voluntarily enter into forward price contracts with milk
				handlers.
								;
						(3)in subsection
			 (c)—
							(A)in the subsection
			 heading, by striking pilot; and
							(B)in paragraph (1),
			 by striking pilot;
							(4)by striking
			 subsections (d) and (e); and
						(5)by adding at the
			 end the following:
							
								(d)Voluntary
				program
									(1)In
				generalA milk handler may not require participation in a forward
				price contract as a condition of the handler receiving milk from a producer or
				cooperative association of producers.
									(2)Effect of
				nonparticipationA producer or cooperative association that does
				not enter into a forward price contract may continue to have milk priced under
				the minimum payment provisions of the applicable milk marketing order.
									(3)ComplaintsThe
				Secretary shall—
										(A)investigate
				complaints made by producers or cooperative associations of coercion by
				handlers to enter into forward price contracts; and
										(B)if the Secretary
				finds evidence of coercion, take appropriate action.
										(e)DurationNo
				forward price contract under this section may—
									(1)be entered into
				after September 30, 2012; or
									(2)may extend beyond
				September 30,
				2015.
									.
						(b)Conforming
			 amendmentsSection 23 of the Agricultural Adjustment Act (7
			 U.S.C. 627), reenacted with amendments by the Agricultural Marketing Agreement
			 Act of 1937, is amended by striking cooperatives each place it
			 appears in subsections (b) and (c)(2) and inserting cooperative
			 associations of producers.
					1607.Report on
			 Department of Agriculture reporting procedures for nonfat dry
			 milkNot later than 90 days
			 after the date of the enactment of this Act, the Secretary shall submit to the
			 Committee on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a report regarding
			 Department of Agriculture reporting procedures for nonfat dry milk and the
			 impact of the procedures on Federal milk marketing order minimum prices during
			 the period beginning on July 1, 2006, and ending on the date of the enactment
			 of this Act.
				1608.Federal Milk
			 Marketing Order Review Commission
					(a)Definition of
			 ASCARR InstitutionIn this section:
						(1)In
			 generalThe term ASCARR Institution means a public
			 college or university offering a baccalaureate or higher degree in the study of
			 agriculture.
						(2)ExclusionsThe
			 term ASCARR Institution does not include an institution eligible
			 to receive funds under—
							(A)the Act of July
			 2, 1862 (commonly known as the First Morrill Act) (7 U.S.C. 301
			 et seq.);
							(B)the Act of August
			 30, 1890 (commonly known as the Second Morrill Act) (7 U.S.C.
			 321 et seq.); or
							(C)the Equity in
			 Educational Land-Grant Status Act of 1994 (Public Law 103–382; 7 U.S.C. 301
			 note).
							(b)EstablishmentSubject to the availability of funds
			 appropriated to carry out this section, the Secretary shall establish a
			 commission to be known as the Federal Milk Marketing Order Review
			 Commission (referred to in this section as the
			 Commission), which shall conduct a comprehensive review and
			 evaluation of—
						(1)the Federal milk
			 marketing order system in effect on the date of enactment of this Act;
			 and
						(2)non-Federal milk marketing order
			 systems.
						(c)Elements of
			 review and evaluationAs part
			 of the review and evaluation under subsection (b), the Commission shall
			 consider legislative and regulatory options for—
						(1)ensuring that the
			 competitiveness of dairy products with other competing products in the
			 marketplace is preserved and enhanced;
						(2)enhancing the
			 competitiveness of United States dairy producers in world markets;
						(3)increasing the
			 responsiveness of the Federal milk marketing order system to market
			 forces;
						(4)streamlining and
			 expediting the process by which amendments to Federal milk market orders are
			 adopted;
						(5)simplifying the
			 Federal milk marketing order system;
						(6)evaluating whether
			 the Federal milk marketing order system, established during the Great
			 Depression, continues to serve the interests of the public, dairy processors,
			 and dairy producers;
						(7)evaluating whether Federal milk marketing
			 orders are operating in a manner to minimize costs to taxpayers and
			 consumers;
						(8)evaluating the nutritional composition of
			 milk, including the potential benefits and costs of adjusting the milk content
			 standards;
						(9)evaluating the
			 economic benefits to milk producers of establishing a 2-class system of
			 classifying milk consisting of a fluid milk class and a manufacturing grade
			 milk class, with the price of both classes determined using the component
			 prices of butterfat, protein, and other solids; and
						(10)evaluating a
			 change in advance pricing that is used to calculate the advance price of Class
			 II skim milk under Federal milk marketing orders using the 4-week component
			 prices that are used to calculate prices for Class III and Class IV
			 milk.
						(d)Membership
						(1)CompositionThe Commission shall consist of 18
			 members.
						(2)MembersAs soon as practicable after the date on
			 which funds are first made available to carry out this section—
							(A)2 members of the Commission shall be
			 appointed by the Chairman of the Committee on Agriculture of the House of
			 Representatives, in consultation with the ranking member of the Committee on
			 Agriculture of the House of Representatives;
							(B)2 members of the Commission shall be
			 appointed by the Chairman of the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate, in consultation with the ranking member of the
			 Committee on Agriculture, Nutrition and Forestry of the Senate; and
							(C)14 members of the
			 Commission shall be appointed by the Secretary.
							(3)Special
			 appointment requirementsIn the case of members of the Commission
			 appointed under paragraph (2)(C), the Secretary shall ensure that—
							(A)at least 1 member represents a national
			 consumer organization;
							(B)at least 4 members represent land-grant
			 colleges or universities (as defined in section 1404 of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3103)) or ASCARR institutions with accredited dairy economic programs, with at
			 least 2 of those members being experts in the field of economics;
							(C)at least 1 member
			 represents the food and beverage retail sector; and
							(D)4 dairy producers
			 and 4 dairy processors are appointed in a manner that will—
								(i)balance
			 geographical distribution of milk production and dairy processing;
								(ii)reflect all
			 segments of dairy processing; and
								(iii)represent all
			 regions of the United States equitably, including States that operate outside
			 of a Federal milk marketing order.
								(4)ChairThe
			 Commission shall elect 1 of the members of the Commission to serve as
			 chairperson for the duration of the proceedings of the Commission.
						(5)VacancyAny
			 vacancy occurring before the termination of the Commission shall be filled in
			 the same manner as the original appointment.
						(6)CompensationA
			 member of the Commission shall serve without compensation, but shall be
			 reimbursed by the Secretary from existing budget authority for necessary and
			 reasonable expenses incurred in the performance of the duties of the
			 Commission.
						(e)Report
						(1)In
			 generalNot later than 2
			 years after the date of the first meeting of the Commission, the Commission
			 shall submit to Congress and the Secretary a report describing the results of
			 the review and evaluation conducted under this section, including such
			 recommendations regarding the legislative and regulatory options considered
			 under subsection (c) as the Commission considers to be appropriate.
						(2)SupportThe report findings shall reflect, to the
			 maximum extent practicable, a consensus opinion of the Commission members, but
			 the report may include majority and minority findings regarding those matters
			 for which consensus was not reached.
						(f)Advisory
			 natureThe Commission is wholly advisory in nature and the
			 recommendations of the Commission are nonbinding.
					(g)No effect on
			 existing programsThe
			 Secretary shall not allow the existence of the Commission to impede, delay, or
			 otherwise affect any decisionmaking process of the Department of Agriculture,
			 including any rulemaking procedures planned, proposed, or near
			 completion.
					(h)Administrative
			 assistanceThe Secretary
			 shall provide such administrative support to the Commission, and expend such
			 funds as necessary from budget authority available to the Secretary, as is
			 necessary to carry out this section.
					(i)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					(j)Termination of
			 effectivenessThe authority provided by this section terminates
			 effective on the date of the submission of the report under subsection
			 (e).
					1609.Mandatory
			 reporting of dairy commoditiesSection 273 of the Agricultural Marketing
			 Act of 1946 (7 U.S.C. 1637b) is amended—
					(1)by striking
			 subsections (a) and (b) and inserting the following:
						
							(a)Daily
				Reporting
								(1)In
				generalNot later than 180 days after the date of enactment of
				the Food and Energy Security Act of
				2007, the Secretary shall require corporate officers or
				officially-designated representatives of each dairy processor to report to the
				Secretary on each daily reporting day designated by the Secretary, not later
				than 10:00 a.m. Central Time, for each sales transaction involving a dairy
				commodity, information concerning—
									(A)the sales
				price;
									(B)the quantity
				sold;
									(C)the location of
				the sales transaction; and
									(D)product
				characteristics, including—
										(i)moisture
				level;
										(ii)packaging
				size;
										(iii)grade;
										(iv)if appropriate,
				fat, protein, or other component level;
										(v)heat level for
				dried products; and
										(vi)other defining
				product characteristics used in transactions.
										(2)PublicationThe
				Secretary shall make the information reported under paragraph (1) available to
				the public not less frequently than once each reporting day, categorized by
				location and product characteristics.
								(3)Federal order
				pricesIf the Secretary uses dairy product prices to establish
				minimum prices in accordance with section 8c(5) of the Agricultural Adjustment
				Act (7 U.S.C.
				608c(5)), reenacted with amendments by the Agricultural
				Marketing Agreement Act of 1937, the Secretary shall use daily prices published
				under paragraph (2) to determine such prices.
								(4)Exemption for
				small processorsA processor that processes 1,000,000 pounds of
				milk or less per year shall be exempt from daily reporting requirements under
				this subsection.
								;
				and
					(2)by redesignating
			 subsections (c) and (d) as subsections (b) and (c), respectively.
					EAdministration
				1701.Administration
			 generally
					(a)Use of
			 Commodity Credit CorporationExcept as otherwise provided in
			 subtitles A through D and this subtitle, the Secretary shall use the funds,
			 facilities, and authorities of the Commodity Credit Corporation to carry out
			 subtitles A through D and this subtitle.
					(b)Determinations
			 by SecretaryA determination made by the Secretary under this
			 title shall be final and conclusive.
					(c)Regulations
						(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary and the Commodity Credit Corporation, as appropriate,
			 shall promulgate such regulations as are necessary to implement this title and
			 the amendments made by this title.
						(2)ProcedureThe
			 promulgation of the regulations and administration of this title and the
			 amendments made by this title shall be made without regard to—
							(A)chapter 35 of
			 title 44, United States Code (commonly known as the Paperwork Reduction
			 Act);
							(B)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804), relating to notices of proposed rulemaking and public participation in
			 rulemaking; and
							(C)the notice and
			 comment provisions of section 553 of title 5, United States Code.
							(3)Congressional
			 review of agency rulemakingIn carrying out this subsection, the
			 Secretary shall use the authority provided under section 808 of title 5, United
			 States Code.
						(d)Adjustment
			 authority related to trade agreements compliance
						(1)Required
			 determination; adjustmentIf the Secretary determines that
			 expenditures under subtitles A through D and this subtitle that are subject to
			 the total allowable domestic support levels under the Uruguay Round Agreements
			 (as defined in section 2 of the Uruguay Round Agreements Act (19 U.S.C. 3501))
			 will exceed such allowable levels for any applicable reporting period, the
			 Secretary shall, to the maximum extent practicable, make adjustments in the
			 amount of such expenditures during that period to ensure that such expenditures
			 do not exceed such allowable levels.
						(2)Congressional
			 notificationBefore making any adjustment under paragraph (1),
			 the Secretary shall submit to the Committee on Agriculture of the House of
			 Representatives or the Committee on Agriculture, Nutrition, and Forestry of the
			 Senate a report describing the determination made under that paragraph and the
			 extent of the adjustment to be made.
						(e)Treatment of
			 advance payment optionSection 1601(d) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 7991(d)) is amended—
						(1)in paragraph (1),
			 by striking and at the end;
						(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(3)the advance
				payment of direct payments and counter-cyclical payments under title I of the
				Food and Energy Security Act of
				2007.
								.
						1702.Suspension of
			 permanent price support authority
					(a)Agricultural
			 Adjustment Act of 1938The following provisions of the
			 Agricultural Adjustment Act of 1938 shall not be applicable to the 2008 through
			 2012 crops of covered commodities and sugar and shall not be applicable to milk
			 during the period beginning on the date of enactment of this Act through
			 December 31, 2012:
						(1)Parts II through
			 V of subtitle B of title III (7 U.S.C. 1326 et seq.).
						(2)In the case of
			 upland cotton, section 377 (7 U.S.C. 1377).
						(3)Subtitle D of
			 title III (7 U.S.C. 1379a et seq.).
						(4)Title IV (7
			 U.S.C. 1401 et seq.).
						(b)Agricultural
			 Act of 1949The following provisions of the Agricultural Act of
			 1949 shall not be applicable to the 2008 through 2012 crops of covered
			 commodities and sugar and shall not be applicable to milk during the period
			 beginning on the date of enactment of this Act and through December 31,
			 2012:
						(1)Section 101 (7
			 U.S.C. 1441).
						(2)Section 103(a) (7
			 U.S.C. 1444(a)).
						(3)Section 105 (7
			 U.S.C. 1444b).
						(4)Section 107 (7
			 U.S.C. 1445a).
						(5)Section 110 (7
			 U.S.C. 1445e).
						(6)Section 112 (7
			 U.S.C. 1445g).
						(7)Section 115 (7
			 U.S.C. 1445k).
						(8)Section 201 (7
			 U.S.C. 1446).
						(9)Title III (7
			 U.S.C. 1447 et seq.).
						(10)Title IV (7
			 U.S.C. 1421 et seq.), other than sections 404, 412, and 416 (7 U.S.C. 1424,
			 1429, and 1431).
						(11)Title V (7
			 U.S.C. 1461 et seq.).
						(12)Title VI (7
			 U.S.C. 1471 et seq.).
						(c)Suspension of
			 certain quota provisionsThe joint resolution entitled A
			 joint resolution relating to corn and wheat marketing quotas under the
			 Agricultural Adjustment Act of 1938, as amended, approved May 26, 1941
			 (7 U.S.C. 1330 and 1340), shall not be applicable to the crops of wheat planted
			 for harvest in the calendar years 2008 through 2012.
					1703.Payment
			 limitations
					(a)Extension of
			 limitationsSections 1001 and 1001C(a) of the Food Security Act
			 of 1985 (7 U.S.C. 1308, 1308–3(a)) are amended by striking Farm Security
			 and Rural Investment Act of 2002 each place it appears and inserting
			 Food and Energy Security Act of 2007.
					(b)Revision of
			 limitations
						(1)DefinitionsSection
			 1001(a) of the Food Security Act of 1985 (7 U.S.C. 1308) is amended—
							(A)in the matter
			 preceding paragraph (1), by inserting and section 1001A after
			 section;
							(B)by striking
			 paragraph (2) and redesignating paragraph (3) as paragraph (5); and
							(C)by inserting
			 after paragraph (1) the following:
								
									(2)Family
				memberThe term family member means an individual to
				whom a member in the farming operation is related as lineal ancestor, lineal
				descendant, sibling, or spouse.
									(3)Legal
				entityThe term legal entity means an entity that is
				created under Federal or State law and that—
										(A)owns land or an
				agricultural commodity; or
										(B)produces an
				agricultural commodity.
										(4)PersonThe
				term person means a natural person, and does not include a legal
				entity.
									.
							(2)Limitation on
			 direct payments and counter-cyclical paymentsSection 1001 of the
			 Food Security Act of 1985 (7 U.S.C. 1308) is amended by striking subsections
			 (b), (c) and (d) and inserting the following:
							
								(b)Limitation on
				direct and counter-cyclical payments for covered commodities (other than
				peanuts)
									(1)Direct
				paymentsThe total amount of direct payments received, directly
				or indirectly, by a person or legal entity (except a joint venture or a general
				partnership) for any crop year under part I of subtitle A of title I of the
				Food and Energy Security Act of 2007 for 1 or more covered commodities (except
				for peanuts), or average crop revenue payments determined under section
				1401(b)(2) of that Act, may not exceed $40,000.
									(2)Counter-cyclical
				paymentsThe total amount of counter-cyclical payments received,
				directly or indirectly, by a person or legal entity (except a joint venture or
				a general partnership) for any crop year under part I of subtitle A of title I
				of the Food and Energy Security Act of 2007 for one or more covered commodities
				(except for peanuts), or average crop revenue payments determined under section
				1401(b)(3) of that Act, may not exceed $60,000.
									(c)Limitation on
				direct payments and counter-cyclical payments for peanuts
									(1)Direct
				paymentsThe total amount of direct payments received, directly
				or indirectly, by a person or legal entity (except a joint venture or a general
				partnership) for any crop year under part III of subtitle A of title I of the
				Food and Energy Security Act of 2007 for peanuts, or average crop revenue
				payments determined under section 1401(b)(2) of that Act, may not exceed
				$40,000.
									(2)Counter-cyclical
				paymentsThe total amount of counter-cyclical payments received,
				directly or indirectly, by a person or legal entity (except a joint venture or
				a general partnership) for any crop year under part III of subtitle A of title
				I of the Food and Energy Security Act of 2007 for peanuts, or average crop
				revenue payments determined under section 1401(b)(3) of that Act, may not
				exceed $60,000.”.
									(d)Limitation on
				applicabilityNothing in this section authorizes any limitation
				on any benefit associated with the marketing assistance loan program or the
				loan deficiency payment program under title I of the Food and Energy Security
				Act of
				2007.
								.
						(3)Direct
			 attributionSection 1001 of the Food Security Act of 1985 (7
			 U.S.C. 1308) is amended by striking subsection (e) and redesignating
			 subsections (f) and (g) as (g) and (h), respectively, and inserting the
			 following:
							
								(e)Attribution of
				payments
									(1)In
				generalIn implementing subsections (b) and (c) and a program
				described in section 1001D(b)(2)(C), the Secretary shall issue such regulations
				as are necessary to ensure that the total amount of payments are attributed to
				a person by taking into account the direct and indirect ownership interests of
				the person in a legal entity that is eligible to receive the payments.
									(2)Payments to a
				personEach payment made directly to a person shall be combined
				with the pro rata interest of the person in payments received by a legal entity
				in which the person has a direct or indirect ownership interest unless the
				payments of the legal entity have been reduced by the pro rata share of the
				person.
									(3)Payments to a
				legal entity
										(A)In
				generalEach payment made to a legal entity shall be attributed
				to those persons who have a direct or indirect ownership interest in the legal
				entity unless the payment to the legal entity has been reduced by the pro rata
				share of the person.
										(B)Attribution of
				payments
											(i)Payment
				limitsExcept as provided in clause (ii), payments made to a
				legal entity shall not exceed the amounts specified in subsections (b) and
				(c).
											(ii)Exception for
				joint ventures and general partnershipsPayments made to a joint
				venture or a general partnership shall not exceed, for each payment specified
				in subsections (b) and (c), the amount determined by multiplying the maximum
				payment amount specified in subsections (b) and (c) by the number of persons
				and legal entities (other than joint ventures and general partnerships) that
				comprise the ownership of the joint venture or general partnership.
											(iii)ReductionPayments
				made to a legal entity shall be reduced proportionately by an amount that
				represents the direct or indirect ownership in the legal entity by any
				individual or legal entity that has otherwise exceeded the applicable maximum
				payment limitation.
											(4)4 levels of
				attribution for embedded legal entities
										(A)In
				generalAttribution of payments made to legal entities shall be
				traced through 4 levels of ownership in legal entities.
										(B)First
				levelAny payments made to a legal entity (a first-tier legal
				entity) that is owned in whole or in part by a person shall be attributed to
				the person in an amount that represents the direct ownership in the first-tier
				legal entity by the person.
										(C)Second
				level
											(i)In
				generalAny payments made to a first-tier legal entity that is
				owned (in whole or in part) by another legal entity (a second-tier legal
				entity) shall be attributed to the second-tier legal entity in proportion to
				the ownership of the second-tier legal entity in the first-tier legal
				entity.
											(ii)Ownership by a
				personIf the second-tier legal entity is owned (in whole or in
				part) by a person, the amount of the payment made to the first-tier legal
				entity shall be attributed to the person in the amount that represents the
				indirect ownership in the first-tier legal entity by the person.
											(D)Third and
				fourth levels
											(i)In
				generalExcept as provided in clause (ii), the Secretary shall
				attribute payments at the third and fourth tiers of ownership in the same
				manner as specified in subparagraph (C).
											(ii)Fourth-tier
				ownershipIf the fourth-tier of ownership is that of a
				fourth-tier legal entity and not that of a person, the Secretary shall reduce
				the amount of the payment to be made to the first-tier legal entity in the
				amount that represents the indirect ownership in the first-tier legal entity by
				the fourth-tier legal entity.
											(f)Special
				rules
									(1)Minor
				children
										(A)In
				generalExcept as provided in subparagraph (B), payments received
				by a child under the age of 18 shall be attributed to the parents of the
				child.
										(B)RegulationsThe
				Secretary shall issue regulations specifying the conditions under which
				payments received by a child under the age of 18 will not be attributed to the
				parents of the child.
										(2)Marketing
				cooperativesSubsections (b) and (c) shall not apply to a
				cooperative association of producers with respect to commodities produced by
				the members of the association that are marketed by the association on behalf
				of the members of the association but shall apply to the producers as
				persons.
									(3)Trusts and
				estates
										(A)In
				generalWith respect to irrevocable trusts and estates, the
				Secretary shall administer this section through section 1001F in such manner as
				the Secretary determines will ensure the fair and equitable treatment of the
				beneficiaries of the trusts and estates.
										(B)Irrevocable
				trust
											(i)In
				generalIn order for a trust to be considered an irrevocable
				trust, the terms of the trust agreement shall not—
												(I)allow for
				modification or termination of the trust by the grantor;
												(II)allow for the
				grantor to have any future, contingent, or remainder interest in the corpus of
				the trust; or
												(III)except as
				provided in clause (ii), provide for the transfer of the corpus of the trust to
				the remainder beneficiary in less than 20 years beginning on the date the trust
				is established.
												(ii)ExceptionClause
				(i)(III) shall not apply in a case in which the transfer is—
												(I)contingent on the
				remainder beneficiary achieving at least the age of majority; or
												(II)is contingent on
				the death of the grantor or income beneficiary.
												(C)Revocable
				trustFor the purposes of this section through section 1001F, a
				revocable trust shall be considered to be the same person as the grantor of the
				trust.
										(4)Cash rent
				tenants
										(A)DefinitionIn
				this paragraph, the term cash rent tenant means a person or legal
				entity that rents land—
											(i)for cash;
				or
											(ii)for a crop share
				guaranteed as to the amount of the commodity to be paid in rent.
											(B)RestrictionA
				cash rent tenant who makes a significant contribution of active personal
				management, but not of personal labor, with respect to a farming operation
				shall be eligible to receive a payment described in subsection (b) or (c) only
				if the tenant makes a significant contribution of equipment to the farming
				operation.
										(5)Federal
				agencies
										(A)In
				generalA Federal agency shall not be eligible to receive any
				payment described in subsection (b) or (c).
										(B)Land
				rentalA lessee of land owned by a Federal agency may receive a
				payment described in subsection (b) or (c) if the lessee otherwise meets all
				applicable criteria.
										(6)State and local
				governments
										(A)In
				generalExcept as provided in subsection (g), a State or local
				government, or political subdivision or agency of the government, shall not be
				eligible to receive a payment described in subsection (b) or (c).
										(B)TenantsA
				lessee of land owned by a State or local government, or political subdivision
				or agency of the government, may receive payments described in subsections (b)
				and (c) if the lessee otherwise meet all applicable criteria.
										(7)Changes in
				farming operations
										(A)In
				generalIn the administration
				of this section through section 1001F, the Secretary may not approve any change
				in a farming operation that otherwise will increase the number of persons to
				which the limitations under this section are applied unless the Secretary
				determines that the change is bona fide and substantive.
										(B)Family
				membersThe addition of a
				family member to a farming operation under the criteria set out in section
				1001A shall be considered a bona fide and substantive change in the farming
				operation.
										(8)Death of
				owner
										(A)In
				generalIf any ownership interest in land or a commodity is
				transferred as the result of the death of a program participant, the new owner
				of the land or commodity may, if the person is otherwise eligible to
				participate in the applicable program, succeed to the contract of the prior
				owner and receive payments subject to this section without regard to the amount
				of payments received by the new owner.
										(B)Limitations on
				prior ownerPayments made under this paragraph shall not exceed
				the amount to which the previous owner was entitled to receive under the terms
				of the contract at the time of the death of the prior
				owner.
										.
						(c)Repeal of
			 3-entity ruleSection 1001A of the Food Security Act of 1985 (7
			 U.S.C. 1308–1) is amended—
						(1)in the section
			 heading, by striking Prevention of creation of entities to qualify as separate
			 persons and inserting Notification of interests;
			 and
						(2)by striking
			 subsection (a) and inserting the following:
							
								(a)Notification of
				interestsTo facilitate
				administration of section 1001 and this section, each person or legal entity
				receiving payments described in subsections (b) and (c) of section 1001 as a
				separate person or legal entity shall separately provide to the Secretary, at
				such times and in such manner as prescribed by the Secretary—
									(1)the name and social security number of each
				individual, or the name and taxpayer identification number of each legal
				entity, that holds or acquires an ownership interest in the separate person or
				legal entity; and
									(2)the name and taxpayer identification number
				of each legal entity in which the person or legal entity holds an ownership
				interest.
									.
						(d)Amendment for
			 consistencySection 1001A of the Food Security Act of 1985 (7
			 U.S.C. 1308–1) is amended by striking subsection (b) and inserting the
			 following:
						
							(b)Actively
				engaged
								(1)In
				generalTo be eligible to receive a payment described in
				subsection (b) or (c) of section 1001, a person or legal entity shall be
				actively engaged in farming with respect to a farming operation as provided in
				this subsection or subsection (c).
								(2)Classes
				actively engagedExcept as provided in subsections (c) and
				(d)—
									(A)a person
				(including a person participating in a farming operation as a partner in a
				general partnership, a participant in a joint venture, a grantor of a revocable
				trust, or a participant in a similar entity, as determined by the Secretary)
				shall be considered to be actively engaged in farming with respect to a farming
				operation if—
										(i)the person makes
				a significant contribution (based on the total value of the farming operation)
				to the farming operation of—
											(I)capital,
				equipment, or land; and
											(II)personal labor
				or active personal management;
											(ii)the person’s
				share of the profits or losses from the farming operation is commensurate with
				the contributions of the person to the farming operation; and
										(iii)the
				contributions of the person are at risk;
										(B)a legal entity
				that is a corporation, joint stock company, association, limited partnership,
				charitable organization, or other similar entity determined by the Secretary
				(including any such legal entity participating in the farming operation as a
				partner in a general partnership, a participant in a joint venture, a grantor
				of a revocable trust, or as a participant in a similar legal entity as
				determined by the Secretary) shall be considered as actively engaged in farming
				with respect to a farming operation if—
										(i)the legal entity
				separately makes a significant contribution (based on the total value of the
				farming operation) of capital, equipment, or land;
										(ii)the stockholders
				or members collectively make a significant contribution of personal labor or
				active personal management to the operation; and
										(iii)the standards
				provided in clauses (ii) and (iii) of subparagraph (A), as applied to the legal
				entity, are met by the legal entity;
										(C)if a legal entity
				that is a general partnership, joint venture, or similar entity, as determined
				by the Secretary, separately makes a significant contribution (based on the
				total value of the farming operation involved) of capital, equipment, or land,
				and the standards provided in clauses (ii) and (iii) of subparagraph (A), as
				applied to the legal entity, are met by the legal entity, the partners or
				members making a significant contribution of personal labor or active personal
				management shall be considered to be actively engaged in farming with respect
				to the farming operation involved; and
									(D)in making
				determinations under this subsection regarding equipment and personal labor,
				the Secretary shall take into consideration the equipment and personal labor
				normally and customarily provided by farm operators in the area involved to
				produce program crops.
									(c)Special classes
				actively engaged
								(1)LandownerA
				person or legal entity that is a landowner contributing the owned land to a
				farming operation shall be considered to be actively engaged in farming with
				respect to the farming operation if—
									(A)the landowner
				receives rent or income for the use of the land based on the production on the
				land or the operating results of the operation; and
									(B)the person or
				legal entity meets the standards provided in clauses (ii) and (iii) of
				subsection (b)(2)(A).
									(2)Adult family
				memberIf a majority of the participants in a farming operation
				are family members, an adult family member shall be considered to be actively
				engaged in farming with respect to the farming operation if the person—
									(A)makes a
				significant contribution, based on the total value of the farming operation, of
				active personal management or personal labor; and
									(B)with respect to
				such contribution, meets the standards provided in clauses (ii) and (iii) of
				subsection (b)(2)(A).
									(3)SharecropperA
				sharecropper who makes a significant contribution of personal labor to a
				farming operation shall be considered to be actively engaged in farming with
				respect to the farming operation if the contribution meets the standards
				provided in clauses (ii) and (iii) of subsection (b)(2)(A).
								(4)Growers of
				hybrid seedIn determining whether a person or legal entity
				growing hybrid seed under contract shall be considered to be actively engaged
				in farming, the Secretary shall not take into consideration the existence of a
				hybrid seed contract.
								(5)Custom farming
				services
									(A)In
				generalA person or legal entity receiving custom farming
				services shall be considered separately eligible for payment limitation
				purposes if the person or legal entity is actively engaged in farming based on
				subsection (b)(2) or paragraphs (1) through (4) of this subsection.
									(B)ProhibitionNo
				other rules with respect to custom farming shall apply.
									(6)SpouseIf
				1 spouse (or estate of a deceased spouse) is determined to be actively engaged,
				the other spouse shall be determined to have met the requirements of subsection
				(b)(2)(A)(i)(II).
								(d)Classes not
				actively engaged
								(1)Cash rent
				landlordA landlord contributing land to a farming operation
				shall not be considered to be actively engaged in farming with respect to the
				farming operation if the landlord receives cash rent, or a crop share
				guaranteed as to the amount of the commodity to be paid in rent, for the use of
				the land.
								(2)Other persons
				and legal entitiesAny other person or legal entity that the
				Secretary determines does not meet the standards described in subsections
				(b)(2) and (c) shall not be considered to be actively engaged in farming with
				respect to a farming
				operation.
								.
					(e)Denial of
			 program benefitsSection 1001B of the Food Security Act of 1985
			 (7 U.S.C. 1308–2) is amended to read as follows:
						
							1001B.Denial of
				program benefits
								(a)2-year denial
				of program benefitsA person or legal entity shall be ineligible
				to receive payments specified in subsections (b) and (c) of section 1001 for
				the crop year, and the succeeding crop year, in which the Secretary determines
				that the person or legal entity—
									(1)failed to comply
				with section 1001A(b) and adopted or participated in adopting a scheme or
				device to evade the application of section 1001, 1001A, or 1001C; or
									(2)intentionally
				concealed the interest of the person or legal entity in any farm or legal
				entity engaged in farming.
									(b)Extended
				ineligibilityIf the Secretary determines that a person or legal
				entity, for the benefit of the person or legal entity or the benefit of any
				other person or legal entity, has knowingly engaged in, or aided in the
				creation of a fraudulent document, presented false information that was
				material and relevant to the administration of sections 1001 through 1001F, or
				committed other equally serious actions (as identified in regulations issued by
				the Secretary), the Secretary may for a period not to exceed 5 crop years deny
				the issuance of payments to the person or legal entity.
								(c)Pro rata
				denial
									(1)In
				generalPayments otherwise owed to a person or legal entity
				described in subsections (a) or (b) shall be denied in a pro rata manner based
				on the ownership interest of the person or legal entity in a farm.
									(2)Cash rent
				tenantPayments otherwise payable to the person or legal entity
				described in subsection (a) or (b) who is a cash rent tenant on a farm owned or
				under the control of the person or legal entity shall be denied.
									(d)Joint and
				several liabilityAny member of any legal entity (including
				partnerships and joint ventures) determined to have knowingly participated in a
				scheme or device to evade, or that has the purpose of evading, sections 1001,
				1001A, or 1001C shall be jointly and severally liable for any amounts that are
				payable to the Secretary as the result of the scheme or device (including
				amounts necessary to recover those amounts).
								(e)ReleaseThe
				Secretary may partially or fully release from liability any person or legal
				entity who cooperates with the Secretary in enforcing sections 1001, 1001A, and
				1001C, and this
				section.
								.
					(f)Conforming
			 amendments
						(1)Section 1009(e)
			 of the Food Security Act of 1985 (7 U.S.C. 1308a(e)) is amended in the second
			 sentence by striking of $50,000.
						(2)Section 609(b)(1)
			 of the Emergency Livestock Feed Assistance Act of 1988 (7 U.S.C. 1471g(b)(1))
			 is amended by inserting (before the amendment made by section 1703(a) of
			 the Food and Energy Security Act of
			 2007) after 1985.
						(3)Section 524(b)(3)
			 of the Federal Crop Insurance Act (7 U.S.C. 1524(b)(3)) is amended by inserting
			 (before the amendment made by section 1703(a) of the
			 Food and Energy Security Act of
			 2007) after 1308(5))).
						(4)Section 196(i) of
			 the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333(i))
			 is amended in paragraphs (1)(A) and (5) by inserting (before the
			 amendment made by section 1703(a) of the Food
			 and Energy Security Act of 2007) after
			 1308) each place it appears.
						(5)Section
			 10204(c)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8204(c)(1)) is amended by inserting (before the amendment made by
			 section 1703(a) of the Food and Energy
			 Security Act of 2007) after 1308).
						(6)Section
			 1271(c)(3)(A) of the Food, Agriculture, Conservation, and Trade Act of 1990 (16
			 U.S.C. 2106a(c)(3)(A)) is amended by inserting (before the amendment
			 made by section 1703(a) of the Food and
			 Energy Security Act of 2007) after
			 1308).
						(7)Section 291(2) of
			 the Trade Act of 1974 (19 U.S.C. 2401(2) is amended by inserting (before
			 the amendment made by section 1703(a) of the Food and Energy Security Act of
			 2007) before the period at the end.
						(g)TransitionSection
			 1001, 1001A, and 1001B of the Food Security Act of 1985 (7 U.S.C. 1308,
			 1308–1, 1308–2), as in effect on the day before the date of the
			 enactment of this Act, shall continue to apply with respect to the 2007 crop of
			 any covered commodity or peanuts.
					1704.Adjusted
			 gross income limitation
					(a)Extension of
			 adjusted gross income limitationSection 1001D(e) of the Food
			 Security Act of 1985 (7 U.S.C. 1308–3a(e)) is amended by striking
			 2007 and inserting 2012.
					(b)Allocation of
			 incomeSection 1001D(a) of the Food Security Act of 1985 (7
			 U.S.C. 1308–3a(a)) is amended by adding at the end the following:
						
							(3)Allocation of
				incomeOn the request of any individual filing a joint tax
				return, the Secretary shall provide for the allocation of adjusted gross income
				among the individuals filing the return based on a certified statement provided
				by a certified public accountant or attorney specifying the manner in which the
				income would have been declared and reported if the individuals had filed 2
				separate returns, if the Secretary determines that the calculation is
				consistent with the information supporting the filed joint
				return.
							.
					(c)Modification of
			 limitationSection 1001D of the Food Security Act of 1985 (7
			 U.S.C. 1308–3a) is amended by striking subsection (b) and inserting the
			 following:
						
							(b)Limitation
								(1)Crop
				years
									(A)2009 Crop
				yearNotwithstanding any other provision of law, an individual or
				entity shall not be eligible to receive any benefit described in paragraph
				(2)(A) during the 2009 crop year if the average adjusted gross income of the
				individual or entity exceeds $1,000,000, unless not less than 66.66 percent of
				the average adjusted gross income of the individual or entity is derived from
				farming, ranching, or forestry operations, as determined by the
				Secretary.
									(B)2010 and
				subsequent crop yearsNotwithstanding any other provision of law,
				an individual or entity shall not be eligible to receive any benefit described
				in paragraph (2)(A) during any of the 2010 and subsequent crop years if the
				average adjusted gross income of the individual or entity exceeds $750,000,
				unless not less than 66.66 percent of the average adjusted gross income of the
				individual or entity is derived from farming, ranching, or forestry operations,
				as determined by the Secretary.
									(C)Conservation
				programsNotwithstanding any other provision of law, an
				individual or entity shall not be eligible to receive any benefit described in
				paragraph (2)(B) during a crop year if the average adjusted gross income of the
				individual or entity exceeds $2,500,000, unless not less than 75 percent of the
				average adjusted gross income of the individual or entity is derived from
				farming, ranching, or forestry operations, as determined by the
				Secretary.
									(2)Covered
				benefits
									(A)In
				generalSubparagraphs (A) and (B) of paragraph (1) apply with
				respect to the following:
										(i)A
				direct payment or counter-cyclical payment under part I or III of subtitle A of
				title I of the Food and Energy Security Act
				of 2007.
										(ii)A marketing loan
				gain or loan deficiency payment under part II or III of subtitle A of title I
				of the Food and Energy Security Act of
				2007.
										(iii)An average crop
				revenue payment under subtitle B of title I of Food and Energy Security Act of
				2007.
										(B)Conservation
				programsParagraph (1)(C) applies with respect to a payment under
				any program under—
										(i)title XII of this
				Act;
										(ii)title II of the
				Farm Security and Rural Investment Act of 2002 (Public Law 107–171; 116 Stat.
				223); or
										(iii)title II of the
				Food and Energy Security Act of
				2007.
										(3)Income derived
				from farming, ranching or forestry operationsIn determining what portion of the average
				adjusted gross income of an individual or entity is derived from farming,
				ranching, or forestry operations, the Secretary shall include income derived
				from—
									(A)the production of
				crops, livestock, or unfinished raw forestry products;
									(B)the sale, including
				the sale of easements and development rights, of farm, ranch, or forestry land
				or water or hunting rights;
									(C)the sale of
				equipment to conduct farm, ranch, or forestry operations;
									(D)the rental or
				lease of land used for farming, ranching, or forestry operations, including
				water or hunting rights;
									(E)the provision of
				production inputs and services to farmers, ranchers, and foresters;
									(F)the processing
				(including packing), storing (including shedding), and transporting of farm,
				ranch, and forestry commodities;
									(G)the sale of land
				that has been used for agriculture; and
									(H)payments or other
				income attributable to benefits received under any program authorized under
				title I or II of the Food and Energy Security Act of
				2007.
									.
					(d)TransitionSection 1001D of the Food Security Act of
			 1985 (7 U.S.C. 1308–3a), as in effect on the day before the date of the
			 enactment of this Act, shall continue to apply with respect to the 2007 and
			 2008 crops of any covered commodity or peanuts.
					1705.Availability
			 of quality incentive payments for certain producers
					(a)Incentive
			 payments requiredSubject to subsection (b), the Secretary shall
			 use funds made available under subsection (f) to provide quality incentive
			 payments for the production of oilseeds with specialized traits that enhance
			 human health, as determined by the Secretary.
					(b)Covered
			 oilseedsThe Secretary shall make payments under this section
			 only for the production of an oilseed variety that has, as determined by the
			 Secretary—
						(1)been demonstrated
			 to improve the health profile of the oilseed for use in human consumption
			 by—
							(A)reducing or
			 eliminating the need to partially hydrogenate the oil derived from the oilseed
			 for use in human consumption; or
							(B)adopting new
			 technology traits; and
							(2)1 or more
			 impediments to commercialization.
						(c)Request for
			 proposals
						(1)IssuanceIf
			 funds are made available to carry out this section for a crop year, the
			 Secretary shall issue a request for proposals for payments under this
			 section.
						(2)Multiyear
			 proposalsAn entity may submit a multiyear proposal for payments
			 under this section.
						(3)Content of
			 proposalsA proposal for payments under this section shall
			 include a description of—
							(A)each oilseed
			 variety described in subsection (b) and the value of the oilseed variety as a
			 matter of public policy;
							(B)a range for the
			 amount of total per bushel or hundredweight premiums to be paid to
			 producers;
							(C)a per bushel or
			 hundredweight amount of incentive payments requested for each year under this
			 section that does not exceed 1/3 of the total premium
			 offered for any year;
							(D)the period of
			 time, not to exceed 4 years, during which incentive payments are to be provided
			 to producers; and
							(E)the targeted
			 total quantity of production and estimated acres needed to produce the targeted
			 quantity for each year under this section.
							(d)Contracts for
			 production
						(1)In
			 generalThe Secretary shall approve successful proposals
			 submitted under subsection (c) on a timely basis so as to allow production
			 contracts to be entered into with producers in advance of the spring planting
			 season for the 2009 crop year.
						(2)Timing of
			 paymentsThe Secretary shall make payments to producers under
			 this section after the Secretary receives documentation that the premium
			 required under a contract has been made to covered producers.
						(e)AdministrationIf
			 funding provided for a crop year is not fully allocated under the initial
			 request for proposals under subsection (c), the Secretary shall issue
			 additional requests for proposals for subsequent crop years under this
			 section.
					(f)Proprietary
			 informationThe Secretary shall protect proprietary information
			 provided to the Secretary for the purpose of administering this section.
					(g)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $400,000,000 for the period of fiscal years 2008 through
			 2012.
					1706.Hard white
			 wheat development program
					(a)DefinitionsIn
			 this section:
						(1)Eligible hard
			 white wheat seedThe term eligible hard white wheat
			 seed means hard white wheat seed that, as determined by the Secretary,
			 is—
							(A)certified;
							(B)of a variety that
			 is suitable for the State in which the seed will be planted;
							(C)rated at least
			 superior with respect to quality; and
							(D)specifically
			 approved under a seed establishment program established by the State Department
			 of Agriculture and the State Wheat Commission of the 1 or more States in which
			 the seed will be planted.
							(2)ProgramThe
			 term program means the hard white wheat development program
			 established under subsection (b)(1).
						(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture, in consultation
			 with the State Departments of Agriculture and the State Wheat Commissions of
			 the States in regions in which hard white wheat is produced, as determined by
			 the Secretary.
						(b)Establishment
						(1)In
			 generalThe Secretary shall establish a hard white wheat
			 development program in accordance with paragraph (2) to promote the
			 establishment of hard white wheat as a viable market class of wheat in the
			 United States by encouraging production of at least 240,000,000 bushels of hard
			 white wheat by 2012.
						(2)Payments
							(A)In
			 generalSubject to subparagraphs (B) and (C) and subsection (c),
			 the Secretary shall make available incentive payments to producers of each of
			 the 2008 through 2012 crops of hard white wheat.
							(B)Acreage
			 limitationThe Secretary shall carry out subparagraph (A) subject
			 to a regional limitation determined by the Secretary on the number of acres for
			 which payments may be received that takes into account planting history and
			 potential planting, but does not exceed a total of 2,900,000 acres or the
			 equivalent volume of production based on a yield of 50 bushels per acre.
							(C)Payment
			 limitationsPayments to producers on a farm described in
			 subparagraph (A) shall be—
								(i)in
			 an amount that is not less than $0.20 per bushel; and
								(ii)in an amount
			 that is not less than $2.00 per acre for planting eligible hard white wheat
			 seed.
								(c)FundingThe
			 Secretary shall make available $35,000,000 of funds of the Commodity Credit
			 Corporation during the period of crop years 2008 through 2012 to provide
			 incentive payments to producers of hard white wheat under this section.
					1707.Durum wheat
			 quality program
					(a)In
			 generalSubject to the
			 availability of funds under subsection (c), the Secretary shall provide
			 compensation to producers of durum wheat in an amount not to exceed 50 percent
			 of the actual cost of fungicides applied to a crop of durum wheat of the
			 producers to control Fusarium head blight (wheat scab) on acres certified to
			 have been planted to Durum wheat in a crop year.
					(b)Insufficient
			 fundsIf the total amount of
			 funds appropriated for a fiscal year under subsection (c) are insufficient to
			 fulfill all eligible requests for compensation under this section, the
			 Secretary shall prorate the compensation payments in a manner determined by the
			 Secretary to be equitable.
					(c)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000 for each of
			 fiscal years 2008 through 2012.
					1708.Storage
			 facility loans
					(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall establish a storage facility loan program to
			 provide funds for producers of grains, oilseeds, pulse crops, hay, renewable
			 biomass, and other storable commodities (other than sugar), as determined by
			 the Secretary, to construct or upgrade storage and handling facilities for the
			 commodities.
					(b)Eligible
			 producersA storage facility loan under this section shall be
			 made available to any producer described in subsection (a) that, as determined
			 by the Secretary—
						(1)has a
			 satisfactory credit history;
						(2)has a need for
			 increased storage capacity; and
						(3)demonstrates an
			 ability to repay the loan.
						(c)Term of
			 loansA storage facility loan under this section shall have a
			 maximum term of 12 years.
					(d)Loan
			 amountThe maximum principal amount of a storage facility loan
			 under this section shall be $500,000.
					(e)Loan
			 disbursementsThe Secretary shall provide for partial
			 disbursements of loan principal, as determined to be appropriate and subject to
			 acceptable documentation, to facilitate the purchase and construction of
			 eligible facilities.
					(f)Loan
			 securityApproval of a storage facility loan under this section
			 shall—
						(1)for loan amounts
			 of less than $150,000, not require a lien on the real estate parcel on which
			 the storage facility is locate;
						(2)for loan amounts
			 equal to or more than $150,000, not require a severance agreement from the
			 holder of any prior lien on the real estate parcel on which the storage
			 facility is located, if the borrower—
							(A)agrees to
			 increase the down payment on the storage facility loan by an amount determined
			 appropriate by the Secretary; or
							(B)provides other
			 security acceptable to the Secretary; and
							(3)allow a borrower,
			 upon the approval of the Secretary, to define a subparcel of real estate as
			 security for the storage facility loan if the subparcel is—
							(A)of adequate size
			 and value to adequately secure the loan; and
							(B)not subject to
			 any other liens or mortgages that are superior to the lien interest of the
			 Commodity Credit Corporation.
							1709.Personal liability
			 of producers for deficienciesSection 164 of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7284) is amended by striking
			 and title I of the Farm Security and Rural Investment Act of
			 2002 each place it appears and inserting title I of the Farm
			 Security and Rural Investment Act of 2002, and title I of the
			 Food and Energy Security Act of
			 2007.
				1710.Extension of
			 existing administrative authority regarding loansSection 166 of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7286) is amended in subsections
			 (a) and (c)(1) by striking and subtitle B and C of title I of the Farm
			 Security and Rural Investment Act of 2002 each place it appears and
			 inserting title I of the Farm Security and Rural Investment Act of 2002,
			 and title I of the Food and Energy Security
			 Act of 2007.
				1711.Assignment of
			 payments
					(a)In
			 generalThe provisions of
			 section 8(g) of the Soil Conservation and Domestic Allotment Act (16 U.S.C.
			 590h(g)), relating to assignment of payments, shall apply to payments made
			 under the authority of subtitles A through E and this subtitle.
					(b)NoticeThe producer making the assignment, or the
			 assignee, shall provide the Secretary with notice, in such manner as the
			 Secretary may require, of any assignment made under this section.
					1712.Cotton
			 classification servicesSection 3a of the Act of March 3, 1927 (7
			 U.S.C. 473a), is amended to read as follows:
					
						3a.Cotton classification services
							(a)In
				generalThe Secretary of
				Agriculture (referred to in this section as the Secretary)
				shall—
								(1)make cotton classification services
				available to producers of cotton; and
								(2)provide for the collection of
				classification fees from participating producers or agents that voluntarily
				agree to collect and remit the fees on behalf of producers.
								(b)Use of
				feesClassification fees
				collected under subsection (a)(2) and the proceeds from the sales of samples
				submitted under this section shall, to the maximum extent practicable, be used
				to pay the cost of the services provided under this section, including
				administrative and supervisory costs.
							(c)Consultation
								(1)In
				generalIn establishing the
				amount of fees under this section, the Secretary shall consult with
				representatives of the United States cotton industry.
								(2)ExemptionThe
				Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to consultations
				with representatives of the United States cotton industry under this
				section.
								(d)Crediting of
				feesAny fees collected under
				this section and under section 3d, late payment penalties, the proceeds from
				the sales of samples, and interest earned from the investment of such funds
				shall—
								(1)be credited to the current appropriation
				account that incurs the cost of services provided under this section and
				section 3d; and
								(2)remain available without fiscal year
				limitation to pay the expenses of the Secretary in providing those
				services.
								(e)Investment of
				fundsFunds described in
				subsection (d) may be invested—
								(1)by the Secretary in insured or fully
				collateralized, interest-bearing accounts; or
								(2)at the discretion of the Secretary, by the
				Secretary of the Treasury in United States Government debt instruments.
								(f)Lease
				agreementsNotwithstanding
				any other provision of law, the Secretary may enter into long-term lease
				agreements that exceed 5 years or may take title to property (including through
				purchase agreements) for the purpose of obtaining offices to be used for the
				classification of cotton in accordance with this Act, if the Secretary
				determines that action would best effectuate the purposes of this Act.
							(g)Authorization
				of appropriationsTo the
				extent that financing is not available from fees and the proceeds from the
				sales of samples, there are authorized to be appropriated such sums as are
				necessary to carry out this
				section.
							.
				1713.Designation
			 of States for cotton research and promotionSection 17(f) of the Cotton Research and
			 Promotion Act (7 U.S.C. 2116(f)) is amended—
					(1)by striking (f) The term and
			 inserting the following:
						
							(f)Cotton-producing
				State
								(1)In
				generalThe
				term
								;
					(2)by striking
			 more, and the term and all that follows through the end of the
			 subsection and inserting the following: “more.
						
							(2)InclusionsThe
				term cotton-producing State includes—
								(A)any combination
				of States described in paragraph (1); and
								(B)effective
				beginning with the 2008 crop of cotton, the States of Kansas, Virginia, and
				Florida.
								.
					1714.Government
			 publication of cotton price forecastsSection 15 of the Agricultural Marketing Act
			 (12 U.S.C. 1141j) is amended—
					(1)by striking subsection (d); and
					(2)by redesignating
			 subsections (e) through (g) as subsections (d) through (f),
			 respectively.
					1715.State,
			 county, and area committeesSection 8(b)(5)(B)(ii) of the Soil
			 Conservation and Domestic Allotment Act (16 U.S.C. 590h(b)(5)(B)(ii)) is
			 amended—
					(1)by redesignating subclauses (I) and (II) as
			 items (aa) and (bb), respectively, and indenting appropriately;
					(2)in the matter preceding item (aa) (as
			 redesignated by paragraph (1)), by striking A committee
			 established and inserting the following:
						
							(I)In
				generalExcept as provided in subclause (II), a committee
				established
							;
				and
					(3)by adding at the
			 end the following:
						
							(II)Combination or
				consolidation of areasA committee established by combining or
				consolidating 2 or more county or area committees shall consist of not fewer
				than 3 nor more than 11 members that—
								(aa)are fairly
				representative of the agricultural producers within the area covered by the
				county, area, or local committee; and
								(bb)are elected by
				the agricultural producers that participate or cooperate in programs
				administered within the area under the jurisdiction of the county, area, or
				local committee.
								(III)Representation
				of socially disadvantaged farmers and ranchersThe Secretary
				shall ensure, to the extent practicable, that representation of socially
				disadvantaged farmers and ranchers is maintained on combined or consolidated
				committees.
							(IV)Eligibility
				for membershipNotwithstanding any other producer eligibility
				requirements for service on county or area committees, if a county or area is
				consolidated or combined, a producer shall be eligible to serve only as a
				member of the county or area committee that the producer elects to administer
				the farm records of the
				producer.
							.
					1716.Prohibition
			 on charging certain feesPublic Law 108–470 (7 U.S.C. 7416a) is
			 amended—
					(1)in subsection
			 (a), by striking may and inserting shall;
			 and
					(2)by adding at the end the following:
						
							(c)Prohibition on
				charging certain feesThe Secretary may not charge any fees or
				related costs for the collection of commodity assessments pursuant to this
				Act.
							.
					1717.Signature
			 authorityIn carrying out this
			 title and title II and amendments made by those titles, if the Secretary
			 approves a document containing signatures of program applicants, the Secretary
			 shall not subsequently determine the document is inadequate or invalid because
			 of the lack of authority of any applicant signing the document on behalf of the
			 applicant or any other individual, entity, general partnership, or joint
			 venture, or the documents relied upon were determined inadequate or invalid,
			 unless the applicant knowingly and willfully falsified the evidence of
			 signature authority or a signature.
				1718.Modernization
			 of Farm Service AgencyThe
			 Secretary shall modernize the Farm Service Agency information technology and
			 communication systems to ensure timely and efficient program delivery at
			 national, State, and County offices.
				1719.Geospatial
			 systems
					(a)In
			 generalThe Secretary shall ensure that all agencies of the
			 Department of Agriculture consolidate the geospatial systems of the agencies
			 into a single enterprise system that ensures that geospatial data is shareable,
			 portable, and standardized.
					(b)RequirementsIn
			 carrying out subsection (a), the Secretary shall—
						(1)identify common
			 datasets;
						(2)give
			 responsibility for managing each identified dataset to the agency best suited
			 for collecting and maintaining that data, as determined by the Secretary;
			 and
						(3)make every effort
			 to minimize the duplication of efforts.
						(c)Availability of
			 dataThe Secretary shall ensure, to the maximum extent
			 practicable, that data is readily available to all agencies beginning not later
			 than 2 years after the date of enactment of this Act.
					1720.Leasing
			 office spaceThe Secretary may
			 use the funds, facilities, and authorities of the Commodity Credit Corporation
			 to lease space for use by agencies of the Department of Agriculture in cases in
			 which office space would be jointly occupied by the agencies.
				1721.Repeals
					(a)Commission on
			 Application of Payment LimitationsSection 1605 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 7993) is repealed.
					(b)Renewed availability of market loss
			 assistance and certain emergency assistance to persons that failed To receive
			 assistance under earlier authoritiesSection 1617 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8000) is repealed.
					FSpecialty crop
			 programs
				1801.DefinitionsIn this subtitle:
					(1)Specialty
			 cropThe term specialty crop has the meaning given
			 the term in section 3 of the Specialty Crops Competitiveness Act of 2004 (7
			 U.S.C. 1621 note; Public Law 108–465).
					(2)StateThe
			 term State means each of the several States of the United
			 States.
					(3)State
			 department of agricultureThe term State department of
			 agriculture means the agency, commission, or department of a State
			 government responsible for protecting and promoting agriculture in the
			 State.
					IMarketing,
			 information, and education
					1811.Fruit and
			 vegetable market news allocation
						(a)In
			 generalThe Secretary, acting
			 through the Administrator of the Agricultural Marketing Service, shall carry
			 out market news activities to provide timely price information of United States
			 fruits and vegetables in the United States.
						(b)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $9,000,000 for each of fiscal years 2008 through 2012, to
			 remain available until expended.
						1812.Farmers’
			 market promotion programSection 6 of the Farmer-to-Consumer Direct
			 Marketing Act of 1976 (7 U.S.C. 3005) is amended—
						(1)in subsection
			 (a), by inserting and to promote direct producer-to-consumer
			 marketing before the period at the end;
						(2)in subsection
			 (b)(1)(B), by striking infrastructure and inserting
			 marketing opportunities;
						(3)in subsection
			 (c)(1), by inserting or a producer network or association after
			 cooperative; and
						(4)by striking subsection (e) and inserting
			 the following:
							
								(e)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this section—
									(1)$5,000,000 for
				each of fiscal years 2008 through 2011; and
									(2)$10,000,000 for
				fiscal year
				2012.
									.
						1813.Food safety
			 initiatives
						(a)Initiative
			 AuthorizedThe Secretary may carry out a food safety education
			 program to educate the public and persons in the fresh produce industry
			 about—
							(1)scientifically
			 proven practices for reducing microbial pathogens on fresh produce; and
							(2)methods of
			 reducing the threat of cross-contamination of fresh produce through unsanitary
			 handling practices.
							(b)CooperationThe
			 Secretary may carry out the education program in cooperation with public and
			 private partners.
						(c)Authorization
			 of AppropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $1,000,000.
						1814.Census of
			 specialty crops
						(a)EstablishmentNot
			 later than September 30, 2008, and each 5 years thereafter, the Secretary shall
			 conduct a census of specialty crops to assist in the regularly development and
			 dissemination of information relative to specialty crops.
						(b)Relation to
			 other censusThe Secretary may include the census of specialty
			 crops in the census on agriculture.
						IIOrganic
			 production
					1821.Organic data
			 collection and price reportingSection 2104 of the Organic Foods Production
			 Act of 1990 (7 U.S.C. 6503) is amended by adding at the end the
			 following:
						
							(e)Data collection
				and price reportingOf the funds of the Commodity Credit
				Corporation, the Secretary shall use $5,000,000 for the period of fiscal years
				2008 through 2012—
								(1)to collect data
				relating to organic agriculture;
								(2)to identify and
				publish organic production and market data initiatives and surveys;
								(3)to expand,
				collect, and publish organic census data analyses;
								(4)to fund
				comprehensive reporting of prices relating to organically-produced agricultural
				products;
								(5)to conduct
				analysis relating to organic production, handling, distribution, retail, and
				trend studies;
								(6)to study and
				perform periodic updates on the effects of organic standards on consumer
				behavior; and
								(7)to conduct
				analyses for organic agriculture using the national crop
				table.
								.
					1822.Exemption of
			 certified organic products from assessmentsSection 501(e) of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7401(e)) is amended by striking
			 paragraph (1) and inserting the following:
						
							(1)In
				generalNotwithstanding any
				provision of a commodity promotion law, a person that produces and markets
				organic products shall be exempt from the payment of an assessment under a
				commodity promotion law with respect to that portion of agricultural
				commodities that the person—
								(A)produces on a certified organic farm (as
				defined in section 2103 of the Organic Foods Production Act of 1990 (7 U.S.C.
				6502); and
								(B)produces or markets as organically produced
				(as so
				defined).
								.
					1823.National
			 Organic Certification Cost Share ProgramSection 10606 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 6523) is amended to read as follows:
						
							10606.National
				organic certification cost-share program
								(a)DefinitionsIn
				this section:
									(1)ProgramThe
				term program means the national certification cost-share program
				established under subsection (b).
									(2)SecretaryThe
				term Secretary means the Secretary of Agriculture, acting through
				the Agricultural Marketing Service.
									(b)EstablishmentThe
				Secretary shall use amounts made available under subsection (f) to establish a
				national organic certification cost-share program under which the Secretary
				shall make payments to States to assist producers and handlers of agricultural
				products in obtaining certification under the national organic production
				program established under the Organic Foods Production Act of 1990 (7 U.S.C.
				6501 et seq.).
								(c)Federal
				share
									(1)In
				generalSubject to paragraph (2), the Secretary shall pay under
				this section not more than 75 percent of the costs incurred by a producer or
				handler in obtaining certification under the national organic production
				program, as certified to and approved by the Secretary.
									(2)Maximum
				amountThe maximum amount of a payment made to a producer or
				handler under this section shall be $750.
									(d)Recordkeeping
				requirements
									(1)In
				generalThe Secretary shall—
										(A)keep accurate,
				up-to-date records of requests and disbursements from the program; and
										(B)require accurate
				and consistent recordkeeping from each State and entity that receives program
				payments.
										(2)Federal
				requirementsNot later than 30 days after the last day on which a
				State may request funding under the program, the Secretary shall—
										(A)determine the
				number of States requesting funding and the amount of each request; and
										(B)distribute the
				funding to the States.
										(3)State
				requirementsAn annual funding request from a State shall include
				data from the program during the preceding year, including—
										(A)a description
				of—
											(i)the entities that
				requested reimbursement;
											(ii)the amount of
				each reimbursement request; and
											(iii)any
				discrepancies between the amount requested and the amount provided;
											(B)data to support
				increases in requests expected in the coming year, including information from
				certifiers or other data showing growth projections; and
										(C)an explanation of
				any case in which an annual request is lower than the request of the preceding
				year.
										(e)ReportingNot
				later than March 1 of each year, the Secretary shall submit to Congress a
				report that describes the expenditures for each State under the program during
				the previous fiscal year, including the number of producers and handlers served
				by the program in the previous fiscal year.
								(f)Funding
									(1)In
				generalNot later than 30 days after the date of enactment of the
				Food and Energy Security Act of
				2007, out of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary of
				Agriculture to carry out this section $22,000,000, to remain available until
				expended.
									(2)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				paragraph (1), without further appropriation.
									.
					1824.National
			 organic programSection 2123
			 of the Organic Foods Production Act of 1990 (7 U.S.C. 6522) is amended—
						(1)by striking There are and
			 inserting the following:
							
								(a)In
				generalThere are
								;
				and
						(2)by adding at the
			 end the following:
							
								(b)National
				organic programNotwithstanding any other provision of law, in
				order to carry out the activities of the Agricultural Marketing Service under
				the national organic program established under this title, there are authorized
				to be appropriated—
									(1)$5,000,000 for
				fiscal year 2008;
									(2)$6,500,000 for
				fiscal year 2009;
									(3)$8,000,000 for
				fiscal year 2010;
									(4)$9,500,000 for
				fiscal year 2011; and
									(5)$11,000,000 for
				fiscal year
				2012.
									.
						IIIInternational
			 trade
					1831.Foreign
			 market access study and strategy plan
						(a)Definition of
			 Uruguay Round AgreementsIn this section, the term Uruguay
			 Round Agreements includes any agreement described in section 101(d) of
			 the Uruguay Round Agreements Act (19 U.S.C. 3511(d)).
						(b)StudyThe
			 Comptroller General of the United States shall study—
							(1)the extent to
			 which United States specialty crops have or have not benefitted from any
			 reductions of foreign trade barriers, as provided for in the Uruguay Round
			 Agreements; and
							(2)the reasons why
			 United States specialty crops have or have not benefitted from such
			 trade-barrier reductions.
							(c)Strategy
			 PlanThe Secretary shall prepare a foreign market access strategy
			 plan based on the study in subsection (b), to increase exports of specialty
			 crops, including an assessment of the foreign trade barriers that are
			 incompatible with the Uruguay Round Agreements and a strategy for removing
			 those barriers.
						(d)ReportNot
			 later than 18 months after the date of enactment of this Act—
							(1)the Comptroller
			 General shall submit to Congress a report that contains the results of the
			 study; and
							(2)the Secretary
			 shall submit to Congress the strategy plan.
							1832.Market access
			 programSection 211(c) of the
			 Agricultural Trade Act of 1978 (7 U.S.C. 5641(c)) is amended by adding at the
			 end the following:
						
							(3)Minimum
				allocation for sale and export proposal
								(A)In
				generalIn providing funds under paragraph (2), to the maximum
				extent practicable, the Secretary shall use not less than 50 percent of any of
				the funds made available in excess of $200,000,000 to carry out the market
				access program each fiscal year to provide assistance for proposals submitted
				by eligible trade organizations to promote the sale and export of specialty
				crops.
								(B)Unallocated
				fundsIf, by March 31 of any fiscal year, the Secretary
				determines that the total amount of funds made available to carry out the
				market access program are in excess of the amounts necessary to promote the
				sale and export of specialty crops during the fiscal year, the Secretary may
				use the excess funds to provide assistance for any other proposals submitted by
				eligible trade organizations consistent with the priorities described in
				paragraph
				(2).
								.
					1833.Technical
			 assistance for specialty cropsSection 3205 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 5680) is amended by striking subsection (d)
			 and inserting the following:
						
							(d)PetitionA
				participant in the program may petition the Secretary for an extension of a
				project carried out under this section that exceeds, or will exceed, applicable
				time restrictions.
							(e)Funding
								(1)In
				generalThe Secretary shall make available to carry out the
				program under this section—
									(A)$6,800,000 of
				funds of, or an equal value of commodities owned by, the Commodity Credit
				Corporation for each of fiscal years 2008 through 2011; and
									(B)$2,000,000 of
				funds of, or an equal value of commodities owned by, the Commodity Credit
				Corporation for fiscal year 2012 and each subsequent fiscal year.
									(2)Carryover of
				unobligated fundsIn a case in which the total amount of funds or
				commodities made available under paragraph (1) for a fiscal year is not
				obligated in that fiscal year, the Secretary shall make available in the
				subsequent fiscal year an amount equal to—
									(A)the amount made
				available for the fiscal year under paragraph (1); plus
									(B)the amount not
				obligated in the previous fiscal year.
									
					1834.Consultations
			 on sanitary and phytosanitary restrictions for fruits and vegetables
						(a)Consultations
			 on sanitary and phytosanitary restrictions for fruits and
			 vegetablesTo the maximum extent practicable, the Secretary and
			 the United States Trade Representative shall consult with interested persons,
			 and conduct annual briefings, on sanitary and phytosanitary trade issues,
			 including—
							(1)the development
			 of a strategic risk management framework; and
							(2)as appropriate,
			 implementation of peer review for risk analysis.
							(b)Special
			 consultations on import-sensitive productsSection
			 2104(b)(2)(A)(ii)(II) of the Bipartisan Trade Promotion Authority Act of 2002
			 (19 U.S.C. 3804(b)(2)(A)(ii)(II)) is amended—
							(1)by striking
			 whether the products so identified and inserting
			 ‘‘whether—
								
									(aa)the products so
				identified
									;
				and
							(2)by adding at the
			 end the following:
								
									(bb)any fruits or
				vegetables so identified are subject to or likely to be subject to unjustified
				sanitary or phytosanitary restrictions, including restrictions not based on
				scientific principles in contravention of the Uruguay Round Agreements, as
				determined by the United States Trade Representative Technical Advisory
				Committee for Trade in Fruits and Vegetables of the Department of Agriculture;
				and
									.
							(c)Effective
			 dateThe amendments made by subsection (b) apply with respect to
			 the initiation of negotiations to enter into any trade agreement that is
			 subject to section 2103(b) of the Bipartisan Trade Promotion Authority Act of
			 2002 (19 U.S.C. 3803(b)) on or after the date of the enactment of this
			 Act.
						IVSpecialty crops
			 competitiveness
					1841.Specialty crop
			 block grants
						(a)Extension of
			 programSection 101(a) of the Specialty Crops Competitiveness Act
			 of 2004 (7 U.S.C.
			 1621 note;
			 Public Law
			 108–465) is amended by striking 2009 and
			 inserting 2012.
						(b)Availability of
			 fundsSection 101 of the
			 Specialty Crops Competitiveness Act of 2004 (7 U.S.C. 1621 note;
			 Public Law
			 108–465) is amended by striking subsection (i) and inserting
			 the following:
							
								(i)FundingOf the funds of the Commodity Credit
				Corporation, the Secretary of Agriculture shall make grants under this section,
				using—
									(1)$60,000,000 for
				fiscal year 2008;
									(2)$65,000,000 for
				fiscal year 2009;
									(3)$70,000,000 for
				fiscal year 2010;
									(4)$75,000,000 for
				fiscal year 2011; and
									(5)$0 for fiscal year
				2012.
									.
						(c)Conforming
			 amendmentsSection 101 of the
			 Specialty Crops Competitiveness Act of 2004 (7 U.S.C. 1621 note;
			 Public Law
			 108–465) is amended—
							(1)in subsection (a),
			 by striking Subject to the appropriation of funds to carry out this
			 section and inserting Using the funds made available under
			 subsection (i);
							(2)in subsection (b),
			 by striking appropriated pursuant to the authorization of appropriations
			 in and inserting made available under;
							(3)by striking
			 subsection (c) and inserting the following:
								
									(c)Minimum grant
				amountNotwithstanding subsection (b), each State shall receive a
				grant under this section for each fiscal year in an amount that is at least
				1/2 of 1 percent of the total amount of funding made
				available to carry out this section for the fiscal
				year.
									; 
							(4)by redesignating
			 subsection (i) as subsection (j); and
							(5)by inserting
			 after subsection (h) the following:
								
									(i)ReallocationThe
				Secretary may reallocate to other States any amounts made available under this
				section that are not obligated or expended by a date determined by the
				Secretary.
									.
							(d)Definition of
			 specialty cropSection 3 of the Specialty Crops Competitiveness
			 Act of 2004 (7 U.S.C. 1621 note; Public Law 108–465) is amended by striking
			 paragraph (1) and inserting the following:
							
								(1)Specialty
				cropThe term specialty crop means fruits,
				vegetables, tree nuts, dried fruits, nursery crops, floriculture, and
				horticulture, including turfgrass sod and herbal
				crops.
								.
						(e)Definition of
			 StateSection 3(2) of the Specialty Crops Competitiveness Act of
			 2004 (7 U.S.C.
			 1621 note;
			 Public Law
			 108–465) is amended by striking and the Commonwealth of
			 Puerto Rico and inserting the Commonwealth of Puerto Rico, Guam,
			 American Samoa, the United States Virgin Islands, and the Commonwealth of the
			 Northern Mariana Islands.
						1842.Grant program
			 to improve movement of specialty cropsTitle II of the Specialty Crops
			 Competitiveness Act of 2004 (Public Law 108–465; 118 Stat. 3884) is amended by
			 adding at the end the following:
						
							204.Grant program
				to improve movement of specialty crops
								(a)In
				generalThe Secretary of Agriculture may make grants under this
				section to an eligible entity described in subsection (b)—
									(1)to improve the
				cost-effective movement of specialty crops to local, regional, national, and
				international markets; and
									(2)to address
				regional intermodal transportation deficiencies that adversely affect the
				movement of specialty crops to markets inside or outside the United
				States.
									(b)Eligible
				entitiesGrants may be made under this section to—
									(1)a State or local
				government;
									(2)a grower
				cooperative;
									(3)a State or
				regional producer or shipper organization;
									(4)a combination of
				entities described in paragraphs (1) through (3); or
									(5)other entities,
				as determined by the Secretary.
									(c)Matching
				fundsAs a condition of the receipt of a grant under this
				section, the recipient of a grant under this section shall contribute an amount
				of non-Federal funds toward the project for which the grant is provided that is
				at least equal to the amount of grant funds received by the recipient under
				this section.
								(d)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this section for each of fiscal years 2008
				through
				2012.
								.
					1843.Healthy Food
			 Enterprise Development CenterTitle II of the Specialty Crops
			 Competitiveness Act of 2004 (Public Law 108–465; 118 Stat. 3884) (as amended by
			 section 1842) is amended by adding at the end the following:
						
							205.Healthy Food
				Enterprise Development Center
								(a)DefinitionsIn
				this section:
									(1)CenterThe
				term Center means the healthy food enterprise development center
				established under subsection (b).
									(2)Eligible
				entityThe term eligible entity means—
										(A)a nonprofit
				organization;
										(B)a
				cooperative;
										(C)a
				business;
										(D)an agricultural
				producer;
										(E)an academic
				institution;
										(F)an individual;
				and
										(G)such other
				entities as the Secretary may designate.
										(3)SecretaryThe
				term Secretary means the Secretary of Agriculture.
									(4)Underserved
				communityThe term underserved community means a
				community (including an urban or rural community and an Indian tribal
				community) that, as determined by the Secretary, has—
										(A)limited access to
				affordable, healthy foods, including fresh fruits and vegetables;
										(B)a high incidence
				of a diet-related disease (including obesity) as compared to the national
				average;
										(C)a high rate of
				hunger or food insecurity; or
										(D)severe or
				persistent poverty.
										(b)CenterThe Secretary, acting through the
				Agricultural Marketing Service, shall offer to enter into a contract with a
				nonprofit organization to establish and support a healthy food enterprise
				development center to increase access to healthy, affordable foods, such as
				fresh fruit and vegetables, particularly for school-aged children and
				individuals in low-income communities.
								(c)Activities
									(1)PurposeThe
				purpose of the Center is to increase access to healthy affordable foods,
				including locally produced agricultural products, to underserved
				communities.
									(2)Technical
				assistance and informationThe Center shall collect, develop, and
				provide technical assistance and information to small and mid-sized
				agricultural producers, food wholesalers and retailers, schools, and other
				individuals and entities regarding best practices and the availability of
				assistance for aggregating, storing, processing, and marketing locally produced
				agricultural products and increasing the availability of the products in
				underserved communities.
									(d)Authority To
				subgrantThe Center may provide subgrants to eligible entities to
				carry out feasibility studies to establish businesses to carry out the purposes
				of this section.
								(e)PriorityIn
				providing technical assistance and grants under subsections (c)(2) and (d), the
				Center shall give priority to applications that have components that
				will—
									(1)benefit
				underserved communities; and
									(2)develop market
				opportunities for small and mid-sized farm and ranch operations.
									(f)ReportFor
				each fiscal year for which the nonprofit organization described in subsection
				(b) receives funds, the organization shall submit to the Secretary a report
				describing the activities carried out in the previous fiscal year,
				including—
									(1)a description of
				technical assistance provided;
									(2)the total number
				and a description of the subgrants provided under subsection (d);
									(3)a complete
				listing of cases in which the activities of the Center have resulted in
				increased access to healthy, affordable foods, such as fresh fruit and
				vegetables, particularly for school-aged children and individuals in low-income
				communities; and
									(4)a determination
				of whether the activities identified in paragraph (3) are sustained in the
				years following the initial provision of technical assistance and subgrants
				under this section.
									(g)Competitive
				award processThe Secretary shall use a competitive process to
				award funds to establish the Center.
								(h)FundingOut
				of any funds in the Treasury not otherwise appropriated, the Secretary of the
				Treasury shall transfer to the Secretary to carry out this section—
									(1)$1,000,000 for
				fiscal year 2009; and
									(2)$2,000,000 for
				each of fiscal years 2010 through
				2012.
									.
					VMiscellaneous
					1851.Clean plant
			 network
						(a)In
			 generalThe Secretary shall establish a program to be known as
			 the National Clean Plant Network (referred to in this section as
			 the Program).
						(b)RequirementsUnder
			 the Program, the Secretary shall establish a network of clean plant centers for
			 diagnostic and pathogen elimination services to—
							(1)produce clean
			 propagative plant material; and
							(2)maintain blocks
			 of pathogen-tested plant material in sites located throughout the United
			 States.
							(c)Availability of
			 clean plant source materialClean plant source material may be
			 made available to—
							(1)a State for a
			 certified plant program of the State; and
							(2)private nurseries
			 and producers.
							(d)Consultation
			 and collaborationIn carrying out the Program, the Secretary
			 shall—
							(1)consult with
			 State departments of agriculture and land grant universities; and
							(2)to the extent
			 practicable and with input from the appropriate State officials and industry
			 representatives, use existing Federal or State facilities to serve as clean
			 plant centers.
							(e)FundingOf
			 the funds of the Commodity Credit Corporation, the Secretary shall use to carry
			 out the Program $4,000,000 for each of fiscal years 2008 through 2012.
						1852.Market loss
			 assistance for asparagus producers
						(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall make payments to producers of the 2007 crop of
			 asparagus for market loss resulting from imports during the 2004 through 2007
			 crop years.
						(b)Payment
			 rateThe payment rate for a payment under this section shall be
			 based on the reduction in revenue received by asparagus producers associated
			 with imports during the 2004 through 2007 crop years.
						(c)Payment
			 quantityThe payment quantity for asparagus for which the
			 producers on a farm are eligible for payments under this section shall be equal
			 to the average quantity of the 2003 crop of asparagus produced by producers on
			 the farm.
						(d)Funding
							(1)In
			 generalSubject to paragraph (2), the Secretary shall make
			 available $15,000,000 of the funds of the Commodity Credit Corporation to carry
			 out a program to provide market loss payments to producers of asparagus under
			 this section.
							(2)AllocationOf
			 the amount made available under paragraph (1), the Secretary shall use—
								(A)$7,500,000 to
			 make payments to producers of asparagus for the fresh market; and
								(B)$7,500,000 to
			 make payments to producers of asparagus for the processed or frozen
			 market.
								1853.Mushroom
			 promotion, research, and consumer information
						(a)Regions and
			 membersSection 1925(b)(2) of the Mushroom Promotion, Research,
			 and Consumer Information Act of 1990 (7 U.S.C. 6104(b)(2)) is amended—
							(1)in subparagraph
			 (B), by striking 4 regions and inserting 3
			 regions;
							(2)in subparagraph
			 (D), by striking 35,000,000 pounds and inserting
			 50,000,000 pounds; and
							(3)by striking
			 subparagraph (E), and inserting the following:
								
									(E)Additional
				membersIn addition to the members appointed pursuant to
				paragraph (1), and subject to the 9-member limitation on members on the Council
				provided in that paragraph, the Secretary shall appoint additional members to
				the Council from a region that attains additional pounds of production of
				mushrooms as follows:
										(i)If the annual
				production of the region is greater than 110,000,000 pounds, but not more than
				180,000,000 pounds, the region shall be represented by 1 additional
				member.
										(ii)If the annual
				production of the region is greater than 180,000,000 pounds, but not more than
				260,000,000 pounds, the region shall be represented by 2 additional
				members.
										(iii)If the annual
				production of the region is greater than 260,000,000 pounds, the region shall
				be represented by 3 additional
				members.
										.
							(b)Powers and
			 duties of CouncilSection 1925(c) of the Mushroom Promotion,
			 Research, and Consumer Information Act of 1990 (7 U.S.C. 6104(c)) is
			 amended—
							(1)by redesignating
			 paragraphs (6), (7), and (8) as paragraphs (7), (8), and (9), respectively;
			 and
							(2)by inserting
			 after paragraph (5) the following:
								
									(6)to develop food
				safety programs, including good agricultural practices and good handling
				practices or related activities for
				mushrooms;
									.
							1854.National
			 Honey BoardSection 7(c) of
			 the Honey Research, Promotion, and Consumer Information Act (7 U.S.C. 4606(c))
			 is amended by adding at the end the following:
						
							(12)Referendum
				requirement
								(A)In
				generalNotwithstanding any other provision of law, subject to
				subparagraph (B), the order providing for the establishment and operation of
				the Honey Board in effect on the date of enactment of this paragraph shall
				continue in force, and the Secretary shall not schedule or conduct any
				referendum on the continuation or termination of the order, until the Secretary
				first conducts, at the earliest practicable date, concurrent referenda among
				all eligible producers, importers, packers, and handlers of honey for the
				purpose of ascertaining whether eligible producers, importers, packers, and
				handlers of honey approve of 1 or more orders to establish successor marketing
				boards for honey.
								(B)RequirementsIn
				conducting concurrent referenda under subparagraph (A), the Secretary shall
				ensure that—
									(i)a
				referendum of United States honey producers for the establishment of a
				marketing board solely for United States honey producers is included in the
				process; and
									(ii)the rights and
				interests of honey producers, importers, packers, and handlers of honey are
				protected in the transition to any new marketing
				board.
									.
					1855.Identification
			 of honeySection 203(h) of the
			 Agricultural Marketing Act of 1946 (7 U.S.C. 1622(h)) is amended—
						(1)by designating
			 the first through sixth sentences as paragraphs (1), (2)(A), (2)(B), (3), (4),
			 and (5), respectively; and
						(2)by adding at the
			 end the following:
							
								(6)Identification
				of honeyThe use of a label or advertising material on, or in
				conjunction with, packaged honey that bears any official certificate of
				quality, grade mark or statement, continuous inspection mark or statement,
				sampling mark or statement, or any combination of the certificates, marks, or
				statements of the Department of Agriculture shall be considered a deceptive
				practice that is prohibited under this Act unless there appears legibly and
				permanently in close proximity to the certificate, mark, or statement, and in
				at least a comparable size, the 1 or more names of the 1 or more countries of
				origin of the lot or container of honey, preceded by Product of
				or other words of similar
				meaning.
								.
						1856.Expedited
			 marketing order for Hass avocados for grades and standards and other
			 purposes
						(a)In
			 generalThe Secretary shall initiate procedures under the
			 Agricultural Adjustment Act (7 U.S.C. 601 et seq.), reenacted with amendments
			 by the Agricultural Marketing Agreement Act of 1937, to determine whether it
			 would be appropriate to establish a Federal marketing order for Hass avocados
			 relating to grades and standards and for other purposes under that Act.
						(b)Expedited
			 procedures
							(1)Proposal for an
			 orderAn organization of domestic avocado producers in existence
			 on the date of enactment of this Act may request the issuance of, and submit to
			 the Secretary a proposal for, an order described in subsection (a).
							(2)Publication of
			 proposalNot later than 60 days after the date on which the
			 Secretary receives a proposed order under paragraph (1), the Secretary shall
			 initiate procedures described in subsection (a) to determine whether the
			 proposed order should proceed.
							(c)Effective
			 dateAny order issued under this section shall become effective
			 not later than 15 months after the date on which the Secretary initiates
			 procedures under the Agricultural Adjustment Act (7 U.S.C. 601 et seq.),
			 reenacted with amendments by the Agricultural Marketing Agreement Act of
			 1937.
						GRisk
			 management
				1901.Definition of
			 organic cropSection 502(b) of
			 the Federal Crop Insurance Act (7 U.S.C. 1502(b)) is amended—
					(1)by redesignating
			 paragraphs (7) and (8) as paragraphs (8) and (9), respectively; and
					(2)by inserting
			 after paragraph (6) the following:
						
							(7)Organic
				cropThe term organic crop means an agricultural
				commodity that is organically produced consistent with section 2103 of the
				Organic Foods Production Act of 1990 (7 U.S.C.
				6502).
							.
					1902.General
			 powers
					(a)In
			 generalSection 506 of the Federal Crop Insurance Act (7 U.S.C.
			 1506) is amended—
						(1)in the first
			 sentence of subsection (d), by striking The Corporation and
			 inserting Subject to section 508(j)(2)(A), the Corporation;
			 and
						(2)by striking
			 subsection (n).
						(b)Conforming
			 amendments
						(1)Section 506 of
			 the Federal Crop Insurance Act (7 U.S.C. 1506) is amended by redesignating
			 subsections (o), (p), and (q) as subsections (n), (o), and (p),
			 respectively.
						(2)Section 521 of
			 the Federal Crop Insurance Act (7 U.S.C. 1521) is amended by striking the last
			 sentence.
						1903.Reduction in
			 loss ratio
					(a)Projected loss
			 ratioSubsection (n)(2) of section 506 of the Federal Crop
			 Insurance Act (7 U.S.C. 1506) (as redesignated by section 1902(b)(1)) is
			 amended—
						(1)in the paragraph
			 heading, by striking as of
			 October 1, 1998;
						(2)by striking
			 , on and after October 1, 1998,; and
						(3)by striking
			 1.075 and inserting 1.0.
						(b)Premiums
			 requiredSection 508(d)(1) of the Federal Crop Insurance Act (7
			 U.S.C. 1508(d)(1)) is amended by striking not greater than and
			 all that follows and inserting “not greater than—
						
							(A)1.1 through
				September 30, 1998;
							(B)1.075 for the
				period beginning October 1, 1998, and ending on the date of enactment of the
				Food and Energy Security Act of
				2007; and
							(C)1.0 on and after
				the date of enactment of that
				Act.
							.
					1904.Controlled
			 business insuranceSection
			 508(a) of the Federal Crop Insurance Act (7 U.S.C. 1508(a) is amended by adding
			 at the end the following:
					
						(9)Commissions
							(A)Definition of
				immediate familyIn this paragraph, the term immediate
				family means a person’s father, mother, stepfather, stepmother, brother,
				sister, stepbrother, stepsister, son, daughter, stepson, stepdaughter,
				grandparent, grandson, granddaughter, father-in-law, mother-in-law,
				brother-in-law, sister-in-law, son-in-law, daughter-in-law, the spouse of the
				foregoing, and the person’s spouse.
							(B)ProhibitionNo
				person may receive a commission or share of a commission for any policy or plan
				of insurance offered under this Act in which the person has a substantial
				beneficial interest or in which a member of the person’s immediate family has a
				substantial beneficial interest if, in a calendar year, the aggregate of the
				commissions exceeds 30 percent of the aggregate of all commissions received by
				the person for any policy or plan of insurance offered under this Act.
							(C)ReportingOn
				the completion of the reinsurance year, any person that received a commission
				or share of a commission for any policy or plan of insurance offered under this
				Act in the prior calendar year shall certify to applicable approved insurance
				providers that the person received the commissions in compliance with this
				paragraph.
							(D)SanctionsThe
				requirements and sanctions prescribed in section 515(h) shall apply to the
				prosecution of a violation of this paragraph.
							(E)Applicability
								(i)In
				generalSanctions for violations under this paragraph shall only
				apply to the person directly responsible for the certification required under
				subparagraph (C) or the failure to comply with the requirements of this
				paragraph.
								(ii)ProhibitionNo
				sanctions shall apply with respect to the policy or plans of insurance upon
				which commissions are received, including the reinsurance for those policies or
				plans.
								.
				1905.Administrative
			 feeSection 508(b)(5) of the
			 Federal Crop Insurance Act (7 U.S.C. 1508(b)(5)) is amended—
					(1)in subparagraph
			 (A), by striking $100 and inserting $200;
			 and
					(2)in subparagraph
			 (B)—
						(A)by striking
			 Payment on behalf of
			 producers and inserting Payment of catastrophic risk protection fee on
			 behalf of producers;
						(B)in clause
			 (i)—
							(i)by
			 striking or other payment; and
							(ii)by
			 striking with catastrophic risk protection or additional
			 coverage and inserting through the payment of catastrophic risk
			 protection administrative fees;
							(C)by striking
			 clauses (ii) and (vi);
						(D)by redesignating
			 clauses (iii), (iv), and (v) as clauses (ii), (iii), and (iv),
			 respectively;
						(E)in clause (iii)
			 (as so redesignated), by striking A policy or plan of insurance
			 and inserting Catastrophic risk protection coverage; and
						(F)in clause (iv)
			 (as so redesignated)—
							(i)by
			 striking or other arrangement under this subparagraph;
			 and
							(ii)by striking
			 additional.
							1906.Time for
			 paymentSection 508 of the
			 Federal Crop Insurance Act (7 U.S.C. 1508) is amended—
					(1)in subsection
			 (d), by adding at the end the following:
						
							(4)Time for
				paymentEffective beginning with the 2012 reinsurance year, a
				producer that obtains a policy or plan of insurance under this title shall
				submit the required premium not later than September 30 of the year for which
				the plan or policy of insurance was
				obtained.
							;
				and
					(2)in subsection (k)(4), by adding at the end
			 the following:
						
							(D)Time for
				reimbursementEffective beginning with the 2012 reinsurance year,
				the Corporation shall reimburse approved insurance providers and agents for the
				allowable administrative and operating costs of the providers and agents as
				soon as practicable after October 1 (but not later than October 31) of the
				reinsurance year for which reimbursements are
				earned.
							.
					1907.Surcharge
			 prohibitionSection 508(d) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(d)) (as amended by section
			 1906(1)) is amended by adding at the end the following:
					
						(5)Surcharge
				prohibition
							(A)In
				generalExcept as provided in subparagraph (B), the Corporation
				may not require producers to pay a premium surcharge for using
				scientifically-sound sustainable and organic farming practices and
				systems.
							(B)Exception
								(i)In
				generalA surcharge may be required for individual organic crops
				on the basis of significant, consistent, and systemic increased risk factors
				(including loss history) demonstrated by published cropping system research (as
				applied to crop types and regions) and other relevant sources of
				information.
								(ii)ConsultationThe
				Corporation shall evaluate the reliability of information described in clause
				(i) in consultation with independent experts in the
				field.
								.
				1908.Premium
			 reduction planSection 508(e)
			 of Federal Crop Insurance Act (7 U.S.C. 1508(e)) is amended by striking
			 paragraph (3) and inserting the following:
					
						(3)Discount
				study
							(A)In
				generalThe Secretary shall commission an entity independent of
				the crop insurance industry (with expertise that includes traditional crop
				insurance) to study the feasibility of permitting approved insurance providers
				to provide discounts to producers purchasing crop insurance coverage without
				undermining the viability of the Federal crop insurance program.
							(B)ComponentsThe
				study should include—
								(i)an evaluation of
				the operation of a premium reduction plan that examines—
									(I)the clarity,
				efficiency, and effectiveness of the statutory language and related
				regulations;
									(II)whether the
				regulations frustrated the goal of offering producers upfront, predictable, and
				reliable premium discount payments; and
									(III)whether the
				regulations provided for reasonable, cost-effective oversight by the
				Corporation of premium discounts offered by approved insurance providers,
				including—
										(aa)whether the
				savings were generated from verifiable cost efficiencies adequate to offset the
				cost of discounts paid; and
										(bb)whether
				appropriate control was exercised to prevent approved insurance providers from
				preferentially offering the discount to producers of certain agricultural
				commodities, in certain regions, or in specific size categories;
										(ii)examination of
				the impact on producers, the crop insurance industry, and profitability from
				offering discounted crop insurance to producers;
								(iii)examination of
				implications for industry concentration from offering discounted crop insurance
				to producers;
								(iv)an examination
				of the desirability and feasibility of allowing other forms of price
				competition in the Federal crop insurance program;
								(v)a
				review of the history of commissions paid by crop insurance providers;
				and
								(vi)recommendations
				on—
									(I)potential changes
				to this title that would address the deficiencies in past efforts to provide
				discounted crop insurance to producers,
									(II)whether approved
				insurance providers should be allowed to draw on both administrative and
				operating reimbursement and underwriting gains to provide discounted crop
				insurance to producers; and
									(III)any other
				action that could increase competition in the crop insurance industry that will
				benefit producers but not undermine the viability of the Federal crop insurance
				program.
									(C)Request for
				proposalsIn developing the request for proposals for the study,
				the Secretary shall consult with parties in the crop insurance industry
				(including producers and approved insurance providers and agents, including
				providers and agents with experience selling discount crop insurance
				products).
							(D)Review of
				studyThe independent entity selected by Secretary under
				subparagraph (A) shall seek comments from interested stakeholders before
				finalizing the report of the entity.
							(E)ReportNot
				later than 18 months after the date of enactment of the
				Food and Energy Security Act of
				2007, the Secretary shall submit to the Committee on Agriculture
				of the House of Representatives and the Committee on Agriculture, Nutrition,
				and Forestry of the Senate a report that describes the results and
				recommendations of the
				study.
							.
				1909.Denial of
			 claimsSection 508(j)(2)(A) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(j)(2)(A)) is amended by inserting
			 on behalf of the Corporation after approved
			 provider.
				1910.Measurement
			 of farm-stored commoditiesSection 508(j) of the Federal Crop Insurance
			 Act (7 U.S.C. 1508(j)) is amended by adding at the end the following:
					
						(5)Measurement of
				farm-stored commoditiesBeginning with the 2009 crop year, for the
				purpose of determining the amount of any insured production loss sustained by a
				producer and the amount of any indemnity to be paid under a plan of
				insurance—
							(A)a producer may elect, at the expense of the
				producer, to have the Farm Service Agency measure the quantity of the
				commodity; and
							(B)the results of the measurement shall be
				used as the evidence of the quantity of the commodity that was
				produced.
							.
				1911.Reimbursement
			 rateSection 508(k)(4) of the
			 Federal Crop Insurance Act (7 U.S.C. 1508(k)(4)) (as amended by section
			 1906(2)) is amended—
					(1)in subparagraph
			 (A), by striking Except as provided in subparagraph (B) and
			 inserting Except as otherwise provided in this paragraph;
			 and
					(2)by adding at the
			 end the following:
						
							(E)Reimbursement
				rate reductionFor each of the 2009 and subsequent reinsurance
				years, the reimbursement rates for administrative and operating costs shall be
				2 percentage points below the rates in effect as of the date of enactment of
				the Food and Energy Security Act of
				2007 for all crop insurance policies used to define loss ratio,
				except that the reduction shall not apply in a reinsurance year to the total
				premium written in a State in which the State loss ratio is greater than
				1.2.
							(F)Reimbursement
				rate for area policies and plans of insuranceNotwithstanding
				subparagraphs (A) through (E), for each of the 2009 and subsequent reinsurance
				years, the reimbursement rate for area policies and plans of insurance shall be
				17 percent of the premium used to define loss ratio for that reinsurance
				year.
							.
					1912.Renegotiation
			 of standard reinsurance agreementSection 508(k) of the Federal Crop Insurance
			 Act (7 U.S.C. 1508(k)) is amended by adding at the end the following:
					
						(8)Renegotiation
				of standard reinsurance agreement
							(A)In
				generalNotwithstanding section 536 of the Agricultural Research,
				Extension, and Education Reform Act of 1998 (7 U.S.C. 1506 note; Public Law
				105–185) and section 148 of the Agricultural Risk Protection Act of 2000 (7
				U.S.C. 1506 note; Public Law 106–224), the Corporation may renegotiate the
				financial terms and conditions of each Standard Reinsurance Agreement—
								(i)following the
				reinsurance year ending June 30, 2012;
								(ii)once during each
				period of 5 reinsurance years thereafter; and
								(iii)subject to
				subparagraph (B), in any case in which the approved insurance providers, as a
				whole, experience unexpected adverse circumstances, as determined by the
				Secretary.
								(B)Notification
				requirementIf the Corporation renegotiates a Standard
				Reinsurance Agreement under subparagraph (A)(iii), the Corporation shall notify
				the Committee on Agriculture of the House of Representatives and the Committee
				on Agriculture, Nutrition, and Forestry of the Senate of the
				renegotiation.
							(C)ConsultationThe
				approved insurance providers may confer with each other and collectively with
				the Corporation during any renegotiation under subparagraph
				(A).
							.
				1913.Change in due
			 date for Corporation payments for underwriting gainsSection 508(k) of the Federal Crop Insurance
			 Act (7 U.S.C. 1508(k)) (as amended by section 1912) is amended by adding at the
			 end the following:
					
						(9)Due date for
				payment of underwriting gainsEffective beginning with the 2011
				reinsurance year, the Corporation shall make payments for underwriting gains
				under this title on—
							(A)for the 2011
				reinsurance year, October 1, 2012; and
							(B)for each
				reinsurance year thereafter, October 1 of the following calendar
				year.
							.
				1914.Access to
			 data mining information
					(a)In
			 generalSection 515(j)(2) of
			 the Federal Crop Insurance Act (7 U.S.C. 1515(j)(2)) is amended—
						(1)by striking The Secretary
			 and inserting the following:
							
								(A)In
				generalThe Secretary
								;
				and
						(2)by adding at the
			 end the following:
							
								(B)Access to data
				mining information
									(i)In
				generalThe Secretary shall establish a fee-for-access program
				under which approved insurance providers pay to the Secretary a user fee in
				exchange for access to the data mining system established under subparagraph
				(A) for the purpose of assisting in fraud and abuse detection.
									(ii)Prohibition
										(I)In
				generalExcept as provided in subclause (II), the Corporation
				shall not impose a requirement on approved insurance providers to access the
				data mining system established under subparagraph (A).
										(II)Access without
				feeIf the Corporation requires approved insurance providers to
				access the data mining system established under subparagraph (A), access will
				be provided without charge to the extent necessary to fulfill the
				requirements.
										(iii)Access
				limitationIn establishing the program under clause (i), the
				Secretary shall ensure that an approved insurance provider has access only to
				information relating to the policies or plans of insurance for which the
				approved insurance provider provides insurance coverage, including any
				information relating to—
										(I)information of
				agents and adjusters relating to policies for which the approved insurance
				provider provides coverage;
										(II)the other
				policies or plans of an insured that are insured through another approved
				insurance providers; and
										(III)the policies or
				plans of an insured for prior crop insurance
				years.
										.
						(b)Insurance
			 fundSection 516 of the Federal Crop Insurance Act (7 U.S.C.
			 1516) is amended—
						(1)in subsection
			 (b), by adding at the end the following:
							
								(3)Data mining
				systemThe Corporation shall use amounts deposited in the
				insurance fund established under subsection (c) from fees collected under
				section 515(j)(2)(B) to administer and carry out improvements to the data
				mining system under that section.
								;
				and
						(2)in subsection
			 (c)(1)—
							(A)by striking
			 and civil and inserting civil; and
							(B)by inserting
			 and fees collected under section 515(j)(2)(B)(i), after
			 section 515(h),.
							1915.Producer
			 eligibilitySection 520(2) of
			 the Federal Crop Insurance Act (7 U.S.C. 1520(2)) is amended by inserting
			 or is a person who raises livestock owned by other persons (that is not
			 covered by insurance under this title by another person) after
			 sharecropper.
				1916.Contracts for
			 additional crop policiesSection 522(c) of the Federal Crop Insurance
			 Act (7 U.S.C. 1522) is amended—
					(1)by redesignating
			 paragraph (10) as paragraph (14); and
					(2)by inserting
			 after paragraph (9) the following:
						
							(10)Energy crop
				insurance policy
								(A)Definition of
				dedicated energy cropIn this subsection, the term
				dedicated energy crop means an annual or perennial crop
				that—
									(i)is grown
				expressly for the purpose of producing a feedstock for renewable biofuel,
				renewable electricity, or bio-based products; and
									(ii)is not typically
				used for food, feed, or fiber.
									(B)AuthorityThe
				Corporation shall offer to enter into 1 or more contracts with qualified
				entities to carry out research and development regarding a policy to insure
				dedicated energy crops.
								(C)Research and
				developmentResearch and development described in subparagraph
				(B) shall evaluate the effectiveness of risk management tools for the
				production of dedicated energy crops, including policies and plans of insurance
				that—
									(i)are based on
				market prices and yields;
									(ii)to the extent
				that insufficient data exist to develop a policy based on market prices and
				yields, evaluate the policies and plans of insurance based on the use of
				weather or rainfall indices to protect the interests of crop producers;
				and
									(iii)provide
				protection for production or revenue losses, or both.
									(11)Aquaculture
				insurance policy
								(A)Definition of
				aquacultureIn this subsection:
									(i)In
				generalThe term aquaculture means the propagation
				and rearing of aquatic species in controlled or selected environments,
				including shellfish cultivation on grants or leased bottom and ocean
				ranching.
									(ii)ExclusionThe
				term aquaculture does not include the private ocean ranching of
				Pacific salmon for profit in any State in which private ocean ranching of
				Pacific salmon is prohibited by any law (including regulations).
									(B)AuthorityThe
				Corporation shall offer to enter into 1 or more contracts with qualified
				entities to carry out research and development regarding a policy to insure
				aquaculture operations.
								(C)Research and
				developmentResearch and development described in subparagraph
				(B) shall evaluate the effectiveness of risk management tools for the
				production of fish and other seafood in aquaculture operations, including
				policies and plans of insurance that—
									(i)are based on
				market prices and yields;
									(ii)to the extent
				that insufficient data exist to develop a policy based on market prices and
				yields, evaluate how best to incorporate insuring of aquaculture operations
				into existing policies covering adjusted gross revenue; and
									(iii)provide
				protection for production or revenue losses, or both.
									(12)Organic crop
				production coverage improvements
								(A)In
				generalNot later than 180 days after the date of enactment of
				this paragraph, the Corporation shall offer to enter into 1 or more contracts
				with qualified entities for the development of improvements in Federal crop
				insurance policies covering organic crops.
								(B)Price
				election
									(i)In
				generalThe contracts under subparagraph (A) shall include the
				development of procedures (including any associated changes in policy terms or
				materials required for implementation of the procedures) to offer producers of
				organic crops a price election that would reflect the actual retail or
				wholesale prices, as appropriate, received by producers for organic crops, as
				established using data collected and maintained by the Agricultural Marketing
				Service.
									(ii)DeadlineThe
				development of the procedures required under clause (i) shall be completed not
				later than the date necessary to allow the Corporation to offer the price
				election—
										(I)beginning in the
				2009 reinsurance year for organic crops with adequate data available;
				and
										(II)subsequently for
				additional organic crops as data collection for those organic crops is
				sufficient, as determined by the Corporation.
										(13)Skiprow
				cropping practices
								(A)In
				generalThe Corporation shall offer to enter into a contract with
				a qualified entity to carry out research into needed modifications of policies
				to insure corn and sorghum produced in the Central Great Plains (as determined
				by the Agricultural Research Service) through use of skiprow cropping
				practices.
								(B)ResearchResearch
				described in subparagraph (A) shall—
									(i)review existing
				research on skiprow cropping practices and actual production history of
				producers using skiprow cropping practices; and
									(ii)evaluate the
				effectiveness of risk management tools for producers using skiprow cropping
				practices, including—
										(I)the
				appropriateness of rules in existence as of the date of enactment of this
				paragraph relating to the determination of acreage planted in skiprow patterns;
				and
										(II)whether policies
				for crops produced through skiprow cropping practices reflect actual production
				capabilities.
										.
					1917.Research and
			 development
					(a)Reimbursement
			 authorizedSection 522(b) of the Federal Crop Insurance Act (7
			 U.S.C. 1522(b)) is amended by striking paragraph (1) and inserting the
			 following:
						
							(1)Research and
				development reimbursementThe Corporation shall provide a payment
				to reimburse an applicant for research and development costs directly related
				to a policy that—
								(A)is submitted to,
				and approved by, the Board pursuant to a FCIC reimbursement grant under
				paragraph (7); or
								(B)is—
									(i)submitted to the
				Board and approved by the Board under section 508(h) for reinsurance;
				and
									(ii)if applicable,
				offered for sale to
				producers.
									.
					(b)FCIC
			 reimbursement grantsSection 522(b) of the Federal Crop Insurance
			 Act (7 U.S.C. 1522(b)) is amended by adding at the end the following:
						
							(7)FCIC
				reimbursement grants
								(A)Grants
				authorizedThe Corporation shall provide FCIC reimbursement
				grants to persons (referred to in this paragraph as submitters)
				proposing to prepare for submission to the Board crop insurance policies and
				provisions under subparagraphs (A) and (B) of section 508(h)(1), that apply and
				are approved for the FCIC reimbursement grants under this paragraph.
								(B)Submission of
				application
									(i)In
				generalThe Board shall receive and consider applications for
				FCIC reimbursement grants at least once each year.
									(ii)RequirementsAn
				application to receive a FCIC reimbursement grant from the Corporation shall
				consist of such materials as the Board may require, including—
										(I)a concept paper
				that describes the proposal in sufficient detail for the Board to determine
				whether the proposal satisfies the requirements of subparagraph (C); and
										(II)a description of
				—
											(aa)the need for the
				product, including an assessment of marketability and expected demand among
				affected producers;
											(bb)support from
				producers, producer organizations, lenders, or other interested parties;
				and
											(cc)the impact the
				product would have on producers and on the crop insurance delivery system;
				and
											(III)a statement
				that no products are offered by the private sector that provide the same
				benefits and risk management services as the proposal;
										(IV)a summary of
				data sources available that demonstrate that the product can reasonably be
				developed and properly rated; and
										(V)an identification
				of the risks the proposed product will cover and an explanation of how the
				identified risks are insurable under this title.
										(C)Approval
				conditions
									(i)In
				generalA majority vote of the Board shall be required to approve
				an application for a FCIC reimbursement grant.
									(ii)Required
				findingsThe Board shall approve the application if the Board
				finds that—
										(I)the proposal
				contained in the application—
											(aa)provides
				coverage to a crop or region not traditionally served by the Federal crop
				insurance program;
											(bb)provides crop
				insurance coverage in a significantly improved form;
											(cc)addresses a
				recognized flaw or problem in the Federal crop insurance program or an existing
				product;
											(dd)introduces a
				significant new concept or innovation to the Federal crop insurance program;
				or
											(ee)provides
				coverage or benefits not available from the private sector;
											(II)the submitter
				demonstrates the necessary qualifications to complete the project successfully
				in a timely manner with high quality;
										(III)the proposal is
				in the interests of producers and can reasonably be expected to be actuarially
				appropriate and function as intended;
										(IV)the Board
				determines that the Corporation has sufficient available funding to award the
				FCIC reimbursement grant; and
										(V)the proposed
				budget and timetable are reasonable.
										(D)Participation
									(i)In
				generalIn reviewing proposals under this paragraph, the Board
				may use the services of persons that the Board determines appropriate to carry
				out expert review in accordance with section 508(h).
									(ii)ConfidentialityAll
				proposals submitted under this paragraph shall be treated as confidential in
				accordance with section 508(h)(4).
									(E)Entering into
				agreementUpon approval of an application, the Board shall offer
				to enter into an agreement with the submitter for the development of a formal
				submission that meets the requirements for a complete submission established by
				the Board under section 508(h).
								(F)Feasibility
				studies
									(i)In
				generalIn appropriate cases, the Corporation may structure the
				FCIC reimbursement grant to require, as an initial step within the overall
				process, the submitter to complete a feasibility study, and report the results
				of the study to the Corporation, prior to proceeding with further
				development.
									(ii)MonitoringThe
				Corporation may require such other reports as the Corporation determines
				necessary to monitor the development efforts.
									(G)RatesPayment
				for work performed by the submitter under this paragraph shall be based on
				rates determined by the Corporation for products—
									(i)submitted under
				section 508(h); or
									(ii)contracted by
				the Corporation under subsection (c).
									(H)Termination
									(i)In
				generalThe Corporation or the submitter may terminate any FCIC
				reimbursement grant at any time for just cause.
									(ii)ReimbursementIf
				the Corporation or the submitter terminates the FCIC reimbursement grant before
				final approval of the product covered by the grant, the submitter shall be
				entitled to—
										(I)reimbursement of
				all eligible costs incurred to that point; or
										(II)in the case of a
				fixed rate agreement, payment of an appropriate percentage, as determined by
				the Corporation.
										(iii)DenialIf
				the submitter terminates development without just cause, the Corporation may
				deny reimbursement or recover any reimbursement already made.
									(I)Consideration
				of productsThe Board shall consider any product developed under
				this paragraph and submitted to the Board under the rules the Board has
				established for products submitted under section
				508(h).
								.
					(c)Conforming
			 amendmentSection 523(b)(10) of the Federal Crop Insurance Act (7
			 U.S.C. 1523(b)(10)) is amended by striking (other than research and
			 development costs covered by section 522).
					1918.Funding from
			 insurance fundSection 522(e)
			 of the Federal Crop Insurance Act (7 U.S.C. 1522(e)) is amended—
					(1)in paragraph (1),
			 by striking $10,000,000 and all that follows through the end of
			 the paragraph and inserting $7,500,000 for fiscal year 2008 and each
			 subsequent fiscal year;
					(2)in paragraph
			 (2)(A), by striking $20,000,000 for and all that follows through
			 year 2004 and inserting $12,500,000 for fiscal year
			 2008; and
					(3)in paragraph (3), by striking the
			 Corporation may use and all that follows through the end of the
			 paragraph and inserting “the Corporation may use—
						
							(A)not more than $5,000,000 for each fiscal
				year to improve program integrity, including by—
								(i)increasing compliance-related
				training;
								(ii)improving analysis tools and technology
				regarding compliance;
								(iii)use of information technology, as
				determined by the Corporation;
								(iv)identifying and
				using innovative compliance strategies; and
								(B)any excess amounts to carry out other
				activities authorized under this
				section.
							.
					1919.Camelina
			 pilot program
					(a)In
			 generalSection 523 of the Federal Crop Insurance Act (7 U.S.C.
			 1523) is amended by adding at the end the following:
						
							(f)Camelina pilot
				program
								(1)In
				generalBeginning with the 2008 crop year, the Corporation shall
				establish a pilot program under which producers or processors of camelina may
				propose for approval by the Board policies or plans of insurance for camelina,
				in accordance with section 508(h).
								(2)Determination
				by BoardThe Board shall approve a policy or plan of insurance
				proposed under paragraph (1) if, as determined by the Board, the policy or plan
				of insurance—
									(A)protects the
				interests of producers;
									(B)is actuarially
				sound; and
									(C)meets the
				requirements of this
				title.
									.
					(b)Noninsured crop
			 assistance programSection 196(a)(2) of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7333(a)(2)) is amended by adding
			 at the end the following:
						
							(D)Camelina
								(i)In
				generalFor each of crop years 2008 through 2011, the Secretary
				shall consider camelina to be an eligible crop for purposes of the noninsured
				crop disaster assistance program under this section.
								(ii)LimitationProducers
				that are eligible to purchase camelina crop insurance, including camelina crop
				insurance under a pilot program, shall not be eligible for assistance under
				this
				section.
								.
					1920.Risk
			 management education for beginning farmers or ranchersSection 524(a) of the Federal Crop Insurance
			 Act (7 U.S.C. 1524(a)) is amended—
					(1)in paragraph (1),
			 by striking paragraph (4) and inserting paragraph
			 (5);
					(2)by redesignating paragraph (4) as paragraph
			 (5); and
					(3)by inserting after paragraph (3) the
			 following:
						
							(4)RequirementsIn
				carrying out the programs established under paragraphs (2) and (3), the
				Secretary shall place special emphasis on risk management strategies,
				education, and outreach specifically targeted at—
								(A)beginning farmers
				or ranchers;
								(B)immigrant farmers
				or ranchers that are attempting to become established producers in the United
				States;
								(C)socially
				disadvantaged farmers or ranchers;
								(D)farmers or
				ranchers that—
									(i)are preparing to
				retire; and
									(ii)are using
				transition strategies to help new farmers or ranchers get started; and
									(E)new or
				established farmers or ranchers that are converting production and marketing
				systems to pursue new
				markets.
								.
					1921.Agricultural
			 management assistanceSection
			 524(b)(4) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)(4)) is amended by
			 adding at end the following:
					
						(C)Cost-sharingThe
				Secretary may provide matching funds to any State described in paragraph (1)
				that appropriates a portion of the budget of the State to provide financial
				assistance for producer-paid premiums for crop insurance policies reinsured by
				the
				Corporation.
						.
				1922.Crop
			 insurance mediationSection
			 275 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6995)
			 is amended—
					(1)by striking If an officer
			 and inserting the following:
						
							(a)In
				generalIf an officer
							;
				
					(2)by striking
			 With respect to and inserting the following:
						
							(b)Farm Service
				AgencyWith respect
				to
							;
					(3)by striking
			 If a mediation; and inserting the following:
						
							(c)MediationIf
				a mediation
							;
				and
					(4)in subsection (c)
			 (as so designated)—
						(A)by striking
			 participant shall be offered and inserting “participant
			 shall—
							
								(1)be
				offered
								;
				and
						(B)by striking the period at the end and
			 inserting the following: “; and
							
								(2)to the maximum
				extent practicable, be allowed to use both informal agency review and mediation
				to resolve disputes under that
				title.
								.
						1923.Drought
			 coverage for aquaculture under noninsured crop assistance programSection 196(c)(2) of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7333(c)(2)) is amended—
					(1)by striking
			 On making and inserting the following:
						
							(A)In
				generalOn making
							;
				and
					(2)by adding at the
			 end the following:
						
							(B)Aquaculture
				producersOn making a determination described in subsection
				(a)(3) for aquaculture producers, the Secretary shall provide assistance under
				this section to aquaculture producers from all losses related to
				drought.
							.
					1924.Increase in
			 service fees for noninsured crop assistance programSection 196(k)(1) of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7333(k)(1)) is amended—
					(1)in subparagraph
			 (A), by striking $100 and inserting $200;
			 and
					(2)in subparagraph
			 (B)—
						(A)by striking
			 $300 and inserting $600; and
						(B)by striking
			 $900 and inserting $1,500.
						1925.Determination
			 of certain sweet potato productionSection 9001(d) of the U.S. Troop Readiness,
			 Veterans’ Care, Katrina Recovery, and Iraq Accountability Appropriations Act,
			 2007 (Public Law 110–28; 121 Stat. 211) is amended—
					(1)by redesignating paragraph (8) as paragraph
			 (9); and
					(2)by inserting
			 after paragraph (7) the following:
						
							(8)Sweet
				potatoes
								(A)DataIn
				the case of sweet potatoes, any data obtained under a pilot program carried out
				by the Risk Management Agency shall not be considered for the purpose of
				determining the quantity of production under the crop disaster assistance
				program established under this section.
								(B)Extension of
				deadlineIf this paragraph is not implemented before the sign-up
				deadline for the crop disaster assistance program established under this
				section, the Secretary shall extend the deadline for producers of sweet
				potatoes to permit sign-up for the program in accordance with this
				paragraph.
								.
					1926.Perennial
			 crop reportNot later than 180
			 days after the date of enactment of this Act, the Secretary shall submit to the
			 Committee on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a report containing details
			 about activities and administrative options of the Federal Crop Insurance
			 Corporation and Risk Management Agency that address issues relating to—
					(1)declining yields on the actual production
			 histories of producers; and
					(2)declining and variable yields for perennial
			 crops, including pecans.
					IIConservation
			ADefinitions
				2001.DefinitionsSection 1201(a) of the Food Security Act of
			 1985 (16 U.S.C. 3801(a)) is amended—
					(1)by redesignating
			 paragraphs (2) through (11), (12) through (15), and (16), (17), and (18) as
			 paragraphs (3) through (12), (15) through (18), and (20), (22), and (23),
			 respectively;
					(2)by inserting
			 after paragraph (1) the following:
						
							(2)Beginning
				farmer or rancherThe term beginning farmer or
				rancher has, to the maximum extent practicable, the meaning given the
				term in section 343(a) of the Consolidated Farm and Rural Development Act (7
				U.S.C. 1991(a)), except that the Secretary may include in the definition of the
				term—
								(A)a fair and
				reasonable test of net worth; and
								(B)such other
				criteria as the Secretary determines to be
				appropriate.
								;
				
					(3)by inserting
			 after paragraph (12) (as redesignated by paragraph (1)) the following:
						
							(13)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b).
							(14)Nonindustrial
				private forest landThe term nonindustrial private forest
				land means rural land, as determined by the Secretary, that—
								(A)has existing tree
				cover or is suitable for growing trees; and
								(B)is owned by any
				nonindustrial private individual, group, association, corporation, Indian
				tribe, or other private legal entity that has definitive decisionmaking
				authority over the land.
								;
				
					(4)by inserting
			 after paragraph (18) (as redesignated by paragraph (1)) the following:
						
							(19)Socially
				disadvantaged farmer or rancherThe term socially
				disadvantaged farmer or rancher has the meaning given the term in
				section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C.
				2003(e)).
							;
				and
					(5)by inserting
			 after paragraph (20) (as redesignated by paragraph (1)) the following:
						
							(21)Technical
				assistance
								(A)In
				generalThe term technical assistance means
				technical expertise, information, and tools necessary for the conservation of
				natural resources on land active in agricultural, forestry, or related
				uses.
								(B)InclusionsThe
				term technical assistance includes—
									(i)technical
				services provided directly to farmers, ranchers, and other eligible entities,
				such as conservation planning, technical consultation, and assistance with
				design and implementation of conservation practices; and
									(ii)technical
				infrastructure, including activities, processes, tools, and agency functions
				needed to support delivery of technical services, such as technical standards,
				resource inventories, training, data, technology, monitoring, and effects
				analyses.
									.
					BHighly erodible
			 land conservation
				2101.Review of
			 good faith determinations; exemptionsSection 1212 of the Food Security Act of
			 1985 (16 U.S.C. 3812) is amended by striking subsection (f) and inserting the
			 following:
					
						(f)Graduated
				penalties
							(1)IneligibilityNo
				person shall become ineligible under section 1211 for program loans, payments,
				and benefits as a result of the failure of the person to actively apply a
				conservation plan, if the Secretary determines that the person has acted in
				good faith and without an intent to violate this subtitle.
							(2)Eligible
				reviewersA determination of the Secretary, or a designee of the
				Secretary, under paragraph (1) shall be reviewed by the applicable—
								(A)State Executive
				Director, with the technical concurrence of the State Conservationist;
				or
								(B)district
				director, with the technical concurrence of the area conservationist.
								(3)Period for
				implementationA person who meets the requirements of paragraph
				(1) shall be allowed a reasonable period of time, as determined by the
				Secretary, but not to exceed 1 year, during which to implement the measures and
				practices necessary to be considered to be actively applying the conservation
				plan of the person.
							(4)Penalties
								(A)ApplicationThis
				paragraph applies if the Secretary determines that—
									(i)a
				person who has failed to comply with section 1211 with respect to highly
				erodible cropland, and has acted in good faith and without an intent to violate
				section 1211; or
									(ii)the
				violation—
										(I)is technical and
				minor in nature; and
										(II)has a minimal
				effect on the erosion control purposes of the conservation plan applicable to
				the land on which the violation has occurred.
										(B)ReductionIf
				this paragraph applies under subparagraph (A), the Secretary shall, in lieu of
				applying the ineligibility provisions of section 1211, reduce program benefits
				described in section 1211 that the producer would otherwise be eligible to
				receive in a crop year by an amount commensurate with the seriousness of the
				violation, as determined by the Secretary.
								(5)Subsequent crop
				yearsAny person whose benefits are reduced for any crop year
				under this subsection shall continue to be eligible for all of the benefits
				described in section 1211 for any subsequent crop year if, prior to the
				beginning of the subsequent crop year, the Secretary determines that the person
				is actively applying a conservation plan according to the schedule specified in
				the
				plan.
							.
				CWetland
			 conservation
				2201.Review of
			 good faith determinationsSection 1222(h) of the Food Security Act of
			 1985 (16 U.S.C. 3822(h)) is amended—
					(1)by redesignating
			 paragraph (2) as paragraph (3);
					(2)by inserting
			 after paragraph (1) the following:
						
							(2)Eligible
				reviewersA determination of the Secretary, or a designee of the
				Secretary, under paragraph (1) shall be reviewed by the applicable—
								(A)State Executive
				Director, with the technical concurrence of the State Conservationist;
				or
								(B)district
				director, with the technical concurrence of the area
				conservationist.
								;
				and
					(3)in paragraph (3)
			 (as redesignated by paragraph (1)), by inserting be before
			 actively.
					DAgricultural
			 resources conservation program
				1Comprehensive
			 conservation enhancement
					AComprehensive
			 conservation enhancement program
						2301.Reauthorization
			 and expansion of programs covered
							(a)In
			 generalSection 1230 of the
			 Food Security Act of 1985 (16 U.S.C. 3830) is amended to read as
			 follows:
								
									1230.Comprehensive
				Conservation Enhancement Program
										(a)Establishment
											(1)In
				generalDuring the 1996 through 2012 fiscal years, the Secretary
				shall establish a comprehensive conservation enhancement program (referred to
				in this section as CCEP) to be implemented through contracts and
				the acquisition of easements to assist owners and operators of farms, ranches,
				and nonindustrial private forestland to conserve and enhance soil, water, and
				related natural resources, including grazing land, wetland, and wildlife
				habitat.
											(2)MeansThe
				Secretary shall carry out the CCEP by—
												(A)providing for the
				long-term protection of environmentally-sensitive land; and
												(B)providing
				technical and financial assistance to farmers, ranchers, and nonindustrial
				private forest landowners—
													(i)to improve the
				management and operation of the farms, ranches, and private nonindustrial
				forest land; and
													(ii)to reconcile
				productivity and profitability with protection and enhancement of the
				environment;
													(C)reducing
				administrative burdens and streamlining application and planning procedures to
				encourage producer participation; and
												(D)providing
				opportunities to leverage Federal conservation investments through innovative
				partnerships with governmental agencies, education institutions, producer
				groups, and other nongovernmental organizations.
												(3)ProgramsThe
				CCEP shall consist of—
												(A)the conservation
				reserve program established under subchapter B;
												(B)the wetlands
				reserve program established under subchapter C; and
												(C)the healthy
				forests reserve program established under subchapter D.
												(b)Contracts and
				enrollments
											(1)In
				generalIn carrying out the CCEP, the Secretary shall enter into
				contracts with owners and operators and acquire interests in land through
				easements from owners, as provided in this chapter.
											(2)Prior
				enrollmentsAcreage enrolled in the conservation reserve program,
				wetlands reserve program, or healthy forests reserve program prior to the date
				of enactment of the Food and Energy Security Act of 2007 shall be considered to
				be placed into the CCEP.
											(c)Administration
											(1)Limitations
												(A)In
				generalThe Secretary shall not enroll more than 25 percent of
				the cropland in any county in the programs administered under subchapters B and
				C of this chapter.
												(B)EasementsWithin
				the limit described in subparagraph (A), not more than 10 percent of the land
				described in that subparagraph may be subject to an easement acquired under
				subchapter C of this chapter.
												(C)ExclusionSubparagraphs
				(A) and (B) shall not apply to acres enrolled in the special conservation
				reserve enhancement program described in section 1234(f)(3).
												(D)ExceptionsThe
				Secretary may exceed the limitation in subparagraph (A) if the Secretary
				determines that—
													(i)(I)the action would not
				adversely affect the local economy of a county; and
														(II)operators in the county are having
				difficulties complying with conservation plans implemented under section 1212;
				or
														(ii)(I)the acreage to be
				enrolled could not be used for an agricultural purpose as a result of a State
				or local law, order, or regulation prohibiting water use for agricultural
				production; and
														(II)enrollment in the program would benefit
				the acreage enrolled or land adjacent to the acreage enrolled.
														(E)Shelterbelts
				and windbreaksThe limitations established under this paragraph
				shall not apply to cropland that is subject to an easement under chapter 1 or 3
				that is used for the establishment of shelterbelts and windbreaks.
												(F)EnrollmentNot
				later than 180 days after the date of a request from a landowner to enroll
				acreage described in subparagraph (D)(ii) in the program, the Secretary shall
				enroll the acreage.
												(2)Tenant
				protectionExcept for a person who is a tenant on land that is
				subject to a conservation reserve contract that has been extended by the
				Secretary, the Secretary shall provide adequate safeguards to protect the
				interests of tenants and sharecroppers, including provisions for sharing, on a
				fair and equitable basis, in payments under the programs established under this
				subtitle and subtitles B and C.
											(3)Provision of
				technical assistance by other sources
												(A)In
				generalIn the preparation and application of a conservation
				compliance plan under subtitle B or similar plan required as a condition for
				assistance from the Department of Agriculture, the Secretary shall permit
				persons to secure technical assistance from approved sources, as determined by
				the Secretary, other than the Natural Resources Conservation Service.
												(B)RejectionIf
				the Secretary rejects a technical determination made by a source described in
				subparagraph (A), the basis of the determination of the Secretary shall be
				supported by documented evidence.
												(4)RegulationsNot
				later than 90 days after the date of enactment of the
				Food and Energy Security Act of
				2007, the Secretary shall promulgate regulations to implement the
				conservation reserve and wetlands reserve programs established under this
				chapter.
											.
							(b)Conforming
			 amendments
								(1)Section 1243 of
			 the Food Security Act of 1985 (16 U.S.C. 3843) is repealed.
								(2)Section 1222(g)
			 of the Food Security Act of 1985 (16 U.S.C. 3822(g)) is amended by striking
			 1243 and inserting 1230(c).
								(3)Section
			 1231(k)(3)(C)(i) of the Food Security Act of 1985 (16 U.S.C. 3831(k)(3)(C)(i))
			 is amended by striking 1243(b) and inserting
			 1230(c)(1).
								BConservation
			 reserve
						2311.Conservation
			 reserve program
							(a)In
			 generalSection 1231(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3831(a)) is amended—
								(1)by striking 2007 and
			 inserting 2012; and
								(2)by striking and wildlife and
			 inserting wildlife, and pollinator habitat.
								(b)Eligible
			 landSection 1231(b) of the Food Security Act of 1985 (16 U.S.C.
			 3831(b)) is amended—
								(1)in paragraph
			 (1)(B), by striking the period at the end and inserting a semicolon;
								(2)in paragraph
			 (4)—
									(A)in subparagraph
			 (C), by striking ; or and inserting a semicolon;
									(B)in subparagraph
			 (D), by striking and at the end and inserting or;
			 and
									(C)in subparagraph
			 (E), by inserting in the case of alfalfa or other forage crops,
			 before enrollment;
									(3)in paragraph (5),
			 by striking the period at the end and inserting a semicolon; and
								(4)by adding at the
			 end the following:
									
										(6)marginal pasture
				land or hay land that is otherwise ineligible, if the land—
											(A)is to be devoted
				to native vegetation appropriate to the ecological site; and
											(B)would contribute
				to the restoration of a long-leaf pine forest or other declining forest
				ecosystem, as defined by the Secretary; or
											(7)land that is
				enrolled in the flooded farmland program established under section
				1235B.
										.
								(c)EnrollmentSection
			 1231(d) of the Food Security Act of 1985 (16 U.S.C. 3831(d)) is amended by
			 striking up to and all that follows through 2007
			 and inserting up to 39,200,000 acres in the conservation reserve at any
			 1 time during the 2008 through 2012.
							(d)Conservation
			 priority areasSection 1231(f)(1) of the Food Security Act of
			 1985 (16 U.S.C. 3831(f)(1)) is amended—
								(1)by striking
			 (Pennsylvania, Maryland, and Virginia); and
								(2)by inserting
			 the Prairie Pothole Region, the Grand Lake St. Mary’s Watershed, the
			 Eastern Snake Plain Aquifer, after Sound Region,.
								(e)Pilot Program
			 for Enrollment of Wetland and Buffer Acreage in Conservation
			 ReserveSection 1231 of the Food Security Act of 1985 (16 U.S.C.
			 3831) is amended by striking subsection (h) and inserting the following:
								
									(h)Pilot program
				for enrollment of wetland, shallow water areas, and buffer acreage in
				conservation reserve
										(1)Program
											(A)In
				generalDuring the 2008 through 2012 calendar years, the
				Secretary shall carry out a program in each State under which the Secretary
				shall enroll eligible acreage described in paragraph (2).
											(B)Participation
				among StatesThe Secretary shall ensure, to the maximum extent
				practicable, that owners and operators in each State have an equitable
				opportunity to participate in the pilot program established under this
				subsection.
											(2)Eligible
				acreage
											(A)In
				generalSubject to subparagraphs (B) through (E), an owner or
				operator may enroll in the conservation reserve under this subsection—
												(i)(I)a wetland (including a
				converted wetland described in section 1222(b)(1)(A)) that had a cropping
				history during at least 4 of the immediately preceding 6 crop years; or
													(II)a shallow water area that was devoted to
				a commercial pond-raised aquaculture operation any year during the period of
				calendar years 2002 through 2007; and
													(ii)buffer acreage
				that—
													(I)is contiguous to
				a wetland or shallow water area described in clause (i);
													(II)is used to
				protect the wetland or shallow water area described in clause (i); and
													(III)is of such
				width as the Secretary determines is necessary to protect the wetland or
				shallow water area described in clause (i) or to enhance the wildlife benefits,
				taking into consideration and accommodating the farming practices (including
				the straightening of boundaries to accommodate machinery) used with respect to
				the cropland that surrounds the wetland or shallow water area.
													(B)ExclusionsExcept
				for a shallow water area described in paragraph (2)(A)(i), an owner or operator
				may not enroll in the conservation reserve under this subsection—
												(i)any wetland, or
				land on a floodplain, that is, or is adjacent to, a perennial riverine system
				wetland identified on the final national wetland inventory map of the Secretary
				of the Interior; or
												(ii)in the case of
				an area that is not covered by the final national inventory map, any wetland,
				or land on a floodplain, that is adjacent to a perennial stream identified on a
				1–24,000 scale map of the United States Geological Survey.
												(C)Program
				limitations
												(i)In
				generalThe Secretary may enroll in the conservation reserve
				under this subsection not more than—
													(I)100,000 acres in
				any 1 State referred to in paragraph (1); and
													(II)not more than a
				total of 1,000,000 acres.
													(ii)Relationship
				to program maximumSubject to clause (iii), for the purposes of
				subsection (d), any acreage enrolled in the conservation reserve under this
				subsection shall be considered acres maintained in the conservation
				reserve.
												(iii)Relationship
				to other enrolled acreageAcreage enrolled under this subsection
				shall not affect for any fiscal year the quantity of—
													(I)acreage enrolled
				to establish conservation buffers as part of the program announced on March 24,
				1998 (63 Fed. Reg. 14109); or
													(II)acreage enrolled
				into the conservation reserve enhancement program announced on May 27, 1998 (63
				Fed. Reg. 28965).
													(iv)Review;
				potential increase in enrollment acreageNot later than 3 years
				after the date of enactment of the Food and Energy Security Act of 2007, the
				Secretary shall—
													(I)conduct a review
				of the program under this subsection with respect to each State that has
				enrolled land in the program; and
													(II)notwithstanding
				clause (i)(I), increase the number of acres that may be enrolled by a State
				under clause (i)(I) to not more than 150,000 acres, as determined by the
				Secretary.
													(D)Owner or
				operator limitations
												(i)Wetland
													(I)In
				generalExcept for a shallow water area described in paragraph
				(2)(A)(i), the maximum size of any wetland described in subparagraph (A)(i) of
				an owner or operator enrolled in the conservation reserve under this subsection
				shall be 40 contiguous acres.
													(II)CoverageAll
				acres described in subclause (I) (including acres that are ineligible for
				payment) shall be covered by the conservation contract.
													(ii)Buffer
				acreageThe maximum size of any buffer acreage described in
				subparagraph (A)(ii) of an owner or operator enrolled in the conservation
				reserve under this subsection shall be determined by the Secretary in
				consultation with the State Technical Committee.
												(iii)TractsExcept
				for a shallow water area described in paragraph (2)(A)(i), the maximum size of
				any eligible acreage described in subparagraph (A) in a tract (as determined by
				the Secretary) of an owner or operator enrolled in the conservation reserve
				under this subsection shall be 40 acres.
												(3)Duties of
				owners and operatorsUnder a contract entered into under this
				subsection, during the term of the contract, an owner or operator of a farm or
				ranch shall agree—
											(A)to restore the
				hydrology of the wetland within the eligible acreage to the maximum extent
				practicable, as determined by the Secretary;
											(B)to establish
				vegetative cover (which may include emerging vegetation in water) on the
				eligible acreage, as determined by the Secretary;
											(C)to a general
				prohibition of commercial use of the enrolled land; and
											(D)to carry out
				other duties described in section 1232.
											(4)Duties of the
				Secretary
											(A)In
				generalExcept as provided in subparagraphs (B) and (C), in
				return for a contract entered into by an owner or operator under this
				subsection, the Secretary shall make payments based on rental rates for
				cropland and provide assistance to the owner or operator in accordance with
				sections 1233 and 1234.
											(B)Continuous
				signupThe Secretary shall use continuous signup under section
				1234(c)(2)(B) to determine the acceptability of contract offers and the amount
				of rental payments under this subsection.
											(C)IncentivesThe
				amounts payable to owners and operators in the form of rental payments under
				contracts entered into under this subsection shall reflect incentives that are
				provided to owners and operators to enroll filterstrips in the conservation
				reserve under section
				1234.
											.
							(f)Balance of
			 natural resource purposesSection 1231(j) of the Food Security
			 Act of 1985 (16 U.S.C. 3831(j)) is amended by striking and
			 wildlife and inserting wildlife, and pollinator.
							(g)Duties of
			 participantsSection 1232(a) of the Food Security Act of 1985 (16
			 U.S.C. 3832(a)) is amended—
								(1)in paragraph
			 (4)—
									(A)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
			 and
									(B)by inserting
			 before subparagraph (B) (as so redesignated) the following:
										
											(A)approved
				vegetative cover shall encourage the planting of native species and restoration
				of
				biodiversity;
											;
									(2)by redesignating
			 paragraphs (5) through (10) as paragraphs (6) through (11), respectively;
			 and
								(3)by inserting
			 after paragraph (4) the following:
									
										(5)to undertake
				active management on the land as needed throughout the term of the contract to
				implement the conservation
				plan;
										.
								(h)Managed
			 harvesting and grazingSection 1232(a)(7) of the Food Security
			 Act of 1985 (16 U.S.C. 3832(a)(7)) is amended—
								(1)in the matter
			 preceding subparagraph (A), by inserting and brood rearing after
			 habitat during nesting; and
								(2)in subparagraph
			 (A), by striking biomass) and inserting biomass and
			 prescribed grazing for the control of invasive species), if such activity is
			 permitted and consistent with the conservation plan described in subsection
			 (b)(1)(A)); and
								(i)Conservation
			 plansSection 1232(b)(1)(A) of the Food Security Act of 1985 (16
			 U.S.C. 3832(b)(1)(A)) is amended by striking contract; and and
			 inserting the following: “contract that are—
								
									(i)compatible with
				the conservation and improvement of soil, water, and wildlife and wildlife
				habitat;
									(ii)clearly
				described and apply throughout the duration of the contract;
									(iii)actively
				managed by the owner or operator that entered into the contract; and
									(iv)consistent with
				local active management conservation measures and practices, as determined by
				the Secretary;
				and
									.
							(j)Acceptance of
			 contract offersSection 1234(c) of the Food Security Act of 1985
			 (16 U.S.C. 3834(c)) is amended—
								(1)by striking
			 paragraph (3) and inserting the following:
									
										(3)Acceptance of
				contract offers
											(A)Evaluation of
				offersIn determining the acceptability of contract offers, the
				Secretary may take into consideration the extent to which enrollment of the
				land that is the subject of the contract offer would improve soil resources,
				water quality, pollinator, fish, or wildlife habitat, or provide other
				environmental benefits.
											(B)Local
				preferenceIn determining the acceptability of contract offers
				for new enrollments if, as determined by the Secretary, the land would provide
				at least equivalent conservation benefits to land under competing offers, the
				Secretary shall, to the maximum extent practicable, accept an offer from an
				owner or operator that is a resident of the county in which the land is located
				or of a contiguous county.
											;
				and
								(2)by adding at the
			 end the following:
									
										(5)Rental
				rates
											(A)Annual
				estimatesNot later than 1 year after the date of enactment of
				this paragraph, the Secretary (acting through the National Agricultural
				Statistics Service) shall conduct an annual survey of per acre estimates of
				county average market dryland and irrigated cash rental rates for cropland and
				pastureland in all counties or equivalent subdivisions within each State that
				have 20,000 acres or more of cropland and pastureland.
											(B)Public
				availability of estimatesThe estimates derived from the annual
				survey conducted under subparagraph (A) shall be maintained on a website of the
				Department of Agriculture for use by the general
				public.
											.
								(k)Early
			 termination by owner or operatorSection 1235(e)(1) of the Food
			 Security Act of 1985 (16 U.S.C. 3835(e)(1)) is amended by striking subparagraph
			 (A) and inserting the following:
								
									(A)In
				generalThe Secretary shall allow a participant to terminate a
				conservation reserve contract at any time if, as determined by the
				Secretary—
										(i)the participant
				entered into a contract under this subchapter before January 1, 1995, and the
				contract has been in effect for at least 5 years; or
										(ii)in the case of a
				participant who is disabled (as defined in section 72(m)(7) of the Internal
				Revenue Code of 1986) or retired from farming or ranching, the participant has
				endured financial hardship as a result of the taxation of rental payments
				received.
										.
							2312.Flooded
			 farmland programSubchapter B
			 of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3831a et seq.) is amended by adding at the end the following:
							
								1235B.Flooded farmland program
									(a)DefinitionsIn
				this section:
										(1)Closed basin
				lake or potholeThe term closed basin lake or
				pothole means a naturally occurring lake, pond, pothole, or group of
				potholes within a tract that—
											(A)covered, on
				average, at least 5 acres in surface area during the preceding 3 crop years, as
				determined by the Secretary; and
											(B)has no natural
				outlet.
											(2)TractThe
				term tract has the meaning given the term by the Secretary.
										(b)Program
										(1)In
				generalNotwithstanding any other provision of law (including
				regulations), as part of the conservation reserve program established under
				this subchapter, the Secretary shall offer to enter into contracts under which
				the Secretary shall permit the enrollment in the conservation reserve of
				eligible cropland and grazing land that has been flooded by the natural
				overflow of a closed basin lake or pothole located within the Prairie Pothole
				Region of the northern Great Plains priority area (as determined by the
				Secretary, by regulation).
										(2)ExtensionsThe
				Secretary may offer to extend a contract entered into under paragraph (1) if
				the Secretary determines that conditions persist that make cropland or grazing
				land covered by the contract and eligible for entry into the program under this
				section.
										(c)Continuous
				signupThe Secretary shall offer the program under this section
				through continuous signup under this subchapter.
									(d)Eligibility
										(1)In
				generalTo be eligible to enter into a contract under subsection
				(b), the owner shall own land that, as determined by the Secretary—
											(A)during the 3 crop
				years preceding entry into the contract, was rendered incapable of use for the
				production of an agricultural commodity or for grazing purposes; and
											(B)prior to the
				natural overflow of a closed basin lake or pothole caused by a period of
				precipitation in excess of historical patterns, had been consistently used for
				the production of crops or as grazing land.
											(2)InclusionsLand
				described in paragraph (1) shall include—
											(A)land that has
				been flooded as the result of the natural overflow of a closed basin lake or
				pothole;
											(B)land that has
				been rendered inaccessible due to flooding as the result of the natural
				overflow of a closed basin lake or pothole; and
											(C)a reasonable
				quantity of additional land adjoining the flooded land that would enhance the
				conservation or wildlife value of the tract, as determined by the
				Secretary.
											(3)AdministrationThe
				Secretary may establish—
											(A)reasonable
				minimum acreage levels for individual parcels of land that may be included in a
				contract entered into under this section; and
											(B)the location and
				area of adjoining flooded land that may be included in a contract entered into
				under this section.
											(e)Payments
										(1)In
				generalSubject to paragraph (2), the rate of an annual rental
				payment under this section, as determined by the Secretary—
											(A)shall be based on
				the rental rate under this subchapter for cropland, and an appropriate rental
				rate for pastureland; and
											(B)may be reduced by
				up to 25 percent, based on the ratio of upland associated with the enrollment
				of the flooded land.
											(2)ExclusionsDuring
				the term of a contract entered into under this section, an owner shall not be
				eligible to participate in or receive benefits for land that is included in the
				contract under—
											(A)the Federal crop
				insurance program established under the Federal Crop Insurance Act (7 U.S.C.
				1501 et seq.);
											(B)the noninsured
				crop assistance program established under section 196 of the Federal
				Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333); or
											(C)any Federal
				agricultural crop disaster assistance program.
											(f)Relationship to
				agricultural commodity programs
										(1)In
				generalSubject to paragraph (2), the Secretary, by regulation,
				shall provide for the preservation of cropland base, allotment history, and
				payment yields applicable to land that was rendered incapable of use for the
				production of an agricultural commodity or for grazing purposes as the result
				of the natural overflow of a closed basin lake or pothole.
										(2)Termination of
				contractOn termination of a contract under this section, the
				Secretary shall adjust the cropland base, allotment history, and payment yields
				for land covered by the contract to ensure equitable treatment of the land
				relative to program payment yields of comparable land in the county that was
				not flooded as a result of the natural overflow of a closed basin lake or
				pothole and was capable of remaining in agricultural production.
										(g)Use of
				LandAn owner that has entered into a contract with the Secretary
				under this section shall take such actions as are necessary to avoid degrading
				any wildlife habitat on land covered by the contract that has naturally
				developed as a result of the natural overflow of a closed basin lake or
				pothole.
									.
						2313.Wildlife
			 habitat programSubchapter B
			 of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3831a et seq.) (as amended by section 2312) is amended by adding at the
			 end the following:
							
								1235C.Wildlife
				habitat program
									(a)In
				generalAs part of the conservation reserve program established
				under this subchapter, the Secretary shall carry out a program to provide to
				owners and operators who have entered into contracts under this subchapter and
				established softwood pine stands, for each of fiscal years 2008 through 2012,
				assistance to carry out, on the acreage of the owner or operator enrolled in
				the program under this subchapter, activities that improve the condition of the
				enrolled land for the benefit of wildlife.
									(b)Scope of
				programIn carrying out the program under this section, the
				Secretary shall determine—
										(1)the amount and
				rate of payments (including incentive payments and cost-sharing payments) to be
				made to owners and operators who participate in the program to ensure the
				participation of those owners and operators;
										(2)the areas in each
				of the States in which owners and operators referred to in subsection (a) are
				located that should be given priority under the program, based on the need in
				those areas for changes in the condition of land to benefit wildlife;
				and
										(3)the management
				strategies and practices (including thinning, burning, seeding, establishing
				wildlife food plots, and such other practices that have benefits for wildlife
				as are approved by the Secretary) that may be carried out by owners and
				operators under the program.
										(c)Agreements
										(1)In
				generalAn owner or operator described in subsection (a) that
				seeks to receive assistance under this section shall enter into an agreement
				with the Secretary that—
											(A)describes the
				management strategies and practices referred to in subsection (b)(3) that will
				be carried out by the owner or operator under the agreement;
											(B)describes
				measures to be taken by the owner or operator to ensure active but flexible
				management of acreage covered by the agreement;
											(C)requires the
				owner or operator to submit to periodic monitoring and evaluation by wildlife
				or forestry agencies of the State in which land covered by the agreement is
				located; and
											(D)contains such
				other terms or conditions as the Secretary may require.
											(2)Term; inclusion
				in contractAn agreement entered into under this section shall
				have a term of not more than 5 years.
										(d)PartnershipsIn
				carrying out this section, the Secretary may establish or identify and, as
				appropriate, require owners and operators participating in the program under
				this section to work cooperatively with, partnerships among the Secretary and
				State, local, and nongovernmental organizations.
									(e)Technical
				assistance and cost sharingThe Secretary may provide to owners
				and operators participating in the program under this section, and members of
				partnerships described in subsection (d)—
										(1)technical
				assistance for use in carrying out an activity covered by an agreement
				described in subsection (c); and
										(2)a payment for use
				in covering a percentage of the costs of carrying out each such activity that
				does not exceed the applicable amount and rate determined by the Secretary
				under subsection (b)(1).
										(f)Termination of
				programThe program under this section shall terminate on
				September 30,
				2011.
									.
						CWetlands Reserve
			 Program
						2321.Wetlands
			 reserve programSection 1237
			 of the Food Security Act of 1985 (16 U.S.C. 3837) is amended—
							(1)by striking
			 subsection (b) and inserting the following:
								
									(b)Enrollment
				conditions
										(1)Annual
				enrollmentTo the maximum extent practicable, the Secretary shall
				enroll 250,000 acres in each fiscal year, with no enrollments beginning in
				fiscal year 2013.
										(2)Methods of
				enrollment
											(A)In
				generalExcept as provided in subparagraph (B), the Secretary
				shall enroll acreage into the wetlands reserve program through the use
				of—
												(i)permanent
				easements;
												(ii)30-year
				easements;
												(iii)restoration
				cost-share agreements; or
												(iv)any combination
				of the options described in clauses (i) through (iii).
												(B)Acreage owned
				by Indian tribesIn the case of acreage owned by an Indian tribe,
				the Secretary shall enroll acreage into the wetlands reserve program through
				the use of—
												(i)a
				30-year contract (the value of which shall be equivalent to the value of a
				30-year easement);
												(ii)restoration
				cost-share agreements; or
												(iii)any combination
				of the options described in clauses (i) and
				(ii).
												;
				and
							(2)in subsection
			 (c), by striking 2007 calendar and inserting 2012
			 fiscal.
							2322.Easements and
			 agreements
							(a)Terms of
			 easementSection 1237A(b)(2)(B) of the Food Security Act of 1985
			 (16 U.S.C. 3837a(b)(2)(B)) is amended—
								(1)in clause (i), by
			 striking or at the end;
								(2)in clause (ii),
			 by striking ; and and inserting ; or; and
								(3)by adding at the
			 end the following:
									
										(iii)to meet habitat
				needs of specific wildlife species;
				and
										.
								(b)CompensationSection
			 1237A(f) of the Food Security Act of 1985 (16 U.S.C. 3837a(f)) is
			 amended—
								(1)in the first
			 sentence—
									(A)by striking
			 Compensation and inserting the following:
										
											(1)In
				generalCompensation
											;
				and
									(B)by striking
			 agreed to and all that follows through encumbered by the
			 easement and inserting determined under paragraph
			 (4);
									(2)in the second
			 sentence, by striking Lands and inserting the following:
									
										(2)BidsLand
										;
								(3)by striking the
			 third sentence and inserting the following:
									
										(3)PaymentsCompensation
				may be provided in not more than 30 annual payments of equal or unequal size,
				as agreed to by the owner and the
				Secretary
										;
				and
								(4)by adding at the
			 end the following:
									
										(4)Method for
				determination of amount of compensationEffective on the date of
				enactment of this paragraph, the Secretary shall pay the lowest amount of
				compensation for a conservation easement, as determined by comparison
				of—
											(A)the fair market
				value of the land based on—
												(i)the Uniform
				Standards of Professional Appraisal Practices; or
												(ii)an area-wide
				market analysis or survey, as determined by the Secretary;
												(B)a geographical
				cap, as established through a process prescribed in regulations promulgated by
				the Secretary; and
											(C)the offer made by
				the
				landowner.
											.
								(c)Wetlands
			 reserve enhancement programSection 1237A of the Food Security
			 Act of 1985 (16 U.S.C. 3837a) is amended by adding at the end the
			 following:
								
									(h)Wetlands
				reserve enhancement program
										(1)In
				generalThe Secretary may enter into 1 or more agreements with a
				State (including a political subdivision or agency of a State), nongovernmental
				organization, or Indian tribe to carry out a special wetlands reserve
				enhancement program that the Secretary determines would advance the purposes of
				this subchapter.
										(2)Reserved
				rightsUnder the wetlands reserve enhancement program, the
				Secretary may use unique wetlands reserve agreements that may include certain
				compatible uses as reserved rights in the warranty easement deed restriction,
				if using those agreements is determined by the Secretary to be—
											(A)consistent with
				the long-term wetland protection and enhancement goals for which the easement
				was established; and
											(B)in accordance
				with a conservation
				plan.
											.
							(d)Report
								(1)In
			 generalNot later than January 1, 2010, the Secretary shall
			 submit to the Committee on Agriculture of the House of Representatives and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate a report that
			 evaluates the implications of the long-term nature of conservation easements
			 granted under section 1237A of the Food Security Act of 1985 (16 U.S.C. 3837a)
			 on resources of the Department of Agriculture.
								(2)InclusionsThe
			 report shall include—
									(A)data relating to
			 the number and location of conservation easements granted under that section
			 that the Secretary holds or has a significant role in monitoring or
			 managing;
									(B)an assessment of
			 the extent to which the oversight of the conservation easement agreements
			 impacts the availability of resources, including technical assistance;
									(C)an assessment of
			 the uses and value of agreements with partner organizations; and
									(D)any other
			 relevant information relating to costs or other effects that would be helpful
			 to the Committees.
									2323.PaymentsSection 1237D(c) of the Food Security Act of
			 1985 (16 U.S.C. 3837d(c)) is amended—
							(1)in paragraph
			 (1)—
								(A)by striking
			 The total and inserting Subject to section 1244(i), the
			 total;
								(B)by striking
			 easement payments and inserting payments;
								(C)by striking
			 person and inserting individual; and
								(D)by inserting
			 or under 30-year contracts or restoration agreements before the
			 period at the end; and
								(2)in paragraph
			 (3)—
								(A)by striking
			 Easement payments and inserting Payments;
			 and
								(B)by striking
			 the Food, Agriculture, Conservation, and Trade Act of 1990, or the
			 Agricultural Act of 1949 (7 U.S.C. 1421 et seq.) and inserting
			 the Federal Agriculture Improvement and Reform Act of 1996 (Public Law
			 104–127; 110 Stat. 888), or the Farm Security and Rural Investment Act of 2002
			 (Public Law 107–171; 116 Stat. 134).
								DHealthy forests
			 reserve program
						2331.Healthy
			 forests reserve program
							(a)In
			 generalChapter 1 of subtitle
			 D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et seq.) is
			 amended by adding at the end the following:
								
									DHealthy forests
				reserve program
										1237M.Establishment of healthy forests reserve
				program
											(a)EstablishmentThe
				Secretary shall establish the healthy forests reserve program for the purpose
				of restoring and enhancing forest ecosystems—
												(1)to promote the
				recovery of threatened and endangered species;
												(2)to improve
				biodiversity; and
												(3)to enhance carbon
				sequestration.
												(b)CoordinationThe
				Secretary shall carry out the healthy forests reserve program in coordination
				with the Secretary of the Interior and the Secretary of Commerce.
											1237N.Eligibility and enrollment of lands in
				program
											(a)In
				generalThe Secretary, in coordination with the Secretary of the
				Interior and the Secretary of Commerce, shall describe and define forest
				ecosystems that are eligible for enrollment in the healthy forests reserve
				program.
											(b)EligibilityTo
				be eligible for enrollment in the healthy forests reserve program, land shall
				be—
												(1)private land the
				enrollment of which will restore, enhance, or otherwise measurably increase the
				likelihood of recovery of a species listed as endangered or threatened under
				section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533); and
												(2)private land the
				enrollment of which will restore, enhance, or otherwise measurably improve the
				well-being of species that—
													(A)are not listed as
				endangered or threatened under section 4 of the Endangered Species Act of 1973
				(16 U.S.C. 1533); but
													(B)are candidates
				for such listing, State-listed species, or special concern species.
													(c)Other
				considerationsIn enrolling land that satisfies the criteria
				under subsection (b), the Secretary shall give additional consideration to land
				the enrollment of which will—
												(1)improve
				biological diversity; and
												(2)increase carbon
				sequestration.
												(d)Enrollment by
				willing ownersThe Secretary shall enroll land in the healthy
				forests reserve program only with the consent of the owner of the land.
											(e)Methods of
				enrollment
												(1)In
				generalLand may be enrolled in the healthy forests reserve
				program in accordance with—
													(A)a 10-year
				cost-share agreement;
													(B)a 30-year
				easement; or
													(C)a permanent
				easement.
													(2)ProportionThe
				extent to which each enrollment method is used shall be based on the
				approximate proportion of owner interest expressed in that method in comparison
				to the other methods.
												(3)Acreage owned
				by Indian tribesIn the case of acreage owned by an Indian tribe,
				the Secretary may enroll acreage into the healthy forests reserve program
				through the use of—
													(A)a 30-year
				contract (the value of which shall be equivalent to the value of a 30-year
				easement);
													(B)a 10-year
				cost-share agreement; or
													(C)any combination
				of the options described in subparagraphs (A) and (B).
													(f)Enrollment
				priority
												(1)SpeciesThe
				Secretary shall give priority to the enrollment of land that provides the
				greatest conservation benefit to—
													(A)primarily,
				species listed as endangered or threatened under section 4 of the Endangered
				Species Act of 1973 (16 U.S.C. 1533); and
													(B)secondarily,
				species that—
														(i)are not listed as
				endangered or threatened under section 4 of the Endangered Species Act of 1973
				(16 U.S.C. 1533); but
														(ii)are candidates
				for such listing, State-listed species, or special concern species.
														(2)Cost-effectivenessThe
				Secretary shall also consider the cost-effectiveness of each agreement or
				easement, and associated restoration plans, so as to maximize the environmental
				benefits per dollar expended.
												1237O.Restoration plans
											(a)In
				generalLand enrolled in the healthy forests reserve program
				shall be subject to a restoration plan, to be developed jointly by the
				landowner and the Secretary, in coordination with the Secretary of
				Interior.
											(b)PracticesThe
				restoration plan shall require such restoration practices as are necessary to
				restore and enhance habitat for—
												(1)species listed as
				endangered or threatened under section 4 of the Endangered Species Act of 1973
				(16 U.S.C. 1533); and
												(2)animal or plant
				species before the species reach threatened or endangered status, such as
				candidate, State-listed species, and special concern species.
												1237P.Financial assistance
											(a)Permanent
				easementsIn the case of land enrolled in the healthy forests
				reserve program using a permanent easement, the Secretary shall pay to the
				owner of the land an amount equal to not less than 75 percent, nor more than
				100 percent, of (as determined by the Secretary)—
												(1)the fair market
				value of the enrolled land during the period the land is subject to the
				easement, less the fair market value of the land encumbered by the easement;
				and
												(2)the actual costs
				of the approved conservation practices or the average cost of approved
				practices carried out on the land during the period in which the land is
				subject to the easement.
												(b)30-year
				easement or contractIn the case of land enrolled in the healthy
				forests reserve program using a 30-year easement or contract, the Secretary
				shall pay the owner of the land an amount equal to not more than (as determined
				by the Secretary)—
												(1)75 percent of the
				fair market value of the land, less the fair market value of the land
				encumbered by the easement or contract; and
												(2)75 percent of the
				actual costs of the approved conservation practices or 75 percent of the
				average cost of approved practices.
												(c)10-year
				agreementIn the case of land enrolled in the healthy forests
				reserve program using a 10-year cost-share agreement, the Secretary shall pay
				the owner of the land an amount equal to not more than (as determined by the
				Secretary)—
												(1)50 percent of the
				actual costs of the approved conservation practices; or
												(2)50 percent of the
				average cost of approved practices.
												(d)Acceptance of
				contributionsThe Secretary may accept and use contributions of
				non-Federal funds to make payments under this section.
											1237Q.Technical assistance
											(a)In
				generalThe Secretary shall provide landowners with technical
				assistance to assist the owners in complying with the terms of plans (as
				included in agreements or easements) under the healthy forests reserve
				program.
											(b)Technical
				service providersThe Secretary may request the services of, and
				enter into cooperative agreements with, individuals or entities certified as
				technical service providers under section 1242, to assist the Secretary in
				providing technical assistance necessary to develop and implement the healthy
				forests reserve program.
											1237R.Protections and measures
											(a)ProtectionsIn
				the case of a landowner that enrolls land in the program and whose conservation
				activities result in a net conservation benefit for listed, candidate, or other
				species, the Secretary shall make available to the landowner safe harbor or
				similar assurances and protection under—
												(1)section 7(b)(4)
				of the Endangered Species Act of 1973 (16 U.S.C. 1536(b)(4)); or
												(2)section 10(a)(1)
				of that Act (16 U.S.C. 1539(a)(1)).
												(b)MeasuresIf
				protection under subsection (a) requires the taking of measures that are in
				addition to the measures covered by the applicable restoration plan agreed to
				under section 1237O, the cost of the additional measures, as well as the cost
				of any permit, shall be considered part of the restoration plan for purposes of
				financial assistance under section 1237P.
											1237S.Involvement by other agencies and
				organizationsIn carrying out
				this subchapter, the Secretary may consult with—
											(1)nonindustrial
				private forest landowners;
											(2)other Federal
				agencies;
											(3)State fish and
				wildlife agencies;
											(4)State forestry
				agencies;
											(5)State
				environmental quality agencies;
											(6)other State
				conservation agencies; and
											(7)nonprofit
				conservation organizations.
											1237T.Authorization of appropriations
											There are
				authorized to be appropriated to carry out this subchapter such sums as are
				necessary for each of fiscal years 2008 through
				2012.
											.
							(b)Conforming
			 amendmentsThe Healthy Forests Restoration Act of 2003 (16 U.S.C.
			 6501 et seq.) is amended—
								(1)by striking title
			 V (16 U.S.C. 6571 et seq.); and
								(2)by redesignating
			 title VI and section 601 (16 U.S.C. 6591) as title V and section 501,
			 respectively.
								2Comprehensive
			 stewardship incentives program
					AGeneral
			 provisions
						2341.Comprehensive
			 stewardship incentives programSubtitle D of title XII of the Food Security
			 Act of 1985 (16 U.S.C. 3830 et seq.) is amended by adding at the end the
			 following:
							
								6Comprehensive
				stewardship incentives program
									AComprehensive
				stewardship incentives program
										1240T.Comprehensive stewardship incentives
				program
											(a)Establishment
												(1)In
				generalThe Secretary shall establish a comprehensive stewardship
				incentives program (referred to in this chapter as CSIP)
				to—
													(A)promote
				coordinated efforts within conservation programs in this chapter to address
				resources of concern, as identified at the local level;
													(B)encourage the
				adoption of conservation practices, activities and management measures;
				and
													(C)promote
				agricultural production and environmental quality as compatible goals.
													(2)MeansThe
				Secretary shall carry out CSIP by—
													(A)identifying
				resources of concern at a local level as described in subsection (b)(4);
													(B)entering into
				contracts with owners and operators of agricultural and nonindustrial private
				forest land to—
														(i)address natural
				resource concerns;
														(ii)meet regulatory
				requirements; or
														(iii)achieve and
				maintain new conservation practices, activities and management measures;
				and
														(C)providing
				technical assistance.
													(3)ProgramsCSIP
				shall consist of—
													(A)the conservation
				stewardship program; and
													(B)the environmental
				quality incentives program.
													(4)Definition of
				resource of concernIn this chapter, the term resource of
				concern means—
													(A)a specific
				resource concern on agricultural or nonindustrial private forest land
				that—
														(i)is identified by
				the Secretary in accordance with subsection (b)(4);
														(ii)represents a
				significant conservation concern in the State to which agricultural activities
				are contributing; and
														(iii)is likely to be
				addressed successfully through the implementation of conservation practices,
				activities, and management measures by owners and operators of agricultural and
				nonindustrial private forest land; or
														(B)a specific
				resource concern on agricultural or nonindustrial private forest land that is
				the subject of mandatory environmental requirements that apply to a producer
				under Federal, State, or local law.
													(b)Administration
												(1)In
				generalIn carrying out CSIP, the Secretary shall ensure that the
				conservation programs under this chapter are managed in a coordinated
				manner.
												(2)PlansThe
				Secretary shall, to the maximum extent practicable, avoid duplication in the
				conservation plans required under this chapter and comparable conservation and
				regulatory programs, including a permit acquired under an approved water or air
				quality regulatory program.
												(3)Tenant
				protectionThe Secretary shall provide adequate safeguards to
				protect the interests of tenants and sharecroppers, including provision for
				sharing, on a fair and equitable basis, in payments under the programs
				established under this chapter.
												(4)Identification
				of resources of concern
													(A)In
				generalThe Secretary shall ensure that resources of concern are
				identified at the State level in consultation with the State Technical
				Committee.
													(B)LimitationThe
				Secretary shall identify not more than 5 resources of concern in a particular
				watershed or other appropriate region or area within a State.
													(5)RegulationsNot
				later than 180 days after the date of enactment of the
				Food and Energy Security Act of
				2007 the Secretary shall issue regulations to implement the
				programs established under this chapter.
												BConservation
				stewardship program
										1240U.PurposesThe purpose of the conservation stewardship
				program is to promote agricultural production and environmental quality as
				compatible goals, and to optimize environmental benefits, by assisting
				producers—
											(1)in promoting
				conservation and improving resources of concern (including soil, water, and
				energy conservation, soil, water, and air quality, biodiversity, fish, wildlife
				and pollinator habitat, and related resources of concern, as defined by the
				Secretary) by providing flexible assistance to install, improve, and maintain
				conservation systems, practices, activities, and management measures on
				agricultural land (including cropland, grazing land, and wetland) while
				sustaining production of food and fiber;
											(2)in making
				beneficial, cost-effective changes to conservation systems, practices,
				activities, and management measures carried out on agricultural and forest land
				relating to—
												(A)cropping
				systems;
												(B)grazing
				management systems;
												(C)nutrient
				management associated with livestock and crops;
												(D)forest
				management;
												(E)fuels
				management;
												(F)integrated pest
				management;
												(G)irrigation
				management;
												(H)invasive species
				management;
												(I)energy
				conservation; or
												(J)other
				management-intensive issues;
												(3)in complying with
				Federal, State, tribal, and local requirements concerning—
												(A)soil, water, and
				air quality;
												(B)fish, wildlife,
				and pollinator habitat; and
												(C)surface water and
				groundwater conservation;
												(4)in avoiding, to
				the maximum extent practicable, the need for resource and regulatory programs
				by protecting resources of concern and meeting environmental quality criteria
				established by Federal, State, tribal, and local agencies; and
											(5)by encouraging,
				consolidating, and streamlining conservation planning and regulatory compliance
				processes to reduce administrative burdens on producers and the cost of
				achieving environmental goals.
											1240V.DefinitionsIn this chapter:
											(1)Comprehensive
				conservation planThe term comprehensive conservation
				plan means a plan produced by following the planning process outlined in
				the applicable National Planning Procedures Handbook of the Department of
				Agriculture with regard to all applicable resources of concern.
											(2)Contract
				offerThe term contract offer means an application
				submitted by a producer that seeks to address 1 or more resources of concern
				with the assistance of the program.
											(3)Enhancement
				paymentThe term enhancement payment means a payment
				described in section 1240X(d).
											(4)Eligible
				landThe term eligible land means land described in
				section 1240X(b).
											(5)LivestockThe
				term livestock means dairy cattle, beef cattle, laying hens,
				broilers, turkeys, swine, sheep, goats, ducks, ratites, shellfish, alpacas,
				bison, catfish, managed pollinators, and such other animals and fish as are
				determined by the Secretary.
											(6)Management
				intensityThe term management intensity means the
				degree, scope, and comprehensiveness of conservation systems, practices,
				activities, or management measures adopted by a producer to improve and sustain
				the condition of a resource of concern.
											(7)PaymentThe
				term payment means financial assistance provided to a producer
				under the program to compensate the producers for incurred costs associated
				with planning, materials, installation, labor, management, maintenance,
				technical assistance, and training, the value of risk, and income forgone by
				the producer, as applicable, including—
												(A)enhancement
				payments;
												(B)CSP supplemental
				payments; and
												(C)other payments
				provided under this chapter.
												(8)Practice
												(A)In
				generalThe term practice means 1 or more measures
				that improve or sustain a resource of concern.
												(B)InclusionsThe
				term practice includes—
													(i)structural
				measures, vegetative measures, and land management measures, as determined by
				the Secretary; and
													(ii)planning
				activities needed to improve or sustain a resource of concern, including
				implementation of—
														(I)a comprehensive
				conservation plan; and
														(II)a comprehensive
				nutrient management plan.
														(9)ProducerThe
				term producer means an individual who is an owner, operator,
				landlord, tenant, or sharecropper that—
												(A)derives income
				from, and controls, the production or management of an agricultural commodity,
				livestock, or nonindustrial forest land regardless of ownership;
												(B)shares in the
				risk of producing any crop or livestock; and
												(C)(i)is entitled to share in
				the crop or livestock available for marketing from a farm (or would have shared
				had the crop or livestock been produced); or
													(ii)is a custom feeder or contract
				grower.
													(10)ProgramThe
				term program means the conservation stewardship program
				established under this chapter.
											(11)Resource-conserving
				cropThe term resource-conserving crop means—
												(A)a perennial
				grass;
												(B)a legume grown
				for use as forage, seed for planting, or green manure;
												(C)a legume-grass
				mixture;
												(D)a small grain
				grown in combination with a grass or legume, whether interseeded or planted in
				succession;
												(E)a winter annual
				oilseed crop that provides soil protection; and
												(F)such other
				plantings as the Secretary determines to be appropriate for a particular
				area.
												(12)Resource-conserving
				crop rotationThe term resource-conserving crop
				rotation means a crop rotation that—
												(A)includes at least
				1 resource-conserving crop;
												(B)reduces
				erosion;
												(C)improves soil
				fertility and tilth;
												(D)interrupts pest
				cycles; and
												(E)in applicable
				areas, reduces depletion of soil moisture (or otherwise reduces the need for
				irrigation).
												(13)Resource-specific
				indicesThe term resource-specific indices means
				indices developed by the Secretary that measure or estimate the expected level
				of resource and environmental outcomes of the conservation systems, practices,
				activities, and management measures employed by a producer to address a
				resource of concern on an agricultural operation.
											(14)Stewardship
				contractThe term stewardship contract means a
				contract entered into under the conservation stewardship program to carry out
				the programs and activities described in this chapter.
											(15)Stewardship
				thresholdThe term stewardship threshold means the
				level of natural resource conservation and environmental management required,
				as determined by the Secretary—
												(A)to maintain,
				conserve, and improve the quality or quantity of a resource of concern
				reflecting at a minimum, the resource management system quality criteria
				described in the handbooks of the Natural Resource Conservation Service, if
				available and appropriate; or
												(B)in the case of a
				resource of concern that is the subject of a Federal, State, or local
				regulatory requirement, to meet the higher of—
													(i)the standards
				that are established by the requirement for the resource of concern; or
													(ii)standards
				reflecting the resource management system quality criteria described in the
				handbooks of the Natural Resource Conservation Service, if available and
				appropriate.
													1240W.Establishment of programThe Secretary shall establish and, for each
				of fiscal years 2008 through 2012, carry out a conservation stewardship program
				to assist producers in improving environmental quality by addressing resources
				of concern in a comprehensive manner through—
											(1)the addition of
				conservation systems, practices, activities, and management measures;
				and
											(2)the active
				management, maintenance, and improvement of existing, and adoption of new,
				conservation systems, practices, activities, and management measures.
											1240X.Eligibility
											(a)Eligible
				producers
												(1)General program
				eligibilityTo be eligible to participate in the conservation
				stewardship program, a producer shall—
													(A)submit to the
				Secretary for approval a contract offer to participate in the program;
													(B)agree to receive
				technical services, either directly from the Secretary or, at the option of the
				producer, from an approved third party under section 1242(b)(3);
													(C)enter into a
				contract with the Secretary, as described in subsection (c); and
													(D)demonstrate to
				the satisfaction of the Secretary that the producer—
														(i)is addressing
				resources of concern relating to both soil and water to at least the
				stewardship threshold; and
														(ii)is adequately
				addressing other resources of concern applicable to the agricultural operation,
				as determined by the Secretary.
														(b)Eligible
				land
												(1)In
				generalExcept as provided in paragraph (2), private agricultural
				land that is eligible for enrollment in the program includes—
													(A)cropland
				(including vineyards and orchards);
													(B)pasture
				land;
													(C)rangeland;
													(D)other
				agricultural land used for the production of livestock;
													(E)land used for
				agroforestry;
													(F)land used for
				aquaculture;
													(G)riparian areas
				adjacent to otherwise eligible land;
													(H)land under the
				jurisdiction of an Indian tribe (as determined by the Secretary);
													(I)public land, if
				failure to enroll the land in the program would defeat the purposes of the
				program on private land that is an integral part of the operation enrolled or
				offered to be enrolled in the program by the producer;
													(J)State and school
				owned land that is under the effective control of a producer; and
													(K)other
				agricultural land (including cropped woodland and marshes) that the Secretary
				determines is vulnerable to serious threats to resources of concern.
													(2)Exclusions
													(A)Land enrolled
				in other conservation programsThe following land is not eligible
				for enrollment in the program:
														(i)Land enrolled in
				the conservation reserve program under subchapter B of chapter 1.
														(ii)Land enrolled in
				the wetlands reserve program established under subchapter C of chapter
				1.
														(B)Conversion to
				croplandWith regard to the program, land used for crop
				production after May 13, 2002, that had not been planted, considered to be
				planted, or devoted to crop production for at least 4 of the 6 years preceding
				that date (except for land enrolled in the conservation reserve program or that
				has been maintained using long-term crop rotation practices, as determined by
				the Secretary) shall not be the basis for any payment under the program.
													(3)Economic
				usesThe Secretary shall not restrict economic uses of land
				covered by a program contract (including buffers and other partial field
				conservation practices) that comply with the agreement and comprehensive
				conservation plan, or other applicable law.
												(c)Contract
				requirements and provisions
												(1)In
				generalAfter a determination by the Secretary that a producer is
				eligible to participate in the program, and on acceptance of the contract offer
				of the producer, the Secretary shall enter into a contract with the producer to
				enroll the land to be covered by the contract.
												(2)Agricultural
				operationsAll acres of all agricultural operations, whether or
				not contiguous, that are under the effective control of a producer within a
				particular watershed or region (or in a contiguous watershed or region) of a
				State and constitute a cohesive management unit, as determined by the
				Secretary, at the time the producer enters into a stewardship contract shall be
				covered by the stewardship contract, other than land the producer has enrolled
				in the conservation reserve program or the wetlands reserve program.
												(3)Resources of
				concernEach stewardship contract shall, at a minimum, meet or
				exceed the stewardship threshold for at least 1 additional resource of concern
				by the end of the stewardship contract through—
													(A)the installation
				and adoption of additional conservation systems, practices, activities, or
				management measures; and
													(B)the active
				management and improvement of conservation systems, practices, activities, and
				management measures in place at the operation of the producer at the time the
				contract offer is accepted by the Secretary.
													(4)TermsA
				contract entered into under paragraph (1) shall—
													(A)describe the land
				covered by the contract;
													(B)describe the
				practices or technical services from an approved third party, to be implemented
				on eligible land of the producer;
													(C)state the amount
				of payments (determined in accordance with subsection (f)) the Secretary agrees
				to make to the producer each year of the contract;
													(D)describe existing
				conservation systems, practices, activities, and management measures the
				producer agrees to maintain, manage, and improve during the term of the
				stewardship contract in order to meet and exceed the appropriate stewardship
				threshold for the resources of concern;
													(E)describe the
				additional conservation systems, practices, activities, and management measures
				the producer agrees to plan, install, maintain, and manage during the term of
				the stewardship contract in order to meet and exceed the appropriate
				stewardship threshold for the appropriate resource or resources of
				concern;
													(F)if applicable,
				describe the on-farm conservation research, demonstration, training, or pilot
				project activities the producer agrees to undertake during the term of the
				contract;
													(G)if applicable,
				describe the on-farm monitoring and evaluation activities the producer agrees
				to undertake during the term of the contract relating to—
														(i)a
				comprehensive conservation plan; or
														(ii)conservation
				systems, practices, activities, and management measures; and
														(H)include such
				other provisions as the Secretary determines are necessary to ensure that the
				purposes of the program are achieved.
													(5)On-farm
				research, demonstration, training, or pilot projectsThe
				Secretary may approve a stewardship contract that includes—
													(A)on-farm
				conservation research, demonstration, and training activities; and
													(B)pilot projects
				for evaluation of new technologies or innovative conservation practices.
													(6)DurationA
				contract under this chapter shall have a term of 5 years.
												(7)Evaluation of
				contract offersIn evaluating contract offers made by producers
				to enter into contracts under the program, the Secretary shall—
													(A)prioritize
				applications based on—
														(i)the level of
				conservation treatment on all resources of concern at the time of application,
				based on the initial scores received by the producer on applicable
				resource-specific indices;
														(ii)the degree to
				which the proposed conservation treatment effectively increases the level of
				performance on applicable resource-specific indices or the level of management
				intensity with which the producer addresses the designated resources of
				concern;
														(iii)the extent to
				which all resources of concern will exceed the stewardship threshold level by
				the end of the contract period;
														(iv)the extent to
				which resources of concern in addition to resources of concern will be
				addressed to meet and exceed the stewardship threshold level by the end of the
				contract period;
														(v)the extent to
				which the producer proposes to address the goals and objectives of State,
				regional, and national fish and wildlife conservation plans and
				initiatives;
														(vi)whether the
				proposed conservation treatment reflects the multiple natural resource and
				environmental benefits of conservation-based farming systems, including
				resource-conserving crop rotations, advanced integrated pest management, and
				managed rotational grazing; and
														(vii)whether the
				application includes land transitioning out of the conservation reserve
				program, on the condition that the land is maintained in a grass-based system
				and would help meet habitat needs for fish and wildlife;
														(B)evaluate the
				extent to which the anticipated environmental benefits from the contract would
				be provided in the most cost-effective manner, relative to other similarly
				beneficial contract offers;
													(C)reward higher
				levels of environmental performance and management intensity;
													(D)develop criteria
				for use in evaluating applications that will ensure that national, State, and
				local conservation priorities are effectively addressed;
													(E)evaluate the
				extent to which the environmental benefits expected to result from the contract
				complement other conservation efforts in the watershed or region; and
													(F)provide
				opportunities to agricultural producers that have not previously participated
				in Federal conservation programs, including beginning farmers and ranchers and
				socially disadvantaged farmers and ranchers.
													(8)Termination of
				contracts
													(A)In
				general
														(i)Voluntary
				terminationThe producer may terminate a contract entered into
				with the Secretary under this chapter if the Secretary determines that the
				termination is in the public interest.
														(ii)Involuntary
				terminationThe Secretary may terminate a contract under this
				chapter if the Secretary determines that the producer violated the
				contract.
														(B)RepaymentIf
				a contract is terminated, the Secretary may—
														(i)allow the
				producer to retain payments already received under the contract if—
															(I)the producer has
				complied with the terms and conditions of the contract; and
															(II)the Secretary
				determines that allowing the producer to retain the payments is consistent with
				the purposes of the program;
															(ii)require
				repayment, in whole or in part, of payments already received; and
														(iii)assess
				liquidated damages, if doing so is consistent with the purposes of the
				program.
														(C)Transfer or
				change of interest in land subject to a contract
														(i)In
				generalExcept as provided in clause (ii), the transfer, or
				change in the interest, of a producer in land subject to a contract under this
				chapter shall result in the termination of the contract.
														(ii)Transfer of
				duties and rightsClause (i) shall not apply if—
															(I)within a
				reasonable period of time (as determined by the Secretary) after the date of
				the transfer or change in the interest in land, the transferee of the land
				provides written notice to the Secretary that all duties and rights under the
				contract have been transferred to, and assumed by, the transferee; and
															(II)the transferee
				meets the eligibility requirements of this subchapter.
															(9)Modification
													(A)In
				generalThe Secretary may allow a producer to modify a contract
				before the expiration of the contract if the Secretary determines that failure
				to modify the contract would significantly interfere with achieving the
				purposes of the program.
													(B)Participation
				in other programsIf appropriate payment reductions and other
				adjustments (as determined by the Secretary) are made to the contract of a
				producer, the producer may remove land enrolled in the conservation stewardship
				program for enrollment in the conservation reserve program, wetlands reserve
				program, or other conservation programs, as determined by the Secretary.
													(C)Changes in size
				of operationThe Secretary shall allow a producer to modify a
				stewardship contract before the expiration of the stewardship contract if the
				agricultural operation of the producer has reduced or enlarged in size to
				reflect the new acreage total.
													(D)New
				acreageWith respect to acreage added to the agricultural
				operation of a producer after entering into a stewardship contract, a producer
				may elect to not add the acreage to the stewardship contract during the term of
				the current stewardship contract, except that such additional acreage shall be
				included in any contract renewal.
													(E)Changes in
				productionThe Secretary shall allow a producer to modify a
				stewardship contract before the expiration of the stewardship contract
				if—
														(i)the producer has
				a change in production that requires a change to scheduled conservation
				practices and activities; and
														(ii)the Secretary
				determines that—
															(I)all relevant
				conservation standards will be maintained or improved; and
															(II)there is no
				increase in total payment under the stewardship contract.
															(10)Effect of
				noncompliance due to circumstances beyond the control of
				producerThe Secretary shall include in each contract a provision
				to ensure that a producer shall not be considered in violation of the contract
				for failure to comply with the contract due to circumstances beyond the control
				of the producer, including a disaster or related weather, pest, disease, or
				other similar condition, as determined by the Secretary.
												(11)Coordination
				with organic certification
													(A)In
				generalNot later than 180 days after the date of enactment of
				this chapter, the Secretary shall establish a transparent and producer-friendly
				means by which producers may coordinate and simultaneously certify eligibility
				under—
														(i)a
				stewardship contract; and
														(ii)the national
				organic production program established under the Organic Foods Production Act
				of 1990 (7 U.S.C. 6501 et seq.).
														(B)Programmatic
				considerationsThe Secretary shall identify and implement
				programmatic considerations, including conservation systems, practices,
				activities, and management measures, technical assistance, evaluation of
				contract offers, enhancement payments, on-farm research, demonstration,
				training, and pilot projects, and data management, through which to maximize
				the purposes of the program by enrolling producers who are certified under the
				national organic production program established under the Organic Foods
				Production Act of 1990 (7 U.S.C. 6501 et seq.).
													(12)RenewalAt
				the end of a stewardship contract of a producer, the Secretary shall allow the
				producer to renew the stewardship contract for an additional 5-year period if
				the producer—
													(A)demonstrates
				compliance with the terms of the existing contract, including a demonstration
				that the producer has complied with the schedule for the implementation of
				additional conservation systems, practices, activities, and management measures
				included in the stewardship contract and is addressing the designated resources
				of concern to a level that meets and exceeds the stewardship threshold;
				and
													(B)agrees to
				implement and maintain such additional conservation practices and activities as
				the Secretary determines to be necessary and feasible to achieve higher levels
				of performance on applicable resource-specific indices or higher levels of
				management intensity with which the producer addresses the resources of
				concern.
													(d)Enhancement
				payments
												(1)Lower
				paymentsIn evaluating applications and making payments under
				this chapter, the Secretary shall not assign a higher priority to any
				application because the applicant is willing to accept a lower payment than the
				applicant would otherwise be entitled to receive.
												(2)Evaluation of
				contract offersNothing in this subsection relieves the Secretary
				of the obligation, in evaluating applications for payments, to evaluate and
				prioritize the applications in accordance with subsection (e)(4)), including
				the requirement for contracts to be cost-effective.
												(3)Lowest-cost
				alternativesIn determining the eligibility of a conservation
				system, practice, activity, or management measure for a payment under this
				subsection, the Secretary shall require, to the maximum extent practicable,
				that the lowest-cost alternatives be used to achieve the purposes of the
				contract, as determined by the Secretary.
												(4)Method of
				paymentPayments under this subsection shall be made in such
				amounts and in accordance with such time schedule as is agreed on and specified
				in the contract.
												(5)Activities
				qualifying for payments
													(A)In
				generalTo receive an enhancement payment under this subsection,
				a producer shall agree—
														(i)to implement
				additional conservation systems, practices, activities, and management measures
				and maintain, manage, and improve existing conservation systems, practices,
				activities, and management measures in order to maintain and improve the level
				of performance of the producer, as determined by applicable resource-specific
				indices, or the level of management intensity of the producer with respect to
				resources of concern in order to meet and exceed the stewardship threshold for
				resources of concern; and
														(ii)to maintain, and
				make available to the Secretary at such times as the Secretary may request,
				appropriate records demonstrating the effective and timely implementation of
				the stewardship contract.
														(B)CompensationSubject
				to subparagraph (C), the Secretary shall provide an enhancement payment to a
				producer to compensate the producer for—
														(i)ongoing
				implementation, active management, and maintenance of conservation systems,
				practices, activities, and management measures in place on the operation of the
				producer at the time the contract offer of the producer is accepted; and
														(ii)installation and
				adoption of additional conservation systems, practices, activities, and
				management measures or improvements to conservation systems, practices,
				activities, and management measures in place on the operation of the producer
				at the time the contract offer is accepted.
														(C)AdjustmentsA
				payment under subparagraph (B) shall be adjusted to reflect—
														(i)management
				intensity; or
														(ii)resource-specific
				indices, in a case in which those indices have been developed and
				implemented.
														(D)On-farm
				research, demonstration, training, and pilot project paymentsThe
				Secretary shall provide an additional enhancement payment to a producer who
				opts to participate as part of the stewardship contract in an on-farm
				conservation research, demonstration, training or pilot project certified by
				the Secretary to compensate the producer for the cost of participation.
													(E)Restriction on
				structural practicesFor purposes of the conservation stewardship
				program, structural practices shall be eligible for payment only if the
				structural practices are integrated with and essential to support site-specific
				management activities that are part of an implemented management system
				designed to address 1 or more resources of concern.
													(6)ExclusionsAn
				enhancement payment to a producer under this subsection shall not be provided
				for the design, construction, or maintenance of animal waste storage or
				treatment facilities or associated waste transport or transfer devices for
				animal feeding operations.
												(7)Timing of
				payments
													(A)In
				generalThe Secretary shall make enhancement payments as soon as
				practicable after October 1 of each fiscal year.
													(B)Additional
				systems, practices, activities, and management measuresThe
				Secretary shall make enhancement payments to compensate producers for
				installation and adoption of additional conservation systems, practices,
				activities, and management measures or improvements to existing conservation
				systems, practices, activities, and management measures at the time at which
				the systems, practices, activities, and measures or improvements are installed
				and adopted.
													(8)Research,
				demonstration, training, and pilot project payment limitationsAn
				enhancement payment for research, demonstration, training and pilot projects
				may not exceed $25,000 for each 5-year term of the stewardship contract
				(excluding funding arrangements with federally recognized Indian tribes or
				Alaska Native Corporations).
												(e)CSP
				supplemental payments
												(1)In
				generalThe Secretary shall provide additional payments to
				producers that, in participating in the conservation stewardship program, agree
				to adopt resource-conserving crop rotations to achieve optimal crop rotations
				as appropriate for the land of the producers.
												(2)Optimal crop
				rotationsThe Secretary shall determine whether a
				resource-conserving crop rotation is an optimal crop rotation eligible for
				additional payments under paragraph (1), based on whether the
				resource-conserving crop rotation is designed to optimize natural resource
				conservation and production benefits, including—
													(A)increased
				efficiencies in pesticide, fertilizer, and energy use; and
													(B)improved disease
				management.
													(3)EligibilityTo
				be eligible to receive a payment described in paragraph (1), a producer shall
				agree to adopt and maintain optimal resource-conserving crop rotations for the
				term of the contract.
												(4)RateThe
				Secretary shall provide payments under this subsection at a rate that
				encourages producers to adopt optimal resource-conserving crop
				rotations.
												(f)Limitation on
				paymentsSubject to section 1244(i), an individual or entity may
				not receive, directly or indirectly, payments under this subchapter that, in
				the aggregate, exceed $240,000 for all contracts entered into under the
				conservation stewardship program during any 6-year period.
											(g)Duties of
				producersIn order to receive assistance under this chapter, a
				producer shall—
												(1)implement the
				terms of the contract approved by the Secretary;
												(2)not conduct any
				practices on the covered land that would defeat the purposes of the
				program;
												(3)on the violation
				of a term or condition of the contract at any time the producer has control of
				the land—
													(A)if the Secretary
				determines that the violation warrants termination of the contract—
														(i)forfeit all
				rights to receive payments under the contract; and
														(ii)refund to the
				Secretary all or a portion of the payments received by the owner or operator
				under the contract, including any interest on the payments or liquidated
				damages, as determined by the Secretary;
														(B)if the Secretary
				determines that the violation does not warrant termination of the contract,
				refund to the Secretary, or accept adjustments to, the payments provided to the
				owner or operator, as the Secretary determines to be appropriate; or
													(C)comply with a
				combination of the remedies authorized by subparagraphs (A) and (B), as the
				Secretary determines to be appropriate;
													(4)on the transfer
				of the right and interest of the producer in land subject to the contract
				(unless the transferee of the right and interest agrees with the Secretary to
				assume all obligations of the contract) refund any cost-share payments,
				incentive payments, and stewardship payments received under the program, as
				determined by the Secretary;
												(5)supply
				information as required by the Secretary to determine compliance with the
				contract and requirements of the program; and
												(6)comply with such
				additional provisions as the Secretary determines are necessary to carry out
				the contract.
												(h)Duties of
				Secretary
												(1)In
				generalTo achieve the conservation and environmental goals of a
				contract under this chapter, to the extent appropriate, the Secretary
				shall—
													(A)provide to a
				producer information and training to aid in implementation of the conservation
				systems, practices, activities, and management measures covered by the
				contract;
													(B)develop
				agreements with governmental agencies, nonprofit organizations, and private
				entities to facilitate the provision of technical and administrative assistance
				and services;
													(C)make the program
				available to eligible producers on a continuous enrollment basis;
													(D)when identifying
				biodiversity or fish and wildlife as a resource of concern for a particular
				watershed or other appropriate region or area within a State, ensure that the
				identification—
														(i)is specific with
				respect to particular species or habitat; and
														(ii)would further
				the goals and objectives of State, regional, and national fish and wildlife
				conservation plans and initiatives;
														(E)provide technical
				assistance and payments for each of fiscal years 2008 through 2012;
													(F)maintain contract
				and payment data relating to the conservation stewardship program in a manner
				that provides detailed and segmented data and allows for quantification of the
				amount of payments made to producers for—
														(i)the installation
				and adoption of additional conservation systems, practices, activities, or
				management measures;
														(ii)participating in
				research, demonstration, training, and pilot projects;
														(iii)the
				development, monitoring, and evaluation of comprehensive conservation plans;
				and
														(iv)the maintenance
				and active management of conservation systems, practices, activities, and
				management measures, and the improvement of conservation practices, in place on
				the operation of the producer on the date on which the contract offer is
				accepted by the Secretary;
														(G)develop
				resource-specific indices for purposes of determining eligibility and payments;
				and
													(H)establish and
				publicize design protocols and application procedures for individual producer
				and collaborative on-farm research, demonstration, training, and pilot
				projects.
													(2)Specialty crop
				producersThe Secretary shall ensure that outreach and technical
				assistance are available and program specifications are appropriate to enable
				specialty crop producers to participate in the conservation stewardship
				program.
												(3)Additional
				requirementsFor the period beginning on the date of enactment of
				this chapter and ending on September 30, 2017, with respect to eligible land of
				producers participating in the program, the Secretary shall—
													(A)to the maximum
				extent practicable, enroll an additional 13,273,000 acres for each fiscal year,
				but not to exceed 79,638,000 acres;
													(B)implement the
				program nationwide to make the program available to producers meeting the
				eligibility requirements in each county;
													(C)to the maximum
				extent practicable, manage the program to achieve a national average annual
				cost per acre of $19, which shall include the costs of all financial
				assistance, technical assistance, and any other expenses associated with
				enrollment or participation in the program of those acres; and
													(D)establish a
				minimum contract value, to ensure equity for small acreage farms, including
				specialty crop and organic producers.
													(i)Acre
				allocation
												(1)Initial
				allocations to StatesIn making allocations of acres to States to
				enroll in the conservation stewardship program, to the maximum extent
				practicable, the Secretary shall allocate to each State a number of acres equal
				to the proportion that—
													(A)the number of
				acres of eligible land in the State; bears to
													(B)the number of
				acres of eligible land in all States.
													(2)Minimum acre
				allocationOf the acres allocated for each fiscal year, no State
				shall have allocated fewer than the lesser of—
													(A)20,000 acres;
				or
													(B)2.2 percent of
				the number of acres of eligible land in the State.
													(3)Reallocation to
				StatesFor any fiscal year, acres not obligated under this
				subsection by a date determined by the Secretary through rulemaking shall be
				reallocated to each State that—
													(A)has obligated 100
				percent of the initial allocation of the State; and
													(B)requests
				additional acres.
													1240Y.RegulationsNot later than 180 days after the date of
				enactment of this chapter, the Secretary shall promulgate such regulations as
				are necessary to carry out the program, including regulations that—
											(1)provide for
				adequate safeguards to protect the interests of tenants and sharecroppers,
				including provision for sharing payments, on a fair and equitable basis;
											(2)prescribe such
				other rules as the Secretary determines to be necessary to ensure a fair and
				reasonable application of the program; and
											(3)to the maximum
				extent practicable, eliminate duplication of planning activities under the
				program and comparable conservation
				programs.
											.
						BEnvironmental
			 quality incentives program
						2351.PurposesSection 1240 of the Food Security Act of
			 1985 (16 U.S.C. 3839aa) is amended—
							(1)in the matter
			 preceding paragraph (1), by inserting , forest management, after
			 agricultural production;
							(2)in paragraph
			 (3)—
								(A)by inserting
			 , forest land, after grazing land; and
								(B)by inserting
			 pollinators, after wetland),; and
								(3)in paragraph
			 (4)—
								(A)by inserting
			 fuels management, forest management, after grazing
			 management,; and
								(B)by inserting
			 and forested after agricultural.
								2352.Definitions
							(a)Eligible
			 landSection 1240A(2) of the Food Security Act of 1985 (16 U.S.C.
			 3838aa–1(2)) is amended—
								(1)in subparagraph
			 (A), by striking commodities or livestock and inserting
			 commodities, livestock, or forest-related products; and
								(2)in subparagraph
			 (B)—
									(A)by striking
			 clause (v) and inserting the following:
										
											(v)nonindustrial
				private forest
				land;
											;
									(B)by redesignating
			 clause (vi) as clause (vii); and
									(C)by inserting
			 after clause (v) the following:
										
											(vi)land used for
				pond-raised aquaculture production;
				and
											.
									(b)Land management
			 practiceSection 1240A(3) of the Food Security Act of 1985 (16
			 U.S.C. 3838aa–1(3)) is amended—
								(1)by striking
			 The term and inserting the following:
									
										(A)In
				generalThe
				term
										;
								(2)by inserting
			 fuels management, forest management, after grazing
			 management; and
								(3)by adding at the
			 end the following:
									
										(B)Forest
				managementFor purposes of subparagraph (A), forest management
				practices may include activities that the Secretary determines are
				necessary—
											(i)to improve water,
				soil, or air quality;
											(ii)to restore
				forest biodiversity;
											(iii)to control
				invasive species;
											(iv)to improve
				wildlife habitat; or
											(v)to achieve
				conservation priorities identified in an applicable forest resource assessment
				and
				plan.
											.
								(c)PracticeSection
			 1240A(5) of the Food Security Act of 1985 (16 U.S.C. 3838aa–1(5)) is amended by
			 inserting conservation planning practices, after land
			 management practices,.
							(d)Custom feeding
			 businessSection 1240A of the Food Security Act of 1985 (16
			 U.S.C. 3838aa–1) is amended—
								(1)by redesignating
			 paragraph (6) as paragraph (7); and
								(2)by inserting
			 after paragraph (5) the following:
									
										(6)ProducerThe
				term producer includes a custom feeding business and a contract
				grower or
				finisher.
										.
								(e)Structural
			 practiceParagraph (7)(A) of section 1240A of the Food Security
			 Act of 1985 (16 U.S.C. 3838aa–1) (as redesignated by subsection (d)(1)) is
			 amended by inserting firebreak, fuelbreak, after
			 constructed wetland,.
							2353.Establishment
			 and administration of environmental quality incentives program
							(a)EstablishmentSection
			 1240B(a) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(a)) is
			 amended—
								(1)in paragraph (1),
			 by striking 2010 and inserting 2012; and
								(2)in paragraph
			 (2)(B), by inserting conservation plan or after develops
			 a.
								(b)Practices and
			 termSection 1240B(b) of the Food Security Act of 1985 (16 U.S.C.
			 3839aa–2(b)) is amended—
								(1)in paragraph (1),
			 by inserting conservation planning practices, after land
			 management practices,; and
								(2)in paragraph
			 (2)(B), by striking 10 and inserting 5.
								(c)Establishment
			 and administrationSection 1240B of the Food Security Act of 1985
			 (16 U.S.C. 3839aa–2) is amended—
								(1)by striking
			 subsection (c);
								(2)in subsection
			 (d)—
									(A)in paragraph (2),
			 by striking subparagraph (A) and inserting the following:
										
											(A)Socially
				disadvantaged farmers or ranchers and beginning farmers or ranchers
												(i)In
				generalIn the case of a producer that is a socially
				disadvantaged farmer or rancher or a beginning farmer or rancher, the Secretary
				may increase the amount that would otherwise be provided to the producer under
				paragraph (1) to—
													(I)not more than 90
				percent; and
													(II)not less than 15
				percent above the otherwise applicable rate.
													(ii)Advance
				paymentsNot more than 30 percent of the amount determined under
				clause (i) may be provided in advance for the purpose of purchasing materials
				or
				contracting.
												;
									(B)by striking
			 paragraph (3) and inserting the following:
										
											(3)Other
				paymentsA producer shall not be eligible for cost-share payments
				for practices on eligible land under the program if the producer receives
				cost-share payments or other benefits for the same practice on the same land
				under another program.
											;
				and
									(C)by adding at the
			 end the following:
										
											(4)Guaranteed loan
				eligibilityNotwithstanding section 333(1) of the Consolidated
				Farm and Rural Development Act (7 U.S.C. 1983(1)), with respect to the cost of
				a loan, a producer with an application that meets the standards for a
				cost-share payment under this subsection but that is not approved by the
				Secretary shall receive priority consideration for a guaranteed loan under
				section 304 of that Act (7 U.S.C.
				1924).
											;
									(3)in subsection
			 (e), by striking paragraph (2) and inserting the following:
									
										(2)Special
				ruleIn determining the amount and rate of incentive payments,
				the Secretary may accord great significance to a practice that promotes
				residue, nutrient, air quality, pest, or predator deterrence, including
				practices to deter predator species protected under the Endangered Species Act
				of 1973 (16 U.S.C. 1531 et seq.), gray wolves, grizzly bears, and black
				bears.
										;
								(4)in subsection
			 (g), by striking 2007 and inserting 2012;
								(5)by redesignating
			 subsections (d) through (h) as subsections (c) through (g), respectively;
			 and
								(6)by adding at the
			 end the following:
									
										(h)Water
				conservation or irrigation efficiency practice
											(1)In
				generalThe Secretary may provide technical assistance,
				cost-share payments, and incentive payments to a producer for a water
				conservation or irrigation practice.
											(2)PriorityIn
				providing assistance and payments to producers for a water conservation or
				irrigation practice, the Secretary may give priority to applications in
				which—
												(A)there is an
				improvement in surface flows or a reduction in the use of groundwater in the
				agricultural operation of the producer, consistent with the law of the State in
				which the operation of the producer is located; or
												(B)the producer
				agrees not to use any associated water savings to bring new land, other than
				incidental land needed for efficient operations, under irrigated production,
				unless the producer is participating in a watershed-wide project that will
				effectively conserve water, as determined by the
				Secretary.
												.
								2354.Evaluation of
			 offers and paymentsSection
			 1240C of the Food Security Act of 1985 (16 U.S.C. 3839aa–3) is amended—
							(1)in paragraph (1), by striking
			 and at the end;
							(2)by redesignating paragraph (2) as paragraph
			 (3); and
							(3)by inserting after paragraph (1) the
			 following:
								
									(2)improve
				conservation practices in place on the operation of the producer at the time
				the contract offer is accepted;
				and
									.
							2355.Duties of
			 producersSection 1240D(2) of
			 the Food Security Act of 1985 (16 U.S.C. 3839aa–4(2)) is amended by striking
			 farm or ranch and inserting farm, ranch, or forest
			 land.
						2356.Environmental
			 quality incentives program planSection 1240E(a) of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–5(a)) is amended—
							(1)in the matter
			 preceding paragraph (1), by inserting , or an entity described in
			 section 1244(e) acting on behalf of producers, after
			 producer;
							(2)in paragraph (2),
			 by striking and after the semicolon at the end;
							(3)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
							(4)by adding at the
			 end the following:
								
									(4)in the case of
				forest land, is consistent with a forest management plan that is approved by
				the Secretary, which may include—
										(A)a forest
				stewardship plan described in section 5 of the Cooperative Forestry Assistance
				Act of 1978 (16 U.S.C. 2103a);
										(B)another practice
				plan approved by the State forester; or
										(C)another plan
				determined appropriate by the
				Secretary.
										.
							2357.Limitation on
			 paymentsSection 1240G of the
			 Food Security Act of 1985 (16 U.S.C. 3839aa–7) is amended—
							(1)by striking
			 An individual and inserting (a)
			 In
			 general.—Subject to section 1244(i), an individual;
			 and
							(2)by adding at the
			 end the following:
								
									(b)Producer
				organizationsIn the case of an entity described in section
				1244(e), the limitation established under this section shall apply to each
				participating producer and not to the entity described in section
				1244(e).
									.
							2358.Conservation
			 innovation grantsSection
			 1240H of the Food Security Act of 1985 (16 U.S.C. 3839aa–8) is amended—
							(1)by striking subsection (a) and inserting
			 the following:
								
									(a)In
				generalThe Secretary may pay the cost of competitive grants that
				leverage Federal investment in environmental enhancement and protection through
				the program by—
										(1)stimulating the
				development of innovative technologies; and
										(2)transferring
				those technologies to agricultural and nonindustrial private forest land in
				production.
										;
				and
							(2)in subsection
			 (b), by striking paragraph (2) and inserting the following:
								
									(2)(A)implement innovative
				conservation technologies, such as market systems for pollution reduction and
				practices for the storing of carbon in the soil;
										(B)provide a mechanism for transferring
				those technologies to agricultural and nonindustrial private forest land in
				production; and
										(C)increase environmental and resource
				conservation benefits through specialty crop production;
				and
										.
							2359.Ground and
			 surface water conservationSection 1240I of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–9) is amended to read as follows:
							
								1240I.Ground and
				surface water conservation
									(a)PurposesThe
				purposes of this section are—
										(1)to improve
				irrigation systems;
										(2)to enhance
				irrigation efficiencies;
										(3)to assist
				producers in converting to—
											(A)the production of
				less water-intensive agricultural commodities; or
											(B)dryland
				farming;
											(4)to improve water
				storage capabilities through measures such as water banking and groundwater
				recharge and other related activities;
										(5)to mitigate the
				effects of drought;
										(6)to enhance fish
				and wildlife habitat associated with irrigation systems, including pivot
				corners and areas with irregular boundaries;
										(7)to conduct
				resource condition assessment and modeling relating to water
				conservation;
										(8)to assist
				producers in developing water conservation plans; and
										(9)to promote any
				other measures that improve groundwater and surface water conservation, as
				determined by the Secretary.
										(b)DefinitionsIn
				this section:
										(1)Partner
											(A)In
				generalThe term partner means an entity that
				enters into a partnership agreement with the Secretary to carry out water
				conservation activities on a regional scale.
											(B)InclusionsThe
				term partner includes—
												(i)an agricultural
				or silvicultural producer association or other group of producers;
												(ii)a State or unit
				of local government, including an irrigation company and a water district and
				canal company; or
												(iii)a federally
				recognized Indian tribe.
												(2)Partnership
				agreementThe term partnership agreement means a
				cooperative or contribution agreement entered into between the Secretary and a
				partner.
										(3)Regional water
				conservation activityThe term regional water conservation
				activity means a water conservation activity carried out on a regional
				or other appropriate level, as determined by the Secretary, to benefit
				agricultural land.
										(c)EstablishmentIn
				carrying out the program under this chapter, the Secretary shall promote ground
				and surface water conservation—
										(1)by providing
				cost-share assistance and incentive payments to producers to carry out water
				conservation activities with respect to the agricultural operations of
				producers; and
										(2)by working
				cooperatively with partners, in accordance with subsection (d), on a regional
				level to benefit working agricultural land.
										(d)Partnership
				agreements
										(1)In
				generalThe Secretary may enter into partnership agreements to
				meet the objectives of the program under this chapter.
										(2)ApplicationsAn
				application to the Secretary to enter into an agreement under paragraph (1)
				shall include—
											(A)a description
				of—
												(i)the geographical
				area;
												(ii)the current
				conditions;
												(iii)the water
				conservation objectives to be achieved; and
												(iv)the expected
				level of participation by producers;
												(B)a description of
				the partners collaborating to achieve the project objectives and the roles,
				responsibilities, and capabilities of each partner;
											(C)a description
				of—
												(i)the program
				resources requested from the Secretary; and
												(ii)the non-Federal
				resources that will be leveraged by the Federal contribution; and
												(D)other such
				elements as the Secretary considers necessary to adequately evaluate and
				competitively select applications for award.
											(e)Duties of the
				Secretary
										(1)Water
				conservation activities by producersThe Secretary shall select
				water conservation projects proposed by producers according to applicable
				requirements under the environmental quality incentives program established
				under this chapter.
										(2)Regional water
				conservation activities
											(A)Competitive
				processThe Secretary shall conduct a competitive process to
				select the regional water conservation activities for funding under this
				section.
											(B)Public
				availabilityIn carrying out the process, the Secretary shall
				make public the criteria used in evaluating applications.
											(C)PriorityThe
				Secretary may give a higher priority to proposals from partners that—
												(i)include high
				percentages of agricultural land and producers in a region or other appropriate
				area;
												(ii)result in high
				levels of on-the-ground water conservation activities;
												(iii)significantly
				enhance agricultural activity and related economic development;
												(iv)allow for
				monitoring and evaluation; and
												(v)assist producers
				in meeting Federal, State and local regulatory requirements.
												(D)AdministrationThe
				Secretary shall ensure that resources made available for regional water
				conservation activities under this section are delivered in accordance with
				applicable program rules.
											(f)Eastern snake
				plain aquifer pilot
										(1)In
				generalOf amounts made available under subsection (h), the
				Secretary shall reserve $2,000,000, to remain available until expended, for
				regional water conservation activities in the Eastern Snake Aquifer
				Region.
										(2)ApprovalThe
				Secretary may approve regional water conservation activities under this
				subsection that address, in whole or in part, water quality issues.
										(g)Consistency
				with State lawAny water conservation activity conducted under
				this section shall be consistent with applicable State water law.
									(h)Funding
										(1)Availability of
				fundsOf the funds of the Commodity Credit Corporation, in
				addition to amounts made available under section 1241(a) to carry out this
				chapter, the Secretary shall use $60,000,000 for each of fiscal years 2008
				through 2012.
										(2)LimitationNone
				of the funds made available for regional water conservation activities under
				this section may be used to pay for the administrative expenses of
				partners.
										.
						2360.Organic
			 conversionThe Food Security
			 Act of 1985 is amended by inserting after section 1240I (16 U.S.C. 3839aa–9)
			 the following:
							
								1240J.Organic
				conversion
									(a)DefinitionsIn
				this section:
										(1)National
				organic programThe term national organic program
				means the national organic program established under the Organic Foods
				Production Act of 1990 (7 U.S.C. 6501 et seq.).
										(2)Organic system
				planThe term organic system plan means an organic
				plan approved under the national organic program.
										(b)EstablishmentUnder
				the environmental quality incentives program established under this chapter,
				not later than 180 days after the date of enactment of this section, the
				Secretary shall establish a program under which the Secretary shall provide
				cost-share and incentive payments to producers to promote conservation
				practices and activities for production systems undergoing conversion on some
				or all of the operations of the producer to organic production in accordance
				with the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.).
									(c)Organic
				conversion cost-share and incentive paymentsThe Secretary shall
				provide organic conversion cost-share and incentive payments to producers
				that—
										(1)are converting to
				organic production systems, including producers with existing certified organic
				production for conversion to organic production of land and livestock not
				previously certified organic; and
										(2)enter into
				contracts with the Secretary for eligible practices and activities described in
				subsection (d).
										(d)Eligible
				practices and activitiesProducers may use funds made available
				under subsection (c) for—
										(1)practices and
				activities during conversion to certified organic production that—
											(A)are required by,
				or consistent with, an approved organic system plan; and
											(B)protect resources
				of concern, as identified by the Secretary;
											(2)technical
				services, including the costs of developing an approved organic system plan;
				and
										(3)such other
				measures as the Secretary determines to be appropriate and consistent with an
				approved organic system plan.
										(e)Eligible
				producersTo be eligible to receive cost-share and incentive
				payments under this section, a producer shall agree—
										(1)to develop and
				carry out conservation and environmental activities that—
											(A)are required by,
				or consistent with, an approved organic system plan; and
											(B)protect resources
				of concern, as identified by the Secretary;
											(2)to receive
				technical and educational assistance from the Secretary or from an
				organization, institute, or consultant with a cooperative agreement with the
				Secretary relating to—
											(A)the development
				of an organic system plan and the implementation of conservation practices and
				activities that are part of an organic system plan; or
											(B)other aspects of
				an organic system plan, including marketing, credit, business, and risk
				management plans; and
											(3)to submit annual
				verification by a certifying entity accredited by the Secretary to determine
				the compliance of the producer with organic certification requirements.
										(f)TermA
				contract under this section shall have a term of—
										(1)not less than 3
				years; and
										(2)not more than 4
				years.
										(g)Limitations on
				paymentsAs part of the payment limitation described in section
				1240G, an individual or entity may not receive, directly or indirectly,
				cost-share or incentive payments under this section—
										(1)for a period of
				more than 4 years; or
										(2)that, in the
				aggregate and exclusive of technical assistance, exceed—
											(A)$20,000 per year;
				or
											(B)a total amount of
				$80,000.
											(h)Termination of
				contractsThe Secretary may cancel or otherwise nullify a
				contract entered into under this section if the Secretary determines the
				producers are not pursuing organic
				certification.
									.
						2361.Chesapeake
			 Bay watershed conservation programThe Food Security Act of 1985 is amended by
			 inserting after section 1240J (as added by section 2360) the following:
							
								1240K.Chesapeake
				bay watershed conservation program
									(a)Definition of
				chesapeake bay watershedIn this section, the term
				Chesapeake Bay watershed includes all tributaries, backwaters,
				and side channels (including watersheds) draining into the Chesapeake
				Bay.
									(b)EstablishmentThe
				Secretary shall use the authorities granted under the environmental quality
				incentives program established under this chapter to address natural resource
				concerns relating to agricultural and nonindustrial private forest land in the
				Chesapeake Bay watershed.
									(c)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use
				$165,000,000 to carry out this section for the period of fiscal years 2008
				through
				2012.
									.
						3Farmland
			 protection
					AFarmland
			 protection program
						2371.Farmland
			 protection program
							(a)DefinitionsSection
			 1238H of the Food Security Act of 1985 (16 U.S.C. 3838h) is amended—
								(1)by striking
			 paragraph (1) and inserting the following:
									
										(1)Eligible
				entityThe term eligible entity means—
											(A)any agency of any
				State or local government or an Indian tribe (including a farmland protection
				board or land resource council established under State law); or
											(B)any organization
				that—
												(i)is organized for,
				and at all times since the formation of the organization has been operated
				principally for, 1 or more of the conservation purposes specified in clause
				(i), (ii), (iii), or (iv) of section 170(h)(4)(A) of the Internal Revenue Code
				of 1986;
												(ii)is an
				organization described in section 501(c)(3) of that Code that is exempt from
				taxation under section 501(a) of that Code; and
												(iii)is—
													(I)described in
				paragraph (1) or (2) of section 509(a) of that Code; or
													(II)described in
				section 509(a)(3), and is controlled by an organization described in section
				509(a)(2), of that Code.
													;
				and
								(2)in paragraph
			 (2)—
									(A)in subparagraph
			 (A), by striking clauses (i) and (ii) and inserting the following:
										
											(i)has prime,
				unique, or other productive soil;
											(ii)contains
				historical or archaeological resources; or
											(iii)furthers a
				State or local policy consistent with the purposes of the
				program.
											;
				and
									(B)in subparagraph
			 (B)—
										(i)in
			 clause (iv), by striking and at the end;
										(ii)by
			 striking clause (v) and inserting the following:
											
												(v)forest land
				that—
													(I)contributes to
				the economic viability of an agricultural operation; or
													(II)serves as a
				buffer to protect an agricultural operation from development; and
													(vi)land that is
				incidental to land described in clauses (i) through (v), if the incidental land
				is determined by the Secretary to be necessary for the efficient administration
				of a conservation
				easement.
												.
										(b)Farmland
			 protectionSection 1238I of the Food Security Act of 1985 (16
			 U.S.C. 3838i) is amended—
								(1)in subsection
			 (a), by striking purchase conservation easements and all the
			 follows through the end of the subsection and inserting enter into
			 cooperative agreements with eligible entities for the eligible entities to
			 purchase permanent conservation easements or other interests in eligible land
			 for the purpose of protecting the agricultural use and related conservation
			 values of the land by limiting incompatible nonagricultural uses of the
			 land.;
								(2)by redesignating
			 subsections (b) and (c) as subsections (e) and (f), respectively;
								(3)by inserting
			 after subsection (a) the following:
									
										(b)Terms and
				conditions for cooperative agreements
											(1)In
				generalThe Secretary shall establish the terms and conditions of
				any cooperative agreement entered into under this subchapter under which the
				eligible entity shall use funds provided by the Secretary.
											(2)Minimum
				requirementsA cooperative agreement shall, at a minimum—
												(A)specify the
				qualifications of the eligible entity to carry out the responsibilities of the
				eligible entity under the program, including acquisition and management
				policies and procedures that ensure the long-term integrity of the conservation
				easement protections;
												(B)subject to
				subparagraph (C), identify a specific project or a range of projects funded
				under the agreement;
												(C)allow, upon
				mutual agreement of the parties, substitution of qualified projects that are
				identified at the time of substitution;
												(D)specify the
				manner in which the eligible entity will evaluate and report the use of funds
				to the Secretary;
												(E)allow the
				eligible entity flexibility to use the terms and conditions of the eligible
				entity for conservation easements and other purchases of interests in land,
				except that—
													(i)subject to clause
				(ii), each easement shall include a limitation on the total quantity of
				impervious surface of not more than—
														(I)20 percent of the
				first 10 acres;
														(II)5 percent of the
				next 90 acres; and
														(III)1 percent of
				any additional acres; and
														(ii)the Secretary
				may waive a limitation under clause (i) after a determination by the Secretary
				that the eligible entity has in place a requirement that provides
				substantially-similar protection consistent with agricultural activities
				regarding the impervious surfaces to be allowed for any conservation easement
				or other interest in land purchases using funds provided under the
				program;
													(F)require
				appraisals of acquired interests in eligible land that comply with, at the
				option of the eligible entity—
													(i)the Uniform
				Standards of Professional Appraisal Practice; or
													(ii)other
				industry-approved standard, as determined by the Secretary; and
													(G)allow as part of
				the share of the eligible entity of the cost to purchase a conservation
				easement or other interest in eligible land described in subsection (a), that
				an eligible entity may include a charitable donation or qualified conservation
				contribution (as defined by section 170(h) of the Internal Revenue Code of
				1986), from the private landowner from which the conservation easement will be
				purchased.
												(c)Cost
				sharing
											(1)In
				generalSubject to paragraphs (2) and (3), the Secretary may
				provide a share of the purchase price of a conservation easement or other
				interest in land acquired by an eligible entity under the program.
											(2)Maximum amount
				of fair market valueThe Secretary shall not pay more than 50
				percent of the appraised fair market value of the acquisition under this
				subsection.
											(3)Minimum share
				by eligible entityThe eligible entity shall be required to
				provide a share of the cost under this subsection in an amount that is not less
				than the lesser of—
												(A)½ of the purchase
				price of the acquisition;
												(B)if the landowner
				has made a donation of 25 percent or less of the appraised fair market value of
				the acquisition, an amount that, when combined with the donation, equals the
				amount of the payment by the Secretary; or
												(C)if the landowner
				has made a donation of more than 25 percent of the appraised fair market value
				of the acquisition, 1/3 of the purchase price of the
				acquisition.
												(d)Protection of
				Federal investment
											(1)In
				generalThe Secretary shall ensure that the terms of an easement
				acquired by the eligible entity provides protection for the Federal investment
				through an executory limitation by the Federal Government.
											(2)Relationship to
				Federal acquisition of real propertyThe inclusion of a Federal
				executory limitation described in paragraph (1) shall—
												(A)not be considered
				the Federal acquisition of real property; and
												(B)not trigger any
				Federal appraisal or other real property requirements, including the Federal
				standards and procedures for land
				acquisition.
												;
				and
								(4)in subsection (f)
			 (as redesignated by paragraph (2)), by striking Cost sharing.— and all
			 that follows through Bidding down.— and inserting
			 Bidding
			 down.—.
								BGrassland reserve
			 program
						2381.Grassland
			 reserve programSubchapter C
			 of chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3838n et seq.) is amended to read as follows:
							
								CGrassland reserve
				program
									1238N.DefinitionsIn this subchapter:
										(1)Eligible
				entityThe term eligible entity means—
											(A)any agency of any
				State or local government or an Indian tribe (including a farmland protection
				board or land resource council established under State law); or
											(B)any organization
				that—
												(i)is organized for,
				and at all times since the formation of the organization has been operated
				principally for, 1 or more of the conservation purposes specified in clause
				(i), (ii), (iii), or (iv) of section 170(h)(4)(A) of the Internal Revenue Code
				of 1986;
												(ii)is an
				organization described in section 501(c)(3) of that Code that is exempt from
				taxation under section 501(a) of that Code; and
												(iii)is—
													(I)described in
				paragraph (1) or (2) of section 509(a) of that Code; or
													(II)described in
				section 509(a)(3), and is controlled by an organization described in section
				509(a)(2), of that Code.
													(2)Eligible
				landThe term eligible land means private land
				that—
											(A)is grassland,
				rangeland, land that contains forbs, or shrub land (including improved
				rangeland and pastureland) for which grazing is the predominant use;
											(B)is located in an
				area that has been historically dominated by grassland, forbs, or shrub land,
				and the land potentially could provide habitat for animal or plant populations
				of significant ecological value if the land—
												(i)is retained in
				the current use of the land;
												(ii)is restored to a
				natural condition;
												(iii)contains
				historical or archeological resources;
												(iv)would further
				the goals and objectives of State, regional, and national fish, and wildlife
				conservation plans and initiatives; or
												(v)is incidental to
				land described in clauses (i) through (iv), if the incidental land is
				determined by the Secretary to be necessary for the efficient administration of
				an agreement or conservation easement.
												(3)Permanent
				conservation easementThe term permanent conservation
				easement means a conservation easement that is—
											(A)a permanent
				easement; or
											(B)in a State that
				imposes a maximum duration for easements, an easement for the maximum duration
				allowed under State law.
											1238O.Grassland reserve program
										(a)EstablishmentThe
				Secretary shall establish and carry out a grassland reserve program through
				which the Secretary shall provide payments and technical assistance to
				landowners to assist in restoring and conserving eligible land described in
				section 1238N(2).
										(b)Enrollment of
				land
											(1)In
				generalThe Secretary may enroll eligible land in the program
				through—
												(A)an easement or
				contract described in paragraph (2); or
												(B)a cooperative
				agreement with an eligible entity.
												(2)OptionsEligible
				land enrolled in the program shall be subject to—
												(A)a 30-year
				contract;
												(B)a 30-year
				conservation easement; or
												(C)a permanent
				conservation easement.
												(3)Enrollment of
				conservation reserve acreage
												(A)In
				generalEligible land enrolled in the conservation reserve
				program established under subchapter B of chapter 1 may be enrolled into
				permanent conservation easements under this subchapter if—
													(i)the Secretary
				determines that the eligible land—
														(I)is of high
				ecological value; and
														(II)would be under
				significant threat of conversion to other uses if the conservation reserve
				program contract were terminated; and
														(ii)the landowner
				agrees to the enrollment.
													(B)Maximum
				enrollmentThe number of acres of conservation reserve program
				land enrolled under this paragraph in a calendar year shall not exceed the
				number of acres that could be funded by 10 percent of the total amount of funds
				available for this section for a fiscal year.
												(C)Prohibition on
				duplicate paymentsEligible land enrolled in the program shall no
				longer be eligible for payments under the conservation reserve program.
												(c)Restoration
				agreementsThe Secretary may enter into a restoration agreement
				with a landowner, as determined appropriate by the Secretary.
										(d)Conservation
				easement titleThe title holder of a conservation easement
				obtained under this subchapter may be—
											(1)the Secretary;
				or
											(2)an eligible
				entity.
											1238P.Duties
										(a)Duties of
				landowners
											(1)In
				generalTo become eligible to enroll eligible land through the
				grant of a conservation easement, the landowner shall—
												(A)create and record
				an appropriate deed restriction in accordance with applicable State law;
												(B)provide proof of
				clear title to the underlying fee interest in the eligible land that is subject
				of the conservation easement;
												(C)provide a written
				statement of consent to the easement signed by persons holding a security
				interest or any vested interest in the land;
												(D)grant the
				conservation easement to the Secretary or an eligible entity; and
												(E)comply with the
				terms of the conservation easement and any associated restoration
				agreement.
												(2)Restoration
				agreementIf a restoration agreement is required by the
				Secretary, the landowner shall develop and implement a restoration plan.
											(b)Duties of
				Secretary
											(1)Evaluation of
				offers
												(A)In
				generalThe Secretary shall establish criteria to evaluate and
				rank applications for easements and contracts under this subchapter.
												(B)ConsiderationsIn
				establishing the criteria, the Secretary shall emphasize support for—
													(i)grazing
				operations;
													(ii)plant and animal
				biodiversity;
													(iii)grassland, land
				that contains forbs, and shrubland under the greatest threat of conversion;
				and
													(iv)other
				considerations, as determined by the Secretary.
													(C)PriorityIn
				evaluating offers under this subchapter, the Secretary may give priority to
				applications that—
													(i)include a cash
				contribution from the eligible entity submitting the application; or
													(ii)leverage
				resources from other sources.
													(2)Compensation
												(A)In
				general
													(i)Easements and
				contractsIn return for the granting of an easement, the
				Secretary shall provide to the landowner an amount that is equal to—
														(I)in the case of a
				permanent easement, the fair market value of the land less the grazing value of
				the land encumbered by the easement; and
														(II)in the case of a
				30-year easement or 30-year contract, 30 percent of the fair market value of
				the land less the grazing value of the land for the period during which the
				land is encumbered by the easement.
														(ii)Restoration
				agreementsIn making cost-share payments for restoration
				agreements, the Secretary shall make payments to the landowner—
														(I)in the case of a
				permanent easement, in an amount that is not less than 90, but not more than
				100, percent of the eligible costs; and
														(II)in the case of a
				30-year easement or 30-year contract, in an amount that is not less than 50,
				but not more than 75, percent of the eligible costs.
														(B)Delivery of
				payments
													(i)Payment
				scheduleExcept as otherwise provided in this subchapter,
				payments may be provided pursuant to an easement, contract, or other agreement,
				in not more than 30 annual payments, and in an equal or unequal amounts, as
				agreed to by the Secretary and the landowner.
													(ii)Payments to
				othersIf an owner that is entitled to a payment under this
				subchapter dies, becomes incompetent, is otherwise unable to receive the
				payment, or is succeeded by another person who renders or completes the
				required performance, the Secretary shall make the payment, in accordance with
				regulations promulgated by the Secretary and without regard to any other
				provision of law, in such manner as the Secretary determines is fair and
				reasonable after considering all the circumstances.
													(3)Technical
				assistanceIf a restoration agreement is required by the
				Secretary, the Secretary shall provide technical assistance to comply with the
				terms and conditions of the restoration agreement.
											1238Q.Terms and conditions
										(a)Terms and
				conditions of easement or contractsAn easement or contract under
				this subchapter shall—
											(1)permit—
												(A)common grazing
				practices, including maintenance and necessary cultural practices, on the land
				in a manner that is consistent with maintaining the viability of grassland,
				forb, and shrub species appropriate to that locality;
												(B)haying, mowing,
				or harvesting for seed production, subject to appropriate restrictions during
				the nesting season for birds in the local area that are in significant decline
				or are conserved in accordance with Federal or State law, as determined by the
				State Conservationist; and
												(C)fire
				presuppression, rehabilitation, and construction of fire breaks and fences
				(including placement of the posts necessary for fences);
												(2)prohibit—
												(A)the production of
				crops (other than hay), fruit trees, vineyards, or any other agricultural
				commodity that is inconsistent with maintaining grazing land; and
												(B)except as
				permitted under a restoration plan, the conduct of any other activity that
				would be inconsistent with maintaining grazing land covered by the easement or
				agreement; and
												(3)include such
				additional provisions as the Secretary determines are appropriate to carry out
				or facilitate the administration of this subchapter.
											(b)Terms and
				conditions of cooperative agreements
											(1)In
				generalThe Secretary shall establish the terms and conditions of
				any cooperative agreement entered into under this subchapter under which the
				eligible entity shall use funds provided by the Secretary.
											(2)Minimum
				requirementsA cooperative agreement shall, at a minimum—
												(A)specify the
				qualification of the eligible entity to carry out the responsibilities of the
				eligible entity under the program, including acquisition, monitoring,
				enforcement, and management policies and procedures that ensure the long-term
				integrity of the conservation easement protections;
												(B)subject to
				subparagraph (C), identify a specific project or a range of projects funded
				under the agreement;
												(C)allow, upon
				mutual agreement of the parties, substitution of qualified projects that are
				identified at the time of substitution;
												(D)specify the
				manner in which the eligible entity will evaluate and report the use of funds
				to the Secretary;
												(E)allow the
				eligible entity flexibility to develop and use terms and conditions for
				conservation easements and other purchases of interest in eligible land, if the
				Secretary finds the terms and conditions consistent with the purposes of the
				program and adequate to achieve and permit effective enforcement of the
				conservation purposes of the conservation easements or other interests;
												(F)require
				appraisals of acquired interests in eligible land that comply with a method
				approved by industry;
												(G)if applicable,
				allow as part of the share of the eligible entity of the cost to purchase a
				conservation easement or other interest in eligible land described in section
				1238O(b), that an eligible entity may include a charitable donation or
				qualified conservation contribution (as defined by section 170(h) of the
				Internal Revenue Code of 1986), from the private landowner for which the
				conservation easement will be purchased; and
												(H)provide for a
				schedule of payments to an eligible entity, as agreed to by the Secretary and
				the eligible entity, over a term of not to exceed 30 years.
												(3)Protection of
				Federal investment
												(A)In
				generalThe Secretary shall ensure that the terms of an easement
				acquired by the eligible entity provides protection for the Federal investment
				through an executory limitation by the Federal government.
												(B)Relationship to
				Federal acquisition of real propertyThe inclusion of an
				executory limitation described in subparagraph (A) shall—
													(i)not be considered
				the Federal acquisition of real property; and
													(ii)not trigger any
				Federal appraisal or other real property requirements, including the Federal
				standards and procedures for land acquisition.
													(C)Terms of
				restoration agreementA restoration agreement shall
				contain—
													(i)a
				statement of the conservation measures and practices that will be undertaken in
				regard to the eligible land subject to the conservation easement;
													(ii)restrictions on
				the use of the eligible land subject to the conservation easement; and
													(iii)a statement of
				the respective duties of the Secretary, landowner, and eligible entity, as
				appropriate.
													(c)ViolationIf
				a violation occurs of the terms or conditions of a conservation easement,
				contract, cooperative agreement or restoration agreement entered into under
				this section—
											(1)the conservation
				easement, contract, cooperative agreement, or restoration agreement shall
				remain in force; and
											(2)the Secretary may
				require the owner or entity to refund all or part of any payments received by
				the owner under this subchapter, with interest on the payments as determined
				appropriate by the
				Secretary.
											.
						4Other
			 conservation programs
					2391.Conservation
			 security programSubchapter A
			 of chapter 2 of subtitle D of title XII of the Food Security Act of 1985 is
			 amended by adding after section 1238C (16 U.S.C. 3838c) the following:
						
							1238D.Period of
				effectiveness
								(a)In
				generalThis subchapter, and the terms and conditions of the
				conservation security program, shall continue to apply to conservation security
				contracts entered into as of the date before the date of enactment of this
				section.
								(b)PaymentsThe
				Secretary shall make payments under this subchapter with respect to
				conservation security contracts described in subsection (a) during the term of
				the contracts.
								(c)Prohibition on
				new contractsA conservation security contract may not be entered
				into or renewed under this subchapter as of the date of enactment of this
				section.
								(d)LimitationA
				contract described in subsection (a) may not be administered under the
				regulations issued under section
				1240Y.
								.
					2392.Conservation
			 of private grazing landSection 1240M(e) of the Food Security Act of
			 1985 (16 U.S.C. 3839bb(e)) is amended by striking 2007 and
			 inserting 2012.
					2393.Reauthorization
			 of wildlife habitat incentive programSection 1240N of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–1) is amended—
						(1)in subsection
			 (b)—
							(A)in the subsection
			 heading, by striking Cost-Share;
							(B)in paragraph (1),
			 by inserting and incentive after cost-share;
			 and
							(C)in paragraph
			 (2)(B), by striking 15 percent and inserting 25
			 percent; and
							(2)by adding at the end the following:
							
								(d)Fish and
				wildlife conservation plans and initiativesIn carrying out this
				section, the Secretary shall give priority to projects that would further the
				goals and objectives of State, regional, and national fish and wildlife
				conservation plans and initiatives.
								(e)Duration of
				programUsing funds made available under section 1241(a)(7), the
				Secretary shall carry out the program during each of fiscal years 2008 through
				2012.
								.
						2394.Grassroots
			 source water protection programSection 1240O of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–2) is amended by striking subsection (b) and inserting
			 the following:
						
							(b)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $20,000,000 for each of fiscal years 2008 through
				2012.
							.
					2395.Great Lakes
			 basin program for soil erosion and sediment controlSection 1240P(c) of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–3(c)) is amended by striking 2007 and
			 inserting 2012.
					2396.Farm
			 viability programSection
			 1238J(b) of the Food Security Act of 1985 (16 U.S.C. 3838j(b)) is amended by
			 striking 2007 and inserting 2012.
					2397.Discovery
			 watershed demonstration programChapter 5 of subtitle D of title XII of the
			 Food Security Act of 1985 (16 U.S.C. 3839bb et seq.) is amended by adding at
			 the end the following:
						
							1240Q.Discovery
				watershed demonstration program
								(a)EstablishmentThe
				Secretary shall establish and carry out a demonstration program in not less
				than 30 small watersheds in States of the Upper Mississippi River basin to
				identify and promote the most cost-effective and efficient approaches to
				reducing the loss of nutrients to surface waters.
								(b)PurposeThe
				demonstration program shall demonstrate in small watersheds performance-based
				and market-based approaches—
									(1)to reduce the
				loss of nutrients to surface waters from agricultural land; and
									(2)to monitor the
				cost-effectiveness of management practices designed to reduce the loss of
				nutrients to surface waters from agricultural land.
									(c)PartnershipsIn
				carrying out this section, the Secretary may establish or identify, as
				appropriate, partnerships to select the watersheds and to encourage cooperative
				effort among the Secretary and State, local, and nongovernmental
				organizations.
								(d)Selection of
				small watershedsIn selecting small watersheds for participation
				in the program, the Secretary shall consider the extent to which—
									(1)reducing nutrient
				losses to surface water in the small watershed would be likely to result in
				measurable improvements in water quality in the small watershed;
									(2)a demonstration
				project would use innovative approaches to attract a high level of producer
				participation in the small watershed to ensure success;
									(3)a demonstration
				project could be implemented through a third party, including a producer
				organization, farmer cooperative, conservation district, water utility, agency
				of State or local government, conservation organization, or other organization
				with appropriate expertise;
									(4)a demonstration
				project would leverage funding from State, local, and private sources;
									(5)a demonstration
				project would demonstrate market-based approaches to nutrient losses to surface
				waters;
									(6)baseline data
				related to water quality and agricultural practices and contributions from
				nonagricultural sources as relevant in the small watershed has been collected
				or could be readily collected; and
									(7)water quality
				monitoring infrastructure is in place or could reasonably be put in place in
				the small watershed.
									(e)Use of
				funds
									(1)In
				generalFunding provided for the program under subsection(f)
				shall be used in not less than 30 small watersheds—
										(A)to provide
				technical assistance;
										(B)to provide and
				assess financial incentives to agricultural producers implementing conservation
				practices that reduce nutrient losses to surface waters;
										(C)to monitor the
				performance and costs of alternative nutrient management techniques, including
				soil tests, stalk tests, cover crops, soil amendments, buffers, and tillage
				practices; and
										(D)to share the cost
				of data collection, monitoring, and analysis.
										(2)ProhibitionNone
				of the funds made available to carry out the program for each fiscal year may
				be used for administrative expenses.
									(f)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				section.
								.
					2398.Emergency
			 landscape restoration program
						(a)In
			 generalChapter 5 of subtitle D of the Food Security Act of 1985
			 (16 U.S.C. 3839bb et seq.) (as amended by section 2386) is amended by adding at
			 the end the following:
							
								1240R.Emergency
				landscape restoration program
									(a)Definition of
				eligible recipientIn this section, the term eligible
				recipient means—
										(1)an organization
				that is eligible for technical assistance and cost-share payments under this
				section and assists working agricultural land and nonindustrial private forest
				land, including—
											(A)a community-based
				association; and
											(B)a city, county,
				or regional government, including a watershed council and a conservation
				district; and
											(2)an individual who
				is eligible for technical assistance and cost-share payments under this
				section, including—
											(A)a
				producer;
											(B)a rancher;
											(C)an
				operator;
											(D)a nonindustrial
				private forest landowner; and
											(E)a landlord on
				working agricultural land.
											(b)PurposeThe
				purpose of the emergency landscape restoration program is to rehabilitate
				watersheds, nonindustrial private forest land, and working agricultural land
				adversely affected by natural catastrophic events, by—
										(1)providing a
				source of assistance for restoration of the land back to a productive
				state;
										(2)preventing
				further impairment of land and water, including prevention through the purchase
				of floodplain easements; and
										(3)providing further
				protection of natural resources.
										(c)EstablishmentThe
				Secretary, acting through the Natural Resources Conservation Service, shall
				carry out an emergency landscape restoration program under which technical
				assistance and cost-share payments are made available to eligible recipients to
				carry out remedial activities to restore landscapes damaged by—
										(1)fire;
										(2)drought;
										(3)flood;
										(4)hurricane force
				or excessive winds;
										(5)ice storms or
				blizzards; or
										(6)other
				resource-impacting natural events, as determined by the Secretary.
										(d)PrioritizationThe
				Secretary shall provide the highest priority for those activities that protect
				human health and safety.
									(e)Technical
				assistance and cost-share payments
										(1)In
				generalThe Secretary shall provide technical assistance and
				cost-share payments in amounts of up to 75 percent of the cost of remedial
				activities described in paragraph (2) to rehabilitate watersheds, nonindustrial
				private forest land, and working agricultural land.
										(2)Remedial
				activitiesRemedial activities that are eligible for technical
				assistance and cost-share payments under this section include—
											(A)removal of debris
				from streams, agricultural land, and nonindustrial forest land,
				including—
												(i)the restoration
				of natural hydrology; and
												(ii)the removal of
				barriers for aquatic species;;
												(B)restoration of
				destabilized streambanks;
											(C)establishment of
				cover on critically eroding land;
											(D)restoration of
				fences;
											(E)construction of
				conservation structures;
											(F)provision of
				water for livestock in drought situations;
											(G)rehabilitation of
				farm or ranch land;
											(H)restoration of
				damaged nonindustrial private forest land, including—
												(i)the removal of
				damaged standing trees and downed timber; and
												(ii)site
				preparation, tree planting, direct seeding, and firebreaks;
												(I)the carrying out
				of emergency water conservation measures;
											(J)restoration of
				wildlife habitat and corridors;
											(K)livestock carcass
				removal and disposal; and
											(L)such other
				remedial activities as are determined by the Secretary.
											(f)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary to carry out this section such sums as are necessary for each of
				fiscal years 2008 through 2012, to remain available until expended.
									(g)Temporary
				administration of emergency landscape restoration program
										(1)In
				generalDuring the period beginning on the date of enactment of
				this section and ending on the termination date described in paragraph (2), to
				ensure that technical assistance, cost-share payments, and other payments
				continue to be administered in an orderly manner until the date on which final
				regulations are promulgated to implement the emergency landscape restoration
				program, the Secretary shall, to the extent the terms and conditions of the
				programs described in clauses (i) and (ii) of subparagraph (A) are consistent
				with the emergency landscape restoration program, continue to—
											(A)provide technical
				assistance, cost-share payments, and other payments under the terms and
				conditions of—
												(i)the emergency
				conservation program established under title IV of the Agricultural Credit Act
				of 1978 (16 U.S.C. 2201 et seq.); and
												(ii)the emergency
				watershed protection program established under section 403 of the Agricultural
				Credit Act of 1978 (16 U.S.C. 2203); and
												(B)use for those
				purposes—
												(i)any funds made
				available under those programs; and
												(ii)as the Secretary
				determines to be necessary, any funds made available to carry out the emergency
				landscape restoration program.
												(2)Termination of
				authorityThe authority of the Secretary to carry out paragraph
				(1) shall terminate on the effective date of final regulations to implement the
				emergency landscape restoration
				program.
										.
						(b)Conforming
			 amendments
							(1)Effective on the
			 effective date of final regulations to implement the emergency landscape
			 restoration program under section 1240R of the Food Security Act of 1985 (as
			 added by subsection (a)), title IV of the Agricultural Credit Act of 1978 (16
			 U.S.C. 2201 et seq.) is repealed.
							(2)Section
			 1211(a)(3)(C) of the Food Security Act of 1985 (16 U.S.C. 3811(a)(3)(C)) is
			 amended by inserting section 1240R or after a payment
			 under.
							(3)Section
			 1221(b)(3)(C) of the Food Security Act of 1985 (16 U.S.C. 3821(b)(3)(C)) is
			 amended by inserting section 1240R or after A payment
			 under.
							2399.Voluntary
			 public access and habitat incentive program
						Chapter 5 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839bb
			 et seq.) (as amended by section 2387(a)) is amended by adding at the end the
			 following:
							
								1240S.Voluntary
				public access and habitat incentive program
									(a)In
				generalThe Secretary shall establish a voluntary public access
				program under which States and tribal governments may apply for grants to
				encourage owners and operators of privately-held farm, ranch, and forest land
				to voluntarily make that land available for access by the public for
				wildlife-dependent recreation, including hunting or fishing under programs
				administered by the States and tribal governments.
									(b)ApplicationsIn
				submitting applications for a grant under the program, a State or tribal
				government shall describe—
										(1)the benefits that
				the State or tribal government intends to achieve by encouraging public access
				to private farm and ranch land for—
											(A)hunting and
				fishing; and
											(B)to the maximum
				extent practicable, other recreational purposes; and
											(2)the methods that
				will be used to achieve those benefits.
										(c)PriorityIn
				approving applications and awarding grants under the program, the Secretary
				shall give priority to States and tribal governments that propose—
										(1)to maximize
				participation by offering a program the terms of which are likely to meet with
				widespread acceptance among landowners;
										(2)to ensure that
				land enrolled under the State or tribal government program has appropriate
				wildlife habitat;
										(3)to strengthen
				wildlife habitat improvement efforts on land enrolled in a special conservation
				reserve enhancement program described in section 1234(f)(3) by providing
				incentives to increase public hunting and other recreational access on that
				land;
										(4)to use additional
				Federal, State, tribal government, or private resources in carrying out the
				program; and
										(5)to make available
				to the public the location of land enrolled.
										(d)Relationship to
				other lawsNothing in this section preempts a State or tribal
				government law (including any State or tribal government liability law).
									(e)RegulationsThe
				Secretary shall promulgate such regulations as are necessary to carry out this
				section.
									.
						EFunding and
			 administration
				2401.Funding and
			 administrationSection 1241(a)
			 of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended—
					(1)in the matter
			 preceding paragraph (1), by striking 2007 and inserting
			 2012; and
					(2)by striking
			 paragraphs (3) through (7) and inserting the following:
						
							(3)The conservation
				security program under subchapter A of chapter 2, using $2,317,000,000 to
				administer contracts entered into as of the day before the date of enactment of
				the Food and Energy Security Act of
				2007, to remain available until expended.
							(4)The conservation
				stewardship program under subchapter B of chapter 6.
							(5)The farmland
				protection program under subchapter B of chapter 2, using, to the maximum
				extent practicable, $97,000,000 for each of fiscal years 2008 through
				2012.
							(6)The grassland
				reserve program under subchapter C of chapter 2, using, to the maximum extent
				practicable, $240,000,000 for the period of fiscal years 2008 through
				2012.
							(7)The environmental
				quality incentives program under chapter 4, using, to the maximum extent
				practicable—
								(A)$1,270,000,000
				for each of fiscal years 2008 and 2009; and
								(B)$1,300,000,000
				for each of fiscal years 2010 through 2012.
								(8)The wildlife
				habitat incentives program under section 1240N, using, to the maximum extent
				practicable, $85,000,000 for each of fiscal years 2008 through 2012.
							(9)The voluntary
				public access program under section 1240S, using, to the maximum extent
				practicable, $20,000,000 in each of fiscal years 2008 through
				2012.
							.
					2402.Regional
			 equitySection 1241 of the
			 Food Security Act of 1985 (16 U.S.C. 3841) is amended by striking subsection
			 (d) and inserting the following:
					
						(d)Regional
				equity
							(1)In
				generalBefore April 1 of each fiscal year, the Secretary shall
				give priority for funding under the conservation programs under subtitle D and
				the agricultural management assistance program under section 524(b) of the
				Federal Crop Insurance Act (7 U.S.C. 1524(b)) (excluding the conservation
				reserve program under subchapter B of chapter 1 and the wetlands reserve
				program under subchapter C of chapter 1) to approved applications in any State
				that has not received, for the fiscal year, an aggregate amount of at least
				$15,000,000 for those conservation programs.
							(e)Specific
				funding allocationsIn determining the specific funding
				allocations for each State under paragraph (1), the Secretary shall consider
				the respective demand for each program in each State.
						(f)Allocations
				review and update
							(1)ReviewNot
				later than January 1, 2012, the Secretary shall conduct a review of
				conservation program allocation formulas to determine the sufficiency of the
				formulas in accounting for State-level economic factors, level of agricultural
				infrastructure, or related factors that affect conservation program
				costs.
							(2)UpdateThe
				Secretary shall improve conservation program allocation formulas as necessary
				to ensure that the formulas adequately reflect the costs of carrying out the
				conservation
				programs.
							.
				2403.Conservation
			 accessSection 1241 of the
			 Food Security Act of 1985 (16 U.S.C. 3841) (as amended by section 2402) is
			 amended by adding at the end the following:
					
						(g)Conservation
				access
							(1)Assistance to
				eligible farmers or ranchers
								(A)Definition of
				eligible farmer or rancherIn this paragraph, the term
				eligible farmer or rancher means a farmer or rancher that, as
				determined by the Secretary—
									(i)derives or
				expects to derive more than 50 percent of the annual income of the farmer or
				rancher from agriculture (not including payments under the conservation reserve
				program established under subchapter B of chapter 1 of subtitle D); and
									(ii)is—
										(I)a beginning
				farmer or rancher (as defined in section 343 of the Consolidated Farm and Rural
				Development Act (7 U.S.C. 1991)), except that in determining whether the farmer
				or rancher qualifies as a beginning farmer or rancher, the Secretary
				may—
											(aa)employ a fair
				and reasonable test of net worth; and
											(bb)use such other
				criteria as the Secretary determines to be appropriate; or
											(II)a socially
				disadvantaged farmer or rancher (as defined in section 355(e) of the
				Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e)).
										(B)AssistanceIn
				the case of each program described in subsection (a), except as provided in
				paragraph (2), for each fiscal year in which funding is made available for the
				program, 10 percent of the funds available for the fiscal year shall be used by
				the Secretary to assist eligible farmers or ranchers.
								(2)Acreage
				programsIn the case of the conservation reserve and wetlands
				reserve programs, 10 percent of the acreage authorized to be enrolled in any
				fiscal year shall be used to assist eligible farmers or ranchers.
							(3)RepoolingIn
				any fiscal year, amounts not obligated under this subsection by a date
				determined by the Secretary shall be available for payments and technical
				assistance to all persons eligible for payments or technical assistance in that
				fiscal year under the program for which the amounts were originally made
				available under this title.
							(4)Conservation
				innovation grantsFunding under paragraph (1) for conservation
				innovation grants under section 1240H may, in addition to purposes described in
				subsection (b) of that section, be used for—
								(A)technology
				transfer;
								(B)farmer-to-farmer
				workshops; and
								(C)demonstrations of
				innovative conservation practices.
								(5)Technical
				assistanceThe Secretary shall offer, to the maximum extent
				practicable, higher levels of technical assistance to beginning farmers or
				ranchers and socially disadvantaged farmers or ranchers than are otherwise made
				available to producers participating in programs under this title.
							(6)Cooperative
				agreementsThe Secretary may develop and implement cooperative
				agreements with entities (including government agencies, extension entities,
				nongovernmental and community-based organizations, and educational
				institutions) with expertise in addressing the needs of beginning farmers or
				ranchers and socially disadvantaged farmers or ranchers to provide technical
				assistance, comprehensive conservation planning education, and sustainable
				agriculture
				training.
							.
				2404.Delivery of
			 technical assistanceSection
			 1242 of the Food Security Act of 1985 (16 U.S.C. 3842) is amended to read as
			 follows:
					
						1242.Delivery of
				technical assistance
							(a)Definition of
				eligible participantIn this section, the term eligible
				participant means—
								(1)an agricultural
				producer;
								(2)an eligible
				entity;
								(3)an eligible
				landowner; and
								(4)an interested
				organization.
								(b)PurposeThe
				purpose of technical assistance authorized by this title is to provide eligible
				participants with consistent, science-based, site-specific practices designed
				to achieve conservation objectives on land active in agricultural, forestry, or
				related uses.
							(c)Provision of
				technical assistanceThe Secretary shall provide technical
				assistance under this title to an eligible participant—
								(1)directly;
								(2)through a
				contract or agreement with a third-party provider; or
								(3)at the option of
				the eligible participant, through a payment, as determined by the Secretary, to
				the eligible participant for an approved third-party provider, if
				available.
								(d)Certification
				of third-party providers
								(1)In
				generalThe Secretary shall continue to carry out the technical
				service provider program established under regulations promulgated under
				subsection (b)(1) (as in existence on the day before the date of enactment of
				this subsection).
								(2)PurposeThe
				purpose of the technical service provider program shall be to increase the
				availability and range of technical expertise available to farmers, ranchers,
				and eligible landowners to plan and implement conservation measures.
								(3)ExpertiseIn
				promulgating regulations to carry out this subsection, the Secretary
				shall—
									(A)ensure that
				persons with expertise in the technical aspects of conservation planning,
				watershed planning, and environmental engineering (including commercial
				entities, nonprofit entities, State or local governments or agencies, and other
				Federal agencies) are eligible to become approved providers of the technical
				assistance; and
									(B)to the maximum
				extent practicable—
										(i)provide national
				criteria for the certification of technical service providers; and
										(ii)approve any
				unique certification standards established at the State level.
										(4)System
				administration
									(A)FundingEffective
				for fiscal year 2008 and each subsequent fiscal year, funds of the Commodity
				Credit Corporation that are made available to carry out each of the programs
				specified in section 1241 shall be available for the provision of technical
				assistance from third-party providers under this section.
									(B)Contract
				termA contract under this section shall have a term that—
										(i)at a minimum, is
				equal to the period—
											(I)beginning on the
				date on which the contract is entered into; and
											(II)ending on the
				date that is 1 year after the date on which all activities in the contract have
				been completed;
											(ii)does not exceed
				3 years; and
										(iii)can be renewed,
				as determined by the Secretary.
										(C)Review of
				certification requirementsNot later than 1 year after the date
				of enactment of this subsection, the Secretary shall—
										(i)review
				certification requirements for third-party providers; and
										(ii)make any
				adjustments considered necessary by the Secretary to improve
				participation.
										(D)Eligible
				activitiesThe Secretary may include in activities eligible for
				payment to a third-party provider—
										(i)education and
				outreach to eligible participants; and
										(ii)administrative
				services necessary to support conservation program implementation.
										(e)Availability of
				technical services
								(1)Availability
									(A)In
				generalIn carrying out the programs under this title and the
				agricultural management assistance program under section 524 of the Federal
				Crop Insurance Act (7 U.S.C. 1524), the Secretary shall make technical services
				available to all eligible participants who are installing an eligible
				practice.
									(B)Technical
				service contractsIn any case in which financial assistance is
				not requested or is not provided under subparagraph (A), the Secretary may
				enter into a technical service contract with the applicable eligible
				participant for the purposes of assisting in the planning, design, or
				installation of an eligible practice.
									(2)Review of
				conservation practice standards
									(A)In
				generalThe Secretary shall—
										(i)review
				conservation practice standards, including engineering design specifications,
				in effect on the date of enactment of this subsection;
										(ii)ensure, to the
				maximum extent practicable, the completeness and relevance of the standards to
				local agricultural, forestry, and natural resource needs, including specialty
				crops, native and managed pollinators, bioenergy crop production, forestry, and
				such other needs as are determined by the Secretary; and
										(iii)ensure that the
				standards provide for the optimal balance between meeting site-specific
				conservation needs and minimizing risks of design failure and associated costs
				of construction and installation.
										(B)ConsultationIn
				conducting the assessment under subparagraph (A), the Secretary shall consult
				with agricultural producers, crop consultants, cooperative extension and land
				grant universities, nongovernmental organizations, and other qualified
				entities.
									(C)Expedited
				revision of standardsIf the Secretary determines under
				subparagraph (A) that revisions to the conservation practice standards,
				including engineering design specifications, are necessary, the Secretary shall
				establish an administrative process for expediting the revisions.
									(3)Addressing
				concerns of speciality crop, organic, and precision agriculture
				producers
									(A)In
				generalThe Secretary shall—
										(i)to the maximum
				extent practicable, fully incorporate specialty crop production, organic crop
				production, and precision agriculture into the conservation practice standards;
				and
										(ii)provide for the
				appropriate range of conservation practices and resource mitigation measures
				available to specialty crop, organic, and precision agriculture
				producers.
										(B)Availability of
				adequate technical assistance
										(i)In
				generalThe Secretary shall ensure that adequate technical
				assistance is available for the implementation of conservation practices by
				specialty crop, organic, and precision agriculture producers through Federal
				conservation programs.
										(ii)RequirementsIn
				carrying out clause (i), the Secretary shall develop—
											(I)programs that
				meet specific needs of specialty crop, organic, and precision agriculture
				producers through cooperative agreements with other agencies and
				nongovernmental organizations; and
											(II)program
				specifications that allow for innovative approaches to engage local resources
				in providing technical assistance for planning and implementation of
				conservation
				practices.
											.
				2405.Administrative
			 requirements for conservation programs
					(a)Streamlined
			 application processSection 1244 of the Food Security Act of 1985
			 (16 U.S.C. 3844) is amended—
						(1)by redesignating
			 subsection (b) as subsection (c); and
						(2)by inserting
			 after subsection (a) the following:
							
								(b)Streamlined
				application process
									(1)In
				generalIn carrying out each conservation program under this
				title, the Secretary shall ensure that the application process used by
				producers and landowners is streamlined to minimize complexity and eliminate
				redundancy.
									(2)Review and
				streamlining
										(A)ReviewThe
				Secretary shall carry out a review of the application forms and processes for
				each conservation program covered by this subsection.
										(B)StreamliningOn
				completion of the review the Secretary shall revise application forms and
				processes, as necessary, to ensure that—
											(i)all required
				application information is essential for the efficient, effective, and
				accountable implementation of conservation programs;
											(ii)conservation
				program applicants are not required to provide information that is readily
				available to the Secretary through existing information systems of the
				Department of Agriculture;
											(iii)information
				provided by the applicant is managed and delivered efficiently for use in all
				stages of the application process, or for multiple applications; and
											(iv)information
				technology is used effectively to minimize data and information input
				requirements.
											(3)Implementation
				and notificationNot later than 1 year after the date of
				enactment of the Food and Energy Security Act
				of 2007, the Secretary shall submit to Congress a written
				notification of completion of the requirements of this
				subsection.
									.
						(b)AdministrationSection
			 1244 of the Food Security Act of 1985 (16 U.S.C. 3844) (as amended by
			 subsection (a)) is amended by adding at the end the following:
						
							(d)Cooperation
				regarding protectionIn the case of a landowner who enrolls land
				in a conservation program authorized under this title that results in a net
				conservation benefit for a listed, candidate, or other species, the Secretary
				shall cooperate at the request of the landowner with the Secretary of the
				Interior and the Secretary of Commerce, as appropriate, to make available to
				the landowner safe harbor or similar assurances and protections under sections
				7(b)(4) and 10(a), as applicable, of the Endangered Species Act of 1973 (16
				U.S.C. 1536(b)(4), 1539(a)).
							(e)Eligibility of
				producer organizations
								(1)In
				generalIn carrying out a conservation program administered by
				the Secretary, the Secretary shall accept applications from, and shall provide
				cost-share and incentive payments and other assistance to, producers who elect
				to apply through an organization that represents producers and of which
				producers make up a majority of the governing body, if the Secretary determines
				that—
									(A)the full
				objective of the proposed activity, practice, or plan cannot be realized
				without the participation of all or substantially all of the producers in the
				affected area; and
									(B)the benefits
				achieved through the proposed activity, practice, or plan are likely to be
				greater and to be delivered more cost-effectively if provided through a single
				organization with related conservation expertise and management
				experience.
									(2)LimitationAny
				applicable payment limitation shall apply to each participating producer and
				not to the organization described in paragraph (1).
								(f)Partnerships
				and cooperation
								(1)In
				generalIn carrying out a program under subtitle D, the Secretary
				may designate special projects, as recommended if appropriate by the State
				Executive Director of the Conservationist, after consultation with the State
				technical committee, to enhance assistance provided to multiple producers to
				address conservation issues relating to agricultural and nonindustrial private
				forest management and production.
								(2)PurposesThe
				purposes of special projects carried out under this subsection shall be to
				achieve statewide or regional conservation objectives by—
									(A)encouraging
				producers to cooperate in the installation and maintenance of conservation
				practices that affect multiple agricultural operations;
									(B)encouraging
				producers to cooperate in meeting applicable Federal, State, and local
				regulatory requirements regarding natural resources and the environment;
									(C)encouraging
				producers to share information and technical and financial resources;
									(D)facilitating
				cumulative conservation benefits in geographic areas; and
									(E)promoting the
				development and demonstration of innovative conservation methods.
									(3)Eligible
				partnersState and local government entities (including
				irrigation and water districts and canal companies), Indian tribes, farmer
				cooperatives, institutions of higher education, nongovernmental organizations,
				and producer associations shall be eligible to apply under this
				subsection.
								(4)Special project
				applicationTo apply for designation under paragraph (1),
				partners shall submit an application to the Secretary that includes—
									(A)a description of
				the geographic area, the current conditions, the conservation objectives to be
				achieved through the special project, and the expected level of participation
				by agricultural and nonindustrial private forest landowners;
									(B)a description of
				the partners collaborating to achieve the project objectives and the roles,
				responsibilities, and capabilities of the partners;
									(C)a description of
				the program resources requested from the Secretary, in relevant units, and the
				non-Federal resources that will be leveraged by the Federal contribution;
				and
									(D)such other
				information as the Secretary considers necessary.
									(5)Duties of the
				Secretary
									(A)In
				generalThe Secretary shall enter into multiyear agreements with
				partners to facilitate the delivery of conservation program resources in a
				manner to achieve the purposes described in paragraph (2).
									(B)Project
				selection
										(i)In
				generalThe Secretary shall conduct a competitive process to
				select projects funded under this subsection.
										(ii)Factors
				consideredIn conducting the process described in clause (i), the
				Secretary shall make public factors to be considered in evaluating
				applications.
										(iii)PriorityThe
				Secretary may give priority to applications based on the highest percentage
				of—
											(I)producers
				involved;
											(II)on-the-ground
				conservation to be implemented;
											(III)non-Federal
				resources to be leveraged; and
											(IV)other factors,
				as determined by the Secretary.
											(C)Technical and
				financial assistanceThe Secretary and partners shall provide
				appropriate technical and financial assistance to producers participating in a
				special project in an amount determined by the Secretary to be necessary to
				achieve the purposes described in paragraph (2).
									(D)FlexibilityThe
				Secretary may adjust elements of the programs under this title to better
				reflect unique local circumstances and purposes, if the Secretary determines
				that such adjustments are necessary to achieve the purposes of this
				subsection.
									(E)Administration
										(i)In
				generalThe Secretary shall ensure that resources made available
				under this subsection are delivered in accordance with applicable program
				rules.
										(ii)Additional
				requirementsThe Secretary may establish additional requirements
				beyond applicable program rules in order to effectively implement this
				subsection.
										(6)Special rules
				applicable to regional water enhancement projects
									(A)DefinitionsIn
				this paragraph:
										(i)Eligible
				partnerThe term eligible partner means—
											(I)an eligible
				partner identified in paragraph (3); and
											(II)a water or
				wastewater agency of a State.
											(ii)Eligible
				project
											(I)In
				generalThe term eligible project means a project
				that is specifically targeted to improve water quality or quantity in an
				area.
											(II)InclusionsThe
				term eligible project includes a project that involves—
												(aa)resource
				condition assessment and modeling;
												(bb)water quality,
				water quantity, or water conservation plan development;
												(cc)management
				system and environmental monitoring and evaluation;
												(dd)cost-share
				restoration or enhancement;
												(ee)incentive
				payments for land management practices;
												(ff)easement
				purchases;
												(gg)conservation
				contracts with landowners;
												(hh)improved
				irrigation systems;
												(ii)water banking
				and other forms of water transactions;
												(jj)groundwater
				recharge;
												(kk)stormwater
				capture; and
												(ll)other
				water-related activities that the Secretary determines will help to achieve the
				water quality or water quantity benefits identified in the agreement in
				subparagraph (E) on land described in paragraph (1).
												(B)Regional water
				enhancement proceduresWith respect to proposals for eligible
				projects by eligible partners, the Secretary shall establish specific
				procedures (to be known collectively as regional water enhancement
				procedures) in accordance with this paragraph.
									(C)MeansRegional
				water enhancement activities in a particular region shall be carried out
				through a combination of—
										(i)multiyear
				agreements between the Secretary and eligible partners;
										(ii)other regional
				water enhancement activities carried out by the Secretary; and
										(iii)regional water
				enhancement activities carried out by eligible partners through other
				means.
										(D)Multiyear
				agreements with eligible partners
										(i)Solicitation of
				proposalsNot later than 90 days after the date of enactment of
				this subsection, the Secretary shall invite prospective eligible partners to
				submit proposals for regional water enhancement projects.
										(ii)Elements of
				proposalsTo be eligible for consideration for participation in
				the program, a proposal submitted by an eligible partner shall include—
											(I)identification of
				the exact geographic area for which the partnership is proposed, which may be
				based on—
												(aa)a
				watershed (or portion of a watershed);
												(bb)an
				irrigation, water, or drainage district;
												(cc)the service area
				of an irrigation water delivery entity; or
												(dd)some other
				geographic area with characteristics that make the area suitable for
				landscape-wide program implementation;
												(II)identification
				of the water quality or water quantity issues that are of concern in the
				area;
											(III)a method for
				determining a baseline assessment of water quality, water quantity, and other
				related resource conditions in the region;
											(IV)a detailed
				description of the proposed water quality or water quantity improvement
				activities to be undertaken in the area, including an estimated timeline and
				program resources for every activity; and
											(V)a description of
				the performance measures to be used to gauge the effectiveness of the water
				quality or water quantity improvement activities.
											(iii)Selection of
				proposalsThe Secretary shall award multiyear agreements
				competitively, with priority given, as determined by the Secretary, to
				selecting proposals that—
											(I)have the highest
				likelihood of improving the water quality or quantity issues of concern for the
				area;
											(II)involve multiple
				stakeholders and will ensure the highest level of participation by producers
				and landowners in the area through performance incentives to encourage adoption
				of specific practices in specific locations;
											(III)will result in
				the inclusion of the highest percentage of working agricultural land in the
				area;
											(IV)will result in
				the highest percentage of on-the-ground activities as compared to
				administrative costs;
											(V)will provide the
				greatest contribution to sustaining or enhancing agricultural or silvicultural
				production in the area; and
											(VI)include
				performance measures that will allow post-activity conditions to be
				satisfactorily measured to gauge overall effectiveness.
											(iv)Duration
											(I)In
				generalMultiyear agreements under this subsection shall be for a
				period not to exceed 5 years.
											(II)Early
				terminationThe Secretary may terminate a multiyear agreement
				before the end of the agreement if the Secretary determines that performance
				measures are not being met.
											(E)AgreementsNot
				later than 30 days after the date on which the Secretary awards an agreement
				under subparagraph (D), the Secretary shall enter into an agreement with the
				eligible partner that, at a minimum, contains—
										(i)a
				description of the respective duties and responsibilities of the Secretary and
				the eligible partner in carrying out the activities in the area; and
										(ii)the criteria
				that the Secretary will use to evaluate the overall effectiveness of the
				regional water enhancement activities funded by the multiyear agreement in
				improving the water quality or quantity conditions of the region relative to
				the performance measures in the proposal.
										(F)Contracts with
				other partiesAn agreement awarded under subparagraph (D) may
				provide for the use of third-party providers (including other eligible
				partners) to undertake specific regional water enhancement activities in a
				region on a contractual basis with the Secretary or the eligible
				partner.
									(G)Consultation
				with other agenciesWith respect to areas in which a Federal or
				State agency is, or will be, undertaking other water quality or
				quantity-related activities, the Secretary and the eligible partner may consult
				with the Federal or State agency in order to—
										(i)coordinate
				activities;
										(ii)avoid
				duplication; and
										(iii)ensure that
				water quality or quantity improvements attributable to the other activities are
				taken into account in the evaluation of the Secretary under subparagraph
				(E)(ii).
										(H)Relationship to
				other programsThe Secretary shall ensure that, to the extent
				that producers and landowners are individually participating in other programs
				under subtitle D in a region in which a regional water enhancement project is
				in effect, any improvements to water quality or water quantity attributable to
				the individual participation are included in the evaluation criteria developed
				under subparagraph (E)(ii).
									(I)Consistency
				with State lawAny water quality or water quantity improvement
				activity undertaken under this paragraph shall be consistent with State water
				laws.
									(7)Funding
									(A)In
				generalThe Secretary shall use not more than 5 percent of the
				funds made available for conservation programs under subtitle D for each fiscal
				year under section 1241(a) to carry out activities that are authorized under
				this subsection.
									(B)PartnersOverhead
				or administrative costs of partners may not be covered by funds provided
				through this subsection.
									(C)Unused
				fundingAny funds made available for a fiscal year under
				subparagraph (A) that are not obligated by April 1 of the fiscal year may be
				used to carry out other activities under conservation programs under subtitle D
				during the fiscal year in which the funding becomes available.
									(g)Accuracy of
				paymentsImmediately after the date of enactment of this
				subsection, the Secretary shall implement policies and procedures to ensure
				proper payment of farm program benefits to producers participating in
				conservation easement programs and correct other management deficiencies
				identified in Report No. 50099-11-SF issued by the Department of Agriculture
				Office of Inspector General in August 2007.
							(h)Compliance and
				performanceFor each conservation program under this title, the
				Secretary shall develop procedures—
								(1)to monitor
				compliance with program requirements by landowners and eligible
				entities;
								(2)to measure
				program performance;
								(3)to demonstrate
				whether the long-term conservation benefits of the program are being achieved;
				and
								(4)to coordinate
				activities described in this subsection with the national conservation program
				authorized under section 5 of the Soil and Water Resources Conservation Act of
				1977 (16 U.S.C. 2004).
								(i)Direct
				attribution of paymentsIn implementing payment limitations for
				any program under this title, the Secretary shall issue such regulations as are
				necessary to ensure that the total amount of payments are attributed to an
				individual by taking into account the direct and indirect ownership interests
				of the individual in an entity that is eligible to receive the
				payments.
							.
					(c)Conforming
			 amendmentsSection 1234 of the Food Security Act of 1985 (16
			 U.S.C. 3834) is amended—
						(1)in subsection
			 (d)(3)(B), by striking (f)(4) and inserting
			 (f)(3); and
						(2)in subsection
			 (f)—
							(A)in paragraph
			 (1)—
								(i)by
			 striking The total and inserting Subject to section
			 1244(i), the total; and
								(ii)by
			 striking a person and inserting an
			 individual;
								(B)by striking
			 paragraph (2); and
							(C)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively.
							2406.Conservation
			 programs in environmental services marketsSubtitle E of the Food Security Act of 1985
			 (16 U.S.C. 3841 et seq.) is amended by adding at the end the following:
					
						1245.Conservation
				programs in environmental services markets
							(a)Framework
								(1)In
				generalThe Secretary shall establish a framework to facilitate
				the participation of farmers, ranchers, and forest landowners in emerging
				environmental services markets.
								(2)ProcessIn
				carrying out paragraph (1), the Secretary shall use a collaborative process
				that includes representatives of—
									(A)farm, ranch, and
				forestry interests;
									(B)financial
				institutions involved in environmental services trading;
									(C)institutions of
				higher education with relevant expertise or experience;
									(D)nongovernmental
				organizations with relevant expertise or experience;
									(E)government
				agencies of relevant jurisdiction, including—
										(i)the Department of
				Commerce;
										(ii)the Department
				of Energy;
										(iii)the Department
				of the Interior;
										(iv)the Department
				of Transportation;
										(v)the Environmental
				Protection Agency; and
										(vi)the Corps of
				Engineers; and
										(F)other appropriate
				interests, as determined by the Secretary.
									(3)Requirements
									(A)Definition of
				standardIn this paragraph, the term standard means
				a technical guideline that outlines accepted, science-based methods to quantify
				the environmental services benefits from agricultural and forest conservation
				and land management practices, as determined by the Secretary.
									(B)Framework
				requirementsIn establishing the framework under paragraph (1),
				the Secretary shall—
										(i)establish uniform
				standards;
										(ii)design
				accounting procedures to quantify environmental services benefits that would
				assist farmers, ranchers, and forest landowners in using the uniform standards
				to establish certifications, as defined in emerging environmental services
				markets;
										(iii)establish—
											(I)a protocol to
				report environmental services benefits; and
											(II)a registry to
				report and maintain the benefits for future use in emerging environmental
				services markets; and
											(iv)establish a
				process to verify that a farmer, rancher, or forest landowner that reports and
				maintains an environmental services benefit in the registry described in clause
				(iii)(II) has implemented the reported conservation or land management
				activity.
										(C)Third-party
				service providersIn developing the process described in
				subparagraph (B)(iv), the Secretary shall consider the role of third-party
				service providers.
									(4)CoordinationThe
				Secretary shall coordinate and leverage activities in existence on the date of
				enactment of this section in agriculture and forestry relating to emerging
				environmental services markets.
								(5)PriorityIn
				establishing the framework under this subsection, the Secretary shall give
				priority to providing assistance to farmers, ranchers, and forest landowners
				participating in carbon markets.
								(b)Authority to
				delegateThe Secretary may delegate any responsibility under this
				section to a relevant agency or office, as determined by the Secretary.
							(c)Reports to
				Congress
								(1)Status of
				collaborative processNot later than 90 days after the date of
				enactment of this section, the Secretary shall provide to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate information on the status of the
				collaborative process under subsection (a)(2).
								(2)Interim
				reportNot later than 180 days after the date of enactment of
				this section, the Secretary shall submit to the committees of Congress
				described in paragraph (1) an interim report that—
									(A)describes the
				adequacy of existing research and methods to quantify environmental services
				benefits;
									(B)proposes
				methods—
										(i)to establish
				technical guidelines, accounting procedures, and reporting protocols;
				and
										(ii)to structure the
				registry; and
										(C)includes
				recommendations for actions to remove barriers for farmers, ranchers, and
				forest landowners to participation, reporting, registration, and verification
				relating to environmental services markets.
									(3)Final
				reportNot later than 18 months after the date of enactment of
				this section, the Secretary shall submit to the committees of Congress
				described in paragraph (1) a report that describes—
									(A)the progress of
				the Secretary in meeting the requirements described in subsection
				(a)(3)(B);
									(B)the rates of
				participation of farmers, ranchers, and forest landowners in emerging
				environmental services markets; and
									(C)any
				recommendations of the Secretary relating to reauthorization of this
				section.
									(d)FundingThere
				are authorized to be appropriated to the Secretary to carry out this section
				such sums as are necessary for each of fiscal years 2008 through
				2012.
							.
				FState technical
			 committees
				2501.State
			 technical committees
					(a)StandardsSection
			 1261 of the Food Security Act of 1985 (16 U.S.C. 3861(c)) is amended by
			 striking subsection (b) and inserting the following:
						
							(b)StandardsNot
				later than 180 days after the date of enactment of the
				Food and Energy Security Act of
				2007, the Secretary shall develop—
								(1)standard
				operating procedures to standardize the operations of State technical
				committees; and
								(2)standards to be
				used by the State technical committees in the development of technical
				guidelines under section 1262(b) for the implementation of the conservation
				provisions of this
				title.
								.
					(b)CompositionSection
			 1261(c) of the Food Security Act of 1985 (16 U.S.C. 3861(c)) is amended—
						(1)by striking
			 paragraphs (1) and (2) and inserting the following:
							
								(1)the Natural
				Resources Conservation Service;
								(2)the Farm Service
				Agency;
								;
				
						(2)by striking
			 paragraph (5) and inserting the following:
							
								(5)Rural Development
				agencies;
								;
						(3)in paragraph
			 (11), by striking and at the end;
						(4)in paragraph
			 (12), by striking the period at the end and inserting ; and;
			 and
						(5)by adding at the
			 end the following:
							
								(13)nonindustrial
				private forest land
				owners.
								.
						(c)FACA
			 requirementsSection 1262(e) of the Food Security Act of 1985 (16
			 U.S.C. 3862(e)) is amended—
						(1)by striking
			 The committees and inserting the following:
							
								(1)In
				generalThe committees
								;
				and
						(2)by adding at the
			 end the following:
							
								(2)Local working
				groupsFor purposes of the Federal
				Advisory Committee Act (5 U.S.C. App.), any local working group
				established under this subtitle shall be considered to be a subcommittee of the
				applicable State technical
				committee.
								.
						GOther
			 authorities
				2601.Agricultural
			 management assistanceSection
			 524(b) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)) is amended—
					(1)in paragraph (1),
			 by inserting Idaho after Delaware; and
					(2)in paragraph
			 (4)(B), by striking 2007 each place it appears and inserting
			 2012.
					2602.Agriculture
			 conservation experienced services programThe Department of Agriculture Reorganization
			 Act of 1994 (7 U.S.C. 6901 et seq.) is amended by adding at the end the
			 following:
					
						307.Agriculture
				conservation experienced services program
							(a)Establishment
								(1)In
				generalNotwithstanding any other provision of law relating to
				Federal grants, cooperative agreements, or contracts, there is established in
				the Department the agriculture conservation experienced services program
				(referred to in this section as the ACE program).
								(2)AuthorizationUnder
				the ACE program, the Secretary may offer to enter into agreements with
				nonprofit private agencies and organizations eligible to receive grants for the
				applicable fiscal year under title V of the Older Americans Act of 1965 (42
				U.S.C. 3056 et seq.) to use the talents of individuals who are age 55 or older,
				to provide conservation technical assistance in support of the administration
				of conservation-related programs and authorities administered by the
				Secretary.
								(3)FundingAgreements
				described in paragraph (2) may be carried out using funds made available to
				carry out—
									(A)the environmental
				quality incentives program of the comprehensive stewardship incentives program
				established under subchapter A of chapter 6 of subtitle D of title XII of the
				Food Security Act of 1985;
									(B)the Soil
				Conservation and Domestic Allotment Act (16 U.S.C. 590a et seq.); or
									(C)title V of the
				Older Americans Act of 1965 (42 U.S.C. 3056).
									(b)DeterminationPrior
				to entering into an agreement described in subsection (a)(2), the Secretary
				shall determine that the agreement would not—
								(1)result in the
				displacement of individuals employed by the Department, including partial
				displacement through reduction of nonovertime hours, wages, or employment
				benefits;
								(2)result in the use
				of an individual covered by this section for a job or function in a case in
				which a Federal employee is in a layoff status from the same or a
				substantially-equivalent job or function with the Department; or
								(3)affect existing
				contracts for services.
								(c)Technical
				assistanceThe Secretary may make available to individuals
				providing technical assistance under an agreement authorized by this section
				appropriate conservation technical tools, including the use of agency vehicles
				necessary to carry out technical assistance in support of the
				conservation-related programs affected by the ACE
				program.
							.
				2603.Technical
			 assistance
					(a)Soil
			 Conservation and Domestic Allotment Act
						(1)Prevention of
			 soil erosion
							(A)In
			 generalThe first section of the Soil Conservation and Domestic
			 Allotment Act (16 U.S.C. 590a) is amended—
								(i)by
			 striking That it and inserting the following:
									
										1.PurposeIt
										;
				and
								(ii)in
			 the matter preceding paragraph (1), by striking and thereby to preserve
			 natural resources, and inserting to preserve soil, water, and
			 related resources, promote soil and water quality,.
								(B)Policies and
			 purposesSection 7(a)(1) of the Soil Conservation and Domestic
			 Allotment Act (16 U.S.C. 590g(a)(1)) is amended by striking
			 fertility and inserting and water quality and related
			 resources.
							(2)DefinitionsSection
			 10 of the Soil Conservation and Domestic Allotment Act (16 U.S.C. 590j) is
			 amended to read as follows:
							
								10.DefinitionsIn this Act:
									(1)Agricultural
				commodityThe term agricultural commodity
				means—
										(A)an agricultural
				commodity; and
										(B)any regional or
				market classification, type, or grade of an agricultural commodity.
										(2)Technical
				assistance
										(A)In
				generalThe term technical assistance means
				technical expertise, information, and tools necessary for the conservation of
				natural resources on land active in agricultural, forestry, or related
				uses.
										(B)InclusionsThe
				term technical assistance includes—
											(i)technical
				services provided directly to farmers, ranchers, and other eligible entities,
				such as conservation planning, technical consultation, and assistance with
				design and implementation of conservation practices; and
											(ii)technical
				infrastructure, including activities, processes, tools, and agency functions
				needed to support delivery of technical services, such as technical standards,
				resource inventories, training, data, technology, monitoring, and effects
				analyses.
											.
						(b)Soil and Water
			 Resources Conservation Act of 1977
						(1)Congressional
			 findingsSection 2 of the Soil and Water Resources Conservation
			 Act of 1977 (16 U.S.C. 2001) is amended—
							(A)in paragraph (2),
			 by striking base, of the and inserting base of
			 the; and
							(B)in paragraph (3),
			 by striking (3) and all that follows through Since
			 individual and inserting the following:
								
									(3)Appraisal and
				inventory of resources, assessment and inventory of conservation needs,
				evaluation of the effects of conservation practices, and analyses of
				alternative conservation programs are basic to effective soil, water, and
				related natural resource conservation.
									(4)Since
				individual
									.
							(2)Continuing
			 appraisal of soil, water, and related resourcesSection 5 of the
			 Soil and Water Resources Conservation Act of 1977 (16 U.S.C. 2004) is
			 amended—
							(A)in subsection
			 (a)—
								(i)in
			 paragraph (5), by striking and at the end;
								(ii)in
			 paragraph (6), by striking the period at the end and inserting ;
			 and; and
								(iii)by adding at
			 the end the following:
									
										(7)data on
				conservation plans, conservation practices planned or implemented,
				environmental outcomes, economic costs, and related matters under conservation
				programs administered by the
				Secretary.
										;
								(B)by redesignating
			 subsection (d) as subsection (e);
							(C)by inserting
			 after subsection (c) the following:
								
									(d)Evaluation of
				appraisalIn conducting the appraisal described in subsection
				(a), the Secretary shall concurrently solicit and evaluate recommendations for
				improving the appraisal, including the content, scope, process, participation
				in, and other elements of the appraisal, as determined by the
				Secretary.
									;
				and
							(D)in subsection (e)
			 (as redesignated by subparagraph (B)), by striking December 31,
			 1979 and all that follows through December 31, 2005 and
			 inserting December 31, 2010, December 31, 2015, December 31, 2020, and
			 December 31, 2025.
							(3)Soil and water
			 conservation programSection 6 of the Soil and Water Resources
			 Conservation Act of 1977 (16 U.S.C. 2005) is amended—
							(A)by redesignating
			 subsection (b) as subsection (d);
							(B)by inserting
			 after subsection (a) the following:
								
									(b)Evaluation of
				existing conservation programsIn evaluating existing
				conservation programs, the Secretary shall emphasize demonstration, innovation,
				and monitoring of specific program components in order to encourage further
				development and adoption of practices and performance-based standards.
									(c)Improvement to
				programIn developing a national soil and water conservation
				program under subsection (a), the Secretary shall solicit and evaluate
				recommendations for improving the program, including the content, scope,
				process, participation in, and other elements of the program, as determined by
				the Secretary.
									;
				and
							(C)in subsection (d)
			 (as redesignated by subparagraph (A)), by striking December 31,
			 1979 and all that follows through December 31, 2007 and
			 inserting December 31, 2011, December 31, 2016, December 31, 2021, and
			 December 31, 2026.
							(4)Reports to
			 CongressSection 7 of the Soil and Water Resources Conservation
			 Act of 1977 (16 U.S.C. 2006) is amended to read as follows:
							
								7.Reports to
				Congress
									(a)AppraisalNot
				later than the date on which Congress convenes in 2011, 2016, 2021, and 2026,
				the President shall transmit to the Speaker of the House of Representatives and
				the President of the Senate the appraisal developed under section 5 and
				completed prior to the end of the previous year.
									(b)Program and
				statement of policyNot later than the date on which Congress
				convenes in 2012, 2017, 2022, and 2027, the President shall transmit to the
				Speaker of the House of Representatives and the President of the Senate—
										(1)the initial
				program or updated program developed under section 6 and completed prior to the
				end of the previous year;
										(2)a detailed
				statement of policy regarding soil and water conservation activities of the
				Department of Agriculture; and
										(3)a special
				evaluation of the status, conditions, and trends of soil quality on cropland in
				the United States that addresses the challenges and opportunities for reducing
				soil erosion to tolerance levels.
										(c)Improvements to
				appraisal and programNot later than the date on which Congress
				convenes in 2012, the Secretary shall submit to the Speaker of the House of
				Representatives and the President of the Senate a report describing the plans
				of the Department of Agriculture for improving the resource appraisal and
				national conservation program required under this Act, based on the
				recommendations received under sections 5(d) and
				6(c).
									.
						(5)Termination of
			 programSection 10 of the Soil and Water Resources Conservation
			 Act of 1977 (16 U.S.C. 2009) is amended by striking 2008 and
			 inserting 2028.
						2604.Small
			 watershed rehabilitation programSection 14 of the Watershed Protection and
			 Flood Prevention Act (16 U.S.C. 1012) is amended by striking subsection (h) and
			 inserting the following:
					
						(h)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this section for each of fiscal years 2008
				through
				2012.
						.
				2605.Resource
			 conservation and development program
					(a)Locally led
			 planning processSection 1528 of the Agriculture and Food Act of
			 1981 (16 U.S.C. 3451) is amended—
						(1)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking planning
			 process and inserting locally led planning
			 process;
						(2)by redesignating
			 paragraphs (8) and (9) as paragraphs (9) and (8), respectively, and moving
			 those paragraphs so as to appear in numerical order;
						(3)in paragraph (8)
			 (as so redesignated)—
							(A)by striking
			 (8) Planning
			 process and inserting (8)
			 Locally led planning
			 process; and
							(B)by striking
			 council and inserting locally led council.
							(b)Authorized
			 technical assistanceSection 1528(13) of the Agriculture and Food
			 Act of 1981 (16 U.S.C. 3451(13)) is amended by striking subparagraphs (C) and
			 (D) and inserting the following:
						
							(C)providing
				assistance for the implementation of area plans and projects; and
							(D)providing
				services that involve the resources of Department of Agriculture programs in a
				local community, as defined in the locally led planning
				process.
							.
					(c)Improved
			 provision of technical assistanceSection 1531 of the Agriculture
			 and Food Act of 1981 (16 U.S.C. 3454) is amended—
						(1)by redesignating
			 paragraphs (1) through (4) as clauses (i) through (iv), respectively, and
			 indenting appropriately;
						(2)by striking
			 In carrying and inserting the following:
							
								(1)In
				generalIn carrying
								;
				and
						(3)by adding at the
			 end the following:
							
								(b)Coordinator
									(1)In
				generalTo improve the provision of technical assistance to
				councils under this subtitle, the Secretary shall designate for each council an
				individual to be the coordinator for the council.
									(2)ResponsibilityA
				coordinator for a council shall be directly responsible for the provision of
				technical assistance to the
				council.
									.
						(d)Program
			 evaluationSection 1534 of the Agriculture and Food Act of 1981
			 (16 U.S.C. 3457) is repealed.
					2606.National
			 Natural Resources Conservation Foundation
					(a)Advisory
			 functionsSection 353 of the Federal Agriculture Improvement and
			 Reform Act of 1996 (16 U.S.C. 5802) is amended—
						(1)in subsection
			 (b)(3), by striking agencies and inserting agencies,
			 individuals,; and
						(2)by adding at the
			 end the following:
							
								(d)Advisory
				functionsNotwithstanding the requirements of the
				Federal Advisory Committee Act (5
				U.S.C. App.), the Foundation may provide advice and recommendations to the
				Secretary.
								.
						(b)Gifts, devises,
			 and bequests of personal propertySection 354 of the Federal Agriculture
			 Improvement and Reform Act of 1996 (16 U.S.C. 5803) is amended by adding at the
			 end the following:
						
							(h)Gifts, devises,
				and bequests of personal property
								(1)In
				generalPrior to the appointment and initial meeting of the
				members of the Board and after the initial meeting of the Board, the Secretary
				may, on behalf of the Foundation—
									(A)accept, receive,
				and hold nonmonetary gifts, devises, or bequests of personal property;
				and
									(B)accept and
				receive monetary gifts, devises, or bequests.
									(2)Held in
				trustGifts, devises, or bequests of monetary and nonmonetary
				personal property shall—
									(A)be held in trust
				for the Foundation; and
									(B)shall not
				be—
										(i)considered gifts
				to the United States; or
										(ii)used for the
				benefit of the United States.
										(3)Treasury
				accountThe Secretary shall deposit monetary gifts, devises, and
				bequests to the Foundation in a special interest-bearing account in the
				Treasury of the United States.
								(4)Initial gifts,
				devises, and bequests
									(A)In
				generalThe Secretary may use initial gifts, devises, or bequests
				received prior to the first meeting of the Board for any necessary expenses and
				activities related to the first meeting of the Board.
									(B)TransferExcept
				with respect to any amounts expended under subparagraph (A), the Secretary
				shall, at the first meeting of the Board, transfer to the Foundation all gifts,
				devises, or bequests received prior to the first meeting of the
				Board.
									.
					(c)Officers and
			 employeesSection 355(b)(1)
			 of the Federal Agriculture Improvement and Reform Act of 1996 (16 U.S.C.
			 5804(b)(1)) is amended—
						(1)by striking
			 Foundation— and all that follows through shall
			 not, in subparagraph (A) and inserting Foundation shall
			 not;
						(2)by striking
			 employee; and and inserting employee.; and
						(3)by striking
			 subparagraph (B).
						(d)Contracts and
			 agreementsSection 356 of the Federal Agriculture Improvement
			 Reform Act of 1996 (16 U.S.C. 5805) is amended—
						(1)in subsection
			 (c)(7), by striking State or local and inserting Federal,
			 State, or local; and
						(2)in subsection
			 (d)(2)—
							(A)by striking
			 A gift and inserting the following:
								
									(A)In
				generalA gift
									;
				and
							(B)by adding at the
			 end the following:
								
									(B)Tax
				statusA gift, devise, or bequest to the Foundation shall be
				treated as a gift, devise, or bequest to an organization exempt from taxation
				under section 501(c)(3) of the Internal Revenue Code of
				1986.
									.
							(e)Administrative
			 services and supportSection 356 of the Federal Agriculture
			 Improvement Reform Act of 1996 (16 U.S.C. 5806) is amended by striking
			 1996 through 1998 and inserting 2008 through
			 2012..
					2607.Desert
			 Terminal LakesSection 2507 of
			 the Farm Security and Rural Investment Act of 2002 (43 U.S.C. 2211 note; Public
			 Law 107-171) is amended—
					(1)by striking
			 (a) and all that follows through the Secretary of
			 Agriculture and inserting the following: Subject to paragraph
			 (1) of section 207 of Public Law 108–7 (117 Stat. 146), notwithstanding
			 paragraph (3) of that section, on the date of enactment of the
			 Food and Energy Security Act of
			 2007, the Secretary of Agriculture; and
					(2)by striking
			 subsection (b).
					2608.Crop
			 insurance ineligibility relating to crop production on native sod
					(a)Federal crop
			 insuranceSection 508 of the Federal Crop Insurance Act (7 U.S.C.
			 1508) is amended by adding at the end the following:
						
							(o)Crop insurance
				ineligibility relating to crop production on native sod
								(1)Definition of
				native sodIn this subsection, the term native sod
				means land—
									(A)on which the
				plant cover is composed principally of native grasses, grasslike plants, forbs,
				or shrubs suitable for grazing and browsing; and
									(B)that has never
				been used for production of an agricultural commodity.
									(2)IneligibilityNative
				sod acreage on which an agricultural commodity is planted for which a policy or
				plan of insurance is available under this title shall be ineligible for
				benefits under this
				Act.
								.
					(b)Noninsured crop
			 disaster assistanceSection 196(a) of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7333(a)) is amended by adding at
			 the end the following:
						
							(4)Program
				ineligibility relating to crop production on native sod
								(A)Definition of
				native sodIn this paragraph, the term native sod
				means land—
									(i)on which the
				plant cover is composed principally of native grasses, grasslike plants, forbs,
				or shrubs suitable for grazing and browsing; and
									(ii)that has never
				been used for production of an agricultural commodity.
									(B)IneligibilityNative
				sod acreage on which an agricultural commodity is planted for which a policy or
				plan of Federal crop insurance is available shall be ineligible for benefits
				under this
				section.
								.
					(c)Cropland
			 report
						(1)BaselineNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall submit to the Committee on Agriculture of the House of Representatives
			 and the Committee on Agriculture, Nutrition, and Forestry of the Senate a
			 report that describes the cropland acreage in each county and State, and the
			 change in cropland acreage from the preceding year in each county and State,
			 beginning with calendar year 1995 and including that information for the most
			 recent year for which that information is available.
						(2)Annual
			 updatesNot later than January 1, 2008, and each January 1
			 thereafter through January 1, 2012, the Secretary shall submit to the Committee
			 on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a report that
			 describes—
							(A)the cropland
			 acreage in each county and State as of the date of submission of the report;
			 and
							(B)the change in
			 cropland acreage from the preceding year in each county and State.
							2609.High Plains
			 water studyNotwithstanding
			 any other provision of this Act, no person shall become ineligible for any
			 program benefits under this Act or an amendment made by this Act solely as a
			 result of participating in a 1-time study of recharge potential for the
			 Ogallala Aquifer in the High Plains of the State of Texas.
				2610.Payment of
			 expensesSection 17(d) of the
			 Federal Insecticide, Fungicide, and Rodenticide
			 Act (7 U.S.C. 136o(d)) is amended—
					(1)by striking The
			 Administrator and inserting the following:
						
							(1)In
				generalThe Administrator
							;
				and
					(2)by adding at the end the following:
						
							(2)Department of
				State expensesAny expenses
				incurred by an employee of the Environmental Protection Agency who participates
				in any international technical, economic, or policy review board, committee, or
				other official body that is meeting in relation to an international treaty
				shall be paid by the Department of
				State.
							.
					2611.Use of funds
			 in Basin funds for salinity control activities upstream of Imperial
			 Dam
					(a)In
			 generalSection 202(a) of the Colorado River Basin Salinity
			 Control Act (43 U.S.C. 1592(a)) is amended by adding at the end the
			 following:
						
							(7)Basin States
				program
								(A)In
				generalA Basin States Program that the Secretary, acting through
				the Bureau of Reclamation, shall implement to carry out salinity control
				activities in the Colorado River Basin using funds made available under section
				205(f).
								(B)AssistanceThe
				Secretary, in consultation with the Colorado River Basin Salinity Control
				Advisory Council, shall carry out this paragraph using funds described in
				subparagraph (A) directly or by providing grants, grant commitments, or advance
				funds to Federal or non-Federal entities under such terms and conditions as the
				Secretary may require.
								(C)ActivitiesFunds
				described in subparagraph (A) shall be used to carry out, as determined by the
				Secretary—
									(i)cost-effective
				measures and associated works to reduce salinity from saline springs, leaking
				wells, irrigation sources, industrial sources, erosion of public and private
				land, or other sources;
									(ii)operation and
				maintenance of salinity control features constructed under the Colorado River
				Basin salinity control program; and
									(iii)studies,
				planning, and administration of salinity control activities.
									(D)Report
									(i)In
				generalNot later than 30 days before implementing the program
				established under this paragraph, the Secretary shall submit to the appropriate
				committees of Congress a planning report that describes the proposed
				implementation of the program.
									(ii)ImplementationThe
				Secretary may not expend funds to implement the program established under this
				paragraph before the expiration of the 30-day period beginning on the date on
				which the Secretary submits the report, or any revision to the report, under
				clause
				(i).
									.
					(b)Conforming
			 amendments
						(1)Section 202 of
			 the Colorado River Basin Salinity Control Act (43 U.S.C. 1592) is
			 amended—
							(A)in subsection
			 (a), in the matter preceding paragraph (1), by striking program
			 and inserting programs; and
							(B)in subsection
			 (b)(4)—
								(i)by
			 striking program and inserting programs;
			 and
								(ii)by
			 striking and (6) and inserting (6), and
			 (7).
								(2)Section 205 of
			 the Colorado River Basin Salinity Control Act (43 U.S.C. 1595) is amended by
			 striking subsection (f) and inserting the following:
							
								(f)Upfront cost
				share
									(1)In
				generalEffective beginning on the date of enactment of this
				paragraph, subject to paragraph (3), the cost share obligations required by
				this section shall be met through an upfront cost share from the Basin Funds,
				in the same proportions as the cost allocations required under subsection (a),
				as provided in paragraph (2).
									(2)Basin States
				programThe Secretary shall expend the required cost share funds
				described in paragraph (1) through the Basin States Program for salinity
				control activities established under section 202(a)(7).
									(3)Existing
				salinity control activitiesThe cost share contribution required
				by this section shall continue to be met through repayment in a manner
				consistent with this section for all salinity control activities for which
				repayment was commenced prior to the date of enactment of this
				paragraph.
									.
						2612.Great Lakes
			 Commission
					(a)In
			 generalThe Secretary, in consultation with the Great Lakes
			 Commission created by article IV of the Great Lakes Basin Compact (Public Law
			 90–419; 82 Stat. 415), and in cooperation with the Administrator of the
			 Environmental Protection Agency and the Secretary of the Army, may carry out
			 the Great Lakes basin program for soil erosion and sediment control (referred
			 to in this section as the program) to assist in implementing the
			 recommendations of the Great Lakes Regional Collaboration Strategy to Restore
			 and Protect the Great Lakes.
					(b)AssistanceIn
			 carrying out the program, the Secretary may—
						(1)provide project
			 demonstration grants, provide technical assistance, and carry out information
			 and education programs to improve water quality in the Great Lakes basin by
			 reducing soil erosion and improving sediment control; and
						(2)provide a
			 priority for projects and activities that—
							(A)directly reduce
			 soil erosion or improve sediment control;
							(B)reduce soil loss
			 in degraded rural watersheds; or
							(C)improve
			 hydrologic conditions in urban watersheds.
							(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $5,000,000 for each of fiscal years 2007 through 2012.
					2613.Technical
			 corrections to the Federal Insecticide, Fungicide, and Rodenticide Act
					(a)Pesticide
			 registration service feesSection 33 of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136w–8) is amended—
						(1)in subsection
			 (b)(7)—
							(A)in subparagraph
			 (D)—
								(i)by
			 striking clause (i) and inserting the following:
									
										(i)In
				generalThe Administrator may exempt from, or waive a portion of,
				the registration service fee for an application for minor uses for a
				pesticide.
										;
				and
								(ii)in
			 clause (ii), by inserting or exemption after
			 waiver; and
								(B)in subparagraph
			 (E)—
								(i)in
			 the paragraph heading, by striking Waiver and inserting
			 Exemption;
								(ii)by
			 striking waive the registration service fee for an application
			 and inserting exempt an application from the registration service
			 fee; and
								(iii)in clause (ii),
			 by striking waiver and inserting exemption;
			 and
								(2)in subsection
			 (m)(2), by striking 2008 each place it appears and inserting
			 2012.
						(b)Effective
			 dateThe amendments made by subsection (a) take effect on October
			 1, 2007.
					IIITrade
			AFood for Peace Act 
				3001.Short
			 title
					(a)In
			 generalSection 1 of the
			 Agricultural Trade Development and Assistance Act of 1954 (7 U.S.C. 1691 note;
			 104 Stat. 3633) is amended by striking Agricultural Trade Development
			 and Assistance Act of 1954 and inserting Food for Peace
			 Act.
					(b)Conforming
			 amendments
						(1)In
			 generalEach provision of law described in paragraph (2) is
			 amended—
							(A)by striking
			 Agricultural Trade Development and Assistance Act of 1954 each
			 place it appears and inserting Food for Peace Act; and
							(B)in each section
			 heading, by striking Agricultural Trade Development and Assistance Act of
			 1954 each place it appears and inserting
			 Food for Peace
			 Act.
							(2)Provisions of
			 lawThe provisions of law referred to in paragraph (1) are the
			 following:
							(A)The Agriculture
			 and Food Act of 1981 (Public Law 97–98; 95 Stat. 1213).
							(B)The Agricultural
			 Act of 1949 (7 U.S.C. 1421 et seq.).
							(C)Section 9(a) of
			 the Military Construction Codification Act (7 U.S.C. 1704c).
							(D)Section 201 of
			 the Africa: Seeds of Hope Act of 1998 (7 U.S.C. 1721 note; Public Law
			 105–385).
							(E)The Bill Emerson
			 Humanitarian Trust Act (7 U.S.C. 1736f–1 et seq.).
							(F)The Food for
			 Progress Act of 1985 (7 U.S.C. 1736o).
							(G)Section 3107 of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1).
							(H)Sections 605B and
			 606C of the Act of August 28, 1954 (commonly known as the Agricultural
			 Act of 1954) (7 U.S.C. 1765b, 1766b).
							(I)Section 206 of
			 the Agricultural Act of 1956 (7 U.S.C. 1856).
							(J)The Agricultural
			 Competitiveness and Trade Act of 1988 (7 U.S.C. 5201 et seq.).
							(K)The
			 Agricultural Trade Act of 1978 (7
			 U.S.C. 5601 et seq.).
							(L)The Export-Import
			 Bank Act of 1945 (12 U.S.C. 635 et seq.).
							(M)Section 301 of
			 title 13, United States Code.
							(N)Section 8 of the
			 Endangered Species Act of 1973 (16 U.S.C. 1537).
							(O)Section 604 of
			 the Enterprise for the Americas Act of 1992 (22 U.S.C. 2077).
							(P)Section 5 of the
			 International Health Research Act of 1960 (22 U.S.C. 2103).
							(Q)The Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151 et seq.).
							(R)The Horn of
			 Africa Recovery and Food Security Act (22 U.S.C. 2151 note; Public Law
			 102–274).
							(S)Section 105 of
			 the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C.
			 2455).
							(T)Section 35 of the
			 Foreign Military Sales Act (22 U.S.C. 2775).
							(U)The Support for
			 East European Democracy (SEED) Act of 1989 (22 U.S.C. 5401 et seq.).
							(V)Section 1707 of
			 the Cuban Democracy Act of 1992 (22 U.S.C. 6006).
							(W)The Cuban Liberty
			 and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6021 et
			 seq.).
							(X)Section 902 of
			 the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C.
			 7201).
							(Y)Chapter 553 of
			 title 46, United State Code.
							(Z)Section 4 of the
			 Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98c).
							(AA)The Food,
			 Agriculture, Conservation, and Trade Act of 1990 (Public Law 101–624; 104 Stat.
			 3359).
							(BB)Section 738 of
			 the Agriculture, Rural Development, Food and Drug Administration, and Related
			 Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat.
			 1549A–34).
							(c)ReferencesAny
			 reference in any Federal, State, tribal, or local law (including regulations)
			 to the Agricultural Trade Development and Assistance Act of 1954
			 shall be considered to be a reference to the Food for Peace
			 Act.
					3002.United States
			 policySection 2 of the Food
			 for Peace Act (7 U.S.C. 1691) is amended—
					(1)by striking paragraph (4); and
					(2)by redesignating paragraphs (5) and (6) as
			 paragraphs (4) and (5), respectively.
					3003.Food aid to
			 developing countriesSection
			 3(b) of the Food for Peace Act (7 U.S.C. 1691a(b)) is amended by striking
			 (b) and all that follows through paragraph (1) and inserting the
			 following:
					
						(b)Sense of
				CongressIt is the sense of Congress that—
							(1)in negotiations
				with other countries at the Food Aid Convention, the World Trade Organization,
				the United Nations Food and Agriculture Organization, and other appropriate
				venues, the President shall—
								(A)seek commitments
				of higher levels of food aid by donors in order to meet the legitimate needs of
				developing countries;
								(B)ensure, to the
				maximum extent practicable, that humanitarian nongovernmental organizations,
				recipient country governments, charitable bodies, and international
				organizations shall continue—
									(i)to be eligible to
				receive resources based on assessments of need conducted by those organizations
				and entities; and
									(ii)to implement
				food aid programs in agreements with donor countries; and
									(C)ensure, to the
				maximum extent practicable, that options for providing food aid for emergency
				and nonemergency, or chronic, needs shall not be subject to limitation,
				including in-kind commodities, provision of funds for commodity procurement,
				and monetization of commodities, on the condition that the provision of those
				commodities or funds—
									(i)is based on
				assessments of need and intended to benefit the food security of or otherwise
				assist recipients, and
									(ii)is provided in a
				manner that avoids disincentives to local agricultural production and marketing
				and with minimal potential for disruption of commercial markets;
				and
									.
				3004.Trade and
			 development assistance
					(a)Title I of the Food for Peace Act (7 U.S.C.
			 1701 et seq.) is amended in the title heading, by striking
			 Trade and development
			 assistance and inserting Economic assistance and food
			 security.
					(b)Section 101 of the Food for Peace Act (7
			 U.S.C. 1701) is amended in the section heading, by striking
			 Trade and development
			 assistance and inserting Economic assistance and food
			 security.
					3005.Agreements
			 regarding eligible countries and private entitiesSection 102 of the Food for Peace Act (7
			 U.S.C. 1702) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 paragraph (1); and
						(B)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and
						(2)by striking
			 subsection (c).
					3006.Use of local
			 currency paymentsSection
			 104(c) of the Food for Peace Act (7 U.S.C. 1704(c)) is amended—
					(1)in the matter
			 preceding paragraph (1), by inserting , through agreements with
			 recipient governments, private voluntary organizations, and
			 cooperatives, after developing country;
					(2)in paragraph
			 (2)—
						(A)in subparagraph
			 (C), by striking and at the end;
						(B)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(E)the improvement
				of the trade capacity of the recipient
				country.
								;
				
						(3)by striking
			 paragraphs (1), (3), (4), (5), and (6); and
					(4)by redesignating
			 paragraphs (2), (7), (8), and (9) as paragraphs (1), (2), (3), and (4),
			 respectively.
					3007.General
			 authoritySection 201 of the
			 Food for Peace Act (7 U.S.C. 1721) is amended—
					(1)by striking
			 paragraph (1) and inserting the following:
						
							(1)address famine
				and respond to emergency food needs arising from man-made and natural
				disasters;
							;
					(2)in paragraph (5),
			 by inserting food security and support after
			 promote; and
					(3)by striking
			 paragraph (6) and inserting the following:
						
							(6)protect
				livelihoods, provide safety nets for food insecure populations, and encourage
				participation in educational, training, and other productive
				activities.
							.
					3008.Provision of
			 agricultural commoditiesSection 202 of the Food for Peace Act (7
			 U.S.C. 1722) is amended—
					(1)in subsection
			 (b)(2), by striking may not deny a request for funds and
			 inserting may not use as a sole rationale for denying a request for
			 funds;
					(2)in subsection
			 (e)(1)—
						(A)in the matter
			 preceding subparagraph (A)—
							(i)by
			 striking Of the funds made available in and inserting Of
			 the total amount of funds made available from all sources for;
			 and
							(ii)by
			 striking not less than 5 percent nor more than 10 percent and
			 inserting not less than 7.5 percent;
							(B)in subparagraph
			 (A), by striking and at the end;
						(C)by striking
			 subparagraph (B) and inserting the following:
							
								(B)meeting specific
				administrative, management, personnel, programmatic, and operational
				activities, and internal transportation and distribution costs for carrying out
				new and existing programs in foreign countries under this title;
				and
								
						(D)by adding at the
			 end the following:
							
								(C)improving and
				implementing methodologies for food aid programs, including needs assessments,
				monitoring, and evaluation.
								;
				and
						(3)by striking
			 subsection (h) and inserting the following:
						
							(h)Food aid
				quality
								(1)In
				generalThe Administrator shall use funds made available for
				fiscal year 2008 and subsequent fiscal years to carry out this title—
									(A)to assess the
				types and quality of agricultural commodities and products donated for food
				aid;
									(B)to adjust
				products and formulations as necessary to cost-effectively meet nutrient needs
				of target populations; and
									(C)to pretest
				prototypes.
									(2)AdministrationThe
				Administrator—
									(A)shall carry out
				this subsection in consultation with and through an independent entity with
				proven impartial expertise in food aid commodity quality enhancements;
									(B)may enter into
				contracts to obtain the services of such an entity; and
									(C)shall consult
				with the Food Aid Consultative Group on how to carry out this
				subsection.
									(3)ReportsThe
				Administrator shall submit to the Committees on Agriculture and Foreign Affairs
				of the House of Representatives and the Committee on Agriculture, Nutrition,
				and Forestry of the Senate—
									(A)a report that
				describes the activities of the Administrator in carrying out paragraph (1) for
				fiscal year 2008; and
									(B)an annual report
				that describes the progress of the Administrator in addressing food aid quality
				issues.
									.
					3009.Microenterprise
			 activitiesSection 203(d)(2)
			 of the Food for Peace Act (7 U.S.C.1723(d)(2)) is amended by inserting ,
			 including activities involving microenterprise and village banking,
			 after other developmental activities.
				3010.Levels of
			 assistanceSection 204(a)(1)
			 of the Food for Peace Act (7
			 U.S.C. 1724(a)(1)) is amended by striking 2007 and inserting
			 2012.
				3011.Food Aid
			 Consultative GroupSection 205
			 of the Food for Peace Act  (7
			 U.S.C. 1725) is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph (5),
			 by striking and at the end;
						(B)in paragraph (6),
			 by striking the period and inserting ; and; and
						(C)by inserting at
			 the end the following:
							
								(7)representatives
				from the maritime transportation sector involved in transporting agricultural
				commodities overseas for programs under this
				Act.
								;
						(2)in subsection
			 (d)—
						(A)by striking
			 In preparing and inserting the following:
							
								(1)In
				generalIn preparing
								;
				
						(B)by striking
			 The Administrator and inserting the following:
							
								(2)Biannual
				consultationThe
				Administrator
								;
				and
						(C)by adding at the
			 end the following:
							
								(3)Consultation
				for draft regulationsIn addition to the meetings required under
				paragraph (2), the Administrator shall consult and meet with the Group—
									(A)before issuing
				the draft regulations to carry out the program described in section 209;
				and
									(B)during the public
				comment period relating to those draft
				regulations.
									;
				and
						(3)in subsection
			 (f), by striking 2007 and inserting 2012.
					3012.AdministrationSection 207 of the Food for Peace Act (7
			 U.S.C. 1726a) is amended—
					(1)in subsection
			 (a)(3), by striking must be met for the approval of such
			 proposal and inserting should be considered for a proposal in a
			 future fiscal year;
					(2)in subsection
			 (c), by striking paragraph (3);
					(3)by striking
			 subsection (d) and inserting the following:
						
							(d)Timely
				provision of commoditiesThe Administrator, in consultation with
				the Secretary, shall develop procedures that ensure expedited processing of
				commodity call forwards in order to provide commodities overseas in a timely
				manner and to the extent feasible, according to planned delivery
				schedules.
							;
					(4)in subsection
			 (e)(2), by striking December 1 and inserting June
			 1; and
					(5)by adding at the
			 end the following:
						
							(f)Program
				oversight
								(1)In
				generalFunds made available to carry out this title may be used
				to pay the expenses of the United States Agency for International Development
				associated with program monitoring, evaluation, assessments, food aid data
				collection, and food aid information management and commodity reporting
				systems.
								(2)Contract
				authority
									(A)In
				generalSubject to subparagraphs (B) and (C) and notwithstanding
				any other provision of law, in carrying out administrative and management
				activities related to the implementation of programs under this title, the
				Administrator may contract with 1 or more individuals for personal service to
				be performed in recipient countries or neighboring countries.
									(B)ProhibitionIndividuals
				contracting with the Administrator under subparagraph (A) shall not be
				considered to be employees of the United States Government for the purpose of
				any law administered by the Office of Personnel Management.
									(C)Personal
				serviceSubparagraph (A) does not limit the ability of the
				Administrator to contract with individuals for personal service under section
				202(a).
									(g)Indirect
				support costs to the World Food Program of the United Nations
								(1)In
				generalNotwithstanding any other provision of law, in providing
				assistance under this title, the Administrator may make contributions to the
				World Food Program of the United Nations to the extent that the contributions
				are made in accordance with the rules and regulations of that program for
				indirect cost rates.
								(2)ReportThe
				Administrator shall submit the Committees on Agriculture and Foreign Affairs of
				the House of Representatives and the Committee on Agriculture, Nutrition, and
				Forestry of the Senate an annual report on the level of the contribution and
				the reasons for the level.
								(h)Indirect
				Support Costs to Cooperating SponsorsNotwithstanding any other
				provision of law, the Administrator may pay to a private voluntary organization
				or cooperative indirect costs associated with any funds received or generated
				for programs, costs, or activities under this title, on the condition that the
				indirect costs are consistent with Office of Management and Budget cost
				principles.
							(i)Project
				reporting
								(1)In
				generalIn submitting project reports to the Administrator, a
				private voluntary organization or cooperative shall provide a copy of the
				report in such form as is necessary for the report to be displayed for public
				use on the website of the United States Agency for International
				Development.
								(2)Confidential
				informationAn organization or cooperative described in paragraph
				(1) may omit any confidential information from the copy of the report submitted
				for public display under that
				paragraph.
								.
					3013.Assistance
			 for stockpiling and rapid transportation, delivery, and distribution of
			 shelf-stable prepackaged foodsSection 208(f) of the
			 Food for Peace Act  (7 U.S.C.
			 1726b(f)) is amended—
					(1)by striking
			 $3,000,000 and inserting $8,000,000; and
					(2)by striking 2007 and
			 inserting 2012.
					3014.Pilot program
			 for local purchaseTitle II of
			 the Food for Peace Act (7 U.S.C. 1721 et seq.) is amended by adding at the end
			 the following:
					
						209.Pilot program
				for local purchase
							(a)DefinitionsIn
				this section:
								(1)Eligible
				commodityNotwithstanding section 402(2), the term eligible
				commodity means an agricultural commodity, or the product of an
				agricultural commodity, that is produced in—
									(A)the recipient
				country;
									(B)a low-income,
				developing country near the recipient country; or
									(C)Africa.
									(2)Eligible
				organizationThe term eligible organization
				means—
									(A)an organization
				that is—
										(i)described in
				section 202(d); and
										(ii)subject to
				guidelines promulgated to carry out this section, including United States audit
				requirements that are applicable to non-governmental organizations; or
										(B)an
				intergovernmental organization, if the organization agrees to be subject to all
				requirements of this section, including any regulations promulgated or
				guidelines issued by the Administrator to carry out this section.
									(3)Pilot
				programThe term pilot program means the pilot
				program established under subsection (b).
								(b)EstablishmentNotwithstanding
				section 407(c)(1)(A), the Administrator, in consultation with the Secretary,
				shall establish a field-based pilot program for local and regional purchases of
				eligible commodities in accordance with this section.
							(c)PurposesEligible
				commodities under the pilot program shall be used solely—
								(1)to address severe
				food shortages caused by sudden events, including—
									(A)earthquakes,
				floods, and other unforeseen crises; or
									(B)human-made
				crises, such as conflicts;
									(2)to prevent or
				anticipate increasing food scarcity as the result of slow-onset events, such as
				drought, crop failures, pests, economic shocks, and diseases that result in an
				erosion of the capacity of communities and vulnerable populations to meet food
				needs;
								(3)to address
				recovery, resettlement, and reconstruction following 1 or more disasters or
				emergencies described in paragraph (1) or (2); and
								(4)to protect and
				improve livelihoods and food security, provide safety nets for food insecure or
				undernourished populations, and encourage participation in education and other
				productive activities.
								(d)ProcurementSubject
				to subsections (a), (b), (f), and (h) of section 403, eligible commodities
				under the pilot program shall for emergency situations be procured through the
				most effective 1 or more approaches or methodologies that are likely to
				expedite the provision of food aid to affected populations.
							(e)Review of prior
				local cash purchase experience
								(1)In
				generalNot later than 30 days after the date of enactment of
				this section, the Administrator shall initiate the process to commission an
				external review of local cash purchase projects conducted before the date of
				enactment of this section by other donor countries, private voluntary
				organizations, and the World Food Program of the United Nations.
								(2)Use of
				reviewThe Administrator shall use the results of the review to
				develop—
									(A)proposed
				guidelines under subsection (j); and
									(B)requests for
				applications under subsection (f).
									(3)ReportNot
				later than 270 days after the date of enactment of this section, the
				Administrator shall submit to the Committees on Agriculture and Foreign Affairs
				of the House of Representatives and the Committee on Agriculture, Nutrition,
				and Forestry of the Senate a report containing the results of the
				review.
								(f)Grants to
				eligible organizations
								(1)In
				generalAfter the promulgation of final guidelines under
				subsection (j), the Administrator may seek applications from and provide grants
				to eligible organizations to carry out the pilot program.
								(2)Completion
				requirementAs a condition of receiving a grant under the pilot
				program, an eligible organization shall agree—
									(A)to complete all
				projects funded through the grant not later than September 30, 2011; and
									(B)to provide
				information about the results of the project in accordance with subsection
				(i).
									(3)Other
				requirementsOther requirements for submission of proposals for
				consideration under this title shall apply to the submission of an application
				for a grant under this section.
								(g)Project
				diversityIn selecting projects to fund under the pilot program,
				the Administrator shall select a diversity of projects, including—
								(1)at least 1
				project for each of the situations described in subsection (c);
								(2)at least 1
				project carried out jointly with a project using agricultural commodities
				produced in the United States under this title;
								(3)at least 1
				project carried out jointly with a project funded through grassroots efforts by
				agricultural producers through eligible United States organizations;
								(4)projects in both
				food surplus and food deficit regions, using regional procurement for food
				deficit regions; and
								(5)projects in
				diverse geographical regions, with most, but not all, projects located in
				Africa.
								(h)Information
				required in applicationsIn submitting an application under this
				section, an eligible organization shall—
								(1)request funding
				for up to 3 years; and
								(2)include in the
				application—
									(A)a description of
				the target population through a needs assessment and sufficient information to
				demonstrate that the situation is a situation described in subsection
				(c);
									(B)an assurance that
				the local or regional procurement—
										(i)is likely to
				expedite the provision of food aid to the affected population; and
										(ii)would meet the
				requirements of subsection (d);
										(C)a description
				of—
										(i)the quantities
				and types of eligible commodities that would be procured;
										(ii)the rationale
				for selecting those eligible commodities; and
										(iii)how the
				eligible commodities could be procured and delivered in a timely manner;
										(D)an analysis of
				the potential impact of the purchase of eligible commodities on the production,
				pricing, and marketing of the same and similar agricultural commodities in the
				country and localities in which the purchase will take place;
									(E)a description of
				food quality and safety assurance measures; and
									(F)a monitoring and
				evaluation plan that ensures collection of sufficient data—
										(i)to determine the
				full cost of procurement, delivery, and administration;
										(ii)to report on the
				agricultural production, marketing, and price impact of the local or regional
				purchases, including the impact on low-income consumers; and
										(iii)to provide
				sufficient information to support the completion of the report described in
				subsection (i).
										(i)Independent
				evaluation and report
								(1)In
				generalThe Administrator shall—
									(A)arrange for an
				independent evaluation of the pilot program; and
									(B)provide access to
				all records and reports for the completion of the evaluation.
									(2)ReportNot
				later than 4 years after the date of enactment of this section, the
				Administrator shall submit to the Committees on Agriculture and Foreign Affairs
				of the House of Representatives and the Committee on Agriculture, Nutrition,
				and Forestry of the Senate a report that—
									(A)includes the
				analysis and findings of the independent evaluation;
									(B)assesses whether
				the requirements of this section have been met;
									(C)describes for
				each of the relevant markets in which the commodities were purchased—
										(i)prevailing and
				historic supply, demand, and price movements;
										(ii)impact on
				producer and consumer prices;
										(iii)government
				market interferences and other donor activities that may have affected the
				supply and demand in the area in which the local or regional purchase took
				place; and
										(iv)the quantities
				and types of eligible commodities procured in each market, the time frame for
				procurement, and the complete costs of the procurement (including procurement,
				storage, handling, transportation, and administrative costs);
										(D)assesses the
				impact of different methodologies and approaches on local and regional
				agricultural producers (including large and small producers), markets,
				low-income consumers, and program recipients;
									(E)assesses the time
				elapsed from initiation of the procurement process to delivery;
									(F)compares
				different methodologies used in terms of—
										(i)the benefits to
				local agriculture;
										(ii)the impact on
				markets and consumers;
										(iii)the time for
				procurement and delivery;
										(iv)quality and
				safety assurances; and
										(v)implementation
				costs; and
										(G)to the extent
				adequate information is available, includes a comparison of the different
				methodologies used by other donors to make local and regional purchases,
				including purchases conducted through the World Food Program of the United
				Nations.
									(j)GuidelinesPrior
				to approving projects or the procurement of eligible commodities under this
				section, not later than 1 year after the date of enactment of this section, the
				Administrator shall issue guidelines to carry out this section.
							(k)Authorization
				of appropriations
								(1)In
				generalSubject to paragraph (2), for each of fiscal years 2008
				through 2011, the Administrator may use to carry out this section not more than
				$25,000,000 of funds made available to carry out this title, to remain
				available until expended.
								(2)LimitationNo
				funds may be made available to carry out the pilot program unless the minimum
				tonnage requirements of section 204(a) are
				met.
								.
				3015.General
			 authorities and requirements
					(a)In
			 generalSection 401 of the
			 Food for Peace Act (7 U.S.C. 1731) is amended—
						(1)by striking subsection (a);
						(2)redesignating
			 subsections (b) and (c) as subsections (a) and (b), respectively; and
						(3)in subsection (b)
			 (as so redesignated), by striking (b)(1) and inserting
			 (a)(1).
						(b)Conforming
			 amendments
						(1)Section 406(a) of
			 the Food for Peace Act (7 U.S.C. 1736(a)) is amended by striking (that
			 have been determined to be available under section 401(a)).
						(2)Subsection (e)(1)
			 of the Food for Progress Act of 1985 (7 U.S.C. 1736o(e)(1)) is amended by
			 striking determined to be available under section 401 of the Food for
			 Peace Act.
						3016.Use of
			 Commodity Credit CorporationSection 406(b)(2) of the Food for Peace Act
			 (7 U.S.C. 1736(b)(2)) is amended by inserting , including the costs of
			 carrying out section 415 before the semicolon.
				3017.Administrative
			 provisionsSection 407 of the
			 Food for Peace Act  (7 U.S.C.
			 1736a) is amended—
					(1)in subsection
			 (c)(4)—
						(A)by striking 2007 and
			 inserting 2012;
						(B)by striking
			 $2,000,000 and inserting $4,000,000; and
						(C)by adding at the
			 end the following:
							
								(5)Nonemergency or
				multiyear agreementsAnnual resource requests for ongoing
				nonemergency or multiyear agreements under title II shall be finalized not
				later than October 1 of the fiscal year in which the agricultural commodities
				will be shipped under the agreement.
								;
				and 
						(2)in subsection
			 (f)—
						(A)in paragraph
			 (2)—
							(i)in
			 subparagraph (B), by inserting , and the amount of funds, tonnage
			 levels, and types of activities for nonemergency programs under title
			 II before the semicolon;
							(ii)in
			 subparagraph (C), by inserting , and a general description of the
			 projects and activities implemented before the semicolon; and
							(iii)in subparagraph
			 (D), by striking achieving food security and inserting
			 reducing food insecurity; and
							(B)in paragraph
			 (3)—
							(i)by
			 striking shall submit and inserting the following:
			 “shall—
								
									(A)submit
									;
				
							(ii)by
			 striking January 15 and inserting April 1;
			 and
							(iii)by striking
			 of the Senate. and inserting the following: “of the Senate;
			 and
								
									(B)make the reports
				available to the public by electronic and other
				means.
									.
							3018.Expiration
			 dateSection 408 of the
			 Food for Peace Act  (7 U.S.C.
			 1736b) is amended by striking 2007 and inserting
			 2012.
				3019.Authorization
			 of appropriationsSection 412
			 of the Food for Peace Act (7 U.S.C. 1736f) is amended by striking subsection
			 (b) and inserting the following:
					
						(b)Minimum level
				of nonemergency food assistanceFor each of fiscal years 2008
				through 2012, of the amounts made available to carry out emergency and
				nonemergency food assistance programs under title II, not less than
				$600,000,000 for each of those fiscal years shall be obligated and expended for
				nonemergency food assistance programs under title
				II.
						.
				3020.Micronutrient
			 fortification programsSection
			 415 of the Food for Peace Act  (7
			 U.S.C. 1736g–2) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (1),
			 by striking Not later than September 30, 2003, the Administrator, in
			 consultation with the Secretary and inserting Not later than
			 September 30, 2008, the Secretary, in consultation with the
			 Administrator; and
						(B)in paragraph
			 (2)—
							(i)in subparagraph
			 (A), by adding and after the semicolon at the end; and
							(ii)by striking
			 subparagraphs (B) and (C) and inserting the following:
								
									(B)assess and apply
				technologies and systems to improve and ensure the quality, shelf life,
				bioavailability, and safety of fortified food aid agricultural commodities, and
				products of those agricultural commodities, that are provided to developing
				countries, using recommendations included in the report entitled
				Micronutrient Compliance Review of Fortified Public Law 480
				Commodities, published in October 2001, with implementation by an
				independent entity with proven impartial experience and expertise in food aid
				commodity quality
				enhancements.
									;
							(2)by striking
			 subsection (b) and redesignating subsections (c) and (d) as subsections (b) and
			 (c), respectively; and
					(3)in subsection (c)
			 (as redesignated by paragraph (2), by striking 2007 and
			 inserting 2012.
					3021.Germplasm
			 conservationTitle IV of the
			 Food for Peace Act (7 U.S.C. 1731 et seq.) is amended by adding at the end the
			 following:
					
						417.Germplasm
				conservation
							(a)ContributionThe
				Administrator of the United States Agency for International Development shall
				contribute funds to endow the Global Crop Diversity Trust (referred to in this
				section as the Trust) to assist in the conservation of genetic
				diversity in food crops through the collection and storage of the germplasm of
				food crops in a manner that provides for—
								(1)the maintenance
				and storage of seed collections;
								(2)the documentation
				and cataloguing of the genetics and characteristics of conserved seeds to
				ensure efficient reference for researchers, plant breeders, and the
				public;
								(3)building the
				capacity of seed collection in developing countries;
								(4)making
				information regarding crop genetic data publicly available for researchers,
				plant breeders, and the public (including through the provision of an
				accessible Internet website);
								(5)the operation and
				maintenance of a back-up facility in which are stored duplicate samples of
				seeds, in the case of natural or man-made disasters; and
								(6)oversight
				designed to ensure international coordination of those actions and efficient,
				public accessibility to that diversity through a cost-effective system.
								(b)United States
				contribution limitThe aggregate contributions of funds of the
				Federal Government provided to the Trust shall not exceed 25 percent of the
				total of the funds contributed to the Trust from all sources.
							(c)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $60,000,000 for the period of fiscal years 2008 through
				2012.
							.
				3022.John
			 Ogonowski and Doug Bereuter Farmer-to-Farmer ProgramSection 501 of the
			 Food for Peace Act  (7 U.S.C.
			 1737) is amended by striking 2007 each place it appears and
			 inserting 2012.
				BAgricultural Trade Act of 1978 and Related
			 Statutes
				3101.Nongovernmental
			 organization participation in the resolution of trade disputesSection 104 of the Agricultural Trade Act of
			 1978 (7 U.S.C. 5604) is amended—
					(1)by striking The Secretary
			 shall and inserting the following:
						
							(a)In
				generalThe Secretary
				shall
							;
				and
					(2)by adding at the end the following:
						
							(b)Nongovernmental
				Organization Participation in the Resolution of Trade
				DisputesThe Secretary shall permit United States nongovernmental
				organizations to participate as part of the United States delegation attending
				formal sessions of dispute resolution panels involving United States
				agriculture under the auspices of the World Trade Organization if—
								(1)the 1 or more
				other members of the World Trade Organization involved in the dispute are
				expected to include private sector representatives in the delegations of the
				members to the sessions;
								(2)the United States
				nongovernmental organization has submitted public comments through the Federal
				Register that support the position of the United States Government in the case;
				and
								(3)the United States
				nongovernmental organization will provide for representation at the session a
				cleared adviser who is a member of the agricultural policy advisory committee
				or an agricultural technical advisory committee established under the Federal
				Advisory Committee Act (5 U.S.C.
				App.).
								.
					3102.Export credit
			 guarantee program
					(a)Repeal of
			 supplier credit guarantee program and intermediate export credit guarantee
			 programSection 202 of the Agricultural Trade Act of 1978 (7
			 U.S.C. 5622) is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph (1),
			 by striking The Commodity and inserting Subject to
			 paragraph (2), the Commodity; and
							(B)by striking
			 paragraphs (2) and (3) and inserting the following:
								
									(2)TenureBeginning
				with the 2013 fiscal year, credit terms described in paragraph (1) may not
				exceed a 180-day
				period.
									;
							(2)by striking
			 subsections (b) and (c);
						(3)by redesignating
			 subsections (d) through (l) as subsections (b) through (j), respectively;
			 and
						(4)by adding at the
			 end the following:
							
								(k)Administration
									(1)Definition of
				long termIn this subsection, the term long term
				means a period of 10 or more years.
									(2)GuaranteesIn
				administering the export credit guarantees authorized under this section, the
				Secretary shall—
										(A)maximize the
				export sales of agricultural commodities;
										(B)maximize the
				export credit guarantees that are made available and used during the course of
				a fiscal year;
										(C)develop an
				approach to risk evaluation that facilitates accurate country risk designations
				and timely adjustments to the designations (on an ongoing basis) in response to
				material changes in country risk conditions, with ongoing opportunity for input
				and evaluation from the private sector;
										(D)adjust risk-based
				guarantees as necessary to ensure program effectiveness and United States
				competitiveness; and
										(E)work with
				industry to ensure that risk-based fees associated with the guarantees cover,
				but do not exceed, the operating costs and losses over the long
				term.
										.
						(b)Conforming
			 amendmentsThe Agricultural Trade
			 Act of 1978 is amended—
						(1)in section 202 (7
			 U.S.C. 5622)—
							(A)in subsection
			 (b)(4) (as redesignated by subsection (a)(3)), by striking , consistent
			 with the provisions of subsection (c);
							(B)in subsection (d)
			 (as redesignated by subsection (a)(3))—
								(i)by
			 striking (1) and all that follows through The
			 Commodity and inserting The Commodity; and
								(ii)by
			 striking paragraph (2); and
								(C)in subsection
			 (g)(2) (as redesignated by subsection (a)(3)), by striking subsections
			 (a) and (b) and inserting subsection (a); and
							(2)in section 211,
			 by striking subsection (b) and inserting the following:
							
								(b)Export credit
				guarantee programsThe Commodity Credit Corporation shall make
				available for each of fiscal years 1996 through 2012 not less than
				$5,500,000,000 in credit guarantees under section
				202(a).
								.
						3103.Market access
			 program
					(a)Organic
			 commoditiesSection 203(a) of the Agricultural Trade Act of 1978 (7 U.S.C.
			 5623(a)) is amended by inserting after agricultural commodities
			 the following: (including commodities that are organically produced (as
			 defined in section 2103 of the Organic Foods Production Act of 1990 (7 U.S.C.
			 6502))).
					(b)FundingSection 211(c)(1)(A) of the
			 Agricultural Trade Act of 1978 (7
			 U.S.C. 5641(c)(1)(A)) is amended by striking , and $200,000,000 for each
			 of fiscal years 2006 and 2007 and inserting $200,000,000 for
			 each of fiscal years 2006 and 2007, $210,000,000 for fiscal year 2008,
			 $220,000,000 for fiscal year 2009, $230,000,000 for fiscal year 2010,
			 $240,000,000 for fiscal year 2011, and $200,000,000 for fiscal year 2012 and
			 each subsequent fiscal year.
					3104.Export
			 enhancement program
					(a)In
			 generalSection 301 of the
			 Agricultural Trade Act of 1978 (7
			 U.S.C. 5651) is repealed.
					(b)Conforming
			 amendmentsThe Agricultural Trade
			 Act of 1978 is amended—
						(1)in title III, by
			 striking the title heading and inserting the following:
							
								IIIBarriers to
				exports
								;
						(2)by redesignating
			 section 302 as section 301;
						(3)by striking
			 section 303;
						(4)in section 401 (7
			 U.S.C. 5661)—
							(A)in subsection
			 (a), by striking section 201, 202, or 301 and inserting
			 section 201 or 202; and
							(B)in subsection
			 (b), by striking sections 201, 202, and 301 and inserting
			 sections 201 and 202; and
							(5)in section
			 402(a)(1) (7 U.S.C. 5662(a)(1)), by striking sections 201, 202, 203, and
			 301 and inserting sections 201, 202, and 203.
						3105.Voluntary
			 certification of child labor status of agricultural importsSection 414 of the Agricultural Trade Act of
			 1978 (7 U.S.C. 5674) is amended by adding at the end the following:
					
						(d)Reducing child
				labor and forced labor
							(1)DefinitionsIn
				this subsection:
								(A)Child
				laborThe term child labor means the worst forms of
				child labor as defined in International Labor Convention 182, the Convention
				Concerning the Prohibition and Immediate Action for the Elimination of the
				Worst Forms of Child Labor, done at Geneva on June 17, 1999.
								(B)Forced
				laborThe term forced labor means all work or
				service—
									(i)that is exacted
				from any individual under menace of any penalty for non-performance of the work
				or service, and for which the individual does not offer himself or herself
				voluntarily, by coercion, debt bondage, involuntary servitude (as those terms
				are defined in section 103 of the Trafficking Victims Protection Act of 2000
				(22 U.S.C. 7102)); and
									(ii)by 1 or more
				individuals who, at the time of production, were being subjected to a severe
				form of trafficking in persons (as that term is defined in that
				section).
									(2)Development of
				standard set of practices
								(A)In
				generalThe Secretary, in coordination with the Secretary of
				Labor, shall develop a standard set of practices for the production of
				agricultural commodities that are imported, sold, or marketed in the United
				States in order to reduce the likelihood that the agricultural commodities are
				produced with the use of forced labor or child labor.
								(B)RequirementThe
				standard set of practices shall be developed in accordance with the
				requirements of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101
				et seq.).
								(3)RequirementsNot
				later than 3 years after the date of enactment of this subsection, the
				Secretary shall, with respect to the standard set of practices developed under
				paragraph (2), promulgate proposed regulations that shall, at a minimum,
				establish a voluntary certification program to enforce this subsection
				by—
								(A)requiring
				agricultural commodity traceability and inspection at all stages of the supply
				chain;
								(B)allowing for
				multistakeholder participation in the certification process;
								(C)providing for
				annual onsite inspection by a certifying agent, who shall be certified in
				accordance with the International Organization for Standardization Guide 65, of
				each affected worksite and handling operation;
								(D)incorporating a
				comprehensive conflict of interest policy for certifying agents, in accordance
				with section 2116(h) of the Organic Foods Production Act of 1990 (7 U.S.C.
				6515(h)); and
								(E)providing an
				anonymous grievance procedure that—
									(i)is accessible by
				third parties to allow for the identification of new or continuing violations
				of the regulations; and
									(ii)provides
				protections for whistleblowers.
									(4)Reporting
				requirementNot later than 180 days after the date of enactment
				of this subsection, and annually thereafter, the Secretary shall submit to the
				Committee on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate, a report on the development
				and implementation of the standard set of practices under this
				subsection.
							.
				3106.Foreign
			 market development cooperator programSection 703(a) of the
			 Agricultural Trade Act of 1978 (7
			 U.S.C. 5723(a)) is amended by striking amount of $34,500,000 for each of
			 fiscal years 2002 through 2007 and inserting “amount of—
					
						(1)$39,500,000 for each of fiscal years 2008
				and 2009;
						(2)$44,500,000 for fiscal year 2010;
				and
						(3)$34,500,000 for fiscal year 2011 and each
				subsequent fiscal
				year.
						.
				3107.Food for
			 Progress Act of 1985The Food
			 for Progress Act of 1985 (7 U.S.C. 1736o) is amended—
					(1)by striking 2007 each place
			 it appears and inserting 2012;
					(2)in subsection (b)(5)—
						(A)by striking subparagraphs (A), (B), and
			 (F);
						(B)in subparagraph (D), by inserting
			 and after the semicolon;
						(C)in subparagraph (E), by striking ;
			 and and inserting a period; and
						(D)by redesignating
			 subparagraphs (C), (D), and (E) as subparagraphs (A), (B), and (C),
			 respectively; and
						(3)in subsection
			 (f), by striking paragraph (3) and inserting the following:
						
							(3)Funding
				limitationsWith respect to eligible commodities made available
				under section 416(b) of the Agricultural Act of 1949 (42 U.S.C. 1431(b)),
				unless authorized in advance in appropriation Acts—
								(A)for each of
				fiscal years 2008 through 2010, no funds of the Corporation in excess of
				$48,000,000 (exclusive of the cost of eligible commodities) may be used to
				carry out this section; and
								(B)for fiscal year
				2011 and each fiscal year thereafter, no funds of the Corporation in excess of
				$40,000,000 (exclusive of the cost of eligible commodities) may be used to
				carry out this
				section.
								.
					3108.McGovern-Dole
			 International Food for Education and Child Nutrition ProgramSection 3107 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 1736o–1) is amended—
					(1)in subsection (b), by inserting in
			 the Department of Agriculture after establish a
			 program;
					(2)in subsections
			 (c)(2)(B), (f)(1), (h), (i), and (l)(1) by striking President
			 each place it appears and inserting Secretary;
					(3)in subsection
			 (d), by striking The President shall designate 1 or more Federal
			 agencies and inserting The Secretary shall;
					(4)in paragraph
			 (f)(2), by striking implementing agency and inserting
			 Secretary; and
					(5)in subsection (l)(2), by striking
			 such sums and all that follows through 2007 and
			 inserting $300,000,000 for each of fiscal years 2008 through
			 2012.
					CMiscellaneous
				3201.Bill Emerson
			 Humanitarian TrustSection 302
			 of the Bill Emerson Humanitarian Trust Act (7 U.S.C. 1736f–1) is
			 amended—
					(1)in subsection
			 (a), by striking a trust stock and all that follows through the
			 end of the subsection and inserting the
			 following:
						
							a trust of commodities, for use as
			 described in subsection (c), to consist of—(1)quantities
				equivalent to not more than 4,000,000 metric tons of commodities; or
							(2)any combination
				of funds and commodities equivalent to not more than 4,000,000 metric tons of
				commodities.
							;
					(2)in subsection
			 (b)—
						(A)in paragraph
			 (1)—
							(i)in
			 subparagraph (B)—
								(I)by striking
			 replenish each place it appears and inserting
			 reimburse; and
								(II)by striking
			 replenished and inserting reimbursed; and
								(ii)by
			 striking subparagraph (D) and inserting the following:
								
									(D)funds made
				available—
										(i)under paragraph
				(2)(B);
										(ii)as a result of
				an exchange of any commodity held in the trust for an equivalent amount of
				funds from—
											(I)the Agricultural
				Trade Development and Assistance Act of 1954 (7 U.S.C. 1691 et seq.);
											(II)the
				McGovern-Dole International Food for Education and Child Nutrition Program
				established under section 3107 of the Farm Security and Rural Investment Act of
				2002 (7 U.S.C. 1736o–1); or
											(III)the market, if
				the Secretary determines that such a sale of the commodity on the market will
				not unduly disrupt domestic markets; and
											(iii)in the course
				of management of the trust or to maximize the value of the trust, in accordance
				with subsection (d)(3).
										;
				and
							(B)in paragraph
			 (2)(B)—
							(i)in
			 the matter preceding clause (i), by striking replenish and
			 inserting reimburse;
							(ii)in
			 clause (i)—
								(I)by striking
			 2007 each place it appears and inserting
			 2012;
								(II)by striking
			 (c)(2) and inserting (c)(1); and
								(III)by striking
			 and at the end;
								(iii)in clause (ii),
			 by striking the period at the end and inserting ; or; and
							(iv)by
			 adding at the end the following:
								
									(iii)from funds
				accrued through the management of the trust under subsection
				(d).
									;
							(3)in subsection
			 (c)—
						(A)by striking
			 paragraphs (1) and (2) and inserting the following:
							
								(1)Releases for
				emergency assistance
									(A)Definition of
				emergency
										(i)In
				generalIn this paragraph, the term emergency means
				an urgent situation—
											(I)in which there is
				clear evidence that an event or series of events described in clause (ii) has
				occurred—
												(aa)that causes
				human suffering or imminently threatens human lives or livelihoods; and
												(bb)for which a
				government concerned has not the means to remedy; or
												(II)created by a
				demonstrably abnormal event or series of events that produces dislocation in
				the lives of residents of a country or region of a country on an exceptional
				scale.
											(ii)Event or
				series of eventsAn event or series of events referred to in
				clause (i) includes 1 or more of—
											(I)a sudden
				calamity, such as an earthquake, flood, locust infestation, or similar
				unforeseen disaster;
											(II)a human-made
				emergency resulting in—
												(aa)a
				significant influx of refugees;
												(bb)the internal
				displacement of populations; or
												(cc)the suffering of
				otherwise affected populations;
												(III)food scarcity
				conditions caused by slow-onset events, such as drought, crop failure, pest
				infestation, and disease, that result in an erosion of the ability of
				communities and vulnerable populations to meet food needs; and
											(IV)severe food
				access or availability conditions resulting from sudden economic shocks, market
				failure, or economic collapse, that result in an erosion of the ability of
				communities and vulnerable populations to meet food needs.
											(B)Releases
										(i)In
				generalAny funds or commodities held in the trust may be
				released to provide assistance under title II of the Food for Peace Act (7
				U.S.C. 1721 et seq.)—
											(I)to meet emergency
				needs, including during the period immediately preceding the emergency;
											(II)to respond to an
				emergency; or
											(III)for recovery
				and rehabilitation after an emergency.
											(ii)ProcedureSubject
				to subparagraph (B), a release under clause (i) shall be carried out in the
				same manner, and pursuant to the same authority as provided in title II of that
				Act.
										(C)Insufficiency
				of other fundsThe funds and commodities held in the trust shall
				be made immediately available on a determination by the Administrator that
				funds available for emergency needs under title II of that Act (7 U.S.C. 1721
				et seq.) for a fiscal year are insufficient to meet emergency needs during the
				fiscal year.
									;
				and
						(B)by redesignating
			 paragraphs (3) through (5) as paragraphs (2) through (4), respectively;
						(4)in subsection
			 (d)—
						(A)by redesignating
			 paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and
			 indenting the subparagraphs appropriately;
						(B)by striking the
			 subsection designation and heading and all that follows through
			 provide— and inserting the following:
							
								(d)Management of
				trust
									(1)In
				generalThe Secretary shall provide for the management of
				eligible commodities and funds held in the trust in a manner that is consistent
				with maximizing the value of the trust, as determined by the Secretary.
									(2)Eligible
				commoditiesThe Secretary shall
				provide—
									;
						(C)in paragraph (2)
			 (as redesignated by subparagraph (B))—
							(i)in
			 subparagraph (B) (as redesignated by subparagraph (A)), by striking
			 and at the end;
							(ii)in
			 subparagraph (C) (as redesignated by subparagraph (A)), by striking the period
			 at the end and inserting ; and; and
							(iii)by adding at
			 the end the following:
								
									(D)for the
				management of price risks associated with commodities held or potentially held
				in the trust.
									;
				and
							(D)by adding at the
			 end the following:
							
								(3)Funds
									(A)RequirementThe
				Secretary shall maximize the value of funds held in the trust, to the maximum
				extent practicable.
									(B)Releases on
				emergencyIf any commodity is released from the trust in the case
				of an emergency under subsection (c), the Secretary shall transfer to the trust
				funds of the Commodity Credit Corporation in an amount equal to, as determined
				by the Secretary, the amount of storage charges that will be saved by Commodity
				Credit Corporation due to the emergency release.
									(C)ExchangesIf
				any commodity held in the trust is exchanged for funds under subsection
				(b)(1)(D)(ii)—
										(i)the funds shall
				be held in the trust until the date on which the funds are released in the case
				of an emergency under subsection (c); and
										(ii)the Secretary
				shall transfer to the trust funds of the Commodity Credit Corporation in an
				amount equal to, as determined by the Secretary, the amount of storage charges
				that will be saved by Commodity Credit Corporation due to the exchange.
										(D)InvestmentThe
				Secretary—
										(i)may invest funds
				held in the trust in any short-term obligation of the United States or any
				other low-risk short-term instrument or security insured by the Federal
				Government in which a regulated insurance company may invest under the laws of
				the District of Columbia; and
										(ii)shall not invest
				any funds held in the trust in real
				estate.
										;
				
						(5)in subsection
			 (f)(2)(A), by striking replenish and inserting
			 reimburse; and
					(6)in subsection
			 (h)—
						(A)in paragraph (1),
			 by striking replenish and inserting reimburse;
			 and
						(B)in each of
			 paragraphs (1) and (2), by striking 2007 each place it appears
			 and inserting 2012.
						3202.Emerging
			 markets and facility guarantee loan programSection 1542 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5622 note; Public Law 101–624) is
			 amended—
					(1)in subsection (a), by striking
			 2007 and inserting 2012;
					(2)in subsection
			 (b)—
						(A)in the first
			 sentence, by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B),
			 respectively, and indenting appropriately;
						(B)by striking
			 A portion and inserting the following:
							
								(1)In
				generalA portion
								;
				
						(C)in the second
			 sentence, by striking The Commodity Credit Corporation and
			 inserting the following:
							
								(2)PriorityThe
				Commodity Credit Corporation
								;
				and
						(D)by adding at the
			 end the following:
							
								(3)Construction
				waiverThe Secretary may waive any applicable requirements
				relating to the use of United States goods in the construction of a proposed
				facility, if the Secretary determines that—
									(A)goods from the
				United States are not available; or
									(B)the use of goods
				from the United States is not practicable.
									(4)Term of
				guaranteeA facility payment guarantee under this subsection
				shall be for a term that is not more than the lesser of—
									(A)the term of the
				depreciation schedule of the facility assisted; or
									(B)20
				years.
									;
				and
						(3)in subsection
			 (d)(1)(A)(i) by striking 2007 and inserting
			 2012.
					3203.Biotechnology
			 and agricultural trade programSection 1543A(d) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5679(d)) is amended by striking
			 2007 and inserting 2012.
				3204.Technical
			 assistance for the resolution of trade disputes
					(a)In
			 generalThe Secretary may provide monitoring, analytic support,
			 and other technical assistance to limited resource persons that are involved in
			 trading agricultural commodities, as determined by the Secretary, to reduce
			 trade barriers to the persons.
					(b)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
					IVNutrition
			 programs
			AFood and
			 nutrition program
				IRenaming of food
			 stamp program
					4001.Renaming of
			 food stamp program
						(a)Short
			 titleThe first section of the Food Stamp Act of 1977 (7 U.S.C.
			 2011 note; Public Law 88–525) is amended by striking Food Stamp Act of
			 1977 and inserting Food and Nutrition Act of
			 2007.
						(b)ProgramThe
			 Food and Nutrition Act of 2007 (7 U.S.C. 2011 et seq.) (as amended by
			 subsection (a)) is amended by striking food stamp program each
			 place it appears and inserting food and nutrition
			 program.
						IIImproving
			 program benefits
					4101.Exclusion of
			 certain military payments from incomeSection 5(d) of the Food and Nutrition Act
			 of 2007 (7 U.S.C. 2014(d)) is amended—
						(1)by striking
			 (d) Household and inserting (d)
			 Exclusions from
			 income.—Household;
						(2)by striking
			 only (1) any and inserting “only—
							
								(1)any
								;
						(3)by indenting each
			 of paragraphs (2) through (18) so as to align with the margin of paragraph (1)
			 (as amended by paragraph (1));
						(4)by striking the
			 comma at the end of each of paragraphs (1) through (16) and inserting a
			 semicolon;
						(5)in paragraph
			 (3)—
							(A)by striking
			 like (A) awarded and inserting “like—
								
									(A)awarded
									;
							(B)by striking
			 thereof, (B) to and inserting “thereof;
								
									(B)to
									;
				and
							(C)by striking
			 program, and (C) to and inserting “program; and
								
									(C)to
									;
							(6)in paragraph
			 (11), by striking )), or (B) a and inserting “)); or
							
								(B)a
								;
						(7)in paragraph
			 (17), by striking , and at the end and inserting a
			 semicolon;
						(8)in paragraph
			 (18), by striking the period at the end and inserting ; and;
			 and
						(9)by adding at the
			 end the following:
							
								(19)any additional
				payment under chapter 5 of title 37, United States Code, or otherwise
				designated by the Secretary to be appropriate for exclusion under this
				paragraph, that is received by or from a member of the United States Armed
				Forces deployed to a designated combat zone, if the additional pay—
									(A)is the result of
				deployment to or service in a combat zone; and
									(B)was not received
				immediately prior to serving in a combat
				zone.
									.
						4102.Strengthening
			 the food purchasing power of low-income AmericansSection 5(e)(1) of the Food and Nutrition
			 Act of 2007 (7 U.S.C. 2014(e)(1)) is amended—
						(1)in subparagraph
			 (A)(ii), by striking not less than $134 and all that follows
			 through the end of the clause and inserting the following: “not less
			 than—
							
								(I)for fiscal year
				2008, $140, $239, $197, and $123, respectively; and
								(II)for fiscal year
				2009 and each fiscal year thereafter, an amount that is equal to the amount
				from the previous fiscal year adjusted to the nearest lower dollar increment to
				reflect changes for the 12-month period ending on the preceding June 30 in the
				Consumer Price Index for All Urban Consumers published by the Bureau of Labor
				Statistics of the Department of Labor, for items other than
				food.
								; 
						(2)in subparagraph
			 (B)(ii), by striking not less than $269 and all that follows
			 through the end of the clause and inserting the following: “not less
			 than—
							
								(I)for fiscal year
				2008, $281; and
								(II)for fiscal year
				2009 and each fiscal year thereafter, an amount that is equal to the amount
				from the previous fiscal year adjusted to the nearest lower dollar increment to
				reflect changes for the 12-month period ending on the preceding June 30 in the
				Consumer Price Index for All Urban Consumers published by the Bureau of Labor
				Statistics of the Department of Labor, for items other than
				food.
								;
				and
						(3)by adding at the
			 end the following:
							
								(C)RequirementEach
				adjustment under subparagraphs (A)(ii)(II) and (B)(ii)(II) shall be based on
				the unrounded amount for the prior 12-month
				period.
								.
						4103.Supporting
			 working families with child care expensesSection 5(e)(3)(A) of the Food and Nutrition
			 Act of 2007 (7 U.S.C. 2014(e)(3)(A)) is amended by striking , the
			 maximum allowable level of which shall be $200 per month for each dependent
			 child under 2 years of age and $175 per month for each other
			 dependent,.
					4104.Encouraging
			 retirement and education savings among food stamp recipients
						(a)Allowable
			 financial resourcesSection
			 5(g) of the Food and Nutrition Act of 2007 (7 U.S.C. 2014(g)) is
			 amended—
							(1)by striking
			 (g)(1) The Secretary and inserting the following:
								
									(g)Allowable
				financial resources
										(1)Total
				amount
											(A)In
				generalThe
				Secretary
											;
							(2)in subparagraph
			 (A) (as designated by paragraph (1))—
								(A)by striking
			 $2,000 and inserting $3,500 (as adjusted in accordance
			 with subparagraph (B)); and
								(B)by striking
			 $3,000 and inserting $4,500 (as adjusted in accordance
			 with subparagraph (B)); and
								(3)by adding at the
			 end the following:
								
									(B)Adjustment for
				inflation
										(i)In
				generalBeginning on October 1, 2007, and each October 1
				thereafter, the amounts in subparagraph (A) shall be adjusted and rounded down
				to the nearest $250 to reflect changes for the 12-month period ending the
				preceding June in the Consumer Price Index for All Urban Consumers published by
				the Bureau of Labor Statistics of the Department of Labor.
										(ii)RequirementEach
				adjustment under clause (i) shall be based on the unrounded amount for the
				prior 12-month
				period.
										.
							(b)Exclusion of
			 retirement accounts from allowable financial resources
							(1)In
			 generalSection 5(g)(2)(B)(v) of the Food and Nutrition Act of
			 2007 (7 U.S.C. 2014(g)(2)(B)(v)) is amended by striking or retirement
			 account (including an individual account) and inserting
			 account.
							(2)Mandatory and
			 discretionary exclusionsSection 5(g) of the Food and Nutrition
			 Act of 2007 (7 U.S.C. 2014(g)) is amended by adding at the end the
			 following:
								
									(7)Exclusion of
				retirement accounts from allowable financial resources
										(A)Mandatory
				exclusionsThe Secretary shall exclude from financial resources
				under this subsection the value of—
											(i)any funds in a
				plan, contract, or account, described in sections 401(a), 403(a), 403(b), 408,
				408A, 457(b), and 501(c)(18) of the Internal Revenue Code of 1986 and the value
				of funds in a Federal Thrift Savings Plan account as provided in section 8439
				of title 5, United States Code; and
											(ii)any retirement
				program or account included in any successor or similar provision that may be
				enacted and determined to be exempt from tax under the Internal Revenue Code of
				1986.
											(B)Discretionary
				exclusionsThe Secretary may exclude from financial resources
				under this subsection the value of any other retirement plans, contracts, or
				accounts (as determined by the
				Secretary).
										.
							(c)Exclusion of
			 education accounts from allowable financial resourcesSection 5(g) of the Food and Nutrition Act
			 of 2007 (7 U.S.C. 2014(g)) (as amended by subsection (b)) is amended by adding
			 at the end the following:
							
								(8)Exclusion of
				education accounts from allowable financial resources
									(A)Mandatory
				exclusionsThe Secretary shall exclude from financial resources
				under this subsection the value of any funds in a qualified tuition program
				described in section 529 of the Internal Revenue Code of 1986 or in a Coverdell
				education savings account under section 530 of that Code.
									(B)Discretionary
				exclusionsThe Secretary may exclude from financial resources
				under this subsection the value of any other education programs, contracts, or
				accounts (as determined by the
				Secretary).
									.
						4105.Facilitating
			 simplified reportingSection
			 6(c)(1)(A) of the Food and Nutrition Act of 2007 (7 U.S.C. 2015(c)(1)(A)) is
			 amended—
						(1)by striking reporting by and
			 inserting reporting;
						(2)in clause (i), by
			 inserting for periods shorter than 4 months by before
			 migrant;
						(3)in clause (ii),
			 by inserting for periods shorter than 4 months by before
			 households; and
						(4)in clause (iii),
			 by inserting for periods shorter than 1 year by before
			 households.
						4106.Accrual of
			 benefitsSection 7(i) of the
			 Food and Nutrition Act of 2007 (7 U.S.C. 2016(i)) is amended by adding at the
			 end the following:
						
							(12)Recovering
				electronic benefits
								(A)In
				generalA State agency shall establish a procedure for recovering
				electronic benefits from the account of a household due to inactivity.
								(B)Benefit
				storageA State agency may store recovered electronic benefits
				off-line in accordance with subparagraph (D), if the household has not accessed
				the account after 6 months.
								(C)Benefit
				expungingA State agency shall expunge benefits that have not
				been accessed by a household after a period of 12 months.
								(D)NoticeA
				State agency shall—
									(i)send notice to a
				household the benefits of which are stored under subparagraph (B); and
									(ii)not later than
				48 hours after request by the household, make the stored benefits available to
				the
				household.
									.
					4107.Eligibility
			 for unemployed adults
						(a)In
			 generalSection 6(o) of the
			 Food and Nutrition Act of 2007 (7 U.S.C. 2015(o)) is amended—
							(1)in paragraph (2), in the matter preceding
			 subparagraph (A) by striking 3 months and inserting 6
			 months; and
							(2)in paragraph (5), by striking subparagraph
			 (C).
							(b)Effective
			 dateThe amendments made by subsection (a) take effect on October
			 1, 2008.
						4108.Transitional
			 benefits optionSection
			 11(s)(1) of the Food and Nutrition Act of 2007 (7 U.S.C. 2020(s)(1)) is
			 amended—
						(1)by striking benefits to a
			 household; and inserting “benefits—
							
								(A)to a
				household
								;
				
						(2)by striking the
			 period at the end and inserting ; or; and
						(3)by adding at the end the following:
							
								(B)at the option of the State, to a household
				with children that ceases to receive cash assistance under a State-funded
				public assistance
				program.
								.
						4109. Minimum
			 benefit
						(a)In
			 generalSection 8(a) of the
			 Food and Nutrition Act of 2007 (7 U.S.C. 2017(a)) is amended by striking
			 $10 per month and inserting 10 percent of the thrifty
			 food plan for a household containing 1 member.
						(b)Effective
			 dateThe amendment made by subsection (a) takes effect on October
			 1, 2008.
						4110.Availability
			 of commodities for the emergency food assistance program
						(a)In
			 generalSection 27(a) of the
			 Food and Nutrition Act of 2007 (7 U.S.C. 2036(a)) is amended—
							(1)by striking
			 (a) Purchase of
			 commodities and all that follows through
			 through 2007 and inserting the following:
								
									(a)Purchase of
				commodities
										(1)In
				generalSubject to paragraph (2), for fiscal year 2008 and each
				fiscal year thereafter
										;
				and
							(2)by adding at the
			 end the following:
								
									(2)AmountsIn
				addition to the amounts made available under paragraph (1), for fiscal year
				2008 and each fiscal year thereafter, from amounts made available to carry out
				this Act, the Secretary shall use to carry out this subsection
				$110,000,000.
									.
							(b)Effective
			 dateThe amendments made by subsection (a) take effect on the
			 date of enactment of this Act.
						IIIImproving
			 program operations
					4201.Technical
			 clarification regarding eligibilitySection 6(k) of the Food and Nutrition Act
			 of 2007 (7 U.S.C. 2015(k)) is amended—
						(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and
			 indenting appropriately;
						(2)by striking
			 No member and inserting the following:
							
								(1)In
				generalNo member
								;
				and
						(3)by adding at the
			 end the following:
							
								(2)ProceduresThe
				Secretary shall issue consistent procedures—
									(A)to define the
				terms fleeing and actively seeking for purposes of
				this subsection; and
									(B)to ensure that
				State agencies use consistent procedures that disqualify individuals whom law
				enforcement authorities are actively seeking for the purpose of holding
				criminal proceedings against the
				individual.
									.
						4202.Issuance and
			 use of program benefits
						(a)In
			 generalSection 7 of the Food and Nutrition Act of 2007 (7 U.S.C.
			 2016) is amended—
							(1)by striking the
			 section designation and heading and all that follows through subsection
			 (j)) shall be and inserting the following:
								
									7.Issuance and use
				of program benefits
										(a)In
				generalExcept as provided in subsection (i), EBT cards shall
				be
										;
							(2)in subsection
			 (b)—
								(A)by striking
			 (b) Coupons and inserting the following:
									
										(b)UseBenefits
										;
				and
								(B)by striking the
			 second proviso;
								(3)in subsection
			 (c)—
								(A)by striking
			 (c) Coupons and inserting the following:
									
										(c)Design
											(1)In
				generalEBT cards
											;
				
								(B)in the first
			 sentence, by striking and define their denomination; and
								(C)by striking the
			 second sentence and inserting the following:
									
										(2)ProhibitionThe
				name of any public official shall not appear on any EBT
				card.
										;
								(4)by striking
			 subsection (d);
							(5)in subsection
			 (e)—
								(A)by striking
			 coupons each place it appears and inserting
			 benefits; and
								(B)by striking
			 coupon issuers each place it appears and inserting
			 benefit issuers;
								(6)in subsection
			 (f)—
								(A)by striking
			 coupons each place it appears and inserting
			 benefits;
								(B)by striking
			 coupon issuer and inserting benefit
			 issuers;
								(C)by striking
			 section 11(e)(20) and inserting section
			 11(e)(19).; and
								(D)by striking
			 and allotments;
								(7)by striking
			 subsection (g) and inserting the following:
								
									(g)Alternative
				benefit delivery
										(1)In
				generalIf the Secretary determines, in consultation with the
				Inspector General of the Department of Agriculture, that it would improve the
				integrity of the food and nutrition program, the Secretary shall require a
				State agency to issue or deliver benefits using alternative methods.
										(2)No imposition
				of costsThe cost of documents or systems that may be required by
				this subsection may not be imposed upon a retail food store participating in
				the food and nutrition program.
										(3)Devaluation and
				termination of issuance of paper coupons
											(A)Coupon
				issuanceEffective on the date of enactment of the Food and
				Energy Security Act of 2007, no State shall issue any coupon, stamp,
				certificate, or authorization card to a household that receives food and
				nutrition benefits under this Act.
											(B)EBT
				cardsEffective beginning on the date that is 1 year after the
				date of enactment of the Food and Energy Security Act of 2007, only an EBT card
				issued under subsection (i) shall be eligible for exchange at any retail food
				store.
											(C)De-obligation
				of couponsCoupons not redeemed during the 1-year period
				beginning on the date of enactment of the Food and Energy Security Act of 2007
				shall—
												(i)no longer be an
				obligation of the Federal Government; and
												(ii)not be
				redeemable.
												;
							(8)in subsection
			 (h)(1), by striking coupons and inserting
			 benefits;
							(9)in subsection
			 (j)—
								(A)in paragraph
			 (2)(A)(ii), by striking printing, shipping, and redeeming
			 coupons and inserting issuing and redeeming benefits;
			 and
								(B)in paragraph (5),
			 by striking coupon and inserting benefit;
								(10)in subsection
			 (k)—
								(A)by striking
			 coupons in the form of each place it appears and inserting
			 program benefits in the form of;
								(B)by striking
			 a coupon issued in the form of each place it appears and
			 inserting program benefits in the form of; and
								(C)in subparagraph
			 (A), by striking subsection (i)(11)(A) and inserting
			 subsection (h)(11)(A); and
								(11)by redesignating
			 subsections (e) through (k) as subsections (d) through (j),
			 respectively.
							(b)Conforming
			 amendments
							(1)Section 3 of the
			 Food and Nutrition Act of 2007 (7 U.S.C. 2012) is amended—
								(A)in subsection
			 (a), by striking coupons and inserting
			 benefits;
								(B)by striking
			 subsection (b) and inserting the following:
									
										(b)BenefitThe
				term benefit means the value of food and nutrition assistance
				provided to a household by means of—
											(1)an electronic
				benefit transfer under section 7(i); or
											(2)other means of
				providing assistance, as determined by the
				Secretary.
											;
								(C)in subsection
			 (c), in the first sentence, by striking authorization cards and
			 inserting benefits;
								(D)in subsection
			 (d), by striking or access device and all that follows through
			 the end of the subsection and inserting a period;
								(E)in subsection
			 (e)—
									(i)by
			 striking (e) Coupon issuer means and inserting the
			 following:
										
											(e)Benefit
				issuerThe term benefit issuer
				means
											;
				and
									(ii)by
			 striking coupons and inserting benefits;
									(F)in subsection
			 (g)(7), by striking subsection (r) and inserting
			 subsection (j);
								(G)in subsection
			 (i)(5)—
									(i)in
			 subparagraph (B), by striking subsection (r) and inserting
			 subsection (j); and
									(ii)in
			 subparagraph (D), by striking coupons and inserting
			 benefits;
									(H)in subsection
			 (j), by striking (as that term is defined in subsection
			 (p));
								(I)in subsection
			 (k)—
									(i)in
			 paragraph (1)(A), by striking subsection (u)(1) and inserting
			 subsection (r)(1);
									(ii)in
			 paragraph (2), by striking subsections (g)(3), (4), (5), (7), (8), and
			 (9) of this section and inserting paragraphs (3), (4), (5), (7),
			 (8), and (9) of subsection (k); and
									(iii)in paragraph
			 (3), by striking subsection (g)(6) of this section and inserting
			 subsection (k)(6);
									(J)in subsection
			 (t), by inserting , including point of sale devices, after
			 other means of access;
								(K)in subsection
			 (u), by striking (as defined in subsection (g)); and
								(L)by adding at the
			 end the following:
									
										(v)EBT
				cardThe term EBT card means an electronic benefit
				transfer card issued under section
				7(i).
										;
				and
								(M)by redesignating
			 subsections (a) through (v) as subsections (b), (d), (f), (g), (e), (h), (k),
			 (l), (n), (o), (p), (q), (s), (t), (u), (v), (c), (j), (m), (a), (r), and (i),
			 respectively, and moving so as to appear in alphabetical order.
								(2)Section 4(a) of
			 the Food and Nutrition Act of 2007 (7 U.S.C. 2013(a)) is amended—
								(A)by striking
			 coupons each place it appears and inserting
			 benefits; and
								(B)by striking
			 Coupons issued and inserting benefits
			 issued.
								(3)Section 5 of the
			 Food and Nutrition Act of 2007 (7 U.S.C. 2014) is amended—
								(A)in subsection
			 (a), by striking section 3(i)(4) and inserting section
			 3(n)(4);
								(B)in subsection
			 (h)(3)(B), in the second sentence, by striking section 7(i) and
			 inserting section 7(h); and
								(C)in subsection
			 (i)(2)(E), by striking , as defined in section 3(i) of this
			 Act,.
								(4)Section 6 of the
			 Food and Nutrition Act of 2007 (7 U.S.C. 2015) is amended—
								(A)in subsection
			 (b)(1)—
									(i)in
			 subparagraph (B), by striking coupons or authorization cards and
			 inserting program benefits; and
									(ii)by
			 striking coupons each place it appears and inserting
			 benefits; and
									(B)in subsection
			 (d)(4)(L), by striking section 11(e)(22) and inserting
			 section 11(e)(19).
								(5)Section 7(f) of
			 the Food and Nutrition Act of 2007 (7 U.S.C. 2016(f)) is amended by striking
			 including any losses and all that follows through section
			 11(e)(20),.
							(6)Section 8 of the
			 Food and Nutrition Act of 2007 (7 U.S.C. 2017) is amended—
								(A)in subsection
			 (b), by striking , whether through coupons, access devices, or
			 otherwise; and
								(B)in subsections
			 (e)(1) and (f), by striking section 3(i)(5) each place it
			 appears and inserting section 3(n)(5).
								(7)Section 9 of the
			 Food and Nutrition Act of 2007 (7 U.S.C. 2018) is amended—
								(A)by striking
			 coupons each place it appears and inserting
			 benefits;
								(B)in subsection
			 (a)—
									(i)in
			 paragraph (1), by striking coupon business and inserting
			 benefit transactions; and
									(ii)by
			 striking paragraph (3) and inserting the following:
										
											(3)Authorization
				periodsThe Secretary shall establish specific time periods
				during which authorization to accept and redeem benefits shall be valid under
				the food and nutrition program.
											;
				and
									(C)in subsection
			 (g), by striking section 3(g)(9) and inserting section
			 3(k)(9).
								(8)Section 10 of the
			 Food and Nutrition Act of 2007 (7 U.S.C. 2019) is amended—
								(A)by striking the
			 section designation and heading and all that follows through
			 Regulations and inserting the following:
									
										10.Redemption of
				program benefitsRegulations
										;
								(B)by striking
			 section 3(k)(4) of this Act and inserting section
			 3(p)(4);
								(C)by striking
			 section 7(i) and inserting section 7(h);
			 and
								(D)by striking
			 coupons each place it appears and inserting
			 benefits.
								(9)Section 11 of the
			 Food and Nutrition Act of 2007 (7 U.S.C. 2020) is amended—
								(A)in subsection
			 (d)—
									(i)by
			 striking section 3(n)(1) of this Act each place it appears and
			 inserting section 3(t)(1); and
									(ii)by
			 striking section 3(n)(2) of this Act each place it appears and
			 inserting section 3(t)(2);
									(B)in subsection
			 (e)—
									(i)in
			 paragraph (8)(E), by striking paragraph (16) or (20)(B) and
			 inserting paragraph (15) or (18)(B);
									(ii)by
			 striking paragraphs (15) and (19);
									(iii)by
			 redesignating paragraphs (16) through (18) and (20) through (25) as paragraphs
			 (15) through (17) and (18) through (23), respectively; and
									(iv)in
			 paragraph (17) (as so redesignated), by striking (described in section
			 3(n)(1) of this Act) and inserting described in section
			 3(t)(1);
									(C)in subsection
			 (h), by striking coupon or coupons and inserting
			 benefits;
								(D)by striking
			 coupon each place it appears and inserting
			 benefit;
								(E)by striking
			 coupons each place it appears and inserting
			 benefits;
								(F)in subsection
			 (q), by striking section 11(e)(20)(B) and inserting
			 subsection (e)(18)(B)
								(10)Section 13 of
			 the Food and Nutrition Act of 2007 (7 U.S.C. 2022) is amended by striking
			 coupons each place it appears and inserting
			 benefits.
							(11)Section 15 of
			 the Food and Nutrition Act of 2007 (7 U.S.C. 2024) is amended—
								(A)in subsection
			 (a), by striking coupons and inserting
			 benefits;
								(B)in subsection
			 (b)(1)—
									(i)by
			 striking coupons, authorization cards, or access devices each
			 place it appears and inserting benefits;
									(ii)by
			 striking coupons or authorization cards and inserting
			 benefits; and
									(iii)by striking
			 access device each place it appears and inserting
			 benefit;
									(C)in subsection
			 (c), by striking coupons each place it appears and inserting
			 benefits;
								(D)in subsection
			 (d), by striking Coupons and inserting
			 Benefits;
								(E)by striking
			 subsections (e) and (f);
								(F)by redesignating
			 subsections (g) and (h) as subsections (e) and (f), respectively; and
								(G)in subsection (e)
			 (as so redesignated), by striking coupon, authorization cards or access
			 devices and inserting benefits.
								(12)Section 16(a) of
			 the Food and Nutrition Act of 2007 (7 U.S.C. 2025(a)) is amended by striking
			 coupons each place it appears and inserting
			 benefits.
							(13)Section 17 of
			 the Food and Nutrition Act of 2007 (7 U.S.C. 2026) is amended—
								(A)in subsection
			 (a)(2), by striking coupon and inserting
			 benefit;
								(B)in subsection
			 (b)(1)—
									(i)in
			 subparagraph (B)—
										(I)in clause
			 (iv)—
											(aa)in
			 subclause (I), inserting or otherwise providing benefits in a form not
			 restricted to the purchase of food after of cash;
											(bb)in
			 subclause (III)(aa), by striking section 3(i) and inserting
			 section 3(n); and
											(cc)in
			 subclause (VII), by striking section 7(j) and inserting
			 section 7(i); and
											(II)in clause
			 (v)—
											(aa)by
			 striking countersigned food coupons or similar; and
											(bb)by
			 striking food coupons and inserting EBT cards;
			 and
											(ii)in
			 subparagraph (C)(i)(I), by striking coupons and inserting
			 EBT cards;
									(C)in subsection
			 (f), by striking section 7(g)(2) and inserting section
			 7(f)(2); and
								(D)in subsection
			 (j), by striking coupon and inserting
			 benefit.
								(14)Section
			 19(a)(2)(A)(ii) of the Food and Nutrition Act of 2007 (7 U.S.C.
			 2028(a)(2)(A)(ii)) is amended by striking section 3(o)(4) and
			 inserting section 3(u)(4).
							(15)Section 21 of
			 the Food and Nutrition Act of 2007 (7 U.S.C. 2030) is amended—
								(A)in subsection
			 (b)(2)(G)(i), by striking and (19) and inserting (and
			 (17);
								(B)in subsection
			 (d)(3), by striking food coupons and inserting EBT
			 cards; and
								(C)by striking
			 coupons each place it appears and inserting EBT
			 cards.
								(16)Section 22 of
			 the Food and Nutrition Act of 2007 (7 U.S.C. 2031) is amended—
								(A)by striking
			 food coupons each place it appears and inserting
			 benefits;
								(B)by striking
			 coupons each place it appears and inserting
			 benefits; and
								(C)in subsection
			 (g)(1)(A), by striking coupon and inserting
			 benefits.
								(17)Section 26(f)(3)
			 of the Food and Nutrition Act of 2007 (7 U.S.C. 2035(f)(3)) is amended—
								(A)in subparagraph
			 (A), by striking subsections (a) through (g) and inserting
			 subsections (a) through (f); and
								(B)in subparagraph
			 (E), by striking (16), (18), (20), (24), and (25) and inserting
			 (15), (17), (18), (22), and (23).
								(c)Conforming
			 cross-references
							(1)In
			 general
								(A)Use of
			 termsEach provision of law described in subparagraph (B) is
			 amended (as applicable)—
									(i)by
			 striking coupons each place it appears and inserting
			 benefits;
									(ii)by
			 striking coupon each place it appears and inserting
			 benefit;
									(iii)by striking
			 food coupons each place it appears and inserting
			 benefits;
									(iv)in
			 each section heading, by striking food coupons each place it appears and
			 inserting benefits;
									(v)by
			 striking food stamp coupon each place it appears and inserting
			 benefit; and
									(vi)by
			 striking food stamps each place it appears and inserting
			 benefits.
									(B)Provisions of lawThe provisions of law referred to in
			 subparagraph (A) are the following:
									(i)Section 2 of
			 Public Law 103–205 (7 U.S.C. 2012 note; 107 Stat. 2418).
									(ii)Section
			 1956(c)(7)(D) of title 18, United States Code.
									(iii)Titles II
			 through XIX of the Social Security Act (42 U.S.C. 401 et seq.).
									(iv)Section
			 401(b)(3) of the Social Security Amendments of 1972 (42 U.S.C. 1382e note;
			 Public Law 92–603).
									(v)The Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et
			 seq.).
									(vi)Section
			 802(d)(2)(A)(i)(II) of the Cranston-Gonzalez National Affordable Housing Act
			 (42 U.S.C. 8011(d)(2)(A)(i)(II)).
									(2)Definition
			 references
								(A)Section 2 of
			 Public Law 103–205 (7 U.S.C. 2012 note; 107 Stat. 2418) is amended by striking
			 section 3(k)(1) and inserting section
			 3(p)(1).
								(B)Section 205 of
			 the Food Stamp Program Improvements Act of 1994 (7 U.S.C. 2012 note; Public Law
			 103–225) is amended by striking section 3(k) of such Act (as amended by
			 section 201) and inserting section 3(p) of that
			 Act.
								(C)Section 115 of
			 the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21
			 U.S.C. 862a) is amended—
									(i)by
			 striking section 3(h) each place it appears and inserting
			 section 3(l); and
									(ii)in
			 subsection (e)(2), by striking section 3(m) and inserting
			 section 3(s).
									(D)Section 402(a) of
			 the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8
			 U.S.C. 1612(a)) is amended—
									(i)in
			 paragraph (2)(F)(ii), by striking section 3(r) and inserting
			 section 3(j); and
									(ii)in
			 paragraph (3)(B), by striking section 3(h) and inserting
			 section 3(l).
									(E)Section
			 3803(c)(2)(C)(vii) of title 31, United States Code, is amended by striking
			 section 3(h) and inserting section 3(l).
								(F)Section 303(d)(4)
			 of the Social Security Act (42 U.S.C. 503(d)(4)) is amended by striking
			 section 3(n)(1) and inserting section
			 3(t)(1).
								(G)Section 404 of
			 the Social Security Act (42 U.S.C. 604) is amended by striking section
			 3(h) each place it appears and inserting section
			 3(l).
								(H)Section 531 of
			 the Social Security Act (42 U.S.C. 654) is amended by striking section
			 3(h) each place it appears and inserting section
			 3(l).
								(I)Section
			 802(d)(2)(A)(i)(II) of the Cranston-Gonzalez National Affordable Housing Act
			 (42 U.S.C. 8011(d)(2)(A)(i)(II)) is amended by striking (as defined in
			 section 3(e) of such Act).
								(d)ReferencesAny
			 reference in any Federal, State, tribal, or local law (including regulations)
			 to a coupon, authorization card, or other access
			 device provided under the Food and Nutrition Act of 2007 (7 U.S.C. 2011 et
			 seq.) shall be considered to be a reference to a benefit
			 provided under that Act.
						4203.Clarification
			 of split issuanceSection 7(h)
			 of the Food and Nutrition Act of 2007 (7 U.S.C. 2016(h)) is amended by striking
			 paragraph (2) and inserting the following:
						
							(2)Requirements
								(A)In
				generalAny procedure established under paragraph (1)
				shall—
									(i)not reduce the
				allotment of any household for any period; and
									(ii)ensure that no
				household experiences an interval between issuances of more than 40
				days.
									(B)Multiple
				issuancesThe procedure may include issuing benefits to a
				household in more than 1 issuance only when a benefit correction is
				necessary.
								.
					4204.State option
			 for telephonic signatureSection 11(e)(2)(C) of the Food and
			 Nutrition Act of 2007 (7 U.S.C. 2020(e)(2)(C)) is amended—
						(1)by striking Nothing in this
			 Act and inserting the following:
							
								(C)Electronic and
				automated systems
									(i)In
				generalNothing in this
				Act
									;
				and
						(2)by adding at the
			 end the following:
							
								(ii)State option
				for telephonic signatureA State agency may establish a system by
				which an applicant household may sign an application through a recorded verbal
				assent over the telephone.
								(iii)RequirementsA
				system established under clause (ii) shall—
									(I)record for future
				reference the verbal assent of the household member and the information to
				which assent was given;
									(II)include
				effective safeguards against impersonation, identity theft, and invasions of
				privacy;
									(III)not deny or
				interfere with the right of the household to apply in writing;
									(IV)promptly provide
				to the household member a written copy of the completed application, with
				instructions for a simple procedure for correcting any errors or
				omissions;
									(V)comply with
				paragraph (1)(B);
									(VI)satisfy all
				requirements for a signature on an application under this Act and other laws
				applicable to the food and nutrition program, with the date on which the
				household member provides verbal assent considered as the date of application
				for all purposes; and
									(VII)comply with
				such other standards as the Secretary may
				establish.
									.
				
						4205.Privacy
			 protectionsSection 11(e)(8)
			 of the Food and Nutrition Act of 2007 (7 U.S.C. 2020(e)(8)) is amended—
						(1)in the matter preceding subparagraph
			 (A)—
							(A)by striking
			 limit and inserting prohibit; and
							(B)by striking
			 to persons and all that follows through State
			 programs;
							(2)by redesignating
			 subparagraphs (A) through (E) as subparagraphs (B) through (F),
			 respectively;
						(3)by inserting
			 before subparagraph (B) (as so redesignated) the following:
							
								(A)the safeguards
				shall permit—
									(i)the disclosure of
				such information to persons directly connected with the administration or
				enforcement of the provisions of this Act, regulations issued pursuant to this
				Act, Federal assistance programs, or federally-assisted State programs;
				and
									(ii)the subsequent
				use of the information by persons described in clause (i) only for such
				administration or enforcement;
									;
				and
						(4)in subparagraph
			 (F) (as so redesignated) by inserting or subsection (u) before
			 the semicolon at the end.
						4206.Study on
			 comparable access to food and nutrition assistance for Puerto Rico
						(a)In
			 generalThe Secretary shall carry out a study of the feasibility
			 and effects of including the Commonwealth of Puerto Rico in the definition of
			 the term State under section 3 of the Food and Nutrition Act of
			 2007 (7 U.S.C. 2012), in lieu of providing block grants under section 19 of
			 that Act (7 U.S.C. 2028).
						(b)InclusionsThe
			 study shall include—
							(1)an assessment of
			 the administrative, financial management, and other changes that would be
			 necessary for the Commonwealth to establish a comparable food and nutrition
			 program, including compliance with appropriate program rules under the Food and
			 Nutrition Act of 2007 (7 U.S.C. 2011 et seq,), such as—
								(A)benefit levels
			 under section 3(o) of that Act (7 U.S.C. 3012(o));
								(B)income
			 eligibility standards under sections 5(c) and 6 of that Act (7 U.S.C. 2014(c),
			 2015); and
								(C)deduction levels
			 under section 5(e) of that Act (7 U.S.C. 2014(e));
								(2)an estimate of
			 the impact on Federal and Commonwealth benefit and administrative costs;
							(3)an assessment of
			 the impact of the program on low-income Puerto Ricans, as compared to the
			 program under section 19 of that Act (7 U.S.C. 2028);
							(4)such other
			 matters as the Secretary considers to be appropriate.
							(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Agriculture of the House of Representatives and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate a report that
			 describes the results of the study conducted under this section.
						(d)Funding
							(1)In
			 generalOn October 1, 2008, out of any funds in the Treasury not
			 otherwise appropriated, the Secretary of the Treasury shall transfer to the
			 Secretary to carry out this section $1,000,000, to remain available until
			 expended.
							(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 paragraph (1), without further appropriation.
			 
							4207.Civil rights
			 complianceSection 11 of the
			 Food and Nutrition Act of 2007 (7 U.S.C. 2020) is amended by striking
			 subsection (c) and inserting the following:
						
							(c)Civil rights
				compliance
								(1)In
				generalIn the certification of applicant households for the food
				and nutrition program, there shall be no discrimination by reason of race, sex,
				religious creed, national origin, or political affiliation.
								(2)Relation to
				other lawsThe administration
				of the program by a State agency shall be consistent with the rights of
				households under the following laws (including implementing
				regulations):
									(A)The Age Discrimination Act of 1975 (42
				U.S.C. 6101 et seq.).
									(B)Section 504 of the Rehabilitation Act of
				1973 (29 U.S.C. 794).
									(C)The Americans with Disabilities Act of 1990
				(42 U.S.C. 12101 et seq.).
									(D)Title VI of the
				Civil Rights Act of 1964 (42 U.S.C.
				2000d et
				seq.).
									.
					4208.Employment,
			 training, and job retentionSection 6(d)(4) of the Food and Nutrition
			 Act of 2007 (7 U.S.C. 2015(d)(4)) is amended—
						(1)in subparagraph
			 (B)—
							(A)by redesignating
			 clause (vii) as clause (viii); and
							(B)by inserting
			 after clause (vi) the following:
								
									(vii)Programs
				intended to ensure job retention by providing job retention services, if the
				job retention services are provided for a period of not more than 90 days after
				an individual who received employment and training services under this
				paragraph gains employment.
									;
				and
							(2)in subparagraph
			 (F), by adding at the end the following:
							
								(iii)Any individual
				voluntarily electing to participate in a program under this paragraph shall not
				be subject to the limitations described in clauses (i) and
				(ii).
								.
						4209.Codification
			 of access rulesSection
			 11(e)(1)) of the Food and Nutrition Act of 2007 (7 U.S.C. 2020(e)(1)) is
			 amended—
						(1)by striking shall (A) at and
			 inserting “shall—
							
								(A)at
								;
				and
						(2)by striking and (B) use and
			 inserting “and
							
								(B)comply with regulations of the Secretary
				requiring the use
				of
								.
						4210.Expanding the
			 use of EBT cards at farmers’ markets
						(a)In
			 generalFor each of fiscal years 2008 through 2010, the Secretary
			 shall make grants to pay 100 percent of the costs of eligible entities approved
			 by the Secretary to carry out projects to expand the number of farmers’ markets
			 that accept EBT cards by—
							(1)providing
			 equipment and training necessary for farmers’ markets to accept EBT
			 cards;
							(2)educating and
			 providing technical assistance to farmers and farmers’ market operators about
			 the process and benefits of accepting EBT cards; or
							(3)other activities
			 considered to be appropriate by the Secretary.
							(b)LimitationA
			 grant under this section—
							(1)may not be made
			 for the ongoing cost of carrying out any project; and
							(2)shall only be
			 provided to eligible entities that demonstrate a plan to continue to provide
			 EBT card access at 1 or more farmers’ markets following the receipt of the
			 grant.
							(c)Eligible
			 entitiesTo be eligible to receive a grant under this section, an
			 entity shall be—
							(1)a State agency
			 administering the food and nutrition program established under the
			 Food and Nutrition Act of 2007 (7
			 U.S.C. 2011 et seq.);
							(2)a State agency or
			 local government; or
							(3)a private
			 nonprofit entity that coordinates farmers’ markets in a State in cooperation
			 with a State or local government.
							(d)Selection of
			 eligible entitiesThe Secretary—
							(1)shall develop
			 criteria to select eligible entities to receive grants under this section;
			 and
							(2)may give
			 preference to any eligible entity that consists of a partnership between a
			 government entity and a nongovernmental entity.
							(e)Mandatory
			 funding
							(1)In
			 generalOn October 1, 2007, out of any funds in the Treasury not
			 otherwise appropriated, the Secretary of the Treasury shall transfer to the
			 Secretary of Agriculture to carry out this section $5,000,000, to remain
			 available until expended.
							(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 paragraph (1), without further appropriation.
							4211.Review of
			 major changes in program designSection 11 of the Food and Nutrition Act of
			 2007 (7 U.S.C. 2020) is amended by striking subsection (a) and inserting the
			 following:
						
							(a)State
				responsibility
								(1)In
				generalThe State agency of
				each participating State shall have responsibility for certifying applicant
				households and issuing EBT cards.
								(2)Local
				administrationThe responsibility of the agency of the State
				government shall not be affected by whether the program is operated on a
				State-administered or county-administered basis, as provided under section
				3(t)(1).
								(3)Records
									(A)In
				generalEach State agency
				shall keep such records as may be necessary to determine whether the program is
				being conducted in compliance with this Act (including regulations issued under
				this Act).
									(B)Inspection and
				auditRecords described in
				subparagraph (A) shall—
										(i)be available for inspection and audit at
				any reasonable time;
										(ii)subject to subsection (e)(8), be available
				for review in any action filed by a household to enforce any provision of this
				Act (including regulations issued under this Act); and
										(iii)be preserved for such period of not less
				than 3 years as may be specified in regulations.
										(4)Review of major
				changes in program design
									(A)In
				generalThe Secretary shall develop standards for identifying
				major changes in the operations of a State agency, including—
										(i)large or
				substantially-increased numbers of low-income households that do not live in
				reasonable proximity to an office performing the major functions described in
				subsection (e);
										(ii)substantial
				increases in reliance on automated systems for the performance of
				responsibilities previously performed by personnel described in subsection
				(e)(6)(B);
										(iii)changes that
				potentially increase the difficulty of reporting information under subsection
				(e) or section 6(c); and
										(iv)changes that may
				disproportionately increase the burdens on any of the types of households
				described in subsection (e)(2)(A).
										(B)NotificationIf
				a State agency implements a major change in operations, the State agency
				shall—
										(i)notify the
				Secretary; and
										(ii)collect such
				information as the Secretary shall require to identify and correct any adverse
				effects on program integrity or access, including access by any of the types of
				households described in subsection
				(e)(2)(A).
										.
					4212.Preservation
			 of access and payment accuracySection 16 of the Food and Nutrition Act of
			 2007 (7 U.S.C. 2025) is amended by striking subsection (g) and inserting the
			 following:
						
							(g)Cost sharing
				for computerization
								(1)In
				generalExcept as provided in
				paragraphs (2) and (3), the Secretary is authorized to pay to each State agency
				the amount provided under subsection (a)(6) for the costs incurred by the State
				agency in the planning, design, development, or installation of 1 or more
				automatic data processing and information retrieval systems that the Secretary
				determines—
									(A)would assist in meeting the requirements of
				this Act;
									(B)meet such conditions as the Secretary
				prescribes;
									(C)are likely to provide more efficient and
				effective administration of the food and nutrition program;
									(D)would be compatible with other systems used
				in the administration of State programs, including the program funded under
				part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
									(E)would be tested adequately before and after
				implementation, including through pilot projects in limited areas for major
				systems changes as determined under rules promulgated by the Secretary, data
				from which shall be thoroughly evaluated before the Secretary approves the
				system to be implemented more broadly; and
									(F)would be operated in accordance with an
				adequate plan for—
										(i)continuous updating to reflect changed
				policy and circumstances; and
										(ii)testing the effect of the system on access
				for eligible households and on payment accuracy.
										(2)LimitationThe Secretary shall not make payments to a
				State agency under paragraph (1) to the extent that the State agency—
									(A)is reimbursed for the costs under any other
				Federal program; or
									(B)uses the systems for purposes not connected
				with the food and nutrition
				program.
									.
					4213.Nutrition
			 education
						(a)Authority To
			 provide nutrition educationSection 4(a) of the Food and
			 Nutrition Act of 2007 (7 U.S.C. 2013(a)) is amended in the
			 first sentence by inserting and through an approved State plan,
			 nutrition education after an allotment.
						(b)ImplementationSection
			 11 of the Food and Nutrition Act of 2007 (7 U.S.C. 2020(f) is amended by
			 striking subsection (f) and inserting the following:
							
								(f)Nutrition
				education
									(1)In
				generalState agencies may implement a nutrition education
				program for individuals eligible for program benefits that promotes healthy
				food choices consistent with the most recent Dietary Guidelines for Americans
				published under section 301 of the National Nutrition Monitoring and Related
				Research Act of 1990 (7 U.S.C. 5341).
									(2)Delivery of
				nutrition educationState agencies may deliver nutrition
				education directly to eligible persons or through agreements with the
				Cooperative State Research, Education, and Extension Service, including through
				the expanded food and nutrition education under section 3(d) of the Act of May
				8, 1914 (7 U.S.C.
				343(d)), and other State and community health and nutrition
				providers and organizations.
									(3)Nutrition
				education state plans
										(A)In
				generalA State agency that
				elects to provide nutrition education under this subsection shall submit a
				nutrition education State plan to the Secretary for approval.
										(B)RequirementsThe plan shall—
											(i)identify the uses of the funding for local
				projects; and
											(ii)conform to standards established by the
				Secretary through regulations or guidance.
											(C)ReimbursementState costs for providing nutrition
				education under this subsection shall be reimbursed pursuant to section
				16(a).
										(4)NotificationTo
				the maximum extent practicable, State agencies shall notify applicants,
				participants, and eligible program participants of the availability of
				nutrition education under this
				subsection.
									.
						IVImproving
			 program integrity
					4301.Major systems
			 failures
						(a)In
			 generalSection 13(b) of the Food and Nutrition Act of 2007 (7
			 U.S.C. 2022(b)) is amended by adding at the end the following:
							
								(5)Over issuances
				caused by systemic State errors
									(A)In
				generalIf the Secretary determines that a State agency over
				issued benefits to a substantial number of households in a fiscal year as a
				result of a major systemic error by the State agency, as determined by the
				Secretary, the Secretary may prohibit the State agency from collecting these
				over issuances from some or all households.
									(B)Procedures
										(i)Information
				reporting by statesEvery State agency shall provide to the
				Secretary all information requested by the Secretary concerning the issuance of
				benefits to households by the State agency in the applicable fiscal
				year.
										(ii)Final
				determinationAfter reviewing relevant information provided by a
				State agency, the Secretary shall make a final determination—
											(I)whether the State
				agency over issued benefits to a substantial number of households as a result
				of a systemic error in the applicable fiscal year; and
											(II)as to the amount
				of the over issuance in the applicable fiscal year for which the State agency
				is liable.
											(iii)Establishing a
				claimUpon determining under
				clause (ii) that a State agency has over issued benefits to households due to a
				major systemic error determined under subparagraph (A), the Secretary shall
				establish a claim against the State agency equal to the value of the over
				issuance caused by the systemic error.
										(iv)Administrative
				and judicial reviewAdministrative and judicial review, as
				provided in section 14, shall apply to the final determinations by the
				Secretary under clause (ii).
										(v)Remission to the
				secretary
											(I)Determination
				not appealedIf the determination of the Secretary under clause
				(ii) is not appealed, the State agency shall, as soon as practicable, remit to
				the Secretary the dollar amount specified in the claim under clause
				(iii).
											(II)Determination
				appealedIf the determination of the Secretary under clause (ii)
				is appealed, upon completion of administrative and judicial review under clause
				(iv), and a finding of liability on the part of the State, the appealing State
				agency shall, as soon as practicable, remit to the Secretary a dollar amount
				subject to the finding of the administrative and judicial review.
											(vi)Alternative
				method of collection
											(I)In
				generalIf a State agency fails to make a payment under clause
				(v) within a reasonable period of time, as determined by the Secretary, the
				Secretary may reduce any amount due to the State agency under any other
				provision of this Act by the amount due.
											(II)Accrual of
				interestDuring the period of time determined by the Secretary to
				be reasonable under subclause (I), interest in the amount owed shall not
				accrue.
											(vii)LimitationAny
				liability amount established under section 16(c)(1)(C) shall be reduced by the
				amount of the claim established under this
				subparagraph.
										.
						(b)Conforming
			 amendmentSection 14(a)(6) of
			 the Food and Nutrition Act of 2007 (7 U.S.C. 2023(a)(6)) is amended by striking
			 pursuant to section and inserting pursuant to section
			 13(b)(5) and.
						4302.Performance
			 standards for biometric identification technologySection 16 of the Food and Nutrition Act of
			 2007 (7 U.S.C. 2025) is amended by adding at the end the following:
						
							(l)Performance
				standards for biometric identification technology
								(1)Definition of
				biometric identification technologyIn this subsection, the term
				biometric identification technology means a technology that
				provides an automated method to identify an individual based on physical
				characteristics, such as fingerprints or retinal scans.
								(2)Administrative
				fundsThe Secretary may not pay a State agency any amount for
				administrative costs for the development, purchase, administration, or other
				costs associated with the use of biometric identification technology unless the
				State agency has, under such terms and conditions as the Secretary considers
				appropriate—
									(A)provided to the
				Secretary an analysis of the cost-effectiveness of the use of the proposed
				biometric identification technology to detect fraud in carrying out the food
				and nutrition program;
									(B)demonstrated to
				the Secretary that the analysis is—
										(i)statistically
				valid; and
										(ii)based on
				appropriate and valid assumptions for the households served by the food and
				nutrition program;
										(C)demonstrated to
				the Secretary that—
										(i)the proposed
				biometric identification technology is cost-effective in reducing fraud;
				and
										(ii)there are no
				other technologies or fraud-detection methods that are at least as
				cost-effective in carrying out the purposes of the proposed biometric
				identification system; and
										(D)demonstrated to
				the Secretary that no information produced by or used in the biometric
				information technology system will be made available or used for any purpose
				other than a purpose allowed under section 11(e)(8).
									(3)StandardsThe
				Secretary shall establish uniform standards for the evaluation of
				cost-effectiveness analyses submitted to the Secretary under paragraph
				(2).
								.
					4303.Civil
			 penalties and disqualification of retail food stores and wholesale food
			 concernsSection 12 of the
			 Food and Nutrition Act of 2007 (7 U.S.C. 2021) is amended—
			 Removed conforming amendment that would
			 need inserted if this section were removed: Section 12(a) of the Food
			 and Nutrition Act of 2007 (7 U.S.C. 2021(a)) is amended in the first sentence
			 by striking food stamp households and inserting
			 households receiving food and nutrition
			 assistance.
						(1)by striking the
			 section designation and heading and all that follows through the end of
			 subsection (a) and inserting the following:
							
								12.Civil penalties
				and disqualification of retail food stores and wholesale food concerns
									(a)Disqualification
										(1)In
				generalAn approved retail food store or wholesale food concern
				that violates a provision of this Act or a regulation under this Act may
				be—
											(A)disqualified for
				a specified period of time from further participation in the food and nutrition
				program; or
											(B)assessed a civil
				penalty of up to $100,000 for each violation.
											(2)RegulationsRegulations
				promulgated under this Act shall provide criteria for the finding of a
				violation of, the suspension or disqualification of, and the assessment of a
				civil penalty against, a retail food store or wholesale food concern on the
				basis of evidence that may include facts established through on-site
				investigations, inconsistent redemption data, or evidence obtained through a
				transaction report under an electronic benefit transfer
				system.
										;
						(2)in subsection
			 (b)—
							(A)by striking
			 (b) Disqualification and inserting the following:
								
									(b)Period of
				disqualificationSubject to subsection (c), a
				disqualification
									;
				
							(B)in paragraph (1),
			 by striking of no less than six months nor more than five years
			 and inserting not to exceed 5 years;
							(C)in paragraph (2),
			 by striking of no less than twelve months nor more than ten
			 years and inserting not to exceed 10 years;
							(D)in paragraph
			 (3)(B)—
								(i)by
			 inserting or a finding of the unauthorized redemption, use, transfer,
			 acquisition, alteration, or possession of EBT cards after
			 concern the first place it appears; and
								(ii)by
			 striking civil money penalties and inserting civil
			 penalties; and
								(E)by striking
			 civil money penalty each place it appears and inserting
			 civil penalty;
							(3)in subsection
			 (c)—
							(A)by striking
			 (c) The action and inserting the following:
								
									(c)Civil penalty
				and review of disqualification and penalty determinations
										(1)Civil
				penaltyIn addition to a disqualification under this section, the
				Secretary may assess a civil penalty in an amount not to exceed $100,000 for
				each violation.
										(2)ReviewThe
				action
										;
				and
							(B)in paragraph (2)
			 (as designated by subparagraph (A)), by striking civil money
			 penalty and inserting civil penalty;
							(4)in subsection
			 (d)—
							(A)by striking
			 (d) and all that follows through . The Secretary
			 shall and inserting the following:
								
									(d)Conditions of
				authorization
										(1)In
				generalAs a condition of authorization to accept and redeem
				benefits, the Secretary may require a retail food store or wholesale food
				concern that, pursuant to subsection (a), has been disqualified for more than
				180 days, or has been subjected to a civil penalty in lieu of a
				disqualification period of more than 180 days, to furnish a collateral bond or
				irrevocable letter of credit for a period of not more than 5 years to cover the
				value of benefits that the store or concern may in the future accept and redeem
				in violation of this Act.
										(2)CollateralThe
				Secretary also may require a retail food store or wholesale food concern that
				has been sanctioned for a violation and incurs a subsequent sanction regardless
				of the length of the disqualification period to submit a collateral bond or
				irrevocable letter of credit.
										(3)Bond
				requirementsThe Secretary
				shall
										; 
							(B)by striking
			 If the Secretary finds and inserting the following:
								
									(4)ForfeitureIf
				the Secretary finds
									;
				and
							(C)by striking
			 Such store or concern and inserting the following:
								
									(5)HearingA
				store or concern described in paragraph
				(4)
									; 
							(5)in subsection
			 (e), by striking civil money penalty each place it appears and
			 inserting civil penalty; and
						(6)by adding at the
			 end the following:
							
								(h)Flagrant
				violations
									(1)In
				generalThe Secretary, in consultation with the Inspector General
				of the Department of Agriculture, shall establish procedures under which the
				processing of program benefit redemptions for a retail food store or wholesale
				food concern may be immediately suspended pending administrative action to
				disqualify the retail food store or wholesale food concern.
									(2)RequirementsUnder
				the procedures described in paragraph (1), if the Secretary, in consultation
				with the Inspector General, determines that a retail food store or wholesale
				food concern is engaged in flagrant violations of this Act (including
				regulations promulgated under this Act), unsettled program benefits that have
				been redeemed by the retail food store or wholesale food concern—
										(A)may be suspended;
				and
										(B)(i)if the program
				disqualification is upheld, may be subject to forfeiture pursuant to subsection
				(g); or
											(ii)if the program disqualification is
				not upheld, shall be released to the retail food store or wholesale food
				concern.
											(3)No liability
				for interestThe Secretary shall not be liable for the value of
				any interest on funds suspended under this
				subsection.
									.
						4304.Funding of
			 employment and training programs
						(a)In
			 generalSection 16(h)(1)(A)
			 of the Food and Nutrition Act of 2007 (7 U.S.C. 2025(h)(1)(A)) is amended in
			 subparagraph (A), by striking to remain available until expended
			 and inserting to remain available for 2 fiscal years.
						(b)Rescission of
			 fundsNotwithstanding any other provision of law, funds provided
			 under section 16(h)(1)(A) of the Food and Nutrition Act of 2007 (7 U.S.C.
			 2025(h)(1)(A)) for any fiscal year before the fiscal year beginning October 1,
			 2007, shall be rescinded on the date of enactment of this Act, unless obligated
			 by a State agency before that date.
						4305.Eligibility
			 disqualificationSection 6 of
			 the Food and Nutrition Assistance Act of 2007 (7 U.S.C. 2015) is amended by
			 adding at the end the following:
						
							(p)Disqualification
				for obtaining cash by destroying food and collecting depositsAny
				person who has been found by a State or Federal court or administrative agency
				or in a hearing under subsection (b) to have intentionally obtained cash by
				purchasing products with food and nutrition benefits that have containers that
				require return deposits, discarding the product, and returning the container
				for the deposit amount shall be ineligible for benefits under this Act for such
				period of time as the Secretary shall prescribe by regulation.
							(q)Disqualification
				for sale of food purchased with food and nutrition
				benefitsSubject to any requirements established by the
				Secretary, any person who has been found by a State or Federal court or
				administrative agency or in a hearing under subsection (b) to have
				intentionally sold any food that was purchased using food and nutrition
				benefits shall be ineligible for benefits under this Act for such period of
				time as the Secretary shall prescribe by
				regulation.
							.
					VMiscellaneous
					4401.Definition of
			 staple foodsSubsection (r) of
			 section 3 of the Food and Nutrition Act of 2007 (7 U.S.C. 2012) (as
			 redesignated by section 4202(b)(1)(M)) is amended—
						(1)by striking
			 (r)(1) Except and inserting the following:
							
								(r)Staple
				foods
									(1)In
				generalExcept
									;
				and
						(2)by striking paragraph (2) and inserting the
			 following:
							
								(2)ExceptionsThe
				term staple foods does not include accessory food items, such as
				coffee, tea, cocoa, carbonate and uncarbonated drinks, candy, condiments, and
				spices, or dietary supplements.
								(3)Depth of
				stockThe Secretary may issue regulations to define depth of
				stock to ensure that stocks of staple foods are available on a continuous
				basis.
								.
						4402.Accessory
			 food itemsSection 9(a) of the
			 Food and Nutrition Act of 2007 (7 U.S.C. 2018(a)) is amended by adding at the
			 end the following:
						
							(4)Accessory food
				items
								(A)In
				generalNot later than 1 year after the date of enactment of this
				paragraph, the Secretary shall promulgate proposed regulations providing that a
				dietary supplement shall not be considered an accessory food item unless the
				dietary supplement—
									(i)contains folic
				acid or calcium in accordance with sections 101.72 and 101.79 of title 21, Code
				of Federal Regulations (as in effect on the date of enactment of this
				paragraph); and
									(ii)is a
				multivitamin-mineral supplement that—
										(I)provides at least
				2/3 of the essential vitamins and minerals at 100 percent
				of the daily value levels, as determined by the Food and Drug Administration;
				and
										(II)does not exceed
				the daily upper limit for those nutrients for which an established daily upper
				limit has been determined by the Institute of Medicine of the National Academy
				of Sciences.
										(B)Final
				regulationsNot later than 2 years after the date of enactment of
				this paragraph, the Secretary shall promulgate final regulations in accordance
				with subparagraph (A).
								(C)Purchase of
				dietary supplementsNo dietary supplements may be purchased using
				benefits under this Act until the earlier of—
									(i)the date on which
				the Secretary promulgates final regulations under subparagraph (B); or
									(ii)the date on
				which the Secretary certifies a voluntary system of labeling for the ready and
				accurate identification of eligible dietary supplements, as developed by the
				Secretary in consultation with the dietary supplement industry and dietary
				supplement
				retailers.
									.
					4403.Pilot
			 projects To evaluate health and nutrition promotion in the food and nutrition
			 programSection 17 of the Food
			 and Nutrition Act of 2007 (7 U.S.C. 2026) is amended by adding at the end the
			 following:
						
							(k)Pilot projects
				to evaluate health and nutrition promotion in the food and nutrition
				program
								(1)In
				generalThe Secretary shall carry out, under such terms and
				conditions as the Secretary considers to be appropriate, pilot projects to
				develop and test methods—
									(A)of using the food
				and nutrition program to improve the dietary and health status of households
				participating in the food and nutrition program; and
									(B)to reduce
				overweight, obesity, and associated co-morbidities in the United States.
									(2)ProjectsPilot
				projects carried out under paragraph (1) may include projects to determine
				whether healthier food purchases by and healthier diets among households
				participating in the food and nutrition program result from projects
				that—
									(A)increase the food
				and nutrition assistance purchasing power of the participating households by
				providing increased food and nutrition assistance benefit allotments to the
				participating households;
									(B)increase access
				to farmers markets by participating households through the electronic
				redemption of food and nutrition assistance at the farmers markets;
									(C)provide
				incentives to authorized food and nutrition program vendors to increase the
				availability of healthy foods to participating households;
									(D)subject
				authorized food and nutrition program vendors to stricter vendor requirements
				with respect to carrying and stocking healthy foods;
									(E)provide
				incentives at the point of purchase to encourage participating households to
				purchase fruits, vegetables, or other healthy foods; or
									(F)provide to
				participating households integrated communication and education programs,
				including the provision of funding for a portion of a school based nutrition
				coordinator to implement a broad nutrition action plan and parent nutrition
				education programs in elementary schools, separately or in combination with
				pilot projects carried out under subparagraphs (A) through (E).
									(3)DurationA
				pilot project carried out under this subsection shall have a term of not more
				than 5 years.
								(4)Evaluations and
				reports
									(A)Evaluations
										(i)Independent
				evaluation
											(I)In
				generalThe Secretary shall provide for an independent evaluation
				of each pilot project under this subsection that measures the impact of the
				pilot program on health and nutrition as described in paragraph (1).
											(II)RequirementThe
				independent evaluation under subclause (I) shall use rigorous methodologies,
				particularly random assignment or other methods that are capable of producing
				scientifically-valid information regarding which activities are
				effective.
											(ii)CostsThe
				Secretary may use funds provided to carry out this section to pay costs
				associated with monitoring and evaluating each pilot project.
										(B)ReportsNot
				later than 90 days after the last day of fiscal year 2008 and each fiscal year
				thereafter until the completion of the last evaluation under subparagraph (A),
				the Secretary shall submit to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report that includes a description of—
										(i)the status of
				each pilot project;
										(ii)the results of
				the evaluation completed during the previous fiscal year; and
										(iii)to the maximum
				extent practicable—
											(I)the impact of the
				pilot project on appropriate health, nutrition, and associated behavioral
				outcomes among households participating in the pilot project;
											(II)baseline
				information relevant to the stated goals and desired outcomes of the pilot
				project; and
											(III)equivalent
				information about similar or identical measures among control or comparison
				groups that did not participate in the pilot project.
											(5)Funding
									(A)In
				generalOut of any funds made available under section 18, the
				Secretary shall use $50,000,000 to carry out this section, to remain available
				until expended.
									(B)Use of
				fundsOf funds made available under subparagraph (A), the
				Secretary shall use not more than $25,000,000 to carry out a pilot project
				described in paragraph
				(2)(E).
									.
					4404.Bill Emerson
			 National Hunger Fellows and Mickey Leland International Hunger Fellows
						(a)In
			 generalThe Food and Nutrition Act of 2007 (7 U.S.C. 2011 et
			 seq.) is amended by adding at the end the following:
							
								28.Bill Emerson
				National Hunger Fellows and Mickey Leland International Hunger Fellows
									(a)Short
				titleThis section may be cited as the Bill Emerson
				National Hunger Fellows and Mickey Leland International Hunger Fellows Program
				Act of 2007.
									(b)FindingsCongress
				finds that—
										(1)there is a
				critical need for compassionate individuals who are committed to assisting
				people who suffer from hunger to initiate and administer solutions to the
				hunger problem;
										(2)Bill Emerson, the
				distinguished late Representative from the 8th District of Missouri,
				demonstrated—
											(A)his commitment to
				solving the problem of hunger in a bipartisan manner;
											(B)his commitment to
				public service; and
											(C)his great
				affection for the institution and ideals of the United States Congress;
											(3)George T.
				(Mickey) Leland, the distinguished late Representative from the 18th District
				of Texas, demonstrated—
											(A)his compassion
				for those in need;
											(B)his high regard
				for public service; and
											(C)his lively
				exercise of political talents;
											(4)the special
				concern that Mr. Emerson and Mr. Leland demonstrated during their lives for the
				hungry and poor was an inspiration for others to work toward the goals of
				equality and justice for all;
										(5)these 2
				outstanding leaders maintained a special bond of friendship regardless of
				political affiliation and worked together to encourage future leaders to
				recognize and provide service to others; and
										(6)it is especially
				appropriate to honor the memory of Mr. Emerson and Mr. Leland by creating a
				fellowship program to develop and train the future leaders of the United States
				to pursue careers in humanitarian service.
										(c)DefinitionsIn
				this subsection:
										(1)DirectorThe
				term Director means the head of the Congressional Hunger
				Center.
										(2)FellowThe
				term fellow means—
											(A)a Bill Emerson
				Hunger Fellow; or
											(B)Mickey Leland
				Hunger Fellow
											(3)Fellowship
				ProgramsThe term Fellowship Programs means the Bill
				Emerson National Hunger Fellowship Program and the Mickey Leland International
				Hunger Fellowship Program established under subsection (d)(1).
										(d)Fellowship
				programs
										(1)In
				generalThere is established the Bill Emerson National Hunger
				Fellowship Program and the Mickey Leland International Hunger Fellowship
				Program.
										(2)Purposes
											(A)In
				generalThe purposes of the Fellowship Programs are—
												(i)to encourage
				future leaders of the United States—
													(I)to pursue careers
				in humanitarian and public service;
													(II)to recognize the
				needs of low-income people and hungry people;
													(III)to provide
				assistance to people in need; and
													(IV)to seek public
				policy solutions to the challenges of hunger and poverty;
													(ii)to provide
				training and development opportunities for such leaders through placement in
				programs operated by appropriate organizations or entities; and
												(iii)to increase
				awareness of the importance of public service.
												(B)Bill Emerson
				Hunger Fellowship ProgramThe purpose of the Bill Emerson Hunger
				Fellowship Program is to address hunger and poverty in the United
				States.
											(C)Mickey Leland
				Hunger Fellowship ProgramThe purpose of the Mickey Leland Hunger
				Fellowship Program is to address international hunger and other humanitarian
				needs.
											(3)Administration
											(A)In
				generalSubject to subparagraph (B), the Secretary shall offer to
				enter into a contract with the Congressional Hunger Center to administer the
				Fellowship Programs.
											(B)Terms of
				contractThe terms of the contract entered into under
				subparagraph (A), including the length of the contract and provisions for the
				alteration or termination of the contract, shall be determined by the Secretary
				in accordance with this section.
											(e)Fellowships
										(1)In
				generalThe Director shall make available Bill Emerson Hunger
				Fellowships and Mickey Leland Hunger Fellowships in accordance with this
				subsection.
										(2)Curriculum
											(A)In
				generalThe Fellowship Programs shall provide experience and
				training to develop the skills necessary to train fellows to carry out the
				purposes described in subsection (d)(2), including—
												(i)training in
				direct service programs for the hungry and other anti-hunger programs in
				conjunction with community-based organizations through a program of field
				placement; and
												(ii)providing
				experience in policy development through placement in a governmental entity or
				nongovernmental, nonprofit, or private sector organization.
												(B)Work
				planTo carry out subparagraph (A) and assist in the evaluation
				of the fellowships under paragraph (6), the Director shall, for each fellow,
				approve a work plan that identifies the target objectives for the fellow in the
				fellowship, including specific duties and responsibilities relating to those
				objectives.
											(3)Period of
				fellowship
											(A)Bill Emerson
				Hunger FellowA Bill Emerson Hunger Fellowship awarded under this
				section shall be for not more than 15 months.
											(B)Mickey Leland
				Hunger FellowA Mickey Leland Hunger Fellowship awarded under
				this section shall be for not more than 2 years.
											(4)Selection of
				fellows
											(A)In
				generalFellowships shall be awarded pursuant to a nationwide
				competition established by the Director.
											(B)QualificationsA
				successful program applicant shall be an individual who has
				demonstrated—
												(i)an intent to
				pursue a career in humanitarian services and outstanding potential for such a
				career;
												(ii)leadership
				potential or actual leadership experience;
												(iii)diverse life
				experience;
												(iv)proficient
				writing and speaking skills;
												(v)an ability to
				live in poor or diverse communities; and
												(vi)such other
				attributes as are considered to be appropriate by the Director.
												(5)Amount of
				award
											(A)In
				generalA fellow shall receive—
												(i)a
				living allowance during the term of the Fellowship; and
												(ii)subject to
				subparagraph (B), an end-of-service award.
												(B)Requirement for
				successful completion of fellowshipEach fellow shall be entitled
				to receive an end-of-service award at an appropriate rate for each month of
				satisfactory service completed, as determined by the Director.
											(C)Terms of
				fellowshipA fellow shall not be considered an employee
				of—
												(i)the Department of
				Agriculture;
												(ii)the
				Congressional Hunger Center; or
												(iii)a host agency
				in the field or policy placement of the fellow.
												(D)Recognition of
				Fellowship Award
												(i)Emerson
				FellowAn individual awarded a fellowship from the Bill Emerson
				Hunger Fellowship shall be known as an Emerson Fellow.
												(ii)Leland
				FellowAn individual awarded a fellowship from the Mickey Leland
				Hunger Fellowship shall be known as a Leland Fellow.
												(6)Evaluations and
				auditsUnder terms stipulated in the contract entered into under
				subsection (d)(3), the Director shall—
											(A)conduct periodic
				evaluations of the Fellowship Programs; and
											(B)arrange for
				annual independent financial audits of expenditures under the Fellowship
				Programs.
											(f)Authority
										(1)In
				generalSubject to paragraph (2), in carrying out this section,
				the Director may solicit, accept, use, and dispose of gifts, bequests, or
				devises of services or property, both real and personal, for the purpose of
				facilitating the work of the Fellowship Programs.
										(2)LimitationGifts,
				bequests, or devises of money and proceeds from sales of other property
				received as gifts, bequests, or devises shall be used exclusively for the
				purposes of the Fellowship Programs.
										(g)ReportThe
				Director shall annually submit to the Secretary of Agriculture, the Committee
				on Agriculture of the House of Representatives, and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a report that—
										(1)describes the
				activities and expenditures of the Fellowship Programs during the preceding
				fiscal year, including expenditures made from funds made available under
				subsection (h); and
										(2)includes the
				results of evaluations and audits required by subsection (f).
										(h)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary such sums as are necessary to carry out this section, to remain
				available until
				expended.
									.
						(b)RepealSection
			 4404 of the Farm Security and Rural Investment Act of 2002 (2 U.S.C. 1161) is
			 repealed.
						4405.Hunger-free
			 communities
						(a)DefinitionsIn this section:
							(1)Domestic hunger
			 goalThe term domestic hunger goal means—
								(A)the goal of
			 reducing hunger in the United States to at or below 2 percent by 2010;
			 or
								(B)the goal of
			 reducing food insecurity in the United States to at or below 6 percent by
			 2010.
								(2)Emergency
			 feeding organizationThe term emergency feeding
			 organization has the meaning given the term in section 201A of the
			 Emergency Food Assistance Act of 1983 (7 U.S.C. 7501).
							(3)Food
			 securityThe term food
			 security means the state in which an individual has access to enough
			 food for an active, healthy life.
							(4)Hunger-free
			 communities goalThe term hunger-free communities
			 goal means any of the 14 goals described in the H. Con. Res. 302 (102nd
			 Congress).
							(b)Hunger
			 reports
							(1)Study
								(A)Timeline
									(i)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall conduct a study of major matters relating to the
			 problem of hunger in the United States, as determined by the Secretary.
									(ii)UpdateNot
			 later than 5 years after the date on which the study under clause (i) is
			 conducted, the Secretary shall update the study.
									(B)Matters to be
			 assessedThe matters to be assessed by the Secretary in the study
			 and update under this paragraph shall include—
									(i)data on hunger
			 and food insecurity in the United States;
									(ii)measures carried
			 out during the previous year by Federal, State, and local governments to
			 achieve domestic hunger goals and hunger-free communities goals; and
									(iii)measures that
			 could be carried out by Federal, State, and local governments to achieve
			 domestic hunger goals and hunger-free communities goals.
									(2)RecommendationsThe
			 Secretary shall develop recommendations on—
								(A)removing
			 obstacles to achieving domestic hunger goals and hunger-free communities goals;
			 and
								(B)otherwise
			 reducing domestic hunger.
								(3)ReportThe
			 Secretary shall submit to the President and Congress—
								(A)not later than 1
			 year after the date of enactment of this Act, a report that contains—
									(i)a
			 detailed statement of the results of the study, or the most recent update to
			 the study, conducted under paragraph (1)(A); and
									(ii)the most recent recommendations of the
			 Secretary under paragraph (2); and
									(B)not later than 5
			 years after the date of submission of the report under subparagraph (A), an
			 update of the report.
								(c)Hunger-free
			 communities collaborative grants
							(1)Definition of
			 eligible entityIn this subsection, the term eligible
			 entity means a public food program service provider or a nonprofit
			 organization, including but not limited to an emergency feeding organization,
			 that demonstrates the organization has collaborated, or will collaborate, with
			 1 or more local partner organizations to achieve at least 1 hunger-free
			 communities goal.
							(2)Program
			 authorized
								(A)In
			 generalThe Secretary shall use not more than 55 percent of any
			 funds made available under subsection (f) to make grants to eligible entities
			 to pay the Federal share of the costs of an activity described in paragraph
			 (4).
								(B)Federal
			 shareThe Federal share of the cost of carrying out an activity
			 under this subsection shall not exceed 80 percent.
								(C)Non-Federal
			 share
									(i)CalculationThe
			 non-Federal share of the cost of an activity under this subsection may be
			 provided in cash or in kind, fairly evaluated, including facilities, equipment,
			 or services.
									(ii)SourcesAny
			 entity may provide the non-Federal share of the cost of an activity under this
			 subsection through a State government, a local government, or a private
			 source.
									(3)Application
								(A)In
			 generalTo receive a grant under this subsection, an eligible
			 entity shall submit an application to the Secretary at the time and in the
			 manner and accompanied by any information the Secretary may require.
								(B)ContentsEach
			 application submitted under subparagraph (A) shall—
									(i)identify any
			 activity described in paragraph (4) that the grant will be used to fund;
									(ii)describe the
			 means by which an activity identified under clause (i) will reduce hunger in
			 the community of the eligible entity;
									(iii)list any
			 partner organizations of the eligible entity that will participate in an
			 activity funded by the grant;
									(iv)describe any
			 agreement between a partner organization and the eligible entity necessary to
			 carry out an activity funded by the grant; and
									(v)if
			 an assessment described in paragraph (4)(A) has been performed, include—
										(I)a summary of that
			 assessment; and
										(II)information
			 regarding the means by which the grant will help reduce hunger in the community
			 of the eligible entity.
										(C)PriorityIn
			 making grants under this subsection, the Secretary shall give priority to
			 eligible entities that—
									(i)demonstrate in
			 the application of the eligible entity that the eligible entity makes
			 collaborative efforts to reduce hunger in the community of the eligible entity;
			 and
									(ii)(I)serve communities in
			 which the rates of food insecurity, hunger, poverty, or unemployment are
			 demonstrably higher than national average rates;
										(II)provide evidence of long-term efforts to
			 reduce hunger in the community;
										(III)provide evidence of public support for
			 the efforts of the eligible entity; or
										(IV)demonstrate in the application of the
			 eligible entity a commitment to achieving more than 1 hunger-free communities
			 goal.
										(4)Use of
			 funds
								(A)Assessment of
			 hunger in the community
									(i)In
			 generalAn eligible entity in a community that has not performed
			 an assessment described in clause (ii) may use a grant received under this
			 subsection to perform the assessment for the community.
									(ii)AssessmentThe
			 assessment referred to in clause (ii) shall include—
										(I)an analysis of
			 the problem of hunger in the community served by the eligible entity;
										(II)an evaluation of
			 any facility and any equipment used to achieve a hunger-free communities goal
			 in the community;
										(III)an analysis of
			 the effectiveness and extent of service of existing nutrition programs and
			 emergency feeding organizations; and
										(IV)a plan to
			 achieve any other hunger-free communities goal in the community.
										(B)ActivitiesAn
			 eligible entity in a community that has submitted an assessment to the
			 Secretary shall use a grant received under this subsection for any fiscal year
			 for activities of the eligible entity, including—
									(i)meeting the
			 immediate needs of people in the community served by the eligible entity who
			 experience hunger by—
										(I)distributing
			 food;
										(II)providing
			 community outreach; or
										(III)improving
			 access to food as part of a comprehensive service;
										(ii)developing new
			 resources and strategies to help reduce hunger in the community;
									(iii)establishing a
			 program to achieve a hunger-free communities goal in the community,
			 including—
										(I)a program to
			 prevent, monitor, and treat children in the community experiencing hunger or
			 poor nutrition; or
										(II)a program to
			 provide information to people in the community on hunger, domestic hunger
			 goals, and hunger-free communities goals; and
										(iv)establishing a
			 program to provide food and nutrition services as part of a coordinated
			 community-based comprehensive service.
									(d)Hunger-free
			 communities infrastructure grants
							(1)Definition of
			 eligible entityIn this subsection, the term eligible
			 entity means an emergency feeding organization (as defined in section
			 201A(4) of the Emergency Food Assistance Act of 1983 (7 U.S.C.
			 7501(4))).
							(2)Program
			 authorized
								(A)In
			 generalThe Secretary shall use not more than 45 percent of any
			 funds made available under subsection (f) to make grants to eligible entities
			 to pay the Federal share of the costs of an activity described in paragraph
			 (4).
								(B)Federal
			 shareThe Federal share of the cost of carrying out an activity
			 under this subsection shall not exceed 80 percent.
								(3)Application
								(A)In
			 generalTo receive a grant under this subsection, an eligible
			 entity shall submit an application to the Secretary at the time and in the
			 manner and accompanied by any information the Secretary may require.
								(B)ContentsEach
			 application submitted under subparagraph (A) shall—
									(i)identify any
			 activity described in paragraph (4) that the grant will be used to fund;
			 and
									(ii)describe the
			 means by which an activity identified under clause (i) will reduce hunger in
			 the community of the eligible entity.
									(C)PriorityIn
			 making grants under this subsection, the Secretary shall give priority to
			 eligible entities the applications of which demonstrate 2 or more of the
			 following:
									(i)The
			 eligible entity serves a community in which the rates of food insecurity,
			 hunger, poverty, or unemployment are demonstrably higher than national average
			 rates.
									(ii)The eligible
			 entity serves a community that has carried out long-term efforts to reduce
			 hunger in the community.
									(iii)The eligible
			 entity serves a community that provides public support for the efforts of the
			 eligible entity.
									(iv)The eligible
			 entity is committed to achieving more than 1 hunger-free communities
			 goal.
									(4)Use of
			 fundsAn eligible entity shall use a grant received under this
			 subsection for any fiscal year to carry out activities of the eligible entity,
			 including—
								(A)constructing,
			 expanding, or repairing a facility or equipment to support hunger relief
			 agencies in the community;
								(B)assisting an
			 emergency feeding organization in the community in obtaining locally-produced
			 produce and protein products; and
								(C)assisting an
			 emergency feeding organization in the community to process and serve wild
			 game.
								(e)ReportIf funds are made available under
			 subsection (f), not later than September 30, 2012, the Secretary shall submit
			 to Congress a report describing—
							(1)each grant made under this section,
			 including—
								(A)a description of any activity funded by
			 such a grant; and
								(B)the degree of success of each activity
			 funded by such a grant in achieving hunger-free communities goals; and
								(2)the degree of
			 success of all activities funded by grants under this section in achieving
			 domestic hunger goals.
							(f)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000 for each of
			 fiscal years 2008 through 2012.
						4406.State
			 performance on enrolling children receiving program benefits for free school
			 meals
						(a)In
			 generalNot later than June 30 of each year, the Secretary shall
			 submit to the Committee on Agriculture of the House of Representatives and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate a report that
			 assesses the effectiveness of each State in enrolling school-aged children in
			 households receiving program benefits under the Food and Nutrition Act of 2007
			 (7 U.S.C. 2011 et seq.) (referred to in this section as program
			 benefits) for free school meals using direct certification.
						(b)Specific
			 measuresThe assessment of the Secretary of the performance of
			 each State shall include—
							(1)an estimate of
			 the number of school-aged children, by State, who were members of a household
			 receiving program benefits at any time in July, August, or September of the
			 prior year;
							(2)an estimate of
			 the number of school-aged children, by State, who were directly certified as
			 eligible for free lunches under the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1751 et seq.), based on receipt of program benefits, as of
			 October 1 of the prior year; and
							(3)an estimate of
			 the number of school-aged children, by State, who were members of a household
			 receiving program benefits at any time in July, August, or September of the
			 prior year who were not candidates for direct certification because on October
			 1 of the prior year the children attended a school operating under the special
			 assistance provisions of section 11(a)(1) of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1759a) that is not operating in a base year.
							(c)Performance
			 innovationsThe report of the Secretary shall describe best
			 practices from States with the best performance or the most improved
			 performance from the previous year.
						BFood distribution
			 program on Indian reservations
				4501.Assessing the
			 nutritional value of the FDPIR food package
					(a)In
			 generalSection 4 of the Food
			 and Nutrition Act of 2007 (7 U.S.C. 2013) is amended by striking subsection (b)
			 and inserting the following:
						
							(b)Food
				distribution program on Indian reservations
								(1)In
				generalDistribution of commodities, with or without the food and
				nutrition program, shall be made whenever a request for concurrent or separate
				food program operations, respectively, is made by a tribal organization.
								(2)Administration
									(A)In generalSubject to subparagraphs (B) and (C), in
				the event of distribution on all or part of an Indian reservation, the
				appropriate agency of the State government in the area involved shall be
				responsible for the distribution.
									(B)Administration by tribal
				organizationIf the Secretary
				determines that a tribal organization is capable of effectively and efficiently
				administering a distribution described in paragraph (1), then the tribal
				organization shall administer the distribution.
									(C)ProhibitionThe Secretary shall not approve any plan
				for a distribution described in paragraph (1) that permits any household on any
				Indian reservation to participate simultaneously in the food and nutrition
				program and the distribution of federally donated foods.
									(3)Disqualified
				participantsAn individual who is disqualified from participation
				in the food distribution program on Indian reservations under this subsection
				is not eligible to participate in the food and nutrition program under this
				Act.
								(4)Administrative costsThe Secretary is authorized to pay such
				amounts for administrative costs and distribution costs on Indian reservations
				as the Secretary finds necessary for effective administration of such
				distribution by a State agency or tribal organization.
								(5)Bison
				meatSubject to the availability of appropriations, the Secretary
				may purchase bison meat for recipients of food distributed under this
				subsection, including bison meat from—
									(A)Native American
				bison producers; and
									(B)producer–owned
				cooperatives of bison ranchers.
									(6)Traditional
				food fund
									(A)In
				generalSubject to the availability of appropriations, the
				Secretary shall establish a fund for use in purchasing traditional foods for
				recipients of food distributed under this subsection.
									(B)SurveyIn
				carrying out this paragraph, the Secretary shall—
										(i)survey
				participants of the food distribution program on Indian reservations
				established under this subsection to determine which traditional foods are most
				desired by those participants; and
										(ii)purchase or
				offer to purchase those traditional foods that may be procured
				cost-effectively.
										(C)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this paragraph $5,000,000 for each of fiscal years 2008
				through
				2012.
									.
					(b)FDPIR food
			 packageNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Agriculture shall submit to the Committee on
			 Agriculture of the House of Representatives and the Committee on Agriculture,
			 Nutrition, and Forestry of the Senate a report that describes—
						(1)how the Secretary
			 derives the process for determining the food package under the food
			 distribution program on Indian reservations established under section 4(b) of
			 the Food and Nutrition Act of 2007 (7 U.S.C. 2013(b)) (referred to in this
			 subsection as the food package);
						(2)the extent to
			 which the food package—
							(A)addresses the
			 nutritional needs of low-income Americans compared to the food and nutrition
			 program, particularly for very low-income households;
							(B)conforms (or
			 fails to conform) to the 2005 Dietary Guidelines for Americans published under
			 section 301 of the National Nutrition Monitoring and Related Research Act of
			 1990 (7 U.S.C. 5341);
							(C)addresses (or
			 fails to address) the nutritional and health challenges that are specific to
			 Native Americans; and
							(D)is limited by
			 distribution costs or challenges of infrastructure;
							(3)any plans of the
			 Secretary to revise and update the food package to conform with the most recent
			 Dietary Guidelines for Americans, including any costs associated with the
			 planned changes; and
						(4)if the Secretary
			 does not plan changes to the food package, the rationale of the Secretary for
			 retaining the food package.
						CAdministration of
			 emergency food assistance program and commodity supplemental food
			 program
				4601.Emergency
			 food assistance
					(a)State
			 planSection 202A of the
			 Emergency Food Assistance Act of 1983 (7 U.S.C. 7503) is amended by striking
			 subsection (a) and inserting the following:
						
							(a)PlansTo
				receive commodities under this Act, every 3 years, a State shall submit to the
				Secretary an operation and administration plan for the provision of assistance
				under this
				Act.
							.
					(b)Donated wild
			 gameSection 204(a)(1) of the Emergency Food Assistance Act of
			 1983 (7 U.S.C. 7508(a)(1)) is amended in the first sentence by inserting
			 and donated wild game before the period at the end.
					4602.Commodity
			 supplemental food programSection 5 of the Agriculture and Consumer
			 Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) is amended by
			 striking subsection (g) and inserting the following:
					
						(g)ProhibitionNotwithstanding
				any other provision of law (including regulations), the Secretary may not
				require a State or local agency to prioritize assistance to a particular group
				of individuals that are—
							(1)low-income
				persons aged 60 and older; or
							(2)women, infants,
				and
				children.
							.
				DSenior farmers'
			 market nutrition program
				4701.Exclusion of
			 benefits in determining eligibility for other programs
					(a)In
			 generalSection 4402 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007) is
			 amended—
						(1)in subsection
			 (a), by striking each of fiscal years 2003 through 2007 and
			 inserting fiscal year 2008 and each fiscal year
			 thereafter;
						(2)by redesignating subsections (b) and (c) as
			 subsections (c) and (e), respectively;
						(3)by inserting after subsection (a) the
			 following:
							
								(b)Additional
				fundsIn addition to the amounts made available under subsection
				(a), for fiscal year 2008 and each fiscal year thereafter, of the funds of the
				Commodity Credit Corporation, the Secretary of Agriculture shall use
				$10,000,000 to expand the program established under this
				section.
								;
				and
						(4)by inserting
			 after subsection (c) (as redesignated by paragraph (2)) the following:
							
								(d)Exclusion of
				benefits in determining eligibility for other programsThe value
				of any benefit provided under the program under this section shall not be taken
				into consideration in determining the eligibility of an individual for any
				other Federal or State assistance
				program.
								.
						(b)Effective
			 dateThe amendments made by subsection (a) take effect on the
			 date of enactment of this Act.
					4702.Prohibition
			 on collection of sales taxSection 4402 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 3007) is amended by inserting after subsection
			 (d) (as added by section 4701(a)(4)) the following:
					
						(e)Prohibition on
				collection of sales taxA State that collects any sales tax on
				the purchase of food using a benefit provided under the program under this
				section shall not be eligible to participate in the
				program.
						.
				EReauthorization
			 of Federal food assistance programs
				4801.Food and
			 nutrition program
					(a)Grants for
			 simple application and eligibility determination systems and improved access to
			 benefitsSection 11(t)(1) of
			 the Food and Nutrition Act of 2007 (7 U.S.C. 2020(t)(1)) is amended by striking
			 For each of fiscal years 2003 through 2007 and inserting
			 For fiscal year 2008 and each fiscal year thereafter.
					(b)Funding of
			 employment and training programsSection 16(h)(1) of the Food and Nutrition
			 Act of 2007 (7 U.S.C. 2025(h)(1)) is amended—
						(1)in subparagraph
			 (A)(vii), by striking for each of fiscal years 2002 through 2007
			 and inserting for fiscal year 2008 and each fiscal year
			 thereafter; and
						(2)in subparagraph
			 (E)(i), by striking for each of fiscal years 2002 through 2007
			 and inserting for fiscal year 2008 and each fiscal year
			 thereafter.
						(c)Reductions in
			 payments for administrative costsSection 16(k)(3) of the Food and Nutrition
			 Act of 2007 (7 U.S.C. 2025(k)(3)) is amended—
						(1)in the first
			 sentence of subparagraph (A), by striking for each of fiscal years 1999
			 through 2007 and inserting for fiscal year 2008 and each fiscal
			 year thereafter; and
						(2)in subparagraph
			 (B)(ii), by striking through fiscal year 2007.
						(d)Cash payment
			 pilot projectsSection
			 17(b)(1)(B)(vi) of the Food and Nutrition Act of 2007 (7 U.S.C.
			 2026(b)(1)(B(vi)) is amended by striking through October 1,
			 2007.
					(e)Authorization
			 of appropriationsSection
			 18(a)(1) of the Food and Nutrition Act of 2007 (7 U.S.C. 2027(a)(1)) is amended
			 in the first sentence by striking for each of the fiscal years 2003
			 through 2007 and inserting for fiscal year 2008 and each fiscal
			 year thereafter.
					(f)Consolidated
			 block grants for Puerto Rico and American SamoaSection 19(a)(2)(A)(ii) of the Food and
			 Nutrition Act of 2007 (7 U.S.C. 2028(a)(2)(A)(ii)) by striking for each
			 of fiscal years 2004 through 2007 and inserting for fiscal year
			 2008 and each fiscal year thereafter.
					(g)Assistance for
			 community food projectsSection 25 of the Food and Nutrition Act of
			 2007 (7 U.S.C. 2034) is amended—
						(1)in subsection (b)(2), by striking
			 subparagraph (B) and inserting the following:
							
								(B)$10,000,000 for each of fiscal years 2008
				through 2012.
								;
				and
						(2)in subsection
			 (h)(4), by striking 2007 and inserting
			 2012.
						4802.Commodity
			 distribution
					(a)Emergency food
			 assistanceSection 204(a)(1)
			 of the Emergency Food Assistance Act of
			 1983 (7 U.S.C. 7508(a)(1)) is amended in the first sentence by
			 striking $60,000,000 for each of the fiscal years 2003 through
			 2007 and inserting $100,000,000 for fiscal year 2008 and each
			 fiscal year thereafter.
					(b)Commodity
			 Distribution ProgramSection 4(a) of the Agriculture and Consumer
			 Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) is amended in the
			 first sentence by striking years 1991 through 2007 and inserting
			 year 2008 and each fiscal year thereafter.
					(c)Commodity
			 Supplemental Food ProgramSection 5 of the Agriculture and
			 Consumer Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) is
			 amended—
						(1)in subsection
			 (a)—
							(A)in paragraph (1),
			 by striking each of fiscal years 2003 through 2007 and inserting
			 fiscal year 2008 and each fiscal year thereafter; and
							(B)in paragraph
			 (2)(B), by striking (B) Fiscal years 2004 through 2007.— and all
			 that follows through 2007 and inserting the following:
								
									(B)Subsequent
				fiscal yearsFor fiscal year 2004 and each subsequent fiscal
				year
									;
				and
							(2)in subsection
			 (d)(2), by striking each of the fiscal years 1991 through 2007
			 and inserting fiscal year 2008 and each fiscal year
			 thereafter.
						(d)Distribution of
			 surplus commodities to special nutrition projectsSection 1114(a)(2)(A) of the Agriculture
			 and Food Act of 1981 (7 U.S.C. 1431e(2)(A)) is amended in the first sentence by
			 striking 2007 and inserting 2012.
					4803.Nutrition
			 information and awareness pilot programSection 4403(f) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 3171 note; Public Law 107–171) is
			 amended by striking 2007 and inserting
			 2012.
				FMiscellaneous
				4901.Purchases of
			 locally grown fruits and vegetablesSection 9(j) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(j)) is amended to read as
			 follows:
					
						(j)Purchases of
				locally grown fruits and vegetablesThe Secretary shall—
							(1)encourage institutions receiving funds
				under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) to
				purchase locally grown fruits and vegetables, to the maximum extent practicable
				and appropriate;
							(2)advise institutions participating in a
				program described in paragraph (1) of the policy described in that paragraph
				and post information concerning the policy on the website maintained by the
				Secretary; and
							(3)allow institutions receiving funds under
				this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.),
				including the Department of Defense, to use a geographic preference for the
				procurement of locally grown fruits and
				vegetables.
							.
				4902.Healthy food
			 education and program replicabilitySection 18(i) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769(i)) is amended—
					(1)in paragraph
			 (1)(C), by inserting promotes healthy food education in the school
			 curriculum and before incorporates;
					(2)by redesignating
			 paragraph (2) as paragraph (3); and
					(3)by inserting
			 after paragraph (1) the following:
						
							(2)AdministrationIn
				providing grants under this subsection, the Secretary shall give priority to
				projects that can be replicated in
				schools.
							.
					4903.Fresh fruit
			 and vegetable program
					(a)In
			 generalThe Richard B.
			 Russell National School Lunch Act is amended by inserting after section 18 (42
			 U.S.C. 1769) the following:
						
							19.Fresh fruit and
				vegetable program
								(a)In
				generalFor the school year beginning July 2008 and each
				subsequent school year, the Secretary shall provide grants to States to carry
				out a program to make free fresh fruits and vegetables available in elementary
				schools (referred to in this section as the program).
								(b)ProgramA
				school participating in the program shall make free fresh fruits and vegetables
				available to students throughout the school day (or at such other times as are
				considered appropriate by the Secretary) in 1 or more areas designated by the
				school.
								(c)Funding to
				States
									(1)Minimum
				grantThe Secretary shall provide to each of the 50 States and
				the District of Columbia an annual grant in an amount equal to 1 percent of the
				funds made available for a fiscal year to carry out the program.
									(2)Additional
				fundingOf the funds remaining after grants are made under
				paragraph (1), the Secretary shall allocate additional funds to each State that
				is operating a school lunch program under section 4 based on the proportion
				that—
										(A)the population of
				the State; bears to
										(B)the population of
				the United States.
										(d)Selection of
				schools
									(1)In
				generalIn selecting schools to participate in the program, each
				State shall—
										(A)ensure that each
				school chosen to participate in the program is a school—
											(i)except as
				provided in paragraph (2), in which not less than 50 percent of the students
				are eligible for free or reduced price meals under this Act; and
											(ii)that submits an
				application in accordance with subparagraph (C); and
											(B)to the maximum
				extent practicable, give the highest priority to schools with the highest
				proportion of children who are eligible for free or reduced price meals under
				this Act;
										(C)solicit
				applications from interested schools that include—
											(i)information
				pertaining to the percentage of students enrolled in the school submitting the
				application who are eligible for free or reduced price school lunches under
				this Act;
											(ii)a certification
				of support for participation in the program signed by the school food manager,
				the school principal, and the district superintendent (or equivalent positions,
				as determined by the school); and
											(iii)such other
				information as may be requested by the Secretary;
											(D)give priority to
				schools that submit a plan for implementation of the program that includes a
				partnership with 1 or more entities that provide non-Federal resources
				(including entities representing the fruit and vegetable industry) for—
											(i)the acquisition,
				handling, promotion, or distribution of fresh and dried fruits and fresh
				vegetables; or
											(ii)other support
				that contributes to the purposes of the program;
											(E)give priority to
				schools that provide evidence of efforts to integrate activities carried out
				under this section with other efforts to promote sound health and nutrition,
				reduce overweight and obesity, or promote physical activity; and
										(F)ensure that each
				school selected is an elementary school.
										(2)ExceptionClause
				(i) of paragraph (1)(A) shall not apply to a State if the State does not have a
				sufficient number of schools that meet the requirement of that clause.
									(3)ConsortiaA
				consortia of schools may apply for funding under this section.
									(e)Notice of
				availabilityTo be eligible to participate in the program, a
				school shall widely publicize within the school the availability of free fresh
				fruits and vegetables under the program.
								(f)Per-student
				grantThe per-student grant provided to a school under this
				section shall be—
									(1)determined by a
				State agency; and
									(2)not less than
				$50, nor more than $75, annually.
									(g)LimitationTo
				the maximum extent practicable, each State agency shall ensure that in making
				available to students the fruits and vegetables provided under this section,
				schools participating in the program offer the fruits and vegetables separately
				from meals otherwise provided at the school under this Act or the
				Child Nutrition Act of 1966 (42
				U.S.C. 1771 et seq.).
								(h)Schools on
				Indian reservationsThe Secretary shall ensure that not less than
				100 of the schools chosen to participate in the program are schools operated on
				Indian reservations.
								(i)Evaluation and
				reports
									(1)In
				generalThe Secretary shall conduct an evaluation of the program,
				including a determination as to whether children experienced, as a result of
				participating in the program—
										(A)increased
				consumption of fruits and vegetables;
										(B)other dietary
				changes, such as decreased consumption of less nutritious foods; and
										(C)such other
				outcomes as are considered appropriate by the Secretary.
										(2)ReportNot
				later than September 30, 2011, the Secretary shall submit to the Committee on
				Education and Labor of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate, a report that describes the
				results of the evaluation under paragraph (1).
									(j)Funding
									(1)In
				generalOut of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary to
				carry out this section—
										(A)on October 1,
				2007, $225,000,000; and
										(B)on October 1,
				2008, and each October 1 thereafter, the amount made available for the
				preceding fiscal year, as adjusted to reflect changes for the 12-month period
				ending the preceding June 30 in the Consumer Price Index for All Urban
				Consumers published by the Bureau of Labor Statistics of the Department of
				Labor, for items other than food.
										(2)Evaluation
				fundingOn October 1, 2007, out of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary to carry out the evaluation required under subsection (i),
				$3,000,000, to remain available until expended.
									(3)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section any funds transferred for that
				purpose, without further appropriation.
									(4)Authorization
				of appropriationsIn addition to any other amounts made available
				to carry out this section, there are authorized to be appropriated such sums as
				are necessary to expand the program established under this section.
									(5)Administrative
				costsOf funds made available to carry out this section for a
				fiscal year, the Secretary may use not more than $500,000 for the
				administrative costs of carrying out the program.
									(6)Reallocation
										(A)Among
				StatesThe Secretary may reallocate any amounts made available to
				carry out this section that are not obligated or expended by a date determined
				by the Secretary.
										(B)Within
				StatesA State that receives a grant under this section may
				reallocate any amounts made available under the grant that are not obligated or
				expended by a date determined by the
				Secretary.
										.
					(b)Conforming
			 amendmentsSection 18 of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1769) is amended—
						(1)by striking
			 subsection (g); and
						(2)by redesignating
			 subsections (h) through (k) as subsections (g) through (j),
			 respectively.
						4904.Buy American
			 requirements
					(a)FindingsCongress
			 finds that—
						(1)Federal law
			 requires that commodities and products purchased with Federal funds be, to the
			 maximum extent practicable, of domestic origin;
						(2)Federal Buy
			 American statutory requirements seek to ensure that purchases made with Federal
			 funds benefit domestic producers; and
						(3)the Richard B.
			 Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.) requires the use of domestic food products for all meals
			 served under the school lunch program, including food products purchased with
			 local funds.
						(b)Buy American
			 statutory requirementsIt is
			 the sense of Congress that the Secretary should undertake training, guidance,
			 and enforcement of the various Buy American statutory requirements and
			 regulations in effect on the date of enactment of this Act, including
			 requirements of—
						(1)the Richard B. Russell
			 National School Lunch Act (42 U.S.C.
			 1751 et seq.); and
						(2)the Department of Defense fresh fruit and
			 vegetable distribution program.
						4905.Minimum
			 purchases of fruits, vegetables, and nuts through section 32 to support
			 domestic nutrition assistance programs
					(a)Minimum funding
			 for purchases of fruits, vegetables, and nutsIn lieu of the
			 purchases of fruits, vegetables, and nuts required by section 10603 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 612c–4), the Secretary
			 shall purchase fruits, vegetables, and nuts for the purpose of providing
			 nutritious foods for use in domestic nutrition assistance programs, using, of
			 the funds made available under section 32 of the Act of August 24, 1935 (7
			 U.S.C. 612c), the following amounts:
						(1)$390,000,000 for
			 fiscal year 2008.
						(2)$393,000,000 for
			 fiscal year 2009.
						(3)$399,000,000 for
			 fiscal year 2010.
						(4)$403,000,000 for
			 fiscal year 2011.
						(5)$406,000,000 for
			 fiscal year 2012 and each fiscal year thereafter.
						(b)Form of
			 purchasesFruits, vegetables, and nuts may be purchased under
			 this section in frozen, canned, dried, or fresh form.
					(c)Value-added
			 productsThe Secretary may offer value-added products containing
			 fruits, vegetables, or nuts under this section, taking into
			 consideration—
						(1)whether demand
			 exists for the value-added product; and
						(2)the interests of
			 entities that receive fruits, vegetables, and nuts under this section.
						4906.Conforming
			 amendments to renaming of food stamp program
					(a)In
			 general
						(1)Section 4 of the
			 Food and Nutrition Act of 2007 (7 U.S.C. 2013) is amended in the section
			 heading by striking food stamp program and inserting
			 food and nutrition
			 program.
						(2)Section
			 5(h)(2)(A) of the Food and Nutrition Act of 2007 (7 U.S.C. 2014(h)(2)(A)) is
			 amended by striking Food Stamp Disaster Task Force and inserting
			 Food and Nutrition Disaster Task Force.
						(3)Section 6 of the
			 Food and Nutrition Act of 2007 (7 U.S.C. 2015) is amended—
							(A)in subsection
			 (d)(3), by striking eligible for food stamps and inserting
			 eligible to receive food and nutrition assistance;
							(B)in subsection
			 (g), by striking food stamps and inserting food and
			 nutrition assistance;
							(C)in subsection
			 (j), in the subsection heading, by striking food stamp and
			 inserting food and
			 nutrition; and
							(D)in subsection
			 (o)—
								(i)in
			 paragraph (2), by striking food stamp benefits and inserting
			 food and nutrition assistance; and
								(ii)in
			 paragraph (6)—
									(I)in subparagraph
			 (A)—
										(aa)in
			 clause (i), by striking food stamps and inserting food
			 and nutrition assistance; and
										(bb)in
			 clause (ii)—
											(AA)in the matter
			 preceding subclause (I), by striking a food stamp recipient and
			 inserting a member of a household that receives food and nutrition
			 assistance; and
											(BB)by striking
			 food stamp benefits each place it appears and inserting
			 food and nutrition assistance; and
											(II)in subparagraphs
			 (D) and (E), by striking food stamp recipients each place it
			 appears and inserting members of households that receive food and
			 nutrition assistance.
									(4)Section 7 of the
			 Food and Nutrition Act of 2007 (7 U.S.C. 2016) (as amended by section
			 4202(a)(11)) is amended—
							(A)in subsection
			 (h)—
								(i)in
			 paragraph (3)(B)(ii), by striking food stamp households and
			 inserting households receiving food and nutrition assistance;
			 and
								(ii)in
			 paragraph (7), by striking food stamp issuance and inserting
			 food and nutrition assistance issuance; and
								(B)in subsection
			 (j)—
								(i)in
			 paragraph (2), by striking food stamp benefits and inserting
			 food and nutrition assistance benefits; and
								(ii)in
			 paragraph (3), by striking food stamp retail and inserting
			 food and nutrition assistance retail.
								(5)Section 9(b)(1)
			 of that Food and Nutrition Act of 2007 (7 U.S.C. 2018(b)(1)) is amended by
			 striking food stamp households and inserting households
			 that receive food and nutrition assistance.
						(6)Section 11 of the
			 Food and Nutrition Act of 2007 (7 U.S.C. 2020) (as amended by section
			 4202(b)(9)(B)(III)) is amended—
							(A)in subsection
			 (e)—
								(i)in
			 paragraph (2)—
									(I)in subparagraph
			 (A), by striking food stamp offices and inserting food
			 and nutrition assistance offices; and
									(II)in subparagraph
			 (B)—
										(aa)in
			 clause (iii), by striking food stamp office and inserting
			 food and nutrition assistance office;
										(bb)in
			 clause (v)(II), by striking food stamps and inserting
			 food and nutrition assistance; and
										(cc)in
			 clause (vii), by striking food stamp offices and inserting
			 food and nutrition assistance offices;
										(ii)in
			 paragraph (14), by striking food stamps and inserting
			 food and nutrition assistance;
								(iii)in paragraph
			 (15), by striking food stamps and inserting food and
			 nutrition assistance; and
								(iv)in
			 paragraph (23)—
									(I)in the matter
			 preceding subparagraph (A), by striking Simplified Food Stamp
			 Program and inserting Simplified Food and Nutrition Assistance
			 Program; and
									(II)in subparagraph
			 (A), by striking food stamp benefits and inserting food
			 and nutrition assistance;
									(B)in subsection
			 (k), by striking may issue, upon request by the State agency, food
			 stamps and inserting may provide, on request by the State
			 agency, food and nutrition assistance;
							(C)in subsection
			 (l), by striking food stamp participation and inserting
			 food and nutrition program participation;
							(D)in subsections
			 (q) and (r), in the subsection headings, by striking food stamps each place
			 it appears and inserting food and nutrition assistance;
							(E)in subsection
			 (s), by striking food stamp benefits each place it appears and
			 inserting food and nutrition assistance; and
							(F)in subsection
			 (t)(1)—
								(i)in
			 subparagraph (A), by striking food stamp application and
			 inserting food and nutrition assistance application; and
								(ii)in
			 subparagraph (B), by striking food stamp benefits and inserting
			 food and nutrition assistance.
								(7)Section 14(b) of
			 the Food and Nutrition Act of 2007 (7 U.S.C. 2023(b)) is amended by striking
			 food stamp allotments and inserting food and nutrition
			 assistance.
						(8)Section 16 of the
			 Food and Nutrition Act of 2007 (7 U.S.C. 2025) is amended—
							(A)in subsection
			 (a)(4), by striking food stamp informational activities and
			 inserting informational activities relating to the food and nutrition
			 program;
							(B)in subsection
			 (c)(9)(C), by striking food stamp caseload and inserting
			 the caseload under the food and nutrition program; and
							(C)in subsection
			 (h)(1)(E)(i), by striking food stamp recipients and inserting
			 households receiving food and nutrition assistance.
							(9)Section 17 of the
			 Food and Nutrition Act of 2007 (7 U.S.C. 2026) is amended—
							(A)in subsection
			 (a)(2), by striking food stamp benefits each place it appears
			 and inserting food and nutrition assistance benefits;
							(B)in subsection
			 (b)—
								(i)in
			 paragraph (1)—
									(I)in subparagraph
			 (A), by striking food stamp benefits and inserting food
			 and nutrition assistance; and
									(II)in subparagraph
			 (B)—
										(aa)in
			 clause (ii)(II), by striking food stamp recipients and inserting
			 food and nutrition assistance recipients;
										(bb)in
			 clause (iii)(I), by striking the State's food stamp households
			 and inserting the number of households in the State receiving food and
			 nutrition assistance; and
										(cc)in
			 clause (iv)(IV)(bb), by striking food stamp deductions and
			 inserting food and nutrition assistance deductions;
										(ii)in
			 paragraph (2), by striking food stamp benefits and inserting
			 food and nutrition assistance; and
								(iii)in paragraph
			 (3)—
									(I)in subparagraph
			 (A), by striking food stamp employment and inserting food
			 and nutrition program employment;
									(II)in subparagraph
			 (B), by striking food stamp recipients and inserting food
			 and nutrition assistance recipients;
									(III)in subparagraph
			 (C), by striking food stamps and inserting food and
			 nutrition assistance; and
									(IV)in subparagraph
			 (D), by striking food stamp benefits and inserting food
			 and nutrition assistance benefits;
									(C)in subsection
			 (c), by striking food stamps and inserting food and
			 nutrition assistance;
							(D)in subsection
			 (d)—
								(i)in
			 paragraph (1)(B), by striking food stamp benefits and inserting
			 food and nutrition assistance;
								(ii)in
			 paragraph (2)—
									(I)in subparagraph
			 (A), by striking food stamp allotments each place it appears and
			 inserting food and nutrition assistance; and
									(II)in subparagraph
			 (C)(ii), by striking food stamp benefit and inserting
			 food and nutrition assistance; and
									(iii)in paragraph
			 (3)(E), by striking food stamp benefits and inserting
			 food and nutrition assistance;
								(E)in subsections
			 (e) and (f), by striking food stamp benefits each place it
			 appears and inserting food and nutrition assistance;
							(F)in subsection
			 (g), in the first sentence, by striking receipt of food stamp
			 and inserting receipt of food and nutrition assistance;
			 and
							(G)in subsection
			 (j), by striking food stamp agencies and inserting food
			 and nutrition program agencies.
							(10)Section
			 18(a)(3)(A)(ii) of the Food and Nutrition Act of 2007 (7 U.S.C.
			 2027(a)(3)(A)(ii)) is amended by striking food stamps and
			 inserting food and nutrition assistance.
						(11)Section 21(d)(3)
			 of the Food and Nutrition Act of 2007 (7 U.S.C. 2030(d)(3)) is amended by
			 striking food stamp benefits and inserting food and
			 nutrition assistance.
						(12)Section 22 of
			 the Food and Nutrition Act of 2007 (7 U.S.C. 2031) is amended—
							(A)in the section
			 heading, by striking food stamp portion of Minnesota Family Investment
			 Plan and inserting food and nutrition assistance portion of
			 Minnesota Family Investment Project;
							(B)in subsections
			 (b)(12) and (d)(3), by striking the Food Stamp Act, as amended,
			 each place it appears and inserting this Act; and
							(C)in subsection
			 (g)(1), by striking the Food Stamp Act of 1977 (7 U.S.C. 2011 et
			 seq.) and inserting this Act.
							(13)Section 26 of
			 the Food and Nutrition Act of 2007 (7 U.S.C. 2035) is amended—
							(A)in the section
			 heading, by striking simplified food stamp program and
			 inserting simplified
			 food and nutrition program; and
							(B)in subsection
			 (b), by striking simplified food stamp program and inserting
			 simplified food and nutrition program.
							(b)Conforming
			 cross-references
						(1)In
			 generalEach provision of law described in paragraph (2) is
			 amended (as applicable)—
							(A)by striking
			 food stamp program each place it appears and inserting
			 food and nutrition program;
							(B)by striking
			 Food Stamp Act of 1977 each place it appears and inserting
			 Food and Nutrition Act of 2007;
							(C)by striking
			 Food Stamp Act each place it appears and inserting Food
			 and Nutrition Act of 2007;
							(D)by striking
			 food stamp each place it appears and inserting food and
			 nutrition assistance;
							(E)by striking
			 food stamps each place it appears and inserting food and
			 nutrition assistance;
							(F)in each
			 applicable title, subtitle, chapter, subchapter, and section heading, by
			 striking food
			 stamp each place it appears and inserting
			 food and nutrition
			 assistance;
							(G)in each
			 applicable subsection and appropriations heading, by striking
			 food
			 stamp each place it appears and inserting
			 food and nutrition
			 assistance;
							(H)in each
			 applicable heading other than a title, subtitle, chapter, subchapter, section,
			 subsection, or appropriations heading, by striking food stamp each place it appears and
			 inserting food and
			 nutrition assistance;
							(I)in each
			 applicable title, subtitle, chapter, subchapter, and section heading, by
			 striking food
			 stamps each place it appears and inserting
			 food and nutrition
			 assistance;
							(J)in each
			 applicable subsection and appropriations heading, by striking
			 food
			 stamps each place it appears and inserting
			 food and nutrition
			 assistance; and
							(K)in each
			 applicable heading other than a title, subtitle, chapter, subchapter, section,
			 subsection, or appropriations heading, by striking food stamps each place it appears and
			 inserting food and
			 nutrition assistance.
							(2)Provisions of
			 lawThe provisions of law referred to in paragraph (1) are the
			 following:
							(A)The Hunger
			 Prevention Act of 1988 (Public Law 100–435; 102 Stat. 1645).
							(B)The Food Stamp
			 Program Improvements Act of 1994 (Public Law 103–225; 108 Stat. 106).
							(C)Title IV of the
			 Farm Security and Rural Investment Act of 2002 (Public Law 107–171; 116 Stat.
			 305).
							(D)Section 2 of
			 Public Law 103–205 (7 U.S.C. 2012 note).
							(E)Section 807(b) of
			 the Stewart B. McKinney Homeless Assistance Act (7 U.S.C. 2014 note; Public Law
			 100–77).
							(F)The Electronic
			 Benefit Transfer Interoperability and Portability Act of 2000 (Public Law
			 106–171; 114 Stat. 3).
							(G)Section 502(b) of
			 the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 2025 note; Public Law 105–185).
							(H)The National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3101 et seq.).
							(I)The
			 Emergency Food Assistance Act of
			 1983 (7 U.S.C. 7501 et seq.).
							(J)The Immigration
			 and Nationality Act (8 U.S.C. 1101 et seq.).
							(K)Section 8119 of
			 the Department of Defense Appropriations Act, 1999 (10 U.S.C. 113 note; Public
			 Law 105–262).
							(L)The Armored Car
			 Industry Reciprocity Act of 1993 (15 U.S.C. 5901 et seq.).
							(M)Title 18, United
			 States Code.
							(N)The
			 Higher Education Act of 1965 (20
			 U.S.C. 1001 et seq.).
							(O)The Internal
			 Revenue Code of 1986.
							(P)Section 650 of
			 the Treasury and General Government Appropriations Act, 2000 (26 U.S.C. 7801
			 note; Public Law 106–58).
							(Q)The
			 Wagner-Peysner Act (29 U.S.C. 49 et seq.).
							(R)The Workforce
			 Investment Act of 1998 (29 U.S.C. 2801 et seq.).
							(S)Title 31, United
			 States Code.
							(T)Title 37, United
			 States Code.
							(U)The Public Health
			 Service Act (42 U.S.C. 201 et seq.).
							(V)Titles II through
			 XIX of the Social Security Act (42 U.S.C. 401 et seq.).
							(W)Section 406 of
			 the Family Support Act of 1988 (Public Law 100–485; 102 Stat. 2400).
							(X)Section 232 of
			 the Social Security Act Amendments of 1994 (42 U.S.C. 1314a).
							(Y)The United States
			 Housing Act of 1937 (42 U.S.C. 1437 et seq.).
							(Z)The Richard B.
			 Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.).
							(AA)The
			 Child Nutrition Act of 1966 (42
			 U.S.C. 1771 et seq.).
							(BB)The Older
			 Americans Act of 1965 (42 U.S.C. 3001 et seq.).
							(CC)Section 208 of
			 the Intergovernmental Personnel Act of 1970 (42 U.S.C. 4728).
							(DD)The Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et
			 seq.).
							(EE)The Low-Income
			 Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.).
							(FF)Section 658K of
			 the Child Care and Development Block Grant Act of 1990 (42 U.S.C.
			 9858i).
							(GG)The Alaska
			 Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
							(HH)Public Law
			 95–348 (92 Stat. 487).
							(II)The Agriculture
			 and Food Act of 1981 (Public Law 97–98; 95 Stat. 1213).
							(JJ)The Disaster
			 Assistance Act of 1988 (Public Law 100–387; 102 Stat. 924).
							(KK)The Food,
			 Agriculture, Conservation, and Trade Act of 1990 (Public Law 101–624; 104 Stat.
			 3359).
							(LL)The
			 Cranston-Gonzalez National Affordable Housing Act (Public Law 101–625; 104
			 Stat. 4079).
							(MM)Section 388 of
			 the Persian Gulf Conflict Supplemental Authorization and Personnel Benefits Act
			 of 1991 (Public Law 102–25; 105 Stat. 98).
							(NN)The Food,
			 Agriculture, Conservation, and Trade Act Amendments of 1991 (Public Law
			 102–237; 105 Stat. 1818).
							(OO)The Act of March
			 26, 1992 (Public Law 102–265; 106 Stat. 90).
							(PP)Public Law
			 105–379 (112 Stat. 3399).
							(QQ)Section 101(c)
			 of the Emergency Supplemental Act, 2000 (Public Law 106–246; 114 Stat.
			 528).
							(c)ReferencesAny
			 reference in any Federal, State, tribal, or local law (including regulations)
			 to the food stamp program established under the Food and
			 Nutrition Act of 2007 (7 U.S.C. 2011 et seq.) shall be considered to be a
			 reference to the food and nutrition program established under
			 that Act.
					4907.Effective and
			 implementation dates
					(a)General
			 effective dateExcept as otherwise provided in this title, this
			 title and the amendments made by this title take effect on April 1,
			 2008.
					(b)Implementation
			 of improvements to program benefits
						(1)In
			 generalA State agency may implement the amendments made by part
			 II of subtitle A beginning on a date (as determined by the State agency) during
			 the period beginning on April 1, 2008, and ending on October 1, 2008.
						(2)Certification
			 periodAt the option of a State agency, the State agency may
			 implement 1 or more of the amendments made by sections 4103 and 4104 for a
			 certification period that begins not earlier than the implementation date
			 determined by the State under paragraph (1).
						4908.Application
					(a)In
			 generalNotwithstanding any other provision of this title or
			 amendments made by this title, the amendments made by the provisions described
			 in subsection (b) shall be in effect during the period beginning on the date of
			 enactment of this Act (or such other effective date as is otherwise provided in
			 this title) and ending on September 30, 2012.
					(b)ProvisionsThe
			 provisions referred to in subsection (a) are—
						(1)section
			 4101;
						(2)section
			 4102;
						(3)section
			 4103;
						(4)section
			 4104;
						(5)section
			 4107;
						(6)section
			 4108;
						(7)section
			 4109;
						(8)section
			 4110(a)(2);
						(9)section
			 4208;
						(10)section
			 4701(a)(3);
						(11)section 4801(g);
			 and
						(12)section
			 4903.
						VCredit
			AFarm ownership loans
				5001.Direct
			 loansSection 302 of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1922) is amended—
					(1)by striking the
			 section designation and heading and all that follows through (a) The
			 Secretary is authorized to and inserting the following:
						
							302.Persons
				eligible for real estate loans
								(a)In
				generalThe Secretary
				may
								;
				and
					(2)in subsection
			 (a)(2), by inserting , taking into consideration all farming experience
			 of the applicant, without regard to any lapse between farming
			 experiences after farming operations.
					5002.Purposes of
			 loansSection 303(a)(1) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1923(a)(1)) is
			 amended—
					(1)in subparagraph
			 (D), by striking or at the end;
					(2)in subparagraph
			 (E), by striking the period at the end and inserting ; or;
			 and
					(3)by adding at the
			 end the following:
						
							(F)refinancing
				guaranteed farm ownership loans of qualified beginning farmers and ranchers
				under this subtitle that were used to carry out purposes described in
				subparagraphs (A) through
				(E).
							.
					5003.Soil and
			 water conservation and protectionSection 304 of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1924) is amended—
					(1)in subsection (a)—
						(A)in paragraph (4), by inserting or
			 conversion to a certified organic farm in accordance with the Organic Foods
			 Production Act of 1990 (7 U.S.C. 6501 et seq.) after
			 systems;
						(B)in paragraph (5),
			 by striking and at the end;
						(C)by redesignating
			 paragraph (6) as paragraph (7); and
						(D)by inserting
			 after paragraph (5) the following:
							
								(6)the
				implementation of 1 or more practices under the environmental quality section
				of the comprehensive stewardship incentives program established under
				subchapter A of chapter 6 of subtitle D of title XII of the Food Security Act
				of 1985; and
								;
				and
						(2)by striking subsections (b) and (c) and
			 inserting the following:
						
							(b)PriorityIn
				making or guaranteeing loans under this section, the Secretary shall give
				priority to—
								(1)qualified
				beginning farmers or ranchers and socially disadvantaged farmers or
				ranchers;
								(2)owners or tenants
				who use the loans to convert to sustainable or organic agricultural production
				systems;
								(3)producers who use
				the loans to build conservation structures or establish conservation practices
				to comply with section 1212 of the Food Security Act of 1985 (16 U.S.C. 3812);
				and
								(4)producers who
				have a certification from the Natural Resources Conservation Service issued
				pursuant to section 1240B(d) of the Food Security Act of
				1985.
								.
					5004.Limitations
			 on amount of farm ownership loansSection 305(a)(2) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1925(a)(2)) is amended by striking
			 $200,000 and inserting $300,000.
				5005.Down payment
			 loan programSection 310E of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1935) is
			 amended—
					(1)in subsection
			 (a)(1), by inserting and socially disadvantaged farmers and
			 ranchers after ranchers;
					(2)in subsection
			 (b)—
						(A)by striking
			 paragraph (1) and inserting the following:
							
								(1)Principal
									(A)Purchase price
				of $500,000 or lessEach loan made under this section for a
				purchase price that is $500,000 or less, shall be in an amount that does not
				exceed 45 percent of the lesser of—
										(i)the purchase
				price; or
										(ii)the appraised
				value of the farm or ranch to be acquired.
										(B)Purchase price
				greater than $500,000Each loan made under this section for a
				purchase price that is greater than $500,000, shall be in an amount that does
				not exceed 45 percent of the lesser of—
										(i)$500,000;
				or
										(ii)the appraised
				value of the farm or ranch to be
				acquired.
										;
				
						(B)by striking
			 paragraph (2) and inserting the following:
							
								(2)Interest
				rateThe interest rate on any loan made by the Secretary under
				this section shall be a rate equal to the greater of—
									(A)the difference
				obtained by subtracting 400 basis points from the interest rate for regular
				farm ownership loans under this subtitle; or
									(B)2
				percent.
									;
				and
						(C)in paragraph (3),
			 by striking 15 and inserting 20;
						(3)in subsection
			 (c)—
						(A)in paragraph (1),
			 by striking 10 percent and inserting 5
			 percent;
						(B)by striking
			 paragraph (2);
						(C)by redesignating
			 paragraph (3) as paragraph (2); and
						(D)in subparagraph
			 (B) of paragraph (2) (as so redesignated), by striking 15-year
			 and inserting 20-year; and
						(4)in subsection
			 (d)—
						(A)in paragraph (3),
			 by striking the and at the end;
						(B)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(5)establish annual
				performance goals to promote the use of the down payment loan program and other
				joint financing participation loans as the preferred choice for direct real
				estate loans made by any lender to a qualified beginning farmer or rancher or
				socially disadvantaged farmer or
				rancher.
								.
						5006.Beginning
			 farmer or rancher contract land sales programSection 310F of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1936) is amended to read as follows:
					
						310F.Beginning
				farmer or rancher contract land sales program
							(a)In
				generalSubject to subsection (c), the Secretary shall, in
				accordance with each condition described in subsection (b), provide a prompt
				payment guarantee for any loan made by a private seller of farmland or ranch
				land to a qualified beginning farmer or rancher on a contract land sale
				basis.
							(b)Conditions for
				guaranteeTo receive a guarantee for a loan by the Secretary
				under subsection (a)—
								(1)the qualified
				beginning farmer or rancher shall—
									(A)on the date on
				which the contract land sale that is the subject of the loan is complete, own
				and operate the farmland or ranch land that is the subject of the contract land
				sale;
									(B)on the date on
				which the contract land sale that is the subject of the loan is
				commenced—
										(i)have a credit
				history that—
											(I)includes a record
				of satisfactory debt repayment, as determined by the Secretary; and
											(II)is acceptable to
				the Secretary; and
											(ii)demonstrate to
				the Secretary that the qualified beginning farmer or rancher is unable to
				obtain sufficient credit without a guarantee to finance any actual need of the
				qualified beginning farmer or rancher at a reasonable rate or term;
										(2)the loan made by
				the private seller of farmland or ranch land to the qualified beginning farmer
				or rancher on a contract land sale basis shall meet applicable underwriting
				criteria, as determined by the Secretary; and
								(3)to carry out the
				loan—
									(A)a commercial
				lending institution shall agree to serve as an escrow agent; or
									(B)the private
				seller of farmland or ranch land, in cooperation with the qualified beginning
				farmer or rancher, shall use an appropriate alternate arrangement, as
				determined by the Secretary.
									(c)Limitations
								(1)Down
				paymentThe Secretary shall not guarantee a loan made by a
				private seller of farmland or ranch land to a qualified beginning farmer or
				rancher under subsection (a) if the contribution of the qualified beginning
				farmer or rancher to the down payment for the farmland or ranch land that is
				the subject of the contract land sale would be an amount less than 5 percent of
				the purchase price of the farmland or ranch land.
								(2)Maximum
				purchase priceThe Secretary shall not guarantee a loan made by a
				private seller of farmland or ranch land to a qualified beginning farmer or
				rancher under subsection (a) if the purchase price or the appraisal value of
				the farmland or ranch land that is the subject of the contract land sale is an
				amount greater than $500,000.
								(d)Period of
				guaranteeThe Secretary shall guarantee a loan made by a private
				seller of farmland or ranch land to a qualified beginning farmer or rancher
				under subsection (a) for a 10-year period beginning on the date on which the
				Secretary guarantees the loan.
							(e)Prompt payment
				guaranteeThe Secretary shall provide to a private seller of
				farmland or ranch land who makes a loan to a qualified beginning farmer or
				rancher that is guaranteed by the Secretary, a prompt payment guarantee, which
				shall cover—
								(1)3 amortized
				annual installments; or
								(2)an amount equal
				to 3 annual installments (including an amount equal to the total cost of any
				tax and insurance incurred during the period covered by the annual
				installments).
								.
				BOperating
			 loans
				5101.Farming experience as eligibility
			 requirementSection 311 of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1941) is amended—
					(1)by striking the
			 section designation and all that follows through (a) The Secretary is
			 authorized to and inserting the following:
						
							311.Persons
				eligible for loans
								(a)In
				generalThe Secretary
				may
								; 
					(2)in subsection
			 (a)(2), by inserting , taking into consideration all farming experience
			 of the applicant, without regard to any lapse between farming
			 experiences after farming operations; and
					(3)in subsection (c)(1)(C), by striking
			 6 and inserting 7.
					5102.Limitations
			 on amount of operating loansSection 313(a)(1) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1943(a)(1)) is amended by striking
			 $200,000 and inserting $300,000.
				5103.Limitation on
			 period borrowers are eligible for guaranteed assistanceSection 319 of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1949) is repealed.
				CAdministrative
			 provisions
				5201.Beginning
			 farmer and rancher individual development accounts pilot programThe Consolidated Farm and Rural Development
			 Act is amended by adding after section 333A (7 U.S.C. 1983a) the
			 following:
					
						333B.Beginning
				farmer and rancher individual development accounts pilot program
							(a)DefinitionsIn
				this section:
								(1)Demonstration
				programThe term demonstration program means a
				demonstration program carried out by a qualified entity under the pilot program
				established in subsection (b)(1).
								(2)Eligible
				participantThe term eligible participant means a
				qualified beginning farmer or rancher that—
									(A)lacks significant
				financial resources or assets; and
									(B)has an income
				that is less than—
										(i)80 percent of the
				median income of the area in which the eligible participant is located;
				or
										(ii)200 percent of
				the most recent annual Federal Poverty Income Guidelines published by the
				Department of Health and Human Services for that area.
										(3)Individual
				development accountThe term individual development
				account means a savings account described in subsection
				(b)(4)(A).
								(4)Qualified
				entity
									(A)In
				generalThe term qualified entity means—
										(i)1
				or more organizations—
											(I)described in
				section 501(c)(3) of the Internal Revenue Code of 1986; and
											(II)exempt from
				taxation under section 501(a) of such Code; or
											(ii)a State, local,
				or tribal government submitting an application jointly with an organization
				described in clause (i).
										(B)No prohibition
				on collaborationAn organization described in subparagraph (A)(i)
				may collaborate with a financial institution or for-profit community
				development corporation to carry out the purposes of this section.
									(b)Pilot
				program
								(1)In
				generalThe Secretary shall establish a pilot program to be known
				as the New Farmer Individual Development Accounts Pilot Program
				under which the Secretary shall work through qualified entities to establish
				demonstration programs—
									(A)of at least 5
				years in duration; and
									(B)in at least 15
				States.
									(2)CoordinationThe
				Secretary shall operate the pilot program through, and in coordination with the
				farm loan programs of, the Farm Service Agency.
								(3)Reserve
				funds
									(A)In
				generalEach demonstration program shall establish a reserve fund
				consisting of a non-Federal match of 25 percent of the total amount of the
				grant awarded to the demonstration program under this section.
									(B)Federal
				fundsAfter a demonstration program has deposited in the reserve
				fund the non-Federal matching funds described in subparagraph (A), the
				Secretary shall provide to the demonstration program for deposit in the reserve
				fund the total amount of the grant awarded under this section.
									(C)Use of
				fundsOf funds deposited in a reserve fund under subparagraphs
				(A) and (B), a demonstration program—
										(i)may use up to 20
				percent for administrative expenses; and
										(ii)shall use the
				remainder to make matching awards described in paragraph (4)(B)(ii)(I).
										(D)InterestAny
				interest earned on amounts in a reserve fund established under subparagraph (A)
				may be used as additional matching funds for, or to administer, the
				demonstration program.
									(E)GuidanceThe
				Secretary shall implement guidance regarding the investment requirements of
				reserve funds established under this paragraph.
									(4)Individual
				development accounts
									(A)In
				generalA qualified entity receiving a grant under this section
				shall establish and administer an individual development account for each
				eligible participant.
									(B)Contract
				requirementsTo be eligible to receive funds under this section
				from a qualified entity, each eligible participant shall enter into a contract
				with a qualified entity under which—
										(i)the eligible
				participant shall agree—
											(I)to deposit a
				certain amount of funds of the eligible participant in a personal savings
				account, as prescribed by the contractual agreement between the eligible
				participant and the qualified entity; and
											(II)to use the funds
				described in subclause (I) only for 1 or more eligible expenditures described
				in paragraph (5)(A); and
											(ii)the qualified
				entity shall agree—
											(I)to deposit not
				later than 1 month after a deposit described in clause (i)(I) at least a
				100-percent, and up to a 300-percent, match of that amount into the individual
				development account established for the eligible participant;
											(II)with uses of
				funds proposed by the eligible participant; and
											(III)to complete
				qualified financial training.
											(C)Limitation
										(i)In
				generalA qualified entity administering a demonstration program
				may provide not more than $9,000 for each fiscal year in matching funds to any
				eligible participant.
										(ii)Treatment of
				amountAn amount provided under clause (i) shall not be
				considered to be a gift or loan for mortgage purposes.
										(D)InterestAny
				interest earned on amounts in an individual development account shall be
				compounded with amounts otherwise deposited in the individual development
				account.
									(5)Eligible
				expenditures
									(A)In
				generalAn eligible expenditure described in this subparagraph is
				an expenditure—
										(i)to purchase
				farmland or make a down payment on an accepted purchase offer for
				farmland;
										(ii)to make mortgage
				payments for up to 180 days after the date of purchase of farmland;
										(iii)to purchase
				farm equipment or production, storage, or marketing infrastructure or buy into
				an existing value-added business;
										(iv)to purchase
				breeding stock or fruit or nut trees or trees to harvest for timber;
										(v)to pay training
				or mentorship expenses to facilitate specific entrepreneurial agricultural
				activities; and
										(vi)for other
				similar expenditures, as determined by the Secretary.
										(B)Timing
										(i)In
				generalAn eligible expenditure may be made at any time during
				the 2-year period beginning on the date on which the last matching funds are
				provided under paragraph (4)(B)(ii)(I).
										(ii)Unexpended
				fundsFunds remaining in an individual development account after
				the period described in clause (i) shall revert to the reserve fund of the
				demonstration program.
										(C)ProhibitionAn
				eligible participant that uses funds in an individual development account for
				an eligible expenditure described in subparagraph (A)(viii) shall not be
				eligible to receive funds for a substantially similar purpose (as determined by
				the Secretary) under the national organic program established under the Organic
				Foods Production Act of 1990 (7 U.S.C. 6501 et seq.).
									(c)Applications
								(1)Announcement of
				demonstration programsNot later than 180 days after the date of
				enactment of this section, the Secretary shall—
									(A)publicly announce
				the availability of funding under this section for demonstration programs;
				and
									(B)ensure that
				applications to carry out demonstration programs are widely available to
				qualified entities.
									(2)SubmissionNot
				later than 270 days after the date of enactment of this section, a qualified
				entity may submit to the Secretary an application to carry out a demonstration
				program.
								(3)CriteriaIn
				considering whether to approve an application to carry out a demonstration
				program, the Secretary shall assess—
									(A)the degree to
				which the demonstration program described in the application is likely to aid
				eligible participants in successfully pursuing new farming
				opportunities;
									(B)the experience
				and ability of the qualified entity to responsibly administer the
				project;
									(C)the experience
				and ability of the qualified entity in recruiting, educating, and assisting
				eligible participants to increase economic independence and pursue or advance
				farming opportunities;
									(D)the aggregate
				amount of direct funds from non-Federal public sector and private sources that
				are formally committed to the demonstration program as matching
				contributions;
									(E)the adequacy of
				the plan for providing information relevant to an evaluation of the
				demonstration program; and
									(F)such other
				factors as the Secretary considers to be appropriate.
									(4)PreferencesIn
				considering an application to conduct a demonstration program under this part,
				the Secretary shall give preference to an application from a qualified entity
				that demonstrates—
									(A)a track record of
				serving clients targeted by the program, including, as appropriate, socially
				disadvantaged farmers and ranchers; and
									(B)expertise in
				dealing with financial management aspects of farming.
									(5)Approval
									(A)In
				generalNot later than 1 year after the date of enactment of this
				section, in accordance with this section, the Secretary shall, on a competitive
				basis, approve such applications to conduct demonstration programs as the
				Secretary considers appropriate.
									(B)DiversityThe
				Secretary shall ensure, to the maximum extent practicable, that approved
				applications involve demonstration programs for a range of geographic areas and
				diverse populations.
									(6)Term of
				authorityIf the Secretary approves an application to carry out a
				demonstration program, the Secretary shall authorize the applying qualified
				entity to carry out the project for a period of 5 years, plus an additional 2
				years for the making of eligible expenditures in accordance with subsection
				(b)(5)(B).
								(d)Grant
				authority
								(1)In
				generalFor each year during which a demonstration program is
				carried out under this section, the Secretary shall make a grant to the
				qualified entity authorized to carry out the demonstration program.
								(2)Maximum amount
				of grantsThe aggregate amount of grant funds provided to a
				demonstration program carried out under this section shall not exceed
				$300,000.
								(e)Reports
								(1)Annual progress
				reports
									(A)In
				generalNot later than 60 days after the end of the calendar year
				in which the Secretary authorizes a qualified entity to carry out a
				demonstration program, and annually thereafter until the conclusion of the
				demonstration program, the qualified entity shall prepare an annual report that
				includes, for the period covered by the report—
										(i)an evaluation of
				the progress of the demonstration program;
										(ii)information
				about the demonstration program and eligible participants;
										(iii)the number and
				characteristics of individuals that have made 1 or more deposits into an
				individual development account;
										(iv)the amounts in
				the reserve fund established with respect to the program;
										(v)the amounts
				deposited in the individual development accounts;
										(vi)the amounts
				withdrawn from the individual development accounts and the purposes for which
				the amounts were withdrawn;
										(vii)the balances
				remaining in the individual development accounts; and
										(viii)such other
				information as the Secretary may require.
										(B)Submission of
				reportsA qualified entity shall submit each report required
				under subparagraph (A) to the Secretary.
									(2)Reports by the
				secretaryNot later than 1 year after the date on which all
				demonstration programs under this section are concluded, the Secretary shall
				submit to Congress a final report that describes the results and findings of
				all reports and evaluations carried out under this section.
								(f)RegulationsIn
				carrying out this section, the Secretary may promulgate regulations to ensure
				that the program includes provisions for—
								(1)the termination
				of demonstration programs;
								(2)control of the
				reserve funds in the case of such a termination;
								(3)transfer of
				demonstration programs to other qualified entities; and
								(4)remissions from a
				reserve fund to the Secretary in a case in which a demonstration program is
				terminated without transfer to a new qualified entity.
								(g)Funding
								(1)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $10,000,000 for each of fiscal years 2008 through 2012.
								(2)Administration and trainingOf the total funds made available under
				paragraph (1) and in addition to any other available funds, not more than 10
				percent may be used by the Secretary—
									(A)to administer the pilot program; and
									(B)to provide training, or hire 1 or more
				consultants to provide training, to instruct qualified entities in carrying out
				demonstration programs, including payment of reasonable costs incurred with
				respect to that training for—
										(i)staff or
				consultant travel;
										(ii)lodging;
										(iii)meals;
				and
										(iv)materials.
										.
				5202.Inventory
			 sales preferences; loan fund set-asides
					(a)Inventory sales
			 preferencesSection 335(c) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1985(c)) is amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (B)—
								(i)in
			 the subparagraph heading, by inserting ; socially disadvantaged farmer or
			 rancher after or rancher;
								(ii)in
			 clause (i), by inserting or a socially disadvantaged farmer or
			 rancher after or rancher;
								(iii)in clause (ii),
			 by inserting or socially disadvantaged farmer or rancher after
			 or rancher;
								(iv)in
			 clause (iii), by inserting or a socially disadvantaged farmer or
			 rancher after or rancher; and
								(v)in
			 clause (iv), by inserting and socially disadvantaged farmers and
			 ranchers after and ranchers; and
								(B)in subparagraph
			 (C), by inserting or a socially disadvantaged farmer or rancher
			 after or rancher;
							(2)in paragraph
			 (5)(B)—
							(A)in clause
			 (i)—
								(i)in
			 the clause heading, by inserting ; socially disadvantaged farmer or rancher
			 after or
			 rancher;
								(ii)by
			 inserting or a socially disadvantaged farmer or rancher after
			 a beginning farmer or rancher; and
								(iii)by inserting
			 or the socially disadvantaged farmer or rancher after the
			 beginning farmer or rancher; and
								(B)in clause
			 (ii)—
								(i)in
			 the matter preceding subclause (I), by inserting or a socially
			 disadvantaged farmer or rancher after or rancher;
			 and
								(ii)in
			 subclause (II), by inserting or the socially disadvantaged farmer or
			 rancher after or rancher; and
								(3)in paragraph
			 (6)—
							(A)in subparagraph
			 (A), by inserting or a socially disadvantaged farmer or rancher
			 after or rancher; and
							(B)in subparagraph
			 (C)—
								(i)in
			 clause (i)(I), by inserting and socially disadvantaged farmers and
			 ranchers after and ranchers; and
								(ii)in
			 clause (ii), by inserting or socially disadvantaged farmers or
			 ranchers after or ranchers.
								(b)Loan fund
			 set-asidesSection 346(b)(2)
			 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1994(b)(2)) is
			 amended—
						(1)in subparagraph
			 (A)—
							(A)in clause
			 (i)—
								(i)in
			 subclause (I), by striking 70 percent and inserting an
			 amount that is not less than 75 percent of the total amount; and
								(ii)in
			 subclause (II)—
									(I)in the subclause
			 heading, by inserting ;
			 joint financing arrangements after
			 payment
			 loans;
									(II)by striking
			 60 percent and inserting an amount not less than
			 2/3 of the amount; and
									(III)by inserting
			 and joint financing arrangements under section 307(a)(3)(D)
			 after section 310E; and
									(B)in clause
			 (ii)(III), by striking 2003 through 2007, 35 percent and
			 inserting 2008 through 2012, an amount that is not less than 50 percent
			 of the total amount; and
							(2)in subparagraph
			 (B)(i), by striking 25 percent and inserting an amount
			 that is not less than 40 percent of the total amount.
						5203.Transition to
			 private commercial or other sources of creditSubtitle D of the Consolidated Farm and
			 Rural Development Act is amended by inserting after section 344 (7 U.S.C. 1992)
			 the following:
					
						345.Transition to
				private commercial or other sources of credit
							(a)In
				generalIn making or insuring a farm loan under subtitle A or B,
				the Secretary shall establish a plan and promulgate regulations (including
				performance criteria) that promote the goal of transitioning borrowers to
				private commercial credit and other sources of credit in the shortest
				practicable period of time.
							(b)CoordinationIn
				carrying out this section, the Secretary shall integrate and coordinate the
				transition policy described in subsection (a) with—
								(1)the borrower
				training program established by section 359;
								(2)the loan
				assessment process established by section 360;
								(3)the supervised
				credit requirement established by section 361;
								(4)the market
				placement program established by section 362; and
								(5)other appropriate
				programs and authorities, as determined by the
				Secretary.
								.
				5204.Loan
			 authorization levelsSection
			 346(b)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1994(b)(1)) is amended—
					(1)in the matter
			 preceding subparagraph (A), by striking $3,796,000,000 for each of
			 fiscal years 2003 through 2007 and inserting $4,226,000,000 for
			 each of fiscal years 2008 through 2012; and
					(2)in subparagraph
			 (A)—
						(A)in the matter
			 preceding clause (i), by striking $770,000,000 and inserting
			 $1,200,000,000;
						(B)in clause (i), by
			 striking $205,000,000 and inserting $350,000,000;
			 and
						(C)in clause (ii),
			 by striking $565,000,000 and inserting
			 $850,000,000.
						5205.Interest rate
			 reduction programSection
			 351(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1999(a)) is
			 amended—
					(1)in the subsection
			 heading, by inserting and
			 availability after Establishment;
					(2)by striking
			 The Secretary and inserting the following:
						
							(1)EstablishmentThe
				Secretary
							;
				and
					(3)by adding at the
			 end the following:
						
							(2)AvailabilityThe
				program established under paragraph (1) shall be available with respect to new
				guaranteed operating loans or guaranteed operating loans restructured under
				this title after the date of enactment of this paragraph that meet the
				requirements of subsection
				(b).
							.
					5206.Deferral of
			 shared appreciation recapture amortizationSection 353(e)(7)(D) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 2001(e)(7)(D)) is amended—
					(1)in the
			 subparagraph heading, by inserting and deferral after Reamortization;
			 and
					(2)in clause
			 (ii)—
						(A)by redesignating
			 subclause (II) as subclause (III); and
						(B)by inserting
			 after subclause (I) the following:
							
								(II)Term of
				deferralThe term of a deferral under this subparagraph shall not
				exceed 1
				year.
								.
						5207.Rural
			 development, housing, and farm loan program activitiesSubtitle D of the Consolidated Farm and
			 Rural Development Act is amended by inserting after section 364 (7 U.S.C.
			 2006f) the following:
					
						365.Rural
				development, housing, and farm loan program activitiesThe Secretary may not complete a study of,
				or enter into a contract with a private party to carry out, without specific
				authorization in a subsequent Act of Congress, a competitive sourcing activity
				of the Secretary, including support personnel of the Department of Agriculture,
				relating to rural development, housing, or farm loan
				programs.
						.
				DFarm
			 Credit
				5301.Authority to
			 pass along cost of insurance premiums
					(a)In
			 generalSection 1.12(b) of
			 the Farm Credit Act of 1971 (12 U.S.C. 2020(b)) is amended—
						(1)in the first sentence, by striking
			 Each Farm and inserting the following;
							
								(1)In
				generalEach
				Farm
								;
				and
						(2)by striking the second sentence and
			 inserting the following:
							
								(2)ComputationThe assessment on any association or other
				financing institution described in paragraph (1) for any period shall be
				computed in an equitable manner, as determined by the
				Corporation.
								.
						(b)Rules and
			 regulationsSection 5.58(10)
			 of the Farm Credit Act of 1971 (12 U.S.C. 2277a–7(10)) is amended by inserting
			 and section 1.12(b) after part.
					5302.Technical
			 correctionSection 3.3(b) of
			 the Farm Credit Act of 1971 (12 U.S.C. 2124(b)) is amended in the first
			 sentence by striking per and inserting
			 par.
				5303.Confirmation
			 of ChairmanSection 5.8(a) of
			 the Farm Credit Act of 1971 (12 U.S.C. 2242(a)) is amended in the fifth
			 sentence by inserting by and with the advice and consent of the
			 Senate, after designated by the President,.
				5304.Premiums
					(a)Amount in Fund
			 not exceeding secure base amountSection 5.55(a) of the Farm Credit Act of
			 1971 (12 U.S.C. 2277a—4(a)) is amended—
						(1)in paragraph
			 (1)—
							(A)in the matter
			 preceding subparagraph (A)—
								(i)by
			 striking paragraph (2) and inserting paragraph
			 (3); and
								(ii)by
			 striking annual ; and
								(B)by striking
			 subparagraphs (A) through (D) and inserting the following:
								
									(A)the average
				outstanding insured obligations issued by the bank for the calendar year, after
				deducting from the obligations the percentages of the guaranteed portions of
				loans and investments described in paragraph (2), multiplied by 0.0020;
				and
									(B)the product
				obtained by multiplying—
										(i)the sum
				of—
											(I)the average
				principal outstanding for the calendar year on loans made by the bank that are
				in nonaccrual status; and
											(II)the average
				amount outstanding for the calendar year of other-than-temporarily impaired
				investments made by the bank; by
											(ii)0.0010.
										;
							(2)by striking
			 paragraph (4);
						(3)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
						(4)by inserting
			 after paragraph (1) the following:
							
								(2)Deductions from
				average outstanding insured obligationsThe average outstanding
				insured obligations issued by the bank for the calendar year referred to in
				paragraph (1)(A) shall be reduced by deducting from the obligations the sum of
				(as determined by the Corporation)—
									(A)90 percent of
				each of —
										(i)the average
				principal outstanding for the calendar year on the guaranteed portions of
				Federal government-guaranteed loans made by the bank that are in accrual
				status; and
										(ii)the average
				amount outstanding for the calendar year of the guaranteed portions of Federal
				government-guaranteed investments made by the bank that are not permanently
				impaired; and
										(B)80 percent of
				each of—
										(i)the average
				principal outstanding for the calendar year on the guaranteed portions of State
				government-guaranteed loans made by the bank that are in accrual status;
				and
										(ii)the average
				amount outstanding for the calendar year of the guaranteed portions of State
				government-guaranteed investments made by the bank that are not permanently
				impaired.
										;
						(5)in paragraph (3)
			 (as redesignated by paragraph (3)), by striking annual;
			 and
						(6)in paragraph (4)
			 (as redesignated by paragraph (3))—
							(A)in the paragraph
			 heading, by inserting or
			 investments after loans; and
							(B)in the matter
			 preceding subparagraph (A), by striking As used and all that
			 follows through guaranteed— and inserting “In this section, the
			 term government-guaranteed, when applied to a loan or an
			 investment, means a loan, credit, or investment, or portion of a loan, credit,
			 or investments, that is guaranteed—”.
							(b)Amount in Fund
			 exceeding secure base amountSection 5.55(b) of the Farm Credit Act of
			 1971 (12 U.S.C. 2277a–4(b)) is amended by striking
			 annual.
					(c)Secure base
			 amountSection 5.55(c) of the Farm Credit Act of 1971 (12 U.S.C.
			 2277a–4(c)) is amended—
						(1)by striking
			 For purposes and inserting the following:
							
								(1)In
				generalFor
				purposes
								;
						(2)by striking
			 (adjusted downward and all that follows through by the
			 Corporation) and inserting (as adjusted under paragraph
			 (2)); and
						(3)by adding at the
			 end the following:
							
								(2)AdjustmentThe
				aggregate outstanding insured obligations of all insured System banks under
				paragraph (1) shall be adjusted downward to exclude an amount equal to the sum
				of (as determined by the Corporation)—
									(A)90 percent of
				each of—
										(i)the guaranteed
				portions of principal outstanding on Federal government-guaranteed loans in
				accrual status made by the banks; and
										(ii)the guaranteed
				portions of the amount of Federal government-guaranteed investments made by the
				banks that are not permanently impaired; and
										(B)80 percent of
				each of—
										(i)the guaranteed
				portions of principal outstanding on State government-guaranteed loans in
				accrual status made by the banks; and
										(ii)the guaranteed
				portions of the amount of State government-guaranteed investments made by the
				banks that are not permanently
				impaired.
										.
						(d)Determination
			 of loan and investment amountsSection 5.55(d) of the Farm Credit
			 Act of 1971 (12 U.S.C. 2277a–4(d)) is amended—
						(1)in the paragraph
			 heading, by striking principal outstanding and inserting
			 loan and investment
			 amounts;
						(2)in the matter
			 preceding paragraph (1), by striking For the purpose and all
			 that follows through made— and inserting For the purpose
			 of subsections (a) and (c), the principal outstanding on all loans made by an
			 insured System bank, and the amount outstanding on all investments made by an
			 insured System bank, shall be determined based on—;
						(3)by inserting
			 all loans or investments made before by the first
			 place it appears in each of paragraph (1), (2), and (3); and
						(4)in paragraphs (1)
			 and (2), by inserting or investments after that is able
			 to make such loans each place it appears.
						(e)Allocation to
			 system institutions of excess reservesSection 5.55(e) of the
			 Farm Credit Act of 1971 (12 U.S.C. 2277a–4(e)) is amended—
						(1)in paragraph (3),
			 by striking the average secure base amount for the calendar year (as
			 calculated on an average daily balance basis) and inserting the
			 secure base amount;
						(2)in paragraph (4),
			 by striking subparagraph (B) and inserting the following:
							
								(B)there shall be
				credited to the Allocated Insurance Reserves Account of each insured System
				bank an amount that bears the same ratio to the total amount (less any amount
				credited under subparagraph (A)) as—
									(i)the average
				principal outstanding for the calendar year on insured obligations issued by
				the bank (after deducting from the principal the percentages of the guaranteed
				portions of loans and investments described in subsection (a)(2)); bears
				to
									(ii)the average
				principal outstanding for the calendar year on insured obligations issued by
				all insured System banks (after deducting from the principal the percentages of
				the guaranteed portions of loans and investments described in subsection
				(a)(2)).
									;
				and
						(3)in paragraph
			 (6)—
							(A)in subparagraph
			 (A)—
								(i)in
			 the matter preceding clause (i), by striking beginning more and
			 all that follows through January 1, 2005;
								(ii)by
			 striking clause (i) and inserting the following:
									
										(i)subject to
				subparagraph (D), pay to each insured System bank, in a manner determined by
				the Corporation, an amount equal to the balance in the Allocated Insurance
				Reserves Account of the System bank;
				and
										;
				and
								(iii)in clause
			 (ii)—
									(I)by striking
			 subparagraphs (C), (E), and (F) and inserting
			 subparagraphs (C) and (E); and
									(II)by striking
			 , of the lesser of— and all that follows through the end of
			 subclause (II) and inserting at the time of the termination of the
			 Financial Assistance Corporation, of the balance in the Allocated Insurance
			 Reserves Account established under paragraph (1)(B).;
									(B)in subparagraph
			 (C)—
								(i)in
			 clause (i), by striking (in addition to the amounts described in
			 subparagraph (F)(ii)); and
								(ii)by
			 striking clause (ii) and inserting the following:
									
										(iii)Termination
				of accountOn disbursement of amount equal to $56,000,000, the
				Corporation shall—
											(I)close the Account
				established under paragraph (1)(B); and
											(II)transfer any
				remaining funds in the Account to the remaining Allocated Insurance Reserves
				Accounts in accordance with paragraph (4)(B) for the calendar year in which the
				transfer
				occurs.
											.
								(C)by striking
			 subparagraph (F).
							5305.Certification
			 of premiums
					(a)Filing
			 certified statementSection
			 5.56 of the Farm Credit Act of 1971 (12 U.S.C. 2277a–5) is amended by striking
			 subsection (a) and inserting the following:
						
							(a)Filing
				certified statementOn a date to be determined in the sole
				discretion of the Board of Directors of the Corporation, each insured System
				bank that became insured before the beginning of the period for which premiums
				are being assessed (referred to in this section as the period)
				shall file with the Corporation a certified statement showing—
								(1)the average
				outstanding insured obligations for the period issued by the bank;
								(2)(A)the average principal
				outstanding for the period on the guaranteed portion of Federal
				government-guaranteed loans that are in accrual status; and
									(B)the average amount outstanding for the
				period of Federal government-guaranteed investments that are not permanently
				impaired (as defined in section 5.55(a)(4));
									(3)(A)the average principal
				outstanding for the period on State government-guaranteed loans that are in
				accrual status; and
									(B)the average amount outstanding for the
				period of State government-guaranteed investments that are not permanently
				impaired (as defined in section 5.55(a)(4));
									(4)(A)the average principal
				outstanding for the period on loans that are in nonaccrual status; and
									(B)the average amount outstanding for the
				period of other-than-temporarily impaired investments; and
									(5)the amount of the
				premium due the Corporation from the bank for the
				period.
								.
					(b)Premium
			 paymentsSection 5.56 of the Farm Credit Act of 1971 (12 U.S.C.
			 2277a–5(c)) is amended by striking subsection (c) and inserting the
			 following:
						
							(c)Premium
				payments
								(1)In
				generalExcept as provided in paragraph (2), each insured System
				bank shall pay to the Corporation the premium payments required under
				subsection (a), not more frequently than once in each calendar quarter, in such
				manner and at such 1 or more times as the Board of Directors shall
				prescribe.
								(2)Premium
				amountThe amount of the premium shall be established not later
				than 60 days after filing the certified statement specifying the amount of the
				premium.
								.
					(c)Subsequent
			 premium paymentsSection 5.56 of the Farm Credit Act of 1971 (12
			 U.S.C. 2277a–5) is amended—
						(1)by striking
			 subsection (d); and
						(2)by redesignating
			 subsection (e) as subsection (d).
						5306.Rural utility
			 loans
					(a)Definition of
			 qualified loanSection 8.0(9) of the Farm Credit Act of 1971 (12
			 U.S.C. 2279aa(9)) is amended—
						(1)in subparagraph
			 (A)(iii), by striking or at the end;
						(2)in subparagraph
			 (B)(ii), by striking the period at the end and inserting ; or;
			 and
						(3)by adding at the
			 end the following:
							
								(C)that is a loan,
				or an interest in a loan, for an electric or telephone facility by a
				cooperative lender to a borrower that has received, or is eligible to receive,
				a loan under the Rural Electrification Act of 1936 (7 U.S.C. 901 et
				seq.).
								.
						(b)Guarantee of
			 qualified loansSection 8.6(a)(1) of the Farm Credit Act of 1971
			 (12 U.S.C. 2279aa–6(a)(1)) is amended by inserting applicable
			 before standards each place it appears in subparagraphs (A) and
			 (B)(i).
					(c)Standards for
			 qualified loansSection 8.8 of the Farm Credit Act of 1971 (12
			 U.S.C. 2279aa–8) is amended—
						(1)in subsection
			 (a)—
							(A)by striking the
			 first sentence and inserting the following:
								
									(1)In
				generalThe Corporation shall establish underwriting, security
				appraisal, and repayment standards for qualified loans taking into account the
				nature, risk profile, and other differences between different categories of
				qualified loans.
									(2)Supervision,
				examination, and report of conditionThe standards shall be
				subject to the authorities of the Farm Credit Administration under section
				8.11.
									;
				and
							(B)in the last
			 sentence, by striking In establishing and inserting the
			 following:
								
									(3)Mortgage
				loansIn
				establishing
									;
							(2)in subsection
			 (b)—
							(A)in the matter
			 preceding paragraph (1), by inserting “with respect to loans secured by
			 agricultural real estate” after subsection (a); and
							(B)in paragraph
			 (5)—
								(i)by
			 striking borrower the first place it appears and inserting
			 farmer or rancher; and
								(ii)by
			 striking site and inserting farm or ranch;
								(3)in subsection
			 (c)(1), by inserting secured by agricultural real estate after
			 A loan;
						(4)by striking
			 subsection (d); and
						(5)by redesignating
			 subsection (e) as subsection (d).
						(d)Risk-based
			 capital levelsSection 8.32(a)(1) of the Farm Credit Act of 1971
			 (12 U.S.C. 2279bb–1(a)(1)) is amended—
						(1)by striking
			 With respect and inserting the following:
							
								(A)In
				generalWith respect
								;
				and
						(2)by adding at the
			 end the following:
							
								(B)Rural utility
				loansWith respect to securities representing an interest in, or
				obligation backed by, a pool of qualified loans described in section 8.0(9)(C)
				owned or guaranteed by the Corporation, losses occur at a rate of default and
				severity reasonably related to risks in electric and telephone facility loans
				(as applicable), as determined by the
				Director.
								.
						5307.Equalization
			 of loan-making powers of certain district associations
					(a)In
			 generalThe Farm Credit Act of 1971 is amended by inserting after
			 section 7.6 (12 U.S.C. 2279b) the following:
						
							7.7.Equalization of loan-making powers of certain
				district associations
								(a)Equalization of
				loan-making powers
									(1)In
				general
										(A)Federal land
				bank or credit associationSubject to paragraph (2), any
				association that under its charter has title II lending authority and that
				owns, is owned by, or is under common ownership with, a Federal land bank
				association authorized as of January 1, 2007, to make long-term loans under
				title I in the geographic area described in subsection (b) may make short- and
				intermediate-term loans and otherwise operate as a production credit
				association under title II in the geographic area.
										(B)Production
				credit associationsSubject to paragraph (2), any association
				that under its charter has title I lending authority and that owns, is owned
				by, or is under common ownership with, a production credit association
				authorized as of January 1, 2007, to make short- and intermediate-term loans
				under title II in the geographic area described in subsection (b) may make
				long-term loans and otherwise operate as a Federal land bank association or
				Federal land credit association under title I in the geographic area.
										(C)Farm Credit
				BankThe Farm Credit Bank with which any association had a
				written financing agreement as of January 1, 2007, may make loans and extend
				other similar financial assistance with respect to, and may purchase, any loans
				made under the new authority provided under subparagraph (A) or (B) by an
				association that owns, is owned by, or is under common ownership with, the
				association.
										(2)Required
				approvalsAn association may exercise the additional authority
				provided for in paragraph (1) only after the exercise of the authority is
				approved by—
										(A)the board of
				directors of the association; and
										(B)a majority of the
				voting stockholders of the association (or, if the association is a subsidiary
				of another association, the voting stockholders of the parent association)
				voting, in person or by proxy, at a duly authorized meeting of
				stockholders.
										(b)ApplicabilityThis
				section applies only to associations the chartered territory of which is in the
				geographic area served by the Federal intermediate credit bank that merged with
				a Farm Credit Bank under section 410(e)(1) of the Agricultural Credit Act of
				1987 (12 U.S.C. 2011 note; Public Law
				100–233).
								.
					(b)Charter
			 amendmentsSection 5.17(a) of the Farm Credit Act of 1971 (12
			 U.S.C. 2252(a)) is amended by adding at the end the following:
						
							(15)(A)Approve amendments to
				the charters of institutions of the Farm Credit System to implement the
				equalization of loan-making powers of a Farm Credit System association under
				section 7.7.
								(B)Amendments described in subparagraph
				(A) to the charters of an association and the related Farm Credit Bank shall be
				approved by the Farm Credit Administration on the date on which the Farm Credit
				Administration receives all approvals required by section
				7.7(a)(2).
								.
					(c)Conforming
			 amendments
						(1)Section
			 5.17(a)(2) of the Farm Credit Act of 1971 (12 U.S.C. 2252(a)(2)) is
			 amended—
							(A)by striking
			 (2)(A) and inserting (2); and
							(B)by striking
			 subparagraphs (B) and (C).
							(2)Section
			 410(e)(1)(A)(iii) of the Agricultural Credit Act of 1987 (12 U.S.C. 2011 note;
			 Public Law 100–233) is amended by inserting (other than section 7.7 of
			 that Act) after (12 U.S.C. 2001 et seq.).
						(3)Section 401(b) of
			 the Farm Credit Banks and Associations Safety and Soundness Act of 1992 (12
			 U.S.C. 2011 note; Public Law 102–552) is amended—
							(A)by inserting
			 (other than section 7.7 of the Farm Credit Act of 1971) after
			 provision of law; and
							(B)by striking
			 , subject to such limitations and all that follows through the
			 end of the paragraph and inserting a period.
							(d)Effective
			 dateThe amendments made by this section take effect on January
			 1, 2009.
					EMiscellaneous
				5401.Loans to
			 purchasers of highly fractioned landThe first section of Public Law 91–229 (25
			 U.S.C. 488) is amended—
					(1)by striking That the
			 Secretary and inserting the following:
						
							1.Loans to purchasers of highly
				fractioned land
								(a)In
				generalThe Secretary
								;
				and
					(2)by adding at the end the following:
						
							(b)Highly
				fractionated land
								(1)In
				generalSubject to paragraph
				(2), the Secretary of Agriculture may make and insure loans in accordance with
				section 309 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1929)
				to eligible purchasers of highly fractionated land pursuant to section 205(c)
				of the Indian Land Consolidation Act (25 U.S.C. 2204(c)).
								(2)ExclusionSection 4 shall not apply to trust land,
				restricted tribal land, or tribal corporation land that is mortgaged in
				accordance with paragraph
				(1).
								.
					5402.Determination
			 on merits of Pigford claims
					(a)DefinitionsIn
			 this section:
						(1)Consent
			 decreeThe term consent decree means the consent
			 decree in the case of Pigford v. Glickman, approved by the United States
			 District Court for the District of Columbia on April 14, 1999.
						(2)Pigford
			 claimThe term Pigford claim means a discrimination
			 complaint, as defined by section 1(h) of the consent decree and documented
			 under section 5(b) of the consent decree.
						(3)Pigford
			 claimantThe term Pigford claimant means an
			 individual who previously submitted a late-filing request under section 5(g) of
			 the consent decree.
						(b)Determination on
			 meritsAny Pigford claimant who has not previously obtained a
			 determination on the merits of a Pigford claim may, in a civil action brought
			 in the United States District Court for the District of Columbia, obtain that
			 determination.
					(c)Limitation
						(1)In
			 generalSubject to paragraph (2), all payments or debt relief
			 (including any limitation on foreclosure under subsection (g)) shall be made
			 exclusively from funds made available under subsection (h).
						(2)Maximum
			 amountThe total amount of payments and debt relief pursuant to
			 an action commenced under subsection (b) shall not exceed $100,000,000.
						(d)Intent of
			 Congress as to Remedial Nature of SectionIt is the intent of
			 Congress that this section be liberally construed so as to effectuate its
			 remedial purpose of giving a full determination on the merits for each Pigford
			 claim denied that determination.
					(e)Loan
			 Data
						(1)Report to person
			 submitting petitionNot later
			 than 60 days after the Secretary receives notice of a complaint filed by a
			 claimant under subsection (b), the Secretary shall provide to the claimant a
			 report on farm credit loans made within the claimant’s county or adjacent
			 county by the Department during the period beginning on January 1 of the year
			 preceding the year or years covered by the complaint and ending on December 31
			 of year following such year or years. Such report shall contain information on
			 all persons whose application for a loan was accepted, including—
							(A)the race of the
			 applicant;
							(B)the date of
			 application;
							(C)the date of the
			 loan decision;
							(D)the location of
			 the office making the loan decision; and
							(E)all data relevant
			 to the process of deciding on the loan.
							(2)No personally
			 identifiable informationThe reports provided pursuant to
			 paragraph (1) shall not contain any information that would identify any person
			 that applied for a loan from the Department of Agriculture.
						(f)Expedited
			 Resolutions AuthorizedAny
			 person filing a complaint under this Act for discrimination in the application
			 for, or making or servicing of, a farm loan, at his or her discretion, may seek
			 liquidated damages of $50,000, discharge of the debt that was incurred under,
			 or affected by, the discrimination that is the subject of the person’s
			 complaint, and a tax payment in the amount equal to 25 percent of the
			 liquidated damages and loan principal discharged, in which case—
						(1)if only such damages, debt discharge, and
			 tax payment are sought, the complainant shall be able to prove his or her case
			 by substantial evidence (as defined in section 1(l) of the consent decree);
			 and
						(2)the court shall decide the case based on a
			 review of documents submitted by the complainant and defendant relevant to the
			 issues of liability and damages.
						(g)Limitation on
			 ForeclosuresNotwithstanding
			 any other provision of law, the Secretary may not begin acceleration on or
			 foreclosure of a loan if the borrower is a Pigford claimant and, in an
			 appropriate administrative proceeding, makes a prima facie case that the
			 foreclosure is related to a Pigford claim.
					(h)Funding
						(1)In
			 generalOf the funds of the Commodity Credit Corporation, the
			 Secretary shall make available for payments and debt relief in satisfaction of
			 claims against the United States under subsection (b) and for any actions under
			 subsection (g) $100,000,000 for fiscal year 2008, to remain available until
			 expended.
						(2)Authorization
			 of appropriationsIn addition to funds made available under
			 paragraph (1), there are authorized to be appropriated such sums as are
			 necessary to carry out this section.
						5403.Sense of the
			 Senate relating to claims brought by socially disadvantaged farmers or
			 ranchersIt is the sense of
			 the Senate that the Secretary should resolve all claims and class actions
			 brought against the Department of Agriculture by socially disadvantaged farmers
			 or ranchers (as defined in section 355(e) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 2003(e)), including Native American, Hispanic, and
			 female farmers or ranchers, based on racial, ethnic, or gender discrimination
			 in farm program participation in an expeditious and just manner.
				5404.Eligibility
			 of equine farmers and ranchers for emergency loansSection
			 321(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)) is
			 amended—
					(1)in paragraph (1),
			 by striking farmers, ranchers and inserting farmers or
			 ranchers (including equine farmers or ranchers); and
					(2)in paragraph
			 (2)(A), by striking farming, ranching, and inserting
			 farming or ranching (including equine farming or
			 ranching).
					VIRural
			 development and investment
			AConsolidated Farm and Rural Development
			 Act
				6001.Water, waste
			 disposal, and wastewater facility grantsSection 306(a)(2)(B)(vii) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1926(a)(2)(B)(vii)) is amended, by striking
			 2007 and inserting 2012.
				6002.Rural
			 business opportunity grantsSection 306(a)(11)(D) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1926(a)(11)(D)) is amended by striking
			 2007 and inserting 2012.
				6003.Child day
			 care facility grants, loans, and loan guaranteesSection 306(a)(19) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1926(a)(19)) is amended by striking
			 subparagraph (C) and inserting the following:
					
						(C)Child day care
				facilities
							(i)In
				generalOf the funds of the Commodity Credit Corporation, the
				Secretary shall use for the costs of grants, loans, and loan guarantees to pay
				the Federal share of the cost of developing and constructing day care
				facilities for children in rural areas, as determined by the Secretary,
				$40,000,000 for fiscal year 2008, to remain available until expended.
							(ii)Relationship
				to other funding and authoritiesThe funds and authorities made
				available under this subparagraph shall be in addition to other funds and
				authorities relating to development and construction of rural day care
				facilities.
							.
				6004.Rural water
			 and wastewater circuit rider programSection 306(a)(22) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1926(a)(22)) is amended—
					(1)in subparagraph
			 (B), by striking 2002 (115 Stat. 719) and inserting
			 2008; and
					(2)in subparagraph
			 (C), by striking $15,000,000 for fiscal year 2003 and inserting
			 $20,000,000 for fiscal year 2008.
					6005.Multijurisdictional
			 regional planning organizationsSection 306(a)(23)(E) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1926(a)(23)(E)) is amended by striking
			 2007 and inserting 2012.
				6006.Rural
			 hospital loans and loan guaranteesSection 306(a)(24) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1926(a)(24)) is amended by adding at the
			 end the following:
					
						(C)Rural
				hospitals
							(i)In
				generalOf the funds of the Commodity Credit Corporation, the
				Secretary shall use for the costs of loans and loan guarantees to pay the
				Federal share of the cost of rehabilitating or improving hospitals that have
				not more than 100 acute beds in rural areas, as determined by the Secretary,
				$50,000,000 for fiscal year 2008, to remain available until expended.
							(ii)PriorityIn
				making loans and loan guarantees under this subparagraph, the Secretary shall
				give priority to hospitals for—
								(I)the provision of
				facilities to improve and install patient care, health quality outcomes, and
				health information technology, including computer hardware and software,
				equipment for electronic medical records, handheld computer technology, and
				equipment that improves interoperability; or
								(II)the acquisition
				of equipment and software purchased collectively in a cost effective manner to
				address technology needs.
								(iii)Relationship to other funding and
				authoritiesThe funds and
				authorities made available under this subparagraph shall be in addition to
				other funds and authorities relating to rehabilitation and improvement of
				hospitals described in clause
				(i).
							.
				6007.Tribal
			 college and university essential community facilitiesSection 306(a)(25) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1926(a)(25)) is amended—
					(1)in subparagraph
			 (B)(ii), by striking 75 percent and inserting 95
			 percent; and
					(2)in subparagraph (C), by striking
			 2007 and inserting 2012.
					6008.Community
			 facility loans and grants for freely associated States and outlying
			 areasSection 306(a) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)) is amended by
			 adding at the end the following:
					
						(26)Community
				facility loans and grants for freely associated States and outlying
				areas
							(A)In
				generalSubject to subparagraph (B), of the amount that is made
				available for each fiscal year for each of the community facility loan and
				grant programs established under paragraphs (1), (19), (20), (21), and (25),
				the Secretary shall allocate 0.5 percent of the amount for making loans or
				grants (as applicable) under the program to eligible entities that are located
				in freely associated States or outlying areas (as those terms are defined in
				section 1121(c) of the Elementary and Secondary Education Act of 1965 (20
				U.S.C. 6331(c)) that are subject to the jurisdiction of the United States and
				are otherwise covered by this Act.
							(B)ReallocationIf
				the Secretary determines that a sufficient number of applications for loans or
				grants for a program described in subparagraph (A) have not been received from
				eligible entities for a fiscal year during the 180-day period beginning on
				October 1 of the fiscal year, the Secretary shall reallocate any unused funds
				to make loans or grants (as applicable) under the program to eligible entities
				that are located in
				States.
							.
				6009.Priority for
			 community facility loan and grant projects with high non-Federal
			 shareSection 306(a) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)) (as amended by
			 section 6008) is amended by adding at the end the following:
					
						(27)Priority for
				community facility loan and grant projects with high non-Federal
				shareIn carrying out the community facility loan and grant
				programs established under paragraphs (1), (19), (20), (21), and (25), the
				Secretary shall give priority to projects that will be carried out with a
				non-Federal share of funds that is substantially greater than the minimum
				requirement, as determined by the Secretary by
				regulation.
						.
				6010.SEARCH
			 grantsSection 306(a) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)) (as amended by
			 section 6009) is amended by adding at the end the following:
					
						(28)Applications
				filed by eligible communities
							(A)Eligible
				communityIn this paragraph, the term eligible
				community means a community that, as determined by the Secretary—
								(i)has a population
				of 2,500 or fewer inhabitants; and
								(ii)is financially
				distressed.
								(B)ApplicationsIn
				the case of water and waste disposal and wastewater facilities grant programs
				authorized under this title, the Secretary may accept applications from
				eligible communities for grants for feasibility study, design, and technical
				assistance.
							(C)Terms
								(i)In
				generalExcept as provided in clause (ii), the terms of the grant
				programs described in subparagraph (B) shall apply to the applications
				described in that subparagraph.
								(ii)ExceptionsGrants
				made pursuant to applications described in subparagraph (B)—
									(I)shall fund up to
				100 percent of eligible project costs; and
									(II)shall be subject
				to the least documentation requirements practicable.
									(iii)ProcessingThe
				Secretary shall process applications received under subparagraph (B) in the
				same manner as other similar grant applications.
								(D)FundingIn
				addition to any other funds made available for technical assistance, the
				Secretary may use to carry out this paragraph not more than 4 percent of the
				total amount of funds made available for a fiscal year for water, waste
				disposal, and essential community
				facilities.
							.
				6011.Emergency and
			 imminent community water assistance grant programSection 306A(i)(2) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1926a(i)(2)) is amended by striking
			 2007 and inserting 2012.
				6012.Water systems
			 for rural and native villages in AlaskaSection 306D of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1926d) is amended—
					(1)in subsection (a)—
						(A)by striking make grants to the
			 State and inserting “make grants to—
							
								(1)the
				State
								;
						(B)by striking the
			 period at the end and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(2)the Denali Commission to improve solid
				waste disposal sites that are contaminating, or threaten to contaminate, rural
				drinking water supplies in the State of
				Alaska.
								;
						(2)in subsection
			 (b), by striking the State of Alaska and inserting a
			 grantee;
					(3)in subsection
			 (c)—
						(A)in the subsection
			 heading by striking with
			 the state of Alaska; and
						(B)by striking
			 the State of Alaska and inserting the appropriate grantee
			 under subsection (a); and
						(4)in subsection (d)(1), by striking
			 2007 and inserting 2012.
					6013.Grants to
			 develop wells in rural areas
					(a)Grants to
			 nonprofit organizations To finance the construction, refurbishing, and
			 servicing of individually-owned household water well systems in rural areas for
			 individuals with low or moderate incomesSection 306E(d) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1926e(d)) is amended by striking 2007
			 and inserting 2012.
					(b)Grants To
			 develop area wells in isolated areasSubtitle A of the Consolidated Farm and
			 Rural Development Act is amended by inserting after section 306E (7 U.S.C.
			 1926e) the following:
						
							306F.Grants to
				develop area wells in isolated areas
								(a)Definition of
				isolated areaIn this section, the term isolated
				area means an area—
									(1)in which the
				development of a traditional water system is not financially practical due
				to—
										(A)the distances or
				geography of the area; and
										(B)the limited
				number of households present to be served; and
										(2)that is not part
				of a city of more than 1,000 inhabitants.
									(b)GrantsThe
				Secretary may make grants to nonprofit organizations to develop and construct
				household, shared, and community water wells in isolated rural areas.
								(c)Priority in
				awarding grantsIn awarding grants under this section, the
				Secretary shall give priority to applicants that have demonstrated experience
				in developing safe and similar projects including household, shared, and
				community wells in rural areas.
								(d)Requirements
									(1)In
				generalAs a condition on receipt of a grant under this section,
				the water from wells funded under this section shall be tested annually for
				water quality, as determined by the Secretary.
									(2)ResultsThe
				results of tests under paragraph (1) shall be made available to—
										(A)the users of the
				wells; and
										(B)the appropriate
				State agency.
										(e)LimitationThe
				amount of a grant under this section shall not exceed the lesser of—
									(1)$50,000;
				or
									(2)the amount that
				is 75 percent of the cost of a single well and associated system.
									(f)ProhibitionThe
				Secretary may not award grants under this section in any area in which a
				majority of the users of a proposed well have a household income that is
				greater than the nonmetropolitan median household income of the State or
				territory, as determined by the Secretary.
								(g)Administrative
				expensesNot more than 10 percent of the amount of a grant made
				under this section may be used to pay administrative expenses associated with
				providing project assistance, as determined by the Secretary.
								(h)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $10,000,000 for each of fiscal years 2008 through
				2012.
								.
					6014.Cooperative
			 equity security guaranteeSection 310B of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1932) is amended—
					(1)in the first sentence of subsection (a), by
			 inserting and private investment funds that invest primarily in
			 cooperative organizations after or nonprofit; and
					(2)in subsection
			 (g)—
						(A)in paragraph (1),
			 by inserting, including guarantees described in paragraph
			 (3)(A)(ii) before the period at the end;
						(B)in paragraph
			 (3)(A)—
							(i)by
			 striking (A) In
			 general.—The Secretary and inserting the
			 following:
								
									(A)Eligibility
										(i)In
				generalThe Secretary
										;
				and
							(ii)by
			 adding at the end the following:
								
									(ii)EquityThe
				Secretary may guarantee a loan made for the purchase of preferred stock or
				similar equity issued by a cooperative organization or a fund that invests
				primarily in cooperative organizations, if the guarantee significantly benefits
				1 or more entities eligible for assistance under subsection (a)(1), as
				determined by the Secretary.
									;
				and
							(C)in paragraph
			 (8)(A)(ii), by striking a project— and all that follows through
			 the end of subclause (II) and inserting “a project that—
							
								(I)(aa)is in a rural area;
				and
									(bb)provides for the value-added
				processing of agricultural commodities; or
									(II)significantly
				benefits 1 or more entities eligible for assistance under subsection (a)(1), as
				determined by the
				Secretary.
								.
						6015.Rural
			 cooperative development grants
					(a)EligibilitySection
			 310B(e)(5) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1932(e)(5)) is amended—
						(1)in subparagraph
			 (A), by striking a nationally coordinated, regionally or State-wide
			 operated project and inserting activities to promote and assist
			 the development of cooperatively- and mutually-owned businesses;
						(2)in subparagraph
			 (B), by inserting to promote and assist the development of
			 cooperatively- and mutually-owned businesses before the
			 semicolon;
						(3)by striking
			 subparagraph (D);
						(4)by redesignating
			 subparagraph (E) as subparagraph (D);
						(5)in subparagraph
			 (D) (as so redesignated), by striking and at the end;
						(6)by inserting
			 after subparagraph (D) (as so redesignated) the following:
							
								(E)demonstrate a
				commitment to—
									(i)networking with
				and sharing the results of the efforts of the center with other cooperative
				development centers and other organizations involved in rural economic
				development efforts; and
									(ii)developing
				multiorganization and multistate approaches to addressing the cooperative and
				economic development needs of rural areas;
				and
									;
						(7)in subparagraph
			 (F), by striking providing greater than and inserting
			 providing.
						(b)Authority To
			 award multiyear grantsSection 310B(e) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1932(e)) is amended by striking paragraph
			 (6) and inserting the following:
						
							(6)Grant
				period
								(A)In
				generalA grant awarded to a
				center that has received no prior funding under this subsection shall be made
				for a period of 1 year.
								(B)Multiyear
				grantsIf the Secretary
				determines it to be in the best interest of the program, the Secretary shall
				award grants for a period of more than 1 year, but not more than 3 years, to a
				center that has successfully met the goals described in paragraph (3) in
				providing services under this subsection, as determined by the
				Secretary.
								.
					(c)Authority To
			 extend grant periodSection 310B(e) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1932(e)) is amended—
						(1)by redesignating
			 paragraphs (7), (8), and (9) as paragraphs (8), (9), and (12), respectively;
			 and
						(2)inserting after
			 paragraph (6) the following:
							
								(7)Authority to
				extend grant periodThe Secretary may extend for 1 additional
				12-month period the period in which a grantee may use a grant made under this
				subsection.
								.
						(d)Cooperative
			 research programSection 310B(e) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1932(e)) is amended by inserting after
			 paragraph (9) (as redesignated by subsection (c)(1)) the following:
						
							(10)Cooperative
				research programThe Secretary shall enter into a cooperative
				research agreement with 1 or more qualified academic institutions in each
				fiscal year to conduct research on the national economic effects of all types
				of
				cooperatives.
							.
					(e)Addressing
			 needs of minority communitiesSection 310B(e) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 1932(e)) is amended by inserting after
			 paragraph (10) (as added by subsection (d)) the following:
						
							(11)Addressing
				needs of minority communities
								(A)Definition of
				socially disadvantagedIn this paragraph, the term socially
				disadvantaged has the meaning given the term in section 355(e).
								(B)Reservation of
				funds
									(i)In
				generalIf the total amount appropriated under paragraph (12) for
				a fiscal year exceeds $7,500,000, the Secretary shall reserve an amount equal
				to 20 percent of the total amount appropriated for grants for cooperative
				development centers, individual cooperatives, or groups of cooperatives that
				serve socially disadvantaged communities, a majority of the boards of directors
				or governing boards of which are comprised of socially disadvantaged
				individuals.
									(ii)Insufficient
				applicationsTo the extent that the Secretary determines that
				funds reserved under clause (i) would not be used for grants described in that
				clause due to insufficient applications for the grants, the Secretary shall use
				the funds as otherwise authorized by this
				subsection.
									.
					(f)Authorization
			 of appropriationsParagraph
			 (12) of section 310B(e) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 1932(e)) (as redesignated
			 by subsection (c)(1)) is amended by striking 2007 and inserting
			 2012.
					6016.Grants to
			 broadcasting systemsSection
			 310B(f)(3) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1932(f)(3)) is amended by striking 2007 and inserting
			 2012.
				6017.
			 Locally-produced agricultural food productsSection 310B(g) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1932(g)) is amended by adding at the end the
			 following:
					
						(9)Locally-produced
				agricultural food products
							(A)DefinitionsIn
				this paragraph:
								(i)Locally-produced
				agricultural food productThe term locally-produced
				agricultural food product means any agricultural product raised,
				produced, and distributed in—
									(I)the locality or
				region in which the final agricultural product is marketed, so that the total
				distance that the agricultural product is transported is less than 300 miles
				from the origin of the agricultural product; or
									(II)the State in
				which the agricultural product is produced.
									(ii)Underserved
				communityThe term underserved community means a
				community (including an urban or rural community and an Indian tribal
				community) that has, as determined by the Secretary—
									(I)limited access to
				affordable, healthy foods, including fresh fruits and vegetables, in grocery
				retail stores or farmer-to-consumer direct markets or a high incidence of a
				diet-related disease as compared to the national average, including obesity;
				and
									(II)a high rate of
				hunger or food insecurity or a high poverty rate.
									(B)Loan and loan
				guarantee program
								(i)In
				generalThe Secretary, acting through the Administrator of the
				Rural Business-Cooperative Service in coordination with the Administration of
				the Agricultural Marketing Service, shall make or guarantee loans to
				individuals, cooperatives, businesses, and other entities to establish and
				facilitate enterprises that process, distribute, aggregate, store, and market
				locally-produced agricultural food products.
								(ii)RequirementThe
				recipient of a loan or loan guarantee under clause (i) shall agree to make a
				reasonable effort, as determined by the Secretary, to work with retail and
				institutional facilities to which the recipient sells locally-produced
				agricultural food products to inform the consumers of the retail or
				institutional facilities that the consumers are purchasing or consuming
				locally-produced agricultural food products.
								(iii)PriorityIn
				making or guaranteeing a loan under clause (i), the Secretary shall give
				priority to—
									(I)projects that
				support community development and farm and ranch income by marketing,
				distributing, storing, aggregating, or processing a locally-produced
				agricultural food product; and
									(II)projects that
				have components benefitting underserved communities.
									(iv)Retail or
				institutional facilitiesThe Secretary may allow recipients of
				loans or loan guarantees under clause (i) to provide up to $250,000 in loan or
				loan guarantee funds per retail or institutional facility for an underserved
				community in a rural or nonrural area to help retail facilities—
									(I)to modify and
				update the facilities to accommodate locally-produced agricultural food
				products; and
									(II)to provide
				outreach to consumers about the sale of locally-produced agricultural food
				products.
									(v)ReportsNot
				later than 1 year after the date of enactment of this paragraph and annually
				thereafter, the Secretary shall submit to the Committee on Agriculture of the
				House of Representatives and the Committee on Agriculture, Nutrition, and
				Forestry of the Senate a report that describes projects carried out using loans
				or loan guarantees made under clause (i), including—
									(I)the
				characteristics of the communities served by the projects; and
									(II)benefits of the
				projects.
									(vi)Reservation of
				funds
									(I)In
				generalFor each of fiscal years 2008 through 2012, the Secretary
				shall reserve not less than 5 percent of the funds made available to carry out
				this subsection to carry out this subparagraph.
									(II)Availability
				of fundsFunds reserved under subclause (I) for a fiscal year
				shall be reserved until April 1 of the fiscal
				year.
									.
				6018. Center for
			 Healthy Food Access and Enterprise DevelopmentParagraph (9) of section 310B(g) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)) (as added by
			 section 6017) is amended by adding at the end the following:
					
						(C)Center for
				Healthy Food Access and Enterprise Development
							(i)In
				generalThe Secretary, acting through the Agricultural Marketing
				Service, shall establish and support a Center for Healthy Food Access and
				Enterprise Development.
							(ii)DutiesThe
				Center established under clause (i) shall contract with 1 or more nonprofit
				entities to provide technical assistance and disseminate information to food
				wholesalers and retailers concerning best practices for the aggregating,
				storage, processing, and marketing of locally-produced agricultural food
				products.
							(iii)DeadlineThe
				Secretary shall establish the Center not later than 180 days after the date on
				which funds are made available under clause (iv).
							(iv)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subparagraph $1,000,000 for each of fiscal years 2008 through
				2012.
							.
				6019.Appropriate
			 technology transfer for rural areasSection 310B of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1932) is amended by adding at the end the
			 following:
					
						(i)Appropriate
				technology transfer for rural areas program
							(1)Definition of
				national nonprofit agricultural assistance institutionIn this
				subsection, the term national nonprofit agricultural assistance
				institution means an organization that—
								(A)is described in
				section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation
				under 501(a) of that Code;
								(B)has staff and offices in multiple regions
				of the United States;
								(C)has experience
				and expertise in operating national sustainable agriculture technical
				assistance programs; and
								(D)provides the
				technical assistance through toll-free hotlines, 1 or more websites,
				publications, and workshops.
								(2)EstablishmentThe
				Secretary shall establish a national appropriate technology transfer for rural
				areas program to assist agricultural producers that are seeking information to
				help the agricultural producers—
								(A)reduce input
				costs;
								(B)conserve energy
				resources;
								(C)diversify
				operations through new energy crops and energy generation facilities;
				and
								(D)expand markets
				for the agricultural commodities produced by the producers through use of
				practices involving sustainable agriculture.
								(3)Implementation
								(A)In
				generalThe Secretary shall carry out the program under this
				subsection by making a grant to, or offering to enter into a cooperative
				agreement with, a national nonprofit agricultural assistance
				organization.
								(B)Grant
				amountA grant made, or cooperative agreement entered into, under
				subparagraph (A) shall provide 100 percent of the cost of providing information
				described in paragraph (2).
								(4)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection $5,000,000 for each of fiscal years 2008 through
				2012.
							.
				6020.Rural
			 economic area partnership zonesSection 310B of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1932) (as amended by section 6019) is amended
			 by adding at the end the following:
					
						(j)Rural economic area partnership
				zonesFor the period
				beginning on the date of enactment of this subsection and ending on September
				30, 2012, the Secretary shall carry out rural economic area partnership zones
				in the States of New York, North Dakota, and Vermont, in accordance with the
				terms and conditions contained in the memorandums of agreement entered into by
				the Secretary for the rural economic area partnership zones, except as
				otherwise provided in this
				subsection.
						.
				6021.Definitions
					(a)Rural
			 areaSection 343(a) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)) is amended by
			 striking paragraph (13) and inserting the following:
						
							(13)Rural and rural area
								(A)In
				generalSubject to subparagraphs (B) and (C), the terms
				rural and rural area mean any area other than—
									(i)a
				city or town that has a population of greater than 50,000 inhabitants, except
				that, for all activities under programs in the rural development mission area
				within the areas of the County of Honolulu, Hawaii, and the Commonwealth of
				Puerto Rico, the Secretary may designate any portion of the areas as a rural
				area or eligible rural community that the Secretary determines is not urban in
				character, other than any area included in the Honolulu Census Designated Place
				or the San Juan Census Designated Place;
									(ii)any urbanized
				area (as defined by the Bureau of the Census) contiguous and adjacent to a city
				or town described in clause (i); and
									(iii)any collection
				of census blocks contiguous to each other (as defined by the Bureau of the
				Census) that—
										(I)is adjacent to a
				city or town described in clause (i) or an urbanized area described in clause
				(ii); and
										(II)has a housing
				density that the Secretary estimates is greater than 200 housing units per
				square mile, except that an applicant may appeal the estimate based on actual
				data for the area.
										(B)Water and waste disposal grants and direct
				and guaranteed loansFor the
				purpose of water and waste disposal grants and direct and guaranteed loans
				provided under paragraphs (1), (2), and (24) of section 306(a), the terms
				rural and rural area mean any area other than—
									(i)an area described
				in clause (i), (ii), or (iii) of subparagraph (A); and
									(ii)a city, town, or unincorporated area that
				has a population of greater than 10,000 inhabitants.
									(C)Community facility loans and
				grantsFor the purpose of
				community facility direct and guaranteed loans and grants under paragraphs (1),
				(19), (20), (21), and (24) of section 306(a), the terms rural and
				rural area mean any area other than—
									(i)an area described
				in clause (i), (ii), or (iii) of subparagraph (A); and
									(ii)a city, town, or unincorporated area that
				has a population of greater than 20,000
				inhabitants.
									.
					(b)Additional
			 termsSection 343(a) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)) is amended by
			 adding at the end the following:
						
							(14)Sustainable
				agricultureThe term sustainable agriculture means
				an integrated system of plant and animal production practices having a
				site-specific application that will, over the long-term—
								(A)satisfy human
				food and fiber needs;
								(B)enhance
				environmental quality and the natural resource base upon which the agriculture
				economy depends;
								(C)make the most
				efficient use of nonrenewable resources and on-farm resources and integrate,
				where appropriate, natural biological cycles and controls;
								(D)sustain the
				economic viability of farm operations; and
								(E)enhance the
				quality of life for farmers and society as a whole.
								(15)Technical
				assistanceThe term technical assistance means
				managerial, financial, operational, and scientific analysis and consultation to
				assist an individual or entity (including a borrower or potential borrower
				under this title)—
								(A)to identify and
				evaluate practices, approaches, problems, opportunities, or solutions;
				and
								(B)to assist in the
				planning, implementation, management, operation, marketing, or maintenance of
				projects authorized under this
				title.
								.
					6022.Rural microenterprise assistance
			 programSubtitle D of the
			 Consolidated Farm and Rural Development Act (as amended by section 5207) is
			 amended by inserting after section 365 the following:
					
						366.Rural microenterprise assistance
				program
							(a)DefinitionsIn this section:
								(1)Indian tribeThe term Indian tribe has the
				meaning given the term in section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450b).
								(2)Low- or moderate-income
				individualThe term
				low- or moderate-income individual means an individual with an
				income (adjusted for family size) of not more than 80 percent of the national
				median income.
								(3)MicrocreditThe term microcredit means a
				business loan or loan guarantee of not more than $50,000 that is provided to a
				rural microenterprise.
								(4)Microenterprise development
				organizationThe term
				microenterprise development organization means an organization
				that—
									(A)is—
										(i)a nonprofit entity;
										(ii)an Indian tribe, the tribal government of
				which certifies to the Secretary that no microenterprise development
				organization or microenterprise development program exists under the
				jurisdiction of the Indian tribe; or
										(iii)for the purpose of subsection (b), a public
				institution of higher education;
										(B)provides training and technical assistance
				to rural microenterprises;
									(C)facilitates access to capital or another
				service described in subsection (b) for rural microenterprises; and
									(D)has a demonstrated record of delivering
				services to economically disadvantaged microenterprises, or an effective plan
				to develop a program to deliver microenterprise services to rural
				microenterprises effectively, as determined by the Secretary.
									(5)Rural capacity
				building serviceThe term rural capacity building
				service means a service provided to an organization that—
									(A)is, or is in the
				process of becoming, a microenterprise development organization; and
									(B)serves rural
				areas for the purpose of enhancing the ability of the organization to provide
				training, technical assistance, and other services relating to rural
				development.
									(6)Rural microenterprise
									(A)In
				generalThe term rural
				microenterprise means an individual described in subparagraph (B) who is
				unable to obtain sufficient training, technical assistance, or microcredit
				other than under this section, as determined by the Secretary.
									(B)DescriptionAn individual described in this
				subparagraph is—
										(i)a self-employed individual located in a
				rural area; or
										(ii)an owner and operator, or prospective owner
				and operator, of a business entity located in a rural area with not more than
				10 full-time-equivalent employees.
										(7)SecretaryThe term Secretary means the
				Secretary of Agriculture, acting through the Rural Business-Cooperative
				Service.
								(b)Rural Microenterprise Program
								(1)EstablishmentThe Secretary shall establish a rural
				microenterprise program.
								(2)PurposeThe purpose of the rural microenterprise
				program shall be to provide low- or moderate-income individuals with—
									(A)the skills necessary to establish new rural
				microenterprises; and
									(B)continuing technical and financial
				assistance as individuals and business starting or operating rural
				microenterprises.
									(3)Grants
									(A)In generalThe Secretary may make a grant under the
				rural microenterprise program to microenterprise development
				organizations—
										(i)to provide training, operational support,
				business planning assistance, market development assistance, and other related
				services to rural microenterprises, with an emphasis on rural microenterprises
				that—
											(I)are composed of low- or moderate-income
				individuals; or
											(II)are in areas that have lost
				population;
											(ii)to assist in researching and developing the
				best practices in delivering training, technical assistance, and microcredit to
				rural microenterprises; and
										(iii)to carry out such other projects and
				activities as the Secretary determines to be consistent with the purposes of
				this section.
										(B)DiversityIn making grants under this paragraph, the
				Secretary shall ensure, to the maximum extent practicable, that grant
				recipients include microenterprise development organizations—
										(i)of varying sizes; and
										(ii)that serve racially- and ethnically-diverse
				populations.
										(C)Cost sharing
										(i)Federal shareThe Federal share of the cost of a project
				carried out using funds from a grant made under this paragraph shall be 75
				percent.
										(ii)Form of non-Federal shareThe non-Federal share of the cost of a
				project described in clause (i) may be provided—
											(I)in cash (including through fees, grants
				(including community development block grants), and gifts); or
											(II)as in-kind contributions.
											(4)Rural Microloan Program
									(A)EstablishmentIn carrying out the rural microenterprise
				program, the Secretary may carry out a rural microloan program.
									(B)PurposeThe purpose of the rural microloan program
				shall be to provide technical and financial assistance to rural
				microenterprises that—
										(i)are composed of low- or moderate-income
				individuals; or
										(ii)are in areas that have lost
				population.
										(C)Authority of SecretaryIn carrying out the rural microloan
				program, the Secretary may—
										(i)make direct loans to microentrerprise
				development organizations for the purpose of making fixed interest rate
				microloans to startup, newly established, and growing rural microenterprises;
				and
										(ii)in conjunction with those loans, provide
				technical assistance grants in accordance with subparagraph (E) to those
				microentrerprise development organizations.
										(D)Loan duration; interest rates;
				conditions
										(i)Loan durationA direct loan made by the Secretary under
				this paragraph shall be for a term not to exceed 20 years.
										(ii)Applicable interest rateA direct loan made by the Secretary under
				this paragraph shall bear an annual interest rate of 1 percent.
										(iii)Loan loss
				reserve fundThe Secretary shall require each microentrerprise
				development organization that receives a direct loan under this paragraph
				to—
											(I)establish a loan
				loss reserve fund; and
											(II)maintain the
				reserve fund in an amount equal to at least 5 percent of the outstanding
				balance of such loans owed by the microentrerprise development organization,
				until all obligations owed to the Secretary under this paragraph are
				repaid.
											(iv)Deferral of
				interest and principalThe Secretary shall permit the deferral of
				payments on principal and interest due on a loan made under this paragraph
				during the 2-year period beginning on the date on which the loan is
				made.
										(E)Technical assistance grant amounts
										(i)In generalExcept as otherwise provided in this
				section, each microentrerprise development organization that receives a direct
				loan under this paragraph shall be eligible to receive a technical assistance
				grant to provide marketing, management, and technical assistance to rural
				microenterprises that are borrowers or potential borrowers under this
				subsection.
										(ii)Maximum amount of technical assistance
				grant for microenterprise development organizationsEach microenterprise development
				organization that receives a direct loan under this paragraph shall receive an
				annual technical assistance grant in an amount equal to not more than 25
				percent of the total outstanding balance of microloans made by the
				microenterprise development organization under this paragraph, as of the date
				of provision of the technical assistance grant.
										(iii)Matching requirement
											(I)In generalAs a condition of any grant made to a
				microentrerprise development organization under this subparagraph, the
				Secretary shall require the microentrerprise development organization to match
				not less than 15 percent of the total amount of the grant.
											(II)Form of non-Federal shareThe non-Federal share of the cost of a
				project described in subclause (I) may be provided—
												(aa)in cash; or
												(bb)as indirect costs or in-kind
				contributions.
												(c)Administrative expensesNot more than 10 percent of a grant
				received by a microentrerprise development organization for a fiscal year under
				this section may be used to pay administrative expenses.
							(d)Funding
								(1)Mandatory funding
									(A)In generalOf the funds of the Commodity Credit
				Corporation, the Secretary shall use to carry out this section $40,000,000 for
				fiscal year 2008, to remain available until expended.
									(B)Allocation of fundsOf the amount made available by
				subparagraph (A) for fiscal year 2008—
										(i)not less than $25,000,000 shall be
				available for use in carrying out subsection (b)(3); and
										(ii)not less than $15,000,000 shall be
				available for use in carrying out subsection (b)(4), of which not more than
				$7,000,000 shall be used for the cost of direct loans.
										(2)Authorization
				of appropriationsIn addition
				to amounts made available under paragraph (1), there are authorized to be
				appropriated such sums as are necessary to carry out this section for each of
				fiscal years 2009 through
				2012.
								.
				6023.Artisanal
			 cheese centersSubtitle D of
			 the Consolidated Farm and Rural Development Act is amended by inserting after
			 section 366 (as added by section 6022) the following:
					
						367.Artisanal
				cheese centers
							(a)In
				generalThe Secretary shall
				establish artisanal cheese centers to provide educational and technical
				assistance relating to the manufacture and marketing of artisanal cheese by
				small- and medium-sized producers and businesses.
							(b)Authorization
				of appropriationsThere is authorized to be appropriated such
				sums as are necessary to carry out this section for each of fiscal years 2008
				through
				2012.
							.
				6024.National
			 Rural Development PartnershipSection 378 of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 2008m) is amended—
					(1)in subsection (g)(1), by striking
			 2007 and inserting 2012; and
					(2)in subsection
			 (h), by striking the date that is 5 years after the date of enactment of
			 this section and inserting September 30, 2012.
					6025.Historic barn
			 preservationSection 379A(c)
			 of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008o(c)) is
			 amended—
					(1)by striking paragraph (2) and inserting the
			 following:
						
							(2)Eligible
				projects
								(A)In
				generalA grant under this subsection may be made to an eligible
				applicant for a project—
									(i)to rehabilitate
				or repair a historic barn;
									(ii)to preserve a
				historic barn; and
									(iii)to identify,
				document, survey, and conduct research on a historic barn or historic farm
				structure to develop and evaluate appropriate techniques or best practices for
				protecting historic barns.
									(B)PriorityThe
				Secretary shall give the highest funding priority to grants for projects
				described in subparagraph (A)(iii).
								;
				and
					(2)in paragraph (4),
			 by striking 2007 and inserting 2012.
					6026.Grants for
			 NOAA weather radio transmittersSection 379B(d) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 2008p(d)) is amended by striking 2007
			 and inserting 2012.
				6027.Grants to
			 train farm workers in new technologies and to train farm workers in specialized
			 skills necessary for higher value cropsSection 379C(c) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 2008q(c)) is amended by striking 2007
			 and inserting 2012.
				6028.Grants for
			 expansion of employment opportunities for individuals with disabilities in
			 rural areasSubtitle D of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1981 et seq.) is amended
			 by adding at the end the following:
					
						379E.Grants for expansion of employment
				opportunities for individuals with disabilities in rural areas
							(a)DefinitionsIn this
				section:
								(1)Individual with
				a disabilityThe term individual with a disability
				means an individual with a disability (as defined in section 3 of the Americans
				with Disabilities Act of 1990 (42 U.S.C. 12102)).
								(2)Individuals
				with disabilitiesThe term individuals with
				disabilities means more than 1 individual with a disability.
								(b)GrantsThe
				Secretary shall make grants to nonprofit organizations, or to a consortium of
				nonprofit organizations, to expand and enhance employment opportunities for
				individuals with disabilities in rural areas.
							(c)EligibilityTo
				be eligible to receive a grant under this section, a nonprofit organization or
				consortium of nonprofit organizations shall have—
								(1)a significant
				focus on serving the needs of individuals with disabilities;
								(2)demonstrated
				knowledge and expertise in—
									(A)employment of
				individuals with disabilities; and
									(B)advising private
				entities on accessibility issues involving individuals with
				disabilities;
									(3)expertise in
				removing barriers to employment for individuals with disabilities, including
				access to transportation, assistive technology, and other
				accommodations;
								(4)existing
				relationships with national organizations focused primarily on the needs of
				rural areas;
								(5)affiliates in a
				majority of the States; and
								(6)a close working
				relationship with the Department of Agriculture.
								(d)UsesA
				grant received under this section may be used only to expand or enhance—
								(1)employment
				opportunities for individuals with disabilities in rural areas by developing
				national technical assistance and education resources to assist small
				businesses in a rural area to recruit, hire, accommodate, and employ
				individuals with disabilities; and
								(2)self-employment
				and entrepreneurship opportunities for individuals with disabilities in a rural
				area.
								(e)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $2,000,000 for each of fiscal years 2008 through
				2012.
							.
				6029.Delta
			 Regional Authority
					(a)Health care
			 servicesSection 382C of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 2009aa–2) is amended by adding at the end the following:
						
							(c)Health care
				services
								(1)In
				generalSubject to the availability of appropriated funds, the
				Secretary may award a grant to the Delta Health Alliance for the development of
				health care services, health education programs, and health care job training
				programs fields, and for the development and expansion of public health-related
				facilities, in the Mississippi Delta region to address longstanding and unmet
				health needs in the Mississippi Delta region.
								(2)UseAs
				a condition of the receipt of the grant, the Delta Health Alliance shall use
				the grant to fund projects and activities described in paragraph (1), based on
				input solicited from local governments, public health care providers, and other
				entities in the Mississippi Delta region.
								(3)Federal
				interest in propertyNotwithstanding any other provision of law,
				with respect to the use of grant funds provided under this subsection for a
				project involving the construction or major alteration of property, the Federal
				interest in the property shall terminate on the earlier of—
									(A)the date that is
				1 year after the date of the completion of the project; or
									(B)the date on which
				the Federal Government is compensated for the proportionate interest of the
				Federal Government in the property, if the use of the property changes or the
				property is transferred or
				sold.
									.
					(b)Authorization
			 of appropriationsSection 382M(a) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 2009aa–12(a)) is amended by striking
			 2007 and inserting 2012.
					(c)Termination of
			 AuthoritySection 382N of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 2009aa–13) is amended by striking 2007 and inserting
			 2012.
					(d)Delta Region
			 agricultural economic developmentSection 379D(b) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 2008r(b)) is amended by striking 2007
			 and inserting 2012.
					6030.Northern Great
			 Plains Regional Authority
					(a)EstablishmentSection
			 383B of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009bb–1) is
			 amended—
						(1)in subsection
			 (a), by adding at the end the following:
							
								(4)Failure to
				confirm
									(A)Federal
				memberNotwithstanding any other provision of this section, if a
				Federal member described in paragraph (2)(A) has not been confirmed by the
				Senate by not later than 180 days after the date of enactment of this
				paragraph, the Authority may organize and operate without the Federal
				member.
									(B)Indian
				chairpersonNotwithstanding any other provision of this section,
				if a chairperson of an Indian Tribe described in paragraph (2)(C) has not been
				confirmed by the Senate by not later than 180 days after the date of enactment
				of this paragraph, the leaders of the Indian tribes in the region may select
				that member.
									;
				
						(2)in subsection
			 (d)—
							(A)in paragraph (1),
			 by striking to establish priorities and and inserting for
			 multistate cooperation to advance the economic and social well-being of the
			 region and to;
							(B)in paragraph (3),
			 by striking local development districts, and inserting
			 regional and local development districts or organizations, regional
			 boards established under subtitle I,;
							(C)in paragraph (4),
			 by striking cooperation; and inserting “cooperation for—
								
									(i)renewable energy
				development and transmission;
									(ii)transportation
				planning and economic development;
									(iii)information
				technology;
									(iv)movement of
				freight and individuals within the region;
									(v)federally-funded
				research at institutions of higher education; and
									(vi)conservation
				land management;
									;
				
							(D)by striking
			 paragraph (6) and inserting the following:
								
									(6)enhance the
				capacity of, and provide support for, multistate development and research
				organizations, local development organizations and districts, and resource
				conservation districts in the region;
									;
				and
							(E)in paragraph (7),
			 by inserting renewable energy, after
			 commercial,.
							(3)in subsection
			 (f)(2), by striking the Federal cochairperson and inserting
			 a cochairperson;
						(4)in subsection
			 (g)(1), by striking subparagraphs (A) through (C) and inserting the
			 following:
							
								(A)for each of
				fiscal years 2008 and 2009, 100 percent;
								(B)for fiscal year
				2010, 75 percent; and
								(C)for fiscal year
				2011 and each fiscal year thereafter, 50
				percent.
								.
						(b)Interstate
			 cooperation for economic opportunity and efficiency
						(1)In
			 generalSubtitle G of the Consolidated Farm and Rural Development
			 Act is amended—
							(A)by redesignating
			 sections 383C through 383N (7 U.S.C. 2009bb–2 through 2009bb–13) as sections
			 383D through 383O, respectively; and
							(B)by inserting
			 after section 383B (7 U.S.C. 2009bb–1) the following:
								
									383C.Interstate
				cooperation for economic opportunity and efficiency
										(a)In
				generalThe Authority shall
				provide assistance to States in developing regional plans to address multistate
				economic issues, including plans—
											(1)to develop a
				regional transmission system for movement of renewable energy to markets
				outside the region,
											(2)to assist in the
				harmonization of transportation policies and regulations that impact the
				interstate movement of goods and individuals, including the establishment of a
				Northern Great Plains Regional Transportation Working Group;
											(3)to encourage and
				support interstate collaboration on federally-funded research that is in the
				national interest; and
											(4)to establish a
				Regional Working Group on Agriculture Development and Transportation.
											(b)Economic
				issuesThe multistate
				economic issues referred to in subsection (a) shall include—
											(1)renewable energy development and
				transmission;
											(2)transportation planning and economic
				development;
											(3)information technology;
											(4)movement of freight and individuals within
				the region;
											(5)federally-funded research at institutions
				of higher education; and
											(6)conservation land
				management.
											.
							(2)Conforming
			 amendments
							(A)Section
			 383B(c)(3)(B) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 2009bb–1(c)(3)(B)) is amended by
			 striking 383I and inserting 383J.
							(B)Section 383D(a)
			 of the Consolidated Farm and Rural Development
			 Act (as redesignated by paragraph (1)(A)) is amended by striking
			 383I and inserting 383J.
							(C)Section 383E of
			 the Consolidated Farm and Rural Development
			 Act (as so redesignated) is amended—
								(i)in subsection
			 (b)(1), by striking 383F(b) and inserting
			 383G(b); and
								(ii)in subsection
			 (c)(2)(A), by striking 383I and inserting
			 383J.
								(D)Section 383G of
			 the Consolidated Farm and Rural Development
			 Act (as so redesignated) is amended—
								(i)in subsection
			 (b)—
									(I)in paragraph (1),
			 by striking 383M and inserting 383N; and
									(II)in paragraph
			 (2), by striking 383D(b) and inserting
			 383E(b);
									(ii)in subsection
			 (c)(2)(A), by striking 383E(b) and inserting
			 383F(b); and
								(iii)in subsection
			 (d)—
									(I)by striking
			 383M and inserting 383N; and
									(II)by striking
			 383C(a) and inserting 383D(a).
									(E)Section
			 383J(c)(2) of the Consolidated Farm and Rural
			 Development Act (as so redesignated) is amended by striking
			 383H and inserting 383I.
							(c)Economic and
			 community development grantsSection 383D of the
			 Consolidated Farm and Rural Development
			 Act (as redesignated by subsection (b)(1)(A)) is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph (1),
			 by striking transportation and telecommunication and inserting
			 transportation, renewable energy transmission, and
			 telecommunication; and
							(B)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (1), respectively, and moving
			 those paragraphs so as to appear in numerical order; and
							(2)in subsection
			 (b)(2), by striking the activities in the following order or
			 priority and inserting the following activities.
						(d)Supplements to
			 Federal grant programsSection 383E(a) of the
			 Consolidated Farm and Rural Development
			 Act (as redesignated by subsection (b)(1)(A)) is amended by striking
			 , including local development districts,.
					(e)Multistate and
			 local development districts and organizations and Northern Great Plains
			 IncSection 383F of the Consolidated Farm and Rural Development
			 Act (as redesignated by subsection (b)(1)(A)) is amended—
						(1)by striking the
			 section heading and inserting Multistate and local development districts and organizations and
			 Northern Great Plains Inc.;
						(2)by striking
			 subsections (a) and (b) and inserting the following:
							
								(a)Definition of multistate and local
				development district or organizationIn this section, the term
				multistate and local development district or organization means an
				entity—
									(1)that—
										(A)is a planning
				district in existence on the date of enactment of this subtitle that is
				recognized by the Economic Development Administration of the Department of
				Commerce; or
										(B)is—
											(i)organized and
				operated in a manner that ensures broad-based community participation and an
				effective opportunity for other nonprofit groups to contribute to the
				development and implementation of programs in the region;
											(ii)a nonprofit
				incorporated body organized or chartered under the law of the State in which
				the entity is located;
											(iii)a nonprofit
				agency or instrumentality of a State or local government;
											(iv)a public
				organization established before the date of enactment of this subtitle under
				State law for creation of multijurisdictional, area-wide planning
				organizations;
											(v)a
				nonprofit agency or instrumentality of a State that was established for the
				purpose of assisting with multistate cooperation; or
											(vi)a nonprofit
				association or combination of bodies, agencies, and instrumentalities described
				in clauses (ii) through (v); and
											(2)that has not, as
				certified by the Federal cochairperson—
										(A)inappropriately
				used Federal grant funds from any Federal source; or
										(B)appointed an
				officer who, during the period in which another entity inappropriately used
				Federal grant funds from any Federal source, was an officer of the other
				entity.
										(b)Grants to
				multistate, local, or regional development districts and organizations
									(1)In
				generalThe Authority may make grants for administrative expenses
				under this section to multistate, local, and regional development districts and
				organizations.
									(2)Conditions for
				grants
										(A)Maximum
				amountThe amount of any grant awarded under paragraph (1) shall
				not exceed 80 percent of the administrative expenses of the regional or local
				development district or organization receiving the grant.
										(B)Maximum
				periodNo grant described in paragraph (1) shall be awarded for a
				period greater than 3 years.
										(3)Local
				shareThe contributions of a regional or local development
				district or organization for administrative expenses may be in cash or in kind,
				fairly evaluated, including space, equipment, and
				services.
									;
				and
						(3)in subsection
			 (c)—
							(A)by striking
			 Duties and inserting
			 Authorities; and
							(B)in the matter
			 preceding paragraph (1), by striking shall and inserting
			 may.
							(f)Distressed
			 counties and areas and nondistressed countiesSection 383G of the
			 Consolidated Farm and Rural Development Act (as redesignated by subsection
			 (b)(1)(A)) is amended—
						(1)in subsection
			 (b)(1), by striking 75 and inserting 50;
						(2)by striking
			 subsection (c);
						(3)by redesignating
			 subsection (d) as subsection (c); and
						(4)in subsection (c)
			 (as so redesignated)—
							(A)in the subsection
			 heading, by inserting ,
			 renewable energy, after telecommunication,;
			 and
							(B)by inserting
			 , renewable energy, after
			 telecommunication,.
							(g)Development
			 planning processSection 383H of the Consolidated Farm and Rural
			 Development Act (as redesignated by subsection (b)(1)(A)) is amended—
						(1)in subsection
			 (c)(1), by striking subparagraph (A) and inserting the following:
							
								(A)multistate,
				regional, and local development districts and organizations;
				and
								;
				and
						(2)in subsection
			 (d)(1), by striking State and local development districts and
			 inserting multistate, regional, and local development districts and
			 organizations.
						(h)Program
			 development criteriaSection 383I(a)(1) of the Consolidated Farm
			 and Rural Development Act (as redesignated by subsection (b)(1)(A)) is amended
			 by inserting multistate or before
			 regional.
					(i)Authorization
			 of appropriationsSection 383N(a) of the
			 Consolidated Farm and Rural Development
			 Act (as redesignated by subsection (b)(1)(A)) is amended by striking
			 2002 through 2007 and inserting 2008 through
			 2012.
					(j)Termination of
			 AuthoritySection 383O of the Consolidated Farm and Rural Development Act
			 (as redesignated by subsection (b)(1)(A)) is amended by striking
			 2007 and inserting 2012.
					6031.Rural
			 business investment program
					(a)Issuance and
			 guarantee of trust certificatesSection 384F of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 2009cc–5) is amended—
						(1)in subsection
			 (a)(1), by inserting , including an investment pool created entirely by
			 such bank or savings association before the period at the end;
						(2)in subsection
			 (b)(3)(A), by striking In the event and inserting the
			 following:
							
								(i)Authority to
				prepayA debenture may be prepaid at any time without
				penalty.
								(ii)Reduction of
				guaranteeSubject to clause (i),
				if
								; and
						(3)in subsection
			 (e), by adding at the end the following:
							
								(6)Distributions
									(A)In
				generalThe Secretary shall authorize distributions to investors
				for unrealized income from a debenture.
									(B)TreatmentDistributions
				made by a rural business investment company to an investor of private capital
				in the rural business investment company for the purpose of covering the tax
				liability of the investor resulting from unrealized income of the rural
				business investment company shall not require the repayment of a
				debenture.
									.
						(b)FeesSection
			 384G of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009cc–6) is
			 amended—
						(1)in subsection
			 (a), by striking such fees as the Secretary considers
			 appropriate and inserting a fee that does not exceed
			 $500;
						(2)in subsection
			 (b), by striking approved by the Secretary and inserting
			 that does not exceed $500; and
						(3)in subsection
			 (c)—
							(A)in paragraph (1),
			 by striking The and inserting Except as provided in
			 paragraph (3), the;
							(B)in paragraph
			 (2)—
								(i)in
			 subparagraph (A), by striking and at the end;
								(ii)in
			 subparagraph (B), by striking the period at the end and inserting ;
			 and; and
								(iii)by adding at
			 the end the following:
									
										(C)shall not exceed
				$500 for any fee collected under this
				subsection.
										;
				and
								(C)by adding at the
			 end the following:
								
									(3)Prohibition on
				collection of certain feesIn the case of a license described in
				paragraph (1) that was approved before July 1, 2007, the Secretary shall not
				collect any fees due on or after the date of enactment of this
				paragraph.
									.
							(c)Rural business
			 investment companiesSection 384I(c) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 2009cc–8(c)) is amended—
						(1)by redesignating
			 paragraph (3) as paragraph (4); and
						(2)by inserting
			 after paragraph (2) the following:
							
								(3)Time
				frameEach rural business investment company shall have a period
				of 2 years to meet the capital requirements of this
				subsection.
								.
						(d)Financial
			 institution investmentsSection 384J of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 2009cc–9) is amended by striking subsection
			 (c).
					(e)Contracting of
			 functionsSection 384Q of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 2009cc–16) is repealed.
					(f)FundingThe
			 Consolidated Farm and Rural Development Act is amended by striking section 384S
			 (7 U.S.C. 2009cc–18) and inserting the following:
						
							384S.Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				subtitle.
							.
					6032.Rural
			 collaborative investment programSubtitle I of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 2009dd et seq.) is amended to read as
			 follows:
					
						IRural
				Collaborative Investment Program
							385A.PurposeThe purpose of this subtitle is to establish
				a regional rural collaborative investment program—
								(1)to provide rural
				regions with a flexible investment vehicle, allowing for local control with
				Federal oversight, assistance, and accountability;
								(2)to provide rural
				regions with incentives and resources to develop and implement comprehensive
				strategies for achieving regional competitiveness, innovation, and
				prosperity;
								(3)to foster
				multisector community and economic development collaborations that will
				optimize the asset-based competitive advantages of rural regions with
				particular emphasis on innovation, entrepreneurship, and the creation of
				quality jobs;
								(4)to foster
				collaborations necessary to provide the professional technical expertise,
				institutional capacity, and economies of scale that are essential for the
				long-term competitiveness of rural regions; and
								(5)to better use
				Department of Agriculture and other Federal, State, and local governmental
				resources, and to leverage those resources with private, nonprofit, and
				philanthropic investments, to achieve measurable community and economic
				prosperity, growth, and sustainability.
								385B.DefinitionsIn this subtitle:
								(1)BenchmarkThe
				term benchmark means an annual set of goals and performance
				measures established for the purpose of assessing performance in meeting a
				regional investment strategy of a Regional Board.
								(2)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C.
				450b).
								(3)National
				BoardThe term National Board means the National
				Rural Investment Board established under section 385C(c).
								(4)National
				InstituteThe term National Institute means the
				National Institute on Regional Rural Competitiveness and Entrepreneurship
				established under section 385C(b)(2).
								(5)Regional
				BoardThe term Regional Board means a Regional Rural
				Investment Board described in section 385D(a).
								(6)Regional
				innovation grantThe term regional innovation grant
				means a grant made by the Secretary to a certified Regional Board under section
				385F.
								(7)Regional
				investment strategy grantThe term regional investment
				strategy grant means a grant made by the Secretary to a certified
				Regional Board under section 385E.
								385C.Establishment
				and administration of Rural Collaborative Investment Program
								(a)EstablishmentThe
				Secretary shall establish a Rural Collaborative Investment Program to support
				comprehensive regional investment strategies for achieving rural
				competitiveness.
								(b)Duties of
				SecretaryIn carrying out this subtitle, the Secretary
				shall—
									(1)appoint and
				provide administrative and program support to the National Board;
									(2)establish a
				national institute, to be known as the National Institute on Regional
				Rural Competitiveness and Entrepreneurship, to provide technical
				assistance to the Secretary and the National Board regarding regional
				competitiveness and rural entrepreneurship, including technical assistance
				for—
										(A)the development
				of rigorous analytic programs to assist Regional Boards in determining the
				challenges and opportunities that need to be addressed to receive the greatest
				regional competitive advantage;
										(B)the provision of
				support for best practices developed by the Regional Boards;
										(C)the establishment
				of programs to support the development of appropriate governance and leadership
				skills in the applicable regions; and
										(D)the evaluation of
				the progress and performance of the Regional Boards in achieving benchmarks
				established in a regional investment strategy;
										(3)work with the
				National Board to develop a national rural investment plan, which shall—
										(A)create a
				framework to encourage and support a more collaborative and targeted rural
				investment portfolio in the United States;
										(B)establish the
				Rural Philanthropic Initiative, to work with rural communities to create and
				enhance the pool of permanent philanthropic resources committed to rural
				community and economic development;
										(C)cooperate with
				the Regional Boards and State and local governments, organizations, and
				entities to ensure investment strategies are developed that take into
				consideration existing rural assets; and
										(D)encourage the
				organization of Regional Boards;
										(4)certify the
				eligibility of Regional Boards to receive regional investment strategy grants
				and regional innovation grants;
									(5)provide grants
				for Regional Boards to develop and implement regional investment
				strategies;
									(6)provide technical
				assistance to Regional Boards on issues, best practices, and emerging trends
				relating to rural development, in cooperation with the National Rural
				Investment Board; and
									(7)provide analytic
				and programmatic support for regional rural competitiveness through the
				National Institute, including—
										(A)programs to
				assist Regional Boards in determining the challenges and opportunities that
				must be addressed to receive the greatest regional competitive
				advantage;
										(B)support for best
				practices development by the regional investment boards;
										(C)programs to
				support the development of appropriate governance and leadership skills in the
				region; and
										(D)a review and
				annual evaluation of the performance of the Regional Boards (including progress
				in achieving benchmarks established in a regional investment strategy) in an
				annual report submitted to—
											(i)the Committee on
				Agriculture of the House of Representatives; and
											(ii)the Committee on
				Agriculture, Nutrition, and Forestry of the Senate.
											(c)National Rural
				Investment BoardThe Secretary shall establish within the
				Department of Agriculture a board to be known as the National Rural
				Investment Board.
								(d)Duties of
				National BoardThe National Board shall—
									(1)not later than
				180 days after the date of establishment of the National Board, develop rules
				relating to the operation of the National Board;
									(2)provide advice to
				the Secretary and subsequently review the design, development, and execution of
				the National Rural Investment Plan;
									(3)provide advice to
				Regional Boards on issues, best practices, and emerging trends relating to
				rural development; and
									(4)provide advice to
				the Secretary and the National Institute on the development and execution of
				the program under this subtitle.
									(e)Membership
									(1)In
				generalThe National Board shall consist of 14 members appointed
				by the Secretary not later than 180 days after the date of enactment of the
				Food and Energy Security Act of
				2007.
									(2)SupervisionThe
				National Board shall be subject to the general supervision and direction of the
				Secretary.
									(3)Sectors
				representedThe National Board shall consist of representatives
				from each of—
										(A)nationally
				recognized entrepreneurship organizations;
										(B)regional strategy
				and development organizations;
										(C)community-based
				organizations;
										(D)elected members
				of county and municipal governments;
										(E)elected members
				of State legislatures;
										(F)primary,
				secondary, and higher education, job skills training, and workforce development
				institutions;
										(G)the rural
				philanthropic community;
										(H)financial,
				lending, venture capital, entrepreneurship, and other related
				institutions;
										(I)private sector
				business organizations, including chambers of commerce and other for-profit
				business interests;
										(J)Indian tribes;
				and
										(K)cooperative
				organizations.
										(4)Selection of
				members
										(A)In
				generalIn selecting members of the National Board, the Secretary
				shall consider recommendations made by—
											(i)the chairman and
				ranking member of each of the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate;
											(ii)the Majority
				Leader and Minority Leader of the Senate; and
											(iii)the Speaker and
				Minority Leader of the House of Representatives.
											(B)Ex-officio
				membersIn consultation with the chairman and ranking member of
				each of the Committee on Agriculture of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate, the Secretary
				may appoint not more than 3 other officers or employees of the Executive Branch
				to serve as ex-officio, non-voting members of the National Board.
										(5)Term of
				office
										(A)In
				generalSubject to subparagraph (B), the term of office of a
				member of the National Board appointed under paragraph (1)(A) shall be for a
				period of not more than 4 years.
										(B)Staggered
				termsThe members of the National Board shall be appointed to
				serve staggered terms.
										(6)Initial
				appointmentsNot later than 120 days after the date of enactment
				of the Food and Energy Security Act of
				2007, the Secretary shall appoint the initial members of the
				National Board.
									(7)VacanciesA
				vacancy on the National Board shall be filled in the same manner as the
				original appointment.
									(8)CompensationA
				member of the National Board shall receive no compensation for service on the
				National Board, but shall be reimbursed for related travel and other expenses
				incurred in carrying out the duties of the member of the National Board in
				accordance with section 5702 and 5703 of title 5, United States Code.
									(9)ChairpersonThe
				National Board shall select a chairperson from among the members of the
				National Board.
									(10)Federal
				statusFor purposes of Federal law, a member of the National
				Board shall be considered a special Government employee (as defined in section
				202(a) of title 18, United States Code).
									(f)Administrative
				supportThe Secretary, on a reimbursable basis from funds made
				available under section 385H(b)(3), may provide such administrative support to
				the National Board as the Secretary determines is necessary to carry out the
				duties of the National Board.
								385D.Regional
				Rural Investment Boards
								(a)In
				generalA Regional Rural Investment Board shall be a
				multijurisdictional and multisectoral group that—
									(1)represents the
				long-term economic, community, and cultural interests of a region;
									(2)is certified by
				the Secretary to establish a rural investment strategy and compete for regional
				innovation grants;
									(3)is composed of
				residents of a region that are broadly representative of diverse public,
				nonprofit, and private sector interests in investment in the region, including
				(to the maximum extent practicable) representatives of—
										(A)units of local
				government (including multijurisdictional units of local government);
										(B)nonprofit
				community-based development organizations, including community development
				financial institutions and community development corporations;
										(C)agricultural,
				natural resource, and other asset-based related industries;
										(D)in the case of
				regions with federally recognized Indian tribes, Indian tribes;
										(E)regional
				development organizations;
										(F)private business
				organizations, including chambers of commerce;
										(G)(i)institutions of higher
				education (as defined in section 101(a) of the Higher Education Act of 1965 (20
				U.S.C. 1001(a)));
											(ii)tribally controlled colleges or
				universities (as defined in section 2(a) of Tribally Controlled College or
				University Assistance Act of 1978 (25 U.S.C. 1801(a))); and
											(iii)tribal technical
				institutions;
											(H)workforce and job
				training organizations;
										(I)other entities
				and organizations, as determined by the Regional Board;
										(J)cooperatives;
				and
										(K)consortia of
				entities and organizations described in subparagraphs (A) through (J);
										(4)represents a
				region inhabited by—
										(A)more than 25,000
				individuals, as determined in the latest available decennial census conducted
				under section 141(a) of title 13, United States Code; or
										(B)in the case of a
				region with a population density of less than 2 individuals per square mile, at
				least 10,000 individuals, as determined in that latest available decennial
				census;
										(5)has a membership
				of which not less than 25 percent, nor more than 40 percent, represents—
										(A)units of local
				government and Indian tribes described in subparagraphs (A) and (D) of
				paragraph (3);
										(B)nonprofit
				community and economic development organizations and institutions of higher
				education described in subparagraphs (B) and (G) of paragraph (3); or
										(C)private business
				(including chambers of commerce and cooperatives) and agricultural, natural
				resource, and other asset-based related industries described in subparagraphs
				(C) and (F) of paragraph (3);
										(6)has a membership
				that may include an officer or employee of a Federal or State agency, serving
				as an ex-officio, nonvoting member of the Regional Board to represent the
				agency; and
									(7)has
				organizational documents that demonstrate that the Regional Board shall—
										(A)create a
				collaborative, inclusive public-private strategy process;
										(B)develop, and
				submit to the Secretary for approval, a regional investment strategy that meets
				the requirements of section 385E, with benchmarks—
											(i)to promote
				investment in rural areas through the use of grants made available under this
				subtitle; and
											(ii)to provide
				financial and technical assistance to promote a broad-based regional
				development program aimed at increasing and diversifying economic growth,
				improved community facilities, and improved quality of life;
											(C)implement the
				approved regional investment strategy;
										(D)provide annual
				reports to the Secretary and the National Board on progress made in achieving
				the benchmarks of the regional investment strategy, including an annual
				financial statement; and
										(E)select a
				non-Federal organization (such as a regional development organization) in the
				local area served by the Regional Board that has previous experience in the
				management of Federal funds to serve as fiscal manager of any funds of the
				Regional Board.
										(b)Urban
				areasA resident of an urban area may serve as an ex-officio
				member of a Regional Board.
								(c)DutiesA
				Regional Board shall—
									(1)create a
				collaborative and inclusive planning process for public-private investment
				within a region;
									(2)develop, and
				submit to the Secretary for approval, a regional investment strategy;
									(3)develop
				approaches that will create permanent resources for philanthropic giving in the
				region, to the maximum extent practicable;
									(4)implement an
				approved strategy; and
									(5)provide annual
				reports to the Secretary and the National Board on progress made in achieving
				the strategy, including an annual financial statement.
									385E.Regional
				investment strategy grants
								(a)In
				generalThe Secretary shall make regional investment strategy
				grants available to Regional Boards for use in developing, implementing, and
				maintaining regional investment strategies.
								(b)Regional
				investment strategyA regional investment strategy shall
				provide—
									(1)an assessment of
				the competitive advantage of a region, including—
										(A)an analysis of
				the economic conditions of the region;
										(B)an assessment of
				the current economic performance of the region;
										(C)a background
				overview of the population, geography, workforce, transportation system,
				resources, environment, and infrastructure needs of the region; and
										(D)such other
				pertinent information as the Secretary may request;
										(2)an analysis of
				regional economic and community development challenges and opportunities,
				including—
										(A)incorporation of
				relevant material from other government-sponsored or supported plans and
				consistency with applicable State, regional, and local workforce investment
				strategies or comprehensive economic development plans; and
										(B)an identification
				of past, present, and projected Federal and State economic and community
				development investments in the region;
										(3)a section
				describing goals and objectives necessary to solve regional competitiveness
				challenges and meet the potential of the region;
									(4)an overview of
				resources available in the region for use in—
										(A)establishing
				regional goals and objectives;
										(B)developing and
				implementing a regional action strategy;
										(C)identifying
				investment priorities and funding sources; and
										(D)identifying lead
				organizations to execute portions of the strategy;
										(5)an analysis of
				the current state of collaborative public, private, and nonprofit participation
				and investment, and of the strategic roles of public, private, and nonprofit
				entities in the development and implementation of the regional investment
				strategy;
									(6)a section
				identifying and prioritizing vital projects, programs, and activities for
				consideration by the Secretary, including—
										(A)other potential
				funding sources; and
										(B)recommendations
				for leveraging past and potential investments;
										(7)a plan of action
				to implement the goals and objectives of the regional investment
				strategy;
									(8)a list of
				performance measures to be used to evaluate the implementation of the regional
				investment strategy, including—
										(A)the number and
				quality of jobs, including self-employment, created during implementation of
				the regional rural investment strategy;
										(B)the number and
				types of investments made in the region;
										(C)the growth in
				public, private, and nonprofit investment in the human, community, and economic
				assets of the region;
										(D)changes in per
				capita income and the rate of unemployment; and
										(E)other changes in
				the economic environment of the region;
										(9)a section
				outlining the methodology for use in integrating the regional investment
				strategy with the economic priorities of the State; and
									(10)such other
				information as the Secretary determines to be appropriate.
									(c)Maximum amount
				of grantA regional investment strategy grant shall not exceed
				$150,000.
								(d)Cost
				sharing
									(1)In
				generalSubject to paragraph (2), of the share of the costs of
				developing, maintaining, evaluating, implementing, and reporting with respect
				to a regional investment strategy funded by a grant under this section—
										(A)not more than 40
				percent may be paid using funds from the grant; and
										(B)the remaining
				share shall be provided by the applicable Regional Board or other eligible
				grantee.
										(2)FormA
				Regional Board or other eligible grantee shall pay the share described in
				paragraph (1)(B) in the form of cash, services, materials, or other in-kind
				contributions, on the condition that not more than 50 percent of that share is
				provided in the form of services, materials, and other in-kind
				contributions.
									385F.Regional
				innovation grants program
								(a)Grants
									(1)In
				generalThe Secretary shall provide, on a competitive basis,
				regional innovation grants to Regional Boards for use in implementing projects
				and initiatives that are identified in a regional rural investment strategy
				approved under section 385E.
									(2)TimingAfter
				October 1, 2008, the Secretary shall provide awards under this section on a
				quarterly funding cycle.
									(b)EligibilityFor
				a Regional Board to receive a regional innovation grant, the Secretary shall
				determine that—
									(1)the regional
				rural investment strategy of a Regional Board has been reviewed by the National
				Board prior to approval by the Secretary;
									(2)the management
				and organizational structure of the Regional Board is sufficient to oversee
				grant projects, including management of Federal funds; and
									(3)the Regional
				Board has a plan to achieve, to the maximum extent practicable, the
				performance-based benchmarks of the project in the regional rural investment
				strategy of the Regional Board.
									(c)Limitations
									(1)Amount
				receivedA Regional Board may not receive more than $6,000,000 in
				regional innovation grants under this section during any 5-year period.
									(2)Determination
				of amountThe Secretary shall determine the amount of a regional
				innovation grant based on—
										(A)the needs of the
				region being addressed by the applicable regional rural investment strategy
				consistent with the purposes described in subsection (f)(2); and
										(B)the size of the
				geographical area of the region.
										(3)Geographic
				diversityThe Secretary shall ensure that not more than 10
				percent of funding made available under this section is provided to Regional
				Boards in any State.
									(d)Cost-sharing
									(1)LimitationSubject
				to paragraph (2), the amount of a grant made under this section shall not
				exceed 50 percent of the cost of the project.
									(2)Waiver of
				grantee shareThe Secretary may waive the limitation in paragraph
				(1) under special circumstances, as determined by the Secretary,
				including—
										(A)a sudden or
				severe economic dislocation;
										(B)significant
				chronic unemployment or poverty;
										(C)a natural
				disaster; or
										(D)other severe
				economic, social, or cultural duress.
										(3)Other Federal
				assistanceFor the purpose of determining cost-share limitations
				for any other Federal program, funds provided under this section shall be
				considered to be non-Federal funds.
									(e)PreferencesIn
				providing regional innovation grants under this section, the Secretary shall
				give—
									(1)a high priority
				to strategies that demonstrate significant leverage of capital and quality job
				creation; and
									(2)a preference to
				an application proposing projects and initiatives that would—
										(A)advance the
				overall regional competitiveness of a region;
										(B)address the
				priorities of a regional rural investment strategy, including priorities
				that—
											(i)promote
				cross-sector collaboration, public-private partnerships, or the provision of
				collaborative gap financing or seed capital for program implementation;
											(ii)exhibit
				collaborative innovation and entrepreneurship, particularly within a
				public-private partnership; and
											(iii)represent a
				broad coalition of interests described in section 385D(a);
											(C)include a
				strategy to leverage public non-Federal and private funds and existing assets,
				including agricultural assets, natural assets, and public infrastructure, with
				substantial emphasis placed on the existence of real financial commitments to
				leverage the available funds;
										(D)create quality
				jobs;
										(E)enhance the role,
				relevance, and leveraging potential of community and regional foundations in
				support of regional investment strategies;
										(F)demonstrate a
				history, or involve organizations with a history, of successful leveraging of
				capital for economic development and public purposes;
										(G)address gaps in
				existing basic services, including technology, within a region;
										(H)address economic
				diversification, including agricultural and non-agriculturally based economies,
				within a regional framework;
										(I)improve the
				overall quality of life in the region (including with respect to education,
				health care, housing, recreation, and arts and culture);
										(J)enhance the
				potential to expand economic development successes across diverse stakeholder
				groups within the region;
										(K)include an
				effective working relationship with 1 or more institutions of higher education,
				tribally controlled colleges or universities, or tribal technical institutions;
				or
										(L)help to meet the
				other regional competitiveness needs identified by a Regional Board.
										(f)Uses
									(1)LeverageA
				Regional Board shall prioritize projects and initiatives carried out using
				funds from a regional innovation grant provided under this section, based in
				part on the degree to which members of the Regional Board are able to leverage
				additional funds for the implementation of the projects.
									(2)PurposesA
				Regional Board may use a regional innovation grant—
										(A)to support the
				development of critical infrastructure (including technology deployment and
				services) necessary to facilitate the competitiveness of a region;
										(B)to provide
				assistance to entities within the region that provide essential public and
				community services;
										(C)to enhance the
				value-added production, marketing, and use of agricultural and natural
				resources within the region, including activities relating to renewable and
				alternative energy production and usage;
										(D)to assist with
				entrepreneurship, job training, workforce development, housing, educational, or
				other quality of life services or needs, relating to the development and
				maintenance of strong local and regional economies;
										(E)to assist in the
				development of unique new collaborations that link public, private, and
				philanthropic resources, including community foundations;
										(F)to provide
				support for business and entrepreneurial investment, strategy, expansion, and
				development, including feasibility strategies, technical assistance, peer
				networks, and business development funds;
										(G)to carry out
				other broad activities relating to strengthening the economic competitiveness
				of the region; and
										(H)to provide
				matching funds to enable community foundations located within the region to
				build endowments which provide permanent philanthropic resources to implement a
				regional investment strategy.
										(3)Availability of
				fundsThe funds made available to a Regional Board or any other
				eligible grantee through a regional innovation grant shall remain available for
				the 7-year period beginning on the date on which the award is provided, on the
				condition that the Regional Board or other grantee continues to be certified by
				the Secretary as making adequate progress toward achieving established
				benchmarks.
									(g)Cost
				sharing
									(1)Waiver of
				grantee shareThe Secretary may waive the share of a grantee of
				the costs of a project funded by a regional innovation grant under this section
				if the Secretary determines that such a waiver is appropriate, including with
				respect to special circumstances within tribal regions, in the event an area
				experiences—
										(A)a sudden or
				severe economic dislocation;
										(B)significant
				chronic unemployment or poverty;
										(C)a natural
				disaster; or
										(D)other severe
				economic, social, or cultural duress.
										(2)Other Federal
				programsFor the purpose of determining cost-sharing requirements
				for any other Federal program, funds provided as a regional innovation grant
				under this section shall be considered to be non-Federal funds.
									(h)NoncomplianceIf
				a Regional Board or other eligible grantee fails to comply with any requirement
				relating to the use of funds provided under this section, the Secretary
				may—
									(1)take such actions
				as are necessary to obtain reimbursement of unused grant funds; and
									(2)reprogram the
				recaptured funds for purposes relating to implementation of this
				subtitle.
									(i)Priority to
				areas with awards and approved strategies
									(1)In
				generalSubject to paragraph (3), in providing rural development
				assistance under other programs, the Secretary shall give a high priority to
				areas that receive innovation grants under this section.
									(2)ConsultationThe
				Secretary shall consult with the heads of other Federal agencies to promote the
				development of priorities similar to those described in paragraph (1).
									(3)Exclusion of
				certain programsParagraph (1) shall not apply to the provision
				of rural development assistance under any program relating to basic health,
				safety, or infrastructure, including broadband deployment or minimum
				environmental needs.
									385G.Rural
				endowment loans program
								(a)In
				generalThe Secretary may provide long-term loans to eligible
				community foundations to assist in the implementation of regional investment
				strategies.
								(b)Eligible
				community foundationsTo be eligible to receive a loan under this
				section, a community foundation shall—
									(1)be located in an
				area that is covered by a regional investment strategy;
									(2)match the amount
				of the loan with an amount that is at least 250 percent of the amount of the
				loan; and
									(3)use the loan and
				the matching amount to carry out the regional investment strategy targeted to
				community and economic development, including through the development of
				community foundation endowments.
									(c)TermsA
				loan made under this section shall—
									(1)have a term of
				not less than 10, nor more than 20, years;
									(2)bear an interest
				rate of 1 percent per annum; and
									(3)be subject to
				such other terms and conditions as are determined appropriate by the
				Secretary.
									385H.Funding
								(a)In
				generalOf the funds of the Commodity Credit Corporation, the
				Secretary shall use $135,000,000 to carry out this subtitle, to remain
				available until expended.
								(b)Use by
				SecretaryOf the amounts made available to the Secretary under
				subsection (a), the Secretary shall use—
									(1)$15,000,000 to be
				provided for regional investment strategy grants to Regional Boards under
				section 385E;
									(2)$110,000,000 to
				provide innovation grants to Regional Boards under section 385F and for the
				cost of rural endowment loans under section 385G;
									(3)$5,000,000 for
				fiscal year 2008 to administer the duties of the National Board, to remain
				available until expended; and
									(4)$5,000,000 for
				fiscal year 2008 to administer the National Institute, to remain available
				until expended.
									(c)Authorization
				of appropriationsIn addition to funds otherwise made available
				to carry out this subtitle, there are authorized to be appropriated to the
				Secretary such sums as are necessary to carry out this
				subtitle.
								.
				6033.Funding of
			 pending rural development loan and grant applications
					(a)Definition of
			 applicationIn this section, the term application
			 does not include an application for a loan or grant that, as of the date of
			 enactment of this Act, is in the preapplication phase of consideration under
			 regulations of the Secretary in effect on the date of enactment of this
			 Act.
					(b)Use of
			 fundsSubject to subsection (c), the Secretary shall use funds
			 made available under subsection (d) to provide funds for applications that are
			 pending on the date of enactment of this Act for—
						(1)water or waste
			 disposal grants or direct loans under paragraph (1) or (2) of section 306(a) of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)); and
						(2)emergency
			 community water assistance grants under section 306A of that Act (7 U.S.C.
			 1926a).
						(c)Limitations
						(1)Appropriated
			 amountsFunds made available under this section shall be
			 available to the Secretary to provide funds for applications for loans and
			 grants described in subsection (b) that are pending on the date of enactment of
			 this Act only to the extent that funds for the loans and grants appropriated in
			 the annual appropriations Act for fiscal year 2007 have been exhausted.
						(2)Program
			 requirementsThe Secretary may use funds made available under
			 this section to provide funds for a pending application for a loan or grant
			 described in subsection (b) only if the Secretary processes, reviews, and
			 approves the application in accordance with regulations in effect on the date
			 of enactment of this Act.
						(3)PriorityIn
			 providing funding under this section for pending applications for loans or
			 grants described in subsection (b), the Secretary shall provide funding in the
			 following order of priority (until funds made available under this section are
			 exhausted):
							(A)Pending
			 applications for water systems.
							(B)Pending
			 applications for waste disposal systems.
							(4)Individual
			 StatesIn allocating funds made available under subsection (d),
			 the Secretary shall use not more 5 percent of the funds for pending
			 applications for loans or grants described in subsection (b) that are made in
			 any individual State.
						(d)FundingNotwithstanding
			 any other provision of law, of the funds of the Commodity Credit Corporation,
			 the Secretary shall use to carry out this section $135,000,000, to remain
			 available until expended.
					BRural
			 Electrification Act of 1936
				6101.Energy
			 efficiency programsSections
			 2(a) and 4 of the Rural Electrification Act of 1936 (7 U.S.C. 902(a), 904) are
			 amended by inserting efficiency and before
			 conservation each place it appears.
				6102.Loans and
			 grants for electric generation and transmission
					(a)In
			 generalSection 4 of the Rural Electrification Act of 1936 (7
			 U.S.C. 904) is amended in the first sentence by striking authorized and
			 empowered, from the sums hereinbefore authorized, to and inserting
			 shall.
					(b)Rural
			 communities with extremely high energy costsSection 19(a) of the
			 Rural Electrification Act of 1936 (7 U.S.C. 918a(a)) is amended in the matter
			 preceding paragraph (1) by striking may and inserting
			 shall.
					6103.Fees for
			 electrification baseload generation loan guaranteesThe Rural Electrification Act of 1936 is
			 amended by inserting after section 4 (7 U.S.C. 904) the following:
					
						5.Fees for
				electrification baseload generation loan guarantees
							(a)In
				generalFor electrification baseload generation loan guarantees,
				the Secretary shall, at the request of the borrower, charge an upfront fee to
				cover the costs of the loan guarantee.
							(b)Fee
								(1)In
				generalThe fee described in subsection (a) for a loan guarantee
				shall be at least equal to the costs of the loan guarantee (within the meaning
				of section 502(5)(C) of the Federal Credit Reform Act of 1990 (2 U.S.C.
				661a(5)(C)).
								(2)Separate
				feeThe Secretary may establish a separate fee for each
				loan.
								(c)EligibilityTo
				be eligible for an electrification baseload generation loan guarantee under
				this section, a borrower shall—
								(1)provide a rating
				of the loan, exclusive of the Federal guarantee, by an organization identified
				by the Securities and Exchange Commission as a nationally recognized
				statistical rating organization that determines that the loan has at least a AA
				rating, or equivalent rating, as determined by the Secretary; or
								(2)obtain insurance
				or a guarantee for the full and timely repayment of principal and interest on
				the loan from an entity that has at least an AA or equivalent rating by a
				nationally recognized statistical rating organization.
								(d)LimitationFunds
				received from a borrower to pay for the fees described in this section shall
				not be derived from a loan or other debt obligation that is made or guaranteed
				by the Federal
				Government.
							.
				6104.Deferment of
			 payments To allow loans for improved energy efficiency and demand
			 reductionSection 12 of the
			 Rural Electrification Act of 1936 (7 U.S.C. 912) is amended by adding at the
			 end the following:
					
						(c)Deferment of
				payments To allow loans for improved energy efficiency and demand
				reduction
							(1)In
				generalThe Secretary shall allow borrowers to defer payment of
				principal and interest on any direct loan made under this Act to enable the
				borrower to make loans to residential, commercial, and industrial consumers to
				install energy efficient measures or devices that reduce the demand on electric
				systems.
							(2)AmountThe
				total amount of a deferment under this subsection shall not exceed the sum of
				the principal and interest on the loans made to a customer of the borrower, as
				determined by the Secretary.
							(3)TermThe
				term of a deferment under this subsection shall not exceed 60
				months.
							.
				6105.Rural
			 electrification assistanceSection 13 of the Rural Electrification Act
			 of 1936 (7 U.S.C. 913) is amended to read as follows:
					
						13.DefinitionsIn this Act:
							(1)FarmThe
				term farm means a farm, as defined by the Bureau of the
				Census.
							(2)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C.
				450b).
							(3)Rural
				area
								(A)In
				generalExcept as provided otherwise in this Act, the term
				rural area means the farm and nonfarm population of—
									(i)any area
				described in section 343(a)(13)(A) of the Consolidated Farm and Rural
				Development Act (7 U.S.C. 1991(a)(13)(A)); and
									(ii)any area within
				a service area of a borrower for which a borrower has an outstanding loan made
				under titles I through V as of the date of enactment of this paragraph.
									(B)Rural broadband
				accessFor the purpose of loans and loan guarantees made under
				section 601, the term rural area has the meaning given the term in
				section 343(a)(13)(C) of the Consolidated Farm and Rural Development Act (7
				U.S.C. 1991(a)(13)(C)).
								(4)TerritoryThe
				term territory includes any insular possession of the United
				States.
							(5)SecretaryThe
				term Secretary means the Secretary of
				Agriculture.
							.
				6106.Guarantees
			 for bonds and notes issued for electrification or telephone
			 purposesSection 313A of the
			 Rural Electrification Act of 1936 (7 U.S.C. 940c–1) is amended—
					(1)in subsection (b)—
						(A)in paragraph (1), by striking for
			 electrification and all that follows through the end and inserting
			 for eligible electrification or telephone purposes consistent with this
			 Act.; and
						(B)by striking
			 paragraph (4) and inserting the following:
							
								(4)Annual
				amountThe total amount of guarantees provided by the Secretary
				under this section during a fiscal year shall not exceed $1,000,000,000,
				subject to the availability of funds under subsection
				(e).
								;
						(2)in subsection
			 (c), by striking paragraphs (2) and (3) and inserting the following:
						
							(2)Amount
								(A)In
				generalThe amount of the annual fee paid for the guarantee of a
				bond or note under this section shall be equal to 30 basis points of the amount
				of the unpaid principal of the bond or note guaranteed under this
				section.
								(B)ProhibitionExcept
				as otherwise provided in this subsection and subsection (e)(2), no other fees
				shall be assessed.
								(3)Payment
								(A)In
				generalA lender shall pay the fees required under this
				subsection on a semiannual basis.
								(B)Structured
				scheduleThe Secretary shall, with the consent of the lender,
				structure the schedule for payment of the fee to ensure that sufficient funds
				are available to pay the subsidy costs for note or bond guarantees as provided
				for in subsection (e)(2).
								;
				and
					(3)in subsection (f), by striking
			 2007 and inserting 2012.
					6107.Expansion of
			 911 accessSection 315 of the
			 Rural Electrification Act of 1936 (7 U.S.C. 940e) is amended to read as
			 follows:
					
						315.Expansion of
				911 access
							(a)In
				generalSubject to such terms and conditions as the Secretary may
				prescribe, the Secretary may make loans under this title to entities eligible
				to borrow from the Rural Utilities Service, emergency communications equipment
				providers, State or local governments, Indian tribes (as defined in section 4
				of the Indian Self-Determination and Education Assistance Act (25 U.S.C.
				450b)), or other public entities for facilities and equipment to expand or
				improve—
								(1)911
				access;
								(2)integrated
				interoperable emergency communications, including multiuse networks
				that—
									(A)serve rural
				areas; and
									(B)provide
				commercial services or transportation information services in addition to
				emergency communications services;
									(3)homeland security
				communications;
								(4)transportation
				safety communications; or
								(5)location
				technologies used outside an urbanized area.
								(b)Loan
				securityGovernment-imposed fees related to emergency
				communications (including State or local 911 fees) may be considered to be
				security for a loan under this section.
							(c)RegulationsThe
				Secretary shall—
								(1)not later than 90
				days after the date of enactment of this subsection, promulgate proposed
				regulations to carry out this section; and
								(2)not later than 90
				days after the publication of proposed rules to carry out this section, adopt
				final rules.
								(d)Authorization
				of appropriationsThe Secretary shall use to make loans under
				this section any funds otherwise made available for telephone or broadband
				loans for each of fiscal years 2007 through
				2012.
							.
				6108.Electric
			 loans to rural electric cooperativesTitle III of the Rural Electrification Act
			 of 1936 is amended by inserting after section 316 (7 U.S.C. 940f) the
			 following:
					
						317.Electric loans
				to rural electric cooperatives
							(a)Definition of
				renewable energy sourceIn this section, the term renewable
				energy source has the meaning given the term qualified energy
				resources in section 45(c)(1) of the Internal Revenue Code of
				1986.
							(b)LoansIn
				addition to any other funds or authorities otherwise made available under this
				Act, the Secretary may make electric loans under this title for—
								(1)electric
				generation from renewable energy resources for resale to rural and nonrural
				residents; and
								(2)transmission
				lines principally for the purpose of wheeling power from 1 or more renewable
				energy sources.
								(c)RateThe
				rate of a loan under this section shall be equal to the average tax-exempt
				municipal bond rate of similar
				maturities.
							.
				
				6109.Agency
			 proceduresTitle III of the
			 Rural Electrification Act of 1936 is amended by inserting after section 317 (as
			 added by section 6108) the following:
					
						318.Agency
				procedures
							(a)Customer
				serviceThe Secretary shall ensure that loan applicants under
				this Act are contacted at least once each month by the Rural Utilities Service
				regarding the status of any pending loan applications.
							(b)Financial
				needThe Secretary shall ensure that—
								(1)an applicant for
				any grant program administered by the Rural Utilities Service has an
				opportunity to present special economic circumstances in support of the grant,
				such as the high cost of living, out migration, low levels of employment,
				weather damage, or environmental loss; and
								(2)the special
				economic circumstances presented by the applicant are considered in determining
				the financial need of the applicant.
								(c)Mobile digital
				wirelessTo facilitate the transition from analog wireless
				service to digital mobile wireless service, the Secretary may adjust population
				limitations under this Act related to digital mobile wireless service up to the
				level permitted under section 601.
							(d)Bonding
				requirementsThe Secretary shall review the bonding requirements
				for all programs administered by the Rural Utilities Service under this Act to
				ensure that bonds are not required if—
								(1)the interests of
				the Secretary are adequately protected by product warranties; or
								(2)the costs or
				conditions associated with a bond exceed the benefit of the bond to the
				Secretary.
								.
				6110.Access to
			 broadband telecommunications services in rural areas
					(a)In
			 generalSection 601 of the
			 Rural Electrification Act of 1936 (7 U.S.C. 950bb) is amended to read as
			 follows:
						
							601.Access to broadband telecommunications
				services in rural areas
								(a)PurposeThe
				purpose of this section is to provide loans and loan guarantees to provide
				funds for the costs of the construction, improvement, and acquisition of
				facilities and equipment for broadband service in rural areas.
								(b)Definition of
				broadband serviceIn this section:
									(1)In
				generalThe term broadband service means any
				technology identified by the Secretary as having the capacity to transmit data
				to enable a subscriber to the service to originate and receive high-quality
				voice, data, graphics, and video.
									(2)Mobile
				broadbandThe term broadband service includes any
				service described in paragraph (1) that is provided over a licensed spectrum
				through the use of a mobile station or receiver communicating with a land
				station or other mobile stations communicating among themselves.
									(c)Loans and loan guarantees
									(1)In
				generalThe Secretary shall make or guarantee loans to eligible
				entities described in subsection (d) to provide funds for the construction,
				improvement, or acquisition of facilities and equipment for the provision of
				broadband service in rural areas.
									(2)PriorityIn
				making or guaranteeing loans under paragraph (1), the Secretary shall give the
				highest priority to applicants that offer to provide broadband service to the
				greatest proportion of households that, prior to the provision of the service,
				had no terrestrial broadband service provider.
									(3)Offer of
				serviceFor purposes of this section, a provider shall be
				considered to offer broadband service in a rural area if the provider makes the
				broadband service available to households in the rural area at not more than
				average prices as compared to the prices at which similar services are made
				available in the nearest urban area, as determined by the Secretary.
									(d)Eligible entities
									(1)Requirements
										(A)In
				generalTo be eligible to obtain a loan or loan guarantee under
				this section, an entity shall—
											(i)have the ability
				to furnish, improve, or extend a broadband service to a rural area;
											(ii)submit to the
				Secretary a proposal that meets the requirements of this section for a project
				to offer to provide service to at least 25 percent of households in a specified
				rural area that, as of the date on which the proposal is submitted, are not
				offered broadband service by a terrestrial broadband service provider;
				and
											(iii)agree to
				complete buildout of the broadband service described in the proposal not later
				than 3 years after the date on which a loan or loan guarantee under this
				section is received.
											(B)ProhibitionIn
				carrying out this section, the Secretary may not make a loan or loan guarantee
				for a project in any specific area in which broadband service is offered by 3
				or more terrestrial service providers that offer services that are comparable
				to the services proposed by the applicant.
										(C)Equity and
				market survey requirements
											(i)In
				generalThe Secretary may require an entity to provide a cost
				share in an amount not to exceed 10 percent of the amount of the loan or loan
				guarantee requested in the application of the entity.
											(ii)CreditRecurring
				revenues of an entity, including broadband service client revenues, may be
				credited toward the cost share required under clause (i).
											(iii)Market
				survey
												(I)In
				generalThe Secretary may require an entity that proposes to have
				a subscriber projection of more than 20 percent of the broadband service market
				in a rural area to submit to the Secretary a market survey.
												(II)Less than 20
				percentThe Secretary may not require an entity that proposes to
				have a subscriber projection of less than 20 percent of the broadband service
				market in a rural area to submit to the Secretary a market survey.
												(2)State and local
				governments and Indian tribesSubject to paragraph (1), a State
				or local government (including any agency, subdivision, or instrumentality
				thereof (including consortia thereof)) and an Indian tribe shall be eligible
				for a loan or loan guarantee under this section to provide broadband services
				to a rural area.
									(3)Adequacy of
				securityThe Secretary shall ensure that the type, amount, and
				method of security used to secure any loan or loan guarantee provided under
				this section is commensurate to the risk involved with the loan or loan
				guarantee, particularly if the loan or loan guarantee is issued to a
				financially-healthy, strong, and stable entity.
									(4)LimitationNo
				entity (including subsidiaries of an entity) may acquire more than 20 percent
				of the resources of the program under this section in any fiscal year, as
				determined by the Secretary.
									(5)Notice
				requirementThe Secretary shall include a notice of applications
				under this section on the website of the Secretary for a period of not less
				than 90 days.
									(6)Proposal
				information
										(A)Public
				accessThe Secretary shall make available on the website of the
				Secretary during the consideration of a loan by the Secretary—
											(i)the name of the
				applicant;
											(ii)a description
				and geographical representation of the proposed area of broadband
				service;
											(iii)a geographical
				representation and numerical estimate of the households that have no
				terrestrial broadband service offered in the proposed service area of the
				project; and
											(iv)such other
				relevant information that the Secretary determines to be appropriate.
											(B)Proprietary
				informationIn making information available relating to a loan
				proposal as described in subparagraph (A), the Secretary shall not make
				available information that is proprietary (within the meaning of section
				552(b)(4) of title 5, United States Code) to the business interests of the loan
				applicant.
										(7)TimelineThe
				Secretary shall establish a timeline on the website for the Secretary for
				tracking applications received under this section.
									(8)Additional
				information and determination
										(A)Prompt
				processing of applications
											(i)In
				generalThe Secretary shall establish, by regulation, procedures
				to ensure prompt processing of loan and loan guarantee applications under this
				section.
											(ii)Time
				limitsSubject to clause (iii), the regulations shall establish
				general time limits for action by the Secretary and applicant response.
											(iii)ExtensionsThe
				Secretary may grant an extension for a time limit established under clause
				(ii).
											(iv)Annual
				reportsThe Secretary shall publish an annual report that—
												(I)describes
				processing times for loan and loan guarantee applications under this section;
				and
												(II)provides an
				explanation for any processing time extensions required by the
				Secretary.
												(B)Additional
				informationNot later than 60 days after the date on which an
				applicant submits an application, the Secretary shall request any additional
				information required for the application to be complete.
										(C)DeterminationNot
				later than 180 days after the date on which an applicant submits a completed
				application, the Secretary shall make a determination of whether to approve the
				application.
										(9)Loan
				closingNot later than 45 days after the date on which the
				Secretary approves an application, documents necessary for the closing of the
				loan or loan guarantee shall be provided to applicant.
									(10)Fund
				disbursementNot later than 10 business days after the date of
				the receipt of valid documentation requesting disbursement of the approved,
				closed loan, the disbursement of loan funds shall occur.
									(11)Preapplication
				processThe Secretary shall establish an optional preapplication
				process under which an applicant may apply to the Rural Utilities Service for a
				binding determination of area eligibility prior to preparing a full loan
				application.
									(12)Pending
				applicationsAn application for a loan or loan guarantee under
				this section, or a petition for reconsideration of a decision on such an
				application, that is pending on the date of enactment of this paragraph shall
				be considered under eligibility and feasibility criteria that are no less
				favorable to the applicant than the criteria in effect on the original date of
				submission of the application.
									(e)Broadband
				service
									(1)In
				generalThe Secretary shall, from time to time as advances in
				technology warrant, review and recommend modifications of rate-of-data
				transmission criteria for purposes of the identification of broadband service
				technologies under subsection (b).
									(2)ProhibitionThe
				Secretary shall not establish requirements for bandwidth or speed that have the
				effect of precluding the use of evolving technologies appropriate for rural
				areas outside rural communities.
									(f)Technological
				neutralityFor purposes of determining whether to make a loan or
				loan guarantee for a project under this section, the Secretary shall use
				criteria that are technologically neutral.
								(g)Terms and
				conditions for loans and loan guarantees
									(1)In
				generalNotwithstanding any other provision of law, a loan or
				loan guarantee under subsection (c) shall—
										(A)bear interest at
				an annual rate of, as determined by the Secretary—
											(i)in the case of a
				direct loan, the lower of—
												(I)the cost of
				borrowing to the Department of the Treasury for obligations of comparable
				maturity; or
												(II)4 percent;
				and
												(ii)in the case of a
				guaranteed loan, the current applicable market rate for a loan of comparable
				maturity; and
											(B)except as
				provided in paragraph (2), have a term not to exceed the useful life of the
				assets constructed, improved, or acquired with the proceeds of the loan or
				extension of credit.
										(2)Term of loan
				exceptionA loan or loan guarantee under subsection (c) may have
				a term not to exceed 30 years if the Secretary determines that the loan
				security is sufficient.
									(3)Recurring
				revenueThe Secretary shall consider the recurring revenues of
				the entity at the time of application in determining an adequate level of
				credit support.
									(h)Use of loan
				proceeds To refinance loans for deployment of broadband
				serviceNotwithstanding any other provision of this Act, the
				proceeds of any loan made or guaranteed by the Secretary under this Act may be
				used by the recipient of the loan for the purpose of refinancing an outstanding
				obligation of the recipient on another telecommunications-related loan made
				under this Act if the use of the proceeds for that purpose will further the
				construction, improvement, or acquisition of facilities and equipment for the
				provision of broadband service in rural areas.
								(i)ReportsNot
				later than 1 year after the date of enactment of the
				Food and Energy Security Act of
				2007, and biennially thereafter, the Administrator shall submit
				to Congress a report that—
									(1)describes the
				ways in which the Administrator determines under subsection (b)(1) that a
				service enables a subscriber to originate and receive high-quality voice, data,
				graphics, and video; and
									(2)provides a
				detailed list of services that have been granted assistance under this
				section.
									(j)Funding
									(1)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section $25,000,000 for each of fiscal years 2008
				through 2012.
									(2)Allocation of
				funds
										(A)In
				generalFrom amounts made available for each fiscal year under
				this subsection, the Secretary shall—
											(i)establish a
				national reserve for loans and loan guarantees to eligible entities in States
				under this section; and
											(ii)allocate amounts
				in the reserve to each State for each fiscal year for loans and loan guarantees
				to eligible entities in the State.
											(B)AmountBased
				on information available from the most recent decennial census, the amount of
				an allocation made to a State for a fiscal year under subparagraph (A) shall
				bear the same ratio to the amount of allocations made for all States for the
				fiscal year as—
											(i)the number of
				communities with a population of 2,500 inhabitants or less in the State; bears
				to
											(ii)the number of
				communities with a population of 2,500 inhabitants or less in all
				States.
											(C)Unobligated
				amountsAny amounts in the reserve established for a State for a
				fiscal year under subparagraph (B) that are not obligated by April 1 of the
				fiscal year shall be available to the Secretary to make loans and loan
				guarantees under this section to eligible entities in any State, as determined
				by the Secretary.
										(k)Termination of
				authorityNo loan or loan guarantee may be made under this
				section after September 30,
				2012.
								.
					(b)National center
			 for rural telecommunications assessmentTitle VI of Rural
			 Electrification Act of 1936 (7 U.S.C. 950bb et seq.) is amended by adding at
			 the end the following:
						
							602.National
				center for rural telecommunications assessment
								(a)Establishment of
				centerThe Secretary shall
				designate a National Center for Rural Telecommunications Assessment (referred
				to in this section as the Center).
								(b)CriteriaIn designating the Center, the Secretary
				shall ensure that—
									(1)the Center is an entity with a focus on
				rural policy research and a minimum of 5 years experience in rural
				telecommunications research and assessment;
									(2)the Center is capable of assessing
				broadband services in rural areas; and
									(3)the Center has significant experience with
				other rural economic development centers and organizations in the assessment of
				rural policies and formulation of policy solutions at the local, State, and
				Federal levels.
									(c)DutiesThe Center shall—
									(1)assess the effectiveness of programs under
				this section in increasing broadband availability and use in rural areas,
				especially in those rural communities identified by the Secretary as having no
				service before award of a broadband loan or loan guarantee under section
				601(c);
									(2)develop assessments of broadband
				availability in rural areas, working with existing rural development centers
				selected by the Center;
									(3)identify policies and initiatives at the
				local, State, and Federal level that have increased broadband availability and
				use in rural areas;
									(4)conduct national
				studies of rural households and businesses focusing on the adoption of,
				barriers to, and use of broadband services, with specific attention addressing
				the economic, social and educational consequences of inaccessibility to
				affordable broadband services;
									(5)provide reports to the public on the
				activities carried out and funded under this section; and
									(6)conduct studies
				and provide recommendations to local, State, and Federal policymakers on
				effective strategies to bring affordable broadband services to rural citizens
				residing outside of the municipal boundaries of rural cities and towns.
									(d)Reporting
				requirementsNot later than
				December 1, 2008, and each year thereafter through December 1, 2012, the Center
				shall submit to the Secretary a report that—
									(1)describes the activities of the Center, the
				results of research carried out by the Center, and any additional information
				for the preceding fiscal year that the Secretary may request; and
									(2)includes—
										(A)assessments of the programs carried out
				under this section and section 601;
										(B)annual assessments on the effects of the
				policy initiatives identified under subsection (c)(3); and
										(C)results from the national studies of rural
				households and businesses conducted under subsection (c)(4).
										(e)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Secretary to carry out this section
				$1,000,000 for each of fiscal years 2008 through
				2012.
								.
					(c)RegulationsThe
			 Secretary may promulgate such regulations as are necessary to implement the
			 amendments made by this section.
					6111.Substantially
			 underserved trust areasThe
			 Rural Electrification Act of 1936 is amended by inserting after section 306E (7
			 U.S.C. 936e) the following:
					
						306F.Substantially
				underserved trust areas
							(a)DefinitionsIn
				this section:
								(1)Substantially
				underserved trust areaThe term substantially underserved
				trust area means a community in trust land (as defined in
				section 3765 of title 38, United States Code) in which more than 20 percent of
				the residents do not have modern, affordable, or reliable utility services, as
				determined by the Secretary.
								(2)Utility
				serviceThe term utility service means electric,
				telecommunications, broadband, or water service.
								(b)InitiativeThe
				Secretary, in consultation with local governments and Federal agencies, may
				implement an initiative to identify and improve the availability and quality of
				utility services in communities in substantially underserved trust
				areas.
							(c)Authority of
				SecretaryIn carrying out subsection (b), the Secretary—
								(1)may make
				available from loan or loan guarantee programs administered by the Rural
				Utilities Service to qualified utilities or applicants financing with an
				interest rate as low as 2 percent, and extended repayment terms, for use in
				facilitating improved utility service in substantially underserved trust
				areas;
								(2)may waive
				nonduplication restrictions, matching fund requirements, credit support
				requirements, or other regulations from any loan or grant program administered
				by the Rural Utilities Service to facilitate the construction, acquisition, or
				improvement of infrastructure used to deliver affordable utility services to
				substantially underserved trust areas;
								(3)may assign the
				highest funding priority to projects in substantially underserved trust
				areas;
								(4)shall make any
				loan or loan guarantee found to be financially feasible to provide service to
				substantially underserved trust areas; and
								(5)may conduct
				research and participate in regulatory proceedings to recommend policy changes
				to enhance utility service in substantially underserved trust areas.
								(d)ReportNot
				later than 1 year after the date of enactment of this section and annually
				thereafter, the Secretary shall submit to Congress a report that
				describes—
								(1)the progress of
				the initiative implemented under subsection (b); and
								(2)recommendations
				for any regulatory or legislative changes that would be appropriate to improve
				services to substantially underserved trust
				areas.
								.
				6112.Study of
			 Federal assistance for broadband infrastructure
					(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study of—
						(1)how the Rural
			 Utilities Service takes into account economic factors in the decisionmaking
			 process of the Service in allocating Federal broadband benefits;
						(2)what other
			 considerations the Rural Utilities Service takes into account in making benefit
			 awards;
						(3)what economic
			 forces prompt Rural Utilities Service broadband loan applicants to seek Federal
			 funding rather than relying on the private market alone;
						(4)how awards made
			 by the Rural Utilities Service of Federal benefits impact the expansion of
			 broadband infrastructure by the private sector; and
						(5)what changes to
			 Federal policy are needed to further encourage technology expansion by private
			 broadband service providers.
						(b)ReportNot
			 later than 30 months after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit to the Committee on Agriculture of
			 the House of Representatives and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate a report that describes the results of the study
			 conducted under subsection (a), including any findings and
			 recommendations.
					CConnect the
			 Nation Act
				6201.Short
			 titleThis subtitle may be
			 cited as the Connect the Nation
			 Act.
				6202.Grants to
			 encourage State initiatives to improve broadband service
					(a)DefinitionsIn
			 this section:
						(1) Broadband
			 serviceThe term broadband service means any service
			 that connects the public to the Internet with a data transmission-rate
			 equivalent that is at least 200 kilobits per second or 200,000 bits per second,
			 or any successor transmission-rate established by the Federal Communications
			 Commission for broadband, in at least 1 direction.
						(2)Eligible
			 entityThe term eligible entity means a nonprofit
			 organization that, in conjunction with State agencies and private sector
			 partners, carries out an initiative under the section to identify and track the
			 availability and adoption of broadband services within States.
						(3)Nonprofit
			 organizationThe term nonprofit organization means
			 an organization that—
							(A)is described in
			 section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax
			 under section 501(a) of that Code;
							(B)has net earnings
			 that do not inure to the benefit of any member, founder, contributor, or
			 individual associated with the organization;
							(C)has an
			 established record of competence and working with public and private sectors to
			 accomplish widescale deployment and adoption of broadband services and
			 information technology; and
							(D)has a board of
			 directors that does not have a majority of individuals who are employed by, or
			 otherwise associated with, any Federal, State, or local government or
			 agency.
							(4)SecretaryThe
			 term Secretary means the Secretary of Commerce.
						(b)ProgramThe
			 Secretary shall award grants to eligible entities to pay the Federal share of
			 the cost of the development and implementation of statewide initiatives to
			 identify and track the availability and adoption of broadband services within
			 States.
					(c)PurposesThe
			 purpose of a grant made this section shall be—
						(1)to ensure, to the
			 maximum extent practicable, that all citizens and businesses in States have
			 access to affordable and reliable broadband service;
						(2)to promote
			 improved technology literacy, increased computer ownership, and home broadband
			 use among those citizens and businesses;
						(3)to establish and
			 empower local grassroots technology teams in States to plan for improved
			 technology use across multiple community sectors; and
						(4)to establish and
			 sustain an environment that supports broadband services and information
			 technology investment.
						(d)
			 EligibilityTo be eligible to receive a grant for an initiative
			 under this section, an eligible entity shall—
						(1)submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require; and
						(2)provide matching
			 non-Federal funds in an amount that is equal to not less than 20 percent of the
			 total cost of the initiative.
						(e)Competitive
			 basisGrants under this section shall be awarded on a competitive
			 basis.
					(f)Peer
			 review
						(1)In
			 generalThe Secretary shall require technical and scientific peer
			 review of applications for grants under this section.
						(2)Review
			 proceduresThe Secretary shall require that any technical and
			 scientific peer review group—
							(A)be provided a
			 written description of the grant to be reviewed;
							(B)provide the
			 results of any review by the group to the Secretary; and
							(C)certify that the
			 group will enter into such voluntary nondisclosure agreements as are necessary
			 to prevent the unauthorized disclosure of confidential and propriety
			 information provided by broadband service providers in connection with projects
			 funded by a grant under this section.
							(g)Use of
			 fundsA grant awarded to an eligible entity under this section
			 shall be used—
						(1)to provide a
			 baseline assessment of broadband service deployment in 1 or more participating
			 States;
						(2)to identify and
			 track—
							(A)areas in the
			 participating States that have low levels of broadband service
			 deployment;
							(B)the rate at which
			 individuals and businesses adopt broadband service and other related
			 information technology services; and
							(C)possible
			 suppliers of the services;
							(3)to identify
			 barriers to the adoption by individuals and businesses of broadband service and
			 related information technology services, including whether—
							(A)the demand for
			 the services is absent; and
							(B)the supply for
			 the services is capable of meeting the demand for the services;
							(4)to create and
			 facilitate in each county or designated region in the participating States a
			 local technology planning team—
							(A)with members
			 representing a cross section of communities, including representatives of
			 business, telecommunications labor organizations, K–12 education, health care,
			 libraries, higher education, community-based organizations, local government,
			 tourism, parks and recreation, and agriculture; and
							(B)that
			 shall—
								(i)benchmark
			 technology use across relevant community sectors;
								(ii)set goals for
			 improved technology use within each sector; and
								(iii)develop a
			 tactical business plan for achieving the goals of the team, with specific
			 recommendations for online application development and demand creation;
								(5)to work
			 collaboratively with broadband service providers and information technology
			 companies to encourage deployment and use, especially in unserved, underserved,
			 and rural areas, through the use of local demand aggregation, mapping analysis,
			 and the creation of market intelligence to improve the business case for
			 providers to deploy;
						(6)to establish
			 programs to improve computer ownership and Internet access for unserved,
			 underserved, and rural populations;
						(7)to collect and
			 analyze detailed market data concerning the use and demand for broadband
			 service and related information technology services;
						(8)to facilitate
			 information exchange regarding the use and demand for broadband services
			 between public and private sectors; and
						(9)to create within
			 the participating States a geographic inventory map of broadband service that
			 shall—
							(A)identify gaps in
			 the service through a method of geographic information system mapping of
			 service availability at the census block level; and
							(B)provide a
			 baseline assessment of statewide broadband deployment in terms of households
			 with high-speed availability.
							(h)Participation
			 limitationFor each participating State, an eligible entity may
			 not receive a new grant under this section to carry out the activities
			 described in subsection (g) within the participating State if the eligible
			 entity obtained prior grant awards under this section to carry out the same
			 activities in the participating State for each of the previous 4 fiscal
			 years.
					(i)ReportEach
			 recipient of a grant under this section shall submit to the Secretary a report
			 describing the use of the funds provided by the grant.
					(j)No regulatory
			 authorityNothing in this section provides any public or private
			 entity with any regulatory jurisdiction or oversight authority over providers
			 of broadband services or information technology.
					(k)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $40,000,000 for each of fiscal years 2008 through 2012.
					DFood,
			 Agriculture, Conservation, and Trade Act of 1990
				6301.Rural
			 electronic commerce extension programSection 1670(e) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5923(e)) is amended by striking
			 2007 and inserting 2012.
				6302.Telemedicine,
			 library connectivity, public television, and distance learning services in
			 rural areas
					(a)In
			 generalChapter 1 of subtitle
			 D of title XXII of the Food, Agriculture, Conservation, and Trade Act of 1990
			 (7 U.S.C. 950aaa et seq.) is amended in the chapter heading by striking
			 and distance
			 learning and inserting , library connectivity, public television, and
			 distance learning.
					(b)PurposeSection 2331 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa) is amended by striking
			 telemedicine services and distance learning and inserting
			 telemedicine services, library connectivity, and distance
			 learning.
					(c)DefinitionsSection
			 2332 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 950aaa–1) is amended—
						(1)by redesignating
			 paragraphs (1) through (3) as paragraphs (2) through (4), respectively;
			 and
						(2)by inserting
			 before paragraph (2) (as so redesignated) the following:
							
								(1)ConnectivityThe
				term connectivity means the ability to use a range of high-speed
				digital services or
				networks.
								.
						(d)Telemedicine,
			 library connectivity, and distance learning services in rural
			 areasSection 2333 of the Food, Agriculture, Conservation, and
			 Trade Act of 1990 (7 U.S.C. 950aaa–2) is amended—
						(1)in the section
			 heading, by striking and
			 distance learning and inserting , library connectivity, public television, and
			 distance learning;
						(2)in subsection
			 (a), by striking construction of facilities and systems to provide
			 telemedicine services and distance learning services and inserting
			 construction and use of facilities and systems to provide telemedicine
			 services, library connectivity, distance learning services, and public
			 television station digital conversion;
						(3)in subsection
			 (b), by striking paragraph (2) and inserting the following:
							
								(2)FormThe
				Secretary shall establish by notice the amount of the financial assistance
				available to applicants in the form of grants, costs of money loans,
				combinations of grants and loans, or other financial assistance so as
				to—
									(A)(i)further the purposes of
				this chapter; and
										(ii)in the case of loans, result in
				the maximum feasible repayment to the Federal Government of the loan;
				and
										(B)to ensure that
				funds made available to carry out this chapter are used to the maximum extent
				practicable to assist useful and needed
				projects.
									;
						(4)in subsection
			 (c)—
							(A)in paragraph
			 (1)—
								(i)in
			 the matter preceding subparagraph (A), by striking financial
			 assistance and inserting assistance in the form of
			 grants;
								(ii)in
			 subparagraph (A), by striking and at the end;
								(iii)in subparagraph
			 (B)—
									(I)by striking
			 service or distance and inserting services, library
			 connectivity services, public television station digital conversion, or
			 distance;
									(II)by striking the
			 period at the end and inserting a semicolon; and
									(III)by adding at
			 the end the following:
										
											(C)libraries or
				library support organizations;
											(D)public television
				stations and the parent organizations of public television stations; and
											(E)schools,
				libraries, and other facilities operated by the Bureau of Indian Affairs or the
				Indian Health Service.
											;
				
									(B)in paragraph (4),
			 by striking services or distance and inserting service,
			 library connectivity, public television station digital conversion, or
			 distance; and
							(C)by adding at the
			 end the following:
								
									(5)Public
				television grantsThe Secretary shall establish a separate
				competitive process to determine the allocation of grants under this chapter to
				public television
				stations.
									;
							(5)in subsection
			 (d)—
							(A)in the matter
			 preceding paragraph (1), by inserting 1 or more of after
			 considering;
							(B)in paragraph
			 (12), by striking and at the end;
							(C)by redesignating
			 paragraph (13) as paragraph (14); and
							(D)by inserting
			 after paragraph (12) the following:
								
									(13)the cost and
				availability of high-speed network access;
				and
									;
							(6)by striking
			 subsection (f) and inserting the following:
							
								(f)Use of
				fundsFinancial assistance provided under this chapter shall be
				used for—
									(1)the development,
				acquisition, and digital distribution of instructional programming to rural
				users;
									(2)the development
				and acquisition, through lease or purchase, of computer hardware and software,
				audio and visual equipment, computer network components, telecommunications
				terminal equipment, telecommunications transmission facilities, data terminal
				equipment, or interactive video equipment, teleconferencing equipment, or other
				facilities that would further telemedicine services, library connectivity, or
				distance learning services;
									(3)the provision of
				technical assistance and instruction for the development or use of the
				programming, equipment, or facilities referred to in paragraphs (1) and
				(2);
									(4)the acquisition
				of high-speed network transmission equipment or services that would not
				otherwise be available or affordable to the applicant;
									(5)costs relating to
				the coordination and collaboration among and between libraries on connectivity
				and universal service initiatives, or the development of multi-library
				connectivity plans that benefit rural users; or
									(6)other uses that
				are consistent with this chapter, as determined by the
				Secretary.
									;
				and
						(7)in subsection
			 (i)—
							(A)in paragraph (1),
			 by striking telemedicine or distance and inserting
			 telemedicine, library connectivity, public television station digital
			 conversion, or distance; and
							(B)in paragraph
			 (2)—
								(i)in
			 subparagraph (A), by striking telemedicine or distance and
			 inserting telemedicine, library connectivity, or distance;
			 and
								(ii)in
			 subparagraph (B), by inserting nonproprietary information contained
			 in before the applications.
								(e)AdministrationSection
			 2334 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 950aaa–3) is amended—
						(1)in subsection
			 (a), by striking services or distance and inserting
			 services, library connectivity, or distance; and
						(2)in subsection
			 (d), by striking or distance learning and all that follows
			 through the end of the subsection and inserting , library connectivity,
			 or distance learning services through telecommunications in rural
			 areas..
						(f)Authorization
			 of appropriationsSection 2335A of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa–5) is amended by striking
			 2007 and inserting 2012.
					(g)Conforming
			 AmendmentSection 1(b) of Public Law 102–551 (7 U.S.C. 950aaa
			 note; Public Law 102–551) is amended by striking 2007 and
			 inserting 2012.
					EMiscellaneous
				6401.Value-added
			 agricultural product market development grants
					(a)DefinitionsSection
			 231 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1621 note; Public
			 Law 106–224) is amended by striking subsection (a) and inserting the
			 following:
						
							(a)DefinitionsIn
				this section:
								(1)Assisting
				organizationThe term assisting organization means a
				nonprofit organization, institution of higher education, or units of government
				with expertise, as determined by the Secretary, to assist eligible producers
				and entities described in subsection (b)(1) through—
									(A)the provision of
				market research, training, or technical assistance; or
									(B)the development
				of supply networks for value-added products that strengthen the profitability
				of small and mid-sized family farms.
									(2)Technical
				assistanceThe term technical assistance means
				managerial, financial, operational, and scientific analysis and consultation to
				assist an individual or entity (including a recipient or potential recipient of
				a grant under this section)—
									(A)to identify and
				evaluate practices, approaches, problems, opportunities, or solutions;
				and
									(B)to assist in the
				planning, implementation, management, operation, marketing, or maintenance of
				projects authorized under this section.
									(3)Value-added
				agricultural product
									(A)In
				generalThe term value-added agricultural product
				means any agricultural commodity or product that—
										(i)(I)has undergone a change
				in physical state;
											(II)was produced in a manner that enhances
				the value of the agricultural commodity or product, as demonstrated through a
				business plan that shows the enhanced value, as determined by the Secretary;
				or
											(III)is physically segregated in a manner
				that results in the enhancement of the value of the agricultural commodity or
				product; and
											(ii)as a result of
				the change in physical state or the manner in which the agricultural commodity
				or product was produced, marketed, or segregated—
											(I)the customer base
				for the agricultural commodity or product has been expanded; and
											(II)a greater
				portion of the revenue derived from the marketing, processing, or physical
				segregation of the agricultural commodity or product is available to the
				producer of the commodity or product.
											(B)InclusionThe
				term value-added agricultural products includes—
										(i)farm- or
				ranch-based renewable energy, including the sale of E-85 fuel; and
										(ii)the aggregation
				and marketing of locally-produced agricultural food
				products.
										.
					(b)Grant
			 programSection 231(b) of the
			 Agricultural Risk Protection Act of 2000 (7 U.S.C. 1621 note; Public Law
			 106–224) is amended—
						(1)in paragraph
			 (2)—
							(A)in subparagraph
			 (A), by striking exceed $500,000 and inserting “exceed—
								
									(i)$300,000 in the
				case of grants including working capital; and
									(ii)$100,000 in the
				case of all other grants.
									;
				and
							(B)by adding at the
			 end the following:
								
									(C)Research,
				training, technical assistance, and outreachThe amount of grant
				funds provided to an assisting organization for a fiscal year may not exceed 10
				percent of the total amount of funds that are used to make grants for the
				fiscal year under this subsection.
									;
				
							(2)in paragraph
			 (3)—
							(A)in subparagraph
			 (A), by striking or at the end;
							(B)in subparagraph
			 (B), by striking the period at the end and inserting ; or;
			 and
							(C)by adding at the
			 end the following:
								
									(C)to conduct market
				research, provide training and technical assistance, develop supply networks,
				or provide program outreach.
									;
				and
							(3)by striking
			 paragraph (4) and inserting the following:
							
								(4)TermA
				grant under this section shall have a term that does not exceed 3 years.
								(5)Simplified
				applicationThe Secretary shall offer a simplified application
				form and process for project proposals requesting less than $50,000.
								(6)Priority
									(A)In
				generalIn awarding grants, the Secretary shall give the priority
				to projects that—
										(i)contribute to
				increasing opportunities for beginning farmers or ranchers, socially
				disadvantaged farmers or ranchers, and operators of small- and medium-sized
				farms and ranches that are not larger than family farms; and
										(ii)support new
				ventures that do not have well-established markets or product development
				staffs and budgets, including the development of local food systems and the
				development of infrastructure to support local food systems.
										(B)ParticipationTo
				the maximum extent practicable, the Secretary shall provide grants to projects
				that provide training and outreach activities in areas that have, as determined
				by the Secretary, received relatively fewer grants than other areas.
									(7)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this subsection for each of fiscal years
				2008 through
				2012.
								.
						6402.Study of
			 railroad issues
					(a)In
			 generalThe Secretary, in coordination with the Secretary of
			 Transportation, shall conduct a study of railroad issues regarding the movement
			 of agricultural products, domestically-produced renewable fuels, and
			 domestically-produced resources for the production of electricity in rural
			 areas of the United States and for economic development in rural areas of the
			 United States.
					(b)IssueIn
			 conducting the study, the Secretary shall include an examination of—
						(1)the importance of
			 freight railroads to—
							(A)the delivery of
			 equipment, seed, fertilizer, and other products that are important to the
			 development of agricultural commodities and products;
							(B)the movement of
			 agricultural commodities and products to market; and
							(C)the delivery of
			 ethanol and other renewable fuels;
							(2)the sufficiency
			 in rural areas of the United States of—
							(A)railroad
			 capacity;
							(B)competition in
			 the railroad system; and
							(C)the reliability
			 of rail service; and
							(3)the accessibility
			 to rail customers in rural areas of the United States to Federal processes for
			 the resolution of rail customer grievances with the railroads.
						(c)ReportNot
			 later than 270 days after the date of enactment of this Act, the Secretary
			 shall submit to Congress a report that describes—
						(1)the results of
			 the study conducted under this section; and
						(2)the
			 recommendations of the Secretary for new Federal policies to address any
			 problems identified by the study.
						6403.Insurance of loans
			 for housing and related facilities for domestic farm laborSection 514(f)(3) of the Housing Act of 1949
			 (42 U.S.C. 1484(f)(3)) is amended by striking or the handling of such
			 commodities in the unprocessed stage and inserting , the
			 handling of agricultural or aquacultural commodities in the unprocessed stage,
			 or the processing of agricultural or aquacultural commodities.
				VIIResearch and
			 related matters
			ANational
			 Agricultural Research, Extension, and Teaching Policy Act of 1977
				7001.DefinitionsSection 1404 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103) is
			 amended—
					(1)in paragraph
			 (4)—
						(A)by redesignating
			 subparagraphs (A) through (E) as clauses (i) through (v), respectively;
						(B)by striking
			 (4) The terms and inserting the following:
							
								(4)College and
				university
									(A)In
				generalThe terms
									;
				and
						(C)by adding at the
			 end the following:
							
								(B)InclusionsThe
				terms college and university include a research
				foundation maintained by a college or university described in subparagraph
				(A).
								; 
						(2)by redesignating
			 paragraphs (6) through (8), (9) through (14), (15), and (16) as paragraphs (7)
			 through (9), (11) through (16), (19), and (6), respectively, and moving the
			 paragraphs so as to appear in alphabetical order;
					(3)by inserting
			 after paragraph (9) (as redesignated by paragraph (2)) the following:
						
							(10)Hispanic-serving
				agricultural colleges and universitiesThe term
				Hispanic-serving agricultural colleges and universities means a
				college or university that—
								(A)qualifies as a
				Hispanic-serving institution; and
								(B)offers associate,
				bachelor’s, or other accredited degree programs in agriculture-related
				fields.
								;
				and
					(4)by striking
			 paragraph (11) (as so redesignated) and inserting the following:
						
							(11)Hispanic-serving
				institutionThe term Hispanic-serving institution
				has the meaning given the term in section 502(a) of the
				Higher Education Act of 1965 (20
				U.S.C.
				1101a(a)).
							.
					7002.National
			 Agricultural Research, Extension, Education, and Economics Advisory
			 BoardSection 1408(h) of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3123(h)) is amended by striking 2007 and inserting
			 2012.
				7003.Veterinary
			 medicine loan repaymentSection 1415A of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3151a) is
			 amended—
					(1)by redesignating subsection (d) as
			 subsection (e); and
					(2)by inserting
			 after subsection (c) the following:
						
							(d)RegulationsNot
				later than 270 days after the date of enactment of the
				Food and Energy Security Act of
				2007, the Secretary shall promulgate regulations to carry out
				this
				section.
							.
					7004.Eligibility
			 of University of the District of Columbia for grants and fellowships for food
			 and agricultural sciences educationSection 1417 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152) is
			 amended—
					(1)in the matter
			 preceding paragraph (1) of subsection (b), by inserting (including the
			 University of the District of Columbia) after land-grant
			 colleges and universities; and
					(2)in subsection
			 (d)(2), by inserting (including the University of the District of
			 Columbia) after universities.
					7005.Grants to
			 1890 Institutions to expand extension capacitySection 1417(b)(4) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3152(b)(4)) is amended by striking teaching and research and
			 inserting teaching, research, and extension.
				7006.Expansion of
			 food and agricultural sciences awardsSection 1417(i) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152(i)) is
			 amended—
					(1)in the subsection
			 heading, by striking Teaching Awards and Teaching, Extension, and Research
			 Awards; and
					(2)by striking
			 paragraph (1) and inserting the following:
						
							(1)Establishment
								(A)In
				generalThe Secretary shall establish a National Food and
				Agricultural Sciences Teaching, Extension, and Research Awards program to
				recognize and promote excellence in teaching, extension, and research in the
				food and agricultural sciences at a college or university.
								(B)Minimum
				requirementThe Secretary shall make at least 1 cash award in
				each fiscal year to a nominee selected by the Secretary for excellence in each
				of the areas of teaching, extension, and research of food and agricultural
				science at a college or
				university.
								.
					7007.Grants and
			 fellowships for food and agricultural sciences education
					(a)Education
			 teaching programsSection
			 1417(j) of the National Agricultural Research, Extension and Teaching Policy
			 Act of 1977 (7 U.S.C.
			 3152(j)) is amended—
						(1)in the subsection
			 heading, by striking and
			 2-year postsecondary education teaching programs and
			 inserting , 2-year
			 postsecondary education, and agriculture in the K–12
			 classroom; and
						(2)in paragraph
			 (3)—
							(A)in the matter
			 preceding subparagraph (A), by striking and institutions of higher
			 education that award an associate’s degree and inserting ,
			 institutions of higher education that award an associate’s degree, other
			 institutions of higher education, and nonprofit organizations;
							(B)in subparagraph
			 (E), by striking and at the end;
							(C)in subparagraph
			 (F), by striking the period at the end and inserting ; and;
			 and
							(D)by adding at the
			 end the following:
								
									(G)to support current
				agriculture in the classroom programs for grades
				K–12.
									.
							(b)Authorization of
			 appropriationsSection
			 1417(l) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C.
			 3152(l)) is amended by striking 2007 and
			 inserting 2012.
					(c)ReportSection
			 1417 of the National Agricultural Research, Extension and Teaching Policy Act
			 of 1977 (7 U.S.C.
			 3152) is amended—
						(1)by redesignating
			 subsection (l) as subsection (m); and
						(2)by inserting
			 after subsection (k) the following:
							
								(l)ReportThe
				Secretary shall submit an annual report to the Committee on Agriculture of the
				House of Representatives and the Committee on Agriculture, Nutrition, and
				Forestry of the Senate describing the distribution of funds used to implement
				teaching programs under subsection
				(j).
								.
						7008.Grants for
			 research on production and marketing of alcohols and industrial hydrocarbons
			 from agricultural commodities and forest productsSection 1419(d) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3154(d)) is
			 amended by striking 2007 and inserting
			 2012.
				7009.Policy
			 research centersSection 1419A
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3155) is amended—
					(1)in subsection
			 (b), by inserting (including the Food Agricultural Policy Research
			 Institute, the Agricultural and Food Policy Center, the Rural Policy Research
			 Institute, and the Community Vitality Center) after research
			 institutions and organizations; and
					(2)in subsection
			 (d), by striking 2007 and inserting 2012.
					7010.Human
			 nutrition intervention and health promotion research programSection 1424(d) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3174(d)) is
			 amended by striking 2007 and inserting
			 2012.
				7011.Pilot
			 research program to combine medical and agricultural researchSection 1424A(d) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3174a(d)) is amended by striking 2007 and inserting
			 2012.
				7012.Nutrition
			 education program
					(a)DefinitionsSection
			 1425 of the National Agricultural Research, Extension, and Teaching Policy Act
			 of 1977 (7 U.S.C. 3175) is amended—
						(1)by redesignating
			 subsections (a) through (c) as subsections (b) through (d),
			 respectively;
						(2)by striking the
			 section heading and Sec.
			 1425. and inserting the following:
							
								1425.Nutrition
				education program
									(a)DefinitionsIn
				this section, the terms 1862 Institution and 1890
				Institution have the meaning given those terms in section 2 of the
				Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
				7601).
									;
				
						(3)in subsection (b)
			 (as redesignated by paragraph (1)), by striking The Secretary
			 and inserting the following:
							
								(b)EstablishmentThe
				Secretary
								;
				and
						(4)in subsection (c)
			 (as so redesignated), by striking In order to enable and
			 inserting the following:
							
								(c)Employment and
				trainingTo
				enable
								.
						(b)Funding to
			 1862, 1890, and insular area institutionsSubsection (d) of
			 section 1425 of the National Agricultural Research, Extension, and Teaching
			 Policy Act of 1977 (7 U.S.C. 3175) (as redesignated by subsection (a)(1)) is
			 amended—
						(1)in the matter
			 preceding paragraph (1), by striking Beginning and inserting the
			 following:
							
								(d)Allocation of
				fundingBeginning
								;
				and
						(2)in paragraph (2),
			 by striking subparagraph (B) and inserting the following:
							
								(B)Notwithstanding
				section 3(d)(2) of the Act of May 8, 1914 (7 U.S.C. 343(d)(2)), the remainder
				shall be allocated among the States as follows:
									(i)$100,000 shall be
				distributed to each 1862 and 1890 land-grant college and university.
									(ii)(I)Subject to subclause
				(II), of the remainder, 10 percent for fiscal year 2008, 11 percent for fiscal
				year 2009, 12 percent for fiscal year 2010, 13 percent for fiscal year 2011, 14
				percent for fiscal year 2012, and 15 percent for each fiscal year thereafter,
				shall be distributed among the 1890 Institutions, to be allocated to each 1890
				Institution in an amount that bears the same ratio to the total amount to be
				allocated under this clause as—
											(aa)the population living at or below 125
				percent of the income poverty guidelines (as prescribed by the Office of
				Management and Budget and as adjusted pursuant to section 673(2) of the
				Community Services Block Grant Act (42 U.S.C. 9902(2))) in the State in which
				the 1890 Institution is located; bears to
											(bb)the total population living at or
				below 125 percent of the income poverty guidelines in all States that have 1890
				Institutions, as determined by the last preceding decennial census at the time
				each such additional amount is first appropriated.
											(II)The total amount allocated under this
				clause shall not exceed the amount of the funds appropriated for the conduct of
				the expanded food and nutrition education program for the fiscal year that are
				in excess of the amount appropriated for the conduct of the program for fiscal
				year 2007.
										(iii)(I)Subject to subclauses (II) and (III), the
				remainder shall be allocated to the 1860 institution in each State (including
				the appropriate insular area institution and the University of the District of
				Columbia) in an amount that bears the same ratio to the total amount to be
				allocated under this subparagraph as—
											(aa)the population of the State living at or
				below 125 percent of the income poverty guidelines prescribed by the Office of
				Management and Budget (adjusted pursuant to section 673(2) of the Omnibus
				Budget Reconciliation Act of 1981 (42 U.S.C. 9902(2))); bears to
											(bb)the total population of all the States
				living at or below 125 percent of the income poverty guidelines, as determined
				by the last preceding decennial census at the time each such additional amount
				is first appropriated.
											(II)The total amount allocated under this
				clause to the University of the District of Columbia shall not exceed the
				amount described in clause (ii)(II), reduced by the amount allocated to the
				University of the District of Columbia under clause (ii).
										(III)Nothing in this clause precludes the
				Secretary from developing educational materials and programs for persons in
				income ranges above the level designated in this
				clause.
										.
						(c)Authorization
			 of appropriationsSubsection (d)(3) of section 1425 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3175) (as redesignated by subsection (a)(1)) is amended—
						(1)by striking
			 There is and inserting the following:
							
								(3)Authorization
				of appropriationsThere
				is
								; and
						(2)by striking
			 $83,000,000 for each of fiscal years 1996 through 2007 and
			 inserting $90,000,000 for each of fiscal years 2008 through
			 2012.
						(d)Conforming
			 amendmentSection 1588(b) of the Food Security Act of 1985 (7
			 U.S.C. 3175e(b)) is amended by striking section 1425(c)(2) and
			 inserting section 1425(d)(2).
					(e)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2007.
					7013.Continuing
			 animal health and disease research programsSection 1433(a) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3195(a)) is
			 amended in the first sentence by striking 2007 and inserting
			 2012.
				7014.Appropriations
			 for research on national or regional problemsSection 1434(a) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3196(a)) is
			 amended by striking 2007 and inserting
			 2012.
				7015.Animal health
			 and disease research programSection 1434(b) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3196(b)) is
			 amended by inserting after universities the following:
			 (including 1890 Institutions (as defined in section 2 of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7601))).
				7016.Authorization
			 level for extension at 1890 land-grant collegesSection 1444(a)(2) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3221(a)(2)) is amended by striking 15 percent and inserting
			 20 percent.
				7017.Authorization
			 level for agricultural research at 1890 land-grant collegesSection 1445(a)(2) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3222(a)(2)) is amended by striking 25 percent and inserting
			 30 percent.
				7018.Grants to
			 upgrade agricultural and food sciences facilities at 1890 land-grant colleges,
			 including Tuskegee UniversitySection 1447(b) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222b(b)) is
			 amended by striking 2007 and inserting
			 2012.
				7019.Grants to
			 upgrade agriculture and food sciences facilities at the District of Columbia
			 land grant universityThe
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 is
			 amended by inserting after section 1447 (7 U.S.C. 3222b) the following:
					
						1447A.Grants to
				upgrade agriculture and food sciences facilities at the District of Columbia
				land grant university
							(a)PurposeIt
				is the intent of Congress to assist the land grant university in the District
				of Columbia established under section 208 of the District of Columbia Public
				Postsecondary Education Reorganization Act (Public Law 93–471; 88 Stat. 1428)
				in efforts to acquire, alter, or repair facilities or relevant equipment
				necessary for conducting agricultural research.
							(b)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $750,000 for each of fiscal years 2008 through
				2012.
							.
				7020.National
			 research and training virtual centersSection 1448 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222c) is
			 amended by striking 2007 each place it appears in subsections
			 (a)(1) and (f) and inserting 2012.
				7021.Matching funds
			 requirement for research and extension activities of 1890
			 InstitutionsSection 1449(c)
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3222d(c)) is amended in the first sentence by striking
			 2007 and inserting 2012..
				7022.Hispanic-serving
			 institutionsSection 1455 of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3241) is amended—
					(1)in subsection (a)
			 by striking (or grants without regard to any requirement for
			 competition);
					(2)in subsection (b)—
						(A)in paragraph (1),
			 by striking of consortia;
						(B)in paragraph (3),
			 by striking , beginning with the mentoring of students and all
			 that follows through doctoral degree; and
						(C)in paragraph
			 (4)—
							(i)by
			 striking 2 or more; and
							(ii)by
			 striking , or between Hispanic-serving and all that follows
			 through the private sector,; and
							(3)in subsection (c)—
						(A)by striking $20,000,000 and
			 inserting $40,000,000; and
						(B)by striking 2007 and
			 inserting 2012.
						7023.Hispanic-serving
			 agricultural colleges and universities
					(a)In
			 generalThe National Agricultural Research, Extension and
			 Teaching Policy Act of 1977 is amended by inserting after section 1455 (7
			 U.S.C. 3241) the following:
						
							1456.Hispanic-serving
				agricultural colleges and universities
								(a)Definition of
				endowment fundIn this section, the term endowment
				fund means the Hispanic-Serving Agricultural Colleges and Universities
				Fund established under subsection (b).
								(b)Endowment
									(1)In
				generalThe Secretary of the Treasury shall establish in
				accordance with this subsection a Hispanic-Serving Agricultural Colleges and
				Universities Fund.
									(2)AgreementsThe
				Secretary of the Treasury may enter into such agreements as are necessary to
				carry out this subsection.
									(3)Deposit to the
				endowment fundThe Secretary of the Treasury shall deposit in the
				endowment fund any—
										(A)amounts made
				available through Acts of appropriations, which shall be the endowment fund
				corpus; and
										(B)interest earned
				on the endowment fund corpus.
										(4)InvestmentsThe
				Secretary of the Treasury shall invest the endowment fund corpus and income in
				interest-bearing obligations of the United States.
									(5)Withdrawals and
				expenditures
										(A)CorpusThe
				Secretary of the Treasury may not make a withdrawal or expenditure from the
				endowment fund corpus.
										(B)WithdrawalsOn
				September 30, 2008, and each September 30 thereafter, the Secretary of the
				Treasury shall withdraw the amount of the income from the endowment fund for
				the fiscal year and warrant the funds to the Secretary of Agriculture who,
				after making adjustments for the cost of administering the endowment fund,
				shall distribute the adjusted income as follows:
											(i)60 percent shall
				be distributed among the Hispanic-serving agricultural colleges and
				universities on a pro rata basis based on the Hispanic enrollment count of each
				institution.
											(ii)40 percent shall
				be distributed in equal shares to the Hispanic-serving agricultural colleges
				and universities.
											(6)EndowmentsAmounts
				made available under this subsection shall be held and considered to be granted
				to Hispanic-serving agricultural colleges and universities to establish an
				endowment in accordance with this subsection.
									(7)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary such sums as are necessary to carry out this subsection for fiscal
				year 2008 and each fiscal year thereafter.
									(c)Authorization
				for annual payments
									(1)In
				generalFor fiscal year 2008 and each fiscal year thereafter,
				there are authorized to be appropriated to the Department of Agriculture to
				carry out this subsection an amount equal to the product obtained by
				multiplying—
										(A)$80,000;
				by
										(B)the number of
				Hispanic-serving agricultural colleges and universities.
										(2)PaymentsFor
				fiscal year 2008 and each fiscal year thereafter, the Secretary of the Treasury
				shall pay to the treasurer of each Hispanic-Serving agricultural college and
				university an amount equal to—
										(A)the total amount
				made available by appropriations under subparagraph (A); divided by
										(B)the number of
				Hispanic-serving agricultural colleges and universities.
										(3)Use of
				funds
										(A)In
				generalAmounts authorized to be appropriated under this
				subsection shall be used in the same manner as is prescribed for colleges under
				the Act of August 30, 1890 (commonly known as the Second Morrill
				Act) (7 U.S.C. 321 et seq.).
										(B)Relationship to
				other lawExcept as otherwise provided in this subsection, the
				requirements of that Act shall apply to Hispanic-serving agricultural colleges
				and universities under this section.
										(d)Institutional
				capacity-building grants
									(1)In
				generalFor fiscal year 2008 and each fiscal year thereafter, the
				Secretary shall make grants to assist Hispanic-serving agricultural colleges
				and universities in institutional capacity building (not including alteration,
				repair, renovation, or construction of buildings).
									(2)Criteria for
				institutional capacity-building grants
										(A)Requirements
				for grantsThe Secretary shall make grants under this subsection
				on the basis of a competitive application process under which Hispanic-serving
				agricultural colleges and universities may submit applications to the Secretary
				at such time, in such manner, and containing such information as the Secretary
				may require.
										(B)Demonstration
				of need
											(i)In
				generalAs part of an application for a grant under this
				subsection, the Secretary shall require the applicant to demonstrate need for
				the grant, as determined by the Secretary.
											(ii)Other sources
				of fundingThe Secretary may award a grant under this subsection
				only to an applicant that demonstrates a failure to obtain funding for a
				project after making a reasonable effort to otherwise obtain the
				funding.
											(C)Payment of
				non-Federal shareA grant awarded under this subsection shall be
				made only if the recipient of the grant pays a non-Federal share in an amount
				that is specified by the Secretary and based on assessed institutional
				needs.
										(3)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary such sums as are necessary to carry out this subsection for fiscal
				year 2008 and each fiscal year thereafter.
									(e)Competitive
				grants program
									(1)In
				generalThe Secretary shall establish a competitive grants
				program to fund fundamental and applied research at Hispanic-serving
				agricultural colleges and universities in agriculture, human nutrition, food
				science, bioenergy, and environmental science.
									(2)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary such sums as are necessary to carry out this subsection for fiscal
				year 2008 and each fiscal year
				thereafter.
									.
					(b)ExtensionSection
			 3 of the Smith-Lever Act (7 U.S.C. 343) is amended—
						(1)in subsection
			 (b), by adding at the end the following:
							
								(4)Annual
				appropriation for Hispanic-serving agricultural colleges and
				universities
									(A)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary such sums as are necessary to carry out this paragraph for fiscal
				year 2008 and each fiscal year thereafter.
									(B)Additional
				amountAmounts made available under this paragraph shall be in
				addition to any other amounts made available under this section to States, the
				Commonwealth of Puerto Rico, or any other territory or possession of the United
				States.
									(C)AdministrationAmounts
				made available under this paragraph shall be—
										(i)distributed on
				the basis of a competitive application process to be developed and implemented
				by the Secretary and paid by the Secretary to the State institutions
				established in accordance with the Act of July 2, 1862 (commonly known as the
				First Morrill Act) (7 U.S.C. 301 et seq.); and
										(ii)administered by
				State institutions through cooperative agreements with the Hispanic-serving
				agricultural colleges and universities (as defined in section 1456 of the
				National Agricultural Research, Extension and Teaching Policy Act of 1977) in
				the State in accordance with regulations promulgated by the
				Secretary.
										;
				and
						(2)in subsection
			 (f)—
							(A)in the subsection
			 heading, by inserting and
			 Hispanic-serving agricultural colleges and
			 universities after 1994 Institutions;
			 and
							(B)by striking
			 pursuant to subsection (b)(3) and inserting or
			 Hispanic-serving agricultural colleges and universities in accordance with
			 paragraphs (3) and (4) of subsection (b).
							7024.
			 International agricultural research, extension, and educationSection 1458(a) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3291(a)) is
			 amended—
					(1)in paragraph
			 (1)—
						(A)in subparagraph
			 (A), by striking and after the semicolon;
						(B)in subparagraph
			 (B), by adding and at the end; and
						(C)by adding at the
			 end the following:
							
								(C)giving priority
				to those institutions with existing memoranda of understanding, agreements, or
				other formal ties to United States institutions, or Federal or State
				agencies;
								;
						(2)in paragraph (3),
			 by inserting Hispanic-serving agricultural colleges and
			 universities, after universities,;
					(3)in paragraph
			 (7)(A), by striking and land-grant colleges and universities and
			 inserting , land-grant colleges and universities, and Hispanic-serving
			 agricultural colleges and universities;
					(4)in paragraph
			 (9)—
						(A)in subparagraph
			 (A), by striking or other colleges and universities and
			 inserting , Hispanic-serving agricultural colleges and universities, or
			 other colleges and universities; and
						(B)in subparagraph
			 (D), by striking and at the end;
						(5)in paragraph
			 (10), by striking the period at the end and inserting ; and;
			 and
					(6)by adding at the
			 end the following:
						
							(11)establish a
				program for the purpose of providing fellowships to United States or foreign
				students to study at foreign agricultural colleges and universities working
				under agreements provided for under paragraph
				(3).
							.
					7025.Competitive
			 grants for international agricultural science and education
			 programsSection 1459A(c) of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3292b(c)) is amended by striking 2007 and inserting
			 2012.
				7026.Indirect
			 costsSection 1462(a) of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3310(a)) is amended by striking shall not exceed 19
			 percent and inserting shall be the negotiated indirect rate of
			 cost established for an institution by the appropriate Federal audit agency for
			 the institution, not to exceed 30 percent.
				7027.Research
			 equipment grantsSection
			 1462A(e) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3310a(e)) is amended by striking 2007 and
			 inserting 2012.
				7028.University
			 researchSection 1463 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3311) is amended by striking 2007 each place it appears
			 in subsections (a) and (b) and inserting 2012.
				7029.Extension
			 ServiceSection 1464 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3312) is amended by striking 2007 and inserting
			 2012.
				7030.Supplemental
			 and alternative cropsSection
			 1473D(a) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3319d(a)) is amended by striking 2007 and
			 inserting 2012.
				7031.Aquaculture
			 research facilities
					(a)Fish disease
			 programSection 1475(f) of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3322(f)) is
			 amended—
						(1)by striking
			 The Secretary and inserting the following:
							
								(1)In
				generalThe Secretary
								;
				and
						(2)by adding at the
			 end the following:
							
								(2)Viral
				hemorrhagic septicemia
									(A)In
				generalThe study of viral hemorrhagic septicemia (referred to in
				this paragraph as VHS) and VHS management shall be considered an
				area of priority research under this subsection.
									(B)Consultation
										(i)In
				generalThe Secretary shall consult with appropriate directors of
				State natural resource management and agriculture agencies in areas that are
				VHS positive as of the date of enactment of this paragraph to develop and
				implement a comprehensive set of priorities for managing VHS, including
				providing funds for research into the spread and control of the disease,
				surveillance, monitoring, risk evaluation, enforcement, screening, education
				and outreach, and management.
										(ii)ConsiderationThe
				Secretary shall provide special consideration to the recommendations of the
				directors described in clause (i) in the development of the VHS
				priorities.
										.
						(b)Authorization
			 of appropriationsSection 1477 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3324) is amended
			 by striking 2007 and inserting 2012.
					7032.Rangeland
			 research
					(a)GrantsSection 1480(a) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3333(a)) is amended—
						(1)in paragraph (1), by striking ;
			 and and inserting a semicolon;
						(2)in paragraph (2), by striking the period at
			 the end and inserting ; and; and
						(3)by adding at the end the following:
							
								(3)pilot programs to
				coordinate and conduct collaborative projects to address natural resources
				management issues and facilitate the collection of information and analysis to
				provide Federal and State agencies, private landowners, and the public with
				information to allow for improved management of public and private
				rangeland.
								.
						(b)Matching
			 requirementsSection 1480(b)(2) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3333(b)(2)) is
			 amended by striking subsection (a)(2) and inserting
			 paragraph (2) or (3) of subsection (a).
					(c)Authorization
			 of appropriationsSection 1483(a) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3336(a)) is
			 amended by striking 2007 and inserting
			 2012.
					7033.Special
			 authorization for biosecurity planning and responseSection 1484(a) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3351(a)) is
			 amended by striking 2007 and inserting
			 2012.
				7034.Resident
			 instruction and distance education grants program for insular area institutions
			 of higher education
					(a)Distance
			 education grants for insular areasSection 1490(f) of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3362(f)) is amended by striking 2007 and inserting
			 2012.
					(b)Resident
			 instruction grants for insular areasSection 1491 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3363) is
			 amended—
						(1)by redesignating subsection (e) as
			 subsection (c); and
						(2)in subsection (c) (as so redesignated), by
			 striking 2007 and inserting 2012.
						7035.Farm
			 management training and public farm benchmarking databaseSubtitle K of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 is amended by inserting
			 after section 1467 (7 U.S.C. 3313) the following:
					
						1468.Farm
				management training and public farm benchmarking database
							(a)DefinitionsIn
				this section:
								(1)Benchmark,
				benchmarkingThe term benchmark or
				benchmarking means the process of comparing the performance of an
				agricultural enterprise against the performance of other similar enterprises,
				through the use of comparable and reliable data, in order to identify business
				management strengths, weaknesses, and steps necessary to improve management
				performance and business profitability.
								(2)Farm management
				associationThe term farm management association
				means a public or nonprofit organization or educational program—
									(A)the purpose of
				which is to assist farmers, ranchers, and other agricultural operators to
				improve financial management and business profitability by providing training
				on farm financial planning and analysis, record keeping, and other farm
				management topics; and
									(B)that is
				affiliated with a land-grant college or university, other institution of higher
				education, or nonprofit entity.
									(3)National farm
				management centerThe term National Farm Management
				Center means a land-grant college or university that, as determined by
				the Secretary—
									(A)has collaborative
				partnerships with more than 5 farm management associations that are
				representative of agricultural diversity in multiple regions of the United
				States;
									(B)has maintained
				and continues to maintain farm financial analysis software applicable to the
				production and management of a wide range of crop and livestock agricultural
				commodities (including some organic commodities);
									(C)has established
				procedures that enable producers—
										(i)to benchmark the
				farms of the producers against peer groups; and
										(ii)to query the
				benchmarking database by location, farm type, farm size, and commodity at the
				overall business and individual enterprise levels; and
										(D)has provided and
				continues to provide public online access to farm and ranch financial
				benchmarking databases.
									(b)Establishment
								(1)In
				generalThe Secretary shall establish a National Farm Management
				Center to improve the farm management knowledge and skills of individuals
				directly involved in production agriculture through—
									(A)participation in
				a farm management education and training program; and
									(B)direct access to
				a public farm benchmarking database.
									(2)ProposalsThe
				Secretary shall request proposals from appropriate land-grant colleges and
				universities for the establishment of a National Farm Management Center in
				accordance with this section.
								(3)RequirementsThe
				National Farm Management Center established under paragraph (1) shall—
									(A)coordinate
				standardized financial analysis methodologies for use by farmers, ranchers,
				other agricultural operators, and farm management associations;
									(B)provide the
				software tools necessary for farm management associations, farmers, ranchers,
				and other agricultural operators to perform the necessary financial analyses,
				including the benchmarking of individual enterprises; and
									(C)develop and
				maintain a national farm financial database to facilitate those financial
				analyses and benchmarking that is available online to farmers, ranchers, other
				agricultural operators, farm management associations, and the public.
									(c)Administrative
				expensesNot more than 8 percent of the funds made available to
				carry out this section may be used for the payment of administrative expenses
				of the Department of Agriculture in carrying out this section.
							(d)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				section.
							.
				7036.Tropical and
			 subtropical agricultural researchSubtitle K of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310 et seq.) is
			 amended by adding at the end the following:
					
						1473E.Tropical and
				subtropical agricultural research
							(a)Definition of
				Caribbean and Pacific basinsIn this section, the term
				Caribbean and Pacific basins, means—
								(1)the States of
				Florida and Hawaii;
								(2)the Commonwealth
				of Puerto Rico;
								(3)the United States
				Virgin Islands;
								(4)Guam;
								(5)American
				Samoa;
								(6)the Commonwealth
				of the Northern Mariana Islands;
								(7)the Federated
				States of Micronesia;
								(8)the Republic of
				the Marshall Islands; and
								(9)the Republic of
				Palau.
								(b)EstablishmentThe
				Secretary shall establish a program, to be known as the Tropical and
				Subtropical Agricultural Research Program, to sustain the agriculture
				and environment of the Caribbean and Pacific basins, by supporting the full
				range of research relating to food and agricultural sciences in the Caribbean
				and Pacific basins, with an emphasis on—
								(1)pest
				management;
								(2)deterring
				introduction and establishment of invasive species;
								(3)enhancing
				existing and developing new tropical and subtropical agricultural products;
				and
								(4)expanding
				value-added agriculture in tropical and subtropical ecosystems.
								(c)Grants
								(1)In
				generalIn carrying out this section, the Secretary shall provide
				grants to be awarded competitively to support tropical and subtropical
				agricultural research in the Caribbean and Pacific basins.
								(2)Eligible
				entitiesTo be eligible to receive a grant, an entity shall be a
				land-grant college or university, or affiliated with a land-grant college or
				university, that is located in any region of the Caribbean and Pacific
				basin.
								(3)Requirements
									(A)Equal
				amountsThe total amount of grants provided under this subsection
				shall be equally divided between the Caribbean and Pacific basins, as
				determined by the Secretary.
									(B)Research
				infrastructure and capability priorityIn providing grants under
				this subsection, the Secretary shall give priority to projects of eligible
				entities that—
										(i)expand the
				infrastructure and capability of the region of the eligible entity;
										(ii)scientifically
				and culturally address regional agricultural and environmental challenges;
				and
										(iii)sustain
				agriculture in the region of the eligible entity.
										(C)TermThe
				term of a grant provided under this subsection shall not exceed 5 years.
									(D)ProhibitionsA
				grant provided under this subsection shall not be used for the planning,
				repair, rehabilitation, acquisition, or construction of any building or
				facility.
									(d)Funding
								(1)Set-asideNot
				less than 25 percent of the funds made available to carry out this section
				during a fiscal year shall be used to support programs and services
				that—
									(A)address the pest
				management needs of a region in the Caribbean and Pacific basins; or
									(B)minimize the
				impact to a region in the Caribbean and Pacific basins of invasive
				species.
									(2)Administrative
				costsThe Secretary shall use not more than 4 percent of the
				funds made available under subsection (e) for administrative costs incurred by
				the Secretary in carrying out this section.
								(e)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary to carry out this section such sums as are necessary for each of
				fiscal years 2008 through
				2012.
							.
				7037.Regional
			 centers of excellenceSubtitle
			 K of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3310 et seq.) (as amended by section 7036) is amended by adding
			 at the end the following:
					
						1473F.Regional
				centers of excellence
							(a)PurposesThe
				purposes of this section are—
								(1)to authorize
				regional centers of excellence for specific agricultural commodities;
				and
								(2)to develop a
				national, coordinated program of research, teaching, and extension for
				commodities that will—
									(A)be cost effective
				by reducing duplicative efforts regarding research, teaching, and
				extension;
									(B)leverage
				available resources by using public/private partnerships among industry groups,
				institutions of higher education, and the Federal Government;
									(C)increase the
				economic returns to agricultural commodity industries by identifying,
				attracting, and directing funds to high-priority industry issues; and
									(D)more effectively
				disseminate industry issue solutions to target audiences through web-based
				extension information, instructional courses, and educational or training
				modules.
									(b)DefinitionsIn
				this section:
								(1)Agricultural
				commodityThe term agricultural commodity has the
				meaning given the term in section 513 of the Commodity Promotion, Research, and
				Information Act of 1996 (7 U.S.C. 7412).
								(2)Land-grant
				colleges and universitiesThe term land-grant colleges and
				universities means—
									(A)1862 Institutions
				(as defined in section 2 of the Agricultural Research, Extension, and Education
				Reform Act of 1998 (7 U.S.C. 7601));
									(B)1890 Institutions
				(as defined in section 2 of that Act); and
									(C)1994 Institutions
				(as defined in section 2 of that Act).
									(c)Establishment
								(1)Original
				compositionThe Secretary shall establish regional centers of
				excellence for specific agricultural commodities that are each comprised
				of—
									(A)a lead land-grant
				college or university; and
									(B)1 or more member
				land-grant colleges and universities that provide financial support to the
				regional center of excellence.
									(2)Board of
				directorsEach regional center of excellence shall be
				administered by a board of directors consisting of 15 members, as determined by
				the lead and member land-grant colleges and universities of the center.
								(3)Additional
				directors and institutionsEach board of directors of a regional
				center of excellence may—
									(A)designate
				additional land-grant colleges and universities as members of the center;
				and
									(B)designate
				representatives of the additional land-grant colleges and universities and
				agriculture industry groups to be additional members of the board of
				directors.
									(d)ProgramsEach
				regional center of excellence shall achieve the purposes of this section
				through—
								(1)research
				initiatives focused on issues pertaining to the specific agricultural
				commodity;
								(2)teaching
				initiatives at lead and member land-grant colleges and universities to provide
				intensive education relating to the specific agricultural commodity; and
								(3)extension
				initiatives focusing on an internet-based information gateway to provide for
				relevant information development, warehousing, and delivery.
								(e)Funding
								(1)In
				generalEach regional center of excellence shall be funded
				through the use of—
									(A)grants made by
				the Secretary; and
									(B)matching funds
				provided by land-grant colleges and universities and agriculture industry
				groups.
									(2)ProcessThe
				board of directors of each regional center of excellence shall have the
				responsibility for submitting grant proposals to the Secretary to carry out the
				research, education, and extension program activities described in subsection
				(d).
								(3)Term of
				grantThe term of a grant under this subsection may not exceed 5
				years.
								(f)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as are necessary for each of fiscal years 2008
				through
				2012.
							.
				7038.National
			 Drought Mitigation CenterSubtitle K of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310 et seq.)
			 (as amended by section 7037) is amended by adding at the end the
			 following:
					
						1473G.National
				Drought Mitigation Center
							(a)In
				generalThe Secretary shall offer to enter into an agreement with
				the National Drought Mitigation Center, under which the Center shall—
								(1)continue to
				produce the United States Drought Monitor;
								(2)maintain a
				clearinghouse and internet portal on drought; and
								(3)develop new
				drought mitigation and preparedness strategies, responses, models, and
				methodologies for the agricultural community.
								(b)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for each fiscal
				year.
							.
				7039.Agricultural
			 development in the American-Pacific regionSubtitle K of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310 et seq.)
			 (as amended by section 7038) is amended by adding at the end the
			 following:
					
						1473H.Agricultural
				development in the American-Pacific region
							(a)DefinitionsIn
				this section:
								(1)American-Pacific
				regionThe term American-Pacific region means the
				region encompassing—
									(A)American
				Samoa;
									(B)Guam;
									(C)the Commonwealth
				of the Northern Mariana Islands;
									(D)the Federated
				States of Micronesia;
									(E)the Republic of
				the Marshall Islands;
									(F)the Republic of
				Palau;
									(G)the State of
				Hawaii; and
									(H)the State of
				Alaska.
									(2)ConsortiumThe
				term consortium means a collaborative group that—
									(A)is composed of
				each eligible institution; and
									(B)submits to the
				Secretary an application for a grant under subsection (b)(2).
									(3)Eligible
				institutionThe term eligible institution means a
				land-grant college or university that is located in the American-Pacific
				region.
								(b)Agricultural
				development in the American pacific grants
								(1)In
				generalThe Secretary may make grants to a consortium of eligible
				institutions to carry out integrated research, extension, and instruction
				programs in support of food and agricultural sciences.
								(2)ApplicationTo
				receive a grant under paragraph (1), a consortium of eligible institutions
				shall submit to the Secretary an application that includes—
									(A)for each eligible
				institution, a description of each objective, procedure, and proposed use of
				funds relating to any funds provided by the Secretary to the consortium under
				paragraph (1); and
									(B)the method of
				allocation proposed by the consortium to distribute to each eligible
				institution any funds provided by the Secretary to the consortium under
				paragraph (1).
									(3)Use of
				funds
									(A)In
				generalAn eligible institution that receives funds through a
				grant under paragraph (1) shall use the funds—
										(i)to acquire the
				equipment, instrumentation, networking capability, hardware and software,
				digital network technology, and infrastructure required to integrate research,
				extension, and instruction programs in the American-Pacific region;
										(ii)to develop and
				provide support for conducting research, extension, and instruction programs in
				support of food and agricultural sciences relevant to the American-Pacific
				region, with special emphasis on—
											(I)the management of
				pests; and
											(II)the control of
				the spread of invasive alien species; and
											(iii)to provide
				leadership development to administrators, faculty, and staff of the eligible
				institution with responsibility for programs relating to agricultural research,
				extension, and instruction.
										(B)Prohibited
				usesAn eligible institution that receives funds through a grant
				under paragraph (1) may not use the funds for any cost relating to the
				planning, acquisition, construction, rehabilitation, or repair of any building
				or facility of the eligible institution.
									(4)Grant
				termA grant under paragraph (1) shall have a term of not more
				than 5 years.
								(5)Administration
									(A)Authority of
				secretaryThe Secretary may carry out this section in a manner
				that recognizes the different needs of, and opportunities for, each eligible
				institution.
									(B)Administrative
				costsThe Secretary shall use not more than 4 percent of the
				amount appropriated under subsection (d) for a fiscal year to pay
				administrative costs incurred in carrying out this section.
									(c)No effect on
				distribution of fundsNothing in this section affects any basis
				for distribution of funds by a formula in existence on the date of enactment of
				this section relating to—
								(1)the Federated
				States of Micronesia;
								(2)the Republic of
				the Marshall Islands; or
								(3)the Republic of
				Palau.
								(d)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this section for each of fiscal years 2008
				through
				2012.
							.
				7040.Borlaug
			 international agricultural science and technology fellowship
			 programSubtitle K of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3310 et seq.) (as amended by section 7039) is amended by adding at the
			 end the following:
					
						1473I.Borlaug
				international agricultural science and technology fellowship program
							(a)Fellowship
				program
								(1)In
				generalThe Secretary shall establish a fellowship program, to be
				known as the Borlaug International Agricultural Science and Technology
				Fellowship Program, to provide fellowships for scientific training and
				study in the United States to individuals from eligible countries (as described
				in subsection (b)) who specialize in agricultural education, research, and
				extension.
								(2)ProgramsThe
				Secretary shall carry out the fellowship program by implementing 3 programs
				designed to assist individual fellowship recipients, including—
									(A)a graduate
				studies program in agriculture to assist individuals who participate in
				graduate agricultural degree training at a United States institution;
									(B)an individual
				career improvement program to assist agricultural scientists from developing
				countries in upgrading skills and understanding in agricultural science and
				technology; and
									(C)a Borlaug
				agricultural policy executive leadership course to assist senior agricultural
				policy makers from eligible countries, with an initial focus on individuals
				from sub-Saharan Africa and the newly independent states of the former Soviet
				Union.
									(b)Eligible
				countriesAn eligible country is a developing country, as
				determined by the Secretary using a gross national income per capita test
				selected by the Secretary.
							(c)Purpose of
				fellowshipsA fellowship provided under this section
				shall—
								(1)promote food
				security and economic growth in eligible countries by—
									(A)educating a new
				generation of agricultural scientists;
									(B)increasing
				scientific knowledge and collaborative research to improve agricultural
				productivity; and
									(C)extending that
				knowledge to users and intermediaries in the marketplace; and
									(2)shall
				support—
									(A)training and
				collaborative research opportunities through exchanges for entry level
				international agricultural research scientists, faculty, and policymakers from
				eligible countries;
									(B)collaborative
				research to improve agricultural productivity;
									(C)the transfer of
				new science and agricultural technologies to strengthen agricultural practice;
				and
									(D)the reduction of
				barriers to technology adoption.
									(d)Fellowship
				recipients
								(1)Eligible
				candidatesThe Secretary may provide fellowships under this
				section to individuals from eligible countries who specialize in or have
				experience in agricultural education, research, extension, or related fields,
				including—
									(A)individuals from
				the public and private sectors; and
									(B)private
				agricultural producers.
									(2)Candidate
				identificationThe Secretary shall use the expertise of United
				States land grant colleges and universities and similar universities,
				international organizations working in agricultural research and outreach, and
				national agricultural research organizations to help identify program
				candidates for fellowships under this section from the public and private
				sectors of eligible countries.
								(e)Use of
				fellowshipsA fellowship provided under this section shall be
				used—
								(1)to promote
				collaborative programs among agricultural professionals of eligible countries,
				agricultural professionals of the United States, the international agricultural
				research system, and, as appropriate, United States entities conducting
				research; and
								(2)to support
				fellowship recipients through programs described in subsection (a)(2).
								(f)Program
				implementationThe Secretary shall provide for the management,
				coordination, evaluation, and monitoring of the overall Borlaug International
				Agricultural Science and Technology Fellowship Program and for the individual
				programs described in subsection (a)(2), except that the Secretary may contract
				out to 1 or more collaborating universities the management of 1 or more of the
				fellowship programs.
							(g)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this section, to remain available until
				expended.
							.
				7041.New Era Rural
			 Technology ProgramSubtitle K
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3310 et seq.) (as amended by section 7040) is amended by adding
			 at the end the following:
					
						1473J.New Era Rural Technology Program
							(a)Definition of
				rural community collegeIn this section, the term rural
				community college means an institution of higher education that—
								(1)admits as regular
				students individuals who—
									(A)are beyond the
				age of compulsory school attendance in the State in which the institution is
				located; and
									(B)have the ability
				to benefit from the training offered by the institution, in accordance with
				criteria established by the Secretary;
									(2)does not provide
				an educational program for which it awards a bachelor’s degree or an equivalent
				degree;
								(3)(A)provides an educational
				program of not less than 2 years that is acceptable for full credit toward such
				a degree; or
									(B)offers a 2–year program in
				engineering, technology, mathematics, or the physical, chemical or biological
				sciences that is designed to prepare a student to work as a technician or at
				the semiprofessional level in engineering, scientific, or other technological
				fields requiring the understanding and application of basic engineering,
				scientific, or mathematical principles of knowledge; and
									(4)is located in a
				rural area (as defined in section 343(a) of the Consolidated Farm and Rural
				Development Act (7 U.S.C. 1991(a)).
								(b)Program
								(1)In
				generalThe Secretary shall establish a program, to be known as
				the New Era Rural Technology Program, under which the Secretary
				shall make grants available for technology development, applied research, and
				training to aid in the development of an agriculture-based renewable energy
				workforce.
								(2)FieldsIn
				making grants under the program, the Secretary shall support the fields
				of—
									(A)bioenergy;
									(B)pulp and paper
				manufacturing; and
									(C)agriculture-based
				renewable energy resources.
									(c)EligibilityTo
				be eligible to receive a grant under this section, an entity shall—
								(1)be a rural
				community college or advanced technological center (as determined by the
				Secretary), in existence on the date of the enactment of this section, that
				participates in agricultural or bioenergy research and applied research;
								(2)have a proven
				record of development and implementation of programs to meet the needs of
				students, educators, business, and industry to supply the agriculture-based,
				renewable energy, or pulp and paper manufacturing fields with certified
				technicians, as determined by the Secretary; and
								(3)have the ability
				to leverage existing partnerships and occupational outreach and training
				programs for secondary schools, 4-year institutions, and relevant nonprofit
				organizations.
								(d)Grant
				priorityIn making grants under this section, the Secretary shall
				give preference to rural community colleges working in partnership—
								(1)to improve
				information sharing capacity; and
								(2)to maximize the
				ability of eligible recipients to meet the purposes of this section.
								(e)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this section for each of fiscal years 2008
				through
				2012.
							.
				7042.Farm and
			 ranch stress assistance networkSubtitle K of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310 et seq.)
			 (as amended by section 7041) is amended by adding at the end the
			 following:
					
						1473K.Farm and
				ranch stress assistance network
							(a)In
				generalThe Secretary, in
				cooperation with the Secretary of Health and Human Services, shall establish a
				network, to be known as the Farm and Ranch Stress Assistance
				Network (referred to in this section as the
				Network).
							(b)PurposeThe purpose the network shall be to provide
				behavioral health programs to participants in the agricultural sector in the
				United States.
							(c)GrantsThe
				Secretary, in collaboration with the extension service at the National
				Institute of Food and Agriculture, shall provide grants on a competitive basis
				to States and nonprofit organizations for use in carrying out pilot projects to
				achieve the purpose of the Network.
							(d)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this section for each of fiscal years 2008
				through
				2012.
							.
				7043.Rural
			 entrepreneurship and enterprise facilitation programSubtitle K of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310 et seq.)
			 (as amended by section 7042) is amended by adding at the end the
			 following:
					
						1473L.Rural
				entrepreneurship and enterprise facilitation program
							(a)Definition of
				regional rural development centerIn this section, the term
				regional rural development center means—
								(1)the North Central
				Regional Center for Rural Development (or a designee);
								(2)the Northeast
				Regional Center for Rural Development (or a designee);
								(3)the Southern
				Rural Development Center (or a designee); and
								(4)the Western Rural
				Development Center (or a designee).
								(b)ProjectsThe
				Secretary shall carry out research, extension, and education projects to obtain
				data, convey knowledge, and develop skills through projects that—
								(1)transfer
				practical, reliable, and timely information to rural entrepreneurs and rural
				entrepreneurial development organizations concerning business management,
				business planning, microenterprise, marketing, entrepreneurial education and
				training, and the development of local and regional entrepreneurial systems in
				rural areas and rural communities;
								(2)provide
				education, training, and technical assistance to newly-operational and growing
				rural businesses;
								(3)improve access to
				diverse sources of capital, such as microenterprise loans and venture
				capital;
								(4)determine the
				best methods to train entrepreneurs with respect to preparing business plans,
				recordkeeping, tax rules, financial management, and general business
				practices;
								(5)promote
				entrepreneurship among—
									(A)rural youth,
				minority, and immigrant populations;
									(B)women; and
									(C)low- and
				moderate-income rural residents;
									(6)create networks
				of entrepreneurial support through partnerships among rural entrepreneurs,
				local business communities, all levels of government, nonprofit organizations,
				colleges and universities, and other sectors;
								(7)study and
				facilitate entrepreneurial development systems that best align with the unique
				needs and strengths of particular rural areas and communities; and
								(8)explore promising
				strategies for building an integrated system of program delivery to rural
				entrepreneurs.
								(c)AgreementsTo
				carry out projects under subsection (b), the Secretary shall provide grants
				to—
								(1)land-grant
				colleges and universities, including cooperative extension services,
				agricultural experiment stations, and regional rural development
				centers;
								(2)other colleges
				and universities;
								(3)community,
				junior, technical, and vocational colleges and other 2-year institutions of
				higher education, and post-secondary business and commerce schools;
								(4)elementary
				schools and secondary schools;
								(5)nonprofit
				organizations; and
								(6)Federal, State,
				local, and tribal governmental entities.
								(d)Selection and
				priority of projects
								(1)In
				generalIn selecting projects to be carried out under this
				section, the Secretary shall take into consideration—
									(A)the relevance of
				the project to the purposes of this section;
									(B)the
				appropriateness of the design of the project;
									(C)the likelihood of
				achieving the objectives of the project; and
									(D)the national or
				regional applicability of the findings and outcomes of the project.
									(2)PriorityIn
				carrying out projects under this section, the Secretary shall give priority to
				projects that—
									(A)enhance
				widespread access to entrepreneurial education, including access to such
				education in community-based settings for low- and moderate-income
				entrepreneurs and potential entrepreneurs;
									(B)closely
				coordinate research and education activities, including outreach education
				efforts;
									(C)indicate the
				manner in which the findings of the project will be made readily usable to
				rural entrepreneurs and to rural community leaders;
									(D)maximize the
				involvement and cooperation of rural entrepreneurs; and
									(E)involve
				cooperation and partnerships between rural entrepreneurs, nonprofit
				organizations, entrepreneurial development organizations, educational
				institutions at all levels, and government agencies at all levels.
									(e)Competitive
				basisGrants under this section shall be awarded on a competitive
				basis, in accordance with such criteria as the national administrative council
				established under subsection (j)(1) may establish.
							(f)TermThe
				term of a grant provided under this section shall be not more than 5
				years.
							(g)LimitationNot
				more than 20 percent of the total amount of grants provided under this section
				shall be provided to projects in which cooperative extension services are
				involved as the sole or lead entity of the project.
							(h)Diversification
				of research, extension, and education projectsThe Secretary
				shall carry out projects under this section in areas that the Secretary
				determines to be broadly representative of the diversity of the rural areas of
				the United States, and of rural entrepreneurship in the United States,
				including entrepreneurship involving youth, minority populations,
				microenterprise, and women, with a focus on nonagricultural businesses or food
				and agriculturally-based businesses, but not direct agriculture
				production.
							(i)AdministrationThe
				Secretary shall administer projects carried out under this section acting
				through the Administrator of the National Institute of Food and
				Agriculture.
							(j)National
				administrative council
								(1)EstablishmentThe
				Secretary shall establish, in accordance with this subsection, a national
				administrative council to assist the Secretary in carrying out this
				section.
								(2)MembershipThe
				membership of the national administrative council shall include—
									(A)qualified
				representatives of entities with demonstrable expertise relating to rural
				entrepreneurship, including representatives of—
										(i)the Cooperative
				State Research, Education, and Extension Service;
										(ii)the Rural
				Business-Cooperative Service;
										(iii)the Small
				Business Administration;
										(iv)regional rural
				development centers;
										(v)nonprofit
				organizations;
										(vi)regional and
				State agencies;
										(vii)cooperative
				extension services;
										(viii)colleges and
				universities;
										(ix)philanthropic
				organizations; and
										(x)Indian tribal
				governments;
										(B)self-employed
				rural entrepreneurs and owners of rural small businesses;
									(C)elementary and
				secondary educators that demonstrate experience in rural entrepreneurship;
				and
									(D)other persons
				with experience relating to rural entrepreneurship and the impact of rural
				entrepreneurship on rural communities.
									(3)ResponsibilitiesIn
				collaboration with the Secretary, the national administrative council
				established under this subsection shall—
									(A)promote the
				projects carried out under this section;
									(B)establish goals
				and criteria for the selection of projects under this section;
									(C)(i)appoint a technical
				committee to evaluate project proposals to be considered by the council;
				and
										(ii)make recommendations of the
				technical committee to the Secretary; and
										(D)prepare and make
				publicly available an annual report relating to each applicable project carried
				out under this section, including a review of projects carried out during the
				preceding year.
									(4)Conflict of
				interestA member of the national administrative council or a
				technical committee shall not participate in any determination relating to, or
				recommendation of, a project proposed to be carried out under this section if
				the member has had any business interest (including the provision of consulting
				services) in the project or the organization submitting the application.
								(k)Authorization
				for appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this section for each of the fiscal years
				2008 through
				2012.
							.
				7044.Seed
			 distributionSubtitle K of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3310 et seq.) (as amended by section 7043) is amended by adding at the
			 end the following:
					
						1473M.Seed
				distribution
							(a)EstablishmentThe
				Secretary shall establish a program, to be known as the seed
				distribution program, under which the Secretary shall provide a grant
				to a nonprofit organization selected under subsection (c) to carry out a seed
				distribution program to administer and maintain the distribution of vegetable
				seeds donated by commercial seed companies.
							(b)PurposeThe
				purpose of the seed distribution program under this section shall be to
				distribute vegetable seeds donated by commercial seed companies.
							(c)Selection of
				nonprofit organizations
								(1)In
				generalThe nonprofit organization selected to receive a grant
				under subsection (a) shall demonstrate to the satisfaction of the Secretary
				that the organization—
									(A)has expertise
				regarding distribution of vegetable seeds donated by commercial seed companies;
				and
									(B)has the ability
				to achieve the purpose of the seed distribution program.
									(2)PriorityIn
				selecting a nonprofit organization for purposes of this section, the Secretary
				shall give priority to a nonprofit organization that, as of the date of
				selection, carries out an activity to benefit underserved communities, such as
				communities that experience—
									(A)limited access to
				affordable fresh vegetables;
									(B)a high rate of
				hunger or food insecurity; or
									(C)severe or
				persistent poverty.
									(d)RequirementThe
				nonprofit organization selected under this section shall ensure that seeds
				donated by commercial seed companies are distributed free-of-charge to
				appropriate—
								(1)individuals;
								(2)groups;
								(3)institutions;
								(4)governmental and
				nongovernmental organizations; and
								(5)such other
				entities as the Secretary may designate.
								(e)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this section for each of fiscal years 2008
				through
				2012.
							.
				7045.Farm and
			 ranch safetySubtitle K of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3310 et seq.) (as amended by section 7044) is amended by adding at the
			 end the following:
					
						1473N.Farm and
				ranch safety
							(a)In
				generalThe Secretary shall establish a program, to be known as
				the agricultural safety program, under which the Secretary shall
				provide grants to eligible entities to carry out projects to decrease the
				incidence of injury and death on farms and ranches.
							(b)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity shall be—
								(1)a nonprofit
				organization;
								(2)a land-grant
				college or university (including a cooperative extension service);
								(3)a
				minority-serving institution;
								(4)a 2-year or
				4-year institution of higher education; or
								(5)such other entity
				as the Secretary may designate.
								(c)Eligible
				projectsAn eligible entity shall use a grant received under this
				section only to carry out—
								(1)a project at
				least 1 component of which emphasizes—
									(A)preventative
				service through on-site farm or ranch safety reviews;
									(B)outreach and
				dissemination of farm safety research and interventions to agricultural
				employers, employees, youth, farm and ranch families, seasonal workers, or
				other individuals; or
									(C)agricultural
				safety education and training; and
									(2)other appropriate
				activities, as determined by the Secretary;
								(d)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this section for each of fiscal years 2008
				through
				2012.
							.
				7046.Women and
			 minorities in STEM fieldsSubtitle K of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310 et seq.)
			 (as amended by section 7045) is amended by adding at the end the
			 following:
					
						1473O.Women and minorities in STEM
				fields
							(a)EstablishmentThe
				Secretary shall establish a program under which the Secretary, in coordination
				with applicable Federal, State, and local programs, shall provide grants to
				eligible institutions to increase, to the maximum extent practicable,
				participation by women and underrepresented minorities from rural areas (as
				defined in section 343(a) of the Consolidated Farm and Rural Development Act (7
				U.S.C. 1991(a))), in science, technology, engineering, and mathematics fields
				(referred to in this section as STEM fields).
							(b)ActivitiesIn
				carrying out the program established under subsection (a), the Secretary
				shall—
								(1)implement
				multitrack technology career advancement training programs and provide related
				services to engage, and encourage participation by, women and underrepresented
				minorities in STEM fields;
								(2)develop and
				administer training programs for educators, career counselors, and industry
				representatives in recruitment and retention strategies to increase and retain
				women and underrepresented minority students and job entrants into STEM fields;
				and
								(3)support
				education-to-workforce programs for women and underrepresented minorities to
				provide counseling, job shadowing, mentoring, and internship opportunities to
				guide participants in the academic, training, and work experience needed for
				STEM careers.
								(c)Institutions
								(1)GrantsThe
				Secretary shall carry out the program under this section at such institutions
				as the Secretary determines to be appropriate by providing grants, on a
				competitive basis, to the institutions.
								(2)PriorityIn
				providing grants under paragraph (1), the Secretary shall give priority, to the
				maximum extent practicable, to institutions carrying out continuing programs
				funded by the Secretary.
								(d)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this section for each of fiscal years 2008
				through
				2012.
							.
				7047.Natural
			 products research programSubtitle K of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310 et seq.)
			 (as amended by section 7046) is amended by adding at the end the
			 following:
					
						1473P.Natural products research program
							(a)In
				generalThe Secretary shall establish a natural products research
				program.
							(b)DutiesIn
				carrying out the program established under subsection (a), the Secretary shall
				coordinate research relating to natural products, including—
								(1)research to
				improve human health and agricultural productivity through the discovery,
				development, and commercialization of pharmaceuticals and agrichemicals from
				bioactive natural products, including products from plant, marine, and
				microbial sources;
								(2)research to
				characterize the botanical sources, production, chemistry, and biological
				properties of plant-derived natural products important for agriculture and
				medicine; and
								(3)other research
				priorities identified by the Secretary.
								(c)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as are necessary for each of fiscal years 2008
				through
				2012.
							.
				7048.International
			 anti-hunger and nutrition programSubtitle K of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310 et seq.)
			 (as amended by section 7047) is amended by adding at the end the
			 following:
					
						1473Q.International
				anti-hunger and nutrition
							(a)In
				generalThe Secretary shall provide support to established
				nonprofit organizations that focus on promoting research concerning—
								(1)anti-hunger and
				improved nutrition efforts internationally; and
								(2)increased
				quantity, quality, and availability of food.
								(b)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $1,000,000 for each of fiscal years 2008 through
				2012.
							.
				7049.Consortium
			 for Agricultural and Rural Transportation Research and EducationSubtitle K of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310 et seq.)
			 (as amended by section 7048) is amended by adding at the end the
			 following:
					
						1473R.Consortium
				for Agricultural and Rural Transportation Research and Education
							(a)In
				generalSubject to the availability of appropriations to carry
				out this section, the Secretary, acting through the Agricultural Marketing
				Service, shall award grants to the Consortium for Agricultural and Rural
				Transportation Research and Education for the purpose of funding prospective,
				independent research, education, and technology transfer activities.
							(b)ActivitiesActivities
				funded with grants made under subsection (a) shall focus on critical rural and
				agricultural transportation and logistics issues facing agricultural producers
				and other rural businesses, including—
								(1)issues relating
				to the relationship between renewable fuels and transportation;
								(2)export promotion
				issues based on transportation strategies for rural areas;
								(3)transportation
				and rural business facility planning and location issues;
								(4)transportation
				management and supply chain management support issues;
								(5)rural road
				planning and finance issues;
								(6)advanced
				transportation technology applications in a rural area; and
								(7)creation of a
				national agricultural marketing and rural business transportation
				database.
								(c)ReportNot
				later than September 30, 2011, the Secretary shall submit to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate a report that—
								(1)describes the
				activities of Consortium for Agricultural and Rural Transportation Research and
				Education that have been funded through grants made under this section;
				and
								(2)contains
				recommendations about the grant program.
								(d)Authorization
				of appropriations
								(1)In
				generalThere is authorized to be appropriated to carry out this
				section $19,000,000 for each of fiscal years 2008 through 2012.
								(2)Administrative
				expensesOf the total amount made available under paragraph (1),
				not more than $1,000,000 may be used by the Agricultural Marketing Service for
				administrative expenses incurred in carrying out this
				section.
								.
				BFood,
			 Agriculture, Conservation, and Trade Act of 1990
				7101.National
			 genetic resources program
					(a)In
			 generalSection 1632 of the Food, Agriculture, Conservation, and
			 Trade Act of 1990 (7 U.S.C. 5841) is amended—
						(1)by striking
			 subsection (b) and inserting the following:
							
								(b)PurposeThe
				program is established for the purpose of—
									(1)maintaining and
				enhancing a program providing for the collection, preservation, and
				dissemination of plant, animal, and microbial genetic material of importance to
				food and agriculture production in the United States; and
									(2)undertaking
				long-term research on plant and animal breeding and disease
				resistance.
									;
				and
						(2)in subsection
			 (d)—
							(A)in paragraph (5),
			 by striking and at the end;
							(B)by redesignating
			 paragraph (6) as paragraph (7); and
							(C)by inserting
			 after paragraph (5) the following:
								
									(6)in conjunction
				with national programs for plant and animal genetic resources, undertake
				long-term research on plant and animal breeding, including the development of
				varieties adapted to sustainable and organic farming systems, and disease
				resistance;
				and
									.
							(b)Authorization
			 of appropriationsSection
			 1635(b) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 5844(b)) is amended by striking 2007 and inserting
			 2012.
					7102.High-priority
			 research and extension initiativesSection 1672 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925) is amended—
					(1)in subsection
			 (e), by adding at the end the following:
						
							(46)Colony
				collapse disorder and pollinator research programResearch and
				extension grants may be made to—
								(A)survey and
				collect data on bee colony production and health;
								(B)investigate
				pollinator biology, immunology, ecology, genomics, and bioinformatics;
								(C)conduct research
				on various factors that may be contributing to or associated with colony
				collapse disorder, and other serious threats to the health of honey bees and
				other pollinators, including—
									(i)parasites and
				pathogens of pollinators; and
									(ii)the sublethal
				effects of insecticides, herbicides, and fungicides on honey bees and native
				and managed pollinators;
									(D)develop
				mitigative and preventative measures to improve native and managed pollinator
				health; and
								(E)promote the
				health of honey bees and native pollinators through habitat conservation and
				best management practices.
								(47)Marine shrimp
				farming programResearch and extension grants may be made to
				establish a research program to advance and maintain a domestic shrimp farming
				industry in the United States.
							(48)Cranberry
				research programResearch and extension grants may be made to
				study new technologies to assist cranberry growers in complying with Federal
				and State environmental regulations, increase cranberry production, develop new
				growing techniques, establish more efficient growing methodologies, and educate
				farmers about sustainable growth practices.
							(49)Turfgrass
				research initiativeResearch and extension grants may be made to
				study the production of turfgrass (including the use of water, fertilizer,
				pesticides, fossil fuels, and machinery for turf establishment and maintenance)
				and environmental protection and enhancement relating to turfgrass
				production.
							(50)Pesticide
				safety research initiativeResearch grants may be made to study
				pesticide safety for migrant and seasonal agricultural workers, including
				research on increased risks of cancer or birth defects among migrant or
				seasonal farmworkers and their children, identification of objective biological
				indicators, and development of inexpensive clinical tests to enable clinicians
				to diagnose overexposure to pesticides, and development of field-level tests to
				determine when pesticide-treated fields are safe to reenter to perform hand
				labor activities.
							(51)Swine genome
				projectResearch grants may be made under this section to conduct
				swine genome research and to map the swine genome.
							(52)High plains
				aquifer regionResearch and extension grants may be made to carry
				out interdisciplinary research relating to diminishing water levels and
				increased demand for water in the High Plains aquifer region encompassing the
				States of Colorado, Kansas, Nebraska, New Mexico, Oklahoma, South Dakota,
				Texas, and Wyoming.
							(53)Cellulosic
				feedstock transportation and delivery initiativeResearch and
				extension grants may be made to study new technologies for the economic
				post-harvest densification, handling, transportation, and delivery of
				cellulosic feedstocks for bioenergy conversion.
							(54)Deer
				initiativeResearch and extension grants may be made to support
				collaborative research focusing on the development of viable strategies for the
				prevention, diagnosis, and treatment of infectious, parasitic, and toxic
				diseases of farmed deer and the mapping of the deer genome.
							(55)Pasture-based
				beef systems for appalachia research initiativeResearch and
				extension grants may be made to land-grant institutions—
								(A)to study the
				development of forage sequences and combinations for cow-calf, heifer
				development, stocker, and finishing systems;
								(B)to deliver
				optimal nutritive value for efficient production of cattle for pasture
				finishing;
								(C)to optimize
				forage systems to produce pasture finished beef that is acceptable to
				consumers;
								(D)to develop a
				12-month production and marketing model cycle for forage-fed beef; and
								(E)to assess the
				effect of forage quality on reproductive fitness and related
				measures.
								;
				and
					(2)in subsection
			 (h), by striking 2007 and inserting 2012, of which
			 $20,000,000 shall be used for each fiscal year to make grants described in
			 subsection (e)(46).
					7103.Nutrient
			 management research and extension initiativeSection 1672A of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925a) is amended—
					(1)by redesignating
			 subsection (g) as subsection (f); and
					(2)in subsection (f)
			 (as so redesignated), by striking 2007 and inserting
			 2012.
					7104.Organic
			 agriculture research and extension initiativeSection 1672B of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925b) is amended by striking
			 subsection (e) and inserting the following:
					
						(e)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this section $16,000,000 for each of fiscal years 2008 through 2012, to
				remain available until
				expended.
						.
				7105.Agricultural
			 telecommunications programSection 1673(h) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5926(h)) is amended by striking
			 2007 and inserting 2012.
				7106.Assistive
			 technology program for farmers with disabilitiesSection 1680(c)(1) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5933(c)(1)) is amended by
			 striking 2007 and inserting 2012.
				7107.National
			 Rural Information Center ClearinghouseSection 2381(e) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 3125b(e)) is amended by striking
			 2007 and inserting 2012.
				CAgricultural
			 Research, Extension, and Education Reform Act of 1998
				7201.Initiative
			 for Future Agriculture and Food Systems
					(a)FundingSection
			 401(b) of the Agricultural Research, Extension, and Education Reform Act of
			 1998 (7 U.S.C. 7621(b)) is amended by striking paragraph (3) and inserting the
			 following:
						
							(3)Other
				funding
								(A)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $200,000,000 for each of fiscal years 2008 through
				2012.
								(B)Shortage of
				fundsNotwithstanding any other provision of law, during any year
				for which funds are not made available under this subsection, the Secretary
				shall use not less than 80 percent of the funds made available for competitive
				mission-linked systems research grants under section 2(b)(10)(B) of the
				Competitive, Special, and Facilities Research Grant Act (7 U.S.C.
				450i(b)(10)(B)) to carry out a competitive grant program under the same terms
				and conditions as are provided under this
				section.
								.
					(b)PurposesSection 401(c) of the Agricultural
			 Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7621(c)) is
			 amended—
						(1)in paragraph
			 (1)(D), by striking policy; and
						(2)in paragraph
			 (2)—
							(A)by striking
			 subparagraphs (A) and (D);
							(B)by redesignating
			 subparagraphs (B), (C), (E), and (F) as subparagraphs (A), (B), (F), and (G),
			 respectively;
							(C)by inserting
			 after subparagraph (B) the following:
								
									(C)sustainable and
				renewable agriculture-based energy production options and policies;
									(D)environmental
				services and outcome-based conservation programs and markets;
									(E)agricultural and
				rural entrepreneurship and business and community development, including
				farming and ranching opportunities for beginning farmers or
				ranchers;
									;
				and
							(D)in subparagraph
			 (F) (as redesignated by subparagraph (B))—
								(i)by
			 inserting and environmental after natural
			 resource; and
								(ii)by
			 inserting agro-ecosystems and after including;
			 and
								(E)in subparagraph
			 (G) (as redesignated by subparagraph (B))—
								(i)by
			 striking including the viability and inserting the following:
			 “including—
									
										(i)the
				viability
										;
				and
								(ii)by
			 striking operations. and inserting the following:
			 “operations;
									
										(ii)farm transition
				options for retiring farmers or ranchers; and
										(iii)farm transfer
				and entry alternatives for beginning or socially-disadvantaged farmers or
				ranchers.
										.
								7202.Partnerships
			 for high-value agricultural product quality researchSection 402(g) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7622(g)) is amended by
			 striking 2007 and inserting 2012.
				7203.Precision
			 agricultureSection 403(i)(1)
			 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7623(i)(1)) is amended by striking 2007 and inserting
			 2012.
				7204.Biobased
			 products
					(a)Pilot
			 projectSection 404(e)(2) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7624(e)(2)) is amended by
			 striking 2007 and inserting 2012.
					(b)Authorization
			 of appropriationsSection 404(h) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7624(h)) is amended by
			 striking 2007 and inserting 2012.
					7205.Thomas
			 Jefferson initiative for crop diversificationSection 405(h) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7625(h)) is amended by
			 striking 2007 and inserting 2012.
				7206.Integrated
			 research, education, and extension competitive grants programSection 406(f) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7626(f)) is amended by
			 striking 2007 and inserting 2012.
				7207.Support for
			 research regarding diseases of wheat, triticale, and barley caused by Fusarium
			 graminearum or by Tilletia indicaSection 408(e) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7628(e)) is amended by
			 striking 2007 and inserting 2012.
				7208.Bovine
			 Johne’s disease control programSection 409(b) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7629(b)) is amended by
			 striking 2007 and inserting 2012.
				7209.Grants for
			 youth organizationsSection
			 410(c) of the Agricultural Research, Extension, and Education Reform Act of
			 1998 (7 U.S.C. 7630(c)) is amended by striking 2007 and
			 inserting 2012.
				7210.Agricultural
			 biotechnology research and development for developing countriesSection 411(c) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7631(c)) is amended by
			 striking 2007 and inserting 2012.
				7211.Specialty
			 crop research initiativeTitle
			 IV of the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7621 et seq.) is amended by adding at the end the following:
					
						412.Specialty crop
				research initiative
							(a)DefinitionsIn
				this section:
								(1)InitiativeThe
				term Initiative means the specialty crop research initiative
				established by subsection (b).
								(2)Specialty
				cropThe term specialty crop has the meaning given
				the term in section 3 of the Specialty Crops Competitiveness Act of 2004 (7
				U.S.C. 1621 note; Public Law 108–465).
								(b)EstablishmentThere
				is established within the Department a specialty crop research
				initiative.
							(c)PurposeThe
				purpose of the Initiative shall be to address the critical needs of the
				specialty crop industry by providing science-based tools to address needs of
				specific crops and regions, including—
								(1)fundamental and
				applied work in plant breeding, genetics, and genomics to improve crop
				characteristics, such as—
									(A)product
				appearance, quality, taste, yield, and shelf life;
									(B)environmental
				responses and tolerances;
									(C)plant-nutrient
				uptake efficiency resulting in improved nutrient management;
									(D)pest and disease
				management, including resilience to pests and diseases resulting in reduced
				application management strategies; and
									(E)enhanced
				phytonutrient content;
									(2)efforts to
				prevent, identify, control, or eradicate invasive species;
								(3)methods of
				improving agricultural production by developing more technologically-efficient
				and effective applications of water, nutrients, and pesticides to reduce energy
				use;
								(4)new innovations
				and technology to enhance mechanization and reduce reliance on labor;
								(5)methods of
				improving production efficiency, productivity, sustainability, and
				profitability over the long term;
								(6)methods to
				prevent, control, and respond to human pathogen contamination of specialty
				crops, including fresh-cut produce; and
								(7)efforts relating
				to optimizing the production of organic specialty crops.
								(d)Eligible
				entitiesThe Secretary may carry out the Initiative
				through—
								(1)Federal
				agencies;
								(2)national
				laboratories;
								(3)institutions of
				higher education;
								(4)research
				institutions and organizations;
								(5)private
				organizations and corporations;
								(6)State
				agricultural experiment stations; and
								(7)individuals.
								(e)Research
				projectsIn carrying out this section, the Secretary may—
								(1)carry out
				research; and
								(2)award grants on a
				competitive basis.
								(f)PrioritiesIn
				making grants under this section, the Secretary shall provide a higher priority
				to projects that—
								(1)are multistate,
				multi-institutional, or multidisciplinary; and
								(2)include explicit
				mechanisms to communicate usable results to producers and the public.
								(g)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this section $16,000,000 for each of fiscal years 2008 through 2012, to
				remain available until
				expended.
							.
				7212.Office of
			 Pest Management Policy
					(a)In
			 generalSection 614(b) of the Agricultural Research, Extension,
			 and Education Reform Act of 1998 (7 U.S.C. 7653(b)) is amended—
						(1)in the matter
			 preceding paragraph (1), by striking Department and inserting
			 Office of the Chief Economist;
						(2)in paragraph (1),
			 by striking the development and coordination and inserting
			 the development, coordination, and representation; and
						(3)in paragraph (3),
			 by striking assisting other agencies of the Department in fulfilling
			 their and inserting enabling the Secretary to fulfill the
			 statutory.
						(b)Authorization
			 of appropriationsSection 614(f) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7653(f)) is amended by
			 striking 2007 and inserting 2012.
					7213.Food animal
			 residue avoidance database programSection 604 of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7642) is amended by
			 adding at the end the following:
					
						(e)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $2,500,000 for each of fiscal years 2008 through
				2012.
						.
				DOther
			 laws
				7301.Critical
			 Agricultural Materials ActSection 16(a) of the Critical Agricultural
			 Materials Act (7 U.S.C. 178n(a)) is amended by striking 2007 and
			 inserting 2012.
				7302.Equity in
			 Educational Land-Grant Status Act of 1994
					(a)Definition of
			 1994 InstitutionsSection 532
			 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note;
			 Public Law 103–382) is amended by adding at the end the following:
						
							(34)Ilisagvik
				College.
							.
					(b)Endowment for
			 1994 InstitutionsSection
			 533(b) of the Equity in Educational Land-Grant Status Act of 1994
			 (7 U.S.C. 301
			 note;
			 Public Law
			 103–382) is amended in the first sentence by striking
			 2007 and inserting 2012.
					(c)Institutional
			 capacity building grantsSection 535 of the Equity in Educational
			 Land-Grant Status Act of 1994 (7 U.S.C. 301 note;
			 Public Law
			 103–382) is amended by striking 2007 each place
			 it appears and inserting 2012.
					(d)Research
			 grantsSection 536(c) of the
			 Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301
			 note;
			 Public Law
			 103–382) is amended in the first sentence by striking
			 2007 and inserting 2012.
					7303.Smith-Lever
			 Act
					(a)Children,
			 youth, and families education and research network programSection 3 of the Smith-Lever Act (7 U.S.C.
			 343) is amended by adding at the end the following:
						
							(k)Children,
				youth, and families education and research network
				programNotwithstanding section 3(d)(2) of the Act of May 8, 1914
				(7 U.S.C. 343(d)(2)), in carrying out the children, youth, and families
				education and research network program using amounts made available under
				subsection (d), the Secretary shall include 1890 Institutions (as defined in
				section 2 of the Agricultural Research, Extension, and Education Reform Act of
				1998 (7 U.S.C. 7601)) as eligible program applicants and
				participants.
							.
					(b)Elimination of
			 the Governor’s report requirement for extension activitiesSection 5 of the Smith-Lever Act (7 U.S.C.
			 345) is amended by striking the third sentence.
					7304.Hatch Act of
			 1887
					(a)District of
			 ColumbiaSection 3(d)(4) of
			 the Hatch Act of 1887 (7 U.S.C. 361c(d)(4)) is amended—
						(1)in the paragraph
			 heading, by inserting and
			 the District of Columbia after areas;
						(2)in subparagraph
			 (A)—
							(A)by inserting
			 and the District of Columbia after United States;
			 and
							(B)by inserting
			 and the District of Columbia after respectively,;
			 and
							(3)in subparagraph
			 (B), by inserting or the District of Columbia after
			 area.
						(b)Elimination of
			 penalty mail authorities
						(1)In
			 generalSection 6 of the Hatch Act of 1887 (7 U.S.C. 361f) is
			 amended in the first sentence by striking under penalty indicia:
			 and all that follows through the end of the sentence and inserting a
			 period.
						(2)Conforming
			 amendments in other laws
							(A)National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977
								(i)Section 1444(f)
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3221(f)) is amended by striking under penalty
			 indicia: and all that follows through the end of the sentence and
			 inserting a period.
								(ii)Section 1445(e)
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3222(e)) is amended by striking under penalty
			 indicia: and all that follows through the end of the sentence and
			 inserting a period.
								(B)Other
			 provisionsSection 3202(a) of title 39, United States Code, is
			 amended—
								(i)in
			 paragraph (1)—
									(I)in subparagraph
			 (D), by adding and at the end;
									(II)in subparagraph
			 (E), by striking sections; and and inserting
			 sections.; and
									(III)by striking
			 subparagraph (F);
									(ii)in
			 paragraph (2), by adding and at the end;
								(iii)in paragraph
			 (3) by striking thereof; and and inserting
			 thereof.; and
								(iv)by
			 striking paragraph (4).
								7305.Research
			 Facilities ActSection 6(a) of
			 the Research Facilities Act (7 U.S.C. 390d(a)) is amended by striking
			 2007 and inserting 2012.
				7306.National
			 Agricultural Research, Extension, and Teaching Policy Act Amendments of
			 1985Section 1431 of the
			 National Agricultural Research, Extension, and Teaching Policy Act Amendments
			 of 1985 (Public Law 99–198; 99 Stat. 1556) is amended by striking
			 2007 and inserting 2012.
				7307.Competitive,
			 Special, and Facilities Research Grant ActThe Competitive, Special, and Facilities
			 Research Grant Act (7 U.S.C. 450i) is amended in subsection (b)—
					(1)in paragraph
			 (2)—
						(A)in the matter
			 preceding subparagraph (A)—
							(i)by
			 striking in the areas and all that follows through needs
			 shall be and inserting , as; and
							(ii)by
			 striking year. and inserting year, relating
			 to—;
							(B)in subparagraph
			 (E), by striking and at the end and inserting ;
			 agricultural genomics and biotechnology, including the application of genomics
			 and bioinformatics tools to develop traits in plants and animals (translational
			 genomics);;
						(C)in subparagraph
			 (F), by striking the period at the end and inserting , including areas
			 of concern to beginning farmers or ranchers; and; and
						(D)by adding at the
			 end the following:
							
								(G)classical plant
				and animal breeding, including cultivar and breed development, selection
				theory, applied quantitative genetics, breeding for organic and sustainable
				systems, breeding for improved nutritional and eating quality, breeding for
				improved local adaptation to biotic stress, abiotic stress, and climate change,
				and participatory breeding with farmers and end
				users.
								;
				
						(2)in paragraph
			 (4)—
						(A)by striking
			 The and inserting the following:
							
								(A)In
				generalSubject to subparagraph (B),
				the
								;
				and
						(B)by adding at the
			 end the following:
							
								(B)Classical plant
				and animal breeding
									(i)TermThe
				term of a competitive grant relating to classical plant and animal breeding
				under paragraph (2)(G) shall not exceed 10 years.
									(ii)AvailabilityFunds
				made available for a fiscal year for a competitive grant relating to classical
				plant and animal breeding under paragraph (2)(G) shall remain available until
				expended to pay for obligations incurred in that fiscal
				year.
									;
				and
						(3)in paragraph
			 (10), by striking 2007 and inserting 2012.
					7308.Education
			 grants to Alaska Native serving institutions and Native Hawaiian serving
			 institutionsSection 759 of
			 the Agriculture, Rural Development, Food and Drug Administration, and Related
			 Agencies Appropriations Act, 2000 (7 U.S.C. 3242) is amended—
					(1)in subsection
			 (a)(3), by striking 2006 and inserting 2012;
			 and
					(2)in subsection
			 (b)—
						(A)in paragraph
			 (2)(A), by inserting before the semicolon at the end the following: ,
			 including permitting consortia to designate fiscal agents for the members of
			 the consortia and to allocate among the members funds made available under this
			 section; and
						(B)in paragraph (3),
			 by striking 2006 and inserting 2012.
						7309.Beginning
			 farmer and rancher development program
					(a)GrantsSection 7405(c) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 3319f(c)) is amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (I), by inserting , including energy conservation and efficiency
			 after assistance; and
							(B)in subparagraph
			 (K), by inserting , including transition to organic and other
			 source-verified and value-added alternative production and marketing
			 systems after strategies;
							(2)by striking
			 paragraph (3) and inserting the following:
							
								(3)Maximum term
				and size of grant
									(A)In
				generalA grant under this subsection shall—
										(i)have a term that
				is not more than 3 years; and
										(ii)be in an amount
				that is not more than $250,000 a year.
										(B)Consecutive
				grantsAn eligible recipient may receive consecutive grants under
				this
				subsection.
									;
						(3)by redesignating
			 paragraphs (5) through (7) as paragraphs (9) through (11), respectively;
						(4)by inserting
			 after paragraph (4) the following:
							
								(5)Evaluation
				criteriaIn making grants under this subsection, the Secretary
				shall evaluate—
									(A)relevancy;
									(B)technical
				merit;
									(C)achievability;
									(D)the expertise and
				track record of 1 or more applicants;
									(E)the adequacy of
				plans for the participatory evaluation process, outcome-based reporting, and
				the communication of findings and results beyond the immediate target audience;
				and
									(F)other appropriate
				factors, as determined by the Secretary.
									(6)Regional
				balanceIn making grants under this subsection, the Secretary
				shall, to the maximum extent practicable, ensure geographic diversity.
								(7)Organic
				conversionThe Secretary may make grants under this subsection to
				support projects that provide comprehensive technical assistance to beginning
				farmers or ranchers who are in the process of converting to certified organic
				production.
								(8)PriorityIn
				making grants under this subsection, the Secretary shall give priority to
				partnerships and collaborations that are led by or include non-governmental and
				community-based organizations with expertise in new farmer training and
				outreach.
								;
				and
						(5)in paragraph (9)
			 (as redesignated by paragraph (3))—
							(A)in subparagraph
			 (B), by striking and at the end;
							(B)in subparagraph
			 (C), by striking the period and adding ; and; and
							(C)by adding at the
			 end the following:
								
									(D)refugee or
				immigrant beginning farmers or
				ranchers
									.
							(b)Education
			 teamsSection 7405(d)(2) of the Farm Security and Rural
			 Investment At of 2002 (7 U.S.C. 3319f(d)(2)) is amended by inserting ,
			 including sustainable and organic farming production and marketing
			 methods before the period at the end.
					(c)Stakeholder
			 inputSection 7405(f) of the Farm Security and Rural Investment
			 At of 2002 (7 U.S.C. 3319f(f)) is amended—
						(1)by redesignating
			 paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and
			 indenting appropriately;
						(2)by striking
			 In carrying out and inserting the following:
							
								(1)In
				generalIn carrying out
								;
				and
						(3)by adding at the
			 end the following:
							
								(2)Review
				panelsIn forming review panels to evaluate proposals submitted
				under this section, the Secretary shall include individuals from the categories
				described in paragraph
				(1).
								.
						(d)FundingSection
			 7405 of the Farm Security and Rural Investment At of 2002 (7 U.S.C. 3319f) is
			 amended by striking subsection (h) and inserting the following:
						
							(h)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $30,000,000 for each of fiscal years 2002 through
				2012.
							.
					7310.McIntire-Stennis
			 Cooperative Forestry ActSection 2 of Public Law 87–788 (commonly
			 known as the McIntire-Stennis Cooperative Forestry Act) (16
			 U.S.C. 582a–1) is amended by inserting and 1890 Institutions (as defined
			 in section 2 of the Agricultural Research, Extension, and Education Reform Act
			 of 1998 (7 U.S.C. 7601)), before and (b).
				7311.National
			 Aquaculture Act of 1980Section 10 of the National Aquaculture Act
			 of 1980 (16 U.S.C. 2809) is amended by striking 2007 each place
			 it appears and inserting 2012.
				7312.National
			 ArboretumThe Act of March 4,
			 1927 (20 U.S.C. 191 et seq.), is amended by adding at the end the
			 following:
					
						7.Construction of
				a Chinese Garden at National ArboretumA Chinese Garden may be constructed at the
				National Arboretum established under this Act with—
							(1)funds accepted
				under section 5;
							(2)authorities
				provided to the Secretary of Agriculture under section 6; and
							(3)appropriations
				made for this
				purpose.
							.
				7313.Eligibility
			 of University of the District of Columbia for certain land-grant university
			 assistanceSection 208 of the
			 District of Columbia Public Postsecondary Education Reorganization Act (Public
			 Law 93–471; 88 Stat. 1428) is amended—
					(1)in subsection
			 (b)(2), by striking , except and all that follows through the
			 period and inserting a period; and
					(2)in subsection
			 (c)—
						(A)by striking
			 section 3 each place it appears and inserting section
			 3(c); and
						(B)by striking
			 Such sums may be used to pay and all that follows through
			 work..
						7314.Exchange or
			 sale authorityTitle III of
			 the Department of Agriculture Reorganization Act of 1994 is amended by adding
			 after section 307 (7 U.S.C. 2204 note; Public Law 103–354) (as amended by
			 section 2602) the following:
					
						308.Exchange or sale authority
							(a)Definition of
				qualified items of personal propertyIn this section, the term
				qualified items of personal property means—
								(1)animals;
								(2)animal
				products;
								(3)plants;
				and
								(4)plant
				products.
								(b)General
				authorityExcept as provided in subsection (c), notwithstanding
				chapter 5 of subtitle I of title 40, United States Code, the Secretary of
				Agriculture, acting through the Under Secretary for Research, Education, and
				Economics, in managing personal property for the purpose of carrying out the
				research functions of the Department of Agriculture, may exchange, sell, or
				otherwise dispose of any qualified items of personal property, including by way
				of public auction, and may retain and apply the sale or other proceeds, without
				further appropriation, in whole or in partial payment—
								(1)to acquire any
				qualified items of personal property; or
								(2)to offset costs
				related to the maintenance, care, or feeding of any qualified items of personal
				property.
								(c)ExceptionSubsection
				(b) does not apply to the free dissemination of new varieties of seeds and germ
				plasm in accordance with section 520 of the Revised Statutes (commonly known as
				the Department of Agriculture Organic Act of 1862) (7 U.S.C.
				2201).
							.
				7315.Carbon cycle
			 research
					(a)In
			 generalTo the extent funds are made available, the Secretary
			 shall provide a grant to the Consortium for Agricultural Soils Mitigation of
			 Greenhouse Gases, acting through Kansas State University, to develop, analyze,
			 and implement, through the land grant universities described in subsection (b),
			 carbon cycle and greenhouse gas management research at the national, regional,
			 and local levels.
					(b)Land grant
			 universitiesThe land grant universities referred to in
			 subsection (a) are—
						(1)Colorado State
			 University;
						(2)Iowa State
			 University;
						(3)Kansas State
			 University;
						(4)Michigan State
			 University;
						(5)Montana State
			 University;
						(6)Purdue
			 University;
						(7)Ohio State
			 University;
						(8)Texas A&M
			 University; and
						(9)University of
			 Nebraska.
						(c)UseLand
			 grant universities described in subsection (b) shall use funds made available
			 under this section—
						(1)to conduct
			 research to improve the scientific basis of using land management practices to
			 increase soil carbon sequestration, including research on the use of new
			 technologies to increase carbon cycle effectiveness, such as biotechnology and
			 nanotechnology;
						(2)to conduct
			 research on management of other greenhouse gases in the agricultural
			 sector;
						(3)to enter into
			 partnerships to identify, develop, and evaluate agricultural best practices,
			 including partnerships between—
							(A)Federal, State,
			 or private entities; and
							(B)the Department of
			 Agriculture;
							(4)to develop
			 necessary computer models to predict and assess the carbon cycle;
						(5)to estimate and
			 develop mechanisms to measure carbon levels made available as a result
			 of—
							(A)voluntary Federal
			 conservation programs;
							(B)private and
			 Federal forests; and
							(C)other land
			 uses;
							(6)to develop
			 outreach programs, in coordination with Extension Services, to share
			 information on carbon cycle and agricultural best practices that is useful to
			 agricultural producers; and
						(7)to collaborate
			 with the Great Plains Regional Earth Science Application Center to develop a
			 space-based carbon cycle remote sensing technology program—
							(A)to provide, on a
			 near-continual basis, a real-time and comprehensive view of vegetation
			 conditions;
							(B)to assess and
			 model agricultural carbon sequestration; and
							(C)to develop
			 commercial products.
							(d)Cooperative
			 research
						(1)In
			 generalSubject to the availability of appropriations, the
			 Secretary, in cooperation with departments and agencies participating in the
			 U.S. Global Change Research Program and eligible entities, may carry out
			 research to promote understanding of—
							(A)the flux of
			 carbon in soils and plants (including trees); and
							(B)the exchange of
			 other greenhouse gases from agriculture.
							(2)Eligible
			 entitiesResearch under this subsection may be carried out
			 through the competitive awarding of grants and cooperative agreements to
			 colleges and universities (as defined in section 1404 of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3103)).
						(3)Cooperative
			 research purposesResearch conducted under this subsection shall
			 encourage collaboration among scientists with expertise in the areas of soil
			 science, agronomy, agricultural economics, forestry, and other agricultural
			 sciences to focus on—
							(A)developing data
			 addressing carbon losses and gains in soils and plants (including trees) and
			 the exchange of methane and nitrous oxide from agriculture;
							(B)understanding how
			 agricultural and forestry practices affect the sequestration of carbon in soils
			 and plants (including trees) and the exchange of other greenhouse gases,
			 including the effects of new technologies such as biotechnology and
			 nanotechnology;
							(C)developing
			 cost-effective means of measuring and monitoring changes in carbon pools in
			 soils and plants (including trees), including computer models;
							(D)evaluating the
			 linkage between Federal conservation programs and carbon sequestration;
							(E)developing
			 methods, including remote sensing, to measure the exchange of carbon and other
			 greenhouse gases sequestered, and to evaluate leakage, performance, and
			 permanence issues; and
							(F)assessing the
			 applicability of the results of research conducted under this subsection for
			 developing methods to account for the impact of agricultural activities
			 (including forestry) on the exchange of greenhouse gases.
							(e)Extension
			 projects
						(1)In
			 generalThe Secretary, in cooperation with departments and
			 agencies participating in the U.S. Global Change Research Program and local
			 extension agents, experts from institutions of higher education that offer a
			 curriculum in agricultural and biological sciences, and other local
			 agricultural or conservation organizations, may implement extension projects
			 (including on-farm projects with direct involvement of agricultural producers)
			 that combine measurement tools and modeling techniques into integrated packages
			 to monitor the carbon sequestering benefits of conservation practices and the
			 exchange of greenhouse gas emissions from agriculture that demonstrate the
			 feasibility of methods of measuring and monitoring—
							(A)changes in carbon
			 content and other carbon pools in soils and plants (including trees);
			 and
							(B)the exchange of
			 other greenhouse gases.
							(2)Education and
			 outreachThe Secretary shall make available to agricultural
			 producers, private forest landowners, and appropriate State agencies in each
			 State information concerning—
							(A)the results of
			 projects under this subsection;
							(B)the manner in
			 which the methods used in the projects might be applicable to the operations of
			 the agricultural producers, private forest landowners, and State agencies;
			 and
							(C)information on
			 how agricultural producers and private forest landowners can participate in
			 carbon credit and greenhouse gas trading system.
							(f)RepealSection
			 221 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 6711) is
			 repealed.
					(g)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $15,000,000 for each of fiscal years 2008 through 2012.
					ENational
			 Institute of Food and Agriculture
				7401.National
			 Institute of Food and Agriculture
					(a)In
			 generalSubtitle F of the
			 Department of Agriculture Reorganization Act of 1994 is amended by adding after
			 section 252 (7 U.S.C. 6972) the following:
						
							253.National
				Institute of Food and Agriculture
								(a)DefinitionsIn
				this section:
									(1)Advisory
				BoardThe term Advisory Board means the National
				Agricultural Research, Extension, Education, and Economics Advisory Board
				established under section 1408 of the National Agricultural Research,
				Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3123).
									(2)Competitive
				programThe term competitive program means each of
				the following agricultural research, extension, education, and related programs
				for which the Secretary has administrative or other authority as of the day
				before the date of enactment of this section:
										(A)The competitive
				grant program established under section 2(b) of the Competitive, Special, and
				Facilities Research Grant Act (7 U.S.C. 450i(b)), commonly known as the
				National Research Initiative Competitive Grants Program.
										(B)The program
				providing competitive grants for risk management education established under
				section 524(a)(3) of the Federal Crop Insurance Act (7 U.S.C.
				1524(a)(3)).
										(C)The program
				providing community food project competitive grants established under section
				25 of the Food Stamp Act of 1977 (7 U.S.C. 2034).
										(D)Each grant
				program established under section 2501 of the Food, Agriculture, Conservation,
				and Trade Act of 1990 (7 U.S.C. 2279) providing outreach and assistance for
				socially disadvantaged farmers and ranchers.
										(E)The program
				providing grants under section 1417(b)(1) of the National Agricultural
				Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152(b)(1)),
				commonly known as Higher Education Challenge Grants.
										(F)The program
				providing grants and related assistance established under section 1417(b)(5) of
				the National Agricultural Research, Extension, and Teaching Policy Act of 1977
				(7 U.S.C. 3152(b)(5)) commonly known as the Higher Education
				Multicultural Scholars Program.
										(G)The program
				providing food and agricultural sciences national needs graduate and
				postgraduate fellowship grants established under section 1417(b)(6) of the
				National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
				U.S.C. 3152(b)(6)).
										(H)The program
				providing grants under section 1417(j) of the National Agricultural Research,
				Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152(j)), commonly known
				as Institution Challenge Grants.
										(I)The program
				providing grants for Hispanic-serving institutions established under section
				1455 of the National Agricultural Research, Extension, and Teaching Policy Act
				of 1977 (7 U.S.C. 3241).
										(J)The program
				providing competitive grants for international agricultural science and
				education programs under section 1459A of the National Agricultural Research,
				Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3292b).
										(K)The program of
				agricultural development in the American-Pacific region established under
				section 1473H of the National Agricultural Research, Extension, and Teaching
				Policy Act of 1977.
										(L)The research and
				extension projects carried out under section 1621 of the Food, Agriculture,
				Conservation, and Trade Act of 1990 (7 U.S.C. 5811), commonly known as the
				Sustainable Agriculture Research and Education program.
										(M)The biotechnology
				risk assessment research program established under section 1668 of the Food,
				Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5921).
										(N)The organic
				agriculture research and extension initiative established under section 1672B
				of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
				5925b).
										(O)The Initiative
				for Future Agriculture and Food Systems established under section 401 of the
				Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
				7621).
										(P)The integrated
				research, education, and extension competitive grants program established under
				section 406 of the Agricultural Research, Extension, and Education Reform Act
				of 1998 (7 U.S.C. 7626).
										(Q)The Small Business
				Innovation Research Program established under section 9 of the Small Business
				Act (15 U.S.C. 638).
										(R)The specialty
				crop research initiative under section 412 of the Agricultural Research,
				Extension, and Education Reform Act of 1998.
										(S)The
				administration and management of the regional bioenergy crop research program
				carried out under section 9012 of the Farm Security and Rural Investment Act of
				2002.
										(T)Other programs,
				including any programs added by amendments made by title VII of the Food and
				Energy Security Act of 2007 that are competitive programs, as determined by the
				Secretary.
										(3)DirectorThe
				term Director means the Director of the Institute.
									(4)Infrastructure
				programThe term infrastructure program means each
				of the following agricultural research, extension, education, and related
				programs for which the Secretary has administrative or other authority as of
				the day before the date of enactment of this section:
										(A)Each program
				providing funding to any of the 1994 Institutions under sections 533, 534(a),
				and 535 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C.
				301 note; Public Law 103–382) (commonly known as financial assistance,
				technical assistance, and endowments to tribal colleges and Navajo Community
				College).
										(B)The program
				established under section 536 of the Equity in Educational Land-Grant Status
				Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) providing research grants
				for 1994 institutions.
										(C)Each program
				established under subsections (b), (c), and (d) of section 3 of the Smith-Lever
				Act (7 U.S.C. 343).
										(D)Each program
				established under the Hatch Act of 1887 (7 U.S.C. 361a et seq.).
										(E)Each program
				established under section 1417(b)(4) of the National Agricultural Research,
				Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152(b)(4)), including
				grant programs under that section (commonly known as the 1890
				Institution Teaching and Research Capacity Building Grants
				Program).
										(F)The animal health
				and disease research program established under subtitle E of the National
				Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
				3191 et seq.).
										(G)Each extension
				program available to 1890 Institutions established under sections 1444 and 1464
				of the National Agricultural Research, Extension, and Teaching Policy Act of
				1977 (7 U.S.C. 3221, 3312).
										(H)The program
				established under section 1445 of the National Agricultural Research,
				Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222) (commonly known as
				the Evans-Allen Program).
										(I)The program
				providing grants to upgrade agricultural and food sciences facilities at 1890
				Institutions established under section 1447 of the National Agricultural
				Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222b).
										(J)The program
				providing distance education grants for insular areas established under section
				1490 of the National Agricultural Research, Extension, and Teaching Policy Act
				of 1977 (7 U.S.C. 3362).
										(K)The program
				providing resident instruction grants for insular areas established under
				section 1491 of the National Agricultural Research, Extension, and Teaching
				Policy Act of 1977 (7 U.S.C. 3363).
										(L)Each program
				available to 1890 Institutions established under section 406 of the
				Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
				7626).
										(M)The program
				providing competitive extension grants to eligible 1994 Institutions under
				section 1464 of National Agricultural Research, Extension, and Teaching Policy
				Act of 1977 (7 U.S.C. 3312) and the Equity in Educational Land-Grant Status Act
				of 1994 (Public Law 103–382; 7 U.S.C. 301 note) established under section 406
				of the Agricultural Research, Extension, and Education Reform Act of 1998 (7
				U.S.C. 7626).
										(N)Each research and
				development and related program established under Public Law 87–788 (commonly
				known as the McIntire-Stennis Cooperative Forestry Act) (16
				U.S.C. 582a et seq.).
										(O)Each program
				established under the Renewable Resources Extension Act of 1978 (16 U.S.C. 1671
				et seq.).
										(P)Each program
				providing funding to Hispanic-serving agricultural colleges under section 1456
				of the National Agricultural Research, Extension and Teaching Policy Act of
				1977.
										(Q)The
				administration and management of the farm energy education and technical
				assistance program carried out under section 9005 of the Farm Security and
				Rural Investment Act of 2002.
										(R)Other programs,
				including any programs added by amendments made by title VII of the Food and
				Energy Security Act of 2007 that are infrastructure programs, as determined by
				the Secretary.
										(5)InstituteThe
				term Institute means the National Institute of Food and
				Agriculture established by subsection (b)(1)(A).
									(b)Establishment
				of National Institute for Food and Agriculture
									(1)Establishment
										(A)In
				generalThere is established within the Department an agency to
				be known as the National Institute of Food and
				Agriculture.
										(B)LocationThe
				location of the Institute shall be in Washington, District of Columbia, as
				determined by the Secretary.
										(C)MembersThe
				Institute shall consist of—
											(i)the
				Director;
											(ii)the individual
				offices established under subsection (e); and
											(iii)the staff and
				employees of National Institute for Food and Agriculture.
											(2)Transfer of
				authoritiesThere are transferred to the Institute the
				authorities (including all budget authorities and personnel), duties,
				obligations, and related legal and administrative functions prescribed by law
				or otherwise granted to the Secretary, the Department, or any other agency or
				official of the Department under—
										(A)the
				infrastructure programs;
										(B)the competitive
				programs;
										(C)the research,
				education, economic, cooperative State research programs, cooperative extension
				and education programs, international programs, and other functions and
				authorities delegated by the Secretary to the Administrator of the Cooperative
				State Research, Education, and Extension Service pursuant to section 2.66 of
				title 7, Code of Federal Regulations (or successor regulations); and
										(D)any and all other
				authorities administered by the Administrator of the Cooperative State
				Research, Education, and Extension Service.
										(3)Consolidation
				of authoritiesTo carry out this Act, in accordance with the
				transfer and continuation of the authorities, budgetary functions, and
				personnel resources under this subsection, the administrative entity within the
				Department known as the Cooperative State Research, Education, and Extension
				Service shall terminate on the earlier of—
										(A)October 1, 2008;
				or
										(B)such earlier date
				as the Director determines to be appropriate.
										(c)Director
									(1)In
				generalThe Institute shall be headed by a Director, who shall be
				an individual who is—
										(A)a distinguished
				scientist; and
										(B)appointed by the
				President, by and with the advice and consent of the Senate.
										(2)TermThe
				Director shall serve for a single, 6-year term.
									(3)SupervisionThe
				Director shall report directly to the Secretary.
									(4)CompensationThe
				Director shall receive basic pay at the rate provided for level II of the
				Executive Schedule under section 5513 of title 5, United States Code.
									(5)Authority and
				responsibilities of director
										(A)In
				generalExcept as otherwise specifically provided in this
				section, the Director shall—
											(i)exercise all of
				the authority provided to the Institute by this section;
											(ii)formulate
				programs in accordance with policies adopted by the Institute;
											(iii)establish
				offices within the Institute;
											(iv)establish
				procedures for the peer review of research funded by the Institute;
											(v)establish
				procedures for the provision and administration of grants by the Institute in
				accordance with this section;
											(vi)assess the
				personnel needs of agricultural research in the areas supported by the
				Institute, and, if determined to be appropriate by the Director, for other
				areas of food and agricultural research;
											(vii)plan programs
				that will help meet agricultural personnel needs in the future, including
				portable fellowship and training programs in fundamental agricultural research
				and fundamental science; and
											(viii)consult
				regularly with the National Agricultural Research, Extension, Education, and
				Economics Advisory Board.
											(B)Finality of
				actionsAn action taken by the Director in accordance with this
				section shall be final and binding upon the Institute.
										(C)Delegation and
				redelegation of functions
											(i)In
				generalExcept as provided in clause (ii), the Director may, from
				time to time and as the Director considers to be appropriate, authorize the
				performance by any other officer, agency, or employee of the Institute of any
				of the functions of the Director under this section.
											(ii)Contracts,
				grants, and other arrangementsThe Director may enter into
				contracts and other arrangements, and provide grants, in accordance with this
				section.
											(iii)Formulation
				of programsThe formulation of programs in accordance with the
				policies of the Institute shall be carried out by the Director.
											(6)StaffThe
				Director shall recruit and hire such senior staff and other personnel as are
				necessary to assist the Director in carrying out this section.
									(7)Reporting and
				consultationThe Director shall—
										(A)periodically
				report to the Secretary with respect to activities carried out by the
				Institute; and
										(B)consult regularly
				with the Secretary to ensure, to the maximum extent practicable, that—
											(i)research of the
				Institute is relevant to agriculture in the United States and otherwise serves
				the national interest; and
											(ii)the research of
				the Institute supplements and enhances, and does not replace, research
				conducted or funded by—
												(I)other agencies of
				the Department;
												(II)the National
				Science Foundation; or
												(III)the National
				Institutes of Health.
												(d)Powers
									(1)In
				generalThe Institute shall have such authority as is necessary
				to carry out this section, including the authority—
										(A)to promulgate
				such regulations as the Institute considers to be necessary for governance of
				operations, organization, and personnel;
										(B)to make such
				expenditures as are necessary to carry out this section;
										(C)to enter into
				contracts or other arrangements, or modifications of contracts or other
				arrangements—
											(i)to provide for
				the conduct, by organizations or individuals in the United States (including
				other agencies of the Department, Federal agencies, and agencies of foreign
				countries), of such agricultural research or related activities as the
				Institute considers to be necessary to carry out this section; and
											(ii)for the conduct
				of such specific agricultural research as is in the national interest or is
				otherwise of critical importance, as determined by the Secretary, with the
				concurrence of the Institute;
											(D)to make advance,
				progress, and other payments relating to research and scientific activities
				without regard to subsections (a) and (b) of section 3324 of title 31, United
				States Code;
										(E)to receive and
				use donated funds, if the funds are donated without restriction other than that
				the funds be used in furtherance of 1 or more of the purposes of the
				Institute;
										(F)to publish or
				arrange for the publication of research and scientific information to further
				the full dissemination of information of scientific value consistent with the
				national interest, without regard to section 501 of title 44, United States
				Code;
										(G)(i)to accept and use the
				services of voluntary and uncompensated personnel; and
											(ii)to provide such transportation and
				subsistence as are authorized by section 5703 of title 5, United States Code,
				for individuals serving without compensation;
											(H)to prescribe,
				with the approval of the Comptroller General of the United States, the extent
				to which vouchers for funds expended under contracts for scientific or
				engineering research shall be subject to itemization or substantiation prior to
				payment, without regard to the limitations of other laws relating to the
				expenditure and accounting of public funds;
										(I)to reimburse the
				Secretary, and the heads of other Federal agencies, for the performance of any
				activity that the Institute is authorized to conduct; and
										(J)to enter into
				contracts, at the request of the Secretary, for the carrying out of such
				specific agricultural research as is in the national interest or otherwise of
				critical importance, as determined by the Secretary, with the consent of the
				Institute.
										(2)Transfer of
				research funds of other departments or agenciesFunds available
				to the Secretary, or any other department or agency of the Federal Government,
				for agricultural or scientific research shall be—
										(A)available for
				transfer, with the approval of the Secretary or the head of the other
				appropriate department or agency involved, in whole or in part, to the
				Institute for use in providing grants in accordance with the purposes for which
				the funds were made available; and
										(B)if so
				transferred, expendable by the Institute for those purposes.
										(e)Offices
									(1)Establishment
				of Offices
										(A)Office of the
				Agricultural Research, Extension, and Education Network
											(i)EstablishmentThe
				Director shall establish within the Institute an Office of the Agricultural
				Research, Extension, and Education Network (referred to in this subparagraph as
				the Office).
											(ii)DutiesAt
				the discretion of the Director, the Office shall have responsibility for all
				infrastructure programs.
											(B)Office of
				Competitive Programs for Fundamental Research
											(i)Definition of
				fundamental researchIn this subparagraph, the term
				fundamental research means research that—
												(I)is directed
				toward greater knowledge or understanding of the fundamental aspects of
				phenomena and has the potential for broad, rather than specific, application;
				and
												(II)has an effect on
				agriculture, food, nutrition, human health, or another purpose of this
				section.
												(ii)EstablishmentThe
				Director shall establish within the Institute an Office of Competitive Programs
				for Fundamental Research (referred to in this subparagraph as the
				Office).
											(iii)DutiesAt
				the discretion of the Director, the Office shall have responsibility for all
				competitive programs relating to fundamental research.
											(C)Office of
				Competitive Programs for Applied Research
											(i)Definition of
				applied researchIn this subparagraph, the term applied
				research means research that expands on the findings of fundamental
				research to uncover practical ways in which new knowledge can be advanced to
				benefit individuals and society.
											(ii)EstablishmentThe
				Director shall establish within the Institute an Office of Competitive Programs
				for Applied Research (referred to in this subparagraph as the
				Office).
											(iii)DutiesAt
				the discretion of the Director, the Office shall have responsibility for all
				competitive programs relating to applied research.
											(D)Office of
				Competitive Programs for Education and Other Purposes
											(i)EstablishmentThe
				Director shall establish within the Institute an Office of Competitive Programs
				for Education and Other Purposes (referred to in this subparagraph as the
				Office).
											(ii)DutiesAt
				the discretion of the Director, the Office shall have responsibility for all
				competitive programs that provide education fellowships and other
				education-related grants.
											(2)Competitive
				programs for fundamental and applied research
										(A)Definition of a
				competitive program for fundamental and applied researchIn this
				paragraph, the term competitive program for fundamental and applied
				research means—
											(i)the competitive
				grant program established under section 2 of the Competitive, Special, and
				Facilities Research Grant Act (7 U.S.C. 450i), commonly known as the
				National Research Initiative Competitive Grants Program;
				and
											(ii)any other
				competitive program within the Institute that funds both fundamental and
				applied research, as determined by the Director.
											(B)Program
				allocationsFor purposes of determining which Office established
				under paragraph (1) should have primary responsibility for administering grants
				under a competitive program for fundamental and applied research, the Director
				shall—
											(i)determine whether
				the grant under the competitive program for fundamental and applied research is
				principally related to fundamental or applied research; and
											(ii)assign the grant
				to the appropriate Office.
											(3)Responsibility
				of the DirectorThe Director shall ensure that the Offices
				established under paragraph (1) coordinate with each other Office for maximum
				efficiency.
									(f)ReportingThe Director shall submit to the Secretary,
				the Committee on Agriculture and the Committee on Appropriations of the House
				of Representatives, and the Committee on Agriculture, Nutrition, and Forestry
				and the Committee on Appropriations of the Senate—
									(1)not later than 1 year after the date of
				establishment of the Institute, and biennially thereafter, a comprehensive
				report that—
										(A)describes the research funded and other
				activities carried out by the Institute during the period covered by the
				report; and
										(B)describes each
				contract or other arrangement that the Institute has entered into, each grant
				awarded to the Institute, and each other action of the Director taken, under
				subsection (c)(5)(C)(ii); and
										(2)not later than 1
				year after the date of establishment of the Institute, and annually thereafter,
				a report that describes the allocation and use of funds under subsection (g)(2)
				of section 401 of the Agricultural Research, Extension, and Education Reform
				Act of 1998 (7 U.S.C. 7621).
									(g)Funding
									(1)In
				generalIn addition to funds otherwise appropriated to carry out
				each program administered by the Institute, there are authorized to be
				appropriated such sums as are necessary to carry out this section for each
				fiscal year.
									(2)AllocationFunding
				made available under paragraph (1) shall be allocated according to
				recommendations contained in the roadmap described in section
				309(c)(1)(A).
									.
					(b)National
			 Agricultural Research, Extension, and Teaching Policy Act of
			 1977Section 1408(b) of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3123(b)) is
			 amended—
						(1)in paragraph (1),
			 by striking 31 members and inserting 24
			 members;
						(2)by striking
			 paragraph (3) and inserting the following:
							
								(3)Membership
				categoriesThe Advisory Board shall consist of members from each
				of the following categories:
									(A)1 member
				representing a national farm organization.
									(B)1 member
				representing farm cooperatives.
									(C)1 member actively
				engaged in the production of a food animal commodity.
									(D)1 member actively
				engaged in the production of a plant commodity.
									(E)1 member actively
				engaged in aquaculture.
									(F)1 member
				representing a national food animal science society.
									(G)1 member
				representing a national crop, soil, agronomy, horticulture, plant pathology, or
				weed science society.
									(H)1 member
				representing a national food science organization.
									(I)1 member
				representing a national human health association.
									(J)1 member
				representing a national nutritional science society.
									(K)1 member
				representing the land-grant colleges and universities eligible to receive funds
				under the Act of July 2, 1862 (7 U.S.C. 301 et seq.).
									(L)1 member
				representing the land-grant colleges and universities eligible to receive funds
				under the Act of August 30, 1890 (7 U.S.C. 321 et seq.), including Tuskegee
				University.
									(M)1 member
				representing the 1994 Institutions (as defined in section 532 of the Equity in
				Educational Land-Grant Status Act of 1994 (Public Law 103–382; 7 U.S.C. 301
				note)).
									(N)1 member
				representing Hispanic-serving institutions.
									(O)1 member
				representing the American Colleges of Veterinary Medicine.
									(P)1 member engaged
				in the transportation of food and agricultural products to domestic and foreign
				markets.
									(Q)1 member
				representing food retailing and marketing interests.
									(R)1 member
				representing food and fiber processors.
									(S)1 member actively
				engaged in rural economic development.
									(T)1 member
				representing a national consumer interest group.
									(U)1 member
				representing a national forestry group.
									(V)1 member
				representing a national conservation or natural resource group.
									(W)1 member
				representing private sector organizations involved in international
				development.
									(X)1 member
				representing a national social science
				association.
									;
				and
						(3)in paragraph (4),
			 by striking the Administrator of the Cooperative State Research,
			 Education, and Extension Service and inserting the Director of
			 the National Institute of Food and Agriculture.
						(c)Conforming
			 amendments
						(1)Section 296(b) of
			 the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is
			 amended—
							(A)in paragraph (4),
			 by striking or at the end;
							(B)in paragraph (5),
			 by striking the period at the end and inserting a semicolon; and
							(C)by adding at the
			 end the following:
								
									(6)the authority of
				the Secretary relating to the National Institute of Food and Agriculture under
				section 253;
				or
									.
							(2)The National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 is
			 amended—
							(A)in section
			 1424A(b) (7 U.S.C. 3174a(b)), by striking the Cooperative State
			 Research, Education, and Extension Service and inserting the
			 National Institute of Food and Agriculture; and
							(B)in section
			 1458(a)(10) (7 U.S.C. 3291(a)(10)), by striking the Cooperative State
			 Research, Education, and Extension Service and inserting the
			 National Institute of Food and Agriculture.
							(3)Section 522(d)(2)
			 of the Federal Crop Insurance Act (7 U.S.C. 1522(d)(2)) is amended by striking
			 the Cooperative State Research, Education, and Extension Service
			 and inserting the National Institute of Food and
			 Agriculture.
						(4)Section 524(a) of
			 the Federal Crop Insurance Act (7 U.S.C. 1524(a)) is amended in each of
			 paragraphs (1)(B) and (3)(A) by striking the Cooperative State Research,
			 Education, and Extension Service each place it appears and inserting
			 the National Institute of Food and Agriculture.
						(5)Section
			 306(a)(11)(C) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1926(a)(11)(C)) is amended by striking the Cooperative State Research,
			 Education, and Extension Service and inserting the National
			 Institute of Food and Agriculture.
						(6)Section 704 of
			 the Agriculture, Rural Development, Food and Drug Administration, and Related
			 Agencies Appropriations Act, 2006 (7 U.S.C. 2209b), is amended by striking
			 Cooperative State Research, Education, and Extension Service and
			 inserting the National Institute of Food and Agriculture.
						(7)Section
			 7404(b)(1)(B) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 3101 note; Public Law 107–171) is amended by striking clause (vi) and inserting
			 the following:
							
								(vi)the National
				Institute of Food and
				Agriculture.
								.
						(8)Section 1499(c)
			 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 5506(c)) is amended by striking the Cooperative State Research
			 Service and inserting the National Institute of Food and
			 Agriculture.
						(9)Section 1622 of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5812) is
			 amended—
							(A)in subsection
			 (a)(1), by striking the Cooperative State Research Service and
			 inserting the National Institute of Food and Agriculture;
			 and
							(B)in subsection
			 (b)(1), by striking subparagraph (B) and inserting the following:
								
									(B)the National
				Institute of Food and
				Agriculture;
									.
							(10)Section 1668(b)
			 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 5921(b)) is amended by striking Cooperative State Research, Education,
			 and Extension Service and the Agricultural Research Service and
			 inserting the National Institute of Food and Agriculture.
						(11)Section
			 1670(a)(4) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7
			 U.S.C. 5923(a)(4)) is amended by striking the Administrator of the
			 Cooperative State Research, Education, and Extension Service and
			 inserting the Director of the National Institute of Food and
			 Agriculture.
						(12)Section 537 of
			 the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7446) is
			 amended in each of subsections (a)(2) and (b)(3)(B)(i) by striking
			 Cooperative State Research, Education, and Extension Service and
			 inserting the National Institute of Food and Agriculture.
						(13)Section 103(a)
			 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7613(a)) is amended—
							(A)in the subsection
			 heading, by striking Cooperative State Research, Education, and Extension
			 Service and inserting National Institute of Food and
			 Agriculture; and
							(B)in each of
			 paragraphs (1) and (2)(A), by striking the Cooperative State Research,
			 Education, and Extension Service and inserting the National
			 Institute of Food and Agriculture.
							(14)Section
			 401(f)(5) of the Agricultural Research, Extension, and Education Reform Act of
			 1998 (7 U.S.C. 7621(f)(5)) is amended by striking the Cooperative State
			 Research, Education, and Extension Service and inserting the
			 National Institute of Food and Agriculture.
						(15)Section 407(c)
			 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7627(c)) is amended by striking the Cooperative State Research,
			 Education, and Extension Service and inserting the National
			 Institute of Food and Agriculture.
						(16)Section 410(a)
			 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7630(a)) is amended by striking the Administrator of the
			 Cooperative State Research, Education, and Extension Service and
			 inserting the Director of the National Institute of Food and
			 Agriculture.
						(17)Section
			 307(g)(5) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 8606(g)(5))
			 is amended by striking Administrator of the Cooperative State Research,
			 Education, and Extension Service and inserting the Director of
			 the National Institute of Food and Agriculture.
						(18)Section 6(b) of
			 the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103b(b)) is amended
			 by striking the Cooperative State Research, Education, and Extension
			 Service, may provide technical, financial, and related assistance to State
			 foresters, equivalent State officials, or Cooperative Extension
			 officials and inserting the National Institute of Food and
			 Agriculture, may provide technical, financial and related assistance to State
			 foresters, equivalent State officials, and Institute officials.
						(19)Section 19 of
			 the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2113) is amended in
			 subsections (a)(2) and (b)(1)(B)(i), by striking Extension
			 Service, each place it appears and inserting National Institute
			 of Food and Agriculture,.
						(20)Section 105(a)
			 of the Africa: Seeds of Hope Act of 1998 (22 U.S.C. 2293 note; Public Law
			 105–385) is amended by striking the Cooperative State Research,
			 Education, and Extension Service (CSREES) and inserting the
			 National Institute of Food and Agriculture.
						(21)Section
			 307(a)(4) of the National Aeronautic and Space Administration Authorization Act
			 of 2005 (42 U.S.C. 16657(a)(4)) is amended by striking subparagraph (B) and
			 inserting the following:
							
								(B)the program and
				structure of, peer review process of, management of conflicts of interest by,
				compensation of reviewers of, and the effects of compensation on reviewer
				efficiency and quality within, the National Institute of Food and Agriculture
				of the Department of Agriculture;
								.
				
						7402.Coordination
			 of Agricultural Research Service and National Institute of Food and
			 AgricultureTitle III of the
			 Department of Agriculture Reorganization Act of 1994 is amended by adding after
			 section 308 (as added by section 7314) the following:
					
						309.Coordination
				of Agricultural Research Service and National Institute of Food and
				Agriculture
							(a)In
				generalThe Undersecretary for Research, Education, and Economics
				shall coordinate the programs under the authority of the Administrator of the
				Agricultural Research Service and the Director of the National Institute of
				Food and Agriculture, and the staff of the Administrator and the Director,
				including national program leaders, shall meet on a regular basis to—
								(1)increase
				coordination and integration of research programs at the Agricultural Research
				Service and the research, extension, and education programs of the National
				Institute of Food and Agriculture;
								(2)coordinate
				responses to emerging issues;
								(3)minimize
				duplication of work and resources at the staff level of each agency;
								(4)use the extension
				and education program to deliver knowledge to stakeholders;
								(5)address critical
				needs facing agriculture; and
								(6)focus the
				research, extension, and education funding strategy of the Department.
								(b)ReportsNot
				later than 270 days after the date of enactment of this section, and annually
				thereafter, the Secretary shall submit to the Committee on Agriculture of the
				House of Representatives and the Committee on Agriculture, Nutrition, and
				Forestry of the Senate a report describing efforts to increase coordination
				between the Agricultural Research Service and the National Institute for Food
				and Agriculture.
							(c)Roadmap
								(1)In
				generalNot later than 180 days after the date of enactment of
				this section, the Secretary, acting through the Under Secretary for Research,
				Education, and Economics shall—
									(A)prepare a roadmap
				for agricultural research, extension, and education that—
										(i)identifies major
				opportunities and gaps in agricultural research, extension, and education that
				no single entity in the Department would be able to carry out individually, but
				that is necessary to carry out agricultural research;
										(ii)involves—
											(I)stakeholders from
				across the Federal Government;
											(II)stakeholders
				from across the full array of nongovernmental entities; and
											(III)the National
				Agricultural Research, Extension, Education, and Economics Advisory Board
				established under section 1408 of the National Agricultural Research,
				Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3123);
											(iii)incorporates
				roadmaps for agricultural research made publicly available by other Federal
				entities, agencies, or offices; and
										(iv)describes
				recommended funding levels for areas of agricultural research, extension, and
				education, including—
											(I)competitive
				programs; and
											(II)infrastructure
				programs, with attention to the future growth needs of small 1862 Institutions,
				1890 Institutions, and 1994 Institutions (as those terms are defined in section
				2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7
				U.S.C. 7601)), Hispanic-serving agricultural colleges (as defined in section
				1456(a) of the National Agricultural Research, Extension and Teaching Policy
				Act of 1977), and any other public college or university that is not such an
				institution or college but that offers a baccalaureate or higher degree in the
				study of agriculture;
											(B)use the roadmap
				to set the research, extension, and education agenda of the Department;
				and
									(C)submit a
				description of the roadmap to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate.
									(2)ImplementationThe
				Secretary, acting through the Under Secretary, shall implement, to the maximum
				extent practicable, the roadmap.
								(3)FundingThere
				are authorized to be appropriated such sums as are necessary to carry out this
				subsection.
								.
				FMiscellaneous
				7501.Joint
			 nutrition monitoring and related research activitiesThe Secretary and the Secretary of Health
			 and Human Services shall continue to provide jointly for national nutrition
			 monitoring and related research activities carried out as of the date of
			 enactment of this Act—
					(1)to collect
			 continuous data relating to diet, health, physical activity, and knowledge
			 about diet and health, using a nationally-representative sample;
					(2)to periodically
			 collect data described in paragraph (1) on special at-risk populations, as
			 identified by the Secretaries;
					(3)to distribute
			 information on health, nutrition, the environment, and physical activity to the
			 public in a timely manner;
					(4)to analyze new
			 data as the data becomes available;
					(5)to continuously
			 update food composition tables; and
					(6)to research and
			 develop data collection methods and standards.
					7502.Demonstration
			 project authority for temporary positionsNotwithstanding section 4703(d)(1) of title
			 5, United States Code, the amendment to the personnel management demonstration
			 project established in the Department of Agriculture (67 Fed. Reg. 70776
			 (2002)), shall become effective upon the date of enactment of this Act and
			 shall remain in effect unless modified by law.
				7503.Review of plan of work
			 requirements
					(a)ReviewThe
			 Secretary of Agriculture (referred to in this section as the
			 Secretary) shall work with university partners in extension and
			 research to review and identify measures to streamline the submission,
			 reporting under, and implementation of plan of work requirements including
			 requirements under—
						(1)sections 1444(d)
			 and 1445(c) of the National Agricultural Research, Extension, and Teaching
			 Policy Act of 1977 (7 U.S.C. 3221(d), 3222(c));
						(2)section 7 of the
			 Hatch Act of 1887 (7 U.S.C. 361g); and
						(3)section 4 of the
			 Smith-Lever Act (7 U.S.C. 344).
						(b)Report
						(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Agriculture of the
			 House of Representatives and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate a report describing the results of the review conducted
			 under subsection (a).
						(2)InclusionsThe
			 report shall include recommendations—
							(A)to reduce the
			 administrative burden and workload on institutions associated with plan of work
			 compliance while meeting the reporting needs of the Department of Agriculture
			 for input, output, and outcome indicators;
							(B)to streamline the
			 submission and reporting requirements of the plan of work so that the plan of
			 work is of practical utility to both the Department of Agriculture and the
			 institutions; and
							(C)for any
			 legislative changes necessary to carry out the plan of work
			 improvements.
							(c)ConsultationIn
			 carrying out this section, the Secretary shall consult with land-grant colleges
			 and universities (as defined in section 1404 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)).
					7504.Study and
			 report on access to nutritious foods
					(a)In
			 generalThe Secretary shall carry out a study of, and prepare a
			 report on, areas in the United States with limited access to affordable and
			 nutritious food, with a particular focus on predominantly lower-income
			 neighborhoods and communities.
					(b)ContentsThe
			 study and report shall—
						(1)assess the
			 incidence and prevalence of areas with limited access to affordable and
			 nutritious food in the United States;
						(2)identify—
							(A)characteristics
			 and factors causing and influencing those areas; and
							(B)the effect on
			 local populations of limited access to affordable and nutritious food;
			 and
							(3)develop
			 recommendations for addressing the causes and influences of those areas through
			 measures including—
							(A)community and
			 economic development initiatives;
							(B)incentives for
			 retail food market development, including supermarkets, small grocery stores,
			 and farmers’ markets; and
							(C)improvements to
			 Federal food assistance and nutrition education programs.
							(c)Coordination
			 with other agencies and organizationsThe Secretary shall conduct
			 the study under this section in coordination and consultation with—
						(1)the Secretary of
			 Health and Human Services;
						(2)the Administrator
			 of the Small Business Administration;
						(3)the Institute of
			 Medicine; and
						(4)representatives
			 of appropriate businesses, academic institutions, and nonprofit and faith-based
			 organizations.
						(d)Report to
			 CongressNot later than 1 year after the date of enactment of
			 this Act, the Secretary shall submit the report prepared under this section,
			 including the findings and recommendations described in subsection (b),
			 to—
						(1)the Committee on
			 Agriculture of the House of Representatives; and
						(2)the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate.
						VIIIFORESTRY
			ACooperative Forestry Assistance Act of
			 1978
				8001.National
			 priorities for private forest conservationSection 2 of the Cooperative Forestry
			 Assistance Act of 1978 (16 U.S.C. 2101) is amended—
					(1)by redesignating
			 subsections (c) and (d) as subsections (e) and (f), respectively; and
					(2)by inserting after
			 subsection (b) the following:
						
							(c)PrioritiesIn
				allocating funds appropriated or otherwise made available under this Act, the
				Secretary shall focus on the following national private forest conservation
				priorities:
								(1)Conserving and
				managing working forest landscapes for multiple values and uses.
								(2)Protecting forests
				from threats to forest and forest health, including unnaturally large
				wildfires, hurricanes, tornadoes, windstorms, snow or ice storms, flooding,
				drought, invasive species, insect or disease outbreak, or development, and
				restoring appropriate forest structures and ecological processes in response to
				such threats.
								(3)Enhancing public
				benefits from private forests, including air and water quality, forest
				products, forestry-related jobs, production of renewable energy, wildlife,
				enhanced biodiversity, the establishment or maintenance of wildlife corridors
				and wildlife habitat, and recreation.
								(d)Reporting
				requirementNot later than September 30, 2011, the Secretary
				shall submit to Congress a report describing how funding was used under this
				Act to address the national priorities specified in subsection (c) and the
				outcomes achieved in meeting the national
				priorities.
							.
					8002.Community
			 forest and open space conservation program
					(a)FindingsCongress
			 finds that—
						(1)the Forest
			 Service projects that, by calendar year 2030, approximately 44,000,000 acres of
			 privately-owned forest land will be developed throughout the United
			 States;
						(2)public access to
			 parcels of privately-owned forest land for outdoor recreational activities,
			 including hunting, fishing, and trapping, has declined and, as a result,
			 participation in those activities has also declined in cases in which public
			 access is not secured;
						(3)rising rates of
			 obesity and other public health problems relating to the inactivity of the
			 citizens of the United States have been shown to be ameliorated by improving
			 public access to safe and attractive areas for outdoor recreation;
						(4)in
			 rapidly-growing communities of all sizes throughout the United States,
			 remaining parcels of forest land play an essential role in protecting public
			 water supplies;
						(5)forest parcels
			 owned by local governmental entities and nonprofit organizations are providing
			 important demonstration sites for private landowners to learn forest management
			 techniques;
						(6)throughout the
			 United States, communities of diverse types and sizes are deriving significant
			 financial and community benefits from managing forest land owned by local
			 governmental entities for timber and other forest products; and
						(7)there is an
			 urgent need for local governmental entities to be able to leverage financial
			 resources in order to purchase important parcels of privately-owned forest land
			 as the parcels are offered for sale.
						(b)Community
			 forest and open space conservation programThe Cooperative
			 Forestry Assistance Act of 1978 is amended by inserting after section 7 (16
			 U.S.C. 2103c) the following:
						
							7A.Community
				forest and open space conservation program
								(a)DefinitionsIn
				this section:
									(1)Eligible
				entityThe term eligible entity means a local
				governmental entity, Indian tribe, or nonprofit organization that owns or
				acquires a parcel under the program.
									(2)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C.
				450b).
									(3)Local
				governmental entityThe term local governmental
				entity includes any municipal government, county government, or other
				local government body with jurisdiction over local land use decisions.
									(4)Nonprofit
				organizationThe term nonprofit organization means
				any organization that—
										(A)is described in
				section 170(h)(3) of the Internal Revenue Code of 1986; and
										(B)operates in
				accordance with 1 or more of the purposes specified in section 170(h)(4)(A) of
				that Code.
										(5)ProgramThe
				term Program means the community forest and open space
				conservation program established under subsection (b).
									(6)SecretaryThe
				term Secretary means the Secretary of Agriculture, acting through
				the Chief of the Forest Service.
									(b)EstablishmentThe
				Secretary shall establish a program, to be known as the community forest
				and open space conservation program.
								(c)Grant
				program
									(1)In
				generalThe Secretary may award grants to eligible entities to
				acquire private forest land, to be owned in fee simple, that—
										(A)are threatened by
				conversion to nonforest uses; and
										(B)provide public
				benefits to communities, including—
											(i)economic benefits
				through sustainable forest management;
											(ii)environmental
				benefits, including clean water and wildlife habitat;
											(iii)benefits from
				forest-based educational programs, including vocational education programs in
				forestry;
											(iv)benefits from
				serving as models of effectively-managed effective forest stewardship for
				private landowners; and
											(v)recreational
				benefits, including hunting and fishing.
											(2)Federal cost
				shareAn eligible entity may receive a grant under the Program in
				an amount equal to not more than 50 percent of the cost of acquiring 1 or more
				parcels, as determined by the Secretary.
									(3)Non-Federal
				shareAs a condition of receipt of the grant, an eligible entity
				that receives a grant under the Program shall provide, in cash, donation, or in
				kind, a non-Federal matching share in an amount that is at least equal to the
				amount of the grant received.
									(4)Appraisal of
				parcelsTo determine the non-Federal share of the cost of a
				parcel of privately-owned forest land under paragraph (2), an eligible entity
				shall require appraisals of the land that comply with the Uniform Appraisal
				Standards for Federal Land Acquisitions developed by the Interagency Land
				Acquisition Conference.
									(5)ApplicationAn
				eligible entity that seeks to receive a grant under the Program shall submit to
				the State forester or equivalent official (or in the case of an eligible entity
				that is an Indian tribe, an equivalent official of the Indian tribe) an
				application that includes—
										(A)a description of
				the land to be acquired;
										(B)a forest plan
				that provides—
											(i)a
				description of community benefits to be achieved from the acquisition of the
				private forest land; and
											(ii)an explanation
				of the manner in which any private forest land to be acquired using funds from
				the grant will be managed; and
											(C)such other
				relevant information as the Secretary may require.
										(6)Effect on trust
				land
										(A)IneligibilityThe
				Secretary shall not provide a grant under the Program for any project on land
				held in trust by the United States (including Indian reservations and allotment
				land).
										(B)Acquired
				landNo land acquired using a grant provided under the Program
				shall be converted to land held in trust by the United States on behalf of any
				Indian tribe.
										(7)Applications to
				SecretaryThe State forester or equivalent official (or in the
				case of an eligible entity that is an Indian tribe, an equivalent official of
				the Indian tribe) shall submit to the Secretary a list that includes a
				description of each project submitted by an eligible entity at such times and
				in such form as the Secretary shall prescribe.
									(d)Duties of
				eligible entityAn eligible entity—
									(1)shall provide
				public access to, and manage, forest land acquired with a grant under this
				section in a manner that is consistent with the purposes for which the land was
				acquired under the Program; and
									(2)shall not convert
				the property to other uses.
									(e)Prohibited
				uses
									(1)In
				generalSubject to paragraphs (2) and (3), an eligible entity
				that acquires a parcel under the Program shall not sell the parcel or convert
				the parcel to nonforest use.
									(2)Reimbursement
				of fundsAn eligible entity that sells or converts to nonforest
				use a parcel acquired under the Program shall pay to the Federal Government an
				amount equal to the greater of the current sale price, or current appraised
				value, of the parcel.
									(3)Loss of
				eligibilityAn eligible entity that sells or converts a parcel
				acquired under the Program shall not be eligible for additional grants under
				the Program.
									(f)State
				administration and technical assistanceTo assist model
				stewardship of parcels acquired under the Program, the Secretary may allocate
				not more than 10 percent of all funds made available to carry out the Program
				for each fiscal year to State foresters or equivalent officials (including an
				equivalent official of an Indian tribe) for Program administration and
				technical assistance.
								(g)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				section.
								.
					8003.Federal,
			 State, and local coordination and cooperationSection 19(b)(2)(D) of the Cooperative
			 Forestry Assistance Act of 1978 (16 U.S.C. 2113(b)(2)(D)) is amended by
			 inserting except for projects submitted by an Indian tribe,
			 before make recommendations.
				8004.Comprehensive
			 statewide forest planningThe
			 Cooperative Forestry Assistance Act of 1978 is amended—
					(1)by redesignating section 20 (16 U.S.C.
			 2114) as section 22; and
					(2)by inserting
			 after section 19 (16 U.S.C. 2113) the following:
						
							20.Comprehensive
				statewide forest planning
								(a)EstablishmentThe
				Secretary shall establish a comprehensive statewide forest planning program
				under which the Secretary shall provide financial and technical assistance to
				States for use in the development and implementation of statewide forest
				resource assessments and plans.
								(b)Statewide
				forest resource assessment and planFor a State to be eligible to
				receive funds under this Act, not later than 2 years after the date of
				enactment of the Food and Energy Security Act of 2007, the State Forester of
				the State, or an equivalent State official, shall develop a statewide forest
				resource assessment and plan that, at a minimum—
									(1)identifies each
				critical forest resource area in the State described in section 2(c);
									(2)to the maximum
				extent practicable—
										(A)incorporates any
				forest management plan of the State in existence on the date of enactment of
				this section;
										(B)addresses the
				needs of the region, without regard to the borders of each State of the region
				(or the political subdivisions of each State of the region);
										(C)provides a
				comprehensive statewide plan (including the opportunity for public
				participation in the development of the statewide plan) for—
											(i)managing the
				forest land in the State;
											(ii)achieving the
				national priorities specified in section 2(c)(2);
											(iii)monitoring the
				forest land in the State; and
											(iv)administering
				any forestry-related Federal, State, or private grants awarded to the State
				under this section or any other provisions of law; and
											(D)includes a
				multiyear, integrated forest management strategy that provides a management
				framework for—
											(i)the
				administration of each applicable program of the State; and
											(ii)the use of any
				funds made available for the management of the forest land in the State;
				and
											(3)is determined by
				the Secretary to be sufficient to satisfy all relevant State planning and
				assessment requirements under this Act.
									(c)CoordinationIn
				developing the statewide assessment and plan under subsection (b), the State
				Forester or equivalent State official shall—
									(1)coordinate
				with—
										(A)the State Forest
				Stewardship Coordination Committee established for the State under section
				19(b);
										(B)the State
				wildlife agency, with respect to strategies contained in the State wildlife
				action plans;
										(C)the State
				Technical Committee; and
										(D)applicable
				Federal land management agencies; and
										(2)for purposes of
				the Forest Legacy Program under section 7, work cooperatively with the State
				lead agency designated by the Governor.
									(d)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $10,000,000 for each fiscal
				year.
								.
					8005.Assistance to
			 the Federated States of Micronesia, the Republic of the Marshall Islands, and
			 the Republic of PalauSection
			 13(d)(1) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C.
			 2109(d)(1)) is amended by striking the Trust Territory of the Pacific
			 Islands, and inserting the Federated States of Micronesia, the
			 Republic of the Marshall Islands, the Republic of Palau,.
				BTribal-Forest
			 Service Cooperative Relations
				8101.DefinitionsIn this subtitle:
					(1)IndianThe
			 term Indian means an individual who is a member of an Indian
			 tribe.
					(2)Indian
			 tribeThe term Indian tribe—
						(A)for purposes of
			 title I, has the meaning given the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b); and
						(B)for purposes of
			 title II, means any Indian or Alaska Native tribe, band, nation, pueblo,
			 village, or other community the name of which is included on a list published
			 by the Secretary of the Interior pursuant to section 104 of the Federally
			 Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a–1).
						(3)National forest
			 systemThe term National Forest System has the
			 meaning given the term in section 11(a) of the Forest and Rangeland Renewable
			 Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
					ICollaboration
			 between Indian tribes and Forest Service
					8111.Forest Legacy
			 Program
						(a)Participation
			 by Indian tribesSection 7 of the Cooperative Forestry Assistance
			 Act of 1978 (16 U.S.C. 2103c) is amended—
							(1)in subsection
			 (a), in the first sentence, by inserting , including Indian
			 tribes, after government;
							(2)in subsection
			 (b), by inserting or programs of Indian tribes after
			 regional programs;
							(3)in subsection
			 (f), in the second sentence, by striking other appropriate State or
			 regional natural resource management agency and inserting other
			 appropriate natural resource management agency of a State, region, or Indian
			 tribe;
							(4)in subsection
			 (h)(2), by inserting , including an Indian tribe before the
			 period at the end; and
							(5)in subsection
			 (j)(2), in the first sentence, by inserting including Indian
			 tribes, after governmental units,.
							(b)Optional State
			 and tribal grantsSection 7(l) of the
			 Cooperative Forestry Assistance Act of 1978 (16 U.S.C.
			 2103c(l)) is amended—
							(1)in the subsection
			 heading, by inserting and
			 Tribal after State;
							(2)by redesignating
			 paragraph (3) as paragraph (4); and
							(3)by striking
			 paragraphs (1) and (2) and inserting the following:
								
									(1)Definition of
				Indian tribeIn this subsection, the term Indian
				tribe has the meaning given the term in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450b).
									(2)GrantsOn
				request of a participating State or Indian tribe, the Secretary shall provide a
				grant to the State or Indian tribe to carry out the Forest Legacy Program in
				the State or with the Indian tribe.
									(3)AdministrationIf
				a State or Indian tribe elects to receive a grant under this subsection—
										(A)the Secretary
				shall use a portion of the funds made available under subsection (m), as
				determined by the Secretary, to provide a grant to the State or Indian tribe;
				and
										(B)the State or
				Indian tribe shall use the grant to carry out the Forest Legacy Program in the
				State or with the Indian tribe, including through acquisition by the State or
				Indian tribe of land and interests in land.
										(4)Effect on trust
				land
										(A)IneligibilityThe
				Secretary shall not provide a grant under this subsection for any project on
				land held in trust by the United States (including Indian reservations and
				allotment land).
										(B)Acquired
				landNo land acquired using a grant provided under this
				subsection shall be converted to land held in trust by the United States on
				behalf of any Indian
				tribe.
										.
							(c)Conforming
			 amendmentsSection 7(j)(1) of the Cooperative Forestry Assistance
			 Act of 1978 (16 U.S.C. 2103c(j)(1)) is amended by striking the first sentence
			 and inserting the following: Fair market value shall be paid for any
			 property interest acquired (other than by donation) under this
			 section..
						8112.Forestry and
			 resource management assistance for Indian tribes
						(a)Definition of
			 eligible Indian landIn this section, the term eligible
			 Indian land means, with respect to each participating Indian
			 tribe—
							(1)trust land
			 located within the boundaries of the reservation of the Indian tribe;
							(2)land owned in fee
			 by the Indian tribe; and
							(3)trust land
			 located outside the boundaries of the reservation of the Indian tribe that is
			 eligible for use for land programs of the Indian tribe.
							(b)Authority to
			 provide assistanceThe Secretary may provide financial,
			 technical, educational, and related assistance to any Indian tribe for—
							(1)tribal
			 consultation and coordination with the Forest Service on issues relating
			 to—
								(A)access and use by
			 members of the Indian tribe to National Forest System land and resources for
			 traditional, religious, and cultural purposes;
								(B)coordinated or
			 cooperative management of resources shared by the Forest Service and the Indian
			 tribe; or
								(C)the provision of
			 tribal traditional, cultural, or other expertise or knowledge;
								(2)projects and
			 activities for conservation education and awareness with respect to forest land
			 or grassland that is eligible Indian land; and
							(3)technical
			 assistance for forest resources planning, management, and conservation on
			 eligible Indian land.
							(c)Requirements
							(1)In
			 generalDuring any fiscal year, an Indian tribe may participate
			 in only 1 approved activity that receives assistance under—
								(A)subsection
			 (b)(3); or
								(B)the forest
			 stewardship program under section 5 of the Cooperative Forestry Assistance Act
			 of 1978 (16 U.S.C. 2103a).
								(d)Implementation
							(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall promulgate regulations to implement subsection
			 (b), including rules for determining the distribution of assistance under that
			 subsection.
							(2)ConsultationIn
			 developing regulations pursuant to paragraph (1), the Secretary shall conduct
			 full, open, and substantive consultation with Indian tribal governments and
			 other representatives of Indian tribes.
							(e)Coordination
			 with Secretary of InteriorIn carrying out this section, the
			 Secretary shall coordinate with the Secretary of the Interior to ensure that
			 activities under subsection (b)—
							(1)do not conflict
			 with Indian tribal programs provided by the Department of the Interior;
			 and
							(2)achieve the goals
			 established by the affected Indian tribes.
							(f)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
						IICultural and
			 heritage cooperation authority
					8121.PurposesThe purposes of this part are—
						(1)to authorize the
			 reburial of human remains and cultural items, including human remains and
			 cultural items repatriated under the Native American Graves Protection and
			 Repatriation Act (25 U.S.C. 3001 et seq.), on National Forest System
			 land;
						(2)to prevent the
			 unauthorized disclosure of information regarding reburial sites,
			 including—
							(A)the quantity and
			 identity of human remains and cultural items on the sites; and
							(B)the location of
			 the sites;
							(3)to authorize the
			 Secretary to ensure access to National Forest System land, to the maximum
			 extent practicable, by Indians and Indian tribes for traditional and cultural
			 purposes;
						(4)to authorize the
			 Secretary to provide forest products free of charge to Indian tribes for
			 traditional and cultural purposes;
						(5)to authorize the
			 Secretary to protect the confidentiality of certain information, including
			 information that is culturally sensitive to Indian tribes;
						(6)to increase the
			 availability of Forest Service programs and resources to Indian tribes in
			 support of the policy of the United States to promote tribal sovereignty and
			 self-determination; and
						(7)to strengthen
			 support for the policy of the United States of protecting and preserving the
			 traditional, cultural, and ceremonial rites and practices of Indian tribes, in
			 accordance with Public Law 95–341 (commonly known as the American Indian
			 Religious Freedom Act) (42 U.S.C. 1996).
						8122.DefinitionsIn this part:
						(1)Adjacent
			 siteThe term adjacent site means a site that
			 borders a boundary line of National Forest system land.
						(2)Cultural
			 items
							(A)In
			 generalThe term cultural items has the meaning
			 given the term in section 2 of the Native American Graves Protection and
			 Repatriation Act (25 U.S.C. 3001).
							(B)ExceptionThe
			 term cultural items does not include human remains.
							(3)Human
			 remainsThe term human remains means the physical
			 remains of the body of a person of Indian ancestry.
						(4)Lineal
			 descendantThe term lineal descendant means an
			 individual that can trace, directly and without interruption, the ancestry of
			 the individual through the traditional kinship system of an Indian tribe, or
			 through the common law system of descent, to a known Indian, the human remains,
			 funerary objects, or other sacred objects of whom are claimed by the
			 individual.
						(5)Reburial
			 siteThe term reburial site means a discrete
			 physical location at which cultural items or human remains are reburied.
						(6)Traditional and
			 cultural purposeThe term traditional and cultural
			 purpose, with respect to a definable use, area, or practice, means that
			 the use, area, or practice is identified by an Indian tribe as traditional or
			 cultural because of the long-established significance or ceremonial nature of
			 the use, area, or practice to the Indian tribe.
						8123.Reburial of
			 human remains and cultural items
						(a)Reburial
			 sitesIn consultation with an affected Indian tribe or lineal
			 descendant, the Secretary may authorize the use of National Forest System land
			 by the Indian tribe or lineal descendant for the reburial of human remains or
			 cultural items in the possession of the Indian tribe or lineal descendant that
			 have been disinterred from National Forest System land or an adjacent
			 site.
						(b)ReburialWith
			 the consent of the affected Indian tribe or lineal descendent, the Secretary
			 may recover and rebury, at Federal expense or using other available funds,
			 human remains and cultural items described in subsection (a) at the National
			 Forest System land identified under that subsection.
						(c)Authorization
			 of use
							(1)In
			 generalSubject to paragraph (2), the Secretary may authorize
			 such uses on reburial sites or adjacent sites as the Secretary determines to be
			 necessary for management of the National Forest System.
							(2)Avoidance of
			 adverse impactsIn carrying out paragraph (1), the Secretary
			 shall avoid adverse impacts to cultural items and human remains, to the maximum
			 extent practicable.
							8124.Temporary
			 closure for traditional and cultural purposes
						(a)Recognition of
			 historic useThe Secretary
			 shall, to the maximum extent practicable, ensure access to National Forest
			 System land by Indians for traditional and cultural purposes, in accordance
			 with subsection (b), in recognition of the historic use by Indians of National
			 Forest System land.
						(b)Closing land
			 from public access
							(1)In
			 generalOn receipt of a
			 request from an Indian tribe, the Secretary may temporarily close from public
			 access specifically designated National Forest System land to protect the
			 privacy of tribal activities for traditional and cultural purposes.
							(2)LimitationA closure of National Forest System land
			 under paragraph (1) shall affect the smallest practicable area for the minimum
			 period necessary for activities of the applicable Indian tribe.
							(3)ConsistencyAccess by Indian tribes to National Forest
			 System land under this subsection shall be consistent with the purposes of
			 Public Law 95–341 (commonly known as the American Indian Religious
			 Freedom Act) (42 U.S.C. 1996).
							8125.Forest
			 products for traditional and cultural purposes
						(a)In
			 generalNotwithstanding
			 section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a), the
			 Secretary may provide free of charge to Indian tribes any trees, portions of
			 trees, or forest products from National Forest System land for traditional and
			 cultural purposes.
						(b)ProhibitionTrees,
			 portions of trees, or forest products provided under subsection (a) may not be
			 used for commercial purposes.
						8126.Prohibition
			 on disclosure
						(a)Nondisclosure
			 of information
							(1)In
			 generalThe Secretary shall not disclose under section 552 of
			 title 5, United States Code (commonly known as the Freedom of
			 Information Act), any information relating to—
								(A)subject to
			 subsection (b)(l), human remains or cultural items reburied on National Forest
			 System land under section 8123; or
								(B)subject to
			 subsection (b)(2), resources, cultural items, uses, or activities that—
									(i)have a
			 traditional and cultural purpose; and
									(ii)are provided to
			 the Secretary by an Indian or Indian tribe under an express expectation of
			 confidentiality in the context of forest and rangeland research activities
			 carried out under the authority of the Forest Service.
									(2)Limitations on
			 disclosureSubject to subsection (b)(2), the Secretary shall not
			 be required to disclose information under section 552 of title 5, United States
			 Code (commonly known as the Freedom of Information Act),
			 concerning the identity, use, or specific location in the National Forest
			 System of—
								(A)a site or
			 resource used for traditional and cultural purposes by an Indian tribe;
			 or
								(B)any cultural
			 items not covered under section 8123.
								(b)Limited release
			 of information
							(1)ReburialThe
			 Secretary may disclose information described in subsection (a)(l)(A) if, before
			 the disclosure, the Secretary—
								(A)consults with an
			 affected Indian tribe or lineal descendent;
								(B)determines that
			 disclosure of the information—
									(i)would advance the
			 purposes of this part; and
									(ii)is
			 necessary to protect the human remains or cultural items from harm, theft, or
			 destruction; and
									(C)attempts to
			 mitigate any adverse impacts identified by an Indian tribe or lineal descendant
			 that reasonably could be expected to result from disclosure of the
			 information.
								(2)Other
			 informationThe Secretary may disclose information described
			 under paragraph (1)(B) or (2) of subsection if the Secretary determines that
			 disclosure of the information to the public—
								(A)would advance the
			 purposes of this part;
								(B)would not create
			 an unreasonable risk of harm, theft, or destruction of the resource, site, or
			 object, including individual organic or inorganic specimens; and
								(C)would be
			 consistent with other applicable laws.
								8127.Severability
			 and savings provisions
						(a)SeverabilityIf
			 any provision of this part, or the application of any provision of this part to
			 any person or circumstance, is held invalid, the application of such provision
			 or circumstance and the remainder of this part shall not be affected
			 thereby.
						(b)SavingsNothing
			 in this part—
							(1)diminishes or
			 expands the trust responsibility of the United States to Indian tribes, or any
			 legal obligation or remedy resulting from that responsibility;
							(2)alters, abridges,
			 repeals, or affects any valid agreement between the Forest Service and an
			 Indian tribe;
							(3)alters, abridges,
			 diminishes, repeals, or affects any reserved or other right of an Indian tribe;
			 or
							(4)alters, abridges,
			 diminishes, repeals, or affects any other valid existing right relating to
			 National Forest System land or other public land.
							CAmendments to
			 other laws
				8201.Renewable
			 resources extension activities
					(a)Authorization
			 of appropriationsSection 6 of the Renewable Resources Extension
			 Act of 1978 (16 U.S.C. 1675) is amended in the first sentence by striking
			 2007 and inserting 2012.
					(b)Termination
			 dateSection 8 of the Renewable Resources Extension Act of 1978
			 (16 U.S.C. 1671 note; Public Law 95–306) is amended by striking
			 2007 and inserting 2012.
					8202.Office of
			 International ForestrySection
			 2405(d) of the Global Climate Change Prevention Act of 1990 (7 U.S.C. 6704(d))
			 is amended by striking 2007 and inserting
			 2012.
				IXEnergy
			9001.EnergyTitle IX of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8101 et seq.) is amended to read as
			 follows:
				
					IXEnergy
						9001.DefinitionsExcept as otherwise provided, in this
				title:
							(1)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
							(2)Advisory committeeThe term Advisory Committee
				means the Biomass Research and Development Technical Advisory Committee
				established by section 9008(d)(1).
							(3)Advanced
				biofuel
								(A)In
				generalThe term advanced biofuel means fuel derived
				from renewable biomass other than corn starch.
								(B)InclusionsThe
				term advanced biofuel includes—
									(i)biofuel derived
				from cellulose, hemicellulose, or lignin;
									(ii)biofuel derived
				from sugar and starch (other than ethanol derived from corn starch);
									(iii)biofuel derived
				from waste material, including crop residue, other vegetative waste material,
				animal waste, food waste, and yard waste;
									(iv)diesel-equivalent
				fuel derived from renewable biomass, including vegetable oil and animal
				fat;
									(v)biogas (including
				landfill gas and sewage waste treatment gas) produced through the conversion of
				organic matter from renewable biomass;
									(vi)butanol or other
				alcohols produced through the conversion of organic matter from renewable
				biomass; and
									(vii)other fuel
				derived from cellulosic biomass.
									(4)Biobased
				productThe term biobased product means a product
				determined by the Secretary to be a commercial or industrial product (other
				than food or feed) that is—
								(A)composed, in
				whole or in significant part, of biological products, including renewable
				domestic agricultural materials and forestry materials; or
								(B)an intermediate
				ingredient or feedstock.
								(5)BiofuelThe
				term biofuel means a fuel derived from renewable biomass.
							(6)Biomass
				conversion facilityThe term biomass conversion
				facility means a facility that converts or proposes to convert renewable
				biomass into—
								(A)heat;
								(B)power;
								(C)biobased
				products; or
								(D)advanced
				biofuels.
								(7)BiorefineryThe term biorefinery means
				equipment and processes that—
								(A)convert renewable
				biomass into biofuels and biobased products; and
								(B)may produce
				electricity.
								(8)BoardThe term Board means the
				Biomass Research and Development Board established by section 9008(c).
							(9)Indian tribeThe term Indian tribe has the
				meaning given the term in section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450b).
							(10)Institution of
				higher educationThe term institution of higher
				education has the meaning given the term in section 102(a) of the Higher
				Education Act of 1965 (20 U.S.C. 1002(a)).
							(11)Intermediate
				ingredient or feedstockThe term intermediate ingredient or
				feedstock means a material or compound made in whole or in significant
				part from biological products, including renewable agricultural materials
				(including plant, animal, and marine materials) or forestry materials, that are
				subsequently used to make a more complex compound or product.
							(12)Renewable
				biomassThe term renewable biomass means—
								(A)materials,
				pre-commercial thinnings, or removed exotic species that—
									(i)are byproducts of
				preventive treatments (such as trees, wood, brush, thinnings, chips, and
				slash), that are removed—
										(I)to reduce
				hazardous fuels;
										(II)to reduce or
				contain disease or insect infestation; or
										(III)to restore
				ecosystem health;
										(ii)would not
				otherwise be used for higher-value products; and
									(iii)are harvested
				from National Forest System land or public lands (as defined in section 103 of
				the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), in
				accordance with—
										(I)Federal and State
				law;
										(II)applicable land
				management plans; and
										(III)the
				requirements for old-growth maintenance, restoration, and management direction
				of paragraphs (2), (3), and (4) of subsection (e) of section 102 of the Healthy
				Forests Restoration Act of 2003 (16 U.S.C. 6512) and the requirements for
				large-tree retention of subsection (f) of that section; or
										(B)any organic
				matter that is available on a renewable or recurring basis from non-Federal
				land or land belonging to an Indian or Indian tribe that is held in trust by
				the United States or subject to a restriction against alienation imposed by the
				United States, including—
									(i)renewable plant
				material, including—
										(I)feed
				grains;
										(II)other
				agricultural commodities;
										(III)other plants
				and trees; and
										(IV)algae;
				and
										(ii)waste material,
				including—
										(I)crop
				residue;
										(II)other vegetative
				waste material (including wood waste and wood residues);
										(III)animal waste
				and byproducts (including fats, oils, greases, and manure);
										(IV)construction
				waste; and
										(V)food waste and
				yard waste.
										(13)Renewable
				energyThe term renewable energy means energy
				derived from—
								(A)a wind, solar,
				renewable biomass, ocean (including tidal, wave, current, and thermal),
				geothermal, or hydroelectric source; or
								(B)hydrogen derived
				from renewable biomass or water using an energy source described in
				subparagraph (A).
								(14)Rural areaExcept as otherwise provided in this title,
				the term rural area has the meaning given the term in section
				343(a)(13)(A) of the Consolidated Farm and Rural Development Act (7 U.S.C.
				1991(a)(13)(A)).
							(15)SecretaryThe
				term Secretary means the Secretary of Agriculture.
							9002.Biobased markets program
							(a)Federal
				procurement of biobased products
								(1)Definition of
				procuring agencyIn this subsection, the term procuring
				agency means—
									(A)any Federal
				agency that is using Federal funds for procurement; or
									(B)a person that is
				a party to a contract with any Federal agency, with respect to work performed
				under such a contract.
									(2)Application of
				sectionExcept as provided in paragraph (3), each procuring
				agency shall comply with this subsection (including any regulations issued
				under this subsection), with respect to any purchase or acquisition of a
				procurement item for which—
									(A)the purchase
				price of the item exceeds $10,000; or
									(B)the quantity of
				the items or of functionally-equivalent items purchased or acquired during the
				preceding fiscal year was at least $10,000.
									(3)Procurement
				preference
									(A)In
				generalExcept as provided in subparagraph (B), after the date
				specified in applicable guidelines prepared pursuant to paragraph (5), each
				procuring agency that procures any items designated in the guidelines and items
				containing designated biobased intermediate ingredients and feedstocks shall,
				in making procurement decisions (consistent with maintaining a satisfactory
				level of competition, considering the guidelines), give preference to items
				that—
										(i)are composed of
				the highest percentage of biobased products practicable;
										(ii)are composed of
				at least 5 percent of intermediate ingredients and feedstocks (or a lesser
				percentage that the Secretary determines to be appropriate) as designated by
				the Secretary; or
										(iii)comply with the
				regulations issued under section 103 of Public Law 100–556 (42 U.S.C.
				6914b–1).
										(B)FlexibilityNotwithstanding
				subparagraph (A), a procuring agency may decide not to procure items described
				in that subparagraph if the procuring agency determines that the items—
										(i)are not
				reasonably available within a reasonable period of time;
										(ii)fail to
				meet—
											(I)the performance
				standards set forth in the applicable specifications; or
											(II)the reasonable
				performance standards of the procuring agencies; or
											(iii)are available
				only at an unreasonable price.
										(C)CertificationAfter
				the date specified in any applicable guidelines prepared pursuant to paragraph
				(5), contracting offices shall require that, with respect to biobased products,
				vendors certify that the biobased products to be used in the performance of the
				contract will comply with the applicable specifications or other contractual
				requirements.
									(4)SpecificationsEach
				Federal agency that has the responsibility for drafting or reviewing
				procurement specifications shall, not later than 1 year after the date of
				publication of applicable guidelines under paragraph (5), or as otherwise
				specified in the guidelines, ensure that the specifications require the use of
				biobased products consistent with this subsection.
								(5)Guidelines
									(A)In
				generalThe Secretary, after consultation with the Administrator,
				the Administrator of General Services, and the Secretary of Commerce (acting
				through the Director of the National Institute of Standards and Technology),
				shall prepare, and from time to time revise, guidelines for the use of
				procuring agencies in complying with the requirements of this
				subsection.
									(B)RequirementsThe
				guidelines under this paragraph shall—
										(i)designate those
				items that are or can be produced with biobased products (including biobased
				products for which there is only a single product or manufacturer in the
				category) and the procurement of which by procuring agencies will carry out the
				objectives of this subsection;
										(ii)designate those
				intermediate ingredients and feedstocks and finished products that contain
				significant portions of biobased materials or components the procurement of
				which by procuring agencies will carry out the objectives of this
				subsection;
										(iii)set forth
				recommended practices with respect to the procurement of biobased products and
				items containing such materials and with respect to certification by vendors of
				the percentage of biobased products used;
										(iv)provide
				information as to the availability, relative price, performance, and
				environmental and public health benefits, of such materials and items;
				and
										(v)automatically
				designate those items that are composed of materials and items designated
				pursuant to paragraph (3), if the content of the final product exceeds 50
				percent (unless the Secretary determines a different composition
				percentage).
										(C)Information
				providedInformation provided pursuant to subparagraph (B)(iv)
				with respect to a material or item shall be considered to be provided for
				another item made with the same material or item.
									(D)ProhibitionGuidelines
				issued under this paragraph may not require a manufacturer or vendor of
				biobased products, as a condition of the purchase of biobased products from the
				manufacturer or vendor, to provide to procuring agencies more data than would
				be required to be provided by other manufacturers or vendors offering products
				for sale to a procuring agency, other than data confirming the biobased content
				of a product.
									(E)State
				procurementNot later than 180 days after the date of enactment
				of this section, the Secretary shall offer procurement system models that
				States may use for the procurement of biobased products by the States.
									(6)Administration
									(A)Office of
				Federal Procurement PolicyThe Office of Federal Procurement
				Policy, in cooperation with the Secretary, shall—
										(i)coordinate the
				implementation of this subsection with other policies for Federal
				procurement;
										(ii)annually collect
				the information required to be reported under subparagraph (B) and make the
				information publicly available;
										(iii)take a leading
				role in conducting proactive research to inform and promote the adoption of and
				compliance with procurement requirements for biobased products by Federal
				agencies; and
										(iv)not less than
				once every 2 years, submit to Congress a report that—
											(I)describes the
				progress made in carrying out this subsection, including agency compliance with
				paragraph (4); and
											(II)contains a
				summary of the information reported pursuant to subparagraph (B).
											(B)Other
				agenciesTo assist the Office of Federal Procurement Policy in
				carrying out subparagraph (A)—
										(i)each procuring
				agency shall submit each year to the Office of Federal Procurement Policy, to
				the maximum extent practicable, information concerning—
											(I)actions taken to
				implement paragraphs (3), (4), and (7);
											(II)the results of
				the annual review and monitoring program established under paragraph
				(7)(B)(iii);
											(III)the number and
				dollar value of contracts entered into during the year that include the direct
				procurement of biobased products;
											(IV)the number of
				service and construction (including renovations and modernizations) contracts
				entered into during the year that include language on the use of biobased
				products; and
											(V)the types and
				dollar value of biobased products actually used by contractors in carrying out
				service and construction (including renovations and modernizations) contracts
				during the previous year; and
											(ii)the General
				Services Administration and the Defense Logistics Agency shall submit each year
				to the Office of Federal Procurement Policy, to the maximum extent practicable,
				information concerning the types and dollar value of biobased products
				purchased by procuring agencies through GSA Advantage!, the Federal Supply
				Schedule, and the Defense Logistic Agency (including the DoD EMall).
										(7)Procurement
				program
									(A)In
				generalNot later than 1 year after the date of publication of
				applicable guidelines under paragraph (5), each Federal agency shall develop a
				procurement program that—
										(i)will ensure that
				items composed of biobased products will be purchased to the maximum extent
				practicable; and
										(ii)is consistent
				with applicable provisions of Federal procurement law.
										(B)Minimum
				requirementsEach procurement program required under this
				paragraph shall, at a minimum, contain—
										(i)a
				biobased products preference program;
										(ii)an agency
				promotion program to promote the preference program adopted under clause (i);
				and
										(iii)annual review
				and monitoring of the effectiveness of the procurement program of the
				agency.
										(C)Consideration
										(i)In
				generalIn developing a preference program, an agency
				shall—
											(I)consider the
				options described in clauses (ii) and (iii); and
											(II)adopt 1 of the
				options, or a substantially equivalent alternative, for inclusion in the
				procurement program.
											(ii)Case-by-case
				policy development
											(I)In
				generalSubject to paragraph (3)(B), except as provided in
				subclause (II), in developing a preference program, an agency shall consider a
				policy of awarding contracts to the vendor offering an item composed of the
				highest percentage of biobased products practicable.
											(II)Certain
				contracts allowedSubject to paragraph (3)(B), an agency may make
				an award to a vendor offering items with less than the maximum biobased
				products content.
											(iii)Minimum
				content standardsIn developing a preference program, an agency
				shall consider minimum biobased products content specifications that are
				established in a manner that ensures that the biobased products content
				required is consistent with this subsection, without violating paragraph
				(3)(B).
										(b)Labeling
								(1)In
				generalThe Secretary, in consultation with the Administrator,
				shall establish a voluntary program under which the Secretary authorizes
				producers of biobased products to use the label USDA Certified Biobased
				Product.
								(2)Eligibility
				criteria
									(A)Criteria
										(i)In
				generalNot later than 90
				days after the date of the enactment of this section, except as provided in
				clause (ii), the Secretary, in consultation with the Administrator and
				representatives from small and large businesses, academia, other Federal
				agencies, and such other persons as the Secretary considers appropriate, shall
				issue criteria (as of the date of enactment of this section) for determining
				which products may qualify to receive the label under paragraph (1).
										(ii)ExceptionClause
				(i) shall not apply to final criteria that have been issued (as of the date of
				enactment of this section) by the Secretary.
										(B)RequirementsCriteria issued under subparagraph
				(A)—
										(i)shall encourage the purchase of products
				with the maximum biobased content;
										(ii)shall provide that the Secretary may
				designate as biobased for the purposes of the voluntary program established
				under this subsection finished products that contain significant portions of
				biobased materials or components; and
										(iii)to the maximum extent practicable, should
				be consistent with the guidelines issued under subsection (a)(5).
										(3)Use of
				labelThe Secretary shall ensure that the label referred to in
				paragraph (1) is used only on products that meet the criteria issued pursuant
				to paragraph (2).
								(4)RecognitionThe
				Secretary shall—
									(A)establish a
				voluntary program to recognize Federal agencies and private entities that use a
				substantial amount of biobased products; and
									(B)encourage Federal
				agencies to establish incentives programs to recognize Federal employees or
				contractors that make exceptional contributions to the expanded use of biobased
				products.
									(c)LimitationNothing
				in this section (other than subsections (f), (g), and (h)) shall apply to the
				procurement of motor vehicle fuels, heating oil, or electricity.
							(d)Inclusion
								(1)In
				generalNot later than 90 days after the date of enactment of the
				Food and Energy Security Act of
				2007, the Architect of the Capitol, the Sergeant at Arms of the
				Senate, and the Chief Administrative Officer of the House of Representatives
				shall establish procedures that apply the requirements of this section to
				procurement for the Capitol Complex.
								(2)Annual showcaseBeginning in calendar year 2008, the
				Secretary shall sponsor or otherwise support, consistent with applicable
				Federal laws (including regulations), an annual exposition at which entities
				may display and demonstrate biobased products.
								(e)Testing of
				biobased products
								(1)In
				generalThe Secretary may establish 1 or more national testing
				centers for biobased products to verify performance standards, biobased
				contents, and other product characteristics.
								(2)RequirementIn
				establishing 1 or more national testing centers under paragraph (1), the
				Secretary shall give preference to entities that have established capabilities
				and experience in the testing of biobased materials and products.
								(f)Bioenergy and
				other biobased products education and awareness campaign
								(1)In
				generalThe Secretary in consultation with the Secretary of
				Energy, shall establish a program to make competitive grants to eligible
				entities to carry out broad-based education and public awareness campaigns
				relating to bioenergy (including biofuels but excluding biodiesel) and other
				biobased products.
								(2)Eligible
				entitiesAn entity eligible to receive a grant described in
				paragraph (1) is an entity that has demonstrated a knowledge of bioenergy
				(including biofuels but excluding biodiesel) and other biobased products and
				is—
									(A)a State energy or
				agricultural office;
									(B)a regional,
				State-based, or tribal energy organization;
									(C)a land-grant
				college or university (as defined in section 1404 of the National Agricultural
				Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)) or other
				institution of higher education;
									(D)a rural electric
				cooperative or utility;
									(E)a nonprofit
				organization, including an agricultural trade association, resource
				conservation and development district, and energy service provider;
									(F)a State
				environmental quality office; or
									(G)any other similar
				entity, other than a Federal agency or for-profit entity, as determined by the
				Secretary.
									(g)Reports
								(1)In
				generalNot later than 180 days after the date of enactment of
				this section and each year thereafter, the Secretary shall submit to Congress a
				report on the implementation of this section.
								(2)ContentsThe
				report shall include—
									(A)a comprehensive
				management plan that establishes tasks, milestones, and timelines,
				organizational roles and responsibilities, and funding allocations for fully
				implementing this section; and
									(B)information on
				the status of implementation of—
										(i)item designations
				(including designation of intermediate ingredients and feedstocks); and
										(ii)the voluntary
				labeling program established under subsection (b).
										(h)Funding
								(1)In
				generalOf the funds of the Commodity Credit Corporation, the
				Secretary shall use, to the maximum extent practicable, $3,000,000 for each of
				fiscal years 2008 through 2012—
									(A)to continue
				mandatory funding for biobased products testing as required to carry out this
				section; and
									(B)to carry out the
				bioenergy education and awareness campaign under subsection (f).
									(2)Authorization
				of appropriationsIn addition to any other funds made available
				to carry out this section, there are authorized to be appropriated to carry out
				this section such sums as are necessary for each of fiscal years 2008 through
				2012.
								(3)PriorityAt
				the discretion of the Secretary, the Secretary may give priority to the testing
				of products for which private sector firms provide cost sharing for the
				testing.
								9003.Biodiesel
				fuel education
							(a)PurposeThe
				purpose of this section is to educate potential users about the proper use and
				benefits of biodiesel.
							(b)EstablishmentThe
				Secretary shall, under such terms and conditions as are appropriate, make
				grants to eligible entities to educate governmental and private entities that
				operate vehicle fleets, oil refiners, automotive companies, owners and
				operators of watercraft fleets, other interested entities (as determined by the
				Secretary), and the public about the benefits of biodiesel fuel use.
							(c)Eligible
				entitiesTo receive a grant under subsection (b), an entity
				shall—
								(1)be a nonprofit
				organization or institution of higher education (as defined in section 101 of
				the Higher Education Act of 1965 (20 U.S.C. 1001));
								(2)have demonstrated
				knowledge of biodiesel fuel production, use, or distribution; and
								(3)have demonstrated
				the ability to conduct educational and technical support programs.
								(d)ConsultationIn
				carrying out this section, the Secretary shall consult with the Secretary of
				Energy.
							(e)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this section, to the maximum extent practicable, $2,000,000 for each of
				fiscal years 2008 through 2012.
							9004.Biomass crop
				transition
							(a)DefinitionsIn
				this section:
								(1)Eligible
				cropThe term eligible crop means a crop of
				renewable biomass.
								(2)Eligible
				participantThe term eligible participant means an
				agricultural producer or forest land owner—
									(A)that is
				establishing 1 or more eligible crops on private land to be used in the
				production of advanced biofuels, other biobased products, heat, or power from a
				biomass conversion facility;
									(B)that has a
				financial commitment from a biomass conversion facility, including a proposed
				biomass conversion facility that is economically viable, as determined by the
				Secretary, to purchase the eligible crops; and
									(C)the production
				operation of which is in such proximity to the biomass conversion facility
				described in subparagraph (B) as to make delivery of the eligible crops to that
				location economically practicable.
									(b)Biomass crop
				transition assistance
								(1)Establishment
				of programThe Secretary shall establish a program to provide
				transitional assistance for the establishment and production of eligible crops
				to be used in the production of advanced biofuels, other biobased products,
				heat, or power from a biomass conversion facility.
								(2)ExclusionAn
				agricultural producer shall not be eligible for assistance under paragraph (1)
				for the establishment and production of—
									(A)any crop that is
				eligible for benefits under title I of the Food and Energy Security Act of 2007;
				or
									(B)an annual
				crop.
									(3)Contracts
									(A)In
				generalThe Secretary shall enter into contracts with eligible
				participants and entities described in subparagraph (B) to provide transitional
				assistance payments to eligible participants.
									(B)Contracts with
				member entitiesThe Secretary may enter into 1 or more contracts
				with farmer-owned cooperatives, agricultural trade associations, or other
				similar entities on behalf of producer members that meet the requirements of,
				and elect to be treated as, eligible participants if the contract would offer
				greater efficiency in administration of the program.
									(C)RequirementsUnder
				a contract described in subparagraph (A), an eligible participant shall be
				required, as determined by the Secretary—
										(i)to produce 1 or
				more eligible crops;
										(ii)to develop and
				actively apply a conservation plan that meets the requirements for highly
				erodible land conservation and wetlands conservation as established under
				subtitles B and C of title XII of the Food Security Act of 1985 (16 U.S.C. 3811
				et seq.); and
										(iii)to use such
				conservation practices as are necessary, where appropriate—
											(I)to advance the
				goals and objectives of State, regional, and national fish and wildlife
				conservation plans and initiatives; and
											(II)to comply with
				mandatory environmental requirements for a producer under Federal, State, and
				local law.
											(4)Payments
									(A)First
				yearDuring the first year of the contract, the Secretary shall
				make a payment to an eligible participant in an amount that covers the cost of
				establishing 1 or more eligible crops.
									(B)Subsequent
				yearsDuring any subsequent year of the contract, the Secretary
				shall make incentive payments to an eligible participant in an amount
				determined by the Secretary to encourage the eligible participant to produce
				renewable biomass.
									(c)Assistance for
				production of annual crop of renewable biomass
								(1)In
				generalThe Secretary may provide assistance to eligible
				participants to plant an annual crop of renewable biomass for use in a biomass
				conversion facility in the form of—
									(A)technical
				assistance; and
									(B)cost-share
				assistance for the cost of establishing an annual crop of renewable
				biomass.
									(2)ExclusionAn
				agricultural producer shall not be eligible for assistance under paragraph (1)
				for the establishment of any crop that is eligible for benefits under title I
				of the Food and Energy Security Act of
				2007.
								(3)ComplianceEligible
				participants receiving assistance under paragraph (1)(B) shall develop and
				actively apply a conservation plan that meets the requirements for highly
				erodible land conservation and wetlands conservation as established under
				subtitles B and C of title XII of the Food Security Act of 1985 (16 U.S.C. 3811
				et seq.).
								(d)Assistance for
				collection, harvest, storage, and transport of renewable biomass
								(1)Establishment
				of programThe Secretary shall establish a program to provide
				assistance to eligible participants for collecting, harvesting, storing, and
				transporting eligible crops to be used in the production of advanced biofuels,
				biobased products, heat, or power from a biomass conversion facility.
								(2)Payments
									(A)In
				generalAn eligible participant shall receive payments under this
				subsection for each ton of eligible crop delivered to a biomass conversion
				facility, based on a fixed rate to be established by the Secretary in
				accordance with subparagraph (B).
									(B)Fixed
				rateThe Secretary shall establish a fixed payment rate for
				purposes of subparagraph (A) to reflect—
										(i)the estimated
				cost of collecting, harvesting, storing, and transporting the applicable
				eligible crop; and
										(ii)such other
				factors as the Secretary determines to be appropriate.
										(e)Best
				practices
								(1)RecordkeepingEach
				eligible participant, and each biomass conversion facility contracting with the
				eligible participant, shall maintain and make available to the Secretary, at
				such times as the Secretary may request, appropriate records of methods used
				for activities for which payment is received under this section.
								(2)Information
				sharingFrom the records maintained under subparagraph (A), the
				Secretary shall maintain, and make available to the public, information
				regarding—
									(A)the production
				potential (including evaluation of the environmental benefits) of a variety of
				eligible crops; and
									(B)best practices
				for producing, collecting, harvesting, storing, and transporting eligible crops
				to be used in the production of advanced biofuels.
									(f)Funding
								(1)Biomass crop
				transition assistanceOf the funds of the Commodity Credit
				Corporation, the Secretary shall use to carry out subsections (b) and (c)
				$130,000,000 for fiscal year 2008, to remain available until expended.
								(2)Assistance for
				collection, harvest, storage, and transport of renewable
				biomassOf the funds of the Commodity Credit Corporation, the
				Secretary shall make available to carry out subsection (d) $10,000,000 for each
				of fiscal years 2009 through 2011, to remain available until expended.
								9005.Biorefinery
				and repowering assistance
							(a)PurposeThe
				purpose of this section is to assist in the development of new or emerging
				technologies for the use of renewable biomass or other sources of renewable
				energy—
								(1)to develop
				advanced biofuels;
								(2)to increase the
				energy independence of the United States by promoting the replacement of energy
				generated from fossil fuels with energy generated from a renewable energy
				source;
								(3)to promote
				resource conservation, public health, and the environment;
								(4)to diversify
				markets for raw agricultural and forestry products, and agriculture waste
				material; and
								(5)to create jobs
				and enhance the economic development of the rural economy.
								(b)Definition of
				repowerIn this section, the term repower means to
				substitute the production of heat or power from a fossil fuel source with heat
				or power from sources of renewable energy.
							(c)Assistance
								(1)In
				generalThe Secretary shall make available to eligible entities
				described in subsection (d)—
									(A)grants to assist
				in paying the costs of—
										(i)development and
				construction of pilot- and demonstration-scale biorefineries intended to
				demonstrate the commercial viability of 1 or more processes for converting
				renewable biomass to advanced biofuels;
										(ii)repowering a
				biomass conversion facility, power plant, or manufacturing facility, in whole
				or in part; or
										(iii)conducting a
				study to determine the feasibility of repowering a biomass conversion facility,
				power plant, or manufacturing facility, in whole or in part; and
										(B)guarantees for
				loans made to fund—
										(i)the development
				and construction of commercial-scale biorefineries; or
										(ii)the repowering
				of a biomass conversion facility, power plant, or manufacturing facility, in
				whole or in part.
										(2)PreferenceIn
				selecting projects to receive grants and loan guarantees under this section,
				the Secretary shall give preference to projects that receive or will receive
				financial support from the State in which the project is carried out.
								(d)Eligible
				entitiesAn eligible entity under this section is—
								(1)an
				individual;
								(2)a
				corporation;
								(3)a farm
				cooperative;
								(4)a rural electric
				cooperative or public power entity;
								(5)an association of
				agricultural producers;
								(6)a State or local
				energy agency or office;
								(7)an Indian
				tribe;
								(8)a consortium
				comprised of any individuals or entities described in any of paragraphs (1)
				through (7); or
								(9)any other similar
				entity, as determined by the Secretary.
								(e)Grants
								(1)In
				generalThe Secretary shall award grants under subsection
				(c)(1)(A) on a competitive basis.
								(2)Selection
				criteria
									(A)Grants for
				development and construction of pilot and demonstration scale
				biorefineries
										(i)In
				generalIn awarding grants for development and construction of
				pilot and demonstration scale biorefineries under subsection (c)(1)(A)(i), the
				Secretary shall select projects based on the likelihood that the projects will
				demonstrate the commercial viability of a new or emerging process for
				converting renewable biomass into advanced biofuels.
										(ii)FactorsThe
				factors to be considered under clause (i) may include—
											(I)the potential
				market for 1 or more products;
											(II)the level of
				financial participation by the applicants;
											(III)the
				availability of adequate funding from other sources;
											(IV)the
				participation of producer associations and cooperatives;
											(V)the beneficial
				impact on resource conservation, public health, and the environment;
											(VI)the timeframe in
				which the project will be operational;
											(VII)the potential
				for rural economic development;
											(VIII)the
				participation of multiple eligible entities; and
											(IX)the potential
				for developing advanced industrial biotechnology approaches.
											(B)Grants for
				repoweringIn selecting projects to receive grants for repowering
				under clauses (ii) and (iii) of subsection (c)(1)(A), the Secretary shall
				consider—
										(i)the change in
				energy efficiency that would result from the proposed repowering of the
				eligible entity;
										(ii)the reduction in
				fossil fuel use that would result from the proposed repowering; and
										(iii)the volume of
				renewable biomass located in such proximity to the eligible entity as to make
				local sourcing of feedstock economically practicable.
										(3)Cost
				sharing
									(A)Limits
										(i)Development and
				construction of pilot and demonstration scale biorefineriesThe
				amount of a grant awarded for development and construction of a biorefinery
				under subsection (c)(1)(A)(i) shall not exceed 50 percent of the cost of the
				project.
										(ii)RepoweringThe
				amount of a grant awarded for repowering under subsection (c)(1)(A)(ii) shall
				not exceed 20 percent of the cost of the project.
										(iii)Feasibility
				study for repoweringThe amount of a grant awarded for a
				feasibility study for repowering under subsection (c)(1)(A)(iii) shall not
				exceed an amount equal to the lesser of—
											(I)an amount equal
				to 50 percent of the total cost of conducting the feasibility study; and
											(II)$150,000.
											(B)Form of grantee
				share
										(i)In
				generalThe grantee share of the cost of a project may be made in
				the form of cash or the provision of services, material, or other in-kind
				contributions.
										(ii)LimitationThe
				amount of the grantee share of the cost of a project that is made in the form
				of the provision of services, material, or other in-kind contributions shall
				not exceed 15 percent of the amount of the grantee share determined under
				subparagraph (A).
										(f)Loan
				guarantees
								(1)ConditionsAs
				a condition of making a loan guarantee under subsection (c)(1)(B), the
				Secretary shall require—
									(A)demonstration of
				binding commitments to cover, from sources other than Federal funds, at least
				20 percent of the total cost of the project described in the
				application;
									(B)in the case of a
				new or emerging technology, demonstration that the project design has been
				validated through a technical review and subsequent operation of a pilot or
				demonstration scale facility that can be scaled up to commercial size;
				and
									(C)demonstration
				that the applicant provided opportunities to local investors (as determined by
				the Secretary) to participate in the financing or ownership of the
				biorefinery.
									(2)Local
				ownershipThe Secretary shall give preference under subsection
				(c)(1)(B) to applications for projects with significant local ownership.
								(3)ApprovalNot
				later than 90 days after the Secretary receives an application for a loan
				guarantee under subsection (c)(1)(B), the Secretary shall approve or disapprove
				the application.
								(4)Limitations
									(A)Maximum amount
				of loan guaranteed
										(i)Commercial-scale
				biorefineriesSubject to clause (iii), the principal amount of a
				loan guaranteed under subsection (c)(1)(B)(i) may not exceed
				$250,000,000.
										(ii)RepoweringSubject
				to clause (iii), the principal amount of a loan guaranteed under subsection
				(c)(1)(B)(ii) may not exceed $70,000,000.
										(iii)Relationship
				to other Federal fundingThe amount of a loan guaranteed under
				subsection (c)(1)(B) shall be reduced by the amount of other Federal funding
				that the entity receives for the same project.
										(B)Maximum
				percentage of loan guaranteedA loan guaranteed under subsection
				(c)(1)(B) shall be in an amount not to exceed 80 percent of the project costs,
				as determined by the Secretary.
									(C)Authority to
				guarantee entire amount of the loanThe Secretary may guarantee
				up to 100 percent of the principal and interest due on a loan guaranteed under
				subsection (c)(1)(B).
									(g)ConsultationIn
				carrying out this section, the Secretary shall consult with the Secretary of
				Energy.
							(h)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use for the
				cost of grants and loan guarantees to carry out this section $300,000,000 for
				fiscal year 2008, to remain available until expended.
							9006.Bioenergy
				program for advanced biofuels
							(a)Definition of
				eligible producerIn this section, the term eligible
				producer means a producer of advanced biofuels.
							(b)PaymentsThe
				Secretary shall make payments to eligible producers to encourage increased
				purchases of renewable biomass for the purpose of expanding production of, and
				supporting new production capacity for, advanced biofuels.
							(c)ContractsTo
				receive a payment, an eligible producer shall—
								(1)enter into a
				contract with the Secretary to increase production of advanced biofuels for 1
				or more fiscal years; and
								(2)submit to the
				Secretary such records as the Secretary may require as evidence of increased
				purchase and use of renewable biomass for the production of advanced
				biofuels.
								(d)Basis for
				paymentsThe Secretary shall make payments under this section to
				eligible producers based on—
								(1)the level of
				production by the eligible producer of an advanced biofuel;
								(2)the price of each
				renewable biomass feedstock used for production of the advanced biofuel;
								(3)the net
				nonrenewable energy content of the advanced biofuel, if sufficient data is
				available, as determined by the Secretary; and
								(4)other appropriate
				factors, as determined by the Secretary.
								(e)OverpaymentsIf
				the total amount of payments that an eligible producer receives for a fiscal
				year under this section exceeds the amount that the eligible producer should
				have received, the eligible producer shall repay the amount of the overpayment
				to the Secretary, with interest (as determined by the Secretary).
							(f)Limitations
								(1)Equitable
				distributionThe Secretary may limit the amount of payments that
				may be received by a single eligible producer under this section in order to
				distribute the total amount of funding available in an equitable manner.
								(2)IneligibilityAn
				eligible producer that claims a credit allowed under section 40(a)(3) or
				40A(a)(3) of the Internal Revenue Code of 1986 shall not be eligible to receive
				payments under subsection (d).
								(3)Refining
				capacityAn eligible producer may not use any funds received
				under this section for an advanced biofuel production facility or other fuel
				refinery the total refining capacity of which is more than 150,000,000 gallons
				per year.
								(g)Other
				requirementsTo receive a payment under this section, an eligible
				producer shall meet any other requirements of Federal and State law (including
				regulations) applicable to the production of advanced biofuels.
							(h)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this section $245,000,000 for the period of fiscal years 2008 through 2012,
				to remain available until expended.
							9007.Rural Energy
				for America Program
							(a)EstablishmentThe
				Secretary, in consultation with the Secretary of Energy, shall establish a
				Rural Energy for America Program to promote energy efficiency and renewable
				energy development for agricultural producers, cooperatives, rural small
				businesses, and other similar entities through—
								(1)grants for energy
				audits and renewable energy development assistance;
								(2)financial
				assistance for energy efficiency improvements and renewable energy systems;
				and
								(3)financial
				assistance for facilities to convert animal manure to energy.
								(b)Energy audits
				and renewable energy development assistance
								(1)In
				generalThe Secretary shall make competitive grants to eligible
				entities to provide assistance to agricultural producers and rural small
				businesses—
									(A)to become more
				energy efficient; and
									(B)to use renewable
				energy technology and resources.
									(2)Eligible
				entitiesAn eligible entity under this subsection is—
									(A)a State
				agency;
									(B)a regional,
				State-based, or tribal energy organization;
									(C)a land-grant
				college or university or other institution of higher education;
									(D)a rural electric
				cooperative or public power entity;
									(E)a nonprofit
				organization; and
									(F)any other similar
				entity, as determined by the Secretary.
									(3)Merit
				review
									(A)Merit review
				processThe Secretary shall establish a merit review process to
				review applications for grants under paragraph (1) that uses the expertise of
				other Federal agencies, industry, and nongovernmental organizations.
									(B)Selection
				criteriaIn reviewing applications of eligible entities to
				receive grants under paragraph (1), the Secretary shall consider—
										(i)the ability and
				expertise of the eligible entity in providing professional energy audits and
				renewable energy assessments;
										(ii)the geographic
				scope of the program proposed by the eligible entity in relation to the
				identified need;
										(iii)the number of
				agricultural producers and rural small businesses to be assisted by the
				program;
										(iv)the potential
				for energy savings and environmental and public health benefits resulting from
				the program; and
										(v)the plan of the
				eligible entity for providing information to agricultural producers and rural
				small businesses on the benefits of energy efficiency and renewable energy
				development.
										(4)Use of grant
				funds
									(A)Required
				usesA recipient of a grant under paragraph (1) shall use the
				grant funds to conduct and promote energy audits for agricultural producers and
				rural small businesses to provide recommendations on how to improve energy
				efficiency and use renewable energy technology and resources.
									(B)Permitted
				usesIn addition to the uses described in subparagraph (A), a
				recipient of a grant may use the grant funds to make agricultural producers and
				rural small businesses aware of—
										(i)financial
				assistance under subsection (c); and
										(ii)other Federal,
				State, and local financial assistance programs for which the agricultural
				producers and rural small businesses may be eligible.
										(5)Cost
				sharingA recipient of a grant under paragraph (1) that conducts
				an energy audit for an agricultural producer or rural small business under
				paragraph (4)(A) shall require that, as a condition of the energy audit, the
				agricultural producer or rural small business pay at least 25 percent of the
				cost of the energy audit, which shall be retained by the eligible entity for
				the cost of the energy audit.
								(c)Financial
				assistance for energy efficiency improvements and renewable energy
				systems
								(1)In
				generalIn addition to any similar authority, the Secretary shall
				provide loan guarantees, grants, and production-based incentives to
				agricultural producers and rural small businesses—
									(A)to purchase
				renewable energy systems, including systems that may be used to produce and
				sell electricity; and
									(B)to make energy
				efficiency improvements.
									(2)Award
				considerationsIn determining the amount of a grant, loan
				guarantee, or production-based incentive provided under this section, the
				Secretary shall take into consideration, as applicable—
									(A)the type of
				renewable energy system to be purchased;
									(B)the estimated
				quantity of energy to be generated by the renewable energy system;
									(C)the expected
				environmental benefits of the renewable energy system;
									(D)the quantity of
				energy savings expected to be derived from the activity, as demonstrated by an
				energy audit comparable to an energy audit under subsection (b);
									(E)the estimated
				period of time for the energy savings generated by the activity to equal the
				cost of the activity;
									(F)the expected
				energy efficiency of the renewable energy system; and
									(G)other appropriate
				factors.
									(3)Feasibility
				studies
									(A)In
				generalThe Secretary may provide assistance in the form of
				grants to an agricultural producer or rural small business to conduct a
				feasibility study for a project for which assistance may be provided under this
				subsection.
									(B)LimitationThe
				Secretary shall use not more than 10 percent of the funds made available to
				carry out this subsection to provide assistance described in subparagraph
				(A).
									(C)Avoidance of
				duplicative assistanceAn entity shall be ineligible to receive
				assistance to carry out a feasibility study for a project under this paragraph
				if the entity has received Federal or State assistance for a feasibility study
				for the project.
									(4)Limits
									(A)GrantsThe
				amount of a grant under this subsection shall not exceed 25 percent of the cost
				of the activity carried out using funds from the grant.
									(B)Loan
				guarantees
										(i)Maximum
				amountThe amount of a loan guaranteed under this subsection
				shall not exceed $25,000,000.
										(ii)Maximum
				percentageA loan guaranteed under this subsection shall not
				exceed 75 percent of the cost of the activity carried out using funds from the
				loan.
										(5)Production-based
				incentive payments in lieu of grants
									(A)In
				generalIn addition to the authority under subsection (b), to
				encourage the production of electricity from renewable energy systems, the
				Secretary, on receipt of a request of an eligible applicant under this section,
				shall make production-based incentive payments to the applicant in lieu of a
				grant.
									(B)ContingencyA
				payment under subparagraph (A) shall be contingent on documented energy
				production and sales by the renewable energy system of the eligible applicant
				to a third party.
									(C)LimitationThe
				total net present value of a production-based incentive payment under this
				paragraph shall not exceed the lesser of—
										(i)an amount equal
				to 25 percent of the eligible project costs, as determined by the Secretary;
				and
										(ii)such other limit
				as the Secretary may establish, by rule or guidance.
										(d)Financial
				assistance for facilities To convert animal manure to energy
								(1)Definition of
				animal manureIn this subsection, the term animal
				manure means agricultural livestock excrement, including litter, wood
				shavings, straw, rice hulls, bedding material, and other materials incidentally
				collected with the manure.
								(2)Grants and loan
				guaranteesThe Secretary shall make grants and loan guarantees to
				eligible entities on a competitive basis for the installation, operation, and
				evaluation of facilities described in paragraph (4).
								(3)Eligible
				entitiesTo be eligible to receive a grant or loan guarantee
				under this subsection, an entity shall be—
									(A)an agricultural
				producer;
									(B)a rural small
				business;
									(C)a rural
				cooperative; or
									(D)any other similar
				entity, as determined by the Secretary.
									(4)Eligible
				facilities
									(A)In
				generalSubject to subparagraphs (B) through (E), an eligible
				entity may receive a grant or loan guarantee under this subsection for the
				installation, first-year operation, and evaluation of an on-farm or community
				facility (such as a digester or power generator using manure for fuel) the
				primary function of which is to convert animal manure into a useful form of
				energy (including gaseous or liquid fuel or electricity).
									(B)Subsystems
				includedFunds from a grant and loan guarantee under subparagraph
				(A) may be used for systems that support an on-farm or community facility
				described in that subparagraph, which may include feedstock gathering systems
				and gas piping systems.
									(C)Conversion of
				renewable biomassAn eligible entity may use a grant or loan
				guarantee provided under this subsection to convert renewable biomass other
				than animal manure (such as waste materials from food processing facilities and
				other green wastes) into energy at a facility if the majority of materials
				converted into energy at the facility is animal manure.
									(D)Development and
				demonstration of new technologiesAn eligible entity may use a
				grant or loan guarantee provided under this subsection for the installation,
				demonstration, and first 2 years of operation of an on-farm or community
				facility that uses manure-to-energy technologies—
										(i)that are not in
				commercial use, as determined by the Secretary; and
										(ii)for which
				sufficient research has been conducted for the Secretary to determine that the
				technology is commercially viable.
										(5)Selection of
				eligible entitiesIn selecting applications for grants and loan
				guarantees under this subsection, the Secretary shall consider—
									(A)the quality of
				energy produced; and
									(B)the projected net
				energy conversion efficiency, which shall be equal to the quotient obtained by
				dividing—
										(i)the energy output
				of the eligible facility; by
										(ii)the sum
				of—
											(I)the energy
				content of animal manure at the point of collection; and
											(II)the energy
				consumed in facility operations, including feedstock transportation;
											(C)environmental
				issues, including potential positive and negative impacts on water quality, air
				quality, odor emissions, pathogens, and soil quality resulting from—
										(i)the use and
				conversion of animal manure into energy;
										(ii)the installation
				and operation of the facility; and
										(iii)the disposal of
				any waste products (including effluent) from the facility;
										(D)the net impact of
				the facility and any waste from the facility on greenhouse gas emissions, based
				on the estimated emissions from manure storage systems in use before the
				installation of the manure-to-energy facility;
									(E)diversity
				factors, including diversity of—
										(i)sizes of projects
				supported; and
										(ii)geographic
				locations; and
										(F)the proposed
				project costs and levels of grants or loan guarantees requested.
									(6)Amount
									(A)Grants
										(i)Smaller
				projectsIn the case of a project with a total eligible cost (as
				described in paragraph (4)) of not more than $500,000, the amount of a grant
				made under this subsection shall not exceed 50 percent of the total eligible
				cost.
										(ii)Larger
				projectsIn the case of a project with a total eligible cost (as
				described in paragraph (4)) of more than $500,000, the amount of a grant made
				under this subsection shall not exceed the greater of—
											(I)$250,000;
				or
											(II)25 percent of
				the total eligible cost.
											(iii)MaximumIn
				no case shall the amount of a grant made under this section exceed
				$2,000,000.
										(B)Loan
				guaranteesThe principal amount and interest of a loan guaranteed
				under this subsection may not exceed the lesser of—
										(i)80 percent of the
				difference between—
											(I)the total cost to
				install and operate the eligible facility for the first year, as determined by
				the Secretary; and
											(II)the amount of
				any Federal, State, and local funds received to support the eligible facility;
				and
											(ii)$25,000,000.
										(7)ProhibitionA
				grant or loan guarantee may not be provided for a project under this subsection
				that also receives assistance under subsection (b) or (c).
								(e)Role of State
				rural development director
								(1)Outreach and
				availability of information
									(A)OutreachA
				State rural development director, acting through local rural development
				offices, shall provide outreach regarding the availability of financial
				assistance under this section.
									(B)Availability of
				informationA State rural development director shall make
				available information relating to the availability of financial assistance
				under this section at all local rural development, Farm Service Agency, and
				Natural Resources Conservation Service offices.
									(2)Application
				reviewApplications for assistance under this section shall be
				reviewed by the appropriate State rural development director.
								(f)Small
				projects
								(1)Application and
				review processThe Secretary shall develop a streamlined
				application and expedited review process for project applicants seeking less
				than $20,000 under this section.
								(2)Percentage of
				fundsNot less than 20 percent of the funds made available under
				subsection (k)(1) shall be made available to make grants under this section in
				an amount of less than $20,000.
								(g)PreferenceIn
				selecting projects to receive grants under this section, the Secretary shall
				give preference to projects that receive or will receive financial support from
				the State in which the project is carried out.
							(h)Rural Energy
				StarThe Secretary, in coordination with the Administrator and
				the Secretary of Energy, shall extend the Energy Star program established by
				section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a) to
				include a Rural Energy Star component to promote the development and use of
				energy-efficient equipment and facilities in the agricultural sector.
							(i)ReportsNot
				later than 4 years after the date of enactment of the
				Food and Energy Security Act of
				2007, the Secretary shall submit to Congress a report on the
				implementation of this section, including the outcomes achieved by projects
				funded under this section.
							(j)Funding
								(1)Commodity
				Credit CorporationOf the funds of the Commodity Credit
				Corporation, the Secretary shall make available $230,000,000 to carry out
				subsections (c) and (d) for fiscal year 2008, to remain available until
				expended, of which not less than 15 percent shall be used to carry out
				subsection (d).
								(2)Authorization
				of appropriationsIn addition to any other funds made available
				to carry out this section, there are authorized to be appropriated such sums as
				are necessary to carry out this section for each of fiscal years 2008 through
				2012.
								9008.Biomass
				Research and Development Act of 2000
							(a)DefinitionsIn
				this section:
								(1)Biobased
				productThe term biobased product means—
									(A)an industrial
				product (including chemicals, materials, and polymers) produced from biomass;
				and
									(B)a commercial or
				industrial product (including animal feed and electric power) derived in
				connection with the conversion of biomass to fuel.
									(2)DemonstrationThe
				term demonstration means demonstration of technology in a pilot
				plant or semi-works scale facility.
								(3)InitiativeThe
				term Initiative means the Biomass Research and Development
				Initiative established under subsection (e).
								(4)National
				LaboratoryThe term National Laboratory has the
				meaning given that term in section 2 of the Energy Policy Act of 2005 (42
				U.S.C. 15801).
								(5)Point of
				contactThe term point of contact means a point of
				contact designated under this section.
								(b)Cooperation and
				coordination in biomass research and development
								(1)In
				generalThe Secretary of
				Agriculture and the Secretary of Energy shall cooperate with respect to, and
				coordinate, policies and procedures that promote research and development
				leading to the production of biofuels and biobased products.
								(2)Points of
				contact
									(A)In
				generalTo coordinate
				research and development programs and activities relating to biofuels and
				biobased products that are carried out by their respective departments—
										(i)the Secretary of Agriculture shall
				designate, as the point of contact for the Department of Agriculture, an
				officer of the Department of Agriculture appointed by the President to a
				position in the Department before the date of the designation, by and with the
				advice and consent of the Senate; and
										(ii)the Secretary of
				Energy shall designate, as the point of contact for the Department of Energy,
				an officer of the Department of Energy appointed by the President to a position
				in the Department before the date of the designation, by and with the advice
				and consent of the Senate.
										(B)DutiesThe points of contact shall jointly—
										(i)assist in
				arranging interlaboratory and site-specific supplemental agreements for
				research and development projects relating to biofuels and biobased
				products;
										(ii)serve as
				cochairpersons of the Board;
										(iii)administer the
				Initiative; and
										(iv)respond in
				writing to each recommendation of the Advisory Committee made under subsection
				(d).
										(c)Biomass
				research and development board
								(1)EstablishmentThere
				is established the Biomass Research and Development Board, which shall
				supersede the Interagency Council on Biobased Products and Bioenergy
				established by Executive Order No. 13134 (7 U.S.C. 8101 note), to coordinate
				programs within and among departments and agencies of the Federal Government
				for the purpose of promoting the use of biofuels and biobased products
				by—
									(A)maximizing the
				benefits deriving from Federal grants and assistance; and
									(B)bringing
				coherence to Federal strategic planning.
									(2)MembershipThe
				Board shall consist of—
									(A)the point of
				contact of the Department of Energy designated under subsection (b)(2)(A)(ii),
				who shall serve as cochairperson of the Board;
									(B)the point of
				contact of the Department of Agriculture designated under subsection
				(b)(2)(A)(i), who shall serve as cochairperson of the Board;
									(C)a senior officer
				of each of the Department of the Interior, the Environmental Protection Agency,
				the National Science Foundation, and the Office of Science and Technology
				Policy, each of whom shall—
										(i)be appointed by
				the head of the respective agency; and
										(ii)have a rank that
				is equivalent to the rank of the points of contact; and
										(D)at the option of
				the Secretary of Agriculture and the Secretary of Energy, other members
				appointed by the Secretaries (after consultation with the members described in
				subparagraphs (A) through (C)).
									(3)DutiesThe
				Board shall—
									(A)coordinate
				research and development activities relating to biofuels and biobased
				products—
										(i)between the
				Department of Agriculture and the Department of Energy; and
										(ii)with other
				departments and agencies of the Federal Government;
										(B)provide
				recommendations to the points of contact concerning administration of this
				title;
									(C)ensure
				that—
										(i)solicitations are
				open and competitive with awards made annually; and
										(ii)objectives and
				evaluation criteria of the solicitations are clearly stated and minimally
				prescriptive, with no areas of special interest; and
										(D)ensure that the
				panel of scientific and technical peers assembled under subsection (e) to
				review proposals is composed predominantly of independent experts selected from
				outside the Departments of Agriculture and Energy.
									(4)FundingEach
				agency represented on the Board is encouraged to provide funds for any purpose
				under this section.
								(5)MeetingsThe
				Board shall meet at least quarterly to enable the Board to carry out the duties
				of the Board under paragraph (3).
								(d)Biomass
				Research and Development Technical Advisory Committee
								(1)EstablishmentThere
				is established the Biomass Research and Development Technical Advisory
				Committee, which shall supersede the Advisory Committee on Biobased Products
				and Bioenergy established by Executive Order No. 13134 (7 U.S.C. 8101
				note)—
									(A)to advise the
				Secretary of Energy, the Secretary of Agriculture, and the points of contact
				concerning—
										(i)the distribution
				of funding;
										(ii)the technical
				focus and direction of requests for proposals issued under the Initiative;
				and
										(iii)procedures for
				reviewing and evaluating the proposals;
										(B)to facilitate
				consultations and partnerships among Federal and State agencies, agricultural
				producers, industry, consumers, the research community, and other interested
				groups to carry out program activities relating to the Initiative; and
									(C)to evaluate and
				perform strategic planning on program activities relating to the
				Initiative.
									(2)Membership
									(A)In
				generalThe Advisory Committee shall consist of—
										(i)an individual
				affiliated with the biofuels industry;
										(ii)an individual
				affiliated with the biobased industrial and commercial products
				industry;
										(iii)an individual
				affiliated with an institution of higher education who has expertise in
				biofuels and biobased products;
										(iv)2 prominent
				engineers or scientists from government or academia who have expertise in
				biofuels and biobased products;
										(v)an individual
				affiliated with a commodity trade association;
										(vi)2 individuals
				affiliated with an environmental or conservation organization;
										(vii)an individual
				associated with State government who has expertise in biofuels and biobased
				products;
										(viii)an individual
				with expertise in energy and environmental analysis;
										(ix)an individual
				with expertise in the economics of biofuels and biobased products;
										(x)an individual
				with expertise in agricultural economics;
										(xi)an individual with expertise in plant
				biology and biomass feedstock development; and
										(xii)at the option
				of the points of contact, other members.
										(B)AppointmentThe
				members of the Advisory Committee shall be appointed by the points of
				contact.
									(3)DutiesThe
				Advisory Committee shall—
									(A)advise the points
				of contact with respect to the Initiative; and
									(B)evaluate whether,
				and make recommendations in writing to the Board to ensure that—
										(i)funds authorized
				for the Initiative are distributed and used in a manner that is consistent with
				the objectives, purposes, and considerations of the Initiative;
										(ii)solicitations
				are open and competitive with awards made annually and that objectives and
				evaluation criteria of the solicitations are clearly stated and minimally
				prescriptive, with no areas of special interest;
										(iii)the points of
				contact are funding proposals under this title that are selected on the basis
				of merit, as determined by an independent panel of scientific and technical
				peers predominantly from outside the Departments of Agriculture and Energy;
				and
										(iv)activities under
				this section are carried out in accordance with this section.
										(4)CoordinationTo
				avoid duplication of effort, the Advisory Committee shall coordinate the
				activities of the Advisory Committee with activities of other Federal advisory
				committees working in related areas.
								(5)MeetingsThe
				Advisory Committee shall meet at least quarterly to enable the Advisory
				Committee to carry out the duties of the Advisory Committee.
								(6)TermsMembers
				of the Advisory Committee shall be appointed for a term of 3 years.
								(e)Biomass
				Research and Development Initiative
								(1)In
				generalThe Secretary of Agriculture and the Secretary of Energy,
				acting through their respective points of contact and in consultation with the
				Board, shall establish and carry out a Biomass Research and Development
				Initiative under which competitively awarded grants, contracts, and financial
				assistance are provided to, or entered into with, eligible entities to carry
				out research on, and development and demonstration of, biofuels and biobased
				products, and the methods, practices, and technologies, for the production of
				the fuels and product.
								(2)ObjectivesThe
				objectives of the Initiative are to develop—
									(A)technologies and
				processes necessary for abundant commercial production of biofuels at prices
				competitive with fossil fuels;
									(B)high-value
				biobased products—
										(i)to enhance the
				economic viability of biofuels and bioenergy;
										(ii)as substitutes
				for petroleum-based feedstocks and products; and
										(iii)to enhance the
				value of coproducts produced using the technologies and processes; and
										(C)a diversity of
				sustainable domestic sources of renewable biomass for conversion to biofuels,
				bioenergy, and biobased products.
									(3)PurposesThe
				purposes of the Initiative are—
									(A)to increase the
				energy security of the United States;
									(B)to create jobs
				and enhance the economic development of the rural economy;
									(C)to enhance the
				environment and public health; and
									(D)to diversify
				markets for raw agricultural and forestry products.
									(4)Technical
				areasTo advance the objectives and purposes of the Initiative,
				the Secretary of Agriculture and the Secretary of Energy, in consultation with
				the Administrator of the Environmental Protection Agency and heads of other
				appropriate departments and agencies (referred to in this subsection as the
				Secretaries), shall direct research, development, and
				demonstration toward—
									(A)feedstocks and
				feedstock systems relevant to production of raw materials for conversion to
				biofuels and biobased products, including—
										(i)development of
				advanced and dedicated crops with desired features, including enhanced
				productivity, broader site range, low requirements for chemical inputs, and
				enhanced processing;
										(ii)advanced crop
				production methods to achieve the features described in clause (i) and suitable
				assay techniques for those features;
										(iii)feedstock
				harvest, handling, transport, and storage;
										(iv)strategies for
				integrating feedstock production into existing managed land; and
										(v)improving the
				value and quality of coproducts, including material used for animal
				feeding;
										(B)development of
				cost-effective technologies for the use of cellulosic biomass in the production
				of biofuels and biobased products, including—
										(i)pretreatment in
				combination with enzymatic or microbial hydrolysis;
										(ii)thermochemical
				approaches, including gasification and pyrolysis; and
										(iii)self-processing
				crops that express enzymes capable of degrading cellulosic biomass;
										(C)product
				diversification through technologies relevant to production of a range of
				biobased products (including chemicals, animal feeds, and cogenerated power)
				that eventually can increase the feasibility of fuel production in a
				biorefinery, including—
										(i)catalytic
				processing, including thermochemical fuel production;
										(ii)metabolic
				engineering, enzyme engineering, and fermentation systems for biological
				production of desired products, coproducts, or cogeneration of power;
										(iii)product
				recovery;
										(iv)power production
				technologies;
										(v)integration into
				existing renewable biomass processing facilities, including starch ethanol
				plants, sugar processing or refining plants, paper mills, and power
				plants;
										(vi)enhancement of
				products and coproducts, including dried distillers grains; and
										(vii)technologies
				that allow for cost-effective harvest, handling, transport, and storage;
				and
										(D)analysis that
				provides strategic guidance for the application of renewable biomass
				technologies in accordance with realization of improved sustainability and
				environmental quality, cost effectiveness, security, and rural economic
				development, usually featuring system-wide approaches, including the harvest,
				handling, transport, and storage of renewable biomass.
									(5)Additional
				considerationsWithin the technical areas described in paragraph
				(4), and in addition to advancing the purposes described in paragraph (3) and
				the objectives described in paragraph (2), the Secretaries shall support
				research and development—
									(A)to create
				continuously expanding opportunities for participants in existing biofuels
				production by seeking synergies and continuity with current technologies and
				practices, such as improvements in dried distillers grains and other biofuel
				production coproducts for use as bridge feedstocks;
									(B)to maximize the
				environmental, economic, and social benefits of production of biofuels and
				biobased products on a large scale through life-cycle economic and
				environmental analysis and other means; and
									(C)to assess the
				potential of Federal land and land management programs as feedstock resources
				for biofuels and biobased products, consistent with the integrity of soil and
				water resources and with other environmental considerations.
									(6)Eligible
				entitiesTo be eligible for a grant, contract, or assistance
				under this subsection, an applicant shall be—
									(A)an institution of
				higher education;
									(B)a National
				Laboratory;
									(C)a Federal
				research agency;
									(D)a State research
				agency;
									(E)a private sector
				entity;
									(F)a nonprofit
				organization; or
									(G)a consortium of 2
				or more entities described in subparagraphs (A) through (F).
									(7)Administration
									(A)In
				generalAfter consultation with the Board, the points of contact
				shall—
										(i)publish annually
				1 or more joint requests for proposals for grants, contracts, and assistance
				under this subsection;
										(ii)require that
				grants, contracts, and assistance under this section be awarded competitively,
				on the basis of merit, after the establishment of procedures that provide for
				scientific peer review by an independent panel of scientific and technical
				peers;
										(iii)give partial
				preference to applications that—
											(I)involve a
				consortia of experts from multiple institutions;
											(II)encourage the
				integration of disciplines and application of the best technical resources;
				and
											(III)increase the
				geographic diversity of demonstration projects; and
											(iv)require that not
				less than 15 percent of funds made available to carry out this section is used
				for research and development relating to each of the technical areas described
				in paragraph (4).
										(B)Matching
				funds
										(i)In
				generalThe non-Federal share of the cost of a demonstration
				project under this section shall be not less than 20 percent.
										(ii)Commercial
				applicationsThe non-Federal share of the cost of a commercial
				application project under this section shall be not less than 50
				percent.
										(C)Technology and
				information transfer to agricultural usersThe Administrator of
				the National Institute of Food and Agriculture and the Chief of the Natural
				Resources Conservation Service shall ensure that applicable research results
				and technologies from the Initiative are—
										(i)adapted, made
				available, and disseminated through those services, as appropriate; and
										(ii)included in the
				best practices database established under section 220 of the Department of
				Agriculture Reorganization Act of 1994 (7 U.S.C. 6920).
										(f)Administrative
				support and funds
								(1)In
				generalTo the extent administrative support and funds are not
				provided by other agencies under paragraph (2), the Secretary of Energy and the
				Secretary of Agriculture may provide such administrative support and funds of
				the Department of Energy and the Department of Agriculture to the Board and the
				Advisory Committee as are necessary to enable the Board and the Advisory
				Committee to carry out their duties under this section.
								(2)Other
				agenciesThe heads of the agencies referred to in subsection
				(c)(2)(C), and the other members of the Board appointed under subsection
				(c)(2)(D), may, and are encouraged to, provide administrative support and funds
				of their respective agencies to the Board and the Advisory Committee.
								(3)LimitationNot
				more than 4 percent of the amount made available for each fiscal year under
				subsection (h) may be used to pay the administrative costs of carrying out this
				section.
								(g)Reports
								(1)Annual
				reportsFor each fiscal year for which funds are made available
				to carry out this section, the Secretary of Energy and the Secretary of
				Agriculture shall jointly submit to Congress a detailed report on—
									(A)the status and
				progress of the Initiative, including a report from the Advisory Committee on
				whether funds appropriated for the Initiative have been distributed and used in
				a manner that—
										(i)is consistent
				with the objectives, purposes, and additional considerations described in
				paragraphs (2) through (5) of subsection (e);
										(ii)uses the set of criteria established in the
				initial report submitted under title III of the Agricultural Risk Protection
				Act of 2000 (7 U.S.C. 7624 note; Public Law 106–224) (as in effect on the date
				before the date of enactment of the Food and
				Energy Security Act of 2007); and
										(iii)takes into
				account any recommendations that have been made by the Advisory
				Committee;
										(B)the general
				status of cooperation and research and development efforts carried out at each
				agency with respect to biofuels and biobased products, including a report from
				the Advisory Committee on whether the points of contact are funding proposals
				that are selected under subsection (d)(3)(B)(iii); and
									(C)the plans of the
				Secretary of Energy and the Secretary of Agriculture for addressing concerns
				raised in the report, including concerns raised by the Advisory
				Committee.
									(2)UpdatesThe
				Secretary of Agriculture and the Secretary of Energy shall update the Vision
				and Roadmap documents prepared for Federal biomass research and development
				activities.
								(h)Funding
								(1)Commodity
				Credit Corporation fundsOf
				the funds of the Commodity Credit Corporation, the Secretary of Agriculture, to
				the maximum extent practicable, shall use to carry out this section, to remain
				available until expended—
									(A)$15,000,000 for
				fiscal year 2008;
									(B)$25,000,000 for
				fiscal year 2009; and
									(C)$35,000,000 for
				fiscal year 2010.
									(2)Additional
				fundingIn addition to amounts described in paragraph (1), there
				is authorized to be appropriated to carry out this section $85,000,000 for each
				of fiscal years 2008 through 2012.
								9009.Sun grant program
							(a)PurposesThe
				purposes of the programs established under this section are—
								(1)to enhance
				national energy security through the development, distribution, and
				implementation of biobased energy technologies;
								(2)to promote
				diversification in, and the environmental sustainability of, agricultural
				production in the United States through biobased energy and product
				technologies;
								(3)to promote
				economic diversification in rural areas of the United States through biobased
				energy and product technologies; and
								(4)to enhance the
				efficiency of bioenergy and biomass research and development programs through
				improved coordination and collaboration between the Department of Agriculture,
				the Department of Energy, and the land-grant colleges and universities.
								(b)Definition of
				land-grant colleges and universitiesThe term land-grant
				colleges and universities means—
								(1)1862 Institutions
				(as defined in section 2 of the Agricultural Research, Extension, and Education
				Reform Act of 1998 (7 U.S.C. 7601));
								(2)1890 Institutions
				(as defined in section 2 of that Act) and West Virginia State College;
				and
								(3)1994 Institutions
				(as defined in section 2 of that Act).
								(c)EstablishmentTo
				carry out the purposes described in subsection (a), the Secretary shall provide
				grants to sun grant centers specified in subsection (d).
							(d)Grants to
				centersThe Secretary shall use amounts made available for a
				fiscal year under subsection (j) to provide a grants in equal amounts to each
				of the following sun grant centers:
								(1)North-central
				centerA north-central sun grant center at South Dakota State
				University for the region composed of the States of Illinois, Indiana, Iowa,
				Minnesota, Montana, Nebraska, North Dakota, South Dakota, Wisconsin, and
				Wyoming.
								(2)Southeastern
				centerA southeastern sun grant center at the University of
				Tennessee at Knoxville for the region composed of—
									(A)the States of
				Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, South
				Carolina, Tennessee, and Virginia;
									(B)the Commonwealth
				of Puerto Rico; and
									(C)the United States
				Virgin Islands.
									(3)South-central
				centerA south-central sun grant center at Oklahoma State
				University for the region composed of the States of Arkansas, Colorado, Kansas,
				Louisiana, Missouri, New Mexico, Oklahoma, and Texas.
								(4)Western
				centerA western sun grant center at Oregon State University for
				the region composed of—
									(A)the States of
				Alaska, Arizona, California, Hawaii, Idaho, Nevada, Oregon, Utah, and
				Washington; and
									(B)territories and
				possessions of the United States (other than the territories referred to in
				subparagraphs (B) and (C) of paragraph (2)).
									(5)Northeastern
				centerA northeastern sun grant center at Cornell University for
				the region composed of the States of Connecticut, Delaware, Massachusetts,
				Maryland, Maine, Michigan, New Hampshire, New Jersey, New York, Ohio,
				Pennsylvania, Rhode Island, Vermont, and West Virginia.
								(6)Western insular
				Pacific subcenterA western insular Pacific subcenter at the
				University of Hawaii for the region composed of the State of Alaska, Guam,
				American Samoa, the Commonwealth of the Northern Mariana Islands, the Federated
				States of Micronesia, the Republic of the Marshall Islands, and the Republic of
				Palau.
								(e)Use of
				funds
								(1)Centers of
				excellenceOf the amount of funds that are made available for a
				fiscal year to a sun grant center under subsection (d), the center shall use
				not more than 25 percent of the amount to support excellence in science,
				engineering, and economics at the center to promote the purposes described in
				subsection (a) through the State agricultural experiment station, cooperative
				extension services, and relevant educational programs of the university.
								(2)Grants to
				land-grant colleges and universities
									(A)In
				generalThe sun grant center established for a region shall use
				the funds that remain available for a fiscal year after expenditures made under
				paragraph (1) to provide competitive grants to land-grant colleges and
				universities in the region of the sun grant center to conduct, consistent with
				the purposes described in subsection (a), multi-institutional and
				multistate—
										(i)research,
				extension, and educational programs on technology development; and
										(ii)integrated
				research, extension, and educational programs on technology
				implementation.
										(B)ProgramsOf
				the amount of funds that are used to provide grants for a fiscal year under
				subparagraph (A), the center shall use—
										(i)not less than 30
				percent of the funds to carry out programs described in subparagraph (A)(i);
				and
										(ii)not less than 30
				percent of the funds to carry out programs described in subparagraph
				(A)(ii).
										(3)Indirect
				costsA sun grant center may not recover the indirect costs of
				making grants under paragraph (2) to other land-grant colleges and
				universities.
								(f)Plan
								(1)In
				generalSubject to the availability of funds under subsection
				(j), in cooperation with other land-grant colleges and universities and private
				industry in accordance with paragraph (2), the sun grant centers shall jointly
				develop and submit to the Secretary, for approval, a plan for addressing at the
				State and regional levels the bioenergy, biomass, and gasification research
				priorities of the Department of Agriculture and the Department of Energy for
				the making of grants under paragraphs (1) and (2) of subsection (e).
								(2)Gasification
				coordination
									(A)In
				generalIn developing the plan under paragraph (1) with respect
				to gasification research, the sun grant centers identified in paragraphs (1)
				and (2) of subsection (d) shall coordinate with land grant colleges and
				universities in their respective regions that have ongoing research activities
				with respect to the research.
									(B)FundingFunds
				made available under subsection (d) to the sun grant center identified in
				subsection (e)(2) shall be available to carry out planning coordination under
				paragraph (1) of this subsection.
									(g)Grants to other
				land-grant colleges and universities
								(1)Priority for
				grantsIn making grants under subsection (e)(2), a sun grant
				center shall give a higher priority to programs that are consistent with the
				plan approved by the Secretary under subsection (f).
								(2)Term of
				grantsThe term of a grant provided by a sun grant center under
				subsection (e)(2) shall not exceed 5 years.
								(h)Grant
				information analysis centerThe sun grant centers shall maintain
				a Sun Grant Information Analysis Center at the sun grant center specified in
				subsection (d)(1) to provide sun grant centers analysis and data management
				support.
							(i)Annual
				reportsNot later than 90 days after the end of a year for which
				a sun grant center receives a grant under subsection (d), the sun grant center
				shall submit to the Secretary a report that describes the policies, priorities,
				and operations of the program carried out by the center during the year,
				including a description of progress made in facilitating the priorities
				described in subsection (f).
							(j)Funding
								(1)Commodity
				credit corporationOf the funds of the Commodity Credit
				Corporation, the Secretary shall use to carry out this section, to remain
				available until expended—
									(A)$5,000,000 for
				fiscal year 2008;
									(B)$10,000,000 for
				fiscal year 2009; and
									(C)$10,000,000 for
				fiscal year 2010.
									(2)Authorization
				of appropriations
									(A)In
				generalIn addition to any other funds made available to carry
				out this section, there is authorized to be appropriated to carry out this
				section $70,000,000 for each of fiscal years 2008 through 2012.
									(B)Grant
				information analysis centerOf amounts made available under
				subparagraph (A), not more than $4,000,000 for each fiscal year shall be made
				available to carry out subsection (h).
									9010.Regional biomass crop experiments
							(a)PurposeThe
				purpose of this section is to initiate multi-region side-by-side crop
				experiments to provide a sound knowledge base on all aspects of the production
				of biomass energy crops, including crop species, nutrient requirements,
				management practices, environmental impacts, greenhouse gas implications, and
				economics.
							(b)Crop
				experiments
								(1)In
				generalThe Secretary, in consultation with the Board, based on
				the recommendations of the Advisory Committee, shall award 10 competitive
				grants to land-grant colleges and universities (as defined in section 1404 of
				the National Agricultural Research, Extension, and Teaching Policy Act of 1977
				(7 U.S.C. 3103)) to establish regional biomass crop research experiments
				(including experiments involving annuals, perennials, and woody biomass
				species).
								(2)Selection of
				grant recipientsGrant recipients shall be selected on the basis
				of applications submitted in accordance with guidelines issued by the
				Secretary.
								(3)Selection
				criteriaIn selecting grant recipients, the Secretary shall
				consider—
									(A)the capabilities
				and experience of the applicant in conducting side-by-side crop
				experiments;
									(B)the range of
				species types and cropping practices proposed for study;
									(C)the quality of
				the proposed crop experiment plan;
									(D)the commitment of
				the applicant of adequate acreage and necessary resources for, and continued
				participation in, the crop experiments;
									(E)the need for
				regional diversity among the 10 institutions selected; and
									(F)such other
				factors as the Secretary may determine.
									(c)GrantsThe
				Secretary shall make a grant to each land-grant college or university selected
				under subsection (b) in the amount of—
								(1)$1,000,000 for
				fiscal year 2008;
								(2)$2,000,000 for
				fiscal year 2009; and
								(3)$1,000,000 for
				fiscal year 2010.
								(d)CoordinationThe
				Secretary shall coordinate with participants under this section—
								(1)to provide
				coordination regarding biomass crop research approaches; and
								(2)to ensure
				coordination between biomass crop research activities carried out by land-grant
				colleges and universities under this section and by sun grant centers under
				section 9009.
								(e)Funding
								(1)Commodity
				credit corporationOf the funds of the Commodity Credit
				Corporation, the Secretary shall use to carry out this section, to remain
				available until expended—
									(A)$10,000,000 for
				fiscal year 2008;
									(B)$20,000,000 for
				fiscal year 2009; and
									(C)$10,000,000 for
				fiscal year 2010.
									(2)Authorization
				of appropriationsIn addition to any other funds made available
				to carry out this section, there are authorized to be appropriated such sums
				are necessary to carry out this section for each of fiscal years 2008 through
				2012.
								9011.Biochar
				research, development, and demonstration
							(a)PurposeThe
				purpose of this section is to support research, development, and demonstration
				of biochar as a coproduct of bioenergy production, as a soil enhancement
				practice, and as a carbon management strategy.
							(b)Definition of
				biocharIn this section, the term biochar means
				charcoal or biomass-derived black carbon that is added to soil to improve soil
				fertility, nutrient retention, and carbon content.
							(c)GrantsThe
				Secretary shall award competitive grants to eligible entities to support
				biochar research, development, and demonstration projects on multiple scales,
				including laboratory biochar research and field trials, and biochar systems on
				a single farm scale, local community scale, and agricultural cooperative
				scale.
							(d)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity shall be an eligible entity described in section 9005(d).
							(e)Areas of
				biochar research, development, and demonstrationIn carrying out
				this section, the Secretary shall solicit proposals for activities that
				include—
								(1)the installation
				and use of biochar production systems, including pyrolysis and thermocombustion
				systems, and the integration of biochar production with bioenergy and
				bioproducts production;
								(2)the study of
				agronomic effects of biochar usage in soils, including plant growth and yield
				effects for different application rates and soil types, and implications for
				water and fertilizer needs;
								(3)biochar
				characterization, including analysis of physical properties, chemical
				structure, product consistency and quality, and the impacts of those properties
				on the soil-conditioning effects of biochar in different soil types;
								(4)the study of
				effects of the use of biochar on the carbon content of soils, with an emphasis
				on the potential for biochar applications to sequester carbon;
								(5)the study of
				effects of biochar on greenhouse gas emissions relating to crop production,
				including nitrous oxide and carbon dioxide emissions from cropland;
								(6)the study of the
				integration of renewable energy and bioenergy production with biochar
				production;
								(7)the study of the
				economics of biochar production and use, including considerations of feedstock
				competition, synergies of coproduction with bioenergy, the value of soil
				enhancements, and the value of soil carbon sequestration; and
								(8)such other topics
				as are identified by the Secretary.
								(f)FundingThere
				is authorized to be appropriated to carry out this section $3,000,000 for each
				of fiscal years 2008 through 2012.
							9012.Renewable
				woody biomass for energy
							(a)In
				generalThe Secretary, acting
				through the Chief of the Forest Service (referred to in this section as the
				Secretary), shall conduct a competitive research, technology
				development, and technology application program to encourage the use of
				renewable woody biomass for energy.
							(b)Eligible
				entitiesEntities eligible to compete under the program shall
				include—
								(1)the Forest
				Service (through Research and Development);
								(2)other Federal
				agencies;
								(3)State and local
				governments;
								(4)federally
				recognized Indian tribes;
								(5)colleges and
				universities; and
								(6)private
				entities.
								(c)Priority for
				project selectionThe Secretary shall give priority under the
				program to projects that—
								(1)develop
				technology and techniques to use low-value woody biomass sources, such as
				byproducts of forest health treatments and hazardous fuels reduction, for the
				production of energy;
								(2)develop processes
				that integrate production of energy from woody biomass into biorefineries or
				other existing manufacturing streams;
								(3)develop new
				transportation fuels from woody biomass; and
								(4)improve the
				growth and yield of trees intended for renewable energy production.
								(d)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for each of fiscal years 2008 through 2012.
							9013.Community
				wood energy program
							(a)DefinitionsIn
				this section:
								(1)Community wood
				energy planThe term community wood energy plan
				means a plan that identifies how local forests can be accessed in a sustainable
				manner to help meet the wood supply needs of a community wood energy
				system.
								(2)Community wood
				energy system
									(A)In
				generalThe term community wood energy system means
				an energy system that—
										(i)services schools,
				town halls, libraries, and other public buildings; and
										(ii)uses woody
				biomass as the primary fuel.
										(B)InclusionsThe
				term community wood energy system includes single facility central
				heating, district heating, combined heat and energy systems, and other related
				biomass energy systems.
									(b)Grant
				program
								(1)In
				generalThe Secretary, acting through the Chief of the Forest
				Service, shall establish a program to be known as the Community Wood
				Energy Program to provide—
									(A)grants of up to
				$50,000 to State and local governments (or designees)—
										(i)to conduct
				feasibility studies related to community wood energy plans; and
										(ii)to develop
				community wood energy plans; and
										(B)competitive
				grants to State and local governments—
										(i)to acquire or
				upgrade community wood energy systems for public buildings; and
										(ii)to implement a
				community wood energy plan.
										(2)ConsiderationsIn
				selecting applicants for grants under paragraph (1)(B), the Secretary shall
				consider—
									(A)the energy
				efficiency of the proposed system; and
									(B)other
				conservation and environmental criteria that the Secretary considers
				appropriate.
									(c)Community wood
				energy plan
								(1)In
				generalA State or local government that receives a grant under
				subsection (b)(1)(A), shall use the grant, and the technical assistance of the
				State forester, to create a community wood energy plan to meet the wood supply
				needs of the community wood energy system, in a sustainable manner, that the
				State or local government proposes to purchase under this section.
								(2)Use of
				planA State or local government applying to receive a
				competitive grant described in subsection (b)(1)(B) shall submit to the
				Secretary as part of the grant application the applicable community wood energy
				plan described in paragraph (1).
								(3)RequirementTo
				be included in a community wood energy plan, property shall be subject to a
				forest management plan.
								(d)Use in public
				buildingsA State or local government that receives a grant under
				subsection (b)(1)(B) shall use a community wood energy system acquired, in
				whole or in part, with the use of the grant funds for primary use in a public
				facility owned by the State or local government.
							(e)LimitationA
				community wood energy system acquired with grant funds provided under
				subsection (b)(1)(B) shall not exceed an output of—
								(1)50,000,000 Btu
				per hour for heating; and
								(2)2 megawatts for
				electric power production.
								(f)Matching
				fundsA State or local government that receives a grant under
				subsection (b) shall contribute an amount of non-Federal funds towards the
				feasibility study, development of the community wood energy plan, or
				acquisition of the community wood energy systems that is at least equal to the
				amount of grant funds received by the State or local government under that
				subsection.
							(g)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for each of fiscal years 2008 through 2012.
							9014.Rural energy
				systems renewal
							(a)PurposeThe
				purpose of this section is to establish a Federal program—
								(1)to encourage
				communities in rural areas of the United States to establish energy systems
				renewal strategies for their communities;
								(2)to provide the
				information, analysis assistance, and guidance that the communities need;
				and
								(3)to provide
				financial resources to partially fund the costs of carrying out community
				energy systems renewal projects.
								(b)Program
				authorityThe Secretary shall establish and carry out a program
				of competitive grants to support communities in rural areas in carrying out
				rural energy systems renewal projects.
							(c)Use of
				grantsA community may use a grant provided under this section to
				carry out a project—
								(1)to conduct an
				energy assessment that assesses total energy usage by all members and
				activities of the community, including an assessment of—
									(A)energy used in
				community facilities, including energy for heating, cooling, lighting, and all
				other building and facility uses;
									(B)energy used in
				transportation by community members;
									(C)current sources
				and types of energy used;
									(D)energy embedded
				in other materials and products;
									(E)the major impacts
				of the energy usage (including the impact on the quantity of oil imported,
				total costs, the environment, and greenhouse gas emissions); and
									(F)such other
				activities as are determined appropriate by the community, consistent with the
				purposes described in subsection (a);
									(2)to formulate and
				analyze ideas for reducing conventional energy usage and greenhouse gas
				emissions by the community, including reduction of energy usage through—
									(A)housing
				insulation, automatic controls on lighting and electronics, zone energy usage,
				and home energy conservation practices;
									(B)transportation
				alternatives, vehicle options, transit options, transportation conservation,
				and walk- and bike-to-school programs;
									(C)community
				configuration alternatives to provide pedestrian access to regular services;
				and
									(D)community options
				for alternative energy systems (including alternative fuels, photovoltaic
				electricity, wind energy, geothermal heat pump systems, and combined heat and
				power);
									(3)to formulate and
				implement community strategies for reducing conventional energy usage and
				greenhouse gas emissions by the community;
								(4)to conduct
				assessments and to track and record the results of energy system changes;
				and
								(5)to train rural
				community energy professionals to provide expert support to community energy
				systems renewal projects.
								(d)Federal
				shareThe Federal cost of carrying out a project under this
				section shall be 50 percent of the total cost of the project.
							(e)AdministrationThe
				Secretary shall—
								(1)issue, an annual
				basis, requests for proposals from communities in rural areas for energy
				systems renewal projects; and
								(2)establish
				criteria for program participation and evaluation of projects carried out under
				this section, including criteria based on—
									(A)the quality of
				the renewal projects proposed;
									(B)the probability
				of success of the community in meeting the energy systems renewal goals of the
				community;
									(C)the projected
				energy savings (including oil savings) resulting from the proposed projects;
				and
									(D)projected
				greenhouse gas emission reductions resulting from the proposed projects.
									(f)Technical
				assistanceThe Secretary, in consultation with the Secretary of
				Energy, shall—
								(1)develop, and
				provide through the National Institute of Food and Agriculture or State Energy
				Offices, information and tools that communities in rural areas can use—
									(A)to assess the
				current energy systems of the communities, including sources, uses, and
				impacts;
									(B)to identify and
				evaluate options for changes;
									(C)to develop
				strategies and plans for changes; and
									(D)to implement
				changes and assess the impact of the changes; and
									(2)provide technical
				assistance and support to communities in rural areas that receive grants under
				this section to assist the communities in carrying out projects under this
				section.
								(g)ReportNot
				later than December 31, 2011, and biennially thereafter, the Secretary shall
				submit to the Committee on Agriculture of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate a report that
				documents the best practices and approaches used by communities in rural areas
				that receive funds under this section.
							(h)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Secretary to make grants under this section $5,000,000 for each of fiscal years
				2008 through 2012.
							9015.Voluntary
				renewable biomass certification program
							(a)EstablishmentThe
				Secretary, in consultation with Administrator, shall establish a voluntary
				program to certify renewable biomass that meets sustainable growing standards
				designed—
								(1)to reduce
				greenhouse gases and improve soil carbon content;
								(2)to protect
				wildlife habitat, and
								(3)to protect air,
				soil, and water quality.
								(b)Voluntary
				certification requirementsTo qualify for certification under the
				program established under subsection (a), a biomass crop shall be inspected and
				certified as meeting the standards adopted under subsection (c) by an inspector
				designated under subsection (d).
							(c)Production
				standards
								(1)In
				generalThe Secretary shall adopt standards for the certification
				of renewable biomass under subsection (b) that will apply to those producers
				who elect to participate in the voluntary certification program.
								(2)RequirementThe
				standards under paragraph (1) shall provide measurement of a numerical
				reduction in greenhouse gases, improvement to soil carbon content, and
				reduction in soil and water pollutants, based on the recommendations of an
				advisory committee jointly established by the Secretary and the
				Administrator.
								(d)InspectorsThe
				Secretary shall designate inspectors that the Secretary determines are
				qualified to carry out inspections and certifications under subsection (b) in
				order to certify renewable biomass under this section.
							(e)DesignationA
				product produced from renewable biomass that is certified under this section
				may be designated as having been produced from certified renewable biomass
				if—
								(1)the producer of
				the product verifies that the product was produced from renewable biomass;
				and
								(2)the verification
				includes a copy of the certification obtained in accordance with subsection
				(b).
								9016.AdministrationThe Secretary shall designate an entity
				within the Department of Agriculture to—
							(1)provide oversight
				and coordination of all activities relating to renewable energy and biobased
				product development within the Department;
							(2)act as a liaison
				between the Department and other Federal, State, and local agencies to ensure
				coordination among activities relating to renewable energy and biobased product
				development;
							(3)assist
				agriculture researchers by evaluating the market potential of new biobased
				products in the initial phase of development;
							(4)collect and
				disseminate information relating to renewable energy and biobased product
				development programs, including research, within the Federal Government;
				and
							(5)establish and
				maintain a public database of best practices to facilitate information sharing
				relating to—
								(A)renewable energy
				and biobased product development from programs under this title and other
				programs; and
								(B)best practices
				for producing, collecting, harvesting, storing, and transporting crops of
				renewable biomass, as described under section 9004(d)(3)(B) of the Farm
				Security and Rural Investment Act of 2002.
								9017.Biofuels
				infrastructure study
							(a)In
				generalThe Secretary, in collaboration with the Secretary of
				Energy, the Administrator, and the Secretary of Transportation, shall—
								(1)conduct an
				assessment of the infrastructure needs for expanding the domestic production,
				transport, and marketing of biofuels and bioenergy;
								(2)formulate
				recommendations for infrastructure development needs and approaches; and
								(3)submit to the
				appropriate committees of Congress a report describing the assessment and
				recommendations.
								(b)Infrastructure
				areasIn carrying out subsection (a), the Secretary shall
				consider—
								(1)biofuel transport
				and delivery infrastructure issues, including shipment by rail or pipeline or
				barge;
								(2)biofuel storage
				needs;
								(3)biomass feedstock
				delivery needs, including adequacy of rural roads;
								(4)biomass feedstock
				storage needs;
								(5)water resource
				needs, including water requirements for biorefineries; and
								(6)such other
				infrastructure issues as the Secretary may determine.
								(c)ConsiderationsIn
				carrying out subsection (a), the Secretary shall consider—
								(1)estimated future
				biofuels production levels of—
									(A)20,000,000,000
				gallons per year to 40,000,000,000 gallons per year by 2020; and
									(B)50,000,000,000
				gallons per year to 75,000,000,000 gallons per year by 2030;
									(2)the feasibility
				of shipping biofuels through existing pipelines;
								(3)the development
				of new biofuels pipelines, including siting, financing, timing, and other
				economic issues;
								(4)the environmental
				implications of alternative approaches to infrastructure development;
				and
								(5)the resource use
				and conservation characteristics of alternative approaches to infrastructure
				development.
								(d)ImplementationIn
				carrying out this section, the Secretary—
								(1)shall consult
				with individuals and entities with interest or expertise in the areas described
				in subsections (b) and (c); and
								(2)may issue a
				solicitation for a competition to select a contractor to support the
				Secretary.
								(e)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $1,000,000 for each of fiscal years 2008 and 2009.
							9018.Rural
				nitrogen fertilizer study
							(a)PurposesThe
				purposes of this section are—
								(1)to assess the
				feasibility of producing nitrogen fertilizer from renewable energy resources in
				rural areas; and
								(2)to formulate
				recommendations for a program to promote rural nitrogen fertilizer production
				from renewable energy resources in the future.
								(b)StudyThe
				Secretary shall—
								(1)conduct a study
				to assess and summarize the current state of knowledge regarding the potential
				for the production of nitrogen fertilizer from renewable energy sources in
				rural areas;
								(2)identify the
				critical challenges to commercialization of rural production of nitrogen
				fertilizer from renewables; and
								(3)not later than
				270 days after the date of enactment of this section, submit to the Committee
				on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a report that summarizes the
				results of the activities described in paragraphs (1) and (2).
								(c)Needs
								(1)In
				generalBased on the results of the study described in subsection
				(b), the Secretary shall identify the critical needs to commercializing the
				rural production of nitrogen fertilizer from renewables, including—
									(A)identifying
				alternative processes for renewables-to-nitrogen fertilizer production;
									(B)identifying
				efficiency improvements that are necessary for each component of
				renewables-to-nitrogen fertilizer production processes to produce
				cost-competitive nitrogen fertilizer;
									(C)identifying
				research and technology priorities for the most promising technologies;
									(D)identifying
				economic analyses needed to better understand the commercial potential of rural
				nitrogen production from renewables;
									(E)identifying
				additional challenges impeding commercialization, including—
										(i)cost competition
				from nitrogen fertilizer produced using natural gas and coal;
										(ii)modifications or
				expansion needed to the currently-installed nitrogen fertilizer (anhydrous
				ammonia) pipeline and storage tank system to enable interconnection of on-farm
				or rural renewables-to-nitrogen fertilizer systems;
										(iii)impact on
				nitrogen fertilizer (anhydrous ammonia) transportation infrastructure and
				safety regulations;
										(iv)supply of
				competitively-priced renewable electricity; and
										(v)impacts on
				domestic water supplies; and
										(F)determining
				greenhouse gas reduction benefits of producing nitrogen fertilizer from
				renewable energy.
									(d)Program
				recommendationsAs part of the report described in subsection
				(b)(3) and based on the needs identified in subsection (c), the Secretary shall
				provide recommendations on—
								(1)the establishment
				of a research, development, and demonstration program to support
				commercialization of rural nitrogen production using renewables;
								(2)the appropriate
				contents of the program;
								(3)the appropriate
				approach to implementing the program, including participants and funding plans;
				and
								(4)legislation to
				support commercialization of rural nitrogen production using renewables.
								(e)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $1,000,000 for fiscal year 2008.
							9019.Study of
				life-cycle analysis of biofuels
							(a)In
				generalThe Secretary, in consultation with the Secretary of
				Energy and the Administrator, shall conduct a study of—
								(1)published methods
				for evaluating the lifecycle greenhouse gas emissions of conventional fuels and
				biofuels; and
								(2)methods for
				performing simplified, streamlined lifecycle analyses of the greenhouse gas
				emissions of conventional fuels and biofuels.
								(b)ReportNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall submit to the Committee on Agriculture of the House of Representatives
				and the Committee on Agriculture, Nutrition, and Forestry of the Senate a
				report that describes the results of the study conducted under subsection (a),
				including recommendations for a method for performing a simplified, streamlined
				lifecycle analysis of the greenhouse gas emissions of biofuels and fossil fuels
				that includes—
								(1)greenhouse gas
				emissions relating to the production, extraction, transportation, storage, and
				waste disposal of the fuels and the feedstocks of the fuels, including the
				greenhouse gases associated with electrical and thermal energy inputs;
								(2)greenhouse gas
				emissions relating to the distribution, marketing, and use of the fuels;
				and
								(3)to the maximum
				extent practicable, direct and indirect greenhouse gas emissions from changes
				in land use and land cover that occur domestically or internationally as a
				result of biofuel feedstock production.
								(c)UpdateNot
				later than 2 years after the date on which the Secretary submits the report
				under subsection (b), the Secretary shall submit to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate an update containing recommendations for
				an improved method for conducting lifecycle analysis of the greenhouse gas
				emissions of biofuels and fossil fuels that takes into account advances in the
				understanding of the emissions.
							9020.E-85 fuel
				program
							(a)DefinitionsIn
				this section:
								(1)E-85
				fuelThe term E-85 fuel means a blend of gasoline at
				least 85 percent (or any other percentage, but not less than 70 percent, as
				determined by the Secretary, by rule, to provide for requirements relating to
				cold start, safety, or vehicle functions) of the content of which is derived
				from ethanol.
								(2)Eligible
				facilityThe term eligible facility means an ethanol
				production facility, the majority ownership of which is comprised of
				agricultural producers.
								(b)ProgramThe
				Secretary shall make grants under this section to eligible facilities—
								(1)to install E-85
				fuel infrastructure, including infrastructure necessary—
									(A)for the direct
				retail sale of E-85 fuel, including E-85 fuel pumps and storage tanks;
				and
									(B)to directly
				market E-85 fuel to gas retailers, including in-line blending equipment, pumps,
				storage tanks, and load-out equipment; and
									(2)to provide
				subgrants to direct retailers of E-85 fuel that are located in a rural area (as
				defined in section 343(a) of the Consolidated Farm and Rural Development Act (7
				U.S.C. 1991(a))) for the purpose of installing E-85 fuel infrastructure for the
				direct retail sale of E-85 fuel, including E-85 fuel pumps and storage
				tanks.
								(c)Cost
				sharing
								(1)GrantsThe
				amount of a grant under this section shall be equal to 20 percent of the total
				costs of the installation of the E-85 fuel infrastructure, as determined by the
				Secretary.
								(2)Relationship to
				other Federal fundingThe amount of a grant that an eligible
				facility receives under this section shall be reduced by the amount of other
				Federal funding that the eligible facility receives for the same purpose, as
				determined by the Secretary.
								(3)LimitationNot
				more than 70 percent of the total costs of E-85 fuel infrastructure provided
				assistance under this section shall be provided by the Federal Government and
				State and local governments.
								(d)Authorization
				of appropriationsSubject to the availability of appropriations,
				there is authorized to be appropriated to carry out this section $20,000,000
				for the period of fiscal years 2008 through 2012, to remain available until
				expended.
							9021.Research and
				development of renewable energy
							(a)In
				generalThe Secretary, in
				conjunction with the Colorado Renewable Energy Collaboratory, shall carry out a
				research and development program relating to renewable energy—
								(1)to conduct
				research on and develop high-quality energy crops that—
									(A)have high energy
				production values;
									(B)are cost
				efficient for producers and refiners;
									(C)are well suited
				to high yields with minimal inputs in arid and semiarid regions; and
									(D)are regionally
				appropriate;
									(2)to conduct
				research on and develop biorefining and biofuels through multidisciplinary
				research, including research relating to—
									(A)biochemical
				engineering;
									(B)process
				engineering;
									(C)thermochemical
				engineering;
									(D)product
				engineering; and
									(E)systems
				engineering;
									(3)to develop
				cost-effective methods for the harvesting, handling, transport, and storage of
				cellulosic biomass feedstocks;
								(4)to conduct
				research on and develop fertilizers from biobased sources other than
				hydrocarbon fuels;
								(5)to develop
				energy- and water-efficient irrigation systems;
								(6)to research and
				develop water-efficient biofuel production technologies;
								(7)to research and
				develop additional biobased products;
								(8)in cooperation
				with the Department of Energy and the Department of Defense, to develop storage
				and conversion technologies for wind- and solar-generated power for small-scale
				and utility-scale generation facilities; and
								(9)in cooperation
				with the Department of Energy, to research fuel cell technologies for use in
				farm, ranch, and rural applications.
								(b)Authorization
				of appropriations
								(1)In
				generalThere is authorized to be appropriated to carry out this
				section $5,000,000 for each of fiscal years 2008 through 2012, to remain
				available until expended.
								(2)Additional
				fundsIn addition to funds made available under paragraph (1),
				there are authorized to be appropriated—
									(A)$110,000,000 to
				the Under Secretary for Research, Education, and Economics, acting through the
				Agricultural Research Service, for cellulosic biofuel research for each of
				fiscal years 2008 through 2012; and
									(B)$110,000,000 to
				the Secretary and the Secretary of Energy for the development of smaller-scale
				biorefineries and biofuel plants for each of fiscal years 2008 through
				2012.
									9022.Northeast
				dairy nutrient management and energy development program
							(a)DefinitionsIn
				this section:
								(1)ConsortiumThe
				term consortium means a collaboration of land-grant colleges or
				universities in the Northeast region that have programs devoted to dairy manure
				nutrient management and energy conversion from dairy manure.
								(2)Land-grant
				colleges and universitiesThe term land-grant colleges and
				universities has the meaning given the term in section 1404 of the
				National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
				U.S.C. 3103)).
								(3)Northeast
				regionThe term Northeast region means the States of
				Connecticut, Delaware, Massachusetts, Maryland, Maine, New Hampshire, New
				Jersey, New York, Pennsylvania, Rhode Island, Vermont, and West
				Virginia.
								(4)ProgramThe
				term program means the dairy nutrient management and energy
				development program established under subsection (b).
								(b)EstablishmentThe
				Secretary shall establish a dairy nutrient management and energy development
				program under which the Secretary shall provide funds to the consortium to
				carry out multistate, integrated research, extension, and demonstration
				projects for nutrient management and energy development in the Northeast
				Region.
							(c)Steering
				committee
								(1)In
				generalThe consortium shall establish a steering committee to
				administer the program.
								(2)ChairpersonFor
				each calendar year, or for such other period as the consortium determines to be
				appropriate, the consortium shall select a chairperson of the steering
				committee in a manner that ensures that each member of the consortium is
				represented by a chairperson on a rotating basis.
								(3)Board
									(A)In
				generalThe steering committee shall establish a board of
				directors to assist in the administration of the program.
									(B)CompositionThe
				board shall consist of representatives of—
										(i)dairy
				cooperatives and other producer groups;
										(ii)State
				departments of agriculture;
										(iii)conservation
				organizations; and
										(iv)other
				appropriate Federal and State agencies.
										(d)Use of
				funds
								(1)Administrative
				costsThe consortium may use not more than 10 percent of the
				total amount of funds provided to the consortium under this section to pay the
				administrative costs of the program.
								(2)Grant
				program
									(A)In
				generalThe consortium shall use the amounts provided under this
				section to provide grants to applicants, including dairy cooperatives,
				producers and producer groups, State departments of agriculture and other
				appropriate State agencies, and institutions of higher education, to carry out
				integrated research, extension, and demonstration projects in the Northeast
				region to address manure nutrient management and energy development.
									(B)ApplicationsThe
				steering committee established under subsection (c)(1), in coordination with
				the board established by the steering committee, shall annually publish 1 or
				more requests to receive applications for grants under this paragraph.
									(C)Selection
										(i)In
				generalThe board of the steering committee shall select
				applications submitted under subparagraph (B) for grants under this
				paragraph—
											(I)on a competitive
				basis;
											(II)in accordance
				with such priority technical areas and distribution requirements as the
				steering committee may establish; and
											(III)in a manner
				that ensures, to the maximum extent practicable, that an equal quantity of
				resources is provided to each member of the consortium.
											(ii)ReviewBefore
				selecting any application under clause (i), the board shall ensure that the
				program proposed in the application is subject to a merit review by an
				independent panel of scientific experts with experience relating to the
				program.
										(iii)PriorityIn
				selecting applications under clause (i), the board shall give priority to
				applications for programs that—
											(I)include
				multiorganizational partnerships, especially partnerships that include
				producers; and
											(II)attract the most
				current and applicable science for nutrient management and energy development
				that can be applied in the Northeast region.
											(D)Cost
				sharingAn applicant that receives a grant under this paragraph
				shall provide not less than 20 percent of the cost of the project carried out
				by the applicant.
									(e)Availability of
				resultsThe consortium shall ensure that the results of each
				project carried out pursuant to the program are made publicly available.
							(f)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this section.
							9023.Future
				farmsteads program
							(a)EstablishmentThe
				Secretary shall establish a program to equip, in each of 5 regions of the
				United States chosen to represent different farming practices, a farm house and
				its surrounding fields, facilities, and forested areas with technologies
				to—
								(1)improve farm
				energy production and energy use efficiencies;
								(2)provide working
				examples to farmers; and
								(3)serve as an
				education, demonstration, and research facility that will teach graduate
				students whose focus of research is related to either renewable energy or
				energy conservation technologies.
								(b)GoalsThe
				goals of the program established under subsection (a) shall be to—
								(1)advance farm
				energy use efficiencies and the on-farm production of renewable energies, along
				with advanced communication and control technologies with the latest in energy
				capture and conversion techniques, thereby enhancing rural energy independence
				and creating new revenues for rural economies;
								(2)accelerate
				private sector and university research into the efficient on-farm production of
				renewable fuels and help educate the farming industry, students, and the
				general public; and
								(3)accelerate energy
				independence, including the production and the conservation of renewable
				energies on farms.
								(c)Collaboration
				partnersThe program under this section shall be carried out in
				partnership with regional land grant institutions, agricultural commodity
				commissions, biofuels companies, sensor and controls companies, and internet
				technology companies.
							(d)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				section.
							.
			9002.Sense of the
			 Senate concerning higher levels of ethanol blended gasoline
				(a)FindingsThe
			 Senate finds that, as of the date of enactment of this Act—
					(1)annual ethanol
			 production capacity totals 6,800,000,000 gallons;
					(2)current and
			 planned construction of ethanol refineries will likely increase annual ethanol
			 production capacity to 12,000,000,000 to 13,000,000,000 gallons by December 31,
			 2009;
					(3)under existing
			 regulations, only gasoline blended with up to 10 percent ethanol (commonly
			 known as E–10) may be consumed by nonflexible fuel
			 vehicles;
					(4)the total market
			 demand for E–10—
						(A)is limited to 10
			 percent of domestic motor fuel consumption; and
						(B)is further
			 constrained by State-administered reformulated gasoline regulations and
			 regional infrastructure constraints;
						(5)beyond the market
			 demand for E–10, insufficient E–85 infrastructure exists to absorb the
			 increased ethanol production beyond 12,000,000,000 to 13,000,000,000 gallons in
			 the short term;
					(6)the approval of
			 intermediate blends of ethanol-blended gasoline, such as E–13, E–15, E–20, and
			 higher blends, is critical to the uninterrupted growth of the United States
			 biofuels industry; and
					(7)maintaining the
			 growth of the United States biofuels industry is a matter of national security
			 and sustainable economic growth.
					(b)Sense of the
			 SenateIt is the sense of the Senate that the Secretary
			 should—
					(1)collaborate with
			 the Secretary of Energy, the Secretary of Transportation, and the Administrator
			 of the Environmental Protection Agency in conducting a study of the economic
			 and environmental effects of intermediate blends of ethanol in United States
			 fuel supply;
					(2)ensure that the
			 approval of intermediate blends of ethanol occurs after the appropriate tests
			 have successfully concluded proving the drivability, compatibility, emissions,
			 durability, and health effects of higher blends of ethanol-blended gasoline;
			 and
					(3)ensure that the
			 approval of intermediate blends of ethanol-blended gasoline occurs by not later
			 than 1 year after the date of enactment of this Act.
					9003.Conforming
			 amendments
				(a)Biomass
			 Research and Development Act of 2000Title III of the
			 Agricultural Risk Protection Act of 2000 (7 U.S.C. 7624 note; Public Law
			 106–224) is repealed.
				(b)Marketing
			 program for biobased products
					(1)Implementation
						(A)In
			 generalThe Secretary shall
			 continue to carry out the designation and labeling of biobased products in
			 accordance with section 9002 of the Farm Security and Rural Investment Act of
			 2002 (7 U.S.C. 8102) as in effect on the day before the date of enactment of
			 this Act until the date on which the Secretary is able to begin carrying out
			 section 9002(a) of that Act (as amended by section 9001), which shall begin not
			 later than 90 days after the date of enactment of this Act.
						(B)Existing
			 listingsBiobased products designated and labeled under section
			 9002 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102) as
			 in effect on the day before the date of enactment of this Act shall continue to
			 be considered designated and labeled biobased products after the date of
			 enactment of this Act.
						(C)Proposed item
			 designationsNotwithstanding any other provision of this Act or
			 an amendment made by this Act, the Secretary shall have the authority to
			 finalize the listings of any item proposed (prior to the date of enactment of
			 this Act) to be designated in accordance with section 9002 of the Farm Security
			 and Rural Investment Act of 2002 (7 U.S.C. 8102) as in effect on the day before
			 the date of enactment of this Act.
						(2)Bioenergy
			 education and awareness campaignSection 947 of the Energy Policy Act of
			 2005 (42 U.S.C. 16256) is repealed.
					XLivestock
			 marketing, regulatory, and related programs
			AMarketing
				10001.Livestock
			 mandatory reporting
					(a)Mandatory
			 reporting for swineSection 232(c)(3) of the Agricultural
			 Marketing Act of 1946 (7 U.S.C. 1635j(c)(3)) is amended—
						(1)in subparagraph
			 (A), by striking 2:00 p.m. and inserting 3:00
			 p.m.; and
						(2)in subparagraph
			 (B), by striking 3:00 p.m. and inserting 4:00
			 p.m..
						(b)Mandatory
			 packer reporting of pork products sales
						(1)In
			 generalSection 232 of the Agricultural Marketing Act of 1946 (7
			 U.S.C. 1635j) is amended by adding at the end the following:
							
								(f)Mandatory
				packer reporting of pork products sales
									(1)In
				generalBeginning not earlier than the date on which the report
				under section 10001(b)(2)(C) of the Food and
				Energy Security Act of 2007 is submitted, the Secretary may
				require the corporate officers or officially designated representative of each
				packer processing plant to report to the Secretary at least twice each
				reporting day (not less than once before, and once after, 12:00 noon Central
				Time) information on total pork products sales, including price and volume
				information as specified by the Secretary.
									(2)PublicationThe
				Secretary shall make available to the public any information required to be
				reported under subparagraph (A) (including information on pork cuts and
				retail-ready pork products) not less than twice each reporting
				day.
									.
						(2)Study and
			 report
							(A)StudyThe
			 Secretary shall conduct a study on the effects of requiring packer processing
			 plants to report to the Secretary information on total pork products sales
			 (including price and volume information), including—
								(i)the
			 positive or negative economic effects on producers and consumers; and
								(ii)the effects of a
			 confidentiality requirement on mandatory reporting.
								(B)InformationThe
			 Secretary may collect such information as is necessary to enable the Secretary
			 to conduct the study required under subparagraph (A).
							(C)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall submit to the Committee on Agriculture of the House of Representatives
			 and the Committee on Agriculture, Nutrition, and Forestry of the Senate a
			 report on the results of the study conducted under subparagraph (A).
							(c)Publication of
			 information on retail purchase prices for representative meat
			 productsSection 257(a) of the Agricultural Marketing Act of 1946
			 (7 U.S.C. 1636f(a)) is amended by inserting and continuing not less than
			 each month thereafter after this subtitle.
					10002.Grading and
			 inspection
					(a)GradingSection
			 203 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1622) is
			 amended—
						(1)by redesignating subsection (n) as
			 subsection (o); and
						(2)by inserting
			 after subsection (m) the following:
							
								(n)Grading
				programTo establish, within the Agricultural Marketing Service,
				a voluntary grading program for farm-raised animals described in section
				10806(a)(1) of the Farm Security and Rural Investment Act of 2002 (21 U.S.C.
				321d(a)(1)).
								.
						(b)Amenable
			 speciesSection 1(w) of the
			 Federal Meat Inspection Act (21 U.S.C. 601(w)) is amended—
						(1)in paragraph (1),
			 by striking and at the end;
						(2)by redesignating
			 paragraph (2) as paragraph (3); and
						(3)by inserting
			 after paragraph (1) the following:
							
								(2)farm-raised
				animals described in section 10806(a)(1) of the Farm Security and Rural
				Investment Act of 2002 (21 U.S.C. 321d(a)(1));
				and
								.
						(c)Existing
			 activitiesThe Secretary shall ensure, to the maximum extent
			 practicable, that nothing in an amendment made by this section duplicates or
			 impedes any of the food safety activities conducted by the Department of
			 Commerce or the Food and Drug Administration.
					10003.Country of
			 origin labelingSubtitle D of
			 the Agricultural Marketing Act of 1946 (7 U.S.C. 1638 et seq.) is
			 amended—
					(1)in section 281(2)(A)—
						(A)in clause (v), by
			 striking and;
						(B)in clause (vi),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(vii)meat produced
				from goats; and
								(viii)macadamia
				nuts.
								;
						(2)in section
			 282—
						(A)in subsection (a),
			 by striking paragraphs (2) and (3) and inserting the following:
							
								(2)Designation of
				country of origin for beef, lamb, pork, and goat meat
									(A)United States
				country of originA retailer of a covered commodity that is beef,
				lamb, pork, or goat meat may designate the covered commodity as exclusively
				having a United States country of origin only if the covered commodity is
				derived from an animal that was—
										(i)exclusively born,
				raised, and slaughtered in the United States;
										(ii)born and raised
				in Alaska or Hawaii and transported for a period of not more than 60 days
				through Canada to the United States and slaughtered in the United States;
				or
										(iii)present in the
				United States on or before January 1, 2008, and once present in the United
				States, remained continuously in the United States.
										(B)Multiple
				countries of origin
										(i)In
				generalA retailer of a covered commodity that is beef, lamb,
				pork, or goat meat that is derived from an animal that is—
											(I)not exclusively
				born, raised, and slaughtered in the United States,
											(II)born, raised, or
				slaughtered in the United States, and
											(III)not imported into the United States for
				immediate slaughter,
											may designate
				the country of origin of such covered commodity as all of the countries in
				which the animal may have been born, raised, or slaughtered.(ii)Relation to
				general requirementNothing in this subparagraph alters the
				mandatory requirement to inform consumers of the country of origin of covered
				commodities under paragraph (1).
										(C)Imported for
				immediate slaughterA
				retailer of a covered commodity that is beef, lamb, pork, or goat meat that is
				derived from an animal that is imported into the United States for immediate
				slaughter shall designate the origin of such covered commodity as—
										(i)the country from which the animal was
				imported; and
										(ii)the United States.
										(D)Foreign country
				of originA retailer of a covered commodity that is beef, lamb,
				pork, or goat meat that is derived from an animal that is not born, raised, or
				slaughtered in the United States shall designate a country other than the
				United States as the country of origin of such commodity.
									(E)Ground beef,
				pork, lamb, and goatThe notice of country of origin for ground
				beef, ground pork, ground lamb, or ground goat shall include—
										(i)a
				list of all countries of origin of such ground beef, ground pork, ground lamb,
				or ground goat; or
										(ii)a
				list of all reasonably possible countries of origin of such ground beef, ground
				pork, ground lamb, or ground goat.
										(3)Designation of
				country of origin for fish
									(A)In
				generalA retailer of a
				covered commodity that is farm-raised fish or wild fish may designate the
				covered commodity as having a United States country of origin only if the
				covered commodity—
										(i)in
				the case of farm-raised fish, is hatched, raised, harvested, and processed in
				the United States; and
										(ii)in the case of
				wild fish, is—
											(I)harvested in the United States, a territory
				of the United States, or a State, or by a vessel that is documented under
				chapter 121 of title 46,
				United States Code, or registered in the United States; and
											(II)processed in the United States, a territory
				of the United States, or a State, including the waters thereof.
											(B)Designation of
				wild fish and farm-raised fishThe notice of country of origin for wild
				fish and farm-raised fish shall distinguish between wild fish and farm-raised
				fish.
									(4)Designation of
				country of origin for perishable agricultural commodities, peanuts, and
				macadamia nuts
									(A)In
				generalA retailer of a
				covered commodity that is a perishable agricultural commodity, peanut, or
				macadamia nut may designate the covered commodity as having a United States
				country of origin only if the covered commodity is exclusively produced in the
				United States.
									(B)State, region,
				locality of the United StatesWith respect to a covered commodity that is
				a perishable agricultural commodity produced exclusively in the United States,
				designation by a retailer of the State, region, or locality of the United
				States where such commodity was produced shall be sufficient to identify the
				United States as the country of origin.
									;
				and
						(B)by striking
			 subsection (d) and inserting the following:
							
								(d)Audit
				verification system
									(1)In
				generalThe Secretary may
				conduct an audit of any person that prepares, stores, handles, or distributes a
				covered commodity for retail sale to verify compliance with this subtitle
				(including the regulations promulgated under section 284(b)).
									(2)Record
				requirements
										(A)In
				generalA person subject to an audit under paragraph (1) shall
				provide the Secretary with verification of the country of origin of covered
				commodities. Records maintained in the course of the normal conduct of the
				business of such person, including animal health papers, import or customs
				documents, or producer affidavits, may serve as such verification.
										(B)Prohibition on
				requirement of additional recordsThe Secretary may not require a
				person that prepares, stores, handles, or distributes a covered commodity to
				maintain a record of the country of origin of a covered commodity other than
				those maintained in the course of the normal conduct of the business of such
				person.
										;
						(3)in section
			 283—
						(A)by striking
			 subsections (a) and (c);
						(B)by redesignating
			 subsection (b) as subsection (a);
						(C)in subsection (a)
			 (as so redesignated), by striking retailer and inserting
			 retailer or person engaged in the business of supplying a covered
			 commodity to a retailer; and
						(D)by adding at the end
			 the following new subsection:
							
								(b)FinesIf, on completion of the 30-day period
				described in subsection (a)(2), the Secretary determines that the retailer or
				person engaged in the business of supplying a covered commodity to a retailer
				has—
									(1)not made a good
				faith effort to comply with section 282, and
									(2)continues to willfully violate section 282
				with respect to the violation about which the retailer or person received
				notification under subsection (a)(1),
									after providing notice and an
				opportunity for a hearing before the Secretary with respect to the violation,
				the Secretary may fine the retailer or person in an amount of not more than
				$1,000 for each
				violation..
						BAgricultural Fair
			 Practices
				10101.DefinitionsSection 3 of the Agricultural Fair Practices
			 Act of 1967 (7 U.S.C.
			 2302) is amended—
					(1)by striking
			 When used in this Act— and inserting In this
			 Act:;
					(2)in subsection
			 (a)—
						(A)by redesignating
			 paragraphs (1) through (4) as subparagraphs (A) through (D), respectively;
			 and
						(B)in subparagraph
			 (D) (as so redesignated), by striking clause (1), (2), or (3) of this
			 paragraph and inserting subparagraphs (A), (B), or
			 (C);
						(3)by striking
			 subsection (d);
					(4)by redesignating
			 subsections (a), (b), (c), and (e) as paragraphs (3), (4), (2), (1),
			 respectively, indenting appropriately, and moving those paragraphs so as to
			 appear in numerical order;
					(5)in each paragraph
			 (as so redesignated) that does not have a heading, by inserting a heading, in
			 the same style as the heading in the amendment made by paragraph (6), the text
			 of which is comprised of the term defined in the paragraph;
					(6)in paragraph (2)
			 (as so redesignated)—
						(A)by striking
			 The term association of producers means and
			 inserting the following:
							
								(2)Association of
				producers
									(A)In
				generalThe term association of producers
				means
									;
				and
						(B)by adding at the
			 end the following:
							
								(B)InclusionThe
				term association of producers includes an organization of
				agricultural producers dedicated to promoting the common interest and general
				welfare of producers of agricultural
				products.
								;
				and
						(7)by adding at the
			 end the following:
						
							(5)SecretaryThe
				term Secretary means the Secretary of
				Agriculture.
							.
					10102.Prohibited
			 practicesSection 4 of the
			 Agricultural Fair Practices of 1967 (7 U.S.C. 2303) is amended—
					(1)by redesignating
			 subsections (a), (b), (c), (d), (e), and (f) as paragraphs (1), (2), (3), (4),
			 (5), and (7), respectively, and indenting appropriately;
					(2)in paragraph (1) (as so
			 redesignated)—
						(A)by striking join and belong
			 each place it appears and inserting form, join, and belong;
			 and
						(B)by striking
			 joining or belonging and inserting forming, joining, or
			 belonging; and
						(3)by inserting
			 after paragraph (5) (as so redesignated) the following:
						
							(6)To fail to
				bargain in good faith with an association of producers;
				or
							.
					10103.EnforcementThe Agricultural Fair Practices Act of 1967
			 is amended—
					(1)by striking sections 5 and 6 (7 U.S.C.
			 2304, 2305); and
					(2)by inserting after section 4 the
			 following:
						
							5.Enforcement
								(a)Civil actions
				by the Secretary against handlersIn any case in which the
				Secretary has reasonable cause to believe that a handler or group of handlers
				has engaged in any act or practice that violates this Act, the Secretary may
				bring a civil action in United States district court by filing a complaint
				requesting preventive relief, including an application for a permanent or
				temporary injunction, restraining order, or other order, against the
				handler.
								(b)Civil actions
				against handlers
									(1)Preventive
				relief
										(A)In
				generalIn any case in which any handler has engaged, or there
				are reasonable grounds to believe that any handler is about to engage, in any
				act or practice prohibited by this Act, a civil action for preventive relief,
				including an application for a permanent or temporary injunction, restraining
				order, or other order, may be instituted by the person aggrieved in United
				States district court.
										(B)SecurityThe
				court may provide that no restraining order or preliminary injunction shall
				issue unless security is provided by the applicant, in such sum as the court
				determines to be appropriate, for the payment of such costs and damages as may
				be incurred or suffered by any party that is found to have been wrongfully
				enjoined or restrained.
										(2)Damages
										(A)In
				generalAny person injured in the business or property of the
				person by reason of any violation of, or combination or conspiracy to violate,
				this Act may bring a civil action in United States district court to
				recover—
											(i)damages sustained
				by the person as a result of the violation; and
											(ii)any additional
				penalty that the court may allow, but not more than $1,000 per
				violation.
											(B)Limitation on
				actionsA civil action under subparagraph (A) shall be barred
				unless commenced within 4 years after the cause of action accrues.
										(3)Attorneys'
				feesIn any action commenced under paragraph (1) or (2), any
				person that has violated this Act shall be liable to any person injured as a
				result of the violation for the full amount of the damages sustained as a
				result of the violation, including costs of the litigation and reasonable
				attorneys' fees.
									(c)Jurisdiction of
				district courtsThe district courts of the United States
				shall—
									(1)have jurisdiction
				of proceedings instituted pursuant to this section; and
									(2)exercise that
				jurisdiction without regard to whether the aggrieved party shall have exhausted
				any administrative or other remedies that may be provided by law.
									(d)Liability for
				acts of agentsIn the construction and enforcement of this Act,
				the act, omission, or failure of any officer, agent, or person acting for or
				employed by any other person within the scope of the employment or office of
				the officer, agent, or person, shall be considered to be the act, omission, or
				failure of the other person.
								(e)Relationship to
				State lawNothing in this Act—
									(1)changes or
				modifies State law in effect on the date of enactment of this subsection;
				or
									(2)deprives a State
				court of
				jurisdiction.
									.
					10104.Rules and
			 regulationsThe Agricultural
			 Fair Practices Act of 1967 is amended by inserting after section 5 (as added by
			 section 10103) the following:
					
						6.Rules and
				regulationsThe Secretary may
				promulgate such rules and regulations as are necessary to carry out this Act,
				including rules or regulations necessary to clarify what constitutes fair and
				normal dealing for purposes of the selection of customers by
				handlers.
						.
				CPackers and
			 Stockyards
				10201.Special
			 Counsel for Agricultural Competition
					(a)In
			 generalThe Packers and
			 Stockyards Act, 1921 (7 U.S.C. 181 et seq.) is
			 amended—
						(1)by striking the title I heading and all
			 that follows through This Act and inserting the
			 following:
							
								IGeneral
				Provisions
									ADefinitions
										1.Short
				titleThis
				Act
										;
				and
						(2)by inserting
			 after section 2 (7 U.S.C. 183) the following:
							
								BSpecial Counsel
				for Agricultural Competition
									11.Special Counsel
				for Agricultural Competition
										(a)Establishment
											(1)In
				generalThere is established within the Department of Agriculture
				an office to be known as the Office of Special Counsel for Agricultural
				Competition (referred to in this section as the
				Office).
											(2)DutiesThe
				Office shall—
												(A)have
				responsibility for all duties and functions of the Packers and Stockyards
				programs of the Department of Agriculture;
												(B)investigate and
				prosecute violations of this Act and the Agricultural Fair Practices Act of
				1967 (7 U.S.C. 2301 et seq.);
												(C)serve as a
				liaison between, and act in consultation with, the Department of Agriculture,
				the Department of Justice, and the Federal Trade Commission with respect to
				competition and trade practices in the food and agricultural sector; and
												(D)maintain a staff
				of attorneys and other professionals with the appropriate expertise.
												(b)Special Counsel
				for Agricultural Competition
											(1)In
				generalThe Office shall be headed by the Special Counsel for
				Agricultural Competition (referred to in this section as the Special
				Counsel), who shall be appointed by the President, by and with the
				advice and consent of the Senate.
											(2)Independence of
				Special Authority
												(A)In
				generalThe Special Counsel shall report to and be under the
				general supervision of the Secretary.
												(B)Direction,
				control, and supportThe Special Counsel shall be free from the
				direction and control of any person in the Department of Agriculture other than
				the Secretary.
												(C)Prohibition on
				delegationThe Secretary may not delegate any duty described in
				subsection (a)(2) to any other officer or employee of the Department other than
				the Special Counsel.
												(D)Reporting
				requirement
													(i)In
				generalTwice each year, the Special Counsel shall submit to the
				Committee on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a report that shall include,
				for the relevant reporting period, a description of—
														(I)the number of
				complaints that the Special Counsel has received and closed;
														(II)(aa)the number of
				investigations and civil and administrative actions that the Special Counsel
				has initiated, carried out, and completed, including the number of notices
				given to regulated entities for violations of this Act or the Agricultural Fair
				Practices Act of 1967 (7 U.S.C. 2301 et seq.);
															(bb)the number and types of decisions
				agreed to; and
															(cc)the number of stipulation agreements;
				and
															(III)the number of
				investigations and civil and administrative actions that the Secretary objected
				to or prohibited from being carried out, and the stated purpose of the
				Secretary for each objection or prohibition.
														(ii)RequirementThe
				basis for each complaint, investigation, or civil or administrative action
				described in a report under clause (i) shall—
														(I)be organized by
				species; and
														(II)indicate if the
				complaint, investigation, or civil or administration action was for
				anti-competitive, unfair, or deceptive practices under this Act or was a
				violation of the Agricultural Fair Practices Act of 1967 (7 U.S.C. 2301 et
				seq.).
														(E)Removal
													(i)In
				generalThe Special Counsel may be removed from office by the
				President.
													(ii)CommunicationThe
				President shall communicate the reasons for any such removal to both Houses of
				Congress.
													(3)Prosecutorial
				AuthoritySubject to paragraph (4), the Special Counsel may
				commence, defend, or intervene in, and supervise the litigation of, any civil
				or administrative action authorized under this Act or the Agricultural Fair
				Practices Act of 1967 (7 U.S.C. 2301 et seq.).
											(4)Procedure for
				exercise of authority to litigate or appeal
												(A)In
				generalPrior to commencing, defending, or intervening in any
				civil action under this Act or the Agricultural Fair Practices Act of 1967 (7
				U.S.C. 2301 et seq.), the Special Counsel shall give written notification to,
				and attempt to consult with, the Attorney General with respect to the proposed
				action.
												(B)Failure to
				respondIf, not later than 45 days after the date of provision of
				notification under subparagraph (A), the Attorney General has failed to
				commence, defend, or intervene in the proposed action, the Special Counsel may
				commence, defend, or intervene in, and supervise the litigation of, the action
				and any appeal of the action in the name of the Special Counsel.
												(C)Authority of
				Attorney General to interveneNothing in this paragraph precludes
				the Attorney General from intervening on behalf of the United States in any
				civil action under this Act or the Agricultural Fair Practices Act of 1967 (7
				U.S.C. 2301 et seq.), or in any appeal of such action, as may be otherwise
				provided by law.
												(c)Relationship to
				other provisionsNothing in this section modifies or otherwise
				effects subsections (a) and (b) of section
				406.
										.
						(b)Conforming
			 amendmentSection 5315 of title 5, United States Code, is amended
			 by adding at the end the following:
						
							Special
				Counsel for Agricultural
				Competition.
							.
					10202.Investigation
			 of live poultry dealers
					(a)Removal of
			 poultry slaughter requirement from definitionsSection 2(a) of
			 the Packers and Stockyards Act, 1921 (7 U.S.C. 182(a)), is amended—
						(1)by striking
			 paragraph (8) and inserting the following:
							
								(8)Poultry
				grower
									(A)In
				generalThe term poultry grower means any person
				engaged in the business of raising or caring for live poultry under a poultry
				growing arrangement, regardless of whether the poultry is owned by the person
				or by another person.
									(B)ExclusionThe
				term poultry grower does not include an employee of the owner of
				live poultry described in subparagraph
				(A).
									;
						(2)in paragraph (9),
			 by striking and cares for live poultry for delivery, in accord with
			 another’s instructions, for slaughter and inserting or cares for
			 live poultry in accordance with the instructions of another person;
			 and
						(3)in paragraph
			 (10), by striking for the purpose of either slaughtering it or selling
			 it for slaughter by another.
						(b)Administrative
			 enforcement authority over live poultry dealersSections 203,
			 204, and 205 of the Packers and Stockyards Act, 1921 (7 U.S.C. 193, 194,
			 195), are amended by inserting or live poultry dealer after
			 packer each place it appears.
					(c)Authority To
			 request temporary injunction or restraining orderSection 408 of
			 the Packers and Stockyards Act, 1921 (7 U.S.C. 228a), is amended in the
			 first sentence by striking on account of poultry and inserting
			 on account of poultry or poultry care.
					(d)Violations by
			 live poultry dealers
						(1)PenaltySection
			 203(b) of the Packers and Stockyards Act, 1921 (7 U.S.C. 193(b)) is amended in
			 the third sentence by striking $10,000 and inserting
			 $22,000.
						(2)RepealsSections
			 411, 412, and 413 of the Packers and Stockyards Act, 1921 (7 U.S.C. 228b–2,
			 228b–3, 228b–4)), are repealed.
						10203.Production
			 contracts
					(a)DefinitionsSection
			 2(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 182(a)) is
			 amended—
						(1)by striking
			 When used in this Act— and inserting In this
			 Act:;
						(2)by striking
			 paragraph (1);
						(3)by redesignating
			 paragraphs (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (13), and
			 (14) as paragraphs (15), (6), (8), (9), (10), (13), (11), (12), (7), (2), (16),
			 (17), and (18), respectively, indenting appropriately, and moving those
			 paragraphs so as to appear in numerical order;
						(4)in each paragraph
			 (as so redesignated) that does not have a heading, by inserting a heading, in
			 the same style as the heading in the amendment made by paragraph (5), the text
			 of which is comprised of the term defined in the paragraph;
						(5)by inserting
			 before paragraph (2) (as so designated) the following:
							
								(1)Capital
				investmentThe term capital investment means an
				investment in—
									(A)a structure, such
				as a building or manure storage structure; or
									(B)machinery or
				equipment associated with producing livestock or poultry that has a useful life
				of more than 1
				year.
									;
						(6)by inserting
			 after paragraph (2) (as so redesignated) the following:
							
								(3)Contractor
									(A)In
				generalThe term contractor means a person that, in
				accordance with a production contract, obtains livestock or poultry that is
				produced by a contract producer.
									(B)InclusionsThe
				term contractor includes—
										(i)a
				live poultry dealer; and
										(ii)a swine
				contractor.
										(4)Contract
				producer
									(A)In
				generalThe term contract producer means a producer
				that produces livestock or poultry under a production contract.
									(B)InclusionsThe
				term contract producer includes—
										(i)a
				poultry grower; and
										(ii)a swine
				production contract grower.
										(5)Investment
				requirementThe term investment requirement
				means—
									(A)a provision in a
				production contract that requires a contract producer to make a capital
				investment associated with producing livestock or poultry that, but for the
				production contract, the contract producer would not have made; or
									(B)a representation
				by a contractor that results in a contract producer making a capital
				investment.
									;
				and
						(7)by inserting
			 after paragraph (13) (as so redesignated) the following:
							
								(14)Production
				contract
									(A)In
				generalThe term production contract means a written
				agreement that provides for—
										(i)the production of
				livestock or poultry by a contract producer; or
										(ii)the provision of
				a management service relating to the production of livestock or poultry by a
				contract producer.
										(B)InclusionsThe
				term production contract includes—
										(i)a
				poultry growing arrangement;
										(ii)a swine
				production contract;
										(iii)any other
				contract between a contractor and a contract producer for the production of
				livestock or poultry; and
										(iv)a contract
				between a live poultry dealer and poultry grower, swine contractor and swine
				production contract grower, or contractor and contract producer for the
				provision of a management service in the production of livestock or
				poultry.
										.
						(b)Prohibitions
			 involving production contractsTitle II of the Packers and Stockyards Act,
			 1921 (7 U.S.C. 198 et seq.), is amended by adding at the end the
			 following:
						
							208.Production
				contracts
								(a)Right of
				contract producers To cancel production contracts
									(1)In
				generalA contract producer may cancel a production contract by
				mailing a cancellation notice to the contractor not later than the later
				of—
										(A)the date that is
				3 business days after the date on which the production contract is executed;
				or
										(B)any cancellation
				date specified in the production contract.
										(2)DisclosureA
				production contract shall clearly disclose—
										(A)the right of the
				contract producer to cancel the production contract;
										(B)the method by
				which the contract producer may cancel the production contract; and
										(C)the deadline for
				canceling the production contract.
										(b)Production
				contracts involving investment requirements
									(1)ApplicabilityThis
				subsection applies only to a production contract between a contract producer
				and a contractor if the contract producer detrimentally relied on a
				representation by the contractor or a provision in the production contract that
				resulted in the contract producer making a capital investment of $100,000 or
				more.
									(2)Restrictions on
				contract termination
										(A)Notice of
				terminationExcept as provided in subparagraph (C), a contractor
				shall not terminate or cancel a production contract unless the contractor
				provides the contract producer with written notice of the intention of the
				contractor to terminate or cancel the production contract at least 90 days
				before the effective date of the termination or cancellation.
										(B)RequirementsThe
				written notice required under subparagraph (A) shall include alleged causes of
				the termination.
										(C)ExceptionsA
				contractor may terminate or cancel a production contract at any time without
				notice as required under subparagraph (A) if the basis for the termination or
				cancellation is—
											(i)a
				voluntary abandonment of the contractual relationship by the contract producer,
				such as a failure of the contract producer to substantially perform under the
				production contract;
											(ii)the conviction
				of the contract producer of an offense of fraud or theft committed against the
				contractor;
											(iii)the natural end
				of the production contract in accordance with the terms of the production
				contract; or
											(iv)because the
				well-being of the livestock or poultry subject to the contract is in jeopardy
				once under the care of the contract producer.
											(D)Right to
				cure
											(i)In
				generalIf, not later than 90 days after the date on which the
				contract producer receives written notice under subparagraph (A), the contract
				producer remedies each cause of the breach of contract alleged in the written
				notice, the contractor may not terminate or cancel a production contract under
				this paragraph.
											(ii)No admission
				of breachThe remedy or attempt to remedy the causes for the
				breach of contract by the contract producer under clause (i) does not
				constitute an admission of breach of contract.
											(c)Additional
				capital investments in production contracts
									(1)In
				generalA contractor shall not require a contract producer to
				make additional capital investments in connection with a production contract
				that exceed the initial investment requirements of the production
				contract.
									(2)ExceptionsNotwithstanding
				paragraph (1), a contractor may require additional capital investments
				if—
										(A)(i)the additional capital
				investments are offset by reasonable additional consideration, including
				compensation or a modification to the terms of the production contract;
				and
											(ii)the contract producer agrees in
				writing that there is acceptable and satisfactory consideration for the
				additional capital investment; or
											(B)without the
				additional capital investments the well-being of the livestock or poultry
				subject to the contract would be in jeopardy.
										(d)No effect on
				State lawNothing in this section preempts or otherwise affects
				any State law relating to production contracts that establishes a requirement
				or standard that is more stringent than a requirement or standard under this
				section.
								209.Choice of law,
				jurisdiction, and venue
								(a)Choice of
				lawAny provision in a livestock or poultry production or
				marketing contract requiring the application of the law of a State other than
				the State in which the production occurs is void and unenforceable.
								(b)JurisdictionA
				packer, live poultry dealer, or swine contractor that enters into a production
				or marketing contract with a producer shall be subject to personal jurisdiction
				in the State in which the production occurs.
								(c)VenueVenue
				shall be determined on the basis of the location of the production, unless the
				producer selects a venue that is otherwise permitted by law.
								(d)ApplicationThis section shall apply to any production
				or marketing contract entered into, amended, altered, modified, renewed, or
				extended after the date of enactment of this section.
								210.Arbitration
								(a)In
				generalIf a livestock or
				poultry contract provides for the use of arbitration to resolve a controversy
				under the livestock or poultry contract, arbitration may be used to settle the
				controversy only if, after the controversy arises, both parties consent in
				writing to use arbitration to settle the controversy.
								(b)ApplicationSubsection (a) shall apply to any contract
				entered into, amended, altered, modified, renewed, or extended after the date
				of enactment of this
				section.
								.
					10204.Right to
			 discuss terms of contractSection 10503(b) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 229b(b)) is amended—
					(1)in paragraph (6),
			 by striking or at the end;
					(2)in paragraph (7),
			 by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(8)a business
				associate of the party; or
							(9)a neighbor of the
				party or other
				producer.
							.
					10205.Attorneys'
			 feesSection 308(a) of the
			 Packers and Stockyards Act, 1921 (7 U.S.C. 209(a)) is amended by inserting
			 before the period at the end the following: and for the costs of the
			 litigation, including reasonable attorneys' fees.
				10206.Appointment
			 of outside counselSection 407
			 of the Packers and Stockyards Act, 1921 (7 U.S.C. 228), is amended—
					(1)in subsection
			 (a), by inserting obtain the services of attorneys who are not employees
			 of the Federal Government, before and make such
			 expenditures; and
					(2)in subsection
			 (c), by striking Senate Committee on Agriculture and Forestry
			 and inserting the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate.
					10207.Prohibition on packers owning, feeding, or
			 controlling livestock
					(a)In generalSection 202 of the Packers and Stockyards
			 Act, 1921 (7 U.S.C.
			 192), is amended—
						(1)by redesignating subsections (f) and (g) as
			 subsections (g) and (h), respectively; and
						(2)by inserting after subsection (e) the
			 following:
							
								(f)Own or feed livestock directly, through a
				subsidiary, or through an arrangement that gives the packer operational,
				managerial, or supervisory control over the livestock, or over the farming
				operation that produces the livestock, to such an extent that the producer is
				no longer materially participating in the management of the operation with
				respect to the production of the livestock, except that this subsection shall
				not apply to—
									(1)an arrangement entered into within 14 days
				(excluding any Saturday or Sunday) before slaughter of the livestock by a
				packer, a person acting through the packer, or a person that directly or
				indirectly controls, or is controlled by or under common control with, the
				packer;
									(2)a cooperative or entity owned by a
				cooperative, if a majority of the ownership interest in the cooperative is held
				by active cooperative members that—
										(A)own, feed, or control livestock; and
										(B)provide the livestock to the cooperative
				for slaughter;
										(3)a packer that is not required to report to
				the Secretary on each reporting day (as defined in section 212 of the
				Agricultural Marketing Act of 1946 (7 U.S.C. 1635a)) information on the
				price and quantity of livestock purchased by the packer; or
									(4)a packer that owns 1 livestock processing
				plant;
				or
									.
						(b)Effective date
						(1)In generalSubject to paragraph (2), the amendments
			 made by subsection (a) take effect on the date of enactment of this Act.
						(2)Transition rulesIn the case of a packer that on the date of
			 enactment of this Act owns, feeds, or controls livestock intended for slaughter
			 in violation of section 202(f) of the Packers and Stockyards Act, 1921 (as
			 amended by subsection (a)), the amendments made by subsection (a) apply to the
			 packer—
							(A)in the case of a packer of swine, beginning
			 on the date that is 18 months after the date of enactment of this Act;
			 and
							(B)in the case of a packer of any other type
			 of livestock, beginning as soon as practicable, but not later than 180 days,
			 after the date of enactment of this Act, as determined by the Secretary.
							10208.Regulations
					(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary of Agriculture
			 shall promulgate regulations to implement the amendments made by this title,
			 including—
						(1)regulations providing a definition of the
			 term unreasonable preference or advantage for purposes of section
			 202(b) of the Packers and Stockyards Act, 1921 (7 U.S.C. 192(b)); and
						(2)regulations
			 requiring live poultry dealers to provide written notice to poultry growers if
			 the live poultry dealer imposes an extended layout period in excess of 30 days,
			 prior to removal of the previous flock.
						(b)RequirementsRegulations
			 promulgated pursuant to subsection (a)(1) relating to unreasonable preference
			 or advantage shall strictly prohibit any preferences or advantages based on the
			 volume of business, except for preferences or advantages that reflect actual,
			 verifiable lower costs (including transportation or other costs), as determined
			 by the Secretary, of procuring livestock from larger-volume producers.
					DRelated
			 programs
				10301.Sense of
			 Congress regarding pseudorabies eradication programIt is the sense of Congress that—
					(1)the Secretary
			 should recognize the threat that feral swine pose to the domestic swine
			 population and the entire livestock industry;
					(2)keeping the
			 United States commercial swine herd free of pseudorabies is essential to
			 maintaining and growing pork export markets;
					(3)pseudorabies
			 surveillance funding is necessary to assist the swine industry in the
			 monitoring, surveillance, and eradication of pseudorabies, including the
			 monitoring and surveillance of other diseases effecting swine production and
			 trade; and
					(4)pseudorabies
			 eradication is a high priority that the Secretary should carry out under the
			 Animal Health Protection Act (7 U.S.C. 8301 et seq.).
					10302.Sense of
			 Congress regarding cattle fever tick eradication programIt is the sense of Congress that—
					(1)the cattle fever tick and the southern
			 cattle tick are vectors of the causal agent of babesiosis, a severe and often
			 fatal disease of cattle; and
					(2)implementing a
			 national strategic plan for the cattle fever tick eradication program is a high
			 priority that the Secretary should carry out—
						(A)to prevent the
			 entry of cattle fever ticks into the United States;
						(B)to enhance and
			 maintain an effective surveillance program to rapidly detect any fever tick
			 incursions; and
						(C)to research,
			 identify, and procure the tools and knowledge necessary to prevent and
			 eradicate cattle ticks in the United States.
						10303.National
			 Sheep and Goat Industry Improvement Center
					(a)Name
			 changeSection 375 of the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 2008j) is amended—
						(1)in the section
			 heading, by inserting and
			 Goat after National Sheep; and
						(2)by inserting
			 and Goat after National Sheep each place it
			 appears.
						(b)FundingSection
			 375(e)(6) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 2008j(e)(6)) is amended by striking subparagraphs (B) and (C) and inserting the
			 following:
						
							(B)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section $1,000,000 for fiscal year 2008,
				to remain available until expended.
							(C)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section $10,000,000 for each of fiscal years 2008
				through
				2012.
							.
					(c)Repeal of
			 requirement to privatize revolving fund
						(1)In
			 generalSection 375 of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 2008j) is amended by striking subsection (j).
						(2)Effective
			 dateThe amendment made by paragraph (1) takes effect on May 1,
			 2007.
						10304.Trichinae
			 certification programSection
			 10409 of the Animal Health Protection Act (7 U.S.C. 8308) is amended by adding
			 at the end the following:
					
						(c)Trichinae
				certification program
							(1)EstablishmentNot
				later than 60 days after the date of enactment of this subsection, the
				Secretary shall issue final regulations to implement a trichinae certification
				program.
							(2)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Secretary to carry out the program $1,250,000 for each of fiscal years 2008
				through
				2012.
							.
				10305.Protection
			 of information in the animal identification systemThe
			 Animal Health Protection Act (7 U.S.C. 8301 et seq.) is amended—
					(1)by redesignating sections 10416 through
			 10418 as sections 10417 through 10419, respectively; and
					(2)by inserting after section 10415 the
			 following:
						
							10416.Disclosure
				of information under a national animal identification system
								(a)Definition of
				national animal identification systemIn this section, the term
				national animal identification system means a system for
				identifying or tracing animals that is established by the Secretary.
								(b)Protection from
				disclosure
									(1)In
				generalInformation obtained through a national animal
				identification system shall not be disclosed except as provided in this
				section.
									(2)UseUse
				of information described in paragraph (1) by any individual or entity except as
				otherwise provided in this section shall be considered a violation of this
				Act.
									(3)Waiver of
				privilege of protectionThe provision of information to a
				national animal identification system under this section or the disclosure of
				information pursuant to this section shall not constitute a waiver of any
				applicable privilege or protection under Federal law, including protection of
				trade secrets.
									(c)Limited release
				of informationThe Secretary may disclose information obtained
				through a national animal identification system if—
									(1)the Secretary
				determines that livestock may be threatened by a disease or pest;
									(2)the release of
				the information is related to an action the Secretary may take under this
				subtitle; and
									(3)the Secretary
				determines that the disclosure of the information to a government entity or
				person is necessary to assist the Secretary in carrying out this subtitle or a
				national animal identification system.
									(d)Required
				disclosure of informationThe Secretary shall disclose
				information obtained through a national animal identification system regarding
				particular animals to—
									(1)the person that
				owns or controls the animals, if the person requests the information in
				writing;
									(2)the State
				Department of Agriculture for the purpose of protection of animal
				health;
									(3)the Attorney
				General for the purpose of law enforcement;
									(4)the Secretary of
				Homeland Security for the purpose of homeland security;
									(5)the Secretary of
				Health and Human Services for the purpose of protecting public health;
									(6)an entity
				pursuant to an order of a court of competent jurisdiction; and
									(7)the government of
				a foreign country if disclosure of the information is necessary to trace
				animals that pose a disease or pest threat to livestock or a danger to human
				health, as determined by the Secretary.
									(e)Disclosure
				under State or local lawAny information relating to animal
				identification that a State or local government obtains from the Secretary
				shall not be made available by the State or local government pursuant to any
				State or local law requiring disclosure of information or records to the
				public.
								(f)Reporting
				requirementTo disclose information under this section, the
				Secretary shall—
									(1)certify that the
				disclosure was necessary under this section; and
									(2)submit to the
				Committee on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a copy of the
				certification.
									.
					10306.Low
			 pathogenic avian influenzaSec. 10407(d)(2) of the Animal Health
			 Protection Act (7 U.S.C. 8306(d)(2)) is amended—
					(1)in subparagraph
			 (A), by striking subparagraphs (B) and (C), and inserting
			 subparagraphs (B), (C), and (D),;
					(2)by redesignating
			 subparagraph (C) as subparagraph (D); and
					(3)by inserting
			 after subparagraph (B) the following:
						
							(C)Low pathogenic
				avian influenza
								(i)Definition of
				eligible costsIn this subparagraph, the term eligible
				costs means costs determined eligible for indemnity under part 56 of
				title 9, Code of Federal Regulations, as in effect on the date of enactment of
				this clause.
								(ii)IndemnitiesSubject
				to subparagraphs (B) and (D), compensation to any owner or contract grower of
				poultry participating in the voluntary control program for low pathogenic avian
				influenza under the National Poultry Improvement Plan, and payments to
				cooperating State agencies, shall be made in an amount equal to 100 percent of
				the eligible
				costs.
								.
					10307.Study on
			 bioenergy operationsNot later
			 than 180 days after the date of enactment of this Act, the Secretary, acting
			 through the Office of the Chief Economist, shall submit to the Committee on
			 Agriculture of the House of Representatives and the Committee on Agriculture,
			 Nutrition, and Forestry of the Senate a report describing the potential
			 economic issues (including potential costs) associated with animal manure used
			 in normal agricultural operations and as a feedstock in bioenergy
			 production.
				10308.Sense of the
			 Senate on indemnification of livestock producersIt is the sense of the Senate that the
			 Secretary should partner with the private insurance industry to implement an
			 approach for expediting the indemnification of livestock producers in the case
			 of catastrophic disease outbreaks.
				XIMiscellaneous
			AAgricultural
			 security
				11011.DefinitionsIn this subtitle:
					(1)AgentThe
			 term agent means a nuclear, biological, or chemical substance that
			 causes an agricultural disease.
					(2)Agricultural
			 biosecurityThe term agricultural biosecurity means
			 protection from an agent that poses a threat to—
						(A)plant or animal
			 health;
						(B)public health,
			 with respect to direct exposure to an agricultural disease; or
						(C)the environment,
			 with respect to agriculture facilities, farmland, air, and water in the
			 immediate vicinity of an area associated with an agricultural disease or
			 outbreak.
						(3)Agricultural
			 countermeasure
						(A)In
			 generalThe term agricultural countermeasure means a
			 product, practice, or technology that is intended to enhance or maintain the
			 agricultural biosecurity of the United States.
						(B)ExclusionsThe
			 term agricultural countermeasure does not include any product,
			 practice, or technology used solely for human medical incidents or public
			 health emergencies not related to agriculture.
						(4)Agricultural
			 diseaseThe term agricultural disease has the
			 meaning given the term by the Secretary.
					(5)Agricultural
			 disease emergencyThe term agricultural disease
			 emergency means an incident of agricultural disease in which the
			 Secretary, the Secretary of Homeland Security, the Secretary of Health and
			 Human Services, the Administrator of the Environmental Protection Agency (or
			 the heads of other applicable Federal departments or agencies), as appropriate,
			 determines that prompt action is needed to prevent significant damage to
			 people, plants, or animals.
					(6)AgricultureThe
			 term agriculture means—
						(A)the science and
			 practice of activities relating to food, feed, fiber, and energy production,
			 processing, marketing, distribution, use, and trade;
						(B)nutrition, food
			 science and engineering, and agricultural economics;
						(C)forestry,
			 wildlife science, fishery science, aquaculture, floriculture, veterinary
			 medicine, and other related natural resource sciences; and
						(D)research and
			 development activities relating to plant- and animal-based products.
						(7)Agroterrorist
			 actThe term agroterrorist act means an act
			 that—
						(A)causes or
			 attempts to cause—
							(i)damage to
			 agriculture; or
							(ii)injury to a
			 person associated with agriculture; and
							(B)is
			 committed—
							(i)to
			 intimidate or coerce; or
							(ii)to
			 disrupt the agricultural industry.
							(8)AnimalThe
			 term animal means any member of the animal kingdom (except a
			 human).
					(9)DepartmentThe
			 term Department means the Department of Agriculture.
					(10)DevelopmentThe
			 term development means—
						(A)research leading
			 to the identification of products or technologies intended for use as
			 agricultural countermeasures;
						(B)the formulation,
			 production, and subsequent modification of those products or
			 technologies;
						(C)the conduct of
			 preclinical and clinical studies;
						(D)the conduct of
			 field, efficacy, and safety studies;
						(E)the preparation
			 of an application for marketing approval for submission to applicable agencies;
			 and
						(F)other actions
			 taken by an applicable agency in a case in which an agricultural countermeasure
			 is procured or used prior to issuance of a license or other form of
			 approval.
						(11)DirectorThe
			 term Director means the Director for Homeland Security of the
			 Department appointed under section 11022(d)(2).
					(12)HSPD–5The
			 term HSPD–5 means the Homeland Security Presidential Directive 5,
			 dated February 28, 2003 (relating to a comprehensive national incident
			 management system).
					(13)HSPD–7The
			 term HSPD–7 means the Homeland Security Presidential Directive 7,
			 dated December 17, 2003 (relating to a national policy for Federal departments
			 and agencies to identify and prioritize critical infrastructure and key
			 resources and to protect the infrastructure and resources from terrorist
			 attacks).
					(14)HSPD–8The
			 term HSPD–8 means the Homeland Security Presidential Directive 8,
			 dated December 17, 2003 (relating to the establishment of a national policy to
			 strengthen the preparedness of the United States to prevent and respond to
			 domestic terrorist attacks, major disasters, and other emergencies).
					(15)HSPD–9The
			 term HSPD–9 means the Homeland Security Presidential Directive 9,
			 dated January 30, 2004 (relating to the establishment of a national policy to
			 defend the agriculture and food system against terrorist attacks, major
			 disasters, and other emergencies).
					(16)HSPD–10The
			 term HSPD–10 means the Homeland Security Presidential Directive
			 10, dated April 28, 2004 (relating to the establishment of a national policy
			 relating to the biodefense of the United States).
					(17)OfficeThe
			 term Office means the Office of Homeland Security of the
			 Department established by section 11022(d)(1).
					(18)Other
			 applicable Federal departments or agenciesThe term other
			 applicable Federal departments or agencies means Federal departments or
			 agencies that have a role, as determined by the Secretary of Homeland Security,
			 in determining the need for prompt action against an agricultural disease
			 emergency, including—
						(A)the Executive
			 departments identified in section 101 of title 5, United States Code;
						(B)government
			 corporations (as defined in section 103 of title 5, United States Code);
			 and
						(C)independent
			 establishments (as defined in section 104(1) of title 5, United States
			 Code).
						(19)Plant
						(A)In
			 generalThe term plant means any plant (including
			 any plant part) for or capable of propagation.
						(B)InclusionsThe
			 term plant includes—
							(i)a
			 tree;
							(ii)a
			 tissue culture;
							(iii)a
			 plantlet culture;
							(iv)pollen;
							(v)a
			 shrub;
							(vi)a
			 vine;
							(vii)a
			 cutting;
							(viii)a
			 graft;
							(ix)a
			 scion;
							(x)a
			 bud;
							(xi)a
			 bulb;
							(xii)a
			 root; and
							(xiii)a seed.
							(20)Qualified
			 agricultural countermeasureThe term qualified agricultural
			 countermeasure means an agricultural countermeasure that the Secretary,
			 in consultation with the Secretary of Homeland Security, determines to be a
			 priority in order to address an agricultural biosecurity threat from—
						(A)an agent placed
			 on the Select Agents and Toxins list of the Department;
						(B)an agent placed
			 on the Plant Protection and Quarantine Select Agents and Toxins list of the
			 Department; or
						(C)an applicable
			 agent placed on the Overlap Select Agents and Toxins list of the Department and
			 the Department of Health and Human Services, in accordance with—
							(i)part 331 of title
			 7, Code of Federal Regulations; and
							(ii)part 121 of
			 title 9, Code of Federal Regulations.
							(21)Routine
			 agricultural disease eventThe term routine agricultural
			 disease event has the meaning given the term by the Secretary.
					IGeneral authority
			 and interagency coordination
					11021.Policy
						(a)Effect of
			 partNothing in this part
			 alters or otherwise impedes—
							(1)any authority of
			 the Department or other applicable Federal departments and agencies to perform
			 the responsibilities provided to the Department or other applicable Federal
			 departments and agencies pursuant to Federal law; or
							(2)the ability of
			 the Secretary to carry out this part.
							(b)CooperationThe
			 Secretary shall cooperate with the Secretary of Homeland Security with respect
			 to the responsibilities of the Secretary of Homeland Security and applicable
			 presidential guidance, including HSPD–5, HSPD–7, HSPD–8, HSPD–9, and
			 HSPD–10.
						11022.Interagency
			 coordination
						(a)LeadershipThe Secretary of Homeland Security shall
			 serve as the principal Federal official to lead, coordinate, and integrate, to
			 the maximum extent practicable, efforts by Federal departments and agencies,
			 State, local, and tribal governments, and the private sector to enhance the
			 protection of critical infrastructure and key resources of the agriculture and
			 food system.
						(b)Sector-specific
			 agency
							(1)In
			 generalIn accordance with guidance provided by the Secretary of
			 Homeland Security under subsection (a)—
								(A)the Secretary
			 shall serve as the sector-specific lead official on efforts described in
			 subsection (a) relating to agriculture, agricultural disease, meat, poultry,
			 and egg food products, and for efforts relating to authorities pursuant to the
			 Animal Health Protection Act (7 U.S.C. 8301 et seq.) and the Plant Protection
			 Act (7 U.S.C. 7701 et seq.); and
								(B)the Secretary
			 shall work in coordination with the Secretary of Health and Human Services
			 during any incident relating to a zoonotic disease in which the applicable
			 agent originated—
									(i)as
			 an agricultural disease; or
									(ii)from a plant or
			 animal population directly related to agriculture.
									(2)Effect of
			 subsectionNothing in this subsection impedes any authority of
			 the Secretary of Homeland Security as the principal Federal official for
			 domestic incident management pursuant to HSPD–5.
							(c)Coordination of
			 response
							(1)Routine
			 agricultural disease eventsTo the maximum extent practicable,
			 the Secretary shall work in consultation with the Secretary of Homeland
			 Security in response to any routine domestic incident relating to a potential
			 or actual agricultural disease.
							(2)Agricultural
			 biosecurity threatsIf a routine domestic incident of
			 agricultural disease is determined by the Secretary or the Secretary of
			 Homeland Security to pose a significant threat to the agricultural biosecurity
			 of the United States, the Secretary of Homeland Security shall serve as the
			 principal Federal official to lead and coordinate the appropriate Federal
			 response to the incident.
							(d)Office of
			 Homeland Security
							(1)EstablishmentThere
			 is established in the Department the Office of Homeland Security.
							(2)DirectorThe
			 Secretary shall appoint as the head of the Office a Director for Homeland
			 Security.
							(3)ResponsibilitiesThe
			 Director shall be responsible for—
								(A)coordinating all
			 homeland security activities of the Department, including integration and
			 coordination, in consultation with the Office of Emergency Management and
			 Homeland Security of the Animal and Plant Health Inspection Service and the
			 Office of Food Defense and Emergency Response of the Food Safety and Inspection
			 Service, of interagency emergency response plans for—
									(i)agricultural
			 disease emergencies;
									(ii)agroterrorist
			 acts; or
									(iii)other threats
			 to agricultural biosecurity;
									(B)acting as the
			 primary liaison on behalf of the Department with other Federal agencies on
			 coordination efforts and interagency activities pertaining to agricultural
			 biosecurity;
								(C)advising the
			 Secretary on policies, regulations, processes, budget, and actions pertaining
			 to homeland security; and
								(D)providing to
			 State and local government officials timely updates and actionable information
			 about threats, incidents, potential protective measures, and best practices
			 relevant to homeland security issues in agriculture.
								(4)Agricultural
			 biosecurity communication center
								(A)EstablishmentThe
			 Secretary shall establish in the Department a central communication
			 center—
									(i)to
			 collect and disseminate information regarding, and prepare for, agricultural
			 disease emergencies, agroterrorist acts, and other threats to agricultural
			 biosecurity; and
									(ii)to
			 coordinate the activities described in clause (i) among agencies and offices
			 within the Department.
									(B)ResponseAny
			 response by the Secretary to an agricultural threat to agricultural biosecurity
			 shall be carried out under the direction of the Secretary of Homeland Security,
			 in accordance with subsection (c).
								(C)Authority of
			 the SecretaryIn establishing the central communication center
			 under subparagraph (A), the Secretary may use the existing resources and
			 infrastructure of the Emergency Operations Center of the Animal and Plant
			 Health Inspection Service located in Riverdale, Maryland.
								(D)Relation to
			 existing Department of Homeland Security communication systems
									(i)Consistency and
			 coordinationThe center established under subparagraph (A) shall,
			 to the maximum extent practicable, share and coordinate the dissemination of
			 timely information with—
										(I)the National
			 Operations Center and the National Coordinating Center of the Department of
			 Homeland Security; and
										(II)other
			 appropriate Federal communication systems, as determined by the Secretary of
			 Homeland Security.
										(ii)Avoiding
			 redundanciesNothing in this paragraph impedes, conflicts with,
			 or duplicates any activity carried out by—
										(I)the National
			 Biosurveillance Integration Center of the Department of Homeland
			 Security;
										(II)the National
			 Response Coordination Center of the Department of Homeland Security;
										(III)the National
			 Infrastructure Coordination Center of the Department of Homeland Security;
			 or
										(IV)any other
			 communication system under the authority of the Secretary of Homeland
			 Security.
										(E)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out this subsection for each of
			 fiscal years 2008 through 2012.
								11023.Submission
			 of integrated food defense planConsistent with HSPD–9, the Secretary, the
			 Secretary of Homeland Security, and the Secretary of Health and Human Services
			 shall submit to the President and Congress an integrated plan for the defense
			 of the food system of the United States.
					11024.Transfer of
			 certain agricultural inspection functions of Department
						(a)Definition of
			 functionIn this section, the
			 term function does not include any quarantine activity carried out
			 under the laws specified in subsection (c).
						(b)Transfer of
			 agricultural import and entry inspection functionsThere shall be
			 transferred to the Secretary of Homeland Security the functions of the
			 Secretary relating to agricultural import and entry inspection activities under
			 the laws specified in subsection (c).
						(c)Covered animal
			 and plant protection lawsThe laws referred to in subsection (a)
			 are the following:
							(1)The eighth
			 paragraph under the heading Bureau of animal industry in the
			 Act of March 4, 1913 (commonly known as the Virus-Serum-Toxin
			 Act) (21 U.S.C. 151 et seq.).
							(2)Section 1 of the
			 Act of August 31, 1922 (commonly known as the Honeybee Act) (7
			 U.S.C. 281).
							(3)Title III of the
			 Federal Seed Act (7 U.S.C. 1581 et seq.).
							(4)The Plant
			 Protection Act (7 U.S.C. 7701 et seq.).
							(5)The Animal Health
			 Protection Act (7 U.S.C. 8301 et seq.).
							(6)The Lacey Act
			 Amendments of 1981 (16 U.S.C. 3371 et seq.).
							(7)Section 11 of the
			 Endangered Species Act of 1973 (16 U.S.C. 1540).
							(d)Coordination of
			 regulations
							(1)Compliance with
			 Department regulationsThe authority transferred pursuant to
			 subsection (b) shall be exercised by the Secretary of Homeland Security in
			 accordance with the regulations, policies, and procedures issued by the
			 Secretary regarding the administration of the laws specified in subsection
			 (c).
							(2)Rulemaking
			 coordinationThe Secretary shall coordinate with the Secretary of
			 Homeland Security in any case in which the Secretary prescribes regulations,
			 policies, or procedures for administering the functions transferred under
			 subsection (b) under a law specified in subsection (c).
							(3)Effective
			 administrationThe Secretary of Homeland Security, in
			 consultation with the Secretary, may issue such directives and guidelines as
			 are necessary to ensure the effective use of personnel of the Department of
			 Homeland Security to carry out the functions transferred pursuant to subsection
			 (b).
							(e)Transfer
			 agreement
							(1)Agreement
								(A)In
			 generalBefore the end of the transition period (as defined in
			 section 1501 of the Homeland Security Act of 2002 (6 U.S.C. 541)), the
			 Secretary and the Secretary of Homeland Security shall enter into an agreement
			 to effectuate the transfer of functions required by subsection (b).
								(B)RevisionThe
			 Secretary and the Secretary of Homeland Security may jointly revise the
			 agreement as necessary after that transition period.
								(2)Required
			 termsThe agreement required by this subsection shall
			 specifically address the following:
								(A)The supervision
			 by the Secretary of the training of employees of the Secretary of Homeland
			 Security to carry out the functions transferred pursuant to subsection
			 (b).
								(B)The transfer of
			 funds to the Secretary of Homeland Security under subsection (f).
								(3)Cooperation and
			 reciprocityThe Secretary and the Secretary of Homeland Security
			 may include as part of the agreement the following:
								(A)Authority for the
			 Secretary of Homeland Security to perform functions delegated to the Animal and
			 Plant Health Inspection Service of the Department regarding the protection of
			 domestic livestock and plants, but not transferred to the Secretary of Homeland
			 Security pursuant to subsection (b).
								(B)Authority for the
			 Secretary to use employees of the Department of Homeland Security to carry out
			 authorities delegated to the Animal and Plant Health Inspection Service
			 regarding the protection of domestic livestock and plants.
								(f)Periodic
			 transfer of funds to Department of Homeland Security
							(1)Transfer of
			 fundsOut of funds collected by fees authorized under sections
			 2508 and 2509 of the Food, Agriculture, Conservation, and Trade Act of 1990 (21
			 U.S.C. 136, 136a), the Secretary shall transfer, from time to time in
			 accordance with the agreement under subsection (e), to the Secretary of
			 Homeland Security funds for activities carried out by the Secretary of Homeland
			 Security for which the fees were collected.
							(2)LimitationThe
			 proportion of fees collected pursuant to those sections that are transferred to
			 the Secretary of Homeland Security under this subsection may not exceed the
			 proportion of the costs incurred by the Secretary of Homeland Security to all
			 costs incurred to carry out activities funded by the fees.
							(g)Transfer of
			 Department employeesNot later than the completion of the
			 transition period (as defined in section 1501 of the Homeland Security Act of
			 2002 (6 U.S.C. 541)), the Secretary shall transfer to the Secretary of Homeland
			 Security not more than 3,200 full-time equivalent positions of the
			 Department.
						(h)Effect of
			 transfer
							(1)Existing
			 authorityNothing in the transfer of functions under subsection
			 (b) preempts any authority of the Department as described in section
			 11022(b)(1).
							(2)Limitation on
			 transfer
								(A)ImportsThe
			 Secretary shall retain responsibility for all other activities of the
			 Agricultural Quarantine and Inspection Program regarding imports, including
			 activities relating to—
									(i)preclearance of
			 commodities;
									(ii)trade protocol
			 verification;
									(iii)fumigation;
									(iv)quarantine;
									(v)diagnosis;
									(vi)eradication;
									(vii)indemnification;
			 and
									(viii)other sanitary
			 and phytosanitary measures carried out pursuant to the Animal Health Protection
			 Act (7 U.S.C. 8301 et seq.) and the Plant Protection Act (7 U.S.C. 7701 et
			 seq.).
									(B)Export,
			 interstate, and intrastate activitiesThe Department shall retain
			 responsibility for all functions regarding export, interstate, and intrastate
			 activities.
								(C)TrainingThe
			 Department shall retain responsibility for all agricultural inspection
			 training.
								(i)Conforming
			 amendmentSection 421 of the Homeland Security Act of 2002 (6
			 U.S.C. 231) is amended by striking Sec. 421 and all that
			 follows through (h) Protection of inspection animals.—Title V
			 and inserting the following:
							
								421.Protection of
				inspection animalsTitle
				V
								.
						IIAgricultural
			 quarantine inspection program improvement
					11031.DefinitionsIn this part:
						(1)ProgramThe
			 term program means the agricultural quarantine inspection
			 program.
						(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture, acting through
			 the Administrator of the Animal and Plant Health Inspection Service.
						11032.Joint Task
			 Force
						(a)EstablishmentNot
			 later than 30 days after the date of enactment of this Act, the Secretary and
			 the Secretary of Homeland Security shall establish a Joint Task Force to
			 provide coordinated central planning for the program.
						(b)CompositionThe
			 Joint Task Force shall be composed of employees of the Animal and Plant Health
			 Inspection Service and Customs and Border Protection of the Department of
			 Homeland Security, appointed by the Secretary and the Secretary of Homeland
			 Security, respectively.
						(c)DutiesThe
			 Joint Task Force shall—
							(1)prepare, and not
			 less than biannually revise as necessary, a strategic plan for the
			 program;
							(2)establish
			 performance measures that accurately gauge the success of the program;
							(3)establish annual
			 operating goals and plans for the program at national, regional, and port
			 levels;
							(4)establish and
			 regularly revise as necessary a training program to ensure that all employees
			 of Customs and Border Protection involved in agricultural inspection and
			 quarantine activities have the skills, knowledge, and abilities necessary to
			 protect the agricultural biosecurity of the United States;
							(5)ensure effective
			 and regular communications with all stakeholders under the program;
							(6)maintain
			 effective and regular communication between the Animal and Plant Health
			 Inspection Service and Customs and Border Protection in carrying out the
			 program;
							(7)establish and
			 carry out mechanisms to collect data to inform program planning and
			 decisionmaking under the program;
							(8)ensure access for
			 employees of the Animal and Plant Health Inspection Service who, as determined
			 by the Secretary, in consultation with the Secretary of Homeland
			 Security—
								(A)have met all
			 applicable Customs and Border Protection security-related requirements;
			 and
								(B)to adequately
			 perform the duties of the employees, require access to—
									(i)each secure area
			 of any terminal for screening passengers or cargo; and
									(ii)each database
			 relating to cargo manifests or any databases that may relate to the
			 program;
									(9)ensure the
			 ability of the program to operate in case of emergencies; and
							(10)establish a
			 quality assurance program for the program, with performance standards and
			 regular reviews of each port of entry to determine compliance with the quality
			 standards.
							11033.Advisory
			 Board
						(a)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary and
			 the Secretary of Homeland Security shall establish a board to be known as the
			 Agricultural Quarantine Inspection Program Advisory Board
			 (referred to in this section as the Advisory Board).
						(b)Membership
							(1)In
			 generalThe Advisory Board shall consist of 11 members
			 representing the Federal Government, State governments, and stakeholders,
			 including—
								(A)2 members
			 representing the Department, appointed by the Secretary, who shall serve as
			 cochairperson of the Advisory Board;
								(B)1 member
			 representing the Department of Homeland Security, appointed by the Secretary of
			 Homeland Security, who shall serve as cochairperson of the Advisory
			 Board;
								(C)1 member
			 representing Customs and Border Protection agriculture specialists, appointed
			 by the Secretary of Homeland Security, who shall serve as cochairperson of the
			 Advisory Board;
								(D)1 member
			 representing the National Plant Board, appointed by the Secretary based on
			 nominations submitted by the Board;
								(E)1 member
			 representing the United States Animal Health Association, appointed by the
			 Secretary based on 1 or more nominations submitted by the Association;
								(F)1 member
			 representing the National Association of State Departments of Agriculture,
			 appointed by the Secretary based on 1 or more nominations submitted by the
			 Association;
								(G)2 members
			 representing stakeholders of organizations, associations, societies, councils,
			 federations, groups, and companies, appointed by the Secretary from 2 or more
			 nominations submitted by the stakeholders; and
								(H)2 members
			 representing stakeholders of organizations, associations, societies, councils,
			 federations, groups, and companies, appointed by the Secretary of Homeland
			 Security from 2 or more nominations submitted by the stakeholders.
								(2)Terms of
			 serviceThe term of a member of the Advisory Board shall be 2
			 years, except that, of the members initially appointed to the Board, the term
			 of 1/2 of the members (as determined jointly by the
			 Secretary and the Secretary of Homeland Security) shall be 1 year.
							(c)DutiesThe
			 Advisory Board shall—
							(1)advise the
			 Secretary and the Secretary of Homeland Security—
								(A)on policies and
			 other issues related to the mission of the program; and
								(B)on appropriate
			 mechanisms to ensure that interested stakeholders in the agriculture industry,
			 State and local governments, and the general public have formal opportunities
			 to provide comments on the program; and
								(2)in the case of
			 the cochairpersons of the Advisory Board—
								(A)coordinate the
			 advice and concerns of the members of the Advisory Board; and
								(B)at least twice a
			 year, submit the views of the Advisory Board to the Secretary and the Secretary
			 of Homeland Security.
								(d)MeetingsThe
			 meetings of the Advisory Board shall take place at least twice a year, with the
			 option of conducting the meetings in Washington, District of Columbia, and a
			 Customs and Border Protection port on an alternating basis.
						11034.Reports to
			 Congress
						(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, and annually thereafter through September 30, 2012, the Administrator
			 of the Animal and Plant Health Inspection Service and the Commissioner of
			 Customs and Border Protection, shall jointly submit to the committees described
			 in subsection (b) a report on—
							(1)the resource
			 needs for import and entry agricultural inspections, including the number of
			 inspectors required;
							(2)the adequacy of
			 inspection and monitoring procedures and facilities in the United
			 States;
							(3)new and emerging
			 technologies and practices, including recommendations regarding the
			 technologies and practices, to improve import and entry agricultural
			 inspections; and
							(4)questions or
			 concerns raised by the Joint Task Force established under section 11032 and by
			 the Agricultural Quarantine Inspection Program Advisory Board established under
			 section 11033.
							(b)CommitteesThe
			 Secretary and the Secretary of Homeland Security shall jointly submit the
			 report required under subsection (a) to—
							(1)the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate;
							(2)the Committee on
			 Agriculture of the House of Representatives;
							(3)the Committee on
			 Homeland Security and Governmental Affairs of the Senate; and
							(4)the Committee on
			 Homeland Security of the House of Representatives.
							(c)Satisfaction of
			 requirementThe Administrator of the Animal and Plant Health
			 Inspection Service and the Commissioner of Customs and Border Protection may
			 satisfy the reporting requirement described in subsection (a) by submitting to
			 the Committee on Agriculture of the House of Representatives and the Committee
			 on Agriculture, Nutrition, and Forestry of the Senate a copy of each relevant
			 provision relating to appropriations or authorization requests for the
			 applicable fiscal year.
						11035.Port risk
			 committees
						(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary and the Secretary of Homeland Security shall jointly create
			 Port Risk Committees to service the agriculture mission for each port of entry
			 into the United States that the Secretary of Homeland Security, in consultation
			 with the Secretary, determines to be appropriate.
						(b)MembershipEach
			 Committee may include representatives from—
							(1)the Animal and
			 Plant Health Inspection Service, appointed by the Secretary;
							(2)Customs and
			 Border Protection, appointed by the Secretary of Homeland Security;
							(3)the Department of
			 Health and Human Services, appointed by the Secretary of Health and Human
			 Services;
							(4)State and local
			 governments, appointed jointly by the Secretary, the Secretary of Homeland
			 Security, and the Secretary of Health and Human Services; and
							(5)other
			 stakeholders, appointed jointly by the Secretary, the Secretary of Homeland
			 Security, and the Secretary of Health and Human Services, who shall—
								(A)act as nonvoting
			 members of the Committee; and
								(B)only observe and
			 provide information and comments with respect to activities of the
			 Committee.
								(c)DutiesEach
			 Committee shall examine issues affecting the local port of entry of the
			 Committee to determine actions necessary to mitigate risks of threats to the
			 agricultural biosecurity of the United States.
						(d)ReportThe
			 Committees shall report regularly to regional-level officials of the Animal and
			 Plant Health Inspection Service and to field office officials of Customs and
			 Border Protection.
						11036.Emergency
			 response planning at ports of entry
						(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary and the Secretary of Homeland Security shall develop a
			 comprehensive plan to identify and deploy trained and certified personnel in
			 emergency response activities.
						(b)PlanThe
			 plan shall include a strategy for rapid identification and deployment of
			 resources and a standard operating procedure to implement when significant
			 agricultural pests and diseases are detected at ports of entry.
						(c)Continuity of
			 operations plansThe Secretary and the Secretary of Homeland
			 Security, acting through Customs and Border Protection, shall coordinate and
			 share national continuity of operations plans and plans for ports of
			 entry.
						11037.Plant pest
			 identification joint plan
						(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary and the Secretary of Homeland Security shall prepare a joint
			 plan to establish standards of service for—
							(1)plant pest and
			 disease identification;
							(2)inspection
			 techniques training; and
							(3)discard
			 authority.
							(b)ContentsThe
			 plan shall—
							(1)formalize plant
			 pest and disease identification and inspection training of Customs and Border
			 Protection agriculture specialists for all pathways, including conveyances,
			 passengers, cargo, mail, and rail; and
							(2)establish
			 performance-related criteria for the appropriate Department of Homeland
			 Security personnel to enable enhanced discard authority and improve plant pest
			 and disease interception.
							11038.Liaison
			 officer positions
						(a)Customs and
			 Border Protection
							(1)In
			 generalThe Secretary shall establish a program liaison officer
			 position who is physically located in the same building as the highest ranking
			 Customs and Border Protection official with primary responsibility for the
			 agricultural inspection functions of Customs and Border Protection.
							(2)EmployeeThe
			 liaison officer shall be an employee of the Animal and Plant Health Inspection
			 Service.
							(3)Space and
			 staffCustoms and Border Protection shall provide appropriate
			 space for the liaison officer and commensurate support staff.
							(4)ExpensesThe
			 Secretary shall bear all costs for salary, benefits, and other expenses of the
			 liaison officer.
							(b)Animal and
			 Plant Health Inspection Service
							(1)In
			 generalThe Secretary, acting through Customs and Border
			 Protection, shall establish a program liaison officer position who is
			 physically located in the same building as the highest ranking Animal and Plant
			 Health Inspection Service official with primary responsibility for the
			 agricultural inspection functions of the Service.
							(2)EmployeeThe
			 liaison officer shall be an employee of Customs and Border Protection.
							(3)Space and
			 staffThe Animal and Plant Health Inspection Service shall
			 provide appropriate space for the liaison officer and commensurate support
			 staff.
							(4)ExpensesCustoms
			 and Border Protection shall bear all costs for salary, benefits, and other
			 expenses of the liaison officer.
							(c)CommunicationsThe
			 liaison officers shall ensure daily communication between designated officials
			 of the Animal and Plant Health Inspection Service and Customs and Border
			 Protection.
						IIIMiscellaneous
					11041.Designation
			 and expedited review and approval of qualified agricultural
			 countermeasures
						(a)Designation of
			 certain agricultural countermeasuresThe Secretary and the
			 Secretary of Homeland Security, in coordination with the Secretary of Health
			 and Human Services, the Administrator of the Environmental Protection Agency,
			 and the heads of other applicable Federal departments or agencies, and in
			 consultation with the Director of the Office of Science and Technology Policy
			 in the Executive Office of the President, shall designate a list of qualified
			 agricultural countermeasures to protect against the intentional introduction or
			 natural occurrence of agricultural disease emergencies.
						(b)Expedited
			 review and approval of qualified countermeasuresA qualified
			 agricultural countermeasure designated under subsection (a) shall be—
							(1)granted expedited
			 review for approval; and
							(2)if the qualified
			 agricultural countermeasure meets the requirements for approval under that
			 expedited review process, promptly approved by the appropriate Federal
			 department or agency for use or further testing.
							(c)Delisting of
			 agriculture countermeasuresThe Secretary and the Secretary of
			 Homeland Security, in coordination with the Secretary of Health and Human
			 Services, the Administrator of the Environmental Protection Agency, and the
			 heads of other applicable Federal departments or agencies, and in consultation
			 with the Director of the Office of Science and Technology Policy in the
			 Executive Office of the President, may delist qualified agricultural
			 countermeasures that are no longer effective in maintaining or enhancing the
			 agricultural biosecurity of the United States.
						11042.Agricultural
			 disease emergency detection and response
						(a)Emergency
			 determination
							(1)In
			 generalThe Secretary of Homeland Security, in consultation with
			 the Secretary and the Secretary of Health and Human Services, shall—
								(A)assess potential
			 vulnerabilities to the agricultural biosecurity of the United States;
			 and
								(B)determine the
			 incidence or outbreak of which agricultural diseases would constitute an
			 emergency—
									(i)to
			 identify respective interagency priorities; and
									(ii)to
			 assist the Department of Homeland Security to establish biological threat
			 awareness capacities pursuant to HSPD–9 and HSPD–10.
									(2)Notification by
			 other Federal entitiesOn a determination by the Secretary of
			 Homeland Security under paragraph (1)(B), each Federal department and agency
			 shall notify the Secretary of Homeland Security, the Secretary, and the
			 Secretary of Health and Human Services of specific emergency procedures to be
			 deployed in the event of an outbreak of an agricultural disease,
			 including—
								(A)any regulations
			 promulgated to address the outbreak; and
								(B)a timetable for
			 implementation of the regulations.
								(3)Information
			 sharingThe Secretary of Homeland Security may make notifications
			 under paragraph (2) available to the Secretary, in order for the Secretary to
			 meet the incident management activities and goals set forth in the Food and
			 Agriculture Incident Annex of the National Response Plan.
							(4)State and local
			 coordinationOn receipt by the Secretary of Homeland Security of
			 notification of special emergency procedures required by other Federal
			 departments or agencies, the Secretary of Homeland Security, in consultation
			 with the Secretary and the Secretary of Health and Human Services,
			 shall—
								(A)notify State,
			 local, and tribal governments, as appropriate, of the emergency procedures;
			 and
								(B)institute test
			 exercises to determine the effectiveness of the emergency procedures in
			 geographical areas of significance, as determined by the Secretary of Homeland
			 Security, in consultation with Secretary.
								(b)Disease
			 detectionThe Secretary and the Secretary of Homeland Security
			 shall—
							(1)develop and
			 deploy an advanced surveillance system to detect entry into the United States
			 of agricultural biological threat agents that are likely to cause an
			 agricultural disease emergency;
							(2)develop national
			 and international standards and implementation guidelines to be used in
			 monitoring those agricultural biological threat agents;
							(3)enhance animal
			 and plant health laboratory networks in existence as of the date of enactment
			 of this Act to increase the diagnostic capability for detecting those
			 biological threat agents; and
							(4)integrate the
			 data and information obtained through the activities carried out under
			 paragraphs (1) through (3) with the National Biosurveillance Integration Center
			 of the Department of Homeland Security.
							(c)Onsite rapid
			 diagnostic tools
							(1)DevelopmentThe
			 Secretary, in consultation with the Secretary of Homeland Security and the
			 Secretary of Health and Human Services, shall develop onsite rapid diagnostic
			 tools to enable rapid diagnosis of incidents of agricultural diseases that
			 would constitute an agricultural disease emergency at the site of the incident
			 or outbreak.
							(2)Validation
			 testing of toolsIn developing on-site rapid diagnostic tools
			 under paragraph (1), the Secretary, in consultation with the Secretary of
			 Homeland Security and the Secretary of Health and Human Services, shall conduct
			 validation testing to ensure that each tool—
								(A)identifies the
			 agent for which the tool was developed; and
								(B)will function
			 properly if administered in the field by persons with varying levels of
			 expertise in diagnostic testing, zoonotic disease surveillance, or agricultural
			 disease emergencies.
								(d)Emergency
			 response
							(1)In
			 generalThe Secretary shall work with State agriculture
			 departments to ensure a coordinated response with State and local agencies
			 responsible for early agricultural disease detection and control.
							(2)EvaluationNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall prepare and submit to the appropriate committees of Congress an
			 evaluation of the current staff, budgets, and capabilities of regional
			 coordinators of the Animal and Plant Health Inspection Service to identify
			 areas of potential vulnerability or additional resource needs for emergency
			 response capabilities in specific geographical areas.
							(e)Best
			 practices
							(1)Agricultural
			 biosecurity task forceThe Secretary shall establish in the
			 Department an agricultural biosecurity task force to identify best practices
			 for use in carrying out a State or regional agricultural biosecurity
			 program.
							(2)Information
			 availableThe Secretary, in coordination with the Secretary of
			 Homeland Security, shall make available information regarding best practices
			 for use in implementing a State or regional agricultural biosecurity program,
			 including training exercises for emergency response providers and animal and
			 plant disease specialists.
							(f)Foreign animal
			 disease as prerequisite for veterinarian accreditationThe
			 Secretary shall require candidates for veterinarian accreditation from the
			 Department to receive training in foreign animal disease detection and
			 response.
						11043.National
			 plant disease recovery system and national veterinary stockpile
						(a)National plant
			 disease recovery system
							(1)EstablishmentThe
			 Secretary, in coordination with the Secretary of Homeland Security, and in
			 consultation with the Secretary of Health and Human Services and the
			 Administrator of the Environmental Protection Agency, shall work with State and
			 local governments and the private sector to establish a national plant disease
			 recovery system to be used to respond to an outbreak of plant disease that
			 poses a significant threat to agricultural biosecurity.
							(2)RequirementsThe
			 national plant disease recovery system shall include agricultural
			 countermeasures to be made available within a single growing season for crops
			 of particular economic significance, as determined by the Secretary, in
			 coordination with the Secretary of Homeland Security.
							(b)National
			 veterinary stockpileThe Secretary, in coordination with the
			 Secretary of Homeland Security, and in consultation with the Secretary of
			 Health and Human Services and the Administrator of the Environmental Protection
			 Agency, shall work with State and local governments and the private sector to
			 establish a national veterinary stockpile, which shall be used by the
			 Secretary, in coordination with the Secretary of Homeland Security—
							(1)to make
			 agricultural countermeasures available to any State veterinarian not later than
			 24 hours after submission of an official request for assistance by the State
			 veterinarian, unless the Secretary and the Secretary of Homeland Security
			 cannot accommodate such a request due to an emergency; and
							(2)to leverage,
			 where appropriate, the mechanisms and infrastructure of the Strategic National
			 Stockpile.
							11044.Research and
			 development of agricultural countermeasures
						(a)Grant
			 program
							(1)In
			 generalThe Secretary shall establish a grant program to
			 stimulate basic and applied research and development activity for qualified
			 agricultural countermeasures.
							(2)Competitive
			 grantsIn carrying out this section, the Secretary shall develop
			 a process through which to award grants on a competitive basis.
							(3)Waiver in
			 emergenciesThe Secretary may waive the requirement in paragraph
			 (2), if—
								(A)the Secretary has
			 declared a plant or animal disease emergency under the Plant Protection Act (7
			 U.S.C. 7701 et seq.) or the Animal Health Protection Act (7 U.S.C. 8301 et
			 seq.); and
								(B)the waiver would
			 lead to the rapid development of a qualified agricultural countermeasure, as
			 determined by the Secretary.
								(b)Use of foreign
			 disease permissibleThe Secretary shall permit the use of foreign
			 animal and plant disease agents, and accompanying data, in research and
			 development activities funded under this section if the Secretary determines
			 that the diseases or data are necessary to demonstrate the safety and efficacy
			 of an agricultural countermeasure in development.
						(c)Coordination on
			 advanced developmentThe Secretary shall ensure that the
			 Secretary of Homeland Security is provided information, on a quarterly basis,
			 describing each grant provided by the Secretary for the purpose of facilitating
			 the acceleration and expansion of the advanced development of agricultural
			 countermeasures.
						(d)ScopeNothing
			 in this section impedes the ability of the Secretary of Homeland Security to
			 administer grants for basic and applied research and advanced development
			 activities for qualified agricultural countermeasures.
						(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $50,000,000 for each of fiscal years 2008 through 2012.
						11045.Veterinary
			 workforce grant program
						(a)In
			 generalThe Secretary shall establish a grant program to increase
			 the number of veterinarians trained in agricultural biosecurity.
						(b)Considerations
			 for funding awardedThe Secretary shall establish procedures to
			 ensure that grants are competitively awarded under the program based on—
							(1)the ability of an
			 applicant to increase the number of veterinarians who are trained in
			 agricultural biosecurity practice areas determined by the Secretary;
							(2)the ability of an
			 applicant to increase research capacity in areas of agricultural biosecurity
			 determined by the Secretary to be a priority; or
							(3)any other
			 consideration the Secretary determines to be appropriate.
							(c)Use of
			 fundsAmounts received under this section may be used by a
			 grantee to pay—
							(1)costs associated
			 with construction and the acquisition of equipment, and other capital costs
			 relating to the expansion of schools of veterinary medicine, departments of
			 comparative medicine, departments of veterinary science, or entities offering
			 residency training programs; or
							(2)capital costs
			 associated with the expansion of academic programs that offer postgraduate
			 training for veterinarians or concurrent training for veterinary students in
			 specific areas of specialization.
							(d)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out this section for each of
			 fiscal years 2008 through 2012.
						11046.Assistance
			 to build local capacity in agricultural biosecurity planning, preparedness, and
			 response
						(a)Advanced
			 training programs
							(1)Grant
			 assistanceThe Secretary shall provide grant assistance to
			 support the development and expansion of advanced training programs in
			 agricultural biosecurity planning and response for food science professionals
			 and veterinarians.
							(2)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out this subsection for each of
			 fiscal years 2008 through 2012.
							(b)Assessment of
			 response capability
							(1)Grant and loan
			 assistanceThe Secretary shall provide grant and low-interest
			 loan assistance to States for use in assessing agricultural disease response
			 capability.
							(2)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $25,000,000 for each of fiscal years 2008 through
			 2012.
							11047.Border
			 inspections of agricultural products
						(a)Inspection
							(1)In
			 generalThe Secretary of Homeland Security, in consultation with
			 the Secretary and the Secretary of Health and Human Services, shall coordinate
			 with Federal intelligence officials to identify agricultural products that are
			 imported from countries that have known capabilities to carry out an
			 agroterrorist act.
							(2)Priority
								(A)In
			 generalAgricultural products imported from countries described
			 in paragraph (1) shall be given priority status in the inspection
			 process.
								(B)Effect of
			 threatsIf a credible and specific threat of an intended
			 agroterrorist act is identified by Federal intelligence officials, each border
			 inspection of a product that could be a pathway for the agroterrorist act shall
			 be intensified.
								(b)Coordination in
			 border inspectionIn conducting inspections of agricultural
			 products at the border, the Secretary, the Secretary of Homeland Security, and
			 the Secretary of Health and Human Services shall use a compatible communication
			 system in order to better coordinate the inspection process.
						11048.Live virus
			 of foot and mouth disease research
						(a)In
			 generalThe Secretary shall issue a permit required under section
			 12 of the Act of May 29, 1884 (21 U.S.C. 113a) to the Secretary of Homeland
			 Security for work on the live virus of foot and mouth disease at the National
			 Bio and Agro-Defense Laboratory (referred to in this section as the
			 NBAF).
						(b)LimitationThe
			 permit shall be valid unless the Secretary finds that the study of live foot
			 and mouth disease virus at the NBAF is not being carried out in accordance with
			 the regulations issued by the Secretary pursuant to the Agricultural
			 Bioterrorism Protection Act of 2002 (7 U.S.C. 8401 et seq.).
						(c)AuthorityThe
			 suspension, revocation, or other impairment of the permit issued under this
			 section—
							(1)shall be made by
			 the Secretary; and
							(2)is a nondelegable
			 function.
							BOther
			 programs
				11051.Foreclosure
					(a)In
			 generalSection 307 of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1927) is amended by
			 adding at the end the following:
						
							(f)Moratorium
								(1)In
				generalEffective beginning on the date of enactment of this
				subsection, there shall be in effect a moratorium on all loan acceleration and
				foreclosure proceedings instituted by the Department for any case in
				which—
									(A)there is pending
				against the Department a claim of discrimination by a farmer or rancher related
				to a loan acceleration or foreclosure; or
									(B)a farmer or
				rancher files a claim of discrimination against the Department related to a
				loan acceleration or foreclosure.
									(2)Waiver of
				interest and offsetsDuring the period of the moratorium, the
				Secretary shall waive the accrual of interest and offsets on all loans made
				under this subtitle for which loan acceleration or foreclosure proceedings have
				been instituted as described in paragraph (1).
								(3)Termination of
				moratoriumThe moratorium shall terminate with respect to a claim
				of discrimination by a farmer or rancher on the earlier of—
									(A)the date the
				Secretary resolves the claim; or
									(B)if the farmer or
				rancher appeals the decision of the Secretary on the claim to a court of
				competent jurisdiction, the date that the court renders a final decision on the
				claim.
									(4)Failure to
				prevailIf a farmer or rancher does not prevail on a claim of
				discrimination described in paragraph (1), the farmer or rancher shall be
				liable for any interest and offsets that accrued during the period that the
				loan was in
				abeyance.
								.
					(b)Foreclosure
			 report
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Inspector General of the Department of Agriculture (referred to in
			 this subsection as the Inspector General) shall determine whether
			 decisions of the Department to implement foreclosure proceedings with respect
			 to loans made under subtitle A of the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1922 et seq.) to socially disadvantaged farmers or ranchers
			 during the 5-year period preceding the date of enactment of this Act were
			 consistent and in conformity with the applicable laws (including regulations)
			 governing loan foreclosures.
						(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Inspector
			 General shall submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate a report that describes the determination of the Inspector General
			 under paragraph (1).
						11052.Outreach and
			 technical assistance for socially disadvantaged farmers and ranchers
					(a)In
			 generalSection 2501 of the
			 Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279)) is
			 amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 paragraph (2) and inserting the following:
								
									(2)RequirementsThe
				outreach and technical assistance program under paragraph (1) shall be used
				exclusively—
										(A)to enhance
				coordination of the outreach, technical assistance, and education efforts
				authorized under agriculture programs; and
										(B)to assist the
				Secretary in—
											(i)reaching socially
				disadvantaged farmers and ranchers and prospective socially disadvantaged
				farmers and ranchers in a culturally and linguistically appropriate manner;
				and
											(ii)improving the
				participation of those farmers and ranchers in Department programs, as
				determined under section
				2501A.
											;
							(B)in paragraph
			 (3)—
								(i)in
			 subparagraph (A), by striking entity to provide information and
			 inserting entity that has demonstrated an ability to carry out the
			 requirements described in paragraph (2) to provide outreach; and
								(ii)by
			 adding at the end the following:
									
										(D)Renewal of
				contractsThe Secretary may provide for renewal of a grant,
				contract, or other agreement under this section with an eligible entity
				that—
											(i)has previously
				received funding under this section;
											(ii)has demonstrated
				an ability to carry out the requirements described in paragraph (2); and
											(iii)demonstrates to
				the satisfaction of the Secretary that the entity will continue to fulfill the
				purposes of this section.
											(E)Review of
				proposalsNotwithstanding subparagraph (D), the Secretary shall
				promulgate a regulation to establish criteria for the review process for grants
				and cooperative agreements (including multiyear grants), which shall include a
				review eligible entities on an individual basis.
										(F)ReportThe
				Secretary shall submit to Congress, and make publically available, an annual
				report that describes—
											(i)the
				accomplishments of the program under this section; and
											(ii)any gaps or
				problems in service delivery as reported by
				grantees.
											;
				and
								(C)in paragraph
			 (4)—
								(i)by
			 striking subparagraph (A), and inserting the following:
									
										(A)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $50,000,000 for each of fiscal years 2008 through
				2012.
										;
				and
								(ii)by
			 adding at the end the following:
									
										(C)Limitation on
				use of funds for administrative expensesNot more than 5 percent
				of the amounts made available under this paragraph for a fiscal year may be
				used for expenses related to administering the program under this
				section.
										;
				and
								(2)in subsection
			 (e)(5)(A)—
							(A)in clause (i), by
			 striking has demonstrated experience in and inserting has
			 a reputation for, and has demonstrated experience in,; and
							(B)in clause
			 (ii)—
								(i)by
			 inserting and on behalf of before socially;
			 and
								(ii)by
			 striking 2-year and inserting 3-year.
								(b)Coordination
			 with outreach
						(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall develop a plan to join and relocate—
							(A)the outreach and
			 technical assistance program established under section 2501 of the Food,
			 Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279); and
							(B)the Office of
			 Outreach of the Department of Agriculture.
							(2)ConsultationIn
			 preparing the plan under paragraph (1), the Secretary shall, in consultation
			 with eligible entities under section 2501 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 2279)—
							(A)decide the most
			 appropriate permanent location for the programs described in paragraph (1);
			 and
							(B)locate both
			 programs together at that location.
							(3)ReportAfter
			 the relocation described in this subsection is completed, the Secretary shall
			 submit to Congress a report that includes information describing the new
			 location of the programs.
						11053.Additional
			 contracting authoritySection
			 2501(a)(3) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7
			 U.S.C. 2279(a)(3)) (as amended by section 11052(a)(1)(B)(ii)) is amended by
			 adding at the end the following:
					
						(G)Additional
				contracting authority
							(i)In
				generalThe Secretary shall provide to the Office of Outreach of
				the Department of Agriculture, the Natural Resources Conservation Service, the
				Farm Service Agency, the Risk Management Agency, the Forest Service, the Food
				Safety and Inspection Service, and such other agencies and programs as the
				Secretary determines to be necessary, the authority to make grants and enter
				into contracts and cooperative agreements with community-based organizations
				that meet the definition of an eligible entity under subsection (e).
							(ii)Matching
				fundsThe Secretary is not required to require matching funds for
				a grant made, or a contract or cooperative agreement entered into, under this
				subparagraph.
							(iii)Interagency
				fundingNotwithstanding any other provision of law (including
				regulations), any Federal agency may participate in any grant made, or contract
				or cooperative agreement entered into, under this subsection by contributing
				funds, if the head of the agency determines that the objectives of the grant,
				contract, or cooperative agreement will further the authorized programs of the
				contributing
				agency.
							.
				11054.Improved
			 program delivery by the Department of Agriculture on Indian
			 reservationsSection
			 2501(g)(1) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7
			 U.S.C. 2279(g)(1)) is amended by striking the second sentence.
				11055.Accurate
			 documentation in the census of agriculture and certain studiesSection 2501 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 2279) is amended by adding at the
			 end the following:
					
						(h)Accurate
				documentationThe Secretary
				shall ensure, to the maximum extent practicable, that the Census of Agriculture
				and studies carried out by the Economic Research Service accurately document
				the number, location, and economic contributions of socially disadvantaged
				farmers and ranchers in agricultural
				production.
						.
				11056.Improved
			 data requirementsSection
			 2501A of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 2279–1) is amended by striking subsection (c) and inserting the
			 following:
					
						(c)Compilation of
				program participation data
							(1)Annual
				requirementFor each county and State in the United States, the
				Secretary of Agriculture (referred to in this section as the
				Secretary) shall annually compile program application and
				participation rate data regarding socially disadvantaged farmers and ranchers
				by computing for each program of the Department of Agriculture that serves
				agricultural producers or landowners—
								(A)raw numbers of
				applicants and participants by race, ethnicity, and gender, subject to
				appropriate privacy protections, as determined by the Secretary; and
								(B)the application
				and participation rate, by race, ethnicity, and gender, as a percentage of the
				total participation rate of all agricultural producers and landowners.
								(2)Authority to
				collect dataThe heads of the agencies of the Department of
				Agriculture shall collect and transmit to the Secretary any data, including
				data on race, gender, and ethnicity, that the Secretary determines to be
				necessary to carry out paragraph (1).
							(3)ReportUsing
				the technologies and systems of the National Agricultural Statistics Service,
				the Secretary shall compile and present the data required under paragraph (1)
				for each program described in that paragraph in a manner that includes the raw
				numbers and participation rates for—
								(A)the entire United
				States;
								(B)each State;
				and
								(C)each county in
				each State.
								(d)Limitations on
				use of data
							(1)In
				generalIn carrying out this section, the Secretary shall not
				disclose the names or individual data of any program participant.
							(2)Authorized
				usesThe data under this section shall be used exclusively for
				the purposes described in subsection (a).
							(3)LimitationExcept
				as otherwise provided, the data under this section shall not be used for the
				evaluation of individual applications for
				assistance.
							.
				11057.Receipt for
			 service or denial of serviceSection 2501A of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 2279–1) (as amended by section
			 11056) is amended by adding at the end the following:
					
						(e)Receipt for
				service or denial of serviceIn any case in which a farmer or
				rancher, or a prospective farmer or rancher, in person or in writing, requests
				from the Farm Service Agency or the Natural Resources Conservation Service of
				the Department of Agriculture any benefit or service offered by the Department
				to agricultural producers or landowners, and at the time of the request
				requests a receipt, the Secretary of Agriculture shall issue, on the date of
				the request, a receipt to the farmer or rancher, or prospective farmer or
				rancher, that contains—
							(1)the date, place,
				and subject of the request; and
							(2)the action taken,
				not taken, or recommended to the farmer or rancher or prospective farmer or
				rancher.
							.
				11058.National
			 Appeals DivisionSection 280
			 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7000) is
			 amended—
					(1)by striking
			 On the return and inserting the following:
						
							(a)In
				generalOn the return
							;
				and
					(2)by adding at the
			 end the following:
						
							(b)Reports
								(1)In
				generalNot later than 180 days after the date of enactment of
				this subsection, and every 180 days thereafter, the head of each agency shall
				submit to the Committee on Agriculture of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate, and publish on
				the website of the Department, a report that includes—
									(A)a description of
				all cases returned to the agency during the period covered by the report
				pursuant to a final determination of the Division;
									(B)the status of
				implementation of each final determination; and
									(C)if the final
				determination has not been implemented—
										(i)the reason that
				the final determination has not been implemented; and
										(ii)the projected
				date of implementation of the final determination.
										(2)UpdatesEach
				month, the head of each agency shall publish on the website of the Department
				any updates to the reports submitted under paragraph
				(1).
								.
					11059.Farmworker
			 Coordinator
					(a)In
			 generalSubtitle B of title
			 II of the Department of Agriculture Reorganization Act of 1994 is amended by
			 inserting after section 226A (7 U.S.C. 6933) the following:
						
							226B.Farmworker
				Coordinator
								(a)EstablishmentThe
				Secretary shall establish within the Department the position of Farmworker
				Coordinator (referred to in this section as the
				Coordinator).
								(b)DutiesThe
				Secretary shall delegate to the Coordinator responsibility for—
									(1)assisting in
				administering the program established by section 2281 of the Food, Agriculture,
				Conservation, and Trade Act of 1990 (42 U.S.C. 5177a);
									(2)serving as a
				liaison to community-based nonprofit organizations that represent and have
				demonstrated experience serving low-income migrant and seasonal
				farmworkers;
									(3)coordinating with
				the Department, other Federal agencies, and State and local governments to
				ensure that farmworker needs are assessed and met during declared disasters and
				other emergencies;
									(4)consulting with
				the Office of Small Farm Coordination, Office of Outreach, Outreach
				Coordinators, and other entities to better integrate farmworker perspectives,
				concerns, and interests into the ongoing programs of the Department;
									(5)consulting with
				appropriate institutions on research, program improvements, or agricultural
				education opportunities that assist low-income and migrant seasonal
				farmworkers; and
									(6)ensuring that
				farmworkers have access to services and support to enter agriculture as
				producers.
									(c)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				section.
								.
					(b)Conforming
			 amendmentSection 296(b) of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 7014(b)) (as amended by section
			 7401(c)(1)) is amended by adding at the end the following:
						
							(7)the authority of
				the Secretary to establish in the Department a position of Farmworker
				Coordinator in accordance with section
				226B.
							.
					11060.Congressional
			 Bipartisan Food Safety Commission
					(a)Commission
						(1)Establishment
							(A)In
			 generalThere is established a commission to be known as the
			 Congressional Bipartisan Food Safety Commission (referred to in
			 this section as the Commission).
							(B)PurposeThe
			 purpose of the Commission shall be to act in a bipartisan, consensus-driven
			 fashion—
								(i)to
			 review the food safety system of the United States;
								(ii)to
			 prepare a report that—
									(I)summarizes
			 information about the food safety system as in effect as of the date of
			 enactment of this Act; and
									(II)makes
			 recommendations on ways—
										(aa)to
			 modernize the food safety system of the United States;
										(bb)to
			 harmonize and update food safety statutes;
										(cc)to
			 improve Federal, State, local, and interagency coordination of food safety
			 personnel, activities, budgets, and leadership;
										(dd)to
			 best allocate scarce resources according to risk;
										(ee)to
			 ensure that regulations, directives, guidance, and other standards and
			 requirements are based on best-available science and technology;
										(ff)to
			 emphasize preventative rather than reactive strategies; and
										(gg)to
			 provide to Federal agencies funding mechanisms necessary to effectively carry
			 out food safety responsibilities; and
										(iii)to draft
			 specific statutory language, including detailed summaries of the language and
			 budget recommendations, that would implement the recommendations of the
			 Commission.
								(2)Membership
							(A)CompositionThe
			 Commission shall be composed of 19 members.
							(B)EligibilityMembers
			 of the Commission shall—
								(i)have specialized
			 training, education, or significant experience in at least 1 of the areas
			 of—
									(I)food safety
			 research;
									(II)food safety law
			 and policy; and
									(III)program design
			 and implementation;
									(ii)consist
			 of—
									(I)the Secretary of
			 Agriculture (or a designee);
									(II)the Secretary of
			 Health and Human Services (or a designee);
									(III)1 Member of the
			 House of Representatives; and
									(IV)1 Member of the
			 Senate; and
									(V)15 additional
			 members that include, to the maximum extent practicable, representatives
			 of—
										(aa)consumer
			 organizations;
										(bb)agricultural and
			 livestock production;
										(cc)public health
			 professionals;
										(dd)State
			 regulators;
										(ee)Federal
			 employees; and
										(ff)the
			 livestock and food manufacturing and processing industry.
										(C)Appointments
								(i)In
			 generalThe appointment of the members of the Commission shall be
			 made not later than 60 days after the date of enactment of this Act.
								(ii)Certain
			 appointmentsOf the members of the Commission described in
			 subparagraph (B)(ii)(V)—
									(I)2 shall be
			 appointed by the President;
									(II)7 shall be
			 appointed by a working group consisting of—
										(aa)the
			 Chairman of each of the Committee on Agriculture, Nutrition, and Forestry and
			 the Committee on Health, Education, Labor, and Pensions of the Senate;
										(bb)the
			 Chairman of each of the Committee on Agriculture and the Committee on Energy
			 and Commerce of the House of Representatives;
										(cc)the
			 Speaker of the House of Representatives; and
										(dd)the
			 Majority Leader of the Senate; and
										(III)6 shall be
			 appointed by a working group consisting of—
										(aa)the
			 Ranking Member of each of the Committees described in items (aa) and (bb) of
			 subclause (II);
										(bb)the
			 Minority Leader of the House of Representatives; and
										(cc)the Minority
			 Leader of the Senate.
										(D)TermA
			 member of the Commission shall be appointed for the life of the
			 Commission.
							(E)VacanciesA
			 vacancy on the Commission—
								(i)shall not affect
			 the powers of the Commission; and
								(ii)shall be filled
			 in the same manner as the original appointment was made.
								(3)Meetings
							(A)Initial
			 meetingExcept as provided in subparagraph (B), the initial
			 meeting of the Commission shall be conducted in Washington, District of
			 Columbia, not later than 30 days after the date of appointment of the final
			 member of the Commission under paragraph (2)(C).
							(B)Meeting for
			 partial appointmentIf, as of the date that is 90 days after the
			 date of enactment of this Act, all members of the Commission have not been
			 appointed under paragraph (2)(C), but at least 8 members have been appointed,
			 the Commission may hold the initial meeting of the Commission.
							(C)Other
			 meetingsThe Commission shall—
								(i)hold a series of
			 at least 5 stakeholder meetings to solicit public comment, including—
									(I)at least 1
			 stakeholder meeting, to be held in Washington, District of Columbia; and
									(II)at least 4
			 stakeholder meetings, to be held in various regions of the United States;
			 and
									(ii)meet at the call
			 of—
									(I)the
			 Chairperson;
									(II)the
			 Vice-Chairperson; or
									(III)a majority of
			 the members of the Commission.
									(D)Public
			 participation; informationTo the maximum extent
			 practicable—
								(i)each meeting of
			 the Commission shall be open to the public; and
								(ii)all information
			 from a meeting of the Commission shall be recorded and made available to the
			 public.
								(E)QuorumWith
			 respect to meetings of the Commission—
								(i)a
			 majority of the members of the Commission shall constitute a quorum for the
			 conduct of business of the Commission; but
								(ii)for the purpose
			 of a stakeholder meeting described in subparagraph (C)(i), 4 or more members of
			 the Commission shall constitute a quorum.
								(F)FacilitatorThe
			 Commission shall contract with a nonpolitical, disinterested third-party entity
			 to serve as a meeting facilitator.
							(4)Chairperson and
			 Vice-ChairpersonAt the initial meeting of the Commission, the
			 members of the Commission shall select from among the members a Chairperson and
			 Vice-Chairperson of the Commission.
						(b)Duties
						(1)RecommendationsThe
			 Commission shall review and consider the statutes, studies, and reports
			 described in paragraph (2) for the purpose of understanding the food safety
			 system of the United States in existence as of the date of enactment of this
			 Act.
						(2)Statutes,
			 studies, and reportsThe statutes, studies, and reports referred
			 to in paragraph (1) are—
							(A)with respect with
			 respect to laws administered by the Secretary of Agriculture—
								(i)the Federal Seed
			 Act (7 U.S.C. 1551 et seq.);
								(ii)the Agricultural
			 Marketing Act of 1946 (7 U.S.C. 1621 et seq.);
								(iii)the Animal
			 Health Protection Act (7 U.S.C. 8301 et seq.);
								(iv)the Lacey Act
			 Amendments of 1981 (16 U.S.C. 3371 et seq.);
								(v)the
			 Poultry Products Inspection Act (21 U.S.C. 451 et seq.);
								(vi)the Federal Meat
			 Inspection Act (21 U.S.C. 601 et seq.); and
								(vii)the Egg
			 Products Inspection Act (21 U.S.C. 1031 et seq.);
								(B)with respect to
			 laws administered by the Secretary of the Treasury, the Federal Alcohol
			 Administration Act (27 U.S.C. 201 et seq.);
							(C)with respect to
			 laws administered by the Federal Trade Commission, the Act of September 26,
			 1914 (15 U.S.C. 41 et seq.);
							(D)with respect to
			 laws administered by the Secretary of Health and Human Services—
								(i)chapters I
			 through IV of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.);
								(ii)the Public
			 Health Service Act (42 U.S.C. 201 et seq.);
								(iii)the Import Milk
			 Act (21 U.S.C. 141 et seq.);
								(iv)the Food
			 Additives Amendment of 1958 (Public Law 85–929; 52 Stat. 1041);
								(v)the
			 Fair Packaging and Labeling Act (Public Law 89–755; 80 Stat. 1296);
								(vi)the Infant
			 Formula Act of 1980 (21 U.S.C. 301 note; Public Law 96–359);
								(vii)the Pesticide
			 Monitoring Improvements Act of 1988 (Public Law 100–418; 102 Stat.
			 1411);
								(viii)the Nutrition
			 Labeling and Education Act of 1990 (21 U.S.C. 301 note; Public Law
			 101–535);
								(ix)the Food and
			 Drug Administration Modernization Act of 1997 (21 U.S.C. 301 note; Public Law
			 105–115); and
								(x)the
			 Public Health Security and Bioterrorism Preparedness and Response Act of 2002
			 (21 U.S.C. 201 note; Public Law 107–188);
								(E)with respect to
			 laws administered by the Attorney General, the Federal Anti-Tampering Act (18
			 U.S.C. 1365 note; Public Law 98–127);
							(F)with respect to
			 laws administered by the Administrator of the Environmental Protection
			 Agency—
								(i)the
			 Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et
			 seq.);
								(ii)the Food Quality
			 Protection Act of 1996 (7 U.S.C. 136 note; Public Law 104–170);
								(iii)the Toxic
			 Substances Control Act (15 U.S.C. 2601 et seq.); and
								(iv)the Safe
			 Drinking Water Act of 1974 (42 U.S.C. 201 note; Public Law 93–523); and
								(G)with respect to
			 laws administered by the Secretary of Transportation, chapter 57 of subtitle II
			 of title 49, United States Code (relating to sanitary food transportation);
			 and
							(H)with respect to
			 Government studies on food safety—
								(i)the
			 report of the National Academies of Science entitled Ensuring Safe Food
			 from Production to Consumption and dated 1998;
								(ii)the report of
			 the National Academies of Science entitled Scientific Criteria to Ensure
			 Safe Food and dated 2003;
								(iii)reports of the
			 Office of the Inspector General of the Department of Agriculture,
			 including—
									(I)report
			 24601–0008–CH, entitled Egg Products Processing Inspection and
			 dated September 18, 2007;
									(II)report
			 24005–1–AT, entitled Food Safety and Inspection Service—State Meat and
			 Poultry Inspection Programs and dated September 27, 2006;
									(III)report
			 24601–06–CH, entitled Food Safety and Inspection Service’s In-Plant
			 Performance System and dated March 28, 2006;
									(IV)report
			 24601–05–AT, entitled Hazard Analysis and Critical Control Point
			 Implementation at Very Small Plants and dated June 24, 2005;
									(V)report
			 24601–04–HY, entitled Food Safety and Inspection Service Oversight of
			 the 2004 Recall by Quaker Maid Meats, Inc. and dated May 18,
			 2005;
									(VI)report
			 24501–01–FM, entitled Food Safety and Inspection Service Application
			 Controls—Performance Based Inspection System and dated November 24,
			 2004;
									(VII)report
			 24601–03–CH, entitled Food Safety and Inspection Service Use of Food
			 Safety Information and dated September 30, 2004;
									(VIII)report
			 24601–03–HY, entitled Food Safety and Inspection Service Effectiveness
			 Checks for the 2002 Pilgrim’s Pride Recall and dated June 29,
			 2004;
									(IX)report
			 24601–02–HY, entitled Food Safety and Inspection Service Oversight of
			 the Listeria Outbreak in the Northeastern United States and dated June
			 9, 2004;
									(X)report
			 24099–05–HY, entitled Food Safety and Inspection Service Imported Meat
			 and Poultry Equivalence Determinations Phase III and dated December 29,
			 2003;
									(XI)report
			 24601–2–KC, entitled Food Safety and Inspection Service—Oversight of
			 Production Process and Recall at Conagra Plant (Establishment 969) and
			 dated September 30, 2003;
									(XII)report
			 24601–1–Ch, entitled Laboratory Testing Of Meat And Poultry
			 Products and dated June 21, 2000;
									(XIII)report
			 24001–3–At, 24601–1–Ch, 24099–3–Hy, 24601–4–At, entitled Food Safety and
			 Inspection Service: HACCP Implementation, Pathogen Testing Program, Foreign
			 Country Equivalency, Compliance Activities and dated June 21, 2000;
			 and
									(XIV)report
			 24001–3–At, entitled Implementation of the Hazard Analysis and Critical
			 Control Point System and dated June 21, 2000; and
									(I)with respect to
			 reports prepared by the Government Accountability Office, the reports
			 designated—
								(i)GAO–05–212;
								(ii)GAO–02–47T;
								(iii)GAO/T–RCED–94–223;
								(iv)GAO/RCED–99–80;
								(v)GAO/T–RCED–98–191;
								(vi)GAO/RCED–98–103;
								(vii)GAO–07–785T;
								(viii)GAO–05–51;
								(ix)GAO/T–RCED–94–311;
								(x)GAO/RCED–92–152;
								(xi)GAO/T–RCED–99–232;
								(xii)GAO/T–RCED–98–271;
								(xiii)GAO–07–449T;
								(xiv)GAO–05–213;
								(xv)GAO–04–588T;
								(xvi)GAO/RCED–00–255;
								(xvii)GAO/RCED–00–195;
			 and
								(xviii)GAO/T–RCED–99–256.
								(3)ReportNot
			 later than 360 days after the date on which the Commission first meets, the
			 Commission shall submit to the President and Congress a report that includes
			 the report and summaries, statutory language recommendations, and budget
			 recommendations described in clauses (ii) and (iii) of subsection
			 (a)(1)(B).
						(c)Powers of the
			 commission
						(1)HearingsThe
			 Commission or, at the direction of the Commission, any member of the
			 Commission, may, for the purpose of carrying out this section—
							(A)hold such
			 hearings, meet and act at such times and places, take such testimony, receive
			 such evidence, and administer such oaths; and
							(B)require the
			 attendance and testimony of such witnesses and the production of such books,
			 records, correspondence, memoranda, papers, documents, tapes, and
			 materials;
							as the
			 Commission or member considers advisable.(2)Information
			 from Federal agencies
							(A)In
			 generalThe Commission may secure directly, from any Federal
			 agency, such information as the Commission considers necessary to carry out
			 this section.
							(B)Provision of
			 information
								(i)In
			 generalSubject to subparagraph (C), on the request of the
			 Commission, the head of a Federal agency described in subparagraph (A) shall
			 expeditiously furnish information requested by the Commission to the
			 Commission.
								(ii)AdministrationThe
			 furnishing of information by a Federal agency to the Commission shall not be
			 considered a waiver of any exemption available to the agency under section 552
			 of title 5, United States Code.
								(C)Information to
			 be kept confidentialFor purposes of section 1905 of title 18,
			 United States Code—
								(i)the
			 Commission shall be considered an agency of the Federal Government; and
								(ii)any individual
			 employed by an individual, entity, or organization that is a party to a
			 contract with the Commission under this section shall be considered an employee
			 of the Commission.
								(d)Commission
			 personnel matters
						(1)Members
							(A)Non-federal
			 employeesA member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which the member is engaged in the
			 performance of the duties of the Commission.
							(B)Federal
			 employeesA member of the Commission who is an officer or
			 employee of the Federal Government shall serve without compensation in addition
			 to the compensation received for the services of the member as an officer or
			 employee of the Federal Government.
							(C)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
							(2)Staff
							(A)Executive
			 directorNot later than 30 days after the Chairperson and
			 Vice-Chairperson of the Commission are selected under subsection (a)(4), the
			 Chairperson and Vice-Chairperson shall jointly select an individual to serve as
			 executive director of the Commission.
							(B)Additional
			 staffThe Chairperson of the Commission may, without regard to
			 the civil service laws (including regulations), appoint and terminate the
			 appointment of such other additional personnel as are necessary to enable the
			 Commission to perform the duties of the Commission.
							(C)Confirmation of
			 executive directorThe employment of an executive director under
			 this paragraph shall be subject to confirmation by the Commission.
							(D)Compensation
								(i)In
			 generalExcept as provided in clause (ii), the Chairperson of the
			 Commission may fix the compensation of the executive director and other
			 personnel without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates.
								(ii)Maximum rate
			 of payThe rate of pay for the executive director and other
			 personnel shall not exceed the rate payable for level II of the Executive
			 Schedule under section 5316 of title 5, United States Code.
								(3)Detail of
			 Federal government employees
							(A)In
			 generalAn employee of the Federal Government may be detailed to
			 the Commission, without reimbursement, for such period of time as is permitted
			 by law.
							(B)Civil service
			 statusThe detail of the employee shall be without interruption
			 or loss of civil service status or privilege.
							(4)Procurement of
			 temporary and intermittent servicesThe Chairperson,
			 Vice-Chairperson, and executive director of the Commission may procure
			 temporary and intermittent services in accordance with section 3109(b) of title
			 5, United States Code, at rates for individuals that do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5316 of that title.
						(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
					(f)TerminationThe
			 Commission shall terminate on the date that is 60 days after the date on which
			 the Commission submits the report under subsection (b)(2).
					11061.Emergency
			 grants to assist low-income migrant and seasonal farmworkersSection 2281 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (42 U.S.C. 5177a) is amended to read as
			 follows:
					
						2281.Emergency
				grants to assist low-income migrant and seasonal farmworkers
							(a)DefinitionsIn
				this section:
								(1)Eligible
				entityThe term eligible entity means a public
				agency, community-based organization, or network of community-based
				organizations with tax-exempt status under section 501(c)(3) of the Internal
				Revenue Code of 1986, that has at least 5 years of demonstrated experience in
				representing and providing emergency services to low-income migrant or seasonal
				farmworkers.
								(2)Low-income
				migrant or seasonal farmworkerThe term low-income migrant
				or seasonal farmworker means an individual—
									(A)who has, during
				any consecutive 12-month period within the preceding 24-month period, performed
				farm work for wages;
									(B)who has received
				not less than ½ of the total income of the individual
				from, or been employed at least ½ of total work time in,
				farm work; and
									(C)whose annual
				family income during the 12-month period described in paragraph (1) does not
				exceed the higher of, as determined by the Secretary—
										(i)185 percent of
				the most recent annual Federal Poverty Income Guidelines published by the
				Department of Health and Human Services; or
										(ii)70 percent of
				the lower living standard income level.
										(3)SecretaryThe
				term Secretary means the Secretary of Agriculture.
								(b)Grants
				availableThe Secretary may make grants to eligible entities if
				the Secretary determines that a local, State, or national emergency or disaster
				has caused low-income migrant or seasonal farmworkers—
								(1)to lose
				income;
								(2)to be unable to
				work; or
								(3)to stay home or
				return home in anticipation of work shortages.
								(c)Use of
				fundsAs a condition of receiving a grant under subsection (b),
				an eligible entity shall use the grant to provide emergency services to
				low-income migrant or seasonal farmworkers, with a focus on—
								(1)assistance that
				allows low-income migrant or seasonal farmworkers to meet or access other
				resources to meet short-term emergency family needs for food, clothing,
				employment, transportation, and housing;
								(2)assistance that
				allows low-income and migrant seasonal farmworkers to remain in a disaster
				area; and
								(3)such other
				priorities that the Secretary determines to be appropriate.
								(d)Disaster
				fund
								(1)In
				generalThe Secretary shall maintain a disaster fund of
				$2,000,000 to be used for immediate assistance for events described in
				subsection (b).
								(2)FundingThere
				are authorized to be appropriated to the Secretary such sums as are necessary
				to maintain the disaster fund at $2,000,000 for each of fiscal years 2008
				through
				2012.
								.
				11062.Grants to
			 reduce production of methamphetamines from anhydrous ammonia
					(a)DefinitionsIn
			 this section:
						(1)Eligible
			 entityThe term eligible entity means—
							(A)a producer of agricultural
			 commodities;
							(B)a cooperative
			 association, a majority of the members of which produce or process agricultural
			 commodities; or
							(C)a person in the trade or business
			 of—
								(i)selling an agricultural product (including
			 an agricultural chemical) at retail, predominantly to farmers and ranchers;
			 or
								(ii)aerial and ground application of an
			 agricultural chemical.
								(2)Nurse
			 tankThe term nurse
			 tank shall be considered to be a cargo tank (within the meaning of
			 section 173.315(m) of title 49, Code of Federal Regulations, as in effect as of
			 the date of the enactment of this Act).
						(b)Grant
			 authorityThe Secretary may
			 make a grant to an eligible entity to enable the eligible entity to obtain and
			 add to an anhydrous ammonia fertilizer nurse tank a physical lock or a
			 substance to reduce the amount of methamphetamine that can be produced from any
			 anhydrous ammonia removed from the nurse tank.
					(c)Grant
			 amountThe amount of a grant made under this section to an
			 eligible entity shall be the product obtained by multiplying—
						(1)an amount not
			 less than $40 and not more than $60, as determined by the Secretary; and
						(2)the number of
			 fertilizer nurse tanks of the eligible entity.
						(d)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to make grants under this section $15,000,000 for the period of
			 fiscal years 2008 through 2012.
					11063.Invasive
			 species management, Hawaii
					(a)DefinitionsIn this section:
						(1)SecretariesThe
			 term Secretaries means—
							(A)the Secretary of
			 the Interior;
							(B)the Secretary of
			 Agriculture; and
							(C)the Secretary of
			 Homeland Security.
							(2)Secretary
			 concernedThe term Secretary concerned means—
							(A)the Secretary of
			 the Interior, with respect to matters under the jurisdiction of the Department
			 of the Interior;
							(B)the Secretary of
			 Agriculture, with respect to matters under the jurisdiction of the Department
			 of Agriculture; and
							(C)the Secretary of
			 Homeland Security, with respect to matters under the jurisdiction of the
			 Department of Homeland Security.
							(3)StateThe
			 term State means the State of Hawaii.
						(b)Controlling
			 introduction and spread of invasive species and diseases in the State
						(1)Consultation
			 and cooperationThe Secretaries concerned shall—
							(A)with respect to
			 restricting the introduction or movement of invasive species and diseases into
			 the State, consult and cooperate with the State; and
							(B)in carrying out
			 the activities described in this subsection, consult and cooperate with
			 appropriate agencies and officers with experience relating to quarantine
			 procedures, natural resources, conservation, and law enforcement of—
								(i)the Department of
			 Homeland Security;
								(ii)the Department
			 of Commerce;
								(iii)the United
			 States Treasury; and
								(iv)the
			 State.
								(2)Development of
			 collaborative Federal and State proceduresThe Secretaries, in
			 collaboration with the State, shall—
							(A)develop
			 procedures to minimize the introduction of invasive species into the State;
			 and
							(B)submit to
			 Congress annual reports describing progress made and results achieved in
			 carrying out the procedures.
							(3)Expedited
			 consideration of State and local control proposals
							(A)Expedited
			 processNot later than 1 year after the date of enactment of this
			 Act, the Secretaries shall establish an expedited process for the State and
			 political subdivisions of the State under which the State and political
			 subdivisions may, through the submission of an application, seek approval of
			 the Secretary concerned to impose a general or specific prohibition or
			 restriction on the introduction or movement of invasive species or diseases
			 from domestic or foreign locations to the State that is in addition to the
			 applicable prohibition or restriction imposed by the Secretary
			 concerned.
							(B)Review
			 periodNot later than 60 days after the date of receipt by the
			 Secretary concerned of an application under subparagraph (A) that the Secretary
			 concerned determines to be a completed application, the Secretary concerned
			 shall—
								(i)review the
			 completed application;
								(ii)assess each
			 potential risk with respect to the completed application; and
								(iii)approve or
			 disapprove the completed application.
								(4)Response to
			 emergency threats
							(A)In
			 generalThe State may carry out an emergency action to impose a
			 prohibition or restriction on the entry of an invasive species or disease that
			 is in addition to the applicable prohibition or restriction imposed by the
			 Secretary concerned if—
								(i)the
			 State has submitted to the Secretary concerned a completed application under
			 paragraph (3) that is pending approval by the Secretary concerned; and
								(ii)an
			 emergency or imminent threat from an invasive species or disease occurs in the
			 State during the period in which the completed application described in clause
			 (i) is pending approval by the Secretary concerned.
								(B)NoticeBefore
			 carrying out an emergency action under subparagraph (A), the State shall
			 provide written notice to the Secretary concerned.
							(C)Period of
			 emergency actionIf, by the date that is 10 days after the date
			 of receipt of a written notice under subparagraph (B), the Secretary concerned
			 does not object to the emergency action that is the subject of the notice, the
			 State may carry out the emergency action during the 60-day period beginning on
			 that date.
							(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretaries such sums as are necessary to
			 carry out this section for each of fiscal years 2008 through 2012.
					11064.Oversight and complianceThe Secretary, acting through the Assistant
			 Secretary for Civil Rights of the Department of Agriculture, shall use the
			 reports described in subsection (c) of section 2501A of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 2279–1) (as amended by section
			 11056) in the conduct of oversight and evaluation of civil rights
			 compliance.
				11065.Report of
			 civil rights complaints, resolutions, and actionsEach year, the Secretary shall—
					(1)prepare a report that describes, for each
			 agency of the Department of Agriculture—
						(A)the number of civil rights complaints filed
			 that relate to the agency, including whether a complaint is a program complaint
			 or an employment complaint;
						(B)the length of time the agency took to
			 process each civil rights complaint;
						(C)the number of proceedings brought against
			 the agency, including the number of complaints described in paragraph (1) that
			 were resolved with a finding of discrimination; and
						(D)the number and type of personnel actions
			 taken by the agency following resolution of civil rights complaints;
						(2)submit to the
			 Committee on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a copy of the report;
			 and
					(3)make the report
			 available to the public by posting the report on the website of the
			 Department.
					11066.Grants to
			 improve supply, stability, safety, and training of agricultural labor
			 force
					(a)Definition of
			 eligible entityIn this section, the term eligible
			 entity means a nonprofit, community-based organization, or a consortium
			 of nonprofit, community-based organizations, agricultural labor organizations,
			 farmer or rancher cooperatives, and public entities, that has the capacity
			 (including demonstrated experience in providing training, housing, or emergency
			 services to migrant and seasonal farmworkers) to assist agricultural employers
			 and farmworkers with improvements in the supply, stability, safety, and
			 training of the agricultural labor force.
					(b)Grants
						(1)In
			 generalThe Secretary may provide grants to eligible entities for
			 use in providing services to assist farmworkers in securing, retaining,
			 upgrading, or returning from agricultural jobs.
						(2)Eligible
			 servicesThe services referred to in paragraph (1)
			 include—
							(A)agricultural
			 upgrading and cross training;
							(B)the provision of
			 agricultural labor market information;
							(C)transportation;
							(D)short-term
			 housing, including housing for unaccompanied farmworkers and at migrant rest
			 stops;
							(E)travelers’
			 aid;
							(F)workplace
			 literacy and assistance with English as a second language;
							(G)health and safety
			 instruction, including ways of safeguarding the food supply of the United
			 States; and
							(H)limited emergency
			 and financial assistance, in cases in which the Secretary determines that a
			 national, State, or local emergency or disaster has caused migrant or seasonal
			 farmworkers to lose income or employment.
							(3)Emergency
			 assistanceAny emergency services provided using funds from a
			 grant in accordance with paragraph (2)(H)—
							(A)shall be
			 consistent with section 2281 of the Food, Agriculture, Conservation, and Trade
			 Act of 1990 (as amended by section 11061);
							(B)shall be focused
			 on assistance to allow low-income farmworkers and their families to meet
			 short-term needs for such food, clothing, employment, transportation, and
			 housing as are necessary to regain employment or return home; and
							(C)may include such
			 other types of assistance as the Secretary determines to be appropriate.
							(c)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section for each of fiscal years 2008
			 through 2012.
					11067.Interstate
			 shipment of meat and poultry inspected by Federal and State agencies for
			 certain small establishments
					(a)Meat and meat
			 productsThe Federal Meat Inspection Act (21 U.S.C. 601 et seq.)
			 is amended by adding at the end the following:
						
							VInspections by
				Federal and State agencies
								501.Interstate
				shipment of meat inspected by Federal and State agencies for certain small
				establishments
									(a)Definitions
										(1)Appropriate
				State agencyThe term appropriate State agency means
				a State agency described in section 301(b).
										(2)Designated
				personnelThe term designated personnel means
				inspection personnel of a State agency that have undergone all necessary
				inspection training and certification to assist the Secretary in the
				administration and enforcement of this Act, including regulations.
										(3)Eligible
				establishmentThe term eligible establishment means
				an establishment that is in compliance with—
											(A)the State
				inspection program of the State in which the establishment is located;
				and
											(B)this Act.
											(4)Meat
				itemThe term meat item means—
											(A)a portion of
				meat; and
											(B)a meat food
				product.
											(5)Selected
				establishmentThe term selected establishment means
				an eligible establishment that is selected by the Secretary, in coordination
				with the appropriate State agency of the State in which the eligible
				establishment is located, under subsection (b) to ship carcasses, portions of
				carcasses, and meat items in interstate commerce.
										(b)Authority of
				Secretary To allow shipments
										(1)In
				generalSubject to paragraph (2), the Secretary, in coordination
				with the appropriate State agency of the State in which an establishment is
				located, may select the establishment to ship carcasses, portions of carcasses,
				and meat items in interstate commerce, and place on each carcass, portion of a
				carcass, and meat item shipped in interstate commerce a Federal mark, stamp,
				tag, or label of inspection, if the establishment—
											(A)is an eligible
				establishment; and
											(B)is located in a
				State that has designated personnel to inspect the eligible
				establishment.
											(2)Prohibited establishmentsIn
				carrying out paragraph (1), the Secretary, in coordination with an appropriate
				State agency, shall not select an establishment that—
											(A)on average,
				employs more than 25 employees (including supervisory and nonsupervisory
				employees), as defined by the Secretary;
											(B)as of the date of
				enactment of this section, ships in interstate commerce carcasses, portions of
				carcasses, or meat items that are inspected by the Secretary in accordance with
				this Act;
											(C)(i)is a Federal
				establishment;
												(ii)was a Federal establishment that
				was reorganized on a later date under the same name or a different name or
				person by the person, firm, or corporation that controlled the establishment as
				of the date of enactment of this section; or
												(iii)was a State establishment as of
				the date of enactment of this section that—
													(I)as of the date of enactment of this
				section, employed more than 25 employees; and
													(II)was reorganized on a later date by the
				person, firm, or corporation that controlled the establishment as of the date
				of enactment of this section;
													(D)is in violation
				of this Act;
											(E)is located in a
				State that does not have a State inspection program; or
											(F)is the subject of
				a transition carried out in accordance with a procedure developed by the
				Secretary under paragraph (3)(A).
											(3)Establishments
				that employ more than 25 employees
											(A)Development of
				procedureThe Secretary may develop a procedure to transition to
				a Federal establishment any establishment under this section that, on average,
				consistently employs more than 25 employees.
											(B)Eligibility of
				certain establishments
												(i)In
				generalA State establishment that employs more than 25 employees
				but less than 35 employees as of the date of enactment of this section may be
				selected as a selected establishment under this subsection.
												(ii)ProceduresA
				State establishment shall be subject to the procedures established under
				subparagraph (A) beginning on the date that is 3 years after the effective date
				described in subsection (j).
												(c)Reimbursement
				of State costs
										(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				reimburse a State for costs related to the inspection of selected
				establishments in the State in accordance with Federal requirements in an
				amount of not less than 60 percent of eligible State costs.
										(2)Microbiological
				verification testingThe Secretary may reimburse a State for 100
				percent of eligible State costs relating to the inspection of selected
				establishments in the State, if the State provides additional microbiological
				verification testing of the selected establishments, using standards under this
				Act, that is in excess of the typical verification testing frequency of the
				Federal Government with respect to Federal establishments.
										(d)Coordination
				between Federal and State agencies
										(1)In
				generalThe Secretary shall designate an employee of the Federal
				Government as State coordinator for each appropriate State agency—
											(A)to provide
				oversight and enforcement of this title; and
											(B)to oversee the
				training and inspection activities of designated personnel of the State
				agency.
											(2)SupervisionA
				State coordinator shall be under the direct supervision of the
				Secretary.
										(3)Duties of State
				coordinator
											(A)In
				generalA State coordinator shall visit selected establishments
				with a frequency that is appropriate to ensure that selected establishments are
				operating in a manner that is consistent with this Act (including regulations
				and policies under this Act).
											(B)Quarterly
				reportsA State coordinator shall, on a quarterly basis, submit
				to the Secretary a report that describes the status of each selected
				establishment that is under the jurisdiction of the State coordinator with
				respect to the level of compliance of each selected establishment with the
				requirements of this Act.
											(C)Immediate
				notification requirementIf a State coordinator determines that
				any selected establishment that is under the jurisdiction of the State
				coordinator is in violation of any requirement of this Act, the State
				coordinator shall—
												(i)immediately
				notify the Secretary of the violation; and
												(ii)deselect the
				selected establishment or suspend inspection at the selected
				establishment.
												(4)Performance
				evaluationsPerformance evaluations of State coordinators
				designated under this subsection shall be conducted by the Secretary as part of
				the Federal agency management control system.
										(e)Audits
										(1)Periodic audits
				conducted by Inspector General of the Department of
				AgricultureNot later than 2 years after the effective date
				described in subsection (j), and not less often than every 2 years thereafter,
				the Inspector General of the Department of Agriculture shall conduct an audit
				of each activity taken by the Secretary under this section for the period
				covered by the audit to determine compliance with this section.
										(2)Audit conducted
				by Comptroller General of the United StatesNot earlier than 3
				years, nor later than 5 years, after the date of enactment of this section, the
				Comptroller General of the United States shall conduct an audit of the
				implementation of this section to determine—
											(A)the effectiveness
				of the implementation of this section; and
											(B)the number of
				selected establishments selected by the Secretary under this section.
											(f)Inspection
				training division
										(1)EstablishmentNot
				later than 180 days after the effective date described in subsection (j), the
				Secretary shall establish in the Food Safety and Inspection Service of the
				Department of Agriculture an inspection training division to coordinate the
				initiatives of any other appropriate agency of the Department of Agriculture to
				provide—
											(A)outreach,
				education, and training to very small or certain small establishments (as
				defined by the Secretary); and
											(B)grants to
				appropriate State agencies to provide outreach, technical assistance,
				education, and training to very small or certain small establishments (as
				defined by the Secretary).
											(2)PersonnelThe
				inspection training division shall be comprised of individuals that, as
				determined by the Secretary—
											(A)are of a quantity
				sufficient to carry out the duties of the inspection training division;
				and
											(B)possess
				appropriate qualifications and expertise relating to the duties of the
				inspection training division.
											(g)Transition
				grantsThe Secretary may provide grants to appropriate State
				agencies to assist the appropriate State agencies in helping establishments
				covered by title III to transition to selected establishments.
									(h)ViolationsAny
				selected establishment that the Secretary determines to be in violation of any
				requirement of this Act shall be transitioned to a Federal establishment in
				accordance with a procedure developed by the Secretary under subsection
				(b)(3)(A).
									(i)EffectNothing
				in this section limits the jurisdiction of the Secretary with respect to the
				regulation of meat and meat products under this Act.
									(j)Effective
				date
										(1)In
				generalThis section takes effect on the date on which the
				Secretary, after providing a period of public comment (including through the
				conduct of public meetings or hearings), promulgates final regulations to carry
				out this section.
										(2)RequirementNot
				later than 18 months after the date of enactment of this section, the Secretary
				shall promulgate final regulations in accordance with paragraph
				(1).
										.
					(b)Poultry and
			 poultry productsThe Poultry Products Inspection Act (21 U.S.C.
			 451 et seq.) is amended by adding at the end the following:
						
							31.Interstate
				shipment of poultry inspected by Federal and State agencies for certain small
				establishments
								(a)Definitions
									(1)Appropriate
				State agencyThe term appropriate State agency means
				a State agency described in section 5(a)(1).
									(2)Designated
				personnelThe term designated personnel means
				inspection personnel of a State agency that have undergone all necessary
				inspection training and certification to assist the Secretary in the
				administration and enforcement of this Act, including regulations.
									(3)Eligible
				establishmentThe term eligible establishment means
				an establishment that is in compliance with—
										(A)the State
				inspection program of the State in which the establishment is located;
				and
										(B)this Act.
										(4)Poultry
				itemThe term poultry item means—
										(A)a portion of
				poultry; and
										(B)a poultry
				product.
										(5)Selected
				establishmentThe term selected establishment means
				an eligible establishment that is selected by the Secretary, in coordination
				with the appropriate State agency of the State in which the eligible
				establishment is located, under subsection (b) to ship poultry items in
				interstate commerce.
									(b)Authority of
				Secretary to allow shipments
									(1)In
				generalSubject to paragraph (2), the Secretary, in coordination
				with the appropriate State agency of the State in which an establishment is
				located, may select the establishment to ship poultry items in interstate
				commerce, and place on each poultry item shipped in interstate commerce a
				Federal mark, stamp, tag, or label of inspection, if the establishment—
										(A)is an eligible
				establishment; and
										(B)is located in a
				State that has designated personnel to inspect the eligible
				establishment.
										(2)Prohibited establishmentsIn
				carrying out paragraph (1), the Secretary, in coordination with an appropriate
				State agency, shall not select an establishment that—
										(A)on average,
				employs more than 25 employees (including supervisory and nonsupervisory
				employees), as defined by the Secretary;
										(B)as of the date of
				enactment of this section, ships in interstate commerce carcasses, poultry
				items that are inspected by the Secretary in accordance with this Act;
										(C)(i)is a Federal
				establishment;
											(ii)was a Federal establishment as of
				the date of enactment of this section, and was reorganized on a later date
				under the same name or a different name or person by the person, firm, or
				corporation that controlled the establishment as of the date of enactment of
				this section; or
											(iii)was a State establishment as of
				the date of enactment of this section that—
												(I)as of the date of enactment of this
				section, employed more than 25 employees; and
												(II)was reorganized on a later date by the
				person, firm, or corporation that controlled the establishment as of the date
				of enactment of this section;
												(D)is in violation
				of this Act;
										(E)is located in a
				State that does not have a State inspection program; or
										(F)is the subject of
				a transition carried out in accordance with a procedure developed by the
				Secretary under paragraph (3)(A).
										(3)Establishments
				that employ more than 25 employees
										(A)Development of
				procedureThe Secretary may develop a procedure to transition to
				a Federal establishment any establishment under this section that, on average,
				consistently employs more than 25 employees.
										(B)Eligibility of
				certain establishments
											(i)In
				generalA State establishment that employs more than 25 employees
				but less than 35 employees as of the date of enactment of this section may be
				selected as a selected establishment under this subsection.
											(ii)ProceduresA
				State establishment shall be subject to the procedures established under
				subparagraph (A) beginning on the date that is 3 years after the effective date
				described in subsection (i).
											(c)Reimbursement
				of State costs
									(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				reimburse a State for costs related to the inspection of selected
				establishments in the State in accordance with Federal requirements in an
				amount of not less than 60 percent of eligible State costs.
									(2)Microbiological
				verification testingThe Secretary may reimburse a State for 100
				percent of eligible State costs relating to the inspection of selected
				establishments in the State, if the State provides additional microbiological
				verification testing of the selected establishments, using standards under this
				Act, that is in excess of the typical verification testing frequency of the
				Federal Government with respect to Federal establishments.
									(d)Coordination
				between Federal and State agencies
									(1)In
				generalThe Secretary shall designate an employee of the Federal
				Government as State coordinator for each appropriate State agency—
										(A)to provide
				oversight and enforcement of this section; and
										(B)to oversee the
				training and inspection activities of designated personnel of the State
				agency.
										(2)SupervisionA
				State coordinator shall be under the direct supervision of the
				Secretary.
									(3)Duties of State
				coordinator
										(A)In
				generalA State coordinator shall visit selected establishments
				with a frequency that is appropriate to ensure that selected establishments are
				operating in a manner that is consistent with this Act (including regulations
				and policies under this Act).
										(B)Quarterly
				reportsA State coordinator shall, on a quarterly basis, submit
				to the Secretary a report that describes the status of each selected
				establishment that is under the jurisdiction of the State coordinator with
				respect to the level of compliance of each selected establishment with the
				requirements of this Act.
										(C)Immediate
				notification requirementIf a State coordinator determines that
				any selected establishment that is under the jurisdiction of the State
				coordinator is in violation of any requirement of this Act, the State
				coordinator shall—
											(i)immediately
				notify the Secretary of the violation; and
											(ii)deselect the
				selected establishment or suspend inspection at the selected
				establishment.
											(4)Performance
				evaluationsPerformance evaluations of State coordinators
				designated under this subsection shall be conducted by the Secretary as part of
				the Federal agency management control system.
									(e)Audits
									(1)Periodic audits
				conducted by Inspector General of the Department of
				AgricultureNot later than 2 years after the effective date
				described in subsection (i), and not less often than every 2 years thereafter,
				the Inspector General of the Department of Agriculture shall conduct an audit
				of each activity taken by the Secretary under this section for the period
				covered by the audit to determine compliance with this section.
									(2)Audit conducted
				by Comptroller General of the United StatesNot earlier than 3
				years, nor later than 5 years, after the date of enactment of this section, the
				Comptroller General of the United States shall conduct an audit of the
				implementation of this section to determine—
										(A)the effectiveness
				of the implementation of this section; and
										(B)the number of
				selected establishments selected by the Secretary under this section.
										(f)Transition
				grantsThe Secretary may provide grants to appropriate State
				agencies to assist the appropriate State agencies in helping establishments
				covered by this Act to transition to selected establishments.
								(g)ViolationsAny
				selected establishment that the Secretary determines to be in violation of any
				requirement of this Act shall be transitioned to a Federal establishment in
				accordance with a procedure developed by the Secretary under subsection
				(b)(3)(A).
								(h)EffectNothing
				in this section limits the jurisdiction of the Secretary with respect to the
				regulation of poultry and poultry products under this Act.
								(i)Effective
				date
									(1)In
				generalThis section takes effect on the date on which the
				Secretary, after providing a period of public comment (including through the
				conduct of public meetings or hearings), promulgates final regulations to carry
				out this section.
									(2)RequirementNot
				later than 18 months after the date of enactment of this section, the Secretary
				shall promulgate final regulations in accordance with paragraph
				(1).
									.
					11068.Prevention
			 and investigation of payment and fraud and errorSection 1113 of the Right to Financial
			 Privacy Act of 1978 (12 U.S.C. 3413) is amended by
			 striking subsection (k) and inserting the following:
					
						(k)Disclosure
				necessary for proper administration of programs of certain government
				authorities
							(1)Disclosure to
				government authoritiesNothing in this title shall apply to the
				disclosure by the financial institution of the financial records of any
				customer to the Department of the Treasury, the Social Security Administration,
				the Railroad Retirement Board, or any other Government authority that
				certifies, disburses, or collects payments, when the disclosure of such
				information is necessary to, and such information is used solely for the
				purposes of—
								(A)the proper
				administration of section 1441 of the Internal
				Revenue Code of 1986 (26 U.S.C. 1441);
								(B)the proper
				administration of title II of the Social Security Act (42 U.S.C. 401 et seq.);
								(C)the proper
				administration of the Railroad Retirement Act of 1974 (45 U.S.C. 231 et seq.);
								(D)the verification
				of the identify of any person in connection with the issuance of a Federal
				payment or collection of funds by a Government authority; or
								(E)the investigation
				or recovery of an improper Federal payment or collection of funds, or an
				improperly negotiated Treasury check.
								(2)Limitations on
				subsequent disclosureNotwithstanding any other provision of law,
				any request authorized by paragraph (1), and the information contained therein,
				may be used by the financial institution and its agents solely for the purpose
				of providing the customer’s financial records to the Government authority
				requesting the information and shall be barred from redisclosure by the
				financial institution or its agents. Any Government authority receiving
				information pursuant to paragraph (1) may not disclose or use the information
				except for the purposes set forth in such
				paragraph.
							.
				11069.Elimination
			 of statute of limitations applicable to collection of debt by administrative
			 offset
					(a)EliminationSection 3716 of title 31, United
			 States Code, is amended by striking subsection (e) and inserting the
			 following:
						
							(e)(1)Notwithstanding any
				other provision of law, regulation, or administrative limitation, no limitation
				on the period within which an offset may be initiated or taken pursuant to this
				section shall be effective.
								(2)This section does not apply when a
				statute explicitly prohibits using administrative offset or setoff to collect
				the claim or type of claim
				involved.
								.
					(b)Application of
			 amendmentThe amendment made by subsection (a) shall apply to any
			 debt outstanding on or after the date of the enactment of this Act.
					11070.Stored
			 quantities of propaneSection
			 550(a) of the Department of Homeland Security Appropriations Act, 2007 (6
			 U.S.C. 121 note; Public Law 109–295), is amended by striking
			 Commission. and inserting the following:
					
						Commission: Provided
				further, That the Secretary shall not apply interim or final
				regulations relating to stored threshold quantities of propane for sale,
				storage, or use on homestead property, agricultural operations, or small
				business concerns (as defined in section 3 of the Small Business Act (15 U.S.C.
				632)) that are located in rural areas (as defined in section 520 of the Housing
				Act of 1949 (42 U.S.C. 1490)), unless the Secretary submits to Congress a
				report describing an immediate or imminent threat against such a stored
				quantity of propane: Provided further, That nothing in this
				section exempts the Secretary from implementing any interim or final regulation
				relating to stored threshold quantities of propane for sale, use, or storage in
				an area that is not a rural areas (as so
				defined)..
				11071.Closure of
			 certain county FSA offices
					(a)Definition of
			 critical access county FSA office
						(1)In
			 generalIn this section, the term critical access county
			 FSA office means an office of the Farm Service Agency that, during the
			 period described in paragraph (2), is—
							(A)proposed to be
			 closed;
							(B)proposed to be
			 closed with the closure delayed until after January 1, 2008, due to additional
			 review pursuant to the third proviso of matter under the heading
			 salaries and
			 expenses under the heading Farm Service Agency of
			 the Agriculture, Rural Development, Food and Drug Administration, and Related
			 Agencies Appropriations Act, 2006 (Public Law 109–97; 119 Stat. 2131);
			 or
							(C)included on a
			 list of critical access county FSA offices determined in accordance with that
			 Act and submitted to the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate by the Secretary on October 24, 2007.
							(2)Description of
			 periodThe period referred to in paragraph (1) is the period
			 beginning on November 10, 2005, and ending on December 31, 2007.
						(3)ExceptionThe
			 term critical access county FSA office does not include any office
			 of the Farm Service Agency that—
							(A)is located not
			 more than 20 miles from another office of the Farm Service Agency, unless the
			 office is located within an identified limited-resource area consisting of at
			 least 4 contiguous high-poverty counties; or
							(B)employs no
			 full-time equivalent employees as of the date of enactment of this Act.
							(b)Extension of
			 period of operation
						(1)In
			 generalNotwithstanding any other provision of law, except as
			 provided in paragraph (3), none of the funds made available to the Secretary by
			 any Act may be used to pay the salaries or expenses of any officer or employee
			 of the Department of Agriculture to close any critical access county FSA office
			 during the period beginning on November 1, 2007, and ending on September 30,
			 2012.
						(2)Number of
			 employees
							(A)In
			 generalSubject to subparagraphs (B) and (C), the Secretary shall
			 ensure that each critical access county FSA office in each State maintains a
			 staff level of not less than 3 full-time equivalent employees during the period
			 described in paragraph (1).
							(B)Staffing
			 flexibilityNotwithstanding subparagraph (A) and subject to
			 subparagraph (C), an employee required to meet the staff level of a critical
			 access county FSA office in a State as described in subparagraph (A) may be
			 employed at any other county office of the Farm Service Agency in that State,
			 as the Secretary determines to be appropriate.
							(C)Minimum
			 staffing levelA critical access county FSA office shall be
			 staffed by not less than 1 full-time equivalent employee during the period
			 described in paragraph (1).
							(3)ExceptionThe
			 Secretary may close a critical access county FSA office only on concurrence in
			 the determination to close the critical access county FSA office by—
							(A)Congress;
			 and
							(B)the applicable
			 State Farm Service Agency committee.
							
	
		November 2, 2007
		Read twice and placed on the calendar
	
